Exhibit 10.2

 

EXECUTION VERSION

 

 

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

dated as of

 

May 21, 2013

 

among

 

FREESCALE SEMICONDUCTOR, INC.,

as Issuer

 

FREESCALE SEMICONDUCTOR HOLDINGS V, INC,

 

SIGMATEL, LLC

 

and

 

CITIBANK, N.A.,

 

as Notes Collateral Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

 

 

SECTION 1.01.

Indenture

2

SECTION 1.02.

Other Defined Terms

2

 

 

ARTICLE II

 

 

SECURITY INTERESTS

 

 

 

SECTION 2.01.

Security Interest

5

SECTION 2.02.

Representations and Warranties

6

SECTION 2.03.

Covenants

8

SECTION 2.04.

Additional Covenants

9

 

 

 

ARTICLE III

 

 

REMEDIES

 

 

 

SECTION 3.01.

Remedies Upon Default

10

SECTION 3.02.

Application of Proceeds

12

SECTION 3.03.

Grant of License to Use Intellectual Property

13

 

 

 

ARTICLE IV

 

 

INDEMNITY, SUBROGATION AND SUBORDINATION

 

 

 

SECTION 4.01.

Indemnity

13

SECTION 4.02.

Contribution and Subrogation

13

SECTION 4.03.

Subordination

14

 

 

 

ARTICLE V

 

 

MISCELLANEOUS

 

 

 

SECTION 5.01.

Notices

14

SECTION 5.02.

Waivers; Amendment

14

SECTION 5.03.

Notes Collateral Agent’s Fees and Expenses; Indemnification

15

SECTION 5.04.

Successors and Assigns

16

SECTION 5.05.

Survival of Agreement

16

SECTION 5.06.

Counterparts; Effectiveness; Several Agreement

16

SECTION 5.07.

Severability

16

SECTION 5.08.

Right of Set-Off

17

SECTION 5.09.

Governing Law; Jurisdiction; Consent to Service of Process.

17

SECTION 5.10.

WAIVER OF JURY TRIAL

18

 

i

--------------------------------------------------------------------------------


 

SECTION 5.11.

Headings

18

SECTION 5.12.

Security Interest Absolute

18

SECTION 5.13.

Termination or Release

18

SECTION 5.14.

Additional Restricted Subsidiaries

19

SECTION 5.15.

General Authority of the Notes Collateral Agent

20

SECTION 5.16.

Notes Collateral Agent Appointed Attorney-in-Fact

20

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I             Intellectual Property

 

Schedule II           Jointly Owned Patents

 

Exhibits

 

Exhibit I                Form of Intellectual Property Security Agreement
Supplement

 

iii

--------------------------------------------------------------------------------


 

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE NOTES COLLATERAL AGENT WITH RESPECT TO THE LIENS, SECURITY
INTERESTS AND RIGHTS GRANTED PURSUANT TO THIS AGREEMENT OR ANY OTHER COLLATERAL
DOCUMENT RELATING TO THE NOTES SHALL BE AS SET FORTH IN, AND SUBJECT TO THE
TERMS AND CONDITIONS OF (AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE NOTES
COLLATERAL AGENT HEREUNDER OR THEREUNDER SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS OF), THE FIRST LIEN INTERCREDITOR AGREEMENT, DATED AS OF FEBRUARY 19,
2010 (AS AMENDED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG CITIBANK, N.A., AS DIRECTING
AGENT; CITIBANK, N.A., AS THE SENIOR CREDIT AGREEMENT COLLATERAL AGENT;
CITIBANK, N.A., AS THE SENIOR CREDIT AGREEMENT INCREMENTAL COLLATERAL AGENT;
CITIBANK, N.A., AS THE INITIAL ADDITIONAL FIRST LIEN REPRESENTATIVE; AND EACH
ADDITIONAL AUTHORIZED REPRESENTATIVE FROM TIME TO TIME PARTY THERETO (IN EACH
CASE, AS DEFINED IN THE INTERCREDITOR AGREEMENT), AS CONSENTED TO BY  THE
GRANTORS HEREUNDER FROM TIME TO TIME. WITH THE EXCEPTION OF SECTION 2.01
HEREOF, IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT OR ANY OTHER
COLLATERAL DOCUMENT RELATING TO THE NOTES AND THE INTERCREDITOR AGREEMENT, THE
INTERCREDITOR AGREEMENT SHALL CONTROL.

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of May 21, 2013, among
FREESCALE SEMICONDUCTOR, INC., a Delaware corporation (the “Issuer”), FREESCALE
SEMICONDUCTOR HOLDINGS V, INC., a Delaware corporation (“Holdings V”), SIGMATEL,
LLC, a Delaware limited liability company (“SigmaTel”), the Subsidiaries of
FREESCALE SEMICONDUCTOR HOLDINGS III, LTD. (“Holdings III”) from time to time
party hereto and CITIBANK, N.A., as collateral agent for the Secured Parties (as
defined below) (in such capacity, the “Notes Collateral Agent”).

 

Reference is made to the Indenture dated as of May 21, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Issuer, Holdings V, SigmaTel, the other Guarantors named therein and The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”),
pursuant to which the Issuer has issued $500,000,000 aggregate principal amount
of 5.00% Senior Secured Notes due 2021 (the “Notes”) to the holders thereof (the
“Holders”).  The obligations of the initial Holders to purchase the Notes are
conditioned upon, among other things, the execution and delivery of this
Agreement.  Each of the Issuer, Holdings V and SigmaTel will derive substantial
benefits from the execution, delivery and performance of the obligations under
the Indenture and the Collateral Documents relating to the Notes and each is,
therefore, willing to enter into this Agreement.  Accordingly, the parties
hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.          Indenture.

 

(a)        Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Indenture.  All terms defined in the
New York UCC (as defined herein) and not defined in this Agreement have the
meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.

 

(b)        The rules of construction specified in Section 1.03 of the Indenture
also apply to this Agreement.

 

SECTION 1.02.          Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Agreement” means this Intellectual Property Security Agreement.

 

“Claiming Party” has the meaning assigned to such term in Section 4.02.

 

“Collateral” has the meaning assigned to such term in Section 2.01.

 

“Collateral Documents” means collectively, the Senior Credit Agreement
Collateral Documents, the Additional First Lien Debt Collateral Documents and
the Intercreditor Agreement.

 

“Contributing Party” has the meaning assigned to such term in Section 4.02.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office, including those listed
on Schedule I.

 

“Grantor” means each of Holdings V, the Issuer, SigmaTel and each other
Restricted Subsidiary that is a Material Domestic Subsidiary.

 

“Holders” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Holdings III” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Holdings V” has the meaning assigned to such term in the preliminary statement
of this Agreement.

 

“Indemnitee” means the Notes Collateral Agent, together with its Affiliates, and
the officers, directors, employees, agents and attorneys-in-fact of the Notes
Collateral Agent and Affiliates.

 

“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, the intellectual property rights in
software and databases and related documentation, and all additions,
improvements and accessions to, and books and records describing any of the
foregoing.

 

“Intellectual Property Security Agreement Supplement” means an instrument in the
form of Exhibit I hereto.

 

“Intercreditor Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Issuer” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Notes” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

“Notes Collateral Agent” has the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Notes Documents” means the Indenture, the Notes and the Collateral Documents
relating to the Notes.

 

“Obligations” has the meaning assigned to such term in the Indenture.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or

 

3

--------------------------------------------------------------------------------


 

hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, is in existence, or granting to any Grantor any right to make, use or
sell any invention on which a patent, now or hereafter owned by any third party,
is in existence, and all rights of any Grantor under any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule I, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II to the Security Agreement, completed and supplemented with the
schedules and attachments contemplated thereby, and duly executed by the chief
financial officer and the chief legal officer of each of Holdings III, Holdings
IV, Holdings V, SigmaTel and the Issuer.

 

“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

 

“Secured Parties” means, collectively, the Notes Collateral Agent, the Holders
and the Trustee to the Indenture.

 

“Security Interest” has the meaning assigned to such term in Section 2.01(a).

 

“SigmaTel” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule I, (b) all goodwill connected with the use of
and symbolized thereby and (c) all other assets, rights and interests that
uniquely reflect or embody such goodwill.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

 

SECURITY INTERESTS

 

SECTION 2.01.          Security Interest.  (a)  As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guarantees, each Grantor hereby assigns and pledges to the Notes Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Notes Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Collateral”):

 

(i)            all Copyrights;

 

(ii)           all Patents;

 

(iii)          all Trademarks;

 

(iv)          all Licenses;

 

(v)           all other Intellectual Property; and

 

(vi)          all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

 

provided, however, that notwithstanding any of the other provisions herein (and
notwithstanding any recording of the Notes Collateral Agent’s Lien made in the
U.S. Patent and Trademark Office, U.S. Copyright Office, or other IP registry
office), this Agreement shall not constitute a grant of a security interest in
any property to the extent that such grant of a security interest is prohibited
by any rule of law, statute or regulation or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property, or would result in the forfeiture of the Grantors’ rights in the
property including, without limitation, any Trademark applications filed in the
United States Patent and Trademark Office on the basis of such Grantor’s
“intent-to-use” such trademark, unless and until acceptable evidence of use of
the Trademark has been filed with the United States Patent and Trademark Office
pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. 1051, et
seq.), to the extent that granting a lien in such Trademark application prior to
such filing would adversely affect the enforceability or validity of such
Trademark application.

 

(b)        Each Grantor hereby irrevocably authorizes the Notes Collateral Agent
for the benefit of the Secured Parties at any time and from time to time to file
in any relevant jurisdiction any initial financing statements with respect to
the Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform

 

5

--------------------------------------------------------------------------------


 

Commercial Code or the analogous legislation of each applicable jurisdiction for
the filing of any financing statement or amendment, including whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor.  Each Grantor agrees to provide
such information to the Notes Collateral Agent promptly upon request.

 

The Notes Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Notes Collateral Agent as secured party.

 

(c)        The Security Interest is granted as security only and shall not
subject the Notes Collateral Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Collateral.

 

SECTION 2.02.          Representations and Warranties.  Holdings V, the Issuer
and SigmaTel jointly and severally represent and warrant, as to themselves and
the other Grantors, to the Notes Collateral Agent and the other Secured Parties
that:

 

(a)        Except as would not be expected to have a Material Adverse Effect,
each Grantor has good and valid rights in and title to (or with respect to the
Patents set forth on Schedule II hereto, a joint ownership interest in) the
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Notes Collateral
Agent the Security Interest in such Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.

 

(i)            The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete in all material respects as of the
Closing Date.

 

(ii)           The Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations prepared by the Notes Collateral Agent based upon the information
provided to the Notes Collateral Agent in the Perfection Certificate for filing
in each governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate (or specified by notice from the Issuer to the Notes
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by the Indenture), are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Collateral consisting of United States Patents,
Trademarks and Copyrights) that are necessary to establish a valid and perfected
security interest in favor of the Notes Collateral Agent (for the benefit of the
Secured Parties) in respect of all Collateral in which the Security Interest may
be perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and

 

6

--------------------------------------------------------------------------------


 

no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary in any such jurisdiction, except as provided
under applicable law with respect to the filing of continuation statements.

 

(iii)          Each Grantor represents and warrants that a fully executed
agreement in the form hereof and containing a description of all Collateral
consisting of United States Patents and United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights have been delivered to the Notes Collateral
Agent for recording by the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, and otherwise as
may be required pursuant to the laws of any other necessary jurisdiction, to
establish a valid and perfected security interest in favor of the Notes
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral consisting of Patents, Trademarks and Copyrights in which a security
interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions under the Federal intellectual property laws, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such filings and actions as are
necessary to perfect the Security Interest with respect to (i) any Collateral
consisting of Patents, Trademarks and Copyrights (or registration or application
for registration thereof) acquired or developed by any Grantor after the date
hereof), (ii) as may be required under the laws of jurisdictions outside the
United States with respect to Collateral created under such laws, and (iii) the
Uniform Commercial Code financing and continuation statements contemplated in
subsection (i) of this Section 2.02(a).

 

(b)        The Security Interest constitutes (i) a valid security interest in
all the Collateral securing the payment and performance of the Obligations,
(ii) subject to the filings described in Section 2.02(b), a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code and (iii) a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement (or a fully
executed short form agreement in form and substance reasonably satisfactory to
the Notes Collateral Agent and the Issuer) with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, within
the three-month period (commencing as of the date hereof) pursuant to 35 U.S.C.
§ 261 or 15 U.S.C. § 1060 or the one-month period (commencing as of the date
hereof) pursuant to 17 U.S.C. § 205 and otherwise as may be required pursuant to
the laws of any other necessary jurisdiction.  The Security Interest is and
shall be prior to any other Lien on any of the Collateral, other than (i) any
nonconsensual Lien that is expressly permitted pursuant to Section 4.12 of the
Indenture and has priority as a matter of law and (ii) Liens expressly permitted
pursuant to Section 4.12 of the Indenture.

 

(c)        The Collateral, which is purported to be owned in whole or in part by
the Grantors, is owned by the Grantors free and clear of any Lien, except for
Liens expressly permitted pursuant to Section 4.12 of the Indenture.  None of
the Grantors has filed or consented

 

7

--------------------------------------------------------------------------------


 

to the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Collateral,
(ii) any assignment in which any Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (iii) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Liens expressly permitted pursuant to Section 4.12 of the
Indenture and Liens that are no longer effective.

 

SECTION 2.03.          Covenants.

 

(a)        The Issuer agrees promptly to notify the Notes Collateral Agent in
writing of any change (i) in legal name of any Grantor, (ii) in the identity or
type of organization or corporate structure of any Grantor, or (iii) in the
jurisdiction of organization of any Grantor.

 

(b)        Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the Security Interest of the Notes Collateral Agent in the
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 4.12 of the Indenture.

 

(c)        Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 4.03 of the
Indenture, the Issuer shall deliver to the Notes Collateral Agent a certificate
executed by the chief financial officer and the chief legal officer of the
Issuer setting forth the information required pursuant to Sections 1(a), 1(c),
1(d), 2(b) and 12 of the Perfection Certificate or confirming that there has
been no change in such information since the date of such certificate or the
date of the most recent certificate delivered pursuant to this Section 2.03(c).

 

(d)        The Issuer agrees, on its own behalf and on behalf of each other
Grantor, at its own expense, to execute, acknowledge, deliver and cause to be
duly filed all such further instruments and documents and take all such actions
as the Notes Collateral Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith.  Subject to the terms of the
Intercreditor Agreement, if any amount payable under or in connection with any
of the Collateral that is in excess of $10,000,000 shall be or become evidenced
by any promissory note or other instrument, such note or instrument shall be
promptly pledged and delivered to the Notes Collateral Agent, for the benefit of
the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Notes Collateral Agent.

 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Notes Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule I or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Patents or Trademarks; provided that

 

8

--------------------------------------------------------------------------------


 

any Grantor shall have the right, exercisable within 10 days after it has been
notified by the Notes Collateral Agent of the specific identification of such
Collateral, to advise the Notes Collateral Agent in writing of any inaccuracy of
the representations and warranties made by such Grantor hereunder with respect
to such Collateral.  Each Grantor agrees that it will use its best efforts to
take such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Collateral
within 30 days after the date it has been notified by the Notes Collateral Agent
of the specific identification of such Collateral.

 

(e)        Subject to the terms of the Intercreditor Agreement, at its option,
the Notes Collateral Agent may discharge past due taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Collateral and not permitted pursuant to Section 4.12 of the
Indenture, and may pay for the maintenance and preservation of the Collateral to
the extent any Grantor fails to do so as required by the Indenture or this
Agreement and within a reasonable period of time after the Notes Collateral
Agent has requested that it do so, and each Grantor jointly and severally agrees
to reimburse the Notes Collateral Agent within 10 days after demand for any
payment made or any reasonable expense incurred by the Notes Collateral Agent
pursuant to the foregoing authorization; provided, however, Grantors shall not
be obligated to reimburse the Notes Collateral Agent with respect to any
Intellectual Property Collateral which any Grantor has failed to maintain or
pursue, or otherwise allowed to lapse, terminate or be put into the public
domain, in accordance with Section 2.04(f).  Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Notes Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Notes Documents.

 

(f)        Each Grantor (rather than the Notes Collateral Agent or any Secured
Party) shall remain liable (as between itself and any relevant counterparty) to
observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the Notes
Collateral Agent and the other Secured Parties from and against any and all
liability for such performance.

 

SECTION 2.04.          Additional Covenants.

 

(a)        Except to the extent failure to act could not reasonably be expected
to have a Material Adverse Effect, with respect to registration or pending
application of each item of its Collateral for which such Grantor has standing
to do so, each Grantor agrees to take, at its expense, all reasonable steps,
including, without limitation, in the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authority located in the United
States, to (i) maintain the validity and enforceability of any registered
Collateral (or applications therefor) and maintain such Collateral in full force
and effect, and (ii) pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application, now or hereafter included
in such Collateral of such Grantor, including, without limitation, the payment
of required fees and taxes, the filing of responses to office actions issued by
the U.S. Patent and Trademark Office, the U.S. Copyright Office or other
governmental authorities, the filing of

 

9

--------------------------------------------------------------------------------


 

applications for renewal or extension, the filing of affidavits under Sections 8
and 15 or the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.

 

(b)        Except as could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Collateral may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in the case of a trade secret,
becomes publicly known).

 

(c)        Except where failure to do so could not reasonably be expected to
have a Material Adverse Effect, each Grantor shall take all reasonable steps to
preserve and protect each item of its Collateral, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking all reasonable steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to the standards of quality.

 

(d)        Each Grantor agrees that, should it obtain an ownership or other
interest in any Collateral after the Closing Date (“After-Acquired Intellectual
Property”) (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property shall
automatically become part of the Collateral subject to the terms and conditions
of this Agreement with respect thereto.

 

(e)        Once every fiscal quarter of the Issuer, with respect to issued or
registered Patents (or published applications therefor), Trademarks (or
applications therefor), and registered Copyrights, each Grantor shall sign and
deliver to the Notes Collateral Agent an appropriate supplemental Intellectual
Property Security Agreement with respect to all applicable Intellectual Property
owned by it as of the last day of such period, to the extent that such
Intellectual Property is not covered by any previous Intellectual Property
Security Agreement so signed and delivered by it.  In each case, it will
promptly cooperate as reasonably necessary to enable the Notes Collateral Agent
to make any necessary or reasonably desirable recordations with the U.S.
Copyright Office or the U.S. Patent and Trademark Office, as appropriate.

 

(f)        Nothing in this Agreement prevents any Grantor from disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or be put into the public domain, any of its
Collateral to the extent permitted by the Indenture if such Grantor determines
in its reasonable business judgment that such discontinuance is desirable in the
conduct of its business.

 

ARTICLE III

 

REMEDIES

 

SECTION 3.01.          Remedies Upon Default.  Subject to the terms of the
Intercreditor Agreement, if an Event of Default occurs and is continuing, each
Grantor agrees to deliver each item of Collateral to the Notes Collateral Agent
on demand, and it is agreed that the

 

10

--------------------------------------------------------------------------------


 

Notes Collateral Agent shall have the right, at the same or different times,
with respect to any Collateral, on demand, to cause the Security Interest to
become an assignment, transfer and conveyance of any of or all such Collateral
by the applicable Grantors to the Notes Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Notes Collateral Agent shall determine
(other than in violation of any then-existing licensing arrangements to the
extent that waivers cannot be obtained), and, generally, to exercise any and all
rights afforded to a secured party with respect to the Obligations under the
Uniform Commercial Code or other applicable law.  Without limiting the
generality of the foregoing, each Grantor agrees that the Notes Collateral Agent
shall have the right, subject to the mandatory requirements of applicable law
and the notice requirements described below, to sell or otherwise dispose of all
or any part of the Collateral securing the Obligations at a public or private
sale, for cash, upon credit or for future delivery as the Notes Collateral Agent
shall deem appropriate.  Each such purchaser at any sale of Collateral shall
hold the property sold absolutely, free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

 

The Notes Collateral Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Notes Collateral Agent’s intention to make any sale of Collateral.  Such
notice, in the case of a public sale, shall state the time and place for such
sale.  Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Notes Collateral Agent may fix
and state in the notice (if any) of such sale.  At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Notes Collateral Agent may (in its sole and
absolute discretion) determine.  The Notes Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Notes Collateral Agent may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Notes Collateral Agent until the sale price is paid by the purchaser or
purchasers thereof, but the Notes Collateral Agent shall not incur any liability
in case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice.  At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Notes Collateral Agent

 

11

--------------------------------------------------------------------------------


 

shall be free to carry out such sale pursuant to such agreement and no Grantor
shall be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Notes Collateral Agent shall
have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full.  As an alternative to exercising the
power of sale herein conferred upon it, the Notes Collateral Agent may proceed
by a suit or suits at law or in equity to foreclose this Agreement and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.  Any sale pursuant to the provisions of this
Section 3.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

 

SECTION 3.02.          Application of Proceeds.

 

(a)        Subject to the terms of the Intercreditor Agreement, the Notes
Collateral Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, as follows:

 

First, to pay Obligations in respect of incurred and unpaid fees and expenses of
the Notes Collateral Agent and the Trustee under the Notes Documents;

 

Second, towards payment of amounts then due and owing and remaining unpaid in
respect of the Obligations, pro rata among the Secured Parties according to the
amounts of the Obligations then due and owing and remaining unpaid to the
Secured Parties.

 

Third, towards payment of any remaining Obligations, pro rata among the Secured
Parties according to the amounts of the Obligations then held by the Secured
Parties; and



Last, any balance remaining after the Obligations shall have been paid in full
shall be paid over to the Issuer or to whomsoever may be lawfully entitled to
receive the same.

 

The Notes Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Notes Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Notes Collateral Agent or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Notes Collateral
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

(b)        In making the determinations and allocations required by this
Section 3.02, the Notes Collateral Agent may conclusively rely upon information
supplied by the Trustee as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations, and the Notes
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied.  All distributions made by the
Notes Collateral Agent pursuant to this

 

12

--------------------------------------------------------------------------------


 

Section 3.02 shall be (subject to any decree of any court of competent
jurisdiction) final (absent manifest error), and the Notes Collateral Agent
shall have no duty to inquire as to the application by the Trustee of any
amounts distributed to it.

 

SECTION 3.03.          Grant of License to Use Intellectual Property.  For the
purpose of enabling the Notes Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Notes Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor shall, upon
request by the Notes Collateral Agent at any time after and during the
continuance of an Event of Default, grant to the Notes Collateral Agent an
irrevocable (until the termination of the Indenture) nonexclusive license
(exercisable without payment of royalty or other compensation to the Grantors)
to use, license or sublicense any of the Collateral now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided, however, that nothing in this
Section 3.03 shall require Grantors to grant any license that is prohibited by
any rule of law, statute or regulation or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document evidencing, giving rise to or
theretofore granted, to the extent permitted by the Indenture, with respect to
such property; provided, further, that such licenses to be granted hereunder
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks.  The use of such
license by the Notes Collateral Agent may be exercised, at the option of the
Notes Collateral Agent, during the continuation of an Event of Default; provided
that any license, sublicense or other transaction entered into by the Notes
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.

 

ARTICLE IV

 

INDEMNITY, SUBROGATION AND SUBORDINATION

 

SECTION 4.01.          Indemnity.  In addition to all such rights of indemnity
and subrogation as the Grantors may have under applicable law (but subject to
Section 4.03), the Issuer agrees that, in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Collateral Document
relating to the Notes to satisfy in whole or in part an Obligation owed to any
Secured Party, the Issuer shall indemnify such Grantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.

 

SECTION 4.02.          Contribution and Subrogation.  Each Grantor (a
“Contributing Party”) agrees (subject to Section 4.03) that, in the event assets
of any other Grantor shall be sold pursuant to any Collateral Document relating
to the Notes to satisfy any Obligation owed to any Secured Party, and such other
Grantor (the “Claiming Party”) shall not have been fully indemnified by the
Issuer as provided in Section 4.01, the Contributing Party shall indemnify the
Claiming Party in an amount equal to the greater of the book value or the fair
market value of such assets, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Contributing
Parties together with the net worth of the Claiming Party on the date hereof

 

13

--------------------------------------------------------------------------------


 

(or, in the case of any Grantor becoming a party hereto pursuant to
Section 5.14, the date of the Intellectual Property Security Agreement
Supplement executed and delivered by such Grantor).  Any Contributing Party
making any payment to a Claiming Party pursuant to this Section 4.02 shall be
subrogated to the rights of such Claiming Party to the extent of such payment.

 

SECTION 4.03.          Subordination.

 

(a)        Notwithstanding any provision of this Agreement to the contrary, all
rights of the Grantors under Sections 4.01 and 4.02 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations.  No failure on the part of the Issuer or any Grantor to make the
payments required by Sections 4.01 and 4.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Grantor with respect to its obligations hereunder, and
each Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.

 

(b)        Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Notes Collateral
Agent all Indebtedness owed by it to any Subsidiary shall be fully subordinated
to the indefeasible payment in full in cash of the Obligations.

 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 5.01.          Notices.  All communications and notices hereunder, other
than with respect to the Notes Collateral Agent, shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 13.01
of the Indenture.  All communications and notices hereunder to any Grantor shall
be given to it in care of the Issuer as provided in Section 13.01 of the
Indenture.  All communications and notices hereunder to the Notes Collateral
Agent is duly given if in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested), fax or
overnight air courier guaranteeing next day delivery, to the Notes Collateral
Agent’s address:

 

Citibank, N.A.

390 Greenwich Street

New York, NY 10013

Facsimile: 646-291-1629

Telephone: 212-723-5457

Email: peter.t.baumann@citi.com

Additional Email: oploanswebadmin@citigroup.com

Attention: Peter Baumann

 

14

--------------------------------------------------------------------------------


 

SECTION 5.02.          Waivers; Amendment.

 

(a)        (a)  No failure or delay by the Notes Collateral Agent or any Secured
Party in exercising any right or power hereunder or under any other Notes
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Notes Collateral Agent and the Secured Parties hereunder and under the other
Notes Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the issuance of any Additional First Lien Debt
shall not be construed as a waiver of any Default, regardless of whether the
Notes Collateral Agent or any Secured Party may have had notice or knowledge of
such Default at the time.  No notice or demand on any Grantor in any case shall
entitle any Grantor to any other or further notice or demand in similar or other
circumstances.

 

(b)        Subject to the terms of the Intercreditor Agreement and except as
otherwise provided in the Indenture, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Notes Collateral Agent and the Grantor
or Grantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.02 of the
Indenture.

 

SECTION 5.03.          Notes Collateral Agent’s Fees and Expenses;
Indemnification.

 

(a)        The parties hereto agree that the Notes Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder.

 

(b)        Without limitation of its indemnification obligations under the other
Notes Documents, the Issuer agrees to indemnify the Notes Collateral Agent and
the other Indemnitees against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreement or instrument contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Affiliate, director, officer, employee, counsel, agent or attorney-in-fact
of such Indemnitee.

 

(c)        Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents relating to the
Notes.  The provisions of this Section 5.03 shall remain operative and in full
force and effect regardless of the termination of this Agreement or any other
Notes Document, the consummation of the

 

15

--------------------------------------------------------------------------------


 

transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Notes Document, or any investigation made by or on behalf of the Notes
Collateral Agent or any other Secured Party.  All amounts due under this
Section 5.03 shall be payable within 10 days of written demand therefor.

 

SECTION 5.04.          Successors and Assigns.  Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Grantor or the Notes Collateral Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 5.05.          Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Grantors in the Notes Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Notes Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Notes Documents and the issuance of any Additional
First Lien Debt, regardless of any investigation made by any Secured Party or on
its behalf and notwithstanding that the Notes Collateral Agent or any Secured
Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any securities are issued under the
Indenture, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Note is outstanding and unpaid.

 

SECTION 5.06.          Counterparts; Effectiveness; Several Agreement.  This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract.  Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Agreement.  This Agreement shall become
effective as to any Grantor when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the Notes Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Notes Collateral
Agent, and thereafter shall be binding upon such Grantor and the Notes
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Grantor, the Notes Collateral Agent and the
other Secured Parties and their respective successors and assigns, except that
no Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Indenture.  This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

 

SECTION 5.07.          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable

 

16

--------------------------------------------------------------------------------


 

provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 5.08.                              Right of Set-Off.  Subject to the
terms of the Intercreditor Agreement, in addition to any rights and remedies of
the Secured Parties provided by Law, upon the occurrence and during the
continuance of any Event of Default, each Secured Party and its Affiliates is
authorized at any time and from time to time, without prior notice to the Issuer
or any other Grantor, any such notice being waived by the Issuer (on its own
behalf and on behalf of each Grantor and its Subsidiaries) to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Secured Party and its Affiliates, as the
case may be, to or for the credit or the account of the respective Grantors and
their Subsidiaries against any and all Obligations owing to such Secured Party
and its Affiliates hereunder or under any other Notes Document, now or hereafter
existing, irrespective of whether or not such Secured Party or Affiliate shall
have made demand under this Agreement or any other Notes Document and although
such Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness.  Each Secured
Party agrees promptly to notify the Issuer and the Trustee after any such set
off and application made by such Secured Party; provided that the failure to
give such notice shall not affect the validity of such setoff and application. 
The rights of the Trustee and each Secured Party under this Section 5.08 are in
addition to other rights and remedies (including other rights of setoff) that
the Trustee and such Secured Party may have.

 

SECTION 5.09.                              Governing Law; Jurisdiction; Consent
to Service of Process.

 

(a)                       This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)                       Each of the Grantors hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
City and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Notes Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Notes Document shall affect any right that the Notes Collateral Agent or any
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or any other Notes Document against any Grantor or its properties
in the courts of any jurisdiction.

 

(c)                        Each of the Grantors hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Notes Document in any court referred to in paragraph (b) of this
Section

 

17

--------------------------------------------------------------------------------


 

5.09.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                       Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 5.01.  Nothing
in this Agreement or any other Notes Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

 

SECTION 5.10.                              WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER NOTES
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

 

SECTION 5.11.                              Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 5.12.                              Security Interest Absolute.  All
rights of the Notes Collateral Agent hereunder, the Security Interest, the grant
of a security interest in the Pledged Collateral and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Indenture, any other Notes Document,
any agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Indenture, any other Notes Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

 

SECTION 5.13.                              Termination or Release .

 

(a)                       This Agreement, the Security Interest and all other
security interests granted hereby shall terminate with respect to all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and

 

18

--------------------------------------------------------------------------------


 

payable and (z) contingent indemnification obligations not yet accrued and
payable) when all the outstanding Obligations have been indefeasibly paid in
full.

 

(b)                       A Grantor shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Grantor shall be automatically released upon the consummation of any transaction
permitted by the Indenture as a result of which such Grantor ceases to be a
Subsidiary or is designated as an Unrestricted Subsidiary of Holdings III;
provided that Holders of more than 50% in principal amount of the total
outstanding Notes shall have consented to such transaction (to the extent
required by the Indenture) and the terms of such consent did not provide
otherwise.

 

(c)                        Upon any sale or other transfer by any Grantor of any
Collateral (other than any transfer to another Grantor) that is permitted under
the Indenture, or upon the effectiveness of any written consent to the release
of the security interest granted hereby in any Collateral pursuant to
Section 11.02 of the Indenture, the security interest of such Grantor in such
Collateral shall be automatically released.

 

(d)                       A Grantor (other than Holdings V and the Issuer) shall
automatically be released from its obligations hereunder and the Security
Interest in the Collateral of such Grantor shall be automatically released if
such Grantor ceases to be a Material Domestic Subsidiary.

 

(e)                        If the security interest on any Collateral is
released pursuant to Section 2.04 of the Intercreditor Agreement and such
release results in the release of the security interest on such Collateral under
this Agreement or any Collateral Document relating to the Notes, the security
interest on such Collateral granted hereunder or under any such Collateral
Document relating to the Notes shall be automatically released.

 

(f)                         In connection with any termination or release
pursuant to paragraph (a), (b) or (c) of this Section 5.13, the Notes Collateral
Agent shall execute and deliver to any Grantor, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination or release.  Any execution and delivery of documents pursuant to
this Section 6.13 shall be without recourse to or warranty by the Notes
Collateral Agent.

 

(g)                        In the event that any of the Collateral shall be
transferred by any Grantor in connection with the Foreign Reorganization, the
Security Interest granted hereunder on such Collateral shall automatically be
discharged and released and all rights to such Collateral shall revert to the
applicable Grantor without any further action by the Notes Collateral Agent or
any other Person.  Without prejudice to the foregoing, upon the request of the
applicable Grantor, the Notes Collateral Agent, at the expense of such Grantor,
shall promptly execute and deliver to such Grantor, all releases, termination
statements, stock certificates, any certificated securities or any other
documents necessary or desirable for the release of the Security Interest on
such Collateral.

 

SECTION 5.14.                              Additional Restricted Subsidiaries. 
Pursuant to Section 11.05 of the Indenture, certain Restricted Subsidiaries of
Holdings III that were not in existence or not Secured Guarantors on the date of
the Indenture are required to enter in this Agreement as Grantors upon becoming
Secured Guarantors.  Upon execution and delivery by the Notes

 

19

--------------------------------------------------------------------------------


 

Collateral Agent and a Restricted Subsidiary of an Intellectual Property
Security Agreement Supplement, such Restricted Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein.  The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder.  The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

 

SECTION 5.15.                              General Authority of the Notes
Collateral Agent.  By acceptance of the benefits of this Agreement and any other
Collateral Documents relating to the Notes, each Secured Party (whether or not a
signatory hereto) shall be deemed irrevocably (a) to consent to the appointment
of the Notes Collateral Agent as its agent hereunder and under such other
Collateral Documents relating to the Notes, (b) to confirm that the Notes
Collateral Agent shall have the authority to act as the exclusive agent of such
Secured Party for the enforcement of any provisions of this Agreement and such
other Collateral Documents relating to the Notes against any Grantor, the
exercise of remedies hereunder or thereunder and the giving or withholding of
any consent or approval hereunder or thereunder relating to any Collateral or
any Grantor’s obligations with respect thereto, (c) to agree that it shall not
take any action to enforce any provisions of this Agreement or any other
Collateral Document relating to the Notes against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document relating to the Notes and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents relating to the
Notes.

 

SECTION 5.16.                              Notes Collateral Agent Appointed
Attorney-in-Fact.  Each Grantor hereby appoints the Notes Collateral Agent the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Notes Collateral Agent may deem necessary or advisable to accomplish the
purposes hereof at any time after and during the continuance of an Event of
Default, which appointment is irrevocable (until the termination of the
Indenture) and coupled with an interest.  Without limiting the generality of the
foregoing, the Notes Collateral Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default and notice by the Notes
Collateral Agent to the Issuer of its intent to exercise such rights, with full
power of substitution either in the Notes Collateral Agent’s name or in the name
of such Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (d) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; and (e) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Notes Collateral Agent were the absolute
owner of the Collateral for all purposes; provided that nothing herein contained
shall be construed as requiring or obligating the Notes Collateral Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Notes Collateral Agent, or to present or file any claim
or notice, or to take any action with

 

20

--------------------------------------------------------------------------------


 

respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby.  The Notes Collateral Agent
and the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or wilful misconduct or that of any of their
Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

FREESCALE SEMICONDUCTOR INC.,

 

 

 

 

 

By:

/s/ David Stasse

 

 

Name:

David Stasse

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

FREESCALE SEMICONDUCTOR HOLDINGS V, INC.,

 

 

 

 

 

By:

/s/ David Stasse

 

 

Name:

David Stasse

 

 

Title:

Treasurer

 

 

 

 

 

SIGMATEL, LLC,

 

 

 

 

 

By:

Freescale Semiconductor, Inc.,

 

 

as its Sole Member

 

 

 

 

 

By:

/s/ David Stasse

 

 

Name:

David Stasse

 

 

Title:

Vice President and Treasurer

 

[Intellectual Property Security Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

as Notes Collateral Agent

 

 

 

 

 

By:

/s/ David Tuder

 

 

Name:

David Tuder

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 1A

 

COPYRIGHTS

 

Freescale Semiconductor, Inc. — Copyrights; United States

 

Title

 

Reg. No.

 

Reg. Date

 

Copyright Claimant

Factory Scheduling Tool (FaST) software

 

TXu001830009

 

2012-11-02

 

Freescale Semiconductor, Inc.

Factory Scheduling Tool (FaST) software (2010)

 

TXu001828670

 

2012-11-02

 

Freescale Semiconductor, Inc.

Flowview software

 

TXu001830005

 

2012-11-02

 

Freescale Semiconductor, Inc.

Flowview software (2010)

 

TXu001828701

 

2012-11-02

 

Freescale Semiconductor, Inc.

Graphical Manufacturing Monitor Systems (GraMMs) software

 

TXu001830013

 

2012-11-02

 

Freescale Semiconductor, Inc.

Graphical Manufacturing Monitor Systems (GraMMs) software (2010)

 

TXu001828696

 

2012-11-02

 

Freescale Semiconductor, Inc.

Java Graphical Manufacturing Monitor Systems (GraMMs) software

 

TXu001830012

 

2012-11-02

 

Freescale Semiconductor, Inc.

Java Graphical Manufacturing Monitor Systems (GraMMs) software (2010)

 

TXu001828704

 

2012-11-02

 

Freescale Semiconductor, Inc.

OpStation Software

 

TXu001830003

 

2012-11-02

 

Freescale Semiconductor, Inc.

OpStation software (2010)

 

TXu001828679

 

2012-11-02

 

Freescale Semiconductor, Inc.

Simulot software

 

TXu001830010

 

2012-11-02

 

Freescale Semiconductor, Inc.

Simulot software (2010)

 

TXu001828658

 

2012-11-02

 

Freescale Semiconductor, Inc.

Hero chip

 

VA0001372428

 

2006-07-26

 

Freescale Semiconductor, Inc.

 

SigmaTel, Inc. — Copyrights; United States

 

Title

 

Reg. No.

 

Reg. Date

 

Copyright Claimant

 

Sigma Tel host audio driver 0205 software

 

TX0005355465

 

2001-06-07

 

SigmaTel, Inc.

 

Sigma Tel host audio driver wdm 7085 general software

 

TX0005355469

 

2001-06-07

 

SigmaTel, Inc.

 

SigmaTel host audio NT driver 4.5049

 

TX0005377822

 

2001-06-12

 

SigmaTel, Inc.

 

SigmaTel host audio unified NT driver 6004

 

TX0005431336

 

2001-06-12

 

SigmaTel, Inc.

 

STIR4200 coinstaller

 

TX0005385381

 

2001-06-12

 

SigmaTel, Inc.

 

STIr4200 NDIS miniport device driver is a computer program with trade secrets

 

TX0005377823

 

2001-06-12

 

SigmaTel, Inc.

 

STMP3400 audio player firmware ATLM-0117

 

TX0005338511

 

2001-06-11

 

SigmaTel, Inc.

 

STMP3400 boot loader boot ROM A4-03 : general release

 

TX0005338512

 

2001-06-11

 

SigmaTel, Inc.

 

STMP3400 booty booter : ver booty-01

 

TX0005338509

 

2001-06-11

 

SigmaTel, Inc.

 

STMP3400 device control class firmware ver DCC.017

 

TX0005338510

 

2001-06-11

 

SigmaTel, Inc.

 

STMP3400 host firmware update utility

 

TX0005329066

 

2001-06-11

 

SigmaTel, Inc.

 

STMP3400 host formatter utility

 

TX0005329065

 

2001-06-11

 

SigmaTel, Inc.

 

STMP3400 host SCSI miniport driver

 

TX0005329058

 

2001-06-11

 

SigmaTel, Inc.

 

STMP3400 host USB device driver : general release

 

TX0005338508

 

2001-06-11

 

SigmaTel, Inc.

 

 

Schedule 1A - 1

--------------------------------------------------------------------------------


 

SCHEDULE 1B

 

PATENTS

 

Freescale Semiconductor, Inc. — Registered Patents; United States

 

Country

 

Patent
Number

 

Owner

 

Title

US

 

5338397

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconduc tor device

US

 

5339266

 

Freescale Semiconductor, Inc.

 

Parallel method and apparatus for detecting and completing f loating point
operations invol ving special operands

US

 

5359297

 

Freescale Semiconductor, Inc.

 

Vco power-up circuit for pll and method thereof

US

 

5362990

 

Freescale Semiconductor, Inc.

 

Charge pump with a programmabl e pump current and system

US

 

5371394

 

Freescale Semiconductor, Inc.

 

Double implanted laterally dif fused mos device and method th ereof

US

 

5378659

 

Freescale Semiconductor, Inc.

 

Method and structure for forming an integrated circuit patte rn on a
semiconductor substrat e

US

 

5381114

 

Freescale Semiconductor, Inc.

 

A continuous time common mode feedback amplifier

US

 

5385869

 

Freescale Semiconductor, Inc.

 

Semiconductor chip bonded to a substrate and method of makin g

US

 

5386341

 

Freescale Semiconductor, Inc.

 

Semiconductor carrier assembly

US

 

5386624

 

Freescale Semiconductor, Inc.

 

Method and apparatus for under encapsulating components on ci rcuit supporting
substrates

US

 

5387540

 

Freescale Semiconductor, Inc.

 

Method of forming trench isola tion structure in an integrate d circuit

US

 

5387913

 

Freescale Semiconductor, Inc.

 

Receiver with digital tuning a nd method therefor

US

 

5391397

 

Freescale Semiconductor, Inc.

 

Method of adhesion to a polymi de surface by formation of cov alent bonds

US

 

5391517

 

Freescale Semiconductor, Inc.

 

Process for forming copper int erconnect structure

US

 

5391999

 

Freescale Semiconductor, Inc.

 

Glitchless switched-capacitor biquad low pass filter

US

 

5394027

 

Freescale Semiconductor, Inc.

 

High voltage charge pump and r elated circuitry

US

 

5394444

 

Freescale Semiconductor, Inc.

 

Lock detect circuit for detect ing a lock condition in a phas e locked loop and
method there for

US

 

5396128

 

Freescale Semiconductor, Inc.

 

Output circuit for interfacing integrated circuits having dif ferent power
supply potentials

US

 

5396296

 

Freescale Semiconductor, Inc.

 

Video feedback matching circui t and method there

US

 

5397717

 

Freescale Semiconductor, Inc.

 

A method of fabricating a sili con carbide vertical mosfet an d device

US

 

5399505

 

Freescale Semiconductor, Inc.

 

Method and apparatus for perfo rming wafer level testing of i ntegrated circuit
dice

US

 

5399507

 

Freescale Semiconductor, Inc.

 

Fabrication of mixed thin-film and bulk semiconductor substra te for integrated

 

Schedule IB - 1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

circuit appl ications

US

 

5399887

 

Freescale Semiconductor, Inc.

 

Modulation doped field effect transistor

US

 

5400274

 

Freescale Semiconductor, Inc.

 

Memory having looped global da ta lines for propagation delay matching

US

 

5402389

 

Freescale Semiconductor, Inc.

 

Synchronous memory having para llel output data paths

US

 

5404386

 

Freescale Semiconductor, Inc.

 

Programmable clock for an anal og converter in a data process or and method
therefor

US

 

5407855

 

Freescale Semiconductor, Inc.

 

Process for forming a semicond uctor device having a reducing /oxidizing
conductive material

US

 

5410184

 

Freescale Semiconductor, Inc.

 

Microelectronic package comprising tin-copper bump interconnections, and method
for forming same

US

 

5414701

 

Freescale Semiconductor, Inc.

 

Method and data structure for performing address compression in an asynchronous
transfer mo de (atm) system

US

 

5416356

 

Freescale Semiconductor, Inc.

 

Integrated circuit and method of forming

US

 

5416744

 

Freescale Semiconductor, Inc.

 

Memory having bit line load wi th automatic bit line precharg e and equalization

US

 

5418786

 

Freescale Semiconductor, Inc.

 

Asynchronous transfer mode (at m) method and apparatus for co mmunicating status
bytes in a manner compatible with the uto pia protocol

US

 

5424245

 

Freescale Semiconductor, Inc.

 

Circuit and method of forming vias through two-sided substra te

US

 

5426263

 

Freescale Semiconductor, Inc.

 

Electronic assembly having a double-sided leadless component

US

 

5427964

 

Freescale Semiconductor, Inc.

 

Insulated gate field effect tr ansistor and method for fabric ating

US

 

5429293

 

Freescale Semiconductor, Inc.

 

Soldering process

US

 

5434739

 

Freescale Semiconductor, Inc.

 

Reverse battery protection cir cuit

US

 

5435481

 

Freescale Semiconductor, Inc.

 

Soldering process

US

 

5436203

 

Freescale Semiconductor, Inc.

 

Shielded liquid encapsulated s emiconductor device and method for making the
same

US

 

5437189

 

Freescale Semiconductor, Inc.

 

Dual absolute pressure sensor and method thereof

US

 

5439162

 

Freescale Semiconductor, Inc.

 

Direct chip attachment method and structure

US

 

5440514

 

Freescale Semiconductor, Inc.

 

Write control for a memory usi ng a delay locked loop

US

 

5441914

 

Freescale Semiconductor, Inc.

 

Method of forming conductive i nterconnect structure

US

 

5442240

 

Freescale Semiconductor, Inc.

 

Method of adhesion to a polymi de surface by formation of cov alent bonds

US

 

5442628

 

Freescale Semiconductor, Inc.

 

Local area network data proces sing system containing a quad elastic buffer and
layer manag ement (elm) integrated circuit and method of switching

US

 

5444016

 

Freescale Semiconductor, Inc.

 

Method of making ohmic contact s to a complementary semicondu ctor device

US

 

5446625

 

Freescale Semiconductor, Inc.

 

Chip carrier and method for manufacture

US

 

5447874

 

Freescale Semiconductor, Inc.

 

A method for making a semicond uctor device gate

 

Schedule IB - 2

--------------------------------------------------------------------------------


 

US

 

5451274

 

Freescale Semiconductor, Inc.

 

Reflow of multi-layer metal bu mps

US

 

5451543

 

Freescale Semiconductor, Inc.

 

Straight sidewall profile cont act opening to underlying inte rconnect and
method for making the same

US

 

5454270

 

Freescale Semiconductor, Inc.

 

Hermetically sealed pressure s ensor and method thereof

US

 

5460704

 

Freescale Semiconductor, Inc.

 

Ferrite film and method of depositing same

US

 

5461007

 

Freescale Semiconductor, Inc.

 

Process for polishing and anal yzing a layer over a patterned semiconductor
substrate

US

 

5463353

 

Freescale Semiconductor, Inc.

 

Resistorless vco including cur rent source and sink controlli ng a current
controlled oscill ator

US

 

5465626

 

Freescale Semiconductor, Inc.

 

Pressure sensor with stress is olation platform hermetically sealed to protect
sensor die

US

 

5466484

 

Freescale Semiconductor, Inc.

 

Resistor structure and method of setting a resistance value

US

 

5467141

 

Freescale Semiconductor, Inc.

 

A modulator circuit

US

 

5467253

 

Freescale Semiconductor, Inc.

 

Semiconductor device and metho d of forming

US

 

5467455

 

Freescale Semiconductor, Inc.

 

Data processing system and met hod for performing dynamic bus termination

US

 

5468999

 

Freescale Semiconductor, Inc.

 

Liquid encapsulated ball grid array semiconductor device wit h fine pitch wire
bonding

US

 

5469476

 

Freescale Semiconductor, Inc.

 

Spike filter circuit and metho d therefor

US

 

5470787

 

Freescale Semiconductor, Inc.

 

Semiconductor device solder bu mp having intrinsic potential for forming an
extended eutect ic region and method for makin g and using the same

US

 

5471422

 

Freescale Semiconductor, Inc.

 

Eeprom cell with isolation tra nsistor and methods for making and operating the
same

US

 

5473569

 

Freescale Semiconductor, Inc.

 

A method for operating a flash memory

US

 

5475255

 

Freescale Semiconductor, Inc.

 

Circuit die having improved substrate noise isolation

US

 

5475778

 

Freescale Semiconductor, Inc.

 

Smart optical coupler and smar t optical coupler system

US

 

5476816

 

Freescale Semiconductor, Inc.

 

Process for etching an insulat ing layer after a metal etchin g step

US

 

5478436

 

Freescale Semiconductor, Inc.

 

Selective cleaning process for fabricating a semiconductor d evice

US

 

5480829

 

Freescale Semiconductor, Inc.

 

Method of making a iii-v compl ementary heterostructure devic e with compatible
non-gold ohm ic contacts

US

 

5481131

 

Freescale Semiconductor, Inc.

 

Integrated circuit having pass ive circuit elements

US

 

5482878

 

Freescale Semiconductor, Inc.

 

Insulated gate field effect tr ansistor having subthreshold s wing and method
for fabricatin g

US

 

5484740

 

Freescale Semiconductor, Inc.

 

Iii-v semiconductor gate struc ture and method of manufacture

US

 

5485456

 

Freescale Semiconductor, Inc.

 

An asynchronous transfer mode (atm) system having an atm dev ice coupled to
multiple physic al layer devices

 

Schedule IB - 3

--------------------------------------------------------------------------------


 

US

 

5485487

 

Freescale Semiconductor, Inc.

 

Reconfigurale counter and puls e width modulator (pwm) using same

US

 

5485602

 

Freescale Semiconductor, Inc.

 

Integrated circuit having a co ntrol signal for identifying c oinciding active
edges of two clock signals

US

 

5486792

 

Freescale Semiconductor, Inc.

 

Method and apparatus for calcu lating a divider in a digital phase lock loop

US

 

5486824

 

Freescale Semiconductor, Inc.

 

Data processor with a hardware keyscan circuit, hardware keys can circuit, and
method theref or

US

 

5488688

 

Freescale Semiconductor, Inc.

 

Data processor with real-time diagnostic capabiltiy

US

 

5489988

 

Freescale Semiconductor, Inc.

 

Environmental sensor and metho d therefor

US

 

5491691

 

Freescale Semiconductor, Inc.

 

Method and apparatus for pacin asynchronous transfer mode (at m) data cell
transmission

US

 

5492223

 

Freescale Semiconductor, Inc.

 

Interlocking and invertible se miconductor device tray and te st contactor
mating thereto

US

 

5492863

 

Freescale Semiconductor, Inc.

 

Method for forming conductive bumps on a semiconductor devic e

US

 

5496438

 

Freescale Semiconductor, Inc.

 

Method of removing photo resis t

US

 

5498767

 

Freescale Semiconductor, Inc.

 

Method for positioning bond pa ds in a semiconductor die layo ut

US

 

5500543

 

Freescale Semiconductor, Inc.

 

Sensor for determining a ratio of materials in a mixture and method

US

 

5501943

 

Freescale Semiconductor, Inc.

 

Method of patterning an inorganic overcoat for a liquid crystal display
electrode

US

 

5502406

 

Freescale Semiconductor, Inc.

 

Low power level shift circuit and method therefor

US

 

5502717

 

Freescale Semiconductor, Inc.

 

Method and apparatus for estim ating echo cancellation time

US

 

5504369

 

Freescale Semiconductor, Inc.

 

Method and apparatus for perfo rming wafer level testing of i ntegrated circuit

US

 

5504751

 

Freescale Semiconductor, Inc.

 

Method and apparatus for extra cting digital information from an asynchronous
data stream

US

 

5506544

 

Freescale Semiconductor, Inc.

 

Bias circuit for depletion mod e field effect transistors

US

 

5510645

 

Freescale Semiconductor, Inc.

 

Semiconductor structure having an air region and method of fo rming the
semiconductor struct ure

US

 

5510651

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a reducing/oxidizing conductive material

US

 

5511235

 

Freescale Semiconductor, Inc.

 

Apparatus for detecting a sign aling channel during scanning including a
controlled frequen cy converter circuit and a controlled filter bandwidth, a nd
a method therefor

US

 

5512518

 

Freescale Semiconductor, Inc.

 

Method of manufacture of multi layer dielectric on a iii-v su bstrate

US

 

5513358

 

Freescale Semiconductor, Inc.

 

Method and apparatus for power -up state initialization in a data processing
system

US

 

5514891

 

Freescale Semiconductor, Inc.

 

N-type higfet and method

US

 

5514892

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge protec tion device

US

 

5515232

 

Freescale Semiconductor, Inc.

 

Static protection circuit for a semiconductor

 

Schedule IB - 4

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

integrated cir cuit device

US

 

5519340

 

Freescale Semiconductor, Inc.

 

Line driver having maximum out put voltage capacity

US

 

5521906

 

Freescale Semiconductor, Inc.

 

Method and apparatus for updat ing carrier channel allocation s

US

 

5524215

 

Freescale Semiconductor, Inc.

 

Bus protocal and method for co ntrolling a data processor

US

 

5525920

 

Freescale Semiconductor, Inc.

 

Comparator circuit and method therefof

US

 

5527424

 

Freescale Semiconductor, Inc.

 

Preconditioner for a polishing pad and method for using the same

US

 

5528692

 

Freescale Semiconductor, Inc.

 

Frequency inversion scrambler with integrated high-pass filt er

US

 

5529682

 

Freescale Semiconductor, Inc.

 

Method for making semiconducto r devices having electroplated leads

US

 

5530383

 

Freescale Semiconductor, Inc.

 

Method and apparatus for a fre quency detection circuit for u se in a phase
locked loop

US

 

5530399

 

Freescale Semiconductor, Inc.

 

Transconductance scaling circu it and method responsive to a received digital
code word for use with an operational trans conductance circuit

US

 

5530676

 

Freescale Semiconductor, Inc.

 

Method and apparatus for reduc ing power consumption in memor y circuits

US

 

5530804

 

Freescale Semiconductor, Inc.

 

Superscalar processor with plu ral pipelined execution units each unit
selectively having b oth normal and debug modes

US

 

5530824

 

Freescale Semiconductor, Inc.

 

Address translation circuit

US

 

5530825

 

Freescale Semiconductor, Inc.

 

Data processor with branch tar get address cache and method o f operation

US

 

5532509

 

Freescale Semiconductor, Inc.

 

Semiconductor inverter layout having improved electromigrati on characteristics
in the outp ut mode

US

 

5532899

 

Freescale Semiconductor, Inc.

 

Voltage protection structure f or semiconductor devices

US

 

5534462

 

Freescale Semiconductor, Inc.

 

Method for forming a plug and semiconductor device having th e same

US

 

5534784

 

Freescale Semiconductor, Inc.

 

Method for probing a semicondu ctor wafer

US

 

5534819

 

Freescale Semiconductor, Inc.

 

Circuit and method for reducin g voltage error when charging and discharging a
variable cap acitor through a switch

US

 

5535101

 

Freescale Semiconductor, Inc.

 

Integrated circuit package

US

 

5535349

 

Freescale Semiconductor, Inc.

 

A data processing system and m ethod for providing chip selec ts to peripheral
devices

US

 

5535376

 

Freescale Semiconductor, Inc.

 

Data processor having a timer circuit for performing a buffe red pulse width
modulation fun ction and method therefor

US

 

5535398

 

Freescale Semiconductor, Inc.

 

Method and apparatus for provi ding both power and control by way of an
integrated circuit t erminal

US

 

5536962

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a buried channel transistor

US

 

5539200

 

Freescale Semiconductor, Inc.

 

Integrated optoelectronic subs trate

US

 

5539249

 

Freescale Semiconductor, Inc.

 

Method and structure for forming an integrated circuit patte rn on a

 

Schedule IB - 5

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

semiconductor substrat e

US

 

5539351

 

Freescale Semiconductor, Inc.

 

Circuit and method for reducin g a gate voltage of a transmis sion gate within a
charge pump circuit

US

 

5539733

 

Freescale Semiconductor, Inc.

 

Method for switching data flow in a fiber distributed data i nterface (fddi)
system

US

 

5539777

 

Freescale Semiconductor, Inc.

 

Method and apparatus for a dmt receiver having a data de-form atter coupled
directly to a co nstellation decoder

US

 

5539892

 

Freescale Semiconductor, Inc.

 

Address translation lookaside buffer replacement apparatus a nd method with user
overide

US

 

5541135

 

Freescale Semiconductor, Inc.

 

Method of fabricating a flip c hip semiconductor device havin g an inductor

US

 

5541450

 

Freescale Semiconductor, Inc.

 

Low-profile ball-grid array se miconductor package

US

 

5542171

 

Freescale Semiconductor, Inc.

 

A method of selectively releasing plastic molding material from a surface

US

 

5545359

 

Freescale Semiconductor, Inc.

 

Method of making a plastic mol ded optoelectronic interface

US

 

5545574

 

Freescale Semiconductor, Inc.

 

Process for forming a semicond uctor device having a metal-se miconductor
compound

US

 

5545912

 

Freescale Semiconductor, Inc.

 

Electronic device enclosure in cluding a conductive cap and s ubstrate

US

 

5546047

 

Freescale Semiconductor, Inc.

 

Method and apparatus of an ope rational amplifier with a wide dynamic range

US

 

5546333

 

Freescale Semiconductor, Inc.

 

A data processor having a data table for performing a dual f unction of
alphanumeric notice and numerical calculation

US

 

5548794

 

Freescale Semiconductor, Inc.

 

Data processor and method for providing show cycles on a fas t multiplexed bus

US

 

5550090

 

Freescale Semiconductor, Inc.

 

Method for fabricating a monol ithic semiconductor device wit h integrated
surface micromach ined structures

US

 

5550503

 

Freescale Semiconductor, Inc.

 

Circuit and method for reducin g voltage error when charging and discharging a
capacitor th rough a transmission gate

US

 

5550774

 

Freescale Semiconductor, Inc.

 

Memory cache with low power co nsumption and method of operat ion

US

 

5551076

 

Freescale Semiconductor, Inc.

 

Circuit and method of series b iasing a single-ended mixer

US

 

5551627

 

Freescale Semiconductor, Inc.

 

Alloy solder connect assembly and method of connection

US

 

5552332

 

Freescale Semiconductor, Inc.

 

Process for fabricating a mosf et device having reduced rever se short channel
effects

US

 

5553019

 

Freescale Semiconductor, Inc.

 

Write once read many memory using eeprom cells

US

 

5553236

 

Freescale Semiconductor, Inc.

 

Method and apparatus for testi ng a clock stopping/starting f unction of a low
power mode in a data processor

US

 

5553566

 

Freescale Semiconductor, Inc.

 

Highly doped n+ substrates and method for making

US

 

5554869

 

Freescale Semiconductor, Inc.

 

Electrically programmable read -only memory and array

 

Schedule IB - 6

--------------------------------------------------------------------------------


 

US

 

5554940

 

Freescale Semiconductor, Inc.

 

Bumped semiconductor device an d method for probing the same

US

 

5557142

 

Freescale Semiconductor, Inc.

 

Shielded semiconductor device package

US

 

5557615

 

Freescale Semiconductor, Inc.

 

Method and apparatus for ident ifying embedded framing bits

US

 

5559054

 

Freescale Semiconductor, Inc.

 

Method for ball bumping a semi conductor device

US

 

5559359

 

Freescale Semiconductor, Inc.

 

Microwave integrated circuit p assive element structure and m ethod for reducing
signal prop agation losses

US

 

5559500

 

Freescale Semiconductor, Inc.

 

Overcurrent sense circuit

US

 

5559981

 

Freescale Semiconductor, Inc.

 

Pseudo static mask option regi ster and method therefor

US

 

5561302

 

Freescale Semiconductor, Inc.

 

Enhanced performance mosfet

US

 

5561738

 

Freescale Semiconductor, Inc.

 

A data processor for executing a fuzzy logic operation and m ethod therefor

US

 

5564091

 

Freescale Semiconductor, Inc.

 

Method and apparatus for opera ting an automatic frequency co ntrol in a radio

US

 

5565690

 

Freescale Semiconductor, Inc.

 

Method for doping strained het ero junction semiconductor dev ices and structure

US

 

5565813

 

Freescale Semiconductor, Inc.

 

Apparatus for a low voltage di fferential amplifier incorpora ting switched
capacitors

US

 

5567648

 

Freescale Semiconductor, Inc.

 

Interconnect bump apparatus an d method for forming same

US

 

5570310

 

Freescale Semiconductor, Inc.

 

Method and data processor fo r finding a logarithm of a num ber

US

 

5571374

 

Freescale Semiconductor, Inc.

 

Method of etching silicon carb ide

US

 

5571734

 

Freescale Semiconductor, Inc.

 

Method for forming a dielectri c having improved performance

US

 

5572066

 

Freescale Semiconductor, Inc.

 

Lead-on-chip semiconductor dev ice and method for its fabrica tion

US

 

5572467

 

Freescale Semiconductor, Inc.

 

Address comparison in an integ rated circuit memory

US

 

5574457

 

Freescale Semiconductor, Inc.

 

Switched capacitor gain stage

US

 

5574515

 

Freescale Semiconductor, Inc.

 

Voltage controlled oscillator circuit and automatic fine tu ning circuit for tv

US

 

5578167

 

Freescale Semiconductor, Inc.

 

Substrate holder and method of use

US

 

5578860

 

Freescale Semiconductor, Inc.

 

Monolithic high frequency inte grated circuit structure havin g a grounded
source configurat ion

US

 

5579257

 

Freescale Semiconductor, Inc.

 

Method for reading and restori ng data in a data storage elem ent

US

 

5579492

 

Freescale Semiconductor, Inc.

 

Data processing system and a m ethod for dynamically ignoring bus transfer
termination contr ol signals for a predetermined amount of time

US

 

5580815

 

Freescale Semiconductor, Inc.

 

Process for forming field isol ation and a structure over a s emiconductor
substrate

US

 

5581215

 

Freescale Semiconductor, Inc.

 

Voltage controlled oscillator having frequency and amplitud e controlling loops

US

 

5581432

 

Freescale Semiconductor, Inc.

 

Clamp circuit and method for i dentifying a safe operating ar ea

US

 

5581775

 

Freescale Semiconductor, Inc.

 

A history buffer system

 

Schedule IB - 7

--------------------------------------------------------------------------------


 

US

 

5583068

 

Freescale Semiconductor, Inc.

 

Process for forming a capacito r having a metal-oxide dielect ric

US

 

5583350

 

Freescale Semiconductor, Inc.

 

Full color light emitting diod e display assembly

US

 

5583370

 

Freescale Semiconductor, Inc.

 

Tab semiconductor device havin g die edge protection

US

 

5583964

 

Freescale Semiconductor, Inc.

 

Computer utilizing neural netw ork and method of using same

US

 

5584031

 

Freescale Semiconductor, Inc.

 

System and method for executin g a low power delay instructio n

US

 

5584059

 

Freescale Semiconductor, Inc.

 

Dc offset reduction in a zero-if transmitter

US

 

5587342

 

Freescale Semiconductor, Inc.

 

Method of forming an electrica l interconnect

US

 

5589423

 

Freescale Semiconductor, Inc.

 

Process for fabricating a non- silicided region in an integra ted circuit

US

 

5590232

 

Freescale Semiconductor, Inc.

 

Optic package and method of ma king

US

 

5590241

 

Freescale Semiconductor, Inc.

 

Speech processing system and m ethod for enhancing speech sig nals in a noisy
environment

US

 

5592025

 

Freescale Semiconductor, Inc.

 

Pad array semiconductor device

US

 

5592493

 

Freescale Semiconductor, Inc.

 

Serial scan chain architecture for a data processing system and method of
operation

US

 

5592634

 

Freescale Semiconductor, Inc.

 

A zero-cycle multi-state branc h cache prediction data proces sing system and
method thereof

US

 

5593538

 

Freescale Semiconductor, Inc.

 

Method for etching a dielectri c layer on a semiconductor

US

 

5593903

 

Freescale Semiconductor, Inc.

 

Method of forming contact pads for wafer level testing and b urn-in of
semiconductor device

US

 

5594273

 

Freescale Semiconductor, Inc.

 

Apparatus for performing wafer level-testing of integrated ci rcuits where
testpads lie with in integrated circuit die but overly no active circuitry for
improved yield

US

 

5594880

 

Freescale Semiconductor, Inc.

 

Method and apparatus for deter mining instruction execution o rdering in a data
processing s ystem

US

 

5595602

 

Freescale Semiconductor, Inc.

 

Diffuser for uniform gas distr ibution in semiconductor proce ssing and method
for using the same

US

 

5597110

 

Freescale Semiconductor, Inc.

 

Method for forming a solder bu mp by solder-tetting or the li ke

US

 

5597737

 

Freescale Semiconductor, Inc.

 

Method for testing and burning -in a semiconductor wafer

US

 

5597768

 

Freescale Semiconductor, Inc.

 

Method of forming a ga203 diel ectric layer

US

 

5598362

 

Freescale Semiconductor, Inc.

 

Apparatus and method for perfo rming both 24 bit and 16 bit a rithmetic

US

 

5598550

 

Freescale Semiconductor, Inc.

 

Cache controller for processin g simultaneous cache accesses

US

 

5598569

 

Freescale Semiconductor, Inc.

 

Data processor having operatin g modes selected by at least o ne mask option bit
and method therefor

US

 

5600071

 

Freescale Semiconductor, Inc.

 

Vertically integrated sensor s tructure and method

 

Schedule IB - 8

--------------------------------------------------------------------------------


 

US

 

5602491

 

Freescale Semiconductor, Inc.

 

Integrated circuit testing boa rd having constrained thermal expansion
characteristics

US

 

5604160

 

Freescale Semiconductor, Inc.

 

Method for packaging semicondu ctor devices

US

 

5605615

 

Freescale Semiconductor, Inc.

 

Method and apparatus for plati ng metals

US

 

5605865

 

Freescale Semiconductor, Inc.

 

Method for forming self-aligne d silicide in a semiconductor device using vapor
phase react ion

US

 

5606275

 

Freescale Semiconductor, Inc.

 

Buffer circuit having variable output impedance

US

 

5606319

 

Freescale Semiconductor, Inc.

 

Method and apparatus for inter polation and noise shaping in a signal converter

US

 

5606577

 

Freescale Semiconductor, Inc.

 

Method and apparatus for a dmt transmitter having a data for matter coupled
directly to a c onstellation encoder

US

 

5606682

 

Freescale Semiconductor, Inc.

 

Data processor with branch tar get address cache and subrouti ne return address
cache and me thod of operation

US

 

5608345

 

Freescale Semiconductor, Inc.

 

Programmable switched capacito r circuit

US

 

5608795

 

Freescale Semiconductor, Inc.

 

Telephone line interface circu it

US

 

5610543

 

Freescale Semiconductor, Inc.

 

Delay locked loop for detectin g the phase difference of two signals having
different frequ encies

US

 

5612232

 

Freescale Semiconductor, Inc.

 

A method of fabricating semico nductor devices and the device s

US

 

5612576

 

Freescale Semiconductor, Inc.

 

Self-opening vent hole in an o vermolded semiconductor device

US

 

5612861

 

Freescale Semiconductor, Inc.

 

Method and apparatus for low v oltage cmos start circuit

US

 

5613119

 

Freescale Semiconductor, Inc.

 

Data processor initialization program and method therefor

US

 

5614131

 

Freescale Semiconductor, Inc.

 

Method of making an opto-elect ronic device

US

 

5614816

 

Freescale Semiconductor, Inc.

 

Low voltage reference circuit and method of operation

US

 

5616886

 

Freescale Semiconductor, Inc.

 

Wirebondless module package

US

 

5617054

 

Freescale Semiconductor, Inc.

 

Switched capacitor voltage err or compensating circuit

US

 

5617348

 

Freescale Semiconductor, Inc.

 

Low power data translation cir cuit and method of operation

US

 

5617531

 

Freescale Semiconductor, Inc.

 

Data processor having a built- in internal self test controll er for testing a
plurality of memories internal to the data processor

US

 

5619064

 

Freescale Semiconductor, Inc.

 

Iii-v semiconductor gate struc ture and method of manufacture

US

 

5619156

 

Freescale Semiconductor, Inc.

 

Low voltage inhibit circuit an d integrated circuit using sam e

US

 

5619505

 

Freescale Semiconductor, Inc.

 

Method for producing and recov ering a data stream for a dmt transceiver

US

 

5619687

 

Freescale Semiconductor, Inc.

 

Queue system having a time-out feature and method therefor

US

 

5621800

 

Freescale Semiconductor, Inc.

 

An integrated circuit that per forms multiple communication t asks

US

 

5623159

 

Freescale Semiconductor, Inc.

 

Integrated circuit isolation s tructure for

 

Schedule IB - 9

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

suppressing high- frequency cross-talk

US

 

5623234

 

Freescale Semiconductor, Inc.

 

Clock system

US

 

5623664

 

Freescale Semiconductor, Inc.

 

An interactive memory organiza tion system and method therefo r

US

 

5623687

 

Freescale Semiconductor, Inc.

 

Reset configuration in a data processing system and method t herfor

US

 

5624854

 

Freescale Semiconductor, Inc.

 

Semiconductor device and metho d of formation

US

 

5625224

 

Freescale Semiconductor, Inc.

 

Method and apparatus for an in tegrated circuit chip carrier having improved
mounting pad d ensity

US

 

5627492

 

Freescale Semiconductor, Inc.

 

Circuit and method for isolati ng circuit blocks for reducing power dissipation

US

 

5627890

 

Freescale Semiconductor, Inc.

 

Telephone line interface circu it

US

 

5628026

 

Freescale Semiconductor, Inc.

 

Multi-dimensional data transfe r in a data processing system and method therefor

US

 

5628862

 

Freescale Semiconductor, Inc.

 

Polishing pad for chemical-mec hanical polishing of a semicon ductor substrate

US

 

5628922

 

Freescale Semiconductor, Inc.

 

Electrical flame-off wand

US

 

5629630

 

Freescale Semiconductor, Inc.

 

Semiconductor wafer contact sy stem and method for contacting a semiconductor
wafer

US

 

5629643

 

Freescale Semiconductor, Inc.

 

Feedback latch and method ther efor

US

 

5630228

 

Freescale Semiconductor, Inc.

 

Double balance mixer circuit w ith active filter load for a p ortable
communication receiver

US

 

5631178

 

Freescale Semiconductor, Inc.

 

Method for manufacturing a sta ble arsenic doped semiconducto r device

US

 

5631192

 

Freescale Semiconductor, Inc.

 

Semiconductor device on an opp osed leadframe and method for making

US

 

5631492

 

Freescale Semiconductor, Inc.

 

A standard cell having a groun d capacitor and a power supply capacitor for
reducing noise and method of formation

US

 

5631548

 

Freescale Semiconductor, Inc.

 

Power off-loading circuit and method for dissipating power

US

 

5631592

 

Freescale Semiconductor, Inc.

 

Pulse generation/sensing arran gment for use in a microproces sor system

US

 

5633186

 

Freescale Semiconductor, Inc.

 

Process for fabricating a non- volatile memory cell in a semi conductor device

US

 

5633640

 

Freescale Semiconductor, Inc.

 

Method and apparatus for a dat a converter with a single oper ational amplifier

US

 

5635767

 

Freescale Semiconductor, Inc.

 

Semiconductor device having bu ilt-in high frequency bypass c apacitor and
method for its fa brication

US

 

5635893

 

Freescale Semiconductor, Inc.

 

Resistor structure and integra ted circuit

US

 

5636224

 

Freescale Semiconductor, Inc.

 

Method and apparatus for inter leave/de-interleave addressing in data
communication circuits

US

 

5636228

 

Freescale Semiconductor, Inc.

 

Scan register with decoupled s can routing

US

 

5637834

 

Freescale Semiconductor, Inc.

 

Multilayer circuit substrate and metod for forming same

US

 

5638020

 

Freescale Semiconductor, Inc.

 

Switched capacitor differentia l circuits

US

 

5638520

 

Freescale Semiconductor, Inc.

 

Method and apparatus for distr ibuting bus

 

Schedule IB - 10

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

loading in a data processing system

US

 

5638528

 

Freescale Semiconductor, Inc.

 

A data processing system and a method for cycling longword a ddresses during a
burst bus cy cle

US

 

5639683

 

Freescale Semiconductor, Inc.

 

Structure and method for inter grating microwave components o n a substrate

US

 

5639687

 

Freescale Semiconductor, Inc.

 

Method and structure for forming an integrated circuit patte rn on a
semiconductor substrat e

US

 

5639695

 

Freescale Semiconductor, Inc.

 

Low-profile ball-grid array se miconductor package and method

US

 

5639989

 

Freescale Semiconductor, Inc.

 

Shielded electronic component assembly and method for making the same

US

 

5640460

 

Freescale Semiconductor, Inc.

 

Amplitude adjust circuit and m ethod thereof

US

 

5640681

 

Freescale Semiconductor, Inc.

 

Boot-strapped cascode current mirror

US

 

5641695

 

Freescale Semiconductor, Inc.

 

Method of forming a silicon ca rbide jfet

US

 

5641712

 

Freescale Semiconductor, Inc.

 

Method and structure for reduc ing capacitance between interc onnect lines

US

 

5642305

 

Freescale Semiconductor, Inc.

 

Logarithm/inverse-logarithm co nverter and method ofusing sam e

US

 

5642480

 

Freescale Semiconductor, Inc.

 

Method and apparatus for enhan ced security of a data process or

US

 

5643405

 

Freescale Semiconductor, Inc.

 

Method for polishing a semicon ductor substrate

US

 

5644519

 

Freescale Semiconductor, Inc.

 

Method and apparatus for a mul tiply and accumulate circuit h aving a dynamic
saturation ran ge

US

 

5644528

 

Freescale Semiconductor, Inc.

 

Non-volatile memory having a cell applying to multi-bit data by multi-layered
floating gate architecture and program ming method for the same

US

 

5644756

 

Freescale Semiconductor, Inc.

 

Integrated circuit data proces sor with selectable routing of data accesses

US

 

5646055

 

Freescale Semiconductor, Inc.

 

Method for making bipolar tran sistor

US

 

5646060

 

Freescale Semiconductor, Inc.

 

Method for making an eeprom ce ll with isolation transistor

US

 

5646550

 

Freescale Semiconductor, Inc.

 

High reliability output buffer for multiple voltage system

US

 

5646946

 

Freescale Semiconductor, Inc.

 

Apparatus and method for selec tively companding data on a sl ot-by-slot basis

US

 

5646949

 

Freescale Semiconductor, Inc.

 

Method and apparatus for gener ating instructions for use in testing a
microprocessor

US

 

5647123

 

Freescale Semiconductor, Inc.

 

Improved method for underfilli ng eutectic bumped flip chip d ie

US

 

5649125

 

Freescale Semiconductor, Inc.

 

Method and apparatus for provi ding valid addresses across a multiplexed
communications bus

US

 

5649159

 

Freescale Semiconductor, Inc.

 

Data processor with a multi-le vel protection mechanism multi -level protection
circuit, and method therefor

US

 

5650749

 

Freescale Semiconductor, Inc.

 

Fm demodulator using injection locked oscillator having tuni ng feedback and
linearizing fe edback

 

Schedule IB - 11

--------------------------------------------------------------------------------


 

US

 

5651138

 

Freescale Semiconductor, Inc.

 

Data processor with controlled burst memory accesses and method therefor

US

 

5652844

 

Freescale Semiconductor, Inc.

 

Flexible pin configuration for use in a data processing syst em during a reset
operation an d method therefor

US

 

5652903

 

Freescale Semiconductor, Inc.

 

A dsp co-processor for use on an integrated circuit that per forms multiple
communications tasks

US

 

5654588

 

Freescale Semiconductor, Inc.

 

Apparatus for performing wafer level testing of integrated ci rcuits where the
wafer uses a segmented conductive top-layer bus structure

US

 

5655042

 

Freescale Semiconductor, Inc.

 

Molded slotted optical switch structure and method

US

 

5656549

 

Freescale Semiconductor, Inc.

 

Method of packaging a semicond uctor device

US

 

5656844

 

Freescale Semiconductor, Inc.

 

Semiconductor-on-insulator tra nsistor having a doping profil e for
fully-depleted operation

US

 

5656943

 

Freescale Semiconductor, Inc.

 

Apparatus for forming a test s tack for semiconductor wafer p robing and method
for using th e same

US

 

5656951

 

Freescale Semiconductor, Inc.

 

Input circuit and method for h olding data in mixed power su pply mode

US

 

5657324

 

Freescale Semiconductor, Inc.

 

Bidirectional communication sy stem

US

 

5658810

 

Freescale Semiconductor, Inc.

 

Method for making a sensor for determining a ratio of materi als in a mixture

US

 

5659648

 

Freescale Semiconductor, Inc.

 

Polyimide optical waveguide ha ving electrical conductivity

US

 

5659698

 

Freescale Semiconductor, Inc.

 

Method and apparatus for gener ating a circular buffer addres s in integrated
circuit that p erforms multiple communication tasks

US

 

5659950

 

Freescale Semiconductor, Inc.

 

Electronic die package assembl y having a support and method

US

 

5661042

 

Freescale Semiconductor, Inc.

 

Process for electrically conne cting electrical devices using a conductive
anisdtropic mate rial

US

 

5661082

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a bond pad and a process for for ming the device

US

 

5661088

 

Freescale Semiconductor, Inc.

 

Electronic component and metho d of packaging

US

 

5661312

 

Freescale Semiconductor, Inc.

 

Silicon carbide mosfet

US

 

5663690

 

Freescale Semiconductor, Inc.

 

Constant high q voltage contro lled oscillator

US

 

5664168

 

Freescale Semiconductor, Inc.

 

Method and apparatus in a data processing system for selecti vely inserting bus
cycle idle time

US

 

5665202

 

Freescale Semiconductor, Inc.

 

Multi-step planarization proce ss

US

 

5665633

 

Freescale Semiconductor, Inc.

 

Semiconductor device having fi eld isolation and a process fo r forming the
device

US

 

5665658

 

Freescale Semiconductor, Inc.

 

Method of forming a dielectric layer structure

US

 

5666509

 

Freescale Semiconductor, Inc.

 

A data processing system for p erforming either a precise mem ory access or an
imprecise mem ory access based upon a

 

Schedule IB - 12

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

logica l address value and method the reof

US

 

5667128

 

Freescale Semiconductor, Inc.

 

Workstation for processing a f lexible membrance

US

 

5667632

 

Freescale Semiconductor, Inc.

 

Method of defining a line widt h

US

 

5668021

 

Freescale Semiconductor, Inc.

 

Process for fabricating a semi conductor device having a segm ented channel
region

US

 

5668807

 

Freescale Semiconductor, Inc.

 

Synchronization of transparent tdm superchannels

US

 

5670389

 

Freescale Semiconductor, Inc.

 

Semiconductor-on-insulator dev ice having a laterally-graded channel region and
method of m aking

US

 

5670829

 

Freescale Semiconductor, Inc.

 

Precision current limit circui t

US

 

5671223

 

Freescale Semiconductor, Inc.

 

Multichannel hdlc framing/defr aming machine

US

 

5673001

 

Freescale Semiconductor, Inc.

 

Method and apparatus for ampli fying a signal

US

 

5673130

 

Freescale Semiconductor, Inc.

 

Circuit and method of encoding and decoding digital data tra nsmitted along
optical fibers

US

 

5673396

 

Freescale Semiconductor, Inc.

 

Adjustable depth/width fifo bu ffer for variable width data t ransfers

US

 

5674762

 

Freescale Semiconductor, Inc.

 

Method of fabricating an eprom with high voltage transistors

US

 

5674780

 

Freescale Semiconductor, Inc.

 

Method of forming an electrica lly conductive polymer bump ov er an aluminum
electrode

US

 

5675166

 

Freescale Semiconductor, Inc.

 

Fet with stable threshold volt age and method of manufacturin g the same

US

 

5675243

 

Freescale Semiconductor, Inc.

 

Voltage source device for low- voltage operation

US

 

5675469

 

Freescale Semiconductor, Inc.

 

Integrated circuit with electr ostatic discharge (esd) protec tion and esd
protection circui t

US

 

5675822

 

Freescale Semiconductor, Inc.

 

Method and apparatus for a dig ital signal processor having a multiplierless
computation blo ck

US

 

5677917

 

Freescale Semiconductor, Inc.

 

Integrated circuit memory usin g fusible links in a scan chai n

US

 

5678040

 

Freescale Semiconductor, Inc.

 

Hierarchical design transactio n method

US

 

5679275

 

Freescale Semiconductor, Inc.

 

Circuit and method of modifyin g characteristics of a utiliza tion circuit

US

 

5680626

 

Freescale Semiconductor, Inc.

 

Method and apparatus for provi ding only that number of clock pulses necessary
to complete a task

US

 

5682340

 

Freescale Semiconductor, Inc.

 

Low power consumption circuit and method of operation for im plementing shifts
and bit reve rsals

US

 

5683569

 

Freescale Semiconductor, Inc.

 

Method of sensing a chemical a nd sensor therefor

US

 

5683934

 

Freescale Semiconductor, Inc.

 

Enhanced mobility mosfet devic e and method

US

 

5683944

 

Freescale Semiconductor, Inc.

 

Method of fabricating a therma lly enhanced lead frame

US

 

5684928

 

Freescale Semiconductor, Inc.

 

Circuit and method for evaluat ing fuzzy

 

Schedule IB - 13

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

logic rules

US

 

5686352

 

Freescale Semiconductor, Inc.

 

Method for making a tab semico nductor device with self-align ing cavity and
intrinsic stand off

US

 

5686698

 

Freescale Semiconductor, Inc.

 

Package for electrical compone nts and method for making

US

 

5686860

 

Freescale Semiconductor, Inc.

 

Amplifier and controlling appa ratus operating from a unipola r power supply

US

 

5687104

 

Freescale Semiconductor, Inc.

 

Method and apparatus for gener ating decoupled filter paramet ers and
implementing a band de coupled filter

US

 

5687178

 

Freescale Semiconductor, Inc.

 

Method and apparatus for testi ng a static ram

US

 

5689659

 

Freescale Semiconductor, Inc.

 

Method and apparatus for burst ing operand transfers during d ynamic bus sizing

US

 

5689714

 

Freescale Semiconductor, Inc.

 

Method and apparatus for provi ding low power control of peri pheral devices
using the regis ter file of a microprocessor

US

 

5691242

 

Freescale Semiconductor, Inc.

 

Method for making an electroni c component having an organic substrate

US

 

5691253

 

Freescale Semiconductor, Inc.

 

Process for polishing and anal yzing an exposed surface of a patterned
semiconductor substr ate

US

 

5691554

 

Freescale Semiconductor, Inc.

 

Protection circuit

US

 

5693545

 

Freescale Semiconductor, Inc.

 

Method for forming a semicondu ctor sensor fet device and sem iconductor sensor
fet device

US

 

5693955

 

Freescale Semiconductor, Inc.

 

Tunnel transistor

US

 

5693966

 

Freescale Semiconductor, Inc.

 

Power mos transistor

US

 

5694308

 

Freescale Semiconductor, Inc.

 

Method and apparatus for a reg ulated low voltage charge pump

US

 

5694344

 

Freescale Semiconductor, Inc.

 

A method for electrically mode ling a semiconductor package

US

 

5695877

 

Freescale Semiconductor, Inc.

 

Method of depositing ferrite film (as amemded)

US

 

5696394

 

Freescale Semiconductor, Inc.

 

Capacitor having a metal-oxide dielectric

US

 

5696666

 

Freescale Semiconductor, Inc.

 

Low profile exposed die chip carrier package

US

 

5697088

 

Freescale Semiconductor, Inc.

 

Balun transformer

US

 

5699309

 

Freescale Semiconductor, Inc.

 

Method and apparatus for provi ding user selectable low power and high
performance memory a ccess modes

US

 

5699422

 

Freescale Semiconductor, Inc.

 

Telecommunications device

US

 

5702981

 

Freescale Semiconductor, Inc.

 

Method for forming a via in a semiconductor device

US

 

5703405

 

Freescale Semiconductor, Inc.

 

Integrated circuit chip formed from processing two opposing surfaces of a wafer

US

 

5703478

 

Freescale Semiconductor, Inc.

 

Current mirror circuit

US

 

5703808

 

Freescale Semiconductor, Inc.

 

Non-volatile memory cell and m ethod of programming

US

 

5704034

 

Freescale Semiconductor, Inc.

 

Method and circuit for initial izing a data processing system

US

 

5706036

 

Freescale Semiconductor, Inc.

 

Method and apparatus for provi ding a video

 

Schedule IB - 14

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

synchronising sig nal of a predetermined polarit y

US

 

5706228

 

Freescale Semiconductor, Inc.

 

Method for operating a memory array

US

 

5707881

 

Freescale Semiconductor, Inc.

 

A test structure and method fo r performing burn-in testing o f a semiconductor
product wafe r

US

 

5708288

 

Freescale Semiconductor, Inc.

 

Thin film silicon on insulator semiconductor integrated circ uit with
electrostatic damage protection and method

US

 

5708839

 

Freescale Semiconductor, Inc.

 

Method and apparatus for provi ding bus protocol simulation

US

 

5710071

 

Freescale Semiconductor, Inc.

 

Process for underfilling a fli p-chip semiconductor device an d a device made
thereby

US

 

5710944

 

Freescale Semiconductor, Inc.

 

Memory system and data communications system

US

 

5712208

 

Freescale Semiconductor, Inc.

 

Methods of formation of semico nductor composite gate dielect ric having
multiple incorporat ed atomic dopants

US

 

5712589

 

Freescale Semiconductor, Inc.

 

Apparatus and method for perfo rming adaptive power regulatio n for an
integrated circuit

US

 

5712794

 

Freescale Semiconductor, Inc.

 

Automated method for adding at tributes identified on a schem atic diagram to an
integrated circuit layout

US

 

5714792

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a reduced die support area and m ethod for making
the same

US

 

5714800

 

Freescale Semiconductor, Inc.

 

Integrated circuit assembly ha ving a stepped interposer and method

US

 

5715014

 

Freescale Semiconductor, Inc.

 

Circuit and method of providin g parental discretionary contr ol on a pip ic

US

 

5715184

 

Freescale Semiconductor, Inc.

 

Method of parallel simulation of standard cells on a distrib uted computer

US

 

5716866

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconduc tor device

US

 

5716875

 

Freescale Semiconductor, Inc.

 

Method for making a ferroelect ric device

US

 

5717700

 

Freescale Semiconductor, Inc.

 

Method of construction of a sc annable integrated circuit

US

 

5717772

 

Freescale Semiconductor, Inc.

 

Method and apparatus for suppr essing acoustic feedback in an audio system

US

 

5717858

 

Freescale Semiconductor, Inc.

 

Method and structure for prior itizing performance monitoring cells in an
asynchronous trans fer mode (atm) system

US

 

5717931

 

Freescale Semiconductor, Inc.

 

Method and apparatus for commu nicating between master and sl ave electronic
devices where t he slave device may be hazardo us

US

 

5719519

 

Freescale Semiconductor, Inc.

 

Circuit and method for reconst ructing a phase current

US

 

5719856

 

Freescale Semiconductor, Inc.

 

Transmitter/receiver interface apparatus and method for a bi -directional
transmission path

US

 

5719878

 

Freescale Semiconductor, Inc.

 

Scannable storage cell and met hod of operation

US

 

5720100

 

Freescale Semiconductor, Inc.

 

Assembly having a frame embedd ed in a

 

Schedule IB - 15

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

polymeric encapsulant and method for forming same

US

 

5721438

 

Freescale Semiconductor, Inc.

 

Heterojunction semiconductor d evice and method of manufactur e

US

 

5721450

 

Freescale Semiconductor, Inc.

 

Moisture relief for chip carriers

US

 

5721451

 

Freescale Semiconductor, Inc.

 

Integrated circuit assembly ad hesive and method thereof

US

 

5721509

 

Freescale Semiconductor, Inc.

 

Charge pump having reduced thr eshold voltage losses

US

 

5721704

 

Freescale Semiconductor, Inc.

 

Control gate driver circuit fo r a non-volatile memory and me mory using same

US

 

5721871

 

Freescale Semiconductor, Inc.

 

Memory system and a data commu nications system

US

 

5721889

 

Freescale Semiconductor, Inc.

 

Data transfer between integrat ed circuit timer channels

US

 

5722086

 

Freescale Semiconductor, Inc.

 

Method and apparatus for reduc ing power consumption in a com munications system

US

 

5724283

 

Freescale Semiconductor, Inc.

 

Data storage element and metho d for restoring data

US

 

5724604

 

Freescale Semiconductor, Inc.

 

Data processing system for acc essing an external device and method therefor

US

 

5725788

 

Freescale Semiconductor, Inc.

 

Apparatus and method for patte rning a surface

US

 

5726087

 

Freescale Semiconductor, Inc.

 

Method of formation of semicon ductor gate dielectric

US

 

5726502

 

Freescale Semiconductor, Inc.

 

Bumped semiconductor device wi th alignment features and meth od for making the
same

US

 

5726944

 

Freescale Semiconductor, Inc.

 

Voltage regulator for regulati ng an output voltage from a ch arge pump and
method therefor

US

 

5727005

 

Freescale Semiconductor, Inc.

 

Integrated circuit microproces sor with programmable memory i nterface access
types

US

 

5727038

 

Freescale Semiconductor, Inc.

 

Phase locked loop using digita l loop filter and digitally co ntrolled
oscillator

US

 

5727172

 

Freescale Semiconductor, Inc.

 

Method and apparatus for perfo rming atomic accesses in a dat a processing
system

US

 

5729151

 

Freescale Semiconductor, Inc.

 

System and method for testing a phase locked loop in an inte grated circuit

US

 

5729176

 

Freescale Semiconductor, Inc.

 

Linear differential gain stage

US

 

5729223

 

Freescale Semiconductor, Inc.

 

Method and apparatus for data compression and restoration

US

 

5729225

 

Freescale Semiconductor, Inc.

 

Method and apparatus for async hronous digital mixing

US

 

5729438

 

Freescale Semiconductor, Inc.

 

Discrete compnent pad array carrier

US

 

5729493

 

Freescale Semiconductor, Inc.

 

Memory suitable for operation at low power supply voltages a nd sense amplifier
therefor

US

 

5729577

 

Freescale Semiconductor, Inc.

 

Signal processor with improved efficiency

US

 

5729721

 

Freescale Semiconductor, Inc.

 

Timebase synchronization in se parate integrated circuits or separate modules

US

 

5731709

 

Freescale Semiconductor, Inc.

 

Method for testing a ball grid array semiconductor device an d a device for such
testing

 

Schedule IB - 16

--------------------------------------------------------------------------------


 

US

 

5731769

 

Freescale Semiconductor, Inc.

 

Multi-rate digital filter appa ratus and method for sigma-del ta conversion
processes

US

 

5732225

 

Freescale Semiconductor, Inc.

 

Integrated circuit timer syste m having a global bus for tran sferring
information between l ocal buses

US

 

5732405

 

Freescale Semiconductor, Inc.

 

Method and apparatus for perfo rming a cache operation in a d ata processing
system

US

 

5733794

 

Freescale Semiconductor, Inc.

 

Process for forming a semicond uctor device with esd protecti on

US

 

5733806

 

Freescale Semiconductor, Inc.

 

Method for forming a self-alig ned semiconductor device

US

 

5734201

 

Freescale Semiconductor, Inc.

 

Low profile semiconductor devi ce and method for making the s ame

US

 

5734317

 

Freescale Semiconductor, Inc.

 

Current limit controller for a n air bag deployment system

US

 

5737254

 

Freescale Semiconductor, Inc.

 

Symmetrical filtering apparatu s and method therefor

US

 

5737337

 

Freescale Semiconductor, Inc.

 

Method and apparatus for inter leaving data in an asymmetric digital subscriber
line (adsl) transmitter

US

 

5737516

 

Freescale Semiconductor, Inc.

 

Data processing system for per forming a debug function and m ethod therefor

US

 

5737566

 

Freescale Semiconductor, Inc.

 

Data processing system having a memory with both a high spee d operating mode
and a low pow er operating mode and method t herefor

US

 

5737584

 

Freescale Semiconductor, Inc.

 

Data processing system having programmable external terminal s such that the
external termi nals are selectively subjected to bus arbitration

US

 

5737760

 

Freescale Semiconductor, Inc.

 

Microcontroller with security logic circuit which prevents r eading of internal
memory by e xternal program

US

 

5737768

 

Freescale Semiconductor, Inc.

 

Method and system for storing data blocks in a memory device

US

 

5739557

 

Freescale Semiconductor, Inc.

 

Refractory gate heterostructur e field effect transistor

US

 

5740109

 

Freescale Semiconductor, Inc.

 

Non-linear charge pump

US

 

5740325

 

Freescale Semiconductor, Inc.

 

Computer utilizing neural netw ork and method of using same

US

 

5740382

 

Freescale Semiconductor, Inc.

 

Method and apparatus for acces sing a chip-selectable device in a data
processing system

US

 

5740417

 

Freescale Semiconductor, Inc.

 

Pipelined processor operating in different power mode based on branch prediction
state of branch history bit encoded as taken weakly not taken and str ongly not
taken states

US

 

5742007

 

Freescale Semiconductor, Inc.

 

Electronic device package and method for forming the same

US

 

5742100

 

Freescale Semiconductor, Inc.

 

Structure having flip-chip con nected

US

 

5742210

 

Freescale Semiconductor, Inc.

 

Narrow-baand overcoppled direc tional coupler in multilayer p ackage

US

 

5742527

 

Freescale Semiconductor, Inc.

 

Flexible asymmetrical digital subscriber line

 

Schedule IB - 17

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

(adsl) receive r, central office using same, and method therefor

US

 

5742799

 

Freescale Semiconductor, Inc.

 

Method and apparatus for synchronizing multiple clocks

US

 

5744396

 

Freescale Semiconductor, Inc.

 

A semiconductor device formed on a highly doped n+ substrate

US

 

5744841

 

Freescale Semiconductor, Inc.

 

Semiconductor device with esd protection

US

 

5745411

 

Freescale Semiconductor, Inc.

 

Semiconductor memory device

US

 

5747839

 

Freescale Semiconductor, Inc.

 

Chemical sensing trench field effect transistor

US

 

5747858

 

Freescale Semiconductor, Inc.

 

Electronic component having an interconnect substrate adjace nt to a side
surface of a devi ce substrate

US

 

5748161

 

Freescale Semiconductor, Inc.

 

Integrated electro-optical pac kage with independent menu bar

US

 

5748475

 

Freescale Semiconductor, Inc.

 

Apparatus and method of orient ing asymmetrical semiconductor devices in a
circuit

US

 

5748645

 

Freescale Semiconductor, Inc.

 

Single clock scan design circu it and method therefor

US

 

5748949

 

Freescale Semiconductor, Inc.

 

Counter having programmable pe riods and method therefor

US

 

5749090

 

Freescale Semiconductor, Inc.

 

Cache tag ram having separate valid bit array with multiple step invalidation
and method t herefor

US

 

5749614

 

Freescale Semiconductor, Inc.

 

Vacuum pickup tool for placing balls in a customized pattern

US

 

5750419

 

Freescale Semiconductor, Inc.

 

Process for forming a semicond uctor device having a ferroele ctric capacitor

US

 

5750440

 

Freescale Semiconductor, Inc.

 

Apparatus and method for dynam ically mixing slurry for chemi cal mechanical
polishing

US

 

5751166

 

Freescale Semiconductor, Inc.

 

Input buffer circuit and metho d .

US

 

5751555

 

Freescale Semiconductor, Inc.

 

Electronic component having re duced capacitance

US

 

5751741

 

Freescale Semiconductor, Inc.

 

Rate-adapted communication sys tem and method for efficient b uffer utilization
thereof

US

 

5751938

 

Freescale Semiconductor, Inc.

 

Peripheral module and micropro cessor system

US

 

5752077

 

Freescale Semiconductor, Inc.

 

Data processing system having a multi-function input/output port with individual
pull-up a nd pull-down control

US

 

5753904

 

Freescale Semiconductor, Inc.

 

Tool for detecting missing bal ls using a photodetector

US

 

5753929

 

Freescale Semiconductor, Inc.

 

Multi-directional optocoupler and method of manufacture

US

 

5754010

 

Freescale Semiconductor, Inc.

 

Memory circuit and method for sensing data

US

 

5754482

 

Freescale Semiconductor, Inc.

 

Memory using undecoded prechar ge for high speed data sensing

US

 

5754861

 

Freescale Semiconductor, Inc.

 

Dynamic program input/output d etermination

US

 

5754879

 

Freescale Semiconductor, Inc.

 

Integrated circuit for externa l bus interface having program mable mode select
by

 

Schedule IB - 18

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

selective ly bonding one of the bond pad s to a reset terminal via a co nductive
wire

US

 

5756380

 

Freescale Semiconductor, Inc.

 

Method for making a moisture r esistant semiconductor device having an organic
substrate

US

 

5757303

 

Freescale Semiconductor, Inc.

 

Multi-bit a/d converter having reduced circuitry

US

 

5758107

 

Freescale Semiconductor, Inc.

 

System for offloading external bus by coupling peripheral de vice to data
processor through interface logic that emulate the characteristics of the ext
ernal bus

US

 

5759910

 

Freescale Semiconductor, Inc.

 

Process for fabricating a sold er bump for a flip chip integr ated circuit

US

 

5760459

 

Freescale Semiconductor, Inc.

 

High performance high voltage non-epi bipolar transistor

US

 

5760489

 

Freescale Semiconductor, Inc.

 

Method for transmitting signal s between a microporcessor and an interface
circuit

US

 

5760728

 

Freescale Semiconductor, Inc.

 

Input state for an analog-to-d itigal converter and method of operation thereof

US

 

5761215

 

Freescale Semiconductor, Inc.

 

Scan based path delay testing of integrated circuits contain ing embedded memory
elements

US

 

5761489

 

Freescale Semiconductor, Inc.

 

Method and apparatus for scan testing with extended test vec tor storage in a
multi-purpose memory system

US

 

5761491

 

Freescale Semiconductor, Inc.

 

Data processing system and met hod for storing and restoring a stack pointer

US

 

5761700

 

Freescale Semiconductor, Inc.

 

Rom mapping and inversion appa ratus and method

US

 

5763862

 

Freescale Semiconductor, Inc.

 

Dual card smart card reader wi th visual image display

US

 

5764024

 

Freescale Semiconductor, Inc.

 

Pulse width modulator (pwm) sy stem with low cost dead time d istortion
correction

US

 

5765208

 

Freescale Semiconductor, Inc.

 

Method of speculatively execut ing store instructions prior t o performing snoop
operations

US

 

5765216

 

Freescale Semiconductor, Inc.

 

Data processor with an efficie nt bit move capability and met hod therefor

US

 

5770849

 

Freescale Semiconductor, Inc.

 

Smart card device with pager a nd visual image display

US

 

5770965

 

Freescale Semiconductor, Inc.

 

Circuit and method of compensa ting for non-linearities in a sensor signal

US

 

5773083

 

Freescale Semiconductor, Inc.

 

Method for coating a substrate with a coating solution

US

 

5773314

 

Freescale Semiconductor, Inc.

 

Plug protection process for us e in the manufacture of embedd ed dynamic random
access memor y (dram) cells

US

 

5773326

 

Freescale Semiconductor, Inc.

 

Method of making an soi integr ated circuit with esd protecti on

US

 

5773359

 

Freescale Semiconductor, Inc.

 

Interconnect system and method of fabrication

US

 

5773364

 

Freescale Semiconductor, Inc.

 

Method for using ammonium salt slurries for chemical mechani cal polishing (cmp)

US

 

5773887

 

Freescale Semiconductor, Inc.

 

High frequency semiconductor c omponent

 

Schedule IB - 19

--------------------------------------------------------------------------------


 

US

 

5773987

 

Freescale Semiconductor, Inc.

 

Method for probing a semicondu ctor wafer using a motor contr olled scrub
process

US

 

5776798

 

Freescale Semiconductor, Inc.

 

Semiconductor package and meth od therefor

US

 

5777361

 

Freescale Semiconductor, Inc.

 

Single gate nonvolatile memory cell and method for accessing the same

US

 

5777522

 

Freescale Semiconductor, Inc.

 

Electronic device for controll ing a reactance value for a re active element

US

 

5777935

 

Freescale Semiconductor, Inc.

 

Memory device with fast write recovery and related write rec overy method

US

 

5778432

 

Freescale Semiconductor, Inc.

 

Method and apparatus for perfo rming different cache replacem ent algorithms for
flush and n on-flush operations in respons e to a cache flush control bit
register

US

 

5780352

 

Freescale Semiconductor, Inc.

 

Method of forming an isolation oxide for silicon-on-insulato r technology

US

 

5780878

 

Freescale Semiconductor, Inc.

 

Lateral gate vertical drift re gion transistor

US

 

5781480

 

Freescale Semiconductor, Inc.

 

Pipelined dual port integrated circuit memory

US

 

5781566

 

Freescale Semiconductor, Inc.

 

Cyclic redundancy coder

US

 

5781728

 

Freescale Semiconductor, Inc.

 

Flexible asymmetrical digital subscriber line (adsl) transmi tter, remote
terminal using sa me, and method therefor

US

 

5781765

 

Freescale Semiconductor, Inc.

 

System for data synchronizatio n between two devices using fo ur time domains

US

 

5784427

 

Freescale Semiconductor, Inc.

 

Feedback and shift unit

US

 

5786230

 

Freescale Semiconductor, Inc.

 

Method of fabricating multi-ch ip packages

US

 

5786263

 

Freescale Semiconductor, Inc.

 

Method for forming a trench is olation structure in an integr ated circuit

US

 

5786608

 

Freescale Semiconductor, Inc.

 

A semiconductor chemical senso r with specific heater structu re

US

 

5787125

 

Freescale Semiconductor, Inc.

 

Method and apparatus for deriv ing in-phase and quadrature-ph ase baseband
signals from a co mmunication signal

US

 

5789733

 

Freescale Semiconductor, Inc.

 

Smart card with contactless op tical interface

US

 

5789766

 

Freescale Semiconductor, Inc.

 

Led array with stacked driver circuits and methods of manufa cture

US

 

5789815

 

Freescale Semiconductor, Inc.

 

Three dimensional semiconducto r package having flexible appe ndages and method

US

 

5789973

 

Freescale Semiconductor, Inc.

 

Resistorless operational trans conductance amplifier circuit

US

 

5790728

 

Freescale Semiconductor, Inc.

 

Optical coupling component and method of making the same

US

 

5792594

 

Freescale Semiconductor, Inc.

 

Metallization and termination process for an integrated circ uit chip

US

 

5796391

 

Freescale Semiconductor, Inc.

 

Scaleable refresh display cont roller

US

 

5796682

 

Freescale Semiconductor, Inc.

 

Method for measuring time and structure therefor

US

 

5796993

 

Freescale Semiconductor, Inc.

 

Method and apparataus for semi conductor device optimization using on-chip
verification

US

 

5798556

 

Freescale Semiconductor, Inc.

 

Sensor and method of fabricati on

US

 

5798937

 

Freescale Semiconductor, Inc.

 

Method and apparatus for formi ng

 

Schedule IB - 20

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

redundant vias between cond uctive layers of an integrated circuit

US

 

5799049

 

Freescale Semiconductor, Inc.

 

Phase-independent clock circui t and method

US

 

5799160

 

Freescale Semiconductor, Inc.

 

Circuit and method for control ling bus arbitration

US

 

5800747

 

Freescale Semiconductor, Inc.

 

Method for molding using an io n implanted mold

US

 

5801108

 

Freescale Semiconductor, Inc.

 

Low temperature cofireable dielectric paste and method of fabricating same

US

 

5801523

 

Freescale Semiconductor, Inc.

 

Circuit and method of providin g a constant current

US

 

5801552

 

Freescale Semiconductor, Inc.

 

Voltage detector circuit

US

 

5801798

 

Freescale Semiconductor, Inc.

 

Fast speed liquid crystal phas e spatial light modulator for enhanced display
resolution

US

 

5801799

 

Freescale Semiconductor, Inc.

 

Multi-directional liquid cryst al phase spatial light modulat or for enhanced
display resolu tion

US

 

5801987

 

Freescale Semiconductor, Inc.

 

Automatic transition charge pu mp for non-volatile memories

US

 

5802317

 

Freescale Semiconductor, Inc.

 

Electronic circuit having casc aded logic busses

US

 

5802541

 

Freescale Semiconductor, Inc.

 

Method and apparatus in a data processing system for using c hip selects to
perform a memor y management function

US

 

5804881

 

Freescale Semiconductor, Inc.

 

Method and assembly for provid ing inproved underchip encapsu lation

US

 

5804958

 

Freescale Semiconductor, Inc.

 

Self-referenced control circui t

US

 

5804985

 

Freescale Semiconductor, Inc.

 

Programmable output buffer and method for programming

US

 

5806365

 

Freescale Semiconductor, Inc.

 

Acceleration sensing device on a support substrate and metho d of operation

US

 

5808362

 

Freescale Semiconductor, Inc.

 

Interconnect structure and met hod of forming

US

 

5808873

 

Freescale Semiconductor, Inc.

 

Electronic component assembly having an encapsulation materi al and method of
forming the s ame

US

 

5809530

 

Freescale Semiconductor, Inc.

 

Method and apparatus for effic iently processing multiple cac he misses

US

 

5809532

 

Freescale Semiconductor, Inc.

 

Data processor with cache and method of operation

US

 

5812561

 

Freescale Semiconductor, Inc.

 

Scan based testing of an integ rated circuit for compliance w ith timing
specifications

US

 

5812595

 

Freescale Semiconductor, Inc.

 

Waveform shaping circuit for a multiplexed infomration bus t ransmitter

US

 

5812831

 

Freescale Semiconductor, Inc.

 

Method and aapratus for pulse width modulation

US

 

5812833

 

Freescale Semiconductor, Inc.

 

Timer bus structure for an int egrated circuit

US

 

5812868

 

Freescale Semiconductor, Inc.

 

Method and apparatus for selec ting a register file in a data processing system

US

 

5813041

 

Freescale Semiconductor, Inc.

 

Method for accessing memory by activating a programmable chi p select signal

US

 

5814401

 

Freescale Semiconductor, Inc.

 

Selectively filled adhesive film containing a fluxing agent

 

Schedule IB - 21

--------------------------------------------------------------------------------


 

US

 

5814545

 

Freescale Semiconductor, Inc.

 

Method of manufacture a semico nductor device having a phosph orus doped pecvd
film

US

 

5814727

 

Freescale Semiconductor, Inc.

 

Semiconductor accelerometer ha ving reduced sensor plate flex ure

US

 

5814733

 

Freescale Semiconductor, Inc.

 

Method of characterizing dynam ics of a workpiece handling sy stem

US

 

5814893

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a bond pad

US

 

5815017

 

Freescale Semiconductor, Inc.

 

Forced oscillator circuit and method

US

 

5816478

 

Freescale Semiconductor, Inc.

 

Fluxless flip-chip bond and a method for making

US

 

5818276

 

Freescale Semiconductor, Inc.

 

Non-overlapping clock generato r circuit and method therefor

US

 

5819305

 

Freescale Semiconductor, Inc.

 

Method and apparatus for confi guring operating modes in a me mory

US

 

5821160

 

Freescale Semiconductor, Inc.

 

Method for forming a laser rep airable fuse area of a memory cell using an etch
stop layer

US

 

5821168

 

Freescale Semiconductor, Inc.

 

Process for forming a semicond uctor device

US

 

5821170

 

Freescale Semiconductor, Inc.

 

Method of removing etching an insulating material

US

 

5821456

 

Freescale Semiconductor, Inc.

 

Microelectronic assembly inclu ding a decomposable encapsulan t, and method for
forming and reworking same

US

 

5822244

 

Freescale Semiconductor, Inc.

 

Method and apparatus for suspe nding a program/erase operatio n in a flash
memory

US

 

5822374

 

Freescale Semiconductor, Inc.

 

Method for fine gains adjustme nt in an adsl communications s ystem

US

 

5822764

 

Freescale Semiconductor, Inc.

 

Method and circuit for efficie ntly replacing invalid locked portions of a cache
with valid data

US

 

5824584

 

Freescale Semiconductor, Inc.

 

Method of making and accessing split gate memory device

US

 

5824601

 

Freescale Semiconductor, Inc.

 

Carboxylic acid etching soluti on and method

US

 

5825091

 

Freescale Semiconductor, Inc.

 

Sensor assembly mounted to a l eadframe with adhesive deposit s at separate
locations

US

 

5825093

 

Freescale Semiconductor, Inc.

 

Attachment system and method t herefor

US

 

5825640

 

Freescale Semiconductor, Inc.

 

Charge pump circuit and method

US

 

5825768

 

Freescale Semiconductor, Inc.

 

An interface for an asymmetric digital subscriber line trans ceiver

US

 

5825819

 

Freescale Semiconductor, Inc.

 

Asymmetrical digital subscribe r line (adsl) line driver circ uit

US

 

5825826

 

Freescale Semiconductor, Inc.

 

Method and apparatus for frequ ency domain ripple compensatio n for a
communications transmi tter

US

 

5826047

 

Freescale Semiconductor, Inc.

 

Method and apparatus for exter nal viewing of an internal bus

US

 

5826058

 

Freescale Semiconductor, Inc.

 

Method and apparatus for provi ding an external indication of internal cycles in
a data proc essing system

US

 

5827625

 

Freescale Semiconductor, Inc.

 

Methods of designing and formi ng a reticle and forming a sem iconductor device
therewith

 

Schedule IB - 22

--------------------------------------------------------------------------------


 

US

 

5828264

 

Freescale Semiconductor, Inc.

 

Two-stage operational amplifie r circuit

US

 

5828607

 

Freescale Semiconductor, Inc.

 

Memory programming circuit and method

US

 

5828612

 

Freescale Semiconductor, Inc.

 

Method and circuit for control ling a precharge cycle of a me mory device

US

 

5828827

 

Freescale Semiconductor, Inc.

 

Data processing system for per forming a test function and me thod therefor

US

 

5829879

 

Freescale Semiconductor, Inc.

 

Temperature sensor

US

 

5831699

 

Freescale Semiconductor, Inc.

 

Display with inactive portions and active portions and havin g drivers in the
inactive port ions

US

 

5831832

 

Freescale Semiconductor, Inc.

 

Molded plastic ball grid array package

US

 

5832370

 

Freescale Semiconductor, Inc.

 

Current mode transceiver circu it and method

US

 

5835536

 

Freescale Semiconductor, Inc.

 

Method and apparatus for reduc ing peak-to-average requiremen ts in multi-tone
communication circuits

US

 

5838416

 

Freescale Semiconductor, Inc.

 

Device and method for enhancin g the viewing angle of a displ ay

US

 

5844315

 

Freescale Semiconductor, Inc.

 

Low-profile microelectric pack age, and method for forming sa me

US

 

5844319

 

Freescale Semiconductor, Inc.

 

Microelectronic assembly with collar surrounding integrated circuit component on
a substra te

US

 

5845098

 

Freescale Semiconductor, Inc.

 

Address lines load reduction

US

 

5848025

 

Freescale Semiconductor, Inc.

 

Method and apparatus for contr olling a memory device in a pa ge mode

US

 

5848289

 

Freescale Semiconductor, Inc.

 

Extensible central processing unit

US

 

5848466

 

Freescale Semiconductor, Inc.

 

Method for forming a microelec tronic assembly and assembly f ormed thereby

US

 

5849440

 

Freescale Semiconductor, Inc.

 

Process for producing and insp ecting a lithographic reticle and fabricating
semiconductor devices using same

US

 

5851927

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconduc tor device by duv resist patte rning

US

 

5852316

 

Freescale Semiconductor, Inc.

 

Complementary heterojunction a mplifier

US

 

5852633

 

Freescale Semiconductor, Inc.

 

Method for allocating data in a data communication system

US

 

5854944

 

Freescale Semiconductor, Inc.

 

Method and apparatus for deter mining wait states on a per cy cle basis in a
data processing system

US

 

5856068

 

Freescale Semiconductor, Inc.

 

Method for fabricating a print ed circuit board under superat mospheric pressure

US

 

5856684

 

Freescale Semiconductor, Inc.

 

High power hfet with improved channel interfaces

US

 

5859541

 

Freescale Semiconductor, Inc.

 

Data processor having an outpu t terminal with selectable out put impedances

US

 

5859849

 

Freescale Semiconductor, Inc.

 

Modular switch element for sha red memory switch fabric

US

 

5861347

 

Freescale Semiconductor, Inc.

 

Method for forming a high volt age gate dielectric for use in integrated
circuits

US

 

5863838

 

Freescale Semiconductor, Inc.

 

Slurry for chemically-mechanic ally polishing a layer and met hod of use

US

 

5867032

 

Freescale Semiconductor, Inc.

 

Process for testing a semicond uctor device

 

Schedule IB - 23

--------------------------------------------------------------------------------


 

US

 

5870670

 

Freescale Semiconductor, Inc.

 

Integrated image reject mixer

US

 

5872374

 

Freescale Semiconductor, Inc.

 

Vertical semiconductor device and method of manufacturing th e same

US

 

5872385

 

Freescale Semiconductor, Inc.

 

Conductive interconnect struct ure and method of formation

US

 

5872458

 

Freescale Semiconductor, Inc.

 

Method for electrically contac ting semiconductor devices in trays and test
contactor usefu l therefor

US

 

5875143

 

Freescale Semiconductor, Inc.

 

Dynamic memory device with ref resh circuit and refresh metho d

US

 

5875482

 

Freescale Semiconductor, Inc.

 

Method and apparatus for progr ammable chip select negation i n a data
processing system

US

 

5875897

 

Freescale Semiconductor, Inc.

 

Packaging apparatus and method

US

 

5877047

 

Freescale Semiconductor, Inc.

 

Lateral gate, vertical drift r egion translation

US

 

5877654

 

Freescale Semiconductor, Inc.

 

Class a amplifier with a digit ally programmable miller compensation network

US

 

5879630

 

Freescale Semiconductor, Inc.

 

Semiconductor chemical sensor device and ethod of forming a thermocouple for a
semiconduct or chemical sensor device

US

 

5880018

 

Freescale Semiconductor, Inc.

 

A method for manufacturing a l ow dielectric constant interle vel integrated
circuit structu re

US

 

5880687

 

Freescale Semiconductor, Inc.

 

Cascaded integrator-comb inter polation filter

US

 

5882034

 

Freescale Semiconductor, Inc.

 

Automobile airbag system

US

 

5883012

 

Freescale Semiconductor, Inc.

 

Method of etching a trench int o a semiconductor substrate

US

 

5883305

 

Freescale Semiconductor, Inc.

 

Tire pressure monitoring syste m

US

 

5883404

 

Freescale Semiconductor, Inc.

 

Complementary heterojunction s emiconductor device

US

 

5883907

 

Freescale Semiconductor, Inc.

 

Asymmetrical digital subscribe r line (adsl) block encoder ci rcuit and method
of operation

US

 

5885856

 

Freescale Semiconductor, Inc.

 

Integrated circuit having a du mmy structure and method of ma king the same

US

 

5885860

 

Freescale Semiconductor, Inc.

 

Silicon carbide transistor and method

US

 

5885870

 

Freescale Semiconductor, Inc.

 

Method for forming a semicondu ctor device having a nitrided oxide dielectric
layer

US

 

5886396

 

Freescale Semiconductor, Inc.

 

Leadframe assembly for conduct ing thermal energy from a semi condcutor die
disposed in a pa ckage

US

 

5886556

 

Freescale Semiconductor, Inc.

 

Low power schmitt trigger

US

 

5886562

 

Freescale Semiconductor, Inc.

 

Method and apparatus for synch ronizing a plurality of output clock signals
generated from a clock input signal

US

 

5886928

 

Freescale Semiconductor, Inc.

 

Non-volatile memory cell and m ethod of programming

US

 

5886998

 

Freescale Semiconductor, Inc.

 

Method for interleave/de-inter leave addressing in data comun ications circuits

US

 

5888412

 

Freescale Semiconductor, Inc.

 

Method for making a sculptured diaphrahm

US

 

5889211

 

Freescale Semiconductor, Inc.

 

Media compatible microsensor s tructure and methods of manufa cturing and using
the same

 

Schedule IB - 24

--------------------------------------------------------------------------------


 

US

 

5889763

 

Freescale Semiconductor, Inc.

 

Transfer rate controller and m ethod of operation

US

 

5889788

 

Freescale Semiconductor, Inc.

 

Wrapper cell architecture for path delay testing of embedded core
microprocessors and meth od of operation

US

 

5889973

 

Freescale Semiconductor, Inc.

 

Method and appparatus for sele ctively controlling interrupt latency in a data
processing s ystem

US

 

5890191

 

Freescale Semiconductor, Inc.

 

Method and apparatus for provi ding erasing and programming p rotection for
electrically era sable programmable read only m emory

US

 

5890799

 

Freescale Semiconductor, Inc.

 

Method for reducing power cons umption in a portable electron ic device with a
liquid crysta l display screen

US

 

5891606

 

Freescale Semiconductor, Inc.

 

High-density circuit structure with interlayer electrical co nnections and
process therefor

US

 

5892252

 

Freescale Semiconductor, Inc.

 

Chemical sensing trench field effect transistor

US

 

5892379

 

Freescale Semiconductor, Inc.

 

Transistor protection circuit and method

US

 

5892661

 

Freescale Semiconductor, Inc.

 

Smartcard and method of making

US

 

5892682

 

Freescale Semiconductor, Inc.

 

Method and apparatus for gener ating a hierarchical interconn ection description
of an integ rated circuit design and using the description to edit the in
tegrated circuit design

US

 

5892755

 

Freescale Semiconductor, Inc.

 

Transfer layer of the atm type and method for operating a tr ansfer switch

US

 

5892777

 

Freescale Semiconductor, Inc.

 

Apparatus and method for obser ving the mode of a memory devi ce

US

 

5892826

 

Freescale Semiconductor, Inc.

 

Data processor with flexible d ata encryption

US

 

5893137

 

Freescale Semiconductor, Inc.

 

Apparatus and method for imple menting a content addressable memory circuit with
two stage matching

US

 

5893752

 

Freescale Semiconductor, Inc.

 

Semiconductor device and a pro cess for forming the device

US

 

5894562

 

Freescale Semiconductor, Inc.

 

Method and apparatus for contr olling bus arbitration in a da ta processing
system

US

 

5895229

 

Freescale Semiconductor, Inc.

 

Microelectronic package includ ing a polymer encapsulated die , and method for
forming same

US

 

5895247

 

Freescale Semiconductor, Inc.

 

Method of forming a high perfo rmance, high voltage non-epi b ipolar transistor

US

 

5895260

 

Freescale Semiconductor, Inc.

 

Method of fabricating semicond uctor devices and the devices

US

 

5895929

 

Freescale Semiconductor, Inc.

 

Low subthreshold leakage curre nt hfet

US

 

5895976

 

Freescale Semiconductor, Inc.

 

Microelectronic assemblly incl uding polymeric reminforcemene t die and method
for forming s ame

US

 

5896045

 

Freescale Semiconductor, Inc.

 

A static pulsed cross-coupled level shifter and method there for

US

 

5896335

 

Freescale Semiconductor, Inc.

 

Method and apparatus for reduc ing power dissipation in a pre charge/discharge
memory system

US

 

5897375

 

Freescale Semiconductor, Inc.

 

Chemical mechanical polishing (cmp) slurry

 

Schedule IB - 25

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

for copper and method of use in integrated circuit manufacture

US

 

5898213

 

Freescale Semiconductor, Inc.

 

Semiconductor package bond pos t configuration

US

 

5898217

 

Freescale Semiconductor, Inc.

 

Semiconductor device including a substrate having clustered interconnects

US

 

5898617

 

Freescale Semiconductor, Inc.

 

Sensing circuit and method

US

 

5898619

 

Freescale Semiconductor, Inc.

 

Memory cell having a plural tr ansistor transmission gate and method of
formation

US

 

5898633

 

Freescale Semiconductor, Inc.

 

Circuit and method of limiting leakage current in a memory c ircuit

US

 

5898744

 

Freescale Semiconductor, Inc.

 

Apparatus and method for clock recovery in a communication s ystem

US

 

5900340

 

Freescale Semiconductor, Inc.

 

One-dimensional lithographic p roximity correction using drc shape functions

US

 

5900530

 

Freescale Semiconductor, Inc.

 

Method for testing pressure se nsors

US

 

5900776

 

Freescale Semiconductor, Inc.

 

Current sense circuit

US

 

5901103

 

Freescale Semiconductor, Inc.

 

Integrated circuit having stan dby control for memory and met hod thereof

US

 

5902130

 

Freescale Semiconductor, Inc.

 

Thermal processing of oxide co mpound semiconductor structure

US

 

5903038

 

Freescale Semiconductor, Inc.

 

Semiconductor sensing device a nd method for fabricating the same

US

 

5903419

 

Freescale Semiconductor, Inc.

 

Circuit for electrostatic disc harge (esd) protection

US

 

5903599

 

Freescale Semiconductor, Inc.

 

Transceiver and method for rep orting state transitions in a communication
system

US

 

5903748

 

Freescale Semiconductor, Inc.

 

Method and apparatur for manag ing failure of a system clock in a data
processing system

US

 

5903919

 

Freescale Semiconductor, Inc.

 

Method and apparatus for selec ting a register bank

US

 

5904547

 

Freescale Semiconductor, Inc.

 

Apparatus for dicing a semicon ductor device substrate and a processor therefor

US

 

5904553

 

Freescale Semiconductor, Inc.

 

Fabrication method for a gate quality oxide-compound semicon ductor structure

US

 

5905393

 

Freescale Semiconductor, Inc.

 

Unbuffered latch resistant to backwriting and method of oper ation therefor

US

 

5905397

 

Freescale Semiconductor, Inc.

 

A mos switching circuit

US

 

5907765

 

Freescale Semiconductor, Inc.

 

Semiconductor sensor device an d method for forming a semicon ductor sensor
device

US

 

5907792

 

Freescale Semiconductor, Inc.

 

Method of forming a silicon ni tride layer

US

 

5909463

 

Freescale Semiconductor, Inc.

 

Single-chip software configura ble transceiver for asymmetric communication
system

US

 

5910994

 

Freescale Semiconductor, Inc.

 

Method and apparatus for suppr essing acoustic feedback in an audio system

US

 

5911151

 

Freescale Semiconductor, Inc.

 

Optimizing block-sized operand movement utilizing standard i nstructions

US

 

5912510

 

Freescale Semiconductor, Inc.

 

Bonding structure for an elect ronic device

US

 

5912562

 

Freescale Semiconductor, Inc.

 

Quiescent current monitor circ uit for wafer level integrated circuit testing

US

 

5912819

 

Freescale Semiconductor, Inc.

 

Method for designing an archit ectural

 

Schedule IB - 26

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

system

US

 

5914521

 

Freescale Semiconductor, Inc.

 

Semiconductor device and metho d for making the same

US

 

5915463

 

Freescale Semiconductor, Inc.

 

Heat dissipation apparatus and method

US

 

5916011

 

Freescale Semiconductor, Inc.

 

Process for polishing a semico nductor device substrate

US

 

5917336

 

Freescale Semiconductor, Inc.

 

Circuit for electrostatic disc harge (esd) protection

US

 

5917358

 

Freescale Semiconductor, Inc.

 

Method and output buffer with programmable bias to accomodat e multiple supply
voltages

US

 

5917363

 

Freescale Semiconductor, Inc.

 

Multiplexed driver system requ iring a reduced number of ampl ifier circuits

US

 

5918112

 

Freescale Semiconductor, Inc.

 

Semiconductor component and me thod of fabrication

US

 

5918247

 

Freescale Semiconductor, Inc.

 

Method for canceling partial l ine fetch for cache when new d ata is requested
during curren t fetch and invalidating porti on of previously fetched data

US

 

5920093

 

Freescale Semiconductor, Inc.

 

Soi fet having gate sub-region s conforming to t-shape

US

 

5920113

 

Freescale Semiconductor, Inc.

 

Leadframe structure

US

 

5920487

 

Freescale Semiconductor, Inc.

 

Two dimensional lithographic proximity correction using drc shape functions

US

 

5920690

 

Freescale Semiconductor, Inc.

 

Method and apparatus for provi ding access protection in an i ntegrated circuit

US

 

5920810

 

Freescale Semiconductor, Inc.

 

Multiplier and method for mixi ng signals

US

 

5923217

 

Freescale Semiconductor, Inc.

 

Amplifier circuit and method f or generating a bias voltage

US

 

5923222

 

Freescale Semiconductor, Inc.

 

Low power amplifier and an osc illating circuit incorporating the amplifier

US

 

5923615

 

Freescale Semiconductor, Inc.

 

Synchronous pipelined burst me mory and method for operating same

US

 

5923658

 

Freescale Semiconductor, Inc.

 

An atm line card and method fo r transferring connection memo ry data

US

 

5924005

 

Freescale Semiconductor, Inc.

 

Process for forming a semicond uctor device with a low k diel ectric layer and
device made t hereby

US

 

5925908

 

Freescale Semiconductor, Inc.

 

Semiconductor device and metho d of making

US

 

5928001

 

Freescale Semiconductor, Inc.

 

Surface mountable flexible interconnect

US

 

5928371

 

Freescale Semiconductor, Inc.

 

System for programmably interleaving and de-interleaving data and method thereof

US

 

5929478

 

Freescale Semiconductor, Inc.

 

Single level gate nonvolatile memory device and method for a ccessing the same

US

 

5929494

 

Freescale Semiconductor, Inc.

 

A read only memory array and a method of manufacturing the a rray

US

 

5929659

 

Freescale Semiconductor, Inc.

 

Circuit and process for sensin g data

US

 

5929662

 

Freescale Semiconductor, Inc.

 

Analog comparator and method

US

 

5932924

 

Freescale Semiconductor, Inc.

 

Leadframe having continuously reducing width and semiconduct or device including
such a lea d frame

US

 

5933750

 

Freescale Semiconductor, Inc.

 

Method of fabricating a semico nductor

 

Schedule IB - 27

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

device with a thinned substrate

US

 

5935871

 

Freescale Semiconductor, Inc.

 

Process for forming a semicond uctor device

US

 

5936454

 

Freescale Semiconductor, Inc.

 

Lateral bipolar transistor ope rating with independent base a nd gate biasing

US

 

5936469

 

Freescale Semiconductor, Inc.

 

Amplifier with input referred common-mode adjustment

US

 

5936837

 

Freescale Semiconductor, Inc.

 

Semiconductor component having leadframe with offset ground plane

US

 

5937285

 

Freescale Semiconductor, Inc.

 

Method of fabricating submicro n fets and device

US

 

5939753

 

Freescale Semiconductor, Inc.

 

Monolithic integrated circuit and process for fabricating th e same

US

 

5939906

 

Freescale Semiconductor, Inc.

 

Circuit compensating nonlinearities

US

 

5940683

 

Freescale Semiconductor, Inc.

 

Led display packaging with sub strate removal and method of f abrication

US

 

5941974

 

Freescale Semiconductor, Inc.

 

Serial interface with register selection which uses clock counting, chip select
pulsing, and no address bits

US

 

5943274

 

Freescale Semiconductor, Inc.

 

Method and apparatus for ampli fying a signal to produce a la tched digital
signal

US

 

5945346

 

Freescale Semiconductor, Inc.

 

Chemical mechanical planarizat ion system and method therefor

US

 

5945694

 

Freescale Semiconductor, Inc.

 

Method of forming a compound s emiconductor device having red uced termperature
viability

US

 

5945718

 

Freescale Semiconductor, Inc.

 

Self-aligned metal-oxide-compo und semiconductor device and m ethod of
fabrication

US

 

5946177

 

Freescale Semiconductor, Inc.

 

Circuit for electrostatic disc harge protection

US

 

5949125

 

Freescale Semiconductor, Inc.

 

Semiconductor device having fi eld isolation with a mesa

US

 

5951688

 

Freescale Semiconductor, Inc.

 

A low power data processing sy stem for interfacing with an e xternal device and
method ther efor

US

 

5952870

 

Freescale Semiconductor, Inc.

 

Circuit with hysteresis and me thod using same

US

 

5953251

 

Freescale Semiconductor, Inc.

 

Programming method for nonvola tile memories

US

 

5954813

 

Freescale Semiconductor, Inc.

 

Data processor with transparent operation during a background mode and method
therefor

US

 

5955980

 

Freescale Semiconductor, Inc.

 

Circuit and method for calibra ting a digital to analog conve rter

US

 

5956336

 

Freescale Semiconductor, Inc.

 

Apparatus and method for concurrent search content addressable memory circuit

US

 

5958029

 

Freescale Semiconductor, Inc.

 

Method and system for efficient message validation

US

 

5958508

 

Freescale Semiconductor, Inc.

 

Process for forming a semiconductor device

US

 

5958635

 

Freescale Semiconductor, Inc.

 

Lithographic proximity correction through subset feature modification

US

 

5959462

 

Freescale Semiconductor, Inc.

 

A test structure for enabling burn-in testing on an entire semiconductor wafer

US

 

5959522

 

Freescale Semiconductor, Inc.

 

Integrated electromagnetic dev ice and method

 

Schedule IB - 28

--------------------------------------------------------------------------------


 

US

 

5960036

 

Freescale Semiconductor, Inc.

 

Apparatus and method for auto- configuring a communication sy stem

US

 

5960270

 

Freescale Semiconductor, Inc.

 

Method of forming an mos transistor having a metallic gate electrode that is
formed after the formation of self-aligned source and drain regions

US

 

5960289

 

Freescale Semiconductor, Inc.

 

A method for making a dual-thickness gate oxide layer using a nitride/oxide
composite region

US

 

5960306

 

Freescale Semiconductor, Inc.

 

Process for forming a semiconductor device

US

 

5961373

 

Freescale Semiconductor, Inc.

 

Process for forming a semiconductor device

US

 

5961622

 

Freescale Semiconductor, Inc.

 

System and method for recovering a microprocessor from a locked bus state

US

 

5961791

 

Freescale Semiconductor, Inc.

 

Process for fabricating a semiconductor device

US

 

5962926

 

Freescale Semiconductor, Inc.

 

Semiconductor device having multiple overlapping rows of bond pads with
conductive interconnects and method of pad place

US

 

5963068

 

Freescale Semiconductor, Inc.

 

Fast start-up processor clock generation method and system

US

 

5963315

 

Freescale Semiconductor, Inc.

 

Method and apparatus for processing a semiconductor wafer on a robotic track
having access to in situ wafer backside particle detection

US

 

5963782

 

Freescale Semiconductor, Inc.

 

Semiconductor component and me thod of manufacture

US

 

5965912

 

Freescale Semiconductor, Inc.

 

Variable capacitor and method for fabricating the same

US

 

5966029

 

Freescale Semiconductor, Inc.

 

Multi-bit exclusive or

US

 

5966038

 

Freescale Semiconductor, Inc.

 

Circuit with overvoltage prote ction and method

US

 

5966047

 

Freescale Semiconductor, Inc.

 

Programmable analog array and method

US

 

5966054

 

Freescale Semiconductor, Inc.

 

Method and apparatus for providing a clocking signal

US

 

5966635

 

Freescale Semiconductor, Inc.

 

Method for reducing particles on a substrate using chuck cle aning

US

 

5969383

 

Freescale Semiconductor, Inc.

 

Split gate memory device and method for accessing the same

US

 

5972804

 

Freescale Semiconductor, Inc.

 

Process for forming a semiconductor device

US

 

5973379

 

Freescale Semiconductor, Inc.

 

Ferroelectric semiconductor de vice

US

 

5973388

 

Freescale Semiconductor, Inc.

 

Leadframe, method of manufactu ring a leadframe and method of packaging an
electronic compo nent utilizing the leadframe

US

 

5973528

 

Freescale Semiconductor, Inc.

 

Control circuit and method for a temperature sensitive devic e

US

 

5973568

 

Freescale Semiconductor, Inc.

 

Power amplifier output module for dual-mode digital systems

US

 

5973955

 

Freescale Semiconductor, Inc.

 

Comparison circuiit utilizing a differential amplifier

US

 

5975757

 

Freescale Semiconductor, Inc.

 

Prove for providing surface im ages and method for making

US

 

5977632

 

Freescale Semiconductor, Inc.

 

Flip chip bump structure and m ethod of

 

Schedule IB - 29

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

making

US

 

5977892

 

Freescale Semiconductor, Inc.

 

Offset cancellation circuit

US

 

5978249

 

Freescale Semiconductor, Inc.

 

High impedance signal conversi on circuit and method

US

 

5978286

 

Freescale Semiconductor, Inc.

 

Timing control of amplifiers i n a memory

US

 

5980106

 

Freescale Semiconductor, Inc.

 

Temperature detection circuit

US

 

5981340

 

Freescale Semiconductor, Inc.

 

Method of building an eprom cell without drain disturb and reduced select gate
resistance

US

 

5982166

 

Freescale Semiconductor, Inc.

 

Method for measuring a charact eristic of a semiconductor waf er using
cylindrical control

US

 

5985045

 

Freescale Semiconductor, Inc.

 

Process for polishing a semiconductor substrate

US

 

5985731

 

Freescale Semiconductor, Inc.

 

Method for forming a semicondu ctor device having a capacitor structure

US

 

5986598

 

Freescale Semiconductor, Inc.

 

Sigma delta data converter wit h feed-forward path to stabili ze integrator
signal swing

US

 

5990547

 

Freescale Semiconductor, Inc.

 

Semiconductor device having plated contacts and method thereof

US

 

5995568

 

Freescale Semiconductor, Inc.

 

Method and apparatus for perfo rming frame synchronization in an asymmetrical
digital subsc riber line (adsl) system

US

 

5995731

 

Freescale Semiconductor, Inc.

 

Multiple bist controllers for testing multiple embedded memo ry arrays

US

 

5998258

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device having a stacked capacitor structure

US

 

6000029

 

Freescale Semiconductor, Inc.

 

Method and apparatus for affecting subsequent instruction processing in a data
processor

US

 

6001730

 

Freescale Semiconductor, Inc.

 

A chemical mechanical polishing (cmp) slurry for polishing copper interconnects
which use tantalum-based barrier layers

US

 

6002273

 

Freescale Semiconductor, Inc.

 

Linear low noise phase-frequen cy detector

US

 

6003133

 

Freescale Semiconductor, Inc.

 

Data processor with a privileged state firewall and method therefore

US

 

6004850

 

Freescale Semiconductor, Inc.

 

A tantalum oxide anti-reflecti ve coating (arc) integrated with a metallic
transistor gate electrode and method of formation

US

 

6005634

 

Freescale Semiconductor, Inc.

 

Method and apparatus for contr olling the display of a video image

US

 

6008677

 

Freescale Semiconductor, Inc.

 

Voltage recovery circuit and method therefor

US

 

6009012

 

Freescale Semiconductor, Inc.

 

Microcontroller having a non-volatile memory and a method for selecting an
operational mode

US

 

6010927

 

Freescale Semiconductor, Inc.

 

A method for making a ferroelectric device having a tantalum nitride barrier
layer

US

 

6011734

 

Freescale Semiconductor, Inc.

 

A fuseless memory repair system and method of operation

US

 

6011749

 

Freescale Semiconductor, Inc.

 

Integrated circuit having output timing control circuit and method thereof

US

 

6012076

 

Freescale Semiconductor, Inc.

 

Arithmetic logic unit having p reshift and preround circuits

 

Schedule IB - 30

--------------------------------------------------------------------------------


 

US

 

6013571

 

Freescale Semiconductor, Inc.

 

Microelectronic assemblly incl uding columnar interconnection s and method for
forming same

US

 

6013933

 

Freescale Semiconductor, Inc.

 

Semiconductor structure having a monocrystalline member over lying a cavity in a
semiconduc tor substrate and process ther efor

US

 

6014722

 

Freescale Semiconductor, Inc.

 

Data communication system for controlling prioritization and transfer of data
and method th erefor

US

 

6016269

 

Freescale Semiconductor, Inc.

 

Quantum random address memory with magnetic readout and/or n ano-memory elements

US

 

6017798

 

Freescale Semiconductor, Inc.

 

Fet with stable threshold volt age and method of manufacturin g the same

US

 

6018998

 

Freescale Semiconductor, Inc.

 

Acceleration sensing device and method of operation

US

 

6019508

 

Freescale Semiconductor, Inc.

 

Integrated temperature sensor

US

 

6020024

 

Freescale Semiconductor, Inc.

 

Method for forming high dielectric constant metal oxides

US

 

6020611

 

Freescale Semiconductor, Inc.

 

Semiconductor component and me thod of manufacture

US

 

6020787

 

Freescale Semiconductor, Inc.

 

Method and apparatus for amplifying a signal

US

 

6021072

 

Freescale Semiconductor, Inc.

 

Method and apparatus for precharging bitlines in a nonvolatile memory

US

 

6022754

 

Freescale Semiconductor, Inc.

 

Electronic device and method f or forming a membrane for an electronic device

US

 

6022761

 

Freescale Semiconductor, Inc.

 

Method for coupling substrates and structure

US

 

6023091

 

Freescale Semiconductor, Inc.

 

Semiconductor heater and metho d for making

US

 

6023133

 

Freescale Semiconductor, Inc.

 

Parabolic signal generator

US

 

6023136

 

Freescale Semiconductor, Inc.

 

Adaptive motor control circuit and method

US

 

6023141

 

Freescale Semiconductor, Inc.

 

Method and apparatus for elect ronically commutating an elect ric motor

US

 

6026003

 

Freescale Semiconductor, Inc.

 

Charge pump circuit and method

US

 

6026013

 

Freescale Semiconductor, Inc.

 

Quantum random address memory

US

 

6026501

 

Freescale Semiconductor, Inc.

 

Data processing system for con trolling execution of a debug function and method
therefor

US

 

6027961

 

Freescale Semiconductor, Inc.

 

Cmos semiconductor devices and method of formation

US

 

6027997

 

Freescale Semiconductor, Inc.

 

Method for chemical mechanical polishing a semiconductor device using slurry

US

 

6031775

 

Freescale Semiconductor, Inc.

 

Dynamic sense amplifier in a memory capable of limiting the voltage swing on
high-capacitance global data lines

US

 

6034333

 

Freescale Semiconductor, Inc.

 

Assembly having a frame embedd ed in a polymeric encapsulant and method for
forming same

US

 

6034562

 

Freescale Semiconductor, Inc.

 

Mixed signal processing system and method for powering same

US

 

6034735

 

Freescale Semiconductor, Inc.

 

Clock generator for digital vi deo signal processing apparatu s

 

Schedule IB - 31

--------------------------------------------------------------------------------


 

US

 

6034736

 

Freescale Semiconductor, Inc.

 

Digital horizontal flyback con trol circuit

US

 

6035372

 

Freescale Semiconductor, Inc.

 

Microprocessor and system

US

 

6035422

 

Freescale Semiconductor, Inc.

 

Data processing system for con trolling execution of a debug function and method
therefor

US

 

6037668

 

Freescale Semiconductor, Inc.

 

Integrated circuit having a support structure

US

 

6039765

 

Freescale Semiconductor, Inc.

 

Computer instruction which generates multiple results of different data types to
improve software emulation

US

 

6040604

 

Freescale Semiconductor, Inc.

 

Semiconductor component comprising an electrostatic-discharge protection device

US

 

6040624

 

Freescale Semiconductor, Inc.

 

Semiconductor device package a nd method

US

 

6040729

 

Freescale Semiconductor, Inc.

 

Digital output buffer for multiple voltage system

US

 

6043146

 

Freescale Semiconductor, Inc.

 

Process for forming a semiconductor device

US

 

6043524

 

Freescale Semiconductor, Inc.

 

Transducer and interface circu it and method

US

 

6044036

 

Freescale Semiconductor, Inc.

 

Buffer circuit memory device, and integrated circuit for receiving digital
signals

US

 

6044392

 

Freescale Semiconductor, Inc.

 

Method and apparatus for perfo rming rounding in a data proce ssor

US

 

6045435

 

Freescale Semiconductor, Inc.

 

Low selectivity chemical mecha nical polishing (cmp) process for use on
integrated circuit metal interconnects

US

 

6046642

 

Freescale Semiconductor, Inc.

 

Amplifier with active bias com pensation and method for adjus ting quiescent
current

US

 

6046897

 

Freescale Semiconductor, Inc.

 

Segmented bus architecture (sb a) for electrostatic discharge (esd) protection

US

 

6046901

 

Freescale Semiconductor, Inc.

 

Support structure electronic a ssembly and method of manufact ure

US

 

6046910

 

Freescale Semiconductor, Inc.

 

Microelectronic assembly havin g slidable

US

 

6047025

 

Freescale Semiconductor, Inc.

 

Method and apparatus for equal ization in an asymmetric digit al subscriber line
(adsl)

US

 

6047390

 

Freescale Semiconductor, Inc.

 

Multiple context software anal ysis

US

 

6049114

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device and a semiconductor device formed
thereby

US

 

6049119

 

Freescale Semiconductor, Inc.

 

Protection circuit for a semiconductor device

US

 

6049501

 

Freescale Semiconductor, Inc.

 

Memory data bus architecture and method of configuring multi-wide word memories

US

 

6049865

 

Freescale Semiconductor, Inc.

 

Method and apparatus for implementing floating point projection instructions

US

 

6049876

 

Freescale Semiconductor, Inc.

 

Data processing system and method which detect unauthorized memory accesses

US

 

6051997

 

Freescale Semiconductor, Inc.

 

Circuit for tracking rapid cha nges in mid-point voltage of a data signal

US

 

6052302

 

Freescale Semiconductor, Inc.

 

Bit-wise conditional write method and system for an mram

US

 

6052746

 

Freescale Semiconductor, Inc.

 

Integrated circuit having single programmable pull device configured to
enable/disable first function in favor of second function according to
predetermined scheme before/after reset

US

 

6053049

 

Freescale Semiconductor, Inc.

 

Electrical device having atmos pheric isolation

 

Schedule IB - 32

--------------------------------------------------------------------------------


 

US

 

6054825

 

Freescale Semiconductor, Inc.

 

Method and apparatus for high voltage generation

US

 

6054901

 

Freescale Semiconductor, Inc.

 

Low-noise preamplifier

US

 

6056888

 

Freescale Semiconductor, Inc.

 

Electronic component and metho d of manufacture

US

 

6057219

 

Freescale Semiconductor, Inc.

 

Methd of forming an ohmic cont act to a iii-a semiconductor m aterial

US

 

6057566

 

Freescale Semiconductor, Inc.

 

Semiconductor device

US

 

6057713

 

Freescale Semiconductor, Inc.

 

Method and apparatus for performing voltage sampling

US

 

6058405

 

Freescale Semiconductor, Inc.

 

Simd computation of rank based filters for m x n grids

US

 

6058449

 

Freescale Semiconductor, Inc.

 

Fault tolerant serial arbitration system

US

 

6058463

 

Freescale Semiconductor, Inc.

 

Paged memory data processing system with overlaid memory control registers

US

 

6061218

 

Freescale Semiconductor, Inc.

 

Overvoltage protection device and method for increasing shun t current

US

 

6063698

 

Freescale Semiconductor, Inc.

 

A method for manufacturing a high dielectric constant gate oxide for use in
semiconductor integrated circuits

US

 

6064114

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a sub-chip-scale package structure and method for
forming same

US

 

6066971

 

Freescale Semiconductor, Inc.

 

Integrated circuit having buffering circuitry with slew rate control

US

 

6068668

 

Freescale Semiconductor, Inc.

 

Process for forming a semiconductor device

US

 

6069493

 

Freescale Semiconductor, Inc.

 

Input circuit and method for p rotecting the input circuit

US

 

6069593

 

Freescale Semiconductor, Inc.

 

Display carrier and electronic display control for multiple displays in a
portable electro nic device

US

 

6070263

 

Freescale Semiconductor, Inc.

 

Circuit for use in a viterbi d ecoder

US

 

6070464

 

Freescale Semiconductor, Inc.

 

Sensing structure comprising a movable mass and a self-test structure

US

 

6071816

 

Freescale Semiconductor, Inc.

 

Method of chemical mechanical planarization using a water rinse to prevent
particle contamination

US

 

6072211

 

Freescale Semiconductor, Inc.

 

Semiconductor package

US

 

6072238

 

Freescale Semiconductor, Inc.

 

Semiconductor component

US

 

6073252

 

Freescale Semiconductor, Inc.

 

Data processing system with memory patching and method thereof

US

 

6075271

 

Freescale Semiconductor, Inc.

 

Semiconductor device inhibiting parasitic effects during electrostatic discharge

US

 

6075409

 

Freescale Semiconductor, Inc.

 

Demodulation method and arrang ment

US

 

6075727

 

Freescale Semiconductor, Inc.

 

Process for forming a semiconductor device

US

 

6076096

 

Freescale Semiconductor, Inc.

 

Binary rate multiplier

US

 

6076149

 

Freescale Semiconductor, Inc.

 

Data processing circuit

US

 

6076177

 

Freescale Semiconductor, Inc.

 

Method and apparatus for testing a circuit module concurrently with a
non-volatile memory operation in a mult-module data processing system

US

 

6077726

 

Freescale Semiconductor, Inc.

 

Method and apparatus for stress relief in solder bump formation on a
semiconductor

 

Schedule IB - 33

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

device

US

 

6078277

 

Freescale Semiconductor, Inc.

 

Arrangement and method for pro ducing a plurality of pulse wi dth modulated
signals

US

 

6078527

 

Freescale Semiconductor, Inc.

 

Pipelined dual port integrated circuit memory

US

 

6079015

 

Freescale Semiconductor, Inc.

 

Data processing system having selectable exceptional table relocation and method
therefor

US

 

6081037

 

Freescale Semiconductor, Inc.

 

Semiconductor device and metho d for packaging a semiconducto r chip

US

 

6081091

 

Freescale Semiconductor, Inc.

 

Motor controller, integrated circuit, and method of controlling a motor

US

 

6081216

 

Freescale Semiconductor, Inc.

 

Low-power decimator for an oversampled analog-to-digital converter and method
therefor

US

 

6083806

 

Freescale Semiconductor, Inc.

 

Method of forming an alignment mark

US

 

6083819

 

Freescale Semiconductor, Inc.

 

Method and assembly for provid ing inproved underchip encapsu lation

US

 

6084241

 

Freescale Semiconductor, Inc.

 

Method of manufacturing semico nductor devices and apparatus therefor

US

 

6084279

 

Freescale Semiconductor, Inc.

 

Semiconductor device and a process for forming the device

US

 

6085261

 

Freescale Semiconductor, Inc.

 

Method and apparatus for burst protocol in a data processing system

US

 

6087701

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a cavity and method of making

US

 

6087873

 

Freescale Semiconductor, Inc.

 

Precision hysteresis circuit

US

 

6087969

 

Freescale Semiconductor, Inc.

 

Sigma-delta modulator and meth od for digitizing a signal

US

 

6088215

 

Freescale Semiconductor, Inc.

 

Capacitor and method of manufa cture

US

 

6088782

 

Freescale Semiconductor, Inc.

 

Method and apparatus for moving data in a parallel processor using source and
destination vector registers

US

 

6091287

 

Freescale Semiconductor, Inc.

 

Voltage regulator with automatic accelerated aging circuit

US

 

6091786

 

Freescale Semiconductor, Inc.

 

Method and apparatus in a communication receiver for estimating symbol timing
and carrier frequency

US

 

6093966

 

Freescale Semiconductor, Inc.

 

A semiconductor device with a copper barrier layer and formation thereof

US

 

6093972

 

Freescale Semiconductor, Inc.

 

Microelectronic package includ ing a polymer encapsulated die , and method for
forming same

US

 

6094295

 

Freescale Semiconductor, Inc.

 

Ultraviolet transmitting oxide with metallic oxide phase and method of
fabrication

US

 

6096575

 

Freescale Semiconductor, Inc.

 

Optimum condition detecting method for flip-chip

US

 

6096606

 

Freescale Semiconductor, Inc.

 

Semiconductor device and metho d of making

US

 

6096652

 

Freescale Semiconductor, Inc.

 

Method of chemical mechanical planarization using copper coordinating ligands

US

 

6097075

 

Freescale Semiconductor, Inc.

 

Semiconductor structure for driver circuits with level shifting

 

Schedule IB - 34

--------------------------------------------------------------------------------


 

US

 

6097627

 

Freescale Semiconductor, Inc.

 

Quantum random address memory with nano-diode mixer

US

 

6100549

 

Freescale Semiconductor, Inc.

 

High breakdown voltage resurf hfet

US

 

6100717

 

Freescale Semiconductor, Inc.

 

Line driver circuit with reduced power consumption

US

 

6100763

 

Freescale Semiconductor, Inc.

 

Circuit for rf buffer and meth od of operation

US

 

6100787

 

Freescale Semiconductor, Inc.

 

Multilayer ceramic package wit h low-variance embedded resist ors and method of
making same

US

 

6101125

 

Freescale Semiconductor, Inc.

 

Electrically programmable memo ry and method of programming

US

 

6101145

 

Freescale Semiconductor, Inc.

 

Sensing circuit and method

US

 

6103548

 

Freescale Semiconductor, Inc.

 

Semiconductor device and metho d of manufacture

US

 

6104227

 

Freescale Semiconductor, Inc.

 

Rf mixer circuit and method of operation

US

 

6107136

 

Freescale Semiconductor, Inc.

 

Method for forming a capacitor structure

US

 

6107180

 

Freescale Semiconductor, Inc.

 

Method for forming interconnec t bumps on a semiconductor die

US

 

6107203

 

Freescale Semiconductor, Inc.

 

A chemical mechanical polishin g system and method therefor

US

 

6108181

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge (esd) circuit

US

 

6108263

 

Freescale Semiconductor, Inc.

 

Memory system, method for verifying data stored in a memory system after a write
cycle and method for writing to a memory system

US

 

6108266

 

Freescale Semiconductor, Inc.

 

Memory utilizing a programmable delay to control address buffers

US

 

6110840

 

Freescale Semiconductor, Inc.

 

Method of passivating the surf ace of a si substrate

US

 

6111316

 

Freescale Semiconductor, Inc.

 

Electronic component and metho d for making

US

 

6111761

 

Freescale Semiconductor, Inc.

 

An electronic assembly

US

 

6111796

 

Freescale Semiconductor, Inc.

 

Programmable delay control in a memory

US

 

6113721

 

Freescale Semiconductor, Inc.

 

Method of bonding a semiconductor wafer

US

 

6119240

 

Freescale Semiconductor, Inc.

 

A low power data processing system for interfacing with an external device and
method therefor

US

 

6121784

 

Freescale Semiconductor, Inc.

 

Probe tip, a probe card, and a process for testing a semicon ductor device

US

 

6121845

 

Freescale Semiconductor, Inc.

 

Phased-locked loop system and method for modifying an output transition time

US

 

6121849

 

Freescale Semiconductor, Inc.

 

Oscillator amplifier with frequency based digital multi-discrete-level gain
control and method of operation

US

 

6122247

 

Freescale Semiconductor, Inc.

 

Method for reallocating data in a discrete multi-tone communication system

US

 

6122963

 

Freescale Semiconductor, Inc.

 

Electronic component

US

 

6125404

 

Freescale Semiconductor, Inc.

 

Communications system having a protocol timer

US

 

6125413

 

Freescale Semiconductor, Inc.

 

Computer system with trigger controlled interface and method

US

 

6127230

 

Freescale Semiconductor, Inc.

 

Vertical semiconductor device and method

 

Schedule IB - 35

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

of manufacturing th e same

US

 

6127258

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device

US

 

6127831

 

Freescale Semiconductor, Inc.

 

Method of testing a semiconductor device by automatically measuring probe tip
parameters

US

 

6127875

 

Freescale Semiconductor, Inc.

 

Complimentary double pumping v oltage boost converter

US

 

6128224

 

Freescale Semiconductor, Inc.

 

Method and apparatus for writing an erasable non-volatile memory

US

 

6128317

 

Freescale Semiconductor, Inc.

 

Transmitter and receiver supporting differing speed codecs over single links

US

 

6128672

 

Freescale Semiconductor, Inc.

 

Data transfer using software interrupt service routine between host processor
and external device with queue on host processor and hardware queue pointers on
external device

US

 

6128716

 

Freescale Semiconductor, Inc.

 

Memory controller with continuous page mode and method therefor

US

 

6130102

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device including a dual inlaid structure

US

 

6130548

 

Freescale Semiconductor, Inc.

 

Signal converting receiver having constant hysteresis, and method therefor

US

 

6130821

 

Freescale Semiconductor, Inc.

 

Multi-chip assembly having a heat sink and method thereof

US

 

6130882

 

Freescale Semiconductor, Inc.

 

Method and apparatus for confi guring a communication system

US

 

6130920

 

Freescale Semiconductor, Inc.

 

Method and apparatus for accurate synchronization using symbol decision feedback

US

 

6131017

 

Freescale Semiconductor, Inc.

 

Dual system portable electroni c communicator

US

 

6133093

 

Freescale Semiconductor, Inc.

 

Method for forming an integrated circuit

US

 

6133100

 

Freescale Semiconductor, Inc.

 

Method for manufacturing a rea d only memory array

US

 

6133764

 

Freescale Semiconductor, Inc.

 

Comparator circuit and method

US

 

6133797

 

Freescale Semiconductor, Inc.

 

Self calibrating vco correction circuit and method of operation

US

 

6134675

 

Freescale Semiconductor, Inc.

 

Method of testing multi-core processors and multi-core processor testing device

US

 

6136682

 

Freescale Semiconductor, Inc.

 

Method for forming a conductive structure having a comosite or amorphous barrier
layer

US

 

6137062

 

Freescale Semiconductor, Inc.

 

Ball grid array with recessed solder balls

US

 

6137154

 

Freescale Semiconductor, Inc.

 

Bipolar transistor with increa sed early voltage

US

 

6137347

 

Freescale Semiconductor, Inc.

 

Mid supply reference generator

US

 

6137429

 

Freescale Semiconductor, Inc.

 

Circuit and method for attenua ting noise in a data converter

US

 

6137852

 

Freescale Semiconductor, Inc.

 

Phase detector circuit and met hod of phase detecting

US

 

6137995

 

Freescale Semiconductor, Inc.

 

Circuit and method of generati ng a phase locked loop signal having an offset
reference

US

 

6137999

 

Freescale Semiconductor, Inc.

 

Image rejection transceiver an d method of rejecting an image

 

Schedule IB - 36

--------------------------------------------------------------------------------


 

US

 

6138229

 

Freescale Semiconductor, Inc.

 

Method and architecture for cu stomizable instruction set pro cessor

US

 

6140184

 

Freescale Semiconductor, Inc.

 

Field effect transistor and me thod of making

US

 

6140212

 

Freescale Semiconductor, Inc.

 

Semiconductor device and metho d therefor

US

 

6140703

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconduc tor metallization system and s tructure therefor

US

 

6143648

 

Freescale Semiconductor, Inc.

 

Method for forming an integrated circuit

US

 

6144569

 

Freescale Semiconductor, Inc.

 

System and method for recovering from a power supply interruption

US

 

6144845

 

Freescale Semiconductor, Inc.

 

Method and circuit for image r ejection

US

 

6144846

 

Freescale Semiconductor, Inc.

 

Frequency translation circuit and method of translating

US

 

6145097

 

Freescale Semiconductor, Inc.

 

Method and apparatus for providing operand feed forward support in a data
processing system

US

 

6145104

 

Freescale Semiconductor, Inc.

 

Data processing system external pin connectivity to complex functions

US

 

6145122

 

Freescale Semiconductor, Inc.

 

Development interface for a data processor

US

 

6146948

 

Freescale Semiconductor, Inc.

 

Method for manufacutring a thin oxide for use in semiconductor integrated
circuits

US

 

6146970

 

Freescale Semiconductor, Inc.

 

Capped shallow trench isolation and method of formation

US

 

6147410

 

Freescale Semiconductor, Inc.

 

Electronic component and metho d of manufacture

US

 

6147551

 

Freescale Semiconductor, Inc.

 

Switched capacitor circuit and method for reducing sampling noise

US

 

6148673

 

Freescale Semiconductor, Inc.

 

Differential pressure sensor a nd method thereof

US

 

6149508

 

Freescale Semiconductor, Inc.

 

Chemical mechanical planarizat ion system and method therefor

US

 

6150190

 

Freescale Semiconductor, Inc.

 

Method of formation of buried mirror semiconductive device

US

 

6150200

 

Freescale Semiconductor, Inc.

 

Semiconductor device and metho d of making

US

 

6150724

 

Freescale Semiconductor, Inc.

 

Multi-chip semiconductor devic e and method for making the device by using
multiple flip chip interfaces

US

 

6150881

 

Freescale Semiconductor, Inc.

 

Amplifier circuit with ampltud e and phase correction and met hod of operation

US

 

6150889

 

Freescale Semiconductor, Inc.

 

Circuit and method for minimiz ing recovery time

US

 

6150917

 

Freescale Semiconductor, Inc.

 

Piezoresistive sensor and method

US

 

6151594

 

Freescale Semiconductor, Inc.

 

Artificial neuron and method o f using same

US

 

6153519

 

Freescale Semiconductor, Inc.

 

Method for depositing a diffusion barrier

US

 

6153905

 

Freescale Semiconductor, Inc.

 

Semiconductor component and method of manufacture

US

 

6154369

 

Freescale Semiconductor, Inc.

 

Electronic assembly and method of manufacture

US

 

6157583

 

Freescale Semiconductor, Inc.

 

Integrated circuit memory having a fuse detect circuit and method therefor

US

 

6157989

 

Freescale Semiconductor, Inc.

 

Dynamic bus arbitration priority and task switching based on shared memory
fullness in a multi-processor system

 

Schedule IB - 37

--------------------------------------------------------------------------------


 

US

 

6157998

 

Freescale Semiconductor, Inc.

 

Method for performing branch prediction and resolution of two or more branch
instructions within two or more branch prediction buffers

US

 

6157999

 

Freescale Semiconductor, Inc.

 

Data processing system having a synchronizing link stack and method thereof

US

 

6159834

 

Freescale Semiconductor, Inc.

 

Method of forming a gate quali ty oxide compound semiconducto r structure

US

 

6160280

 

Freescale Semiconductor, Inc.

 

Down converter and method for generating an intermediate fre quency signal

US

 

6160305

 

Freescale Semiconductor, Inc.

 

Beta dependent temperature sensor for an integrated circuit

US

 

6160490

 

Freescale Semiconductor, Inc.

 

Apparatus for improving the ba ttery life of a selective call receiver

US

 

6160842

 

Freescale Semiconductor, Inc.

 

Device and method for serially communicating

US

 

6160861

 

Freescale Semiconductor, Inc.

 

Method and apparatus for a frequency modulation phase locked loop

US

 

6161200

 

Freescale Semiconductor, Inc.

 

Method and apparatus for analyzing software executed in embedded systems

US

 

6163063

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method therefor

US

 

6163835

 

Freescale Semiconductor, Inc.

 

Method and apparatus for transferring data over a processor interface bus

US

 

6166451

 

Freescale Semiconductor, Inc.

 

Rectifier circuit having first and second inputs interchange ably connected to
first and se cond conductors

US

 

6166578

 

Freescale Semiconductor, Inc.

 

Circuit arrangement to compensate non-linearities in a resistor, and method

US

 

6166653

 

Freescale Semiconductor, Inc.

 

System for address initializat ion of generic nodes in a distributed command and
control system and method therefor

US

 

6167059

 

Freescale Semiconductor, Inc.

 

Apparatus and method for transmitting data

US

 

6167081

 

Freescale Semiconductor, Inc.

 

Dual mode receiver

US

 

6167484

 

Freescale Semiconductor, Inc.

 

Method and apparatus for leveraging history bits to optimize memory refresh
performance

US

 

6169408

 

Freescale Semiconductor, Inc.

 

Method and apparatus for testi ng an integrated circuit with a pulsed radiation
beam

US

 

6169420

 

Freescale Semiconductor, Inc.

 

Output buffer and method therefor

US

 

6169800

 

Freescale Semiconductor, Inc.

 

Integrated circuit amplifier a nd method for adaptive offset

US

 

6171910

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device

US

 

6171959

 

Freescale Semiconductor, Inc.

 

Method for making a semiconductor device

US

 

6174425

 

Freescale Semiconductor, Inc.

 

Process for depositing a layer of material on a substrate an d a plating system

US

 

6177354

 

Freescale Semiconductor, Inc.

 

Method of etching a substrate

US

 

6177832

 

Freescale Semiconductor, Inc.

 

High frequency differential to single-ended converter

US

 

6178332

 

Freescale Semiconductor, Inc.

 

Radio with halting apparatus and method

US

 

6178491

 

Freescale Semiconductor, Inc.

 

Method for storing data structures in memory using address pointers, and
apparatus

 

Schedule IB - 38

--------------------------------------------------------------------------------


 

US

 

6181168

 

Freescale Semiconductor, Inc.

 

High speed phase detector and a method for detecting phase difference

US

 

6182104

 

Freescale Semiconductor, Inc.

 

Circuit and method of modulo m ultiplication

US

 

6184072

 

Freescale Semiconductor, Inc.

 

Process for forming a high-k gate dielectric

US

 

6184073

 

Freescale Semiconductor, Inc.

 

Process for forming a semiconductor device having an interconect or conductive
film electrically insulated from a conductive member or region

US

 

6185139

 

Freescale Semiconductor, Inc.

 

Circuit and method for enabling semiconductor device burn-in

US

 

6185657

 

Freescale Semiconductor, Inc.

 

Multi-way cache apparatus and method

US

 

6187216

 

Freescale Semiconductor, Inc.

 

Method for etching a dielectric layer over a semiconductor substrate

US

 

6189061

 

Freescale Semiconductor, Inc.

 

Multi-master bus system performing atomic transactions and method of operating
same

US

 

6194246

 

Freescale Semiconductor, Inc.

 

Process for fabricating electronic devices having a thermally conductive
substrate

US

 

6194250

 

Freescale Semiconductor, Inc.

 

Low-profile microelectric pack age, and method for forming sa me

US

 

6195536

 

Freescale Semiconductor, Inc.

 

Impedance matching for a dual band power amplifier

US

 

6198314

 

Freescale Semiconductor, Inc.

 

Sample and hold circuit and method therefor

US

 

6200829

 

Freescale Semiconductor, Inc.

 

Microelectronic assembly with connection to a buried electri cal element, and
method for fo rming same

US

 

6201186

 

Freescale Semiconductor, Inc.

 

Electronic component assembly and method of making the same

US

 

6201192

 

Freescale Semiconductor, Inc.

 

Method and assembly for provid ing inproved underchip encapsu lation

US

 

6204783

 

Freescale Semiconductor, Inc.

 

Digital to analog converter having a dc offset cancelling device and a method
therefor

US

 

6208205

 

Freescale Semiconductor, Inc.

 

Amplifier circuit and method for reducing noise therein

US

 

6208211

 

Freescale Semiconductor, Inc.

 

Low jitter phase locked loop having a sigma delta modulator and a method thereof

US

 

6215359

 

Freescale Semiconductor, Inc.

 

Impedance matching for a dual band power amplifier

US

 

6215423

 

Freescale Semiconductor, Inc.

 

Method and system for a synchronous sample rate conversion using a noise-shaped
numerically control oscillator

US

 

6215834

 

Freescale Semiconductor, Inc.

 

Dual bandwidth phase locked lo op frequency lock detection sy stem and method

US

 

6217660

 

Freescale Semiconductor, Inc.

 

Method of cleaning a throttle valve and apparatus

US

 

6218200

 

Freescale Semiconductor, Inc.

 

Multi-layer registration control for photolithography processes

US

 

6218302

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device

US

 

6222236

 

Freescale Semiconductor, Inc.

 

Protection circuit and method for protecting a semiconductor device

US

 

6222420

 

Freescale Semiconductor, Inc.

 

Minimizing recovery time

US

 

6224669

 

Freescale Semiconductor, Inc.

 

Method for fabricating a semiconductor

 

Schedule IB - 39

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

structure having a crystalline alkaline earth metal oxide interface with silicon

US

 

6225144

 

Freescale Semiconductor, Inc.

 

A method and machine for under filling an assemply to form a semiconductor
package

US

 

6225674

 

Freescale Semiconductor, Inc.

 

Semiconductor structure and me thod of manufacture

US

 

6226556

 

Freescale Semiconductor, Inc.

 

Apparatus with failure recovery and method therefore

US

 

6226724

 

Freescale Semiconductor, Inc.

 

Memory controller and method for generating commands to a memory

US

 

6228275

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a sensor

US

 

6228743

 

Freescale Semiconductor, Inc.

 

Semiconductor device and alignment method

US

 

6229097

 

Freescale Semiconductor, Inc.

 

Substrate having trim window in a c5 array

US

 

6229400

 

Freescale Semiconductor, Inc.

 

Method and apparatus for a calibrated frequency modulation phase locked loop

US

 

6230238

 

Freescale Semiconductor, Inc.

 

Method and apparatus for accessing misaligned data from memory in an efficient
manner

US

 

6231743

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device

US

 

6232634

 

Freescale Semiconductor, Inc.

 

Nonvolatile memory cell and me thod for manufacturing same

US

 

6235603

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device using an etch stop layer

US

 

6236611

 

Freescale Semiconductor, Inc.

 

Peak program current apparatus and method

US

 

6237089

 

Freescale Semiconductor, Inc.

 

Method and apparatus for affecting subsequent instruction processing in a data
processor

US

 

6238967

 

Freescale Semiconductor, Inc.

 

Method of forming embedded dram structure

US

 

6239636

 

Freescale Semiconductor, Inc.

 

Digital waveform generator apparatus and method therefor

US

 

6240024

 

Freescale Semiconductor, Inc.

 

Method and apparatus for generating an echo clock in a memory

US

 

6240479

 

Freescale Semiconductor, Inc.

 

Method and apparatus for transferring data on a split bus in a data processing
system

US

 

6240493

 

Freescale Semiconductor, Inc.

 

Method and apparatus for performing access censorship in a data processing
system

US

 

6241821

 

Freescale Semiconductor, Inc.

 

Method for fabricating a semiconductor structure having a cr ystalline alkaline
earth metal oxide interface with silicon

US

 

6242802

 

Freescale Semiconductor, Inc.

 

Moisure enhanced ball grid array package

US

 

6242892

 

Freescale Semiconductor, Inc.

 

Portable electronic device and method

US

 

6242956

 

Freescale Semiconductor, Inc.

 

Phase locked loop

US

 

6243566

 

Freescale Semiconductor, Inc.

 

Impedance matching for a dual band power amplifier

US

 

6243802

 

Freescale Semiconductor, Inc.

 

Apparatus and method for encry pted instructions

US

 

6245686

 

Freescale Semiconductor, Inc.

 

Process for forming a semiconductor device and a process for operating an
apparatus

US

 

6249170

 

Freescale Semiconductor, Inc.

 

Logarithmic gain control circuit and method

US

 

6249857

 

Freescale Semiconductor, Inc.

 

Apparatus using a multiple ins truction register logarithm ba sed processor

US

 

6251734

 

Freescale Semiconductor, Inc.

 

Method for fabricating trench isolation and

 

Schedule IB - 40

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

trench substrate contact

US

 

6254815

 

Freescale Semiconductor, Inc.

 

Molded packaging method for a sensing die having a pressure sensing diaphragm

US

 

6255204

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device

US

 

6255710

 

Freescale Semiconductor, Inc.

 

3-d smart power ic

US

 

6257756

 

Freescale Semiconductor, Inc.

 

Apparatus and method for implementing viterbi butterflies

US

 

6259279

 

Freescale Semiconductor, Inc.

 

High frequency detection circuit and method

US

 

6259746

 

Freescale Semiconductor, Inc.

 

Method for allocating data and power in a discrete multi-ton e communication
system

US

 

6259902

 

Freescale Semiconductor, Inc.

 

Dual channel superheterodyne receiver

US

 

6259904

 

Freescale Semiconductor, Inc.

 

East squelch circuit and method

US

 

6260086

 

Freescale Semiconductor, Inc.

 

Controller circuit for transferring a set of peripheral data words

US

 

6260157

 

Freescale Semiconductor, Inc.

 

Patching of a read only memory

US

 

6261868

 

Freescale Semiconductor, Inc.

 

Semiconductor component and me thod for manufacturing the sem iconductor
component

US

 

6261978

 

Freescale Semiconductor, Inc.

 

Process for forming a semiconductor device with thick and thin films

US

 

6262451

 

Freescale Semiconductor, Inc.

 

Electrode structure for transi stors non-volatile memories an d the like

US

 

6262461

 

Freescale Semiconductor, Inc.

 

Method and apparatus for creat ing a voltage threshold in a f et

US

 

6265329

 

Freescale Semiconductor, Inc.

 

Quantum deposition distributio n control

US

 

6265917

 

Freescale Semiconductor, Inc.

 

Circuit and method for altering the frequency of a signal

US

 

6267641

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a semiconductor component and chemical-mechanical
polishing system therefor

US

 

6268289

 

Freescale Semiconductor, Inc.

 

Method for protecting the edge exculusion of a semiconductor wafer from copper
plating through use of an edge exclusion masking layer

US

 

6271106

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a semiconductor component

US

 

6271143

 

Freescale Semiconductor, Inc.

 

Method for preventing trench fill erosion

US

 

6271699

 

Freescale Semiconductor, Inc.

 

Driver circuit and method for controlling transition time of a signal

US

 

6272588

 

Freescale Semiconductor, Inc.

 

Method and apparatus for verif ying and characterizing data r etention time in a
dram using built-in test circuitry

US

 

6274424

 

Freescale Semiconductor, Inc.

 

Semiconductor device including a dual inlaid structure

US

 

6274478

 

Freescale Semiconductor, Inc.

 

A method for forming a copper interconnect using a multi-platen chemical
mechanical polishing (cmp) process

US

 

6274515

 

Freescale Semiconductor, Inc.

 

Spin-on dielectric for use in manufacturing semiconductors

US

 

6274899

 

Freescale Semiconductor, Inc.

 

Semiconductor device capacitor electrode

US

 

6275178

 

Freescale Semiconductor, Inc.

 

Variable capacitance voltage shifter and amplifier and a method for amplifying
and shifting voltage

 

Schedule IB - 41

--------------------------------------------------------------------------------


 

US

 

6275522

 

Freescale Semiconductor, Inc.

 

Method for allocating data and power in a discrete multi-ton e communication
system

US

 

6275835

 

Freescale Semiconductor, Inc.

 

Finite impulse response filter and method

US

 

6278158

 

Freescale Semiconductor, Inc.

 

Voltage variable capacitor with improved c-v linearity

US

 

6278394

 

Freescale Semiconductor, Inc.

 

A signal processing circuit and method of operation

US

 

6279083

 

Freescale Semiconductor, Inc.

 

Circuit and method of controll ing cache memory

US

 

6282623

 

Freescale Semiconductor, Inc.

 

Digital signal processor and method for performing a digital signal processing
operation

US

 

6284616

 

Freescale Semiconductor, Inc.

 

Circuit and method for reducing parasitic bipolar effects during electrostatic
discharges

US

 

6284633

 

Freescale Semiconductor, Inc.

 

Method for forming a tensile plasma enhanced nitride capping layer over a gate
electrode

US

 

6285066

 

Freescale Semiconductor, Inc.

 

Semiconductor device having field isolation

US

 

6285073

 

Freescale Semiconductor, Inc.

 

Contact structure and method of formation

US

 

6285214

 

Freescale Semiconductor, Inc.

 

Output buffer stage for use with a current controlled oscillator

US

 

6287951

 

Freescale Semiconductor, Inc.

 

Process for forming a combination hardmask and antireflective layer

US

 

6287960

 

Freescale Semiconductor, Inc.

 

Self aligned inlaid patterning and etching

US

 

6288599

 

Freescale Semiconductor, Inc.

 

Data processing system having an input buffer which interfaces under address
control with circuitry operating with a different supply voltage value

US

 

6289204

 

Freescale Semiconductor, Inc.

 

Integration of a receiver fron t-end in multilayer ceramic in tegrated circuit
technology

US

 

6291319

 

Freescale Semiconductor, Inc.

 

Method for fabricating a semiconductor structure having a stable crystalline
interface with silicon

US

 

6292034

 

Freescale Semiconductor, Inc.

 

Low noise transconductance device

US

 

6294405

 

Freescale Semiconductor, Inc.

 

Method of forming semiconductor device having a sub-chip-scale package structure

US

 

6294820

 

Freescale Semiconductor, Inc.

 

A metal oxide gate electrode stack having a metallic gate dielectric, metallic
gate electrode and a metallic arc layer

US

 

6294933

 

Freescale Semiconductor, Inc.

 

Method and apparatus for low power differential signaling to reduce power

US

 

6294938

 

Freescale Semiconductor, Inc.

 

System with dll

US

 

6295229

 

Freescale Semiconductor, Inc.

 

Semiconductor device and methods of forming and operating it

US

 

6297095

 

Freescale Semiconductor, Inc.

 

Memory device that includes passivated nanoclusters and method for manufacture

US

 

6297155

 

Freescale Semiconductor, Inc.

 

Method of forming a copper layer over a semiconductor layer

US

 

6297173

 

Freescale Semiconductor, Inc.

 

Process for forming a semiconductor device

US

 

6297757

 

Freescale Semiconductor, Inc.

 

Method and circuit for testing an analog-to-digital converter

US

 

6298464

 

Freescale Semiconductor, Inc.

 

Method and apparatus for maxim um

 

Schedule IB - 42

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

likelihood sequence detecti on

US

 

6300202

 

Freescale Semiconductor, Inc.

 

Selective removal of a metal oxide dielectric

US

 

6300234

 

Freescale Semiconductor, Inc.

 

Process for forming an electrical device

US

 

6300884

 

Freescale Semiconductor, Inc.

 

Method for decoding a quadrature encoded signal

US

 

6304843

 

Freescale Semiconductor, Inc.

 

Method and apparatus for reconstructing a linear prediction

US

 

6305708

 

Freescale Semiconductor, Inc.

 

Airbag deployment system and m ethod for monitoring same

US

 

6307169

 

Freescale Semiconductor, Inc.

 

Micro-electromechanical switch

US

 

6307298

 

Freescale Semiconductor, Inc.

 

Actuator and method of manufacture

US

 

6307452

 

Freescale Semiconductor, Inc.

 

Folded spring based micro electromechanical rf switch

US

 

6307782

 

Freescale Semiconductor, Inc.

 

Process for operating a semiconductor device

US

 

6307904

 

Freescale Semiconductor, Inc.

 

Clock recovery circuit

US

 

6308308

 

Freescale Semiconductor, Inc.

 

Semiconductor device using diode place-holders and method of manufacture thereof

US

 

6309908

 

Freescale Semiconductor, Inc.

 

A package for an electronic component and method of making it

US

 

6309912

 

Freescale Semiconductor, Inc.

 

Method of interconnecting an embedded integrated circuit

US

 

6310403

 

Freescale Semiconductor, Inc.

 

Method of manufacturing components and component thereof

US

 

6311327

 

Freescale Semiconductor, Inc.

 

Method and apparatus for analyzing software in a language-independent manner

US

 

6313024

 

Freescale Semiconductor, Inc.

 

Method for forming an integrated circuit

US

 

6313567

 

Freescale Semiconductor, Inc.

 

Lithography chuck having piezoelectric elements and method

US

 

6313664

 

Freescale Semiconductor, Inc.

 

Load capacitance compensated buffer and method thereof

US

 

6313774

 

Freescale Semiconductor, Inc.

 

Delta-sigma analog-to-digital converter, and method

US

 

6314023

 

Freescale Semiconductor, Inc.

 

Non-volatile programming elements for redundancy and identification in an
integrated circuit

US

 

6316164

 

Freescale Semiconductor, Inc.

 

Proximity effect correction method through uniform removal of fraction of
interior pixels

US

 

6316359

 

Freescale Semiconductor, Inc.

 

Interconnect structure in a semiconductor device and method of formation

US

 

6316968

 

Freescale Semiconductor, Inc.

 

Sense amplifier circuit

US

 

6317474

 

Freescale Semiconductor, Inc.

 

Method and apparatus for estimating time-of-arrival of a synchronization signal
sent simultaneously from at least two non-collocated transmitters

US

 

6318174

 

Freescale Semiconductor, Inc.

 

Sensor and method of use

US

 

6319730

 

Freescale Semiconductor, Inc.

 

Method for fabricating a semiconductor structure including a metal oxide
interface

US

 

6320425

 

Freescale Semiconductor, Inc.

 

Dual fet differential voltage controlled attenuator

US

 

6320784

 

Freescale Semiconductor, Inc.

 

Memory cell and method for programming thereof

 

Schedule IB - 43

--------------------------------------------------------------------------------


 

US

 

6323704

 

Freescale Semiconductor, Inc.

 

Multiple voltage compatible i/o buffer

US

 

6326228

 

Freescale Semiconductor, Inc.

 

Sensor and method of fabricati on

US

 

6326554

 

Freescale Semiconductor, Inc.

 

Surface mount flexible interconnect and component carrier

US

 

6326811

 

Freescale Semiconductor, Inc.

 

Output buffer and method therefor

US

 

6327126

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge circuit

US

 

6327182

 

Freescale Semiconductor, Inc.

 

Semiconductor device and a method of operating the same

US

 

6327319

 

Freescale Semiconductor, Inc.

 

Phase detector with frequency steering

US

 

6327647

 

Freescale Semiconductor, Inc.

 

Method and apparatus for interfacing a processor to a coprocessor

US

 

6329692

 

Freescale Semiconductor, Inc.

 

Circuit and method for reducing parasitic bipolar effects during electrostatic
discharges

US

 

6330184

 

Freescale Semiconductor, Inc.

 

Method of operating a semiconductor device

US

 

6330234

 

Freescale Semiconductor, Inc.

 

Method and apparatus for reducing current consumption

US

 

6342411

 

Freescale Semiconductor, Inc.

 

Electronic component and method for manufacture

US

 

6344403

 

Freescale Semiconductor, Inc.

 

Memory device and method for manufacture

US

 

6344413

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconduc tor device

US

 

6346469

 

Freescale Semiconductor, Inc.

 

Semiconductor device and a process for forming the semiconductor device

US

 

6346829

 

Freescale Semiconductor, Inc.

 

High voltage input buffer made by a low voltage process and having a
self-adjusting trigger point

US

 

6346832

 

Freescale Semiconductor, Inc.

 

Multi-channel signaling

US

 

6346880

 

Freescale Semiconductor, Inc.

 

Circuit and method for controlling an alarm

US

 

6346908

 

Freescale Semiconductor, Inc.

 

Apparatus for converting an analog signal utilizing resistor d/a converter
precharging

US

 

6347056

 

Freescale Semiconductor, Inc.

 

Recording of result information in a built-in self-test circuit and method
therefor

US

 

6348386

 

Freescale Semiconductor, Inc.

 

Method for making a hafnium-based insulating film

US

 

6348820

 

Freescale Semiconductor, Inc.

 

High-side, low-side configurable driver

US

 

6350954

 

Freescale Semiconductor, Inc.

 

Electronic device package, and method

US

 

6351020

 

Freescale Semiconductor, Inc.

 

Linear capacitor structure in a cmos process

US

 

6351246

 

Freescale Semiconductor, Inc.

 

Planar ultra wide band antenna with integrated electronics

US

 

6352192

 

Freescale Semiconductor, Inc.

 

System and method to control solder reflow furnace with wafer surface
characterization

US

 

6352874

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a sensor

US

 

6353296

 

Freescale Semiconductor, Inc.

 

Electronic driver circuit with multiplexer for alternatively driving a load for
a busline, and method

US

 

6355550

 

Freescale Semiconductor, Inc.

 

Ultra-late programming rom and method of manufacture

US

 

6356142

 

Freescale Semiconductor, Inc.

 

Digital filter tune loop

US

 

6356594

 

Freescale Semiconductor, Inc.

 

Data converter

US

 

6356636

 

Freescale Semiconductor, Inc.

 

Circuit and method for fast modular multiplication

US

 

6358816

 

Freescale Semiconductor, Inc.

 

Method for uniform polish in microelectronic device

 

Schedule IB - 44

--------------------------------------------------------------------------------


 

US

 

6359294

 

Freescale Semiconductor, Inc.

 

Insulator compound semiconduct or interface structure and met hods of
fabrication

US

 

6359458

 

Freescale Semiconductor, Inc.

 

Apparatus for detecting a diaphragm failure

US

 

6360243

 

Freescale Semiconductor, Inc.

 

Method, device and article of manufacture for implementing a real-time task
scheduling acc elerator

US

 

6362018

 

Freescale Semiconductor, Inc.

 

Mems variable capacitor with stabilized electrostatic drive and method therefor

US

 

6362071

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device with an opening in a dielectric layer

US

 

6362089

 

Freescale Semiconductor, Inc.

 

Method for processing a semiconductor substrate having a copper surface disposed
thereon and structure formed

US

 

6365474

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method

US

 

6366157

 

Freescale Semiconductor, Inc.

 

Methods and circuits for synam ically adjusting a supply volt age and/or a
frequency of a cl ock signal in a digital circui

US

 

6366768

 

Freescale Semiconductor, Inc.

 

Circuit and method of frequenc y synthesizer control with a s erial peripheral
interface

US

 

6366786

 

Freescale Semiconductor, Inc.

 

Radio with synchronization app aratus and method therefor

US

 

6366865

 

Freescale Semiconductor, Inc.

 

Apparatus and method for estimating the coil resistance and electric motor

US

 

6368924

 

Freescale Semiconductor, Inc.

 

Amorphous carbon layer for improved adhesion of photoresist and method of
fabrication

US

 

6368929

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a semiconductor component and semiconductor component
thereof

US

 

6369647

 

Freescale Semiconductor, Inc.

 

Demodulator circuit and method of tuning

US

 

6369742

 

Freescale Semiconductor, Inc.

 

Selective over-ranging in folding and averaging integrated circuits

US

 

6372622

 

Freescale Semiconductor, Inc.

 

Fine pitch bumping with improved device standoff and bump volume

US

 

6372638

 

Freescale Semiconductor, Inc.

 

A method for forming a conductive plug between conductive layers of an
integrated circuit

US

 

6372665

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device

US

 

6373104

 

Freescale Semiconductor, Inc.

 

Circuit and method for reducin g parasitic bipolar effects during electrostatic
discharges

US

 

6373139

 

Freescale Semiconductor, Inc.

 

Layout for a ball grid array

US

 

6373271

 

Freescale Semiconductor, Inc.

 

Semiconductor front side pressure testing system and method therefor

US

 

6376349

 

Freescale Semiconductor, Inc.

 

Process for forming a semiconductor device and a conductive structure

US

 

6376371

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device

US

 

6377125

 

Freescale Semiconductor, Inc.

 

Distributed amplifier having separately biased sections

US

 

6378022

 

Freescale Semiconductor, Inc.

 

Method and apparatus for procesing interruptible multi-cycle instructions

US

 

6379744

 

Freescale Semiconductor, Inc.

 

Method for coating an integrat ed circuit

 

Schedule IB - 45

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

substrate

US

 

6380760

 

Freescale Semiconductor, Inc.

 

Integrated circuit for handling buffer contention and method thereof

US

 

6380811

 

Freescale Semiconductor, Inc.

 

Signal generator and method

US

 

6381224

 

Freescale Semiconductor, Inc.

 

Method and apparatus for controlling a full-duplex communication system

US

 

6381656

 

Freescale Semiconductor, Inc.

 

Method and apparatus for monitoring input/output (“i/o”) performance in i/o
processors

US

 

6383873

 

Freescale Semiconductor, Inc.

 

Process for forming a structure

US

 

6383885

 

Freescale Semiconductor, Inc.

 

Bipolar transistor with improved reverse breakdown characteristics

US

 

6384353

 

Freescale Semiconductor, Inc.

 

Micro-electromechanical system device

US

 

6385021

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge (esd) protection circuit

US

 

6385101

 

Freescale Semiconductor, Inc.

 

Programmable delay control for sense amplifiers in a memory

US

 

6387787

 

Freescale Semiconductor, Inc.

 

Lithographic template and method of formation and use

US

 

6389489

 

Freescale Semiconductor, Inc.

 

Data processing system having a fifo buffer with variable threshold value based
on input and output data rates and data block size

US

 

6389706

 

Freescale Semiconductor, Inc.

 

Wafer container having electrically conductive kinematic coupling groove,
support surface with electrically conductive kinematic coupling pin,
transportation system, and method

US

 

6391762

 

Freescale Semiconductor, Inc.

 

Method of forming a microelectric assembly with a particulate free underfill
material and a microelectronic assembly incorporating the same

US

 

6392257

 

Freescale Semiconductor, Inc.

 

Semiconductor structure, semiconductor device, communicating device, integrated
circuit, and process for fabricating the same

US

 

6392558

 

Freescale Semiconductor, Inc.

 

System for address initialization of generic nodes in a distributed command and
control system and method therefor

US

 

6395053

 

Freescale Semiconductor, Inc.

 

Method of forming metal colloids, metal colloids and method of forming a metal
oxide sensitive layer for a chemical sensor device

US

 

6396158

 

Freescale Semiconductor, Inc.

 

Semiconductor device and a process for designing a mask

US

 

6400610

 

Freescale Semiconductor, Inc.

 

Memory device including isolated storage elements that utilize hole conduction
and method therefor

US

 

6401196

 

Freescale Semiconductor, Inc.

 

Data processing system having branch control and method ther eof

US

 

6401536

 

Freescale Semiconductor, Inc.

 

Acceleration sensor and method of manufacture

US

 

6401545

 

Freescale Semiconductor, Inc.

 

Micro electro-mechanical system sensor with selective encapsulation and method
therefor

US

 

6404283

 

Freescale Semiconductor, Inc.

 

Method and apparatus for amplifying a radio

 

Schedule IB - 46

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

frequency signal

US

 

6404912

 

Freescale Semiconductor, Inc.

 

Method and apparatus for visually inspecting an object

US

 

6406555

 

Freescale Semiconductor, Inc.

 

Point of use dilution tool and method

US

 

6406791

 

Freescale Semiconductor, Inc.

 

Multiphase dialectric composition and multilayered device incorporating the same

US

 

6406976

 

Freescale Semiconductor, Inc.

 

Semiconductor device and process for forming the same

US

 

6407634

 

Freescale Semiconductor, Inc.

 

Linear envelope tracking rf power amplifier with adaptive analog signal
processing

US

 

6408023

 

Freescale Semiconductor, Inc.

 

Method and apparatus for perfo rming equalisation in a radio receiver

US

 

6410861

 

Freescale Semiconductor, Inc.

 

Low profile interconnect structure

US

 

6410941

 

Freescale Semiconductor, Inc.

 

Reconfigurable systems using hybrid integrated circuits with optical ports

US

 

6411116

 

Freescale Semiconductor, Inc.

 

A method for testing a product integrated circuit wafer usin g a stimulus
integrated circui t wafer

US

 

6411226

 

Freescale Semiconductor, Inc.

 

Huffman decoder with reduced memory size

US

 

6411232

 

Freescale Semiconductor, Inc.

 

Method and system for determining an element conversion characteristic
contemporaneous with converting an input signal in a signal converter

US

 

6411758

 

Freescale Semiconductor, Inc.

 

Method and apparatus for aligning a waveguide to a device

US

 

6413806

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method for protecting such device from a reversed drain
voltage

US

 

6413819

 

Freescale Semiconductor, Inc.

 

Memory device and method for using prefabricated isolated storage elements

US

 

6413878

 

Freescale Semiconductor, Inc.

 

Method of manufacturing electronic components

US

 

6414562

 

Freescale Semiconductor, Inc.

 

Circuit and method for impedan ce matching

US

 

6414613

 

Freescale Semiconductor, Inc.

 

Apparatus for noiseshaping a pulse width modulation (pwm) signal and method
therefor

US

 

6418029

 

Freescale Semiconductor, Inc.

 

Interconnect system having vertically mounted passive components on an underside
of a substrate

US

 

6418489

 

Freescale Semiconductor, Inc.

 

Direct memory access controller and method therefor

US

 

6418527

 

Freescale Semiconductor, Inc.

 

Data processor instruction system for grouping instruction with or without a
common prefix and data processing system that uses two or more instruction
grouping methods

US

 

6420098

 

Freescale Semiconductor, Inc.

 

Method and system for manufacturing semiconductor devices on a wafer

US

 

6420208

 

Freescale Semiconductor, Inc.

 

An alternative ground contact for a semiconductor die

US

 

6420923

 

Freescale Semiconductor, Inc.

 

Low supply current controlled fet p1 attenuator

US

 

6421744

 

Freescale Semiconductor, Inc.

 

Direct memory access controller and method therefor

 

Schedule IB - 47

--------------------------------------------------------------------------------


 

US

 

6423619

 

Freescale Semiconductor, Inc.

 

Transistor metal gate structure that minimizes non-planarity effects and method
of formation

US

 

6423638

 

Freescale Semiconductor, Inc.

 

Filter apparatus and method therefor

US

 

6423991

 

Freescale Semiconductor, Inc.

 

Field effect transistor and method of making

US

 

6426239

 

Freescale Semiconductor, Inc.

 

Semiconductor component and method of manufacture

US

 

6426683

 

Freescale Semiconductor, Inc.

 

Integrated filter with improved i/o matching and method of fabrication

US

 

6426698

 

Freescale Semiconductor, Inc.

 

Lot signalling device

US

 

6427066

 

Freescale Semiconductor, Inc.

 

Apparatus and method for effecting communications among a plurality of remote
stations

US

 

6429030

 

Freescale Semiconductor, Inc.

 

Method and apparatus for testi ng a semiconductor die

US

 

6429046

 

Freescale Semiconductor, Inc.

 

Flip chip device and method of manufacture

US

 

6429103

 

Freescale Semiconductor, Inc.

 

Mocvd-grown emode higfet buffer

US

 

6429531

 

Freescale Semiconductor, Inc.

 

Method and apparatus for manufacturing an interconnect structure

US

 

6430666

 

Freescale Semiconductor, Inc.

 

Linked list memory and method therefor

US

 

6432779

 

Freescale Semiconductor, Inc.

 

Selective removal of a metal oxide dielectric

US

 

6433382

 

Freescale Semiconductor, Inc.

 

Split-gate vertically orientated eeprom device and process

US

 

6433568

 

Freescale Semiconductor, Inc.

 

Massive parallel semiconductor manufacturing test process

US

 

6433571

 

Freescale Semiconductor, Inc.

 

Process for testing a semiconductor device

US

 

6433626

 

Freescale Semiconductor, Inc.

 

Current mode filter with complex zeros

US

 

6433640

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for amplifying a telecommunication signal

US

 

6434698

 

Freescale Semiconductor, Inc.

 

Microprocessor module and meth od therefor

US

 

6434707

 

Freescale Semiconductor, Inc.

 

Low jitter clock generation wi thout sine look-up tables

US

 

6434721

 

Freescale Semiconductor, Inc.

 

Method and apparatus for constraint graph based layout compaction for integrated
circuits

US

 

6436300

 

Freescale Semiconductor, Inc.

 

Method of manufacturing electronic components

US

 

6436730

 

Freescale Semiconductor, Inc.

 

Microelectronic package comprising tin-copper bump interconnections, and method
for forming same

US

 

6440805

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device with isolation and well regions

US

 

6441449

 

Freescale Semiconductor, Inc.

 

Mems variable capacitor with stabilized electrostatic drive and method therefor

US

 

6441594

 

Freescale Semiconductor, Inc.

 

Low power voltage regulator with improved on-chip noise isolation

US

 

6441688

 

Freescale Semiconductor, Inc.

 

Single-to-differential buffer amplifier

US

 

6444512

 

Freescale Semiconductor, Inc.

 

Dual metal gate transistors for cmos process

US

 

6444545

 

Freescale Semiconductor, Inc.

 

Device structure for storing charge and method therefore

US

 

6444563

 

Freescale Semiconductor, Inc.

 

Method and apparatus for extending fatigue life of solder joints in a
semiconductor

 

Schedule IB - 48

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

device

US

 

6444569

 

Freescale Semiconductor, Inc.

 

A method for forming a copper interconnect using a multi-platen chemical
mechanical polishing (cmp) process

US

 

6448192

 

Freescale Semiconductor, Inc.

 

Method for forming a high dielectric constant material

US

 

6448736

 

Freescale Semiconductor, Inc.

 

Method for controlling switched reluctance motor, and controller

US

 

6449195

 

Freescale Semiconductor, Inc.

 

Method and apparatus for coupling noise reduction in a semiconductor device

US

 

6449675

 

Freescale Semiconductor, Inc.

 

Multifield register having a selection field for selecting a source of an
information field

US

 

6451127

 

Freescale Semiconductor, Inc.

 

Conductive paste and semicondu ctor component having conducti ve bummps made
from the conduc tive paste

US

 

6451181

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device barrier layer

US

 

6451627

 

Freescale Semiconductor, Inc.

 

Semiconductor device and process for manufacturing and pacakaging a
semiconductor device

US

 

6451681

 

Freescale Semiconductor, Inc.

 

Method of forming copper interconnection utilizing aluminum capping film

US

 

6452284

 

Freescale Semiconductor, Inc.

 

Semiconductor device substrate and a process for altering a semiconductor device

US

 

6452445

 

Freescale Semiconductor, Inc.

 

Voltage controlled variable gain element

US

 

6452907

 

Freescale Semiconductor, Inc.

 

Method for monitoring unused bins in a discrete multi-tone communication system

US

 

6453749

 

Freescale Semiconductor, Inc.

 

Physical sensor component

US

 

6458622

 

Freescale Semiconductor, Inc.

 

Stress compensation composition and semiconductor component formed using the
stress compensation composition

US

 

6459156

 

Freescale Semiconductor, Inc.

 

Semiconductor device, a process for a semiconductor device, and a process for
making a masking database

US

 

6459325

 

Freescale Semiconductor, Inc.

 

Output buffer having a pre-driver transition controller

US

 

6461898

 

Freescale Semiconductor, Inc.

 

Two step wire bond process

US

 

6461914

 

Freescale Semiconductor, Inc.

 

Process for making a mim capacitor

US

 

6461925

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a heterojunction bicmos integrated circuit

US

 

6462360

 

Freescale Semiconductor, Inc.

 

Integrated gallium arsenide communication systems

US

 

6462789

 

Freescale Semiconductor, Inc.

 

Circuit and method for generat ing chrominance lock

US

 

6463549

 

Freescale Semiconductor, Inc.

 

A device and method for patching code residing on a read only memory module

US

 

6465281

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a semiconductor wafer level package

US

 

6465297

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a semiconductor component and semiconductor component
thereof

US

 

6465743

 

Freescale Semiconductor, Inc.

 

Multi-strand substrate for ball-grid array assemblies and method

US

 

6465853

 

Freescale Semiconductor, Inc.

 

Method for making a semiconductor device

 

Schedule IB - 49

--------------------------------------------------------------------------------


 

US

 

6469536

 

Freescale Semiconductor, Inc.

 

A method and device for testing an integrated circuit

US

 

6472243

 

Freescale Semiconductor, Inc.

 

Method of forming an integrated cmos capacitive pressure sensor

US

 

6472276

 

Freescale Semiconductor, Inc.

 

Using silicate layers for composite semiconductor structures

US

 

6472694

 

Freescale Semiconductor, Inc.

 

Microprocessor structure

US

 

6473605

 

Freescale Semiconductor, Inc.

 

Noise reduction and range control for an am/fm dual radio system

US

 

6473606

 

Freescale Semiconductor, Inc.

 

Common intermediate frequency broadcast radio front end

US

 

6473808

 

Freescale Semiconductor, Inc.

 

High performance communication controller

US

 

6475930

 

Freescale Semiconductor, Inc.

 

Uv cure process and tool for low k film formation

US

 

6476506

 

Freescale Semiconductor, Inc.

 

Packaged semiconductor with multiple rows of bond pads and method therefor

US

 

6477285

 

Freescale Semiconductor, Inc.

 

Integrated circuits with optical signal propagation

US

 

6477477

 

Freescale Semiconductor, Inc.

 

Extended base band multicarrier system

US

 

6477608

 

Freescale Semiconductor, Inc.

 

Interface circuit

US

 

6477640

 

Freescale Semiconductor, Inc.

 

Apparatus for performing branch prediction and resolution of two or more branch
instructions within two or more branch prediction buffers

US

 

6477679

 

Freescale Semiconductor, Inc.

 

Methods for decoding data in digital communication systems

US

 

6477681

 

Freescale Semiconductor, Inc.

 

Methods for decoding data in digital communication systems

US

 

6479310

 

Freescale Semiconductor, Inc.

 

Method and apparatus for testing a semiconductor integrated circuit device

US

 

6479843

 

Freescale Semiconductor, Inc.

 

Single supply hfet with temperature compensation

US

 

6482073

 

Freescale Semiconductor, Inc.

 

Translation mechanism for a chemical mechanical planarization system and method
therefor

US

 

6483885

 

Freescale Semiconductor, Inc.

 

Frame synchronizer

US

 

6487240

 

Freescale Semiconductor, Inc.

 

Apparatus for receiving and recovering frequency shift keyed symbols

US

 

6489083

 

Freescale Semiconductor, Inc.

 

Selective sizing of features to compensate for resist thickness varitations in
semiconductor devices

US

 

6489211

 

Freescale Semiconductor, Inc.

 

Seimconductor component and method of manufacture

US

 

6489229

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device having conductive bumps without using
gold

US

 

6489914

 

Freescale Semiconductor, Inc.

 

Rsd analog to digital converter

US

 

6490225

 

Freescale Semiconductor, Inc.

 

Memory having a synchronous controller and asynchronous array and method thereof

US

 

6490283

 

Freescale Semiconductor, Inc.

 

Communication system with communication controller and multiple physical
interfaces, and method

US

 

6491451

 

Freescale Semiconductor, Inc.

 

Wafer processing equipment and method for processing wafers

 

Schedule IB - 50

--------------------------------------------------------------------------------


 

US

 

6492202

 

Freescale Semiconductor, Inc.

 

Method of assembling components onto a circuit board and electronic component
thereof

US

 

6492232

 

Freescale Semiconductor, Inc.

 

Vertical semiconductor device and method of manufacturing the same

US

 

6492686

 

Freescale Semiconductor, Inc.

 

Integrated circuit having buffering circuitry with slew rate control

US

 

6493497

 

Freescale Semiconductor, Inc.

 

Electro-optic structure and process for fabricating same

US

 

6496556

 

Freescale Semiconductor, Inc.

 

Step-down clock control and method for improving convergence for a digitally
controlled self-calibrating vco

US

 

6496946

 

Freescale Semiconductor, Inc.

 

Electronic control apparatus with memory validation and method

US

 

6498066

 

Freescale Semiconductor, Inc.

 

Ultra-late programming rom and method of manufacture

US

 

6498550

 

Freescale Semiconductor, Inc.

 

Filtering device and method

US

 

6499092

 

Freescale Semiconductor, Inc.

 

Method and apparatus for performing access censorship in a data processing
system

US

 

6500324

 

Freescale Semiconductor, Inc.

 

Process for depositing a layer of material on a substrate

US

 

6500723

 

Freescale Semiconductor, Inc.

 

Method for forming a well under isolation and structure thereof

US

 

6500724

 

Freescale Semiconductor, Inc.

 

Method of making semiconductor device having passive elements including forming
capacitor electrode and resistor from same layer of materia

US

 

6500750

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of formation

US

 

6501121

 

Freescale Semiconductor, Inc.

 

Semiconductor structure and process for fabricating same

US

 

6501973

 

Freescale Semiconductor, Inc.

 

Apparatus and method for measuring selected physical condition of an animate
subject

US

 

6504246

 

Freescale Semiconductor, Inc.

 

Integrated circuit hving a balanced twist for differential signal lines

US

 

6504427

 

Freescale Semiconductor, Inc.

 

Switching amplifier having digital correction and method therefor

US

 

6505032

 

Freescale Semiconductor, Inc.

 

Carrierless ultra wideband wireless signals for conveying application data

US

 

6505331

 

Freescale Semiconductor, Inc.

 

A method for routing of nets in an electronic device using graph representation

US

 

6507475

 

Freescale Semiconductor, Inc.

 

Capacitive device and method of manufacture

US

 

6509247

 

Freescale Semiconductor, Inc.

 

Semiconductor device and alignment method

US

 

6514789

 

Freescale Semiconductor, Inc.

 

Component and method for manufacture

US

 

6516420

 

Freescale Semiconductor, Inc.

 

Data synchronizer using a parallel handshake pipeline wherein validity
indicators generate and send acknowledgement signals to a different clock domain

US

 

6516666

 

Freescale Semiconductor, Inc.

 

Yaw rate motion sensor

US

 

6517698

 

Freescale Semiconductor, Inc.

 

System and method for providing rotation to

 

Schedule IB - 51

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

plating flow

US

 

6517977

 

Freescale Semiconductor, Inc.

 

Lithographic template and method of formation and use

US

 

6518106

 

Freescale Semiconductor, Inc.

 

Semiconductor device and a method therefor

US

 

6518634

 

Freescale Semiconductor, Inc.

 

Strontium nitride or strontium oxynitride gate dielectric

US

 

6519684

 

Freescale Semiconductor, Inc.

 

Low overhead method for selecting and updating an entry in a cache memory

US

 

6521961

 

Freescale Semiconductor, Inc.

 

Semiconductor device using a barrier layer between the gate electrode and
substrate and method therefor

US

 

6522195

 

Freescale Semiconductor, Inc.

 

Low noise amplifier bypass circuitry

US

 

6524931

 

Freescale Semiconductor, Inc.

 

Method for forming a trench isolation structure in an integrated circuit

US

 

6524967

 

Freescale Semiconductor, Inc.

 

Method for incorporating nitrogen into a dielectric layer using a special
precursor

US

 

6525501

 

Freescale Semiconductor, Inc.

 

Method and apparatus for accelerating communication between controllable devices

US

 

6528377

 

Freescale Semiconductor, Inc.

 

Semiconductor substrate and method for preparing the same

US

 

6528849

 

Freescale Semiconductor, Inc.

 

Dual-gate resurf superjunction lateral dmosfet

US

 

6529567

 

Freescale Semiconductor, Inc.

 

Electronic apparatus and metho d for receiving noise signals

US

 

6531384

 

Freescale Semiconductor, Inc.

 

Method of forming a bond pad and structure thereof

US

 

6531731

 

Freescale Semiconductor, Inc.

 

Integration of two memory types on the same integrated circuit

US

 

6532559

 

Freescale Semiconductor, Inc.

 

Method and apparatus for testing an integrated circuit

US

 

6535157

 

Freescale Semiconductor, Inc.

 

Low power cyclic a/d converter

US

 

6535552

 

Freescale Semiconductor, Inc.

 

Fast training of equalizers in discrete multi-tone (dmt) systems

US

 

6540309

 

Freescale Semiconductor, Inc.

 

Fault-tolerant electronic braking system

US

 

6541280

 

Freescale Semiconductor, Inc.

 

High dielectric film

US

 

6542940

 

Freescale Semiconductor, Inc.

 

Method and apparatus for controlling task execution in a direct memory access
controller

US

 

6544810

 

Freescale Semiconductor, Inc.

 

Capacitively sensed micromachined component and method of manufacturing

US

 

6545324

 

Freescale Semiconductor, Inc.

 

Dual metal gate transistors for cmos process

US

 

6551869

 

Freescale Semiconductor, Inc.

 

Lateral pnp and method of manufacture

US

 

6552436

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a ball grid array and method therefor

US

 

6553487

 

Freescale Semiconductor, Inc.

 

Device and method for performing high-speed low overhead context switch

US

 

6556099

 

Freescale Semiconductor, Inc.

 

Multilayered tapered transmission line, device and method for making the same

US

 

6556584

 

Freescale Semiconductor, Inc.

 

System and method of communicating non-standardized addresses over a
standardized carrier network

US

 

6559723

 

Freescale Semiconductor, Inc.

 

Single ended input, differential output amplifier

 

Schedule IB - 52

--------------------------------------------------------------------------------


 

US

 

6560712

 

Freescale Semiconductor, Inc.

 

Bus arbitration in low power system

US

 

6562663

 

Freescale Semiconductor, Inc.

 

Microelectronic assembly with die support and method

US

 

6563181

 

Freescale Semiconductor, Inc.

 

High frequency signal isolation in a semiconductor device

US

 

6563226

 

Freescale Semiconductor, Inc.

 

Bonding pad

US

 

6564366

 

Freescale Semiconductor, Inc.

 

Method for channel routing and apparatus

US

 

6567424

 

Freescale Semiconductor, Inc.

 

Apparatus and method for determining a synchronization signal

US

 

6569740

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device having a buffer

US

 

6570947

 

Freescale Semiconductor, Inc.

 

A phase lock loop having a robust bandwidth and a calibration method thereof

US

 

6573160

 

Freescale Semiconductor, Inc.

 

Method and apparatus for forming a semiconductor device utilizing a low
temperature process

US

 

6573173

 

Freescale Semiconductor, Inc.

 

A method for forming a copper interconnect using a multi-platen chemical
mechanical polishing (cmp) process

US

 

6573562

 

Freescale Semiconductor, Inc.

 

Semiconductor component and method of operation

US

 

6574228

 

Freescale Semiconductor, Inc.

 

Communication system with phys ical interface and communicati on controller, and
method

US

 

6574284

 

Freescale Semiconductor, Inc.

 

Bit encoding system and method

US

 

6574707

 

Freescale Semiconductor, Inc.

 

Memory interface protocol using two addressing modes and method of operation

US

 

6576520

 

Freescale Semiconductor, Inc.

 

Amorphous carbon layer for improved adhesion of photoresist and method of
fabrication

US

 

6576532

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method therefor

US

 

6576967

 

Freescale Semiconductor, Inc.

 

Semiconductor structure and process for forming a metal oxy-nitride dielectric
layer

US

 

6577195

 

Freescale Semiconductor, Inc.

 

Bipolar differential amplifier

US

 

6577851

 

Freescale Semiconductor, Inc.

 

Impulse noise blanker

US

 

6580172

 

Freescale Semiconductor, Inc.

 

Lithographic template and method of formation and use

US

 

6580298

 

Freescale Semiconductor, Inc.

 

Three input sense amplifier and method of operation

US

 

6580301

 

Freescale Semiconductor, Inc.

 

Method and apparatus for a clock circuit

US

 

6580719

 

Freescale Semiconductor, Inc.

 

Method for determining the number of accesses granted during wcl and apparatus

US

 

6581140

 

Freescale Semiconductor, Inc.

 

Method and apparatus for improving access time in set-associative cache systems

US

 

6583043

 

Freescale Semiconductor, Inc.

 

Dielectric between metal structures and method therefor

US

 

6586160

 

Freescale Semiconductor, Inc.

 

Method for patterning resist

US

 

6589856

 

Freescale Semiconductor, Inc.

 

Method and apparatus for controlling anti-phase domains in semiconductor
structures and devices

US

 

6591093

 

Freescale Semiconductor, Inc.

 

Circuit and method for frequency translation

US

 

6591378

 

Freescale Semiconductor, Inc.

 

Debug controller in a data processor and method therefor

 

Schedule IB - 53

--------------------------------------------------------------------------------


 

US

 

6592434

 

Freescale Semiconductor, Inc.

 

Wafer carrier and method of material removal from a semiconductor wafer

US

 

6592708

 

Freescale Semiconductor, Inc.

 

Filter apparatus and method therefor

US

 

6593226

 

Freescale Semiconductor, Inc.

 

Method for adding features to a design layout and process for designing a mask

US

 

6593605

 

Freescale Semiconductor, Inc.

 

Energy robust field effect transistor

US

 

6594317

 

Freescale Semiconductor, Inc.

 

Simple encoding/decoding technique for code position modulation

US

 

6594422

 

Freescale Semiconductor, Inc.

 

Opto-coupling device structure and method therefor

US

 

6596465

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a semiconductor component

US

 

6603157

 

Freescale Semiconductor, Inc.

 

Field effect transistor

US

 

6603388

 

Freescale Semiconductor, Inc.

 

Security system and method

US

 

6605395

 

Freescale Semiconductor, Inc.

 

Method and apparatus for forming a pattern on an integrated circuit using
differing exposure characteristics

US

 

6605991

 

Freescale Semiconductor, Inc.

 

Circuitry for creating a spectral null in a differential output switching
amplifier and method therefor

US

 

6606044

 

Freescale Semiconductor, Inc.

 

Method and apparatus for generating a pulse width modulated signal

US

 

6608789

 

Freescale Semiconductor, Inc.

 

Hysteresis reduced sense amplifier and method of operation

US

 

6611045

 

Freescale Semiconductor, Inc.

 

Method of forming an integrated circuit device using dummy features and
structure thereof

US

 

6614062

 

Freescale Semiconductor, Inc.

 

Semiconductor tiling structure and method of formation

US

 

6614091

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a wire bond pad and method therefor

US

 

6614197

 

Freescale Semiconductor, Inc.

 

Odd harmonics reduction of phase angle controlled loads

US

 

6614307

 

Freescale Semiconductor, Inc.

 

Hybrid structure for distributed power amplifiers

US

 

6617214

 

Freescale Semiconductor, Inc.

 

Integrated circuit structure and method therefore

US

 

6617524

 

Freescale Semiconductor, Inc.

 

Packaged integrated circuit and method therefor

US

 

6617920

 

Freescale Semiconductor, Inc.

 

Linear envelope tracking rf power amplifier with adaptive analog signal
processing

US

 

6620656

 

Freescale Semiconductor, Inc.

 

Body-tied silicon on insulator semiconductor device and method therefor

US

 

6621348

 

Freescale Semiconductor, Inc.

 

Variable gain amplifier with autobiasing supply regulation

US

 

6621438

 

Freescale Semiconductor, Inc.

 

Method and apparatus for converting digital-to-analog signals

US

 

6621729

 

Freescale Semiconductor, Inc.

 

Sense amplifier incorporating a symmetric midpoint reference

US

 

6625232

 

Freescale Semiconductor, Inc.

 

Smart dc offset correction loop

US

 

6625727

 

Freescale Semiconductor, Inc.

 

Apparatus and method for configuring a data processing system by retrieving a
configuration value from storage device using reset vector and configuring

 

Schedule IB - 54

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

parameters after reset

US

 

6625777

 

Freescale Semiconductor, Inc.

 

Method of identifying an improved configuration for a communication system using
coding gain and an apparatus therefor

US

 

6629270

 

Freescale Semiconductor, Inc.

 

A system for initializing a distributed computer system and a method thereof

US

 

6629367

 

Freescale Semiconductor, Inc.

 

Method for forming an electrically isolated via in a multilayer ceramic package
and an electrical connection formed with the via

US

 

6630725

 

Freescale Semiconductor, Inc.

 

Electronic component and method of manufacture

US

 

6630746

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of making the same

US

 

6633716

 

Freescale Semiconductor, Inc.

 

Optical device and method therefor

US

 

6636402

 

Freescale Semiconductor, Inc.

 

High voltage protection circuit

US

 

6638838

 

Freescale Semiconductor, Inc.

 

Semiconductor structure including a partially annealed layer and method of
forming the same

US

 

6645678

 

Freescale Semiconductor, Inc.

 

Method and apparatus for making an integrated circuit using polarization
properties of light

US

 

6646347

 

Freescale Semiconductor, Inc.

 

Semiconductor power device and method of formation

US

 

6646844

 

Freescale Semiconductor, Inc.

 

Apparatus for power-on disable in a multiple power supply system and a method
therefor

US

 

6646948

 

Freescale Semiconductor, Inc.

 

Data storage system utilizing a non-volatile ic based memory for reduction of
data retrieval time

US

 

6647116

 

Freescale Semiconductor, Inc.

 

Current sensing circuit and adsl interface circuit

US

 

6649445

 

Freescale Semiconductor, Inc.

 

Wafer coating and singulation method

US

 

6649452

 

Freescale Semiconductor, Inc.

 

Method for manufacturing a lithographic reticle for transferring an integrated
circuit design to a semiconductor wafer and structure thereof

US

 

6650022

 

Freescale Semiconductor, Inc.

 

Semiconductor device exhibiting enhanced pattern recognition when illuminated in
a machine vision system

US

 

6650092

 

Freescale Semiconductor, Inc.

 

System and method for regulating a power system with feedback using current
sensing

US

 

6650135

 

Freescale Semiconductor, Inc.

 

Measurement chuck having piezoelectric elements and method

US

 

6653053

 

Freescale Semiconductor, Inc.

 

Method of forming a pattern on a semiconductor wafer using an attenuated phase
shifting reflective mask

US

 

6653911

 

Freescale Semiconductor, Inc.

 

A broad band impedance matching device with reduced line width

US

 

6654871

 

Freescale Semiconductor, Inc.

 

A device and method for performing stack operations in a processing system

US

 

6656761

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device for detecting light

US

 

6657502

 

Freescale Semiconductor, Inc.

 

Multiphase voltage controlled oscillator

US

 

6657977

 

Freescale Semiconductor, Inc.

 

Radio with burst event execution apparatus and method therefor

 

Schedule IB - 55

--------------------------------------------------------------------------------


 

US

 

6658245

 

Freescale Semiconductor, Inc.

 

Radio receiver having a dynamic bandwidth filter and method therefor

US

 

6658440

 

Freescale Semiconductor, Inc.

 

Multichannel filtering device and method

US

 

6664200

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a semiconductor component and polyimide etchant thereof

US

 

6664606

 

Freescale Semiconductor, Inc.

 

Multilayer circuit apparatus with reduced coupling

US

 

6664826

 

Freescale Semiconductor, Inc.

 

Variable gain loop filter for improved phase margin and decreased phase noise
with wideband boc’s

US

 

6665298

 

Freescale Semiconductor, Inc.

 

A reassembly unit and a method thereof

US

 

6665338

 

Freescale Semiconductor, Inc.

 

Circuitry for converting a sampled digital signal to a naturally sampled digital
signal and method therefor

US

 

6665527

 

Freescale Semiconductor, Inc.

 

Double balanced mixer circuit

US

 

6667196

 

Freescale Semiconductor, Inc.

 

Method for real-time monitoring and controlling perovskite oxide film growth and
semiconductor structure formed using the method

US

 

6667500

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method for protecting such device from a reversed drain
voltage

US

 

6667701

 

Freescale Semiconductor, Inc.

 

Variable length decoder

US

 

6669079

 

Freescale Semiconductor, Inc.

 

Conductive paste and semiconductor component having conductive bummps made from
the conductive paste

US

 

6673646

 

Freescale Semiconductor, Inc.

 

Growth of compound semiconductor structures on patterned oxide films and process
for fabricating same

US

 

6673667

 

Freescale Semiconductor, Inc.

 

Method for manufacturing a substantially integral monolithic apparatus including
a plurality of semi conductor materials

US

 

6674304

 

Freescale Semiconductor, Inc.

 

Output buffer circuit and meth od of operation

US

 

6674333

 

Freescale Semiconductor, Inc.

 

Band switchable voltage controlled oscillator with substantially constant tuning
range

US

 

6675235

 

Freescale Semiconductor, Inc.

 

Method for an execution unit interface protocol and apparatus therefor

US

 

6677875

 

Freescale Semiconductor, Inc.

 

Sigma-delta analog-to-digital converter and method

US

 

6677876

 

Freescale Semiconductor, Inc.

 

Differential sigma-delta dac with dynamic spectral shaping

US

 

6678340

 

Freescale Semiconductor, Inc.

 

Apparatus for receiving and processing a radio frequency signal

US

 

6683370

 

Freescale Semiconductor, Inc.

 

Semiconductor component and method of manufacturing same

US

 

6683859

 

Freescale Semiconductor, Inc.

 

Method and apparatus for echo cancellation updates in a multicarrier transceiver
system

US

 

6683926

 

Freescale Semiconductor, Inc.

 

Gain controller with comparator offset compensation for circuit having in-phase
and quadrature channels

US

 

6686245

 

Freescale Semiconductor, Inc.

 

Vertical mosfet with asymmetric gate structure

 

Schedule IB - 56

--------------------------------------------------------------------------------


 

US

 

6686254

 

Freescale Semiconductor, Inc.

 

Semiconductor structure and method for reducing charge damage

US

 

6686282

 

Freescale Semiconductor, Inc.

 

Plated metal transistor gate and methof of formation

US

 

6686633

 

Freescale Semiconductor, Inc.

 

Semiconductor device, memory cell and processes for forming them

US

 

6686859

 

Freescale Semiconductor, Inc.

 

Digital-to-analog converter

US

 

6687813

 

Freescale Semiconductor, Inc.

 

Data processing system and method for implementing zero overhead loops using a
first or second prefix instruction for initiating conditional jump operations

US

 

6689676

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device structure in a semiconductor layer

US

 

6689680

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of formation

US

 

6690748

 

Freescale Semiconductor, Inc.

 

Receiver with improved digital intermediate to base band demodulator

US

 

6690945

 

Freescale Semiconductor, Inc.

 

Method for suppressing transients using a pulse-shaping look-up table

US

 

6693020

 

Freescale Semiconductor, Inc.

 

Method of preparing copper metallization die for wire bonding

US

 

6693033

 

Freescale Semiconductor, Inc.

 

Method of removing an amorphous oxide from a monocrystalline surface

US

 

6693339

 

Freescale Semiconductor, Inc.

 

Semiconductor component and method of manufacturing same

US

 

6693572

 

Freescale Semiconductor, Inc.

 

Digital tuning scheme for continuous-time sigma delta modulation

US

 

6697001

 

Freescale Semiconductor, Inc.

 

Continuous-time sigma-delta modulator with discrete time common-mode feedback

US

 

6697956

 

Freescale Semiconductor, Inc.

 

Method and apparatus for phrase synchronizing a plurality of microcontrollers of
a distributed microcontroller network in a brake-by-wire automobile braking
system

US

 

6700451

 

Freescale Semiconductor, Inc.

 

Cross coupled cascode voltage controlled oscillator

US

 

6700520

 

Freescale Semiconductor, Inc.

 

Multi-bit continuous tmie sigma-delta adc

US

 

6700814

 

Freescale Semiconductor, Inc.

 

Sense amplifier bias circuit for a memory having at least two distinct
resistance states

US

 

6700939

 

Freescale Semiconductor, Inc.

 

Ultra wide bandwidth spread-spectrum communications system

US

 

6701476

 

Freescale Semiconductor, Inc.

 

Test access mechanism for supporting a configurable built-in self-test circuit
and method thereof

US

 

6703895

 

Freescale Semiconductor, Inc.

 

Semiconductor component and method of operating same

US

 

6706548

 

Freescale Semiconductor, Inc.

 

Method of making a micromechanical device

US

 

6706599

 

Freescale Semiconductor, Inc.

 

Multi-bit non-volatile memory device and method therefor

US

 

6707339

 

Freescale Semiconductor, Inc.

 

Controlled bias current buffer and method therefof

US

 

6709793

 

Freescale Semiconductor, Inc.

 

Method of manufacturing reticles using subresolution test patterns

US

 

6710265

 

Freescale Semiconductor, Inc.

 

Multi-strand substrate for ball-grid array

 

Schedule IB - 57

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

assemblies and method

US

 

6711661

 

Freescale Semiconductor, Inc.

 

Method and apparatus for performing hierarchical address translation

US

 

6713381

 

Freescale Semiconductor, Inc.

 

Method of forming semiconductor device including interconnect barrier layers

US

 

6713812

 

Freescale Semiconductor, Inc.

 

Non-volatile memory device having an anti-punch through (apt) region

US

 

6714081

 

Freescale Semiconductor, Inc.

 

Active current bias network for compensating hot-carrier injection induced bias
drift

US

 

6714436

 

Freescale Semiconductor, Inc.

 

Write operation for capacitorless ram

US

 

6717226

 

Freescale Semiconductor, Inc.

 

Gate dielectric and method therefor

US

 

6717269

 

Freescale Semiconductor, Inc.

 

Dielectric between metal structures and method therefor

US

 

6717270

 

Freescale Semiconductor, Inc.

 

Integrated circuit die i/o cells

US

 

6717533

 

Freescale Semiconductor, Inc.

 

Method and apparatus for combining a wireless receiver and a non-wireless
receiver

US

 

6720635

 

Freescale Semiconductor, Inc.

 

Electronic component and method of manufacture

US

 

6724032

 

Freescale Semiconductor, Inc.

 

Multi-bit non-volatile memory cell and method therefor

US

 

6724048

 

Freescale Semiconductor, Inc.

 

Body-tied silicon on insulator semiconductor device and method therefor

US

 

6724079

 

Freescale Semiconductor, Inc.

 

Wire bond-less electronic component for use with an external circuit and method
of manufacture

US

 

6724603

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge protection circuitry and method of operation

US

 

6725346

 

Freescale Semiconductor, Inc.

 

Method and apparatus for overlaying memory in a data processing system

US

 

6730623

 

Freescale Semiconductor, Inc.

 

Cofireable dielectric composition

US

 

6734524

 

Freescale Semiconductor, Inc.

 

Electronic component and method of manufacturing same

US

 

6735238

 

Freescale Semiconductor, Inc.

 

Ultra wideband communication system, method, and device with low noise pulse
formation

US

 

6737202

 

Freescale Semiconductor, Inc.

 

Method of fabricating a tiered structure using a multi-layered resist stack and
use

US

 

6737929

 

Freescale Semiconductor, Inc.

 

Hybrid n+ and p+ gate-doped voltage variable capacitors to improve linear tuning
range in voltage controlled oscillators

US

 

6738303

 

Freescale Semiconductor, Inc.

 

Technique for sensing the state of a magneto-resistive random access memory

US

 

6738420

 

Freescale Semiconductor, Inc.

 

Digital filter having an upsampler operational at a fractional clock rate

US

 

6740544

 

Freescale Semiconductor, Inc.

 

Solder compositions for attaching a die to a substrate

US

 

6741194

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for detecting out-of-range signals in an analog-to-digital
converter

US

 

6743668

 

Freescale Semiconductor, Inc.

 

Process for forming a metal oxy-nitride dielectric layer by varying the flow
rate of nitrogen into the chamber

US

 

6744117

 

Freescale Semiconductor, Inc.

 

High frequency semiconductor device and

 

Schedule IB - 58

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

method of manufacture

US

 

6744264

 

Freescale Semiconductor, Inc.

 

Testing circuit and method for mems sensor packaged with an integrated circuit

US

 

6744494

 

Freescale Semiconductor, Inc.

 

Continuously adjustable neutral density area filter

US

 

6747332

 

Freescale Semiconductor, Inc.

 

Semiconductor component having high voltage mosfet and method of manufacture

US

 

6747434

 

Freescale Semiconductor, Inc.

 

Methods and devices for controlling stepper motors

US

 

6748558

 

Freescale Semiconductor, Inc.

 

Performance monitor system and method suitable for use in an integrated circuit

US

 

6750524

 

Freescale Semiconductor, Inc.

 

Trench mos resurf super-junction devices

US

 

6750664

 

Freescale Semiconductor, Inc.

 

Apparatus and method for managing an integrated circuit

US

 

6750704

 

Freescale Semiconductor, Inc.

 

Offset compensated differential amplifier

US

 

6750721

 

Freescale Semiconductor, Inc.

 

Hbt linearizer and power booster

US

 

6750722

 

Freescale Semiconductor, Inc.

 

Bias control for hbt power amplifiers

US

 

6751125

 

Freescale Semiconductor, Inc.

 

Gate voltage reduction in a memory read

US

 

6753216

 

Freescale Semiconductor, Inc.

 

Multiple gate transistor employing monocrystalline silicon walls

US

 

6753242

 

Freescale Semiconductor, Inc.

 

Integrated circuit device and method therefor

US

 

6753719

 

Freescale Semiconductor, Inc.

 

System and circuit for controlling well biasing and method thereof

US

 

6754752

 

Freescale Semiconductor, Inc.

 

Multiple memory coherence groups in a single system and method therefor

US

 

6756320

 

Freescale Semiconductor, Inc.

 

Article comprising an oxide layer on a gaas-based semiconductor structure and
method of forming same

US

 

6757701

 

Freescale Semiconductor, Inc.

 

Apparatus and method for implementing a linearly approximated log map algorithm

US

 

6757852

 

Freescale Semiconductor, Inc.

 

Self resetting high speed redundancy circuit and method therefor

US

 

6759675

 

Freescale Semiconductor, Inc.

 

Optical device and method therefor

US

 

6759914

 

Freescale Semiconductor, Inc.

 

Oscillator circuit

US

 

6760268

 

Freescale Semiconductor, Inc.

 

Method and apparatus for establishing a reference voltage in a memory

US

 

6760864

 

Freescale Semiconductor, Inc.

 

Data processing system with on-chip fifo for storing debug information and
method therefor

US

 

6762706

 

Freescale Semiconductor, Inc.

 

Reduced power analog-to-digital converter and method thereof

US

 

6764919

 

Freescale Semiconductor, Inc.

 

Method for forming a passivation layer for air gap formation and structure
thereof

US

 

6765778

 

Freescale Semiconductor, Inc.

 

Integrated vertical stack capacitor

US

 

6765816

 

Freescale Semiconductor, Inc.

 

Storage circuit having single-ended write circuitry

US

 

6766431

 

Freescale Semiconductor, Inc.

 

Data processing system and method for a sector cache

US

 

6766433

 

Freescale Semiconductor, Inc.

 

System having user programmable addressing modes and method therefor

US

 

6769076

 

Freescale Semiconductor, Inc.

 

Real-time processor debug system

US

 

6769319

 

Freescale Semiconductor, Inc.

 

Component having a filter

US

 

6770506

 

Freescale Semiconductor, Inc.

 

Release etch method for micromachined

 

Schedule IB - 59

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

sensors

US

 

6770569

 

Freescale Semiconductor, Inc.

 

Low temperature plasma si or sige for mems applications

US

 

6770923

 

Freescale Semiconductor, Inc.

 

High k dielectric film

US

 

6770929

 

Freescale Semiconductor, Inc.

 

Method for uniform polish in microelectronic device

US

 

6771630

 

Freescale Semiconductor, Inc.

 

Multi-channel controller

US

 

6774497

 

Freescale Semiconductor, Inc.

 

Flip-chip assembly with thin underfill and thick solder mask

US

 

6774732

 

Freescale Semiconductor, Inc.

 

System and method for coarse tuning a phase locked loop (pll) synthesizer using
2-pi slip detection

US

 

6775241

 

Freescale Semiconductor, Inc.

 

Method and apparatus for configuring a communication system

US

 

6775727

 

Freescale Semiconductor, Inc.

 

System and method for controlling bus arbitration during cache memory burst
cycles

US

 

6775765

 

Freescale Semiconductor, Inc.

 

Data processing system having instruction folding and method thereof

US

 

6778457

 

Freescale Semiconductor, Inc.

 

Variable refresh control for a memory

US

 

6779055

 

Freescale Semiconductor, Inc.

 

First-in first-out memory system and method thereof

US

 

6780751

 

Freescale Semiconductor, Inc.

 

Method for eliminating voiding in plated solder

US

 

6781908

 

Freescale Semiconductor, Inc.

 

Memory having a variable refresh control and method therefor

US

 

6781965

 

Freescale Semiconductor, Inc.

 

Method and apparatus for echo cancellation updates in a multicarrier transceiver
system

US

 

6783904

 

Freescale Semiconductor, Inc.

 

Lithography correction method and device

US

 

6784103

 

Freescale Semiconductor, Inc.

 

Method of formation of nanocrystals on a semiconductor structure

US

 

6784725

 

Freescale Semiconductor, Inc.

 

Switched capacitor current reference circuit

US

 

6785177

 

Freescale Semiconductor, Inc.

 

Method of accessing memory and device thereof

US

 

6785326

 

Freescale Semiconductor, Inc.

 

Method and apparatus for detecting and compensating digital losses in a
communications network

US

 

6785772

 

Freescale Semiconductor, Inc.

 

Data prefetching apparatus in a data processing system and method therefor

US

 

6786222

 

Freescale Semiconductor, Inc.

 

Method for removing particles from a semiconductor processing tool

US

 

6787421

 

Freescale Semiconductor, Inc.

 

Method for forming a dual gate oxide device using a metal oxide and resulting
device

US

 

6787858

 

Freescale Semiconductor, Inc.

 

Carrier injection protection structure

US

 

6788117

 

Freescale Semiconductor, Inc.

 

Method and apparatus for generating frequency-stable wavelets

US

 

6788134

 

Freescale Semiconductor, Inc.

 

Low voltage current sources/current mirrors

US

 

6790719

 

Freescale Semiconductor, Inc.

 

Process for forming dual metal gate structures

US

 

6790727

 

Freescale Semiconductor, Inc.

 

Integration of two memory types on the same integrated circuit

US

 

6790759

 

Freescale Semiconductor, Inc.

 

Semiconductor device with strain relieving bump design

 

Schedule IB - 60

--------------------------------------------------------------------------------


 

US

 

6791125

 

Freescale Semiconductor, Inc.

 

Semiconductor device structures which utilize metal sulfides

US

 

6791883

 

Freescale Semiconductor, Inc.

 

Program and erase in a thin film storage non-volatile memory

US

 

6792481

 

Freescale Semiconductor, Inc.

 

Dma controller

US

 

6792502

 

Freescale Semiconductor, Inc.

 

A microprocessor having a content addressable memory (cam) device as a
functional unit therein and method of operation

US

 

6794101

 

Freescale Semiconductor, Inc.

 

Micro-electro-mechanical device and method of making

US

 

6794281

 

Freescale Semiconductor, Inc.

 

Dual metal gate transistors for cmos process

US

 

6794949

 

Freescale Semiconductor, Inc.

 

Frequency generating device and method thereof

US

 

6796482

 

Freescale Semiconductor, Inc.

 

Phase separated system for fluxing

US

 

6797440

 

Freescale Semiconductor, Inc.

 

Method of forming a rim phase shifting mask and using the rim phase shifting
mask to form a semiconductor device

US

 

6798064

 

Freescale Semiconductor, Inc.

 

Electronic component and method of manufacture

US

 

6798074

 

Freescale Semiconductor, Inc.

 

Method of attaching a die to a substrate

US

 

6798152

 

Freescale Semiconductor, Inc.

 

Closed loop current control circuit and method thereof

US

 

6798289

 

Freescale Semiconductor, Inc.

 

System, apparatus and method for voltage to current conversion

US

 

6800946

 

Freescale Semiconductor, Inc.

 

Selective underfill for opto-electronic flip chips and flip-chip assemblies

US

 

6803248

 

Freescale Semiconductor, Inc.

 

A chemistry for etching quaternary interface layers on ingaasp mostly formed
between gaas and inxga(1-x) p layers

US

 

6803302

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device having a mechanically robust pad
interface

US

 

6803323

 

Freescale Semiconductor, Inc.

 

Method of forming a component overlying a semiconductor substrate

US

 

6803832

 

Freescale Semiconductor, Inc.

 

Oscillator circuit having reduced layout area and lower power supply transients

US

 

6808986

 

Freescale Semiconductor, Inc.

 

Method of forming nanocrystals in a memory device

US

 

6809593

 

Freescale Semiconductor, Inc.

 

Power amplifier device and method thereof

US

 

6810078

 

Freescale Semiconductor, Inc.

 

Blind rate determination

US

 

6810266

 

Freescale Semiconductor, Inc.

 

Digitally controlled radio back-end

US

 

6811714

 

Freescale Semiconductor, Inc.

 

Micromachined component and method of manufacture

US

 

6811936

 

Freescale Semiconductor, Inc.

 

Structure and process for a pellicle membrane for 157 nanometer lithography

US

 

6812517

 

Freescale Semiconductor, Inc.

 

Dielectric storage memory cell having high permittivity top dielectric and
method therefor

US

 

6812580

 

Freescale Semiconductor, Inc.

 

Semiconductor package having optimized wire bond positioning

US

 

6812762

 

Freescale Semiconductor, Inc.

 

Fast mono-cycle generating circuit using full rail swing logic circuits

US

 

6813666

 

Freescale Semiconductor, Inc.

 

Scaleable arbitration and prioritization of

 

Schedule IB - 61

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

multiple interrupts

US

 

6813762

 

Freescale Semiconductor, Inc.

 

Method for processing program files

US

 

6815254

 

Freescale Semiconductor, Inc.

 

Semiconductor package with multiple sides having package contacts

US

 

6815780

 

Freescale Semiconductor, Inc.

 

Semiconductor component and method of manufacturing same

US

 

6815820

 

Freescale Semiconductor, Inc.

 

Multiple thickness semiconductor interconnect and method therefor

US

 

6816414

 

Freescale Semiconductor, Inc.

 

Nonvolatile memory and method of making same

US

 

6817602

 

Freescale Semiconductor, Inc.

 

Electronic device for a lithography mask container, semicondictor manufacturing
system, and method

US

 

6818362

 

Freescale Semiconductor, Inc.

 

Photolithography reticle design

US

 

6818493

 

Freescale Semiconductor, Inc.

 

Selective metal oxide removal

US

 

6819200

 

Freescale Semiconductor, Inc.

 

Broadband balun and impedance transformer for push-pull amplifiers

US

 

6819538

 

Freescale Semiconductor, Inc.

 

Method and apparatus for controlling current demand in an integrated circuit

US

 

6819912

 

Freescale Semiconductor, Inc.

 

Variable frequency switching amplifier and method thereof

US

 

6821082

 

Freescale Semiconductor, Inc.

 

Wafer management system and methods for managing wafers

US

 

6821829

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a semiconductor component and semiconductor component
thereof

US

 

6821878

 

Freescale Semiconductor, Inc.

 

Area-array device assembly with pre-applied underfill layers on printed wiring
board

US

 

6823070

 

Freescale Semiconductor, Inc.

 

Method for key escrow in a communication system and apparatus therefor

US

 

6823224

 

Freescale Semiconductor, Inc.

 

Data processing system having an on-chip background debug system and method
therefor

US

 

6825092

 

Freescale Semiconductor, Inc.

 

Semiconductor device having passive elements and method of making same

US

 

6825641

 

Freescale Semiconductor, Inc.

 

High efficiency electrical switch and dc-dc converter incorporating same

US

 

6825727

 

Freescale Semiconductor, Inc.

 

Radio frequency power transistor avalanche breakdown detection circuit and
method therefor

US

 

6825736

 

Freescale Semiconductor, Inc.

 

Method and apparatus for controlling a voltage controlled oscillator

US

 

6826103

 

Freescale Semiconductor, Inc.

 

Auto-tuneable reference circuit for flash eeprom products

US

 

6826188

 

Freescale Semiconductor, Inc.

 

Method and circuit for forming an atm cell

US

 

6826691

 

Freescale Semiconductor, Inc.

 

Arrangement for encryption/decryption of data and data carri er incorporating
same

US

 

6828618

 

Freescale Semiconductor, Inc.

 

Split-gate thin-film storage nvm cell

US

 

6828650

 

Freescale Semiconductor, Inc.

 

Bipolar junction transistor structure with improved current gain characteristics

US

 

6831310

 

Freescale Semiconductor, Inc.

 

Integrated circuit having multiple memory types and method of formation

US

 

6831350

 

Freescale Semiconductor, Inc.

 

Semiconductor structure with different

 

Schedule IB - 62

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

lattice constant materials and method for forming the same

US

 

6832280

 

Freescale Semiconductor, Inc.

 

Data processing system having an adaptive priority controller

US

 

6833761

 

Freescale Semiconductor, Inc.

 

Amplifier apparatus and method thereof

US

 

6834073

 

Freescale Semiconductor, Inc.

 

System and method for baseband removal of narrowband interference in ultra
wideband signals

US

 

6834086

 

Freescale Semiconductor, Inc.

 

Phase detector and method for second harmonic cancellation

US

 

6834216

 

Freescale Semiconductor, Inc.

 

Method and apparatus for the automatic synchronization of dynamic angular and
time domain control systems

US

 

6835671

 

Freescale Semiconductor, Inc.

 

Method of making an integrated circuit using an euv mask formed by atomic layer
deposition

US

 

6838322

 

Freescale Semiconductor, Inc.

 

Method for forming a double-gated semiconductor device

US

 

6838332

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device having electrical contact from
opposite sides

US

 

6838354

 

Freescale Semiconductor, Inc.

 

Method for forming a passivation layer for air gap formation and structure
thereof

US

 

6838721

 

Freescale Semiconductor, Inc.

 

Integrated circuit with a transistor over an interconnect layer

US

 

6838751

 

Freescale Semiconductor, Inc.

 

Multi-row leadframe

US

 

6838776

 

Freescale Semiconductor, Inc.

 

Circuit device with at least partial packaging and method for forming

US

 

6838930

 

Freescale Semiconductor, Inc.

 

Switched capacitor amplifier with high throughput architecture

US

 

6839011

 

Freescale Semiconductor, Inc.

 

System and method of filtering

US

 

6839280

 

Freescale Semiconductor, Inc.

 

Variable gate bias for a reference transistor in a non-volatile memory

US

 

6840106

 

Freescale Semiconductor, Inc.

 

Sensor using an actuator for self-test and method therefor

US

 

6841736

 

Freescale Semiconductor, Inc.

 

Current-carrying electronic component and method of manufacturing same

US

 

6841869

 

Freescale Semiconductor, Inc.

 

Electronic assembly package

US

 

6842822

 

Freescale Semiconductor, Inc.

 

System and method for cache external writing

US

 

6842895

 

Freescale Semiconductor, Inc.

 

Single instruction for multiple loop

US

 

6844221

 

Freescale Semiconductor, Inc.

 

Wire bond-less electronic component for use with an external circuit and method
of manufacture

US

 

6844224

 

Freescale Semiconductor, Inc.

 

Substrate contact in soi and method therefor

US

 

6844588

 

Freescale Semiconductor, Inc.

 

Non-volatile memory and method of forming thereof

US

 

6844597

 

Freescale Semiconductor, Inc.

 

Low voltage nmos-based electrostatic discharge clamp

US

 

6844631

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a bond pad and method therefor

US

 

6844762

 

Freescale Semiconductor, Inc.

 

Capacitive charge pump

US

 

6845419

 

Freescale Semiconductor, Inc.

 

Flexible interrupt controller that includes an interrupt force register

 

Schedule IB - 63

--------------------------------------------------------------------------------


 

US

 

6845670

 

Freescale Semiconductor, Inc.

 

Single proof mass, 3 axis mems transducer

US

 

6846716

 

Freescale Semiconductor, Inc.

 

Integrated circuit device and method therefor

US

 

6846717

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a wire bond pad and method therefor

US

 

6847102

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method therefor

US

 

6847548

 

Freescale Semiconductor, Inc.

 

Memory with multiple state cells and sensing method

US

 

6847990

 

Freescale Semiconductor, Inc.

 

Data transfer unit with support for multiple coherency granules

US

 

6848030

 

Freescale Semiconductor, Inc.

 

Method and apparatus for filling lines in a cache

US

 

6849487

 

Freescale Semiconductor, Inc.

 

Method for forming an electronic structure using etch

US

 

6849515

 

Freescale Semiconductor, Inc.

 

Semiconductor process for disposable sidewall spacers and structure

US

 

6850733

 

Freescale Semiconductor, Inc.

 

Carrierless ultra wideband wireless signals for conveying data

US

 

6852454

 

Freescale Semiconductor, Inc.

 

Multi-tiered lithographic template and method of formation and use

US

 

6852588

 

Freescale Semiconductor, Inc.

 

Methods of fabricating semiconductor structures comprising epitaxial hf3si2
layers

US

 

6853586

 

Freescale Semiconductor, Inc.

 

Non-volatile memory architecture and method thereof

US

 

6854637

 

Freescale Semiconductor, Inc.

 

Wirebonding insulated wire

US

 

6855992

 

Freescale Semiconductor, Inc.

 

Structure and method for fabricating configurable transistor devices utilizing
the formation of a compliant substrate for materials used to form the same

US

 

6856173

 

Freescale Semiconductor, Inc.

 

Multiplexing of digital signals at multiple supply voltages in an integrated
circuit

US

 

6856266

 

Freescale Semiconductor, Inc.

 

Multi-rate analog-to-digital converter

US

 

6858542

 

Freescale Semiconductor, Inc.

 

Semiconductor fabrication method for making small features

US

 

6858932

 

Freescale Semiconductor, Inc.

 

Packaged semiconductor device and method of formation

US

 

6859506

 

Freescale Semiconductor, Inc.

 

Ultra wideband communication system, method, and device with low noise reception

US

 

6859875

 

Freescale Semiconductor, Inc.

 

Processor having selective branch prediction

US

 

6861689

 

Freescale Semiconductor, Inc.

 

One transistor dram cell structure and method for forming

US

 

6861817

 

Freescale Semiconductor, Inc.

 

Method and apparatus for detecting a stall condition in a stepping motor

US

 

6862240

 

Freescale Semiconductor, Inc.

 

Variable refresh control for a memory

US

 

6864135

 

Freescale Semiconductor, Inc.

 

Semiconductor fabrication process using transistor spacers of differing widths

US

 

6864758

 

Freescale Semiconductor, Inc.

 

Apparatus and resonant circuit employing a varactor diode in parallel with a
transmission line and method thereof

US

 

6864817

 

Freescale Semiconductor, Inc.

 

Signaling dependent adaptive analog-to-digital converter (adc) system and method
of using same

US

 

6867072

 

Freescale Semiconductor, Inc.

 

Flipchip qfn package and method therefor

US

 

6867078

 

Freescale Semiconductor, Inc.

 

Method for forming a microwave field effect

 

Schedule IB - 64

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

transistor with high operating voltage

US

 

6868129

 

Freescale Semiconductor, Inc.

 

Demodulator for a radio receiver and method of operation

US

 

6868431

 

Freescale Semiconductor, Inc.

 

Circuit and method for processing data

US

 

6870219

 

Freescale Semiconductor, Inc.

 

Field effect transistor and method of manufacturing same

US

 

6870243

 

Freescale Semiconductor, Inc.

 

Thin gaas with copper back-metal structure

US

 

6870444

 

Freescale Semiconductor, Inc.

 

Electromechanical resonator and method of operating same

US

 

6871176

 

Freescale Semiconductor, Inc.

 

Phase excited linear prediction encoder

US

 

6871246

 

Freescale Semiconductor, Inc.

 

Prefetch control in a data processing system

US

 

6873218

 

Freescale Semiconductor, Inc.

 

Frequency modulator using a waveform generator

US

 

6875546

 

Freescale Semiconductor, Inc.

 

Method of patterning photoresist on a wafer using an attenuated phase shift mask

US

 

6875635

 

Freescale Semiconductor, Inc.

 

Method of attaching a die to a substrate

US

 

6877123

 

Freescale Semiconductor, Inc.

 

Scan clock circuit and method therefor

US

 

6878633

 

Freescale Semiconductor, Inc.

 

Flip-chip structure and method for high quality inductors and transformers

US

 

6879028

 

Freescale Semiconductor, Inc.

 

Multi-die semiconductor package

US

 

6879476

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge circuit and method therefor

US

 

6880134

 

Freescale Semiconductor, Inc.

 

Method for improving capacitor noise and mismatch constraints in a semiconductor
device

US

 

6881681

 

Freescale Semiconductor, Inc.

 

Film deposition on a semiconductor wafer

US

 

6882023

 

Freescale Semiconductor, Inc.

 

Semiconductor component and method of manufacturing same

US

 

6882582

 

Freescale Semiconductor, Inc.

 

Eeprom circuit voltage reference circuit and method for providing a low
temperature-coefficient voltage reference

US

 

6882745

 

Freescale Semiconductor, Inc.

 

Method and apparatus for translating detected wafer defect coordinates to
reticle coordinates using cad data

US

 

6884685

 

Freescale Semiconductor, Inc.

 

Radical oxidation and/or nitridation during metal oxide layer deposition process

US

 

6884727

 

Freescale Semiconductor, Inc.

 

Semiconductor fabrication process for modifying the profiles of patterned
features

US

 

6885065

 

Freescale Semiconductor, Inc.

 

A ferromagnetic semiconductor structure and method for forming the same

US

 

6885093

 

Freescale Semiconductor, Inc.

 

Stacked die semiconductor device

US

 

6887138

 

Freescale Semiconductor, Inc.

 

Chemical mechanical polish (cmp) conditioning-disk holder

US

 

6887758

 

Freescale Semiconductor, Inc.

 

Non-volatile memory device and method for forming

US

 

6888246

 

Freescale Semiconductor, Inc.

 

Semiconductor power device with shear stress compensation

US

 

6889427

 

Freescale Semiconductor, Inc.

 

Process and apparatus for disengaging semiconductor die from an adhesive film

US

 

6890816

 

Freescale Semiconductor, Inc.

 

Compound semiconductor structure including an epitaxial perovskite layer and
method for fabricating semiconductor structures and devices

 

Schedule IB - 65

--------------------------------------------------------------------------------


 

US

 

6891229

 

Freescale Semiconductor, Inc.

 

Inverted isolation formed with spacers

US

 

6891846

 

Freescale Semiconductor, Inc.

 

Method and apparatus for a traffic shaper

US

 

6892260

 

Freescale Semiconductor, Inc.

 

Interrupt processing in a data processing system

US

 

6892339

 

Freescale Semiconductor, Inc.

 

Discrete multi-tone (dmt) system and method that communicates a data pump data
stream between a general purpose cpu and a dsp via a buffering scheme

US

 

6893947

 

Freescale Semiconductor, Inc.

 

Advanced rf enhancement-mode fets with improved gate properties

US

 

6894353

 

Freescale Semiconductor, Inc.

 

Capped dual metal gate transistor for cmos process and method for making the
same

US

 

6894540

 

Freescale Semiconductor, Inc.

 

Glitch removal circuit

US

 

6895530

 

Freescale Semiconductor, Inc.

 

Method and apparatus for controlling a data processing system during debug

US

 

6895596

 

Freescale Semiconductor, Inc.

 

Circuit and method for interleaving a data stream

US

 

6897095

 

Freescale Semiconductor, Inc.

 

Semiconductor process and integrated circuit having dual metal oxide gate
dielectric with single metal gate electrode

US

 

6897562

 

Freescale Semiconductor, Inc.

 

Electronic component and method of manufacturing same

US

 

6898129

 

Freescale Semiconductor, Inc.

 

Erase of a memory having a non-conductive storage medium

US

 

6898682

 

Freescale Semiconductor, Inc.

 

Automatic read latency calculation without software intervention for a
source-synchronous interface

US

 

6900105

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of manufacture

US

 

6900970

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge circuit and method therefor

US

 

6901112

 

Freescale Semiconductor, Inc.

 

Ultra wide bandwidth spread-spectrum communications system

US

 

6902440

 

Freescale Semiconductor, Inc.

 

Method of forming a low k dielectric in a semiconductor manufacturing process

US

 

6902969

 

Freescale Semiconductor, Inc.

 

Process for forming dual metal gate structures

US

 

6902971

 

Freescale Semiconductor, Inc.

 

Transistor sidewall spacer stress modulation

US

 

6903004

 

Freescale Semiconductor, Inc.

 

Method of making a semiconductor device having a low k dielectric

US

 

6903967

 

Freescale Semiconductor, Inc.

 

Memory with charge storage locations

US

 

6904446

 

Freescale Semiconductor, Inc.

 

Floating point multiplier/accumulator with reduced latency and method thereof

US

 

6905392

 

Freescale Semiconductor, Inc.

 

Polishing system having a carrier head with substrate presence sensing

US

 

6905891

 

Freescale Semiconductor, Inc.

 

Method for processing multiple semiconductor devices for test

US

 

6906406

 

Freescale Semiconductor, Inc.

 

Multiple dice package

US

 

6906582

 

Freescale Semiconductor, Inc.

 

Circuit voltage regulation

US

 

6906900

 

Freescale Semiconductor, Inc.

 

Structure and method of thermally protecting power devices for air-bag
deployment

US

 

6908822

 

Freescale Semiconductor, Inc.

 

Semiconductor device having an insulating layer and method for forming

 

Schedule IB - 66

--------------------------------------------------------------------------------


 

US

 

6908852

 

Freescale Semiconductor, Inc.

 

Method of forming an arc layer for a semiconductor device

US

 

6909320

 

Freescale Semiconductor, Inc.

 

Method and apparatus for dual output voltage regulation

US

 

6909393

 

Freescale Semiconductor, Inc.

 

Space efficient low power cyclic a/d converter

US

 

6909638

 

Freescale Semiconductor, Inc.

 

Non-volatile memory having a bias on the source electrode for hci programming

US

 

6909877

 

Freescale Semiconductor, Inc.

 

Carrierless ultra wideband wireless signals for conveying data

US

 

6911360

 

Freescale Semiconductor, Inc.

 

Fuse and method for forming

US

 

6912372

 

Freescale Semiconductor, Inc.

 

Ultra wideband signals for conveying data

US

 

6913941

 

Freescale Semiconductor, Inc.

 

Soi polysilicon trench refill perimeter oxide anchor scheme

US

 

6914012

 

Freescale Semiconductor, Inc.

 

Article comprising an oxide layer on a gaas-based semiconductor structure and
method of forming same

US

 

6914573

 

Freescale Semiconductor, Inc.

 

Electrically small planar uwb antenna apparatus and related system

US

 

6916682

 

Freescale Semiconductor, Inc.

 

Semiconductor package device for use with multiple integrated circuits in a
stacked configuration and method of formation and testing

US

 

6916717

 

Freescale Semiconductor, Inc.

 

Method for growing a monocrystalline oxide layer and for fabricating a
semiconductor device on a monocrystalline substrate

US

 

6916728

 

Freescale Semiconductor, Inc.

 

Semiconductor structure and method of manufacture

US

 

6917097

 

Freescale Semiconductor, Inc.

 

Dual gauge leadframe

US

 

6917555

 

Freescale Semiconductor, Inc.

 

Integrated circuit power management for reducing leakage current in circuit
arrays and method therefor

US

 

6919244

 

Freescale Semiconductor, Inc.

 

Method of making a semiconductor device, and semiconductor device made thereby

US

 

6919258

 

Freescale Semiconductor, Inc.

 

Semiconductor device incorporating a defect controlled strained channel
structure and method of making the same

US

 

6919590

 

Freescale Semiconductor, Inc.

 

Semiconductor component and method of manufacturing same

US

 

6920316

 

Freescale Semiconductor, Inc.

 

High performance integrated circuit regulator with substrate transient
suppression

US

 

6921700

 

Freescale Semiconductor, Inc.

 

Method of forming a transistor having multiple channels

US

 

6921961

 

Freescale Semiconductor, Inc.

 

Semiconductor device having electrical contact from opposite sides including a
via with an end formed at a bottom surface of the diffusion region

US

 

6921975

 

Freescale Semiconductor, Inc.

 

Circuit device with at least partial packaging, exposed active surface and a
voltage reference plane

US

 

6921979

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a bond pad and method therefor

US

 

6922100

 

Freescale Semiconductor, Inc.

 

Method and apparatus for switching

 

Schedule IB - 67

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

amplification having variable sample point and variable order correction

US

 

6924172

 

Freescale Semiconductor, Inc.

 

Method of forming a bond pad

US

 

6924184

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method for forming a semiconductor device using post
gate stack planarization

US

 

6924697

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method therefor

US

 

6925108

 

Freescale Semiconductor, Inc.

 

Ultrawide bandwidth system and method for fast synchronization

US

 

6927429

 

Freescale Semiconductor, Inc.

 

Integrated circuit well bias circuitry

US

 

6927613

 

Freescale Semiconductor, Inc.

 

Circuit generating constant narrow-pulse-width bopolarity cyce monocycles using
cmos circuits

US

 

6927722

 

Freescale Semiconductor, Inc.

 

Series capacitive component for switched-capacitor circuits consisting of
series-connected capacitors

US

 

6928005

 

Freescale Semiconductor, Inc.

 

Domino comparator capable for use in a memory array

US

 

6928409

 

Freescale Semiconductor, Inc.

 

Speech recognition using polynomial expansion and hidden markov models

US

 

6930027

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a semiconductor component

US

 

6930032

 

Freescale Semiconductor, Inc.

 

Under bump metallurgy structural design for high reliability bumped packages

US

 

6931078

 

Freescale Semiconductor, Inc.

 

Ultra wide bandwidth spread-spectrum communications system

US

 

6931241

 

Freescale Semiconductor, Inc.

 

Dual digital low if complex receiver

US

 

6933227

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of forming the same

US

 

6933523

 

Freescale Semiconductor, Inc.

 

Semiconductor alignment aid

US

 

6933546

 

Freescale Semiconductor, Inc.

 

Semiconductor component and method for manufacturing same

US

 

6933772

 

Freescale Semiconductor, Inc.

 

Voltage regulator with improved load regulation using adaptive biasing

US

 

6936492

 

Freescale Semiconductor, Inc.

 

Single proof mass, 3 axis mems transducer

US

 

6936896

 

Freescale Semiconductor, Inc.

 

Semiconductor apparatus

US

 

6937047

 

Freescale Semiconductor, Inc.

 

Integrated circuit with test pad structure and method of testing

US

 

6937089

 

Freescale Semiconductor, Inc.

 

Offset, delay and parasitically immune resistor-capacitor (rc) tracking loop and
method of using same

US

 

6937646

 

Freescale Semiconductor, Inc.

 

Leakage nulling receiver correlator structure and method for ultra wide
bandwidth communication system

US

 

6937961

 

Freescale Semiconductor, Inc.

 

Performance monitor and method therefor

US

 

6939650

 

Freescale Semiconductor, Inc.

 

Method of patterning photoresist on a wafer using a transmission mask with a
carbon layer

US

 

6939767

 

Freescale Semiconductor, Inc.

 

Multi-bit non-volatile integrated circuit memory and method therefor

US

 

6939781

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a semiconductor component that includes self-aligning a
gate electrode to a field plate

 

Schedule IB - 68

--------------------------------------------------------------------------------


 

US

 

6943289

 

Freescale Semiconductor, Inc.

 

Slotted planar power conductor

US

 

6943650

 

Freescale Semiconductor, Inc.

 

Electromagnetic band gap microwave filter

US

 

6948164

 

Freescale Semiconductor, Inc.

 

Method and system for modifying executable code to add additional functionality

US

 

6949398

 

Freescale Semiconductor, Inc.

 

Low cose fabrication and assembly of lid for semiconductor devices

US

 

6949455

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device structure in a semiconductor layer

US

 

6949816

 

Freescale Semiconductor, Inc.

 

Semiconductor component having first surface area for electrically coupling to a
semiconductor chip and second surface area for electrically coupling to a
substrate, and method of manufacturing same

US

 

6950476

 

Freescale Semiconductor, Inc.

 

Apparatus and method for performing siso decoding

US

 

6951783

 

Freescale Semiconductor, Inc.

 

Confined spacers for double gate transistor semiconductor fabrication process

US

 

6951801

 

Freescale Semiconductor, Inc.

 

Metal reduction in wafer scribe area

US

 

6953738

 

Freescale Semiconductor, Inc.

 

Method and apparatus for forming an soi body-contacted transistor

US

 

6953985

 

Freescale Semiconductor, Inc.

 

Wafer level mems packaging

US

 

6954100

 

Freescale Semiconductor, Inc.

 

Level shifter

US

 

6954821

 

Freescale Semiconductor, Inc.

 

Crossbar switch that supports a multi-port slave device and method of operation

US

 

6955967

 

Freescale Semiconductor, Inc.

 

Non-volatile memory having a reference transistor and method for forming

US

 

6956281

 

Freescale Semiconductor, Inc.

 

Semiconductor device for reducing photovoltaic current

US

 

6957054

 

Freescale Semiconductor, Inc.

 

Radio receiver having a variable bandwidth if filter and method therefor

US

 

6958265

 

Freescale Semiconductor, Inc.

 

Semiconductor device with nanoclusters

US

 

6958548

 

Freescale Semiconductor, Inc.

 

Semiconductor device with magnetically permeable heat sink

US

 

6959014

 

Freescale Semiconductor, Inc.

 

Method and apparatus for operating a communication bus

US

 

6959309

 

Freescale Semiconductor, Inc.

 

Interface between programming languages and method therefor

US

 

6960509

 

Freescale Semiconductor, Inc.

 

Method of fabricating three dimensional gate structure using oxygen diffusion

US

 

6961423

 

Freescale Semiconductor, Inc.

 

Method and apparatus for performing adaptive filtering

US

 

6961669

 

Freescale Semiconductor, Inc.

 

De-embedding devices under test

US

 

6963090

 

Freescale Semiconductor, Inc.

 

Enhancment mode metal-oxide-semiconductor field effect transistor

US

 

6963963

 

Freescale Semiconductor, Inc.

 

Memory management in a data processing system

US

 

6964902

 

Freescale Semiconductor, Inc.

 

Method for removing nanoclusters from selected regions

US

 

6964911

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device having isolation regions

US

 

6965128

 

Freescale Semiconductor, Inc.

 

Structure and method for fabricating semiconductor microresonator devices

 

Schedule IB - 69

--------------------------------------------------------------------------------


 

US

 

6965357

 

Freescale Semiconductor, Inc.

 

Light emitting element driving circuit

US

 

6965630

 

Freescale Semiconductor, Inc.

 

Mode controller for signal acquisition and tracking in an ultra wideband
communication system

US

 

6965653

 

Freescale Semiconductor, Inc.

 

Circuit and method for processing an automatic frequency control signal

US

 

6967143

 

Freescale Semiconductor, Inc.

 

Semiconductor fabrication process with asymmetrical conductive spacers

US

 

6967390

 

Freescale Semiconductor, Inc.

 

Electronic component and method of manufacturng same

US

 

6967611

 

Freescale Semiconductor, Inc.

 

Optimized reference voltage generation using switched capacitor scaling for data
converters

US

 

6967993

 

Freescale Semiconductor, Inc.

 

Ultrawide bandwidth system and method for fast synchronization using sub-code
spins

US

 

6969568

 

Freescale Semiconductor, Inc.

 

Method for etching a quartz layer in a photoresistless semiconductor mask

US

 

6969656

 

Freescale Semiconductor, Inc.

 

Method and circuit for multiplying signals with a transistor having more than
one independent gate structure

US

 

6969883

 

Freescale Semiconductor, Inc.

 

Non-volatile memory having a reference transistor

US

 

6970336

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge protection circuit and method of operation

US

 

6972224

 

Freescale Semiconductor, Inc.

 

Method for fabricating dual-metal gate device

US

 

6972571

 

Freescale Semiconductor, Inc.

 

Load board with embedded relay tracker

US

 

6973417

 

Freescale Semiconductor, Inc.

 

Method and system for simulating execution of a target program in a simulated
target system

US

 

6973471

 

Freescale Semiconductor, Inc.

 

Method and apparatus for implementing signed multiplication of operands having
differing bit widths without sign extension of the multiplicand

US

 

6973540

 

Freescale Semiconductor, Inc.

 

Method and apparatus for selecting cache ways available for replacement

US

 

6974776

 

Freescale Semiconductor, Inc.

 

Activation plate for electroless and immersion plating of integrated circuits

US

 

6975665

 

Freescale Semiconductor, Inc.

 

Low power, high resolution timing generator for ultra-wide bandwidth
communication systems

US

 

6976110

 

Freescale Semiconductor, Inc.

 

Method and apparatus for reducing interrupt latency by dynamic buffer sizing

US

 

6978392

 

Freescale Semiconductor, Inc.

 

Enable propagation controller

US

 

6979622

 

Freescale Semiconductor, Inc.

 

Semiconductor transistor having structural elements of differing materials and
method of formation

US

 

6979627

 

Freescale Semiconductor, Inc.

 

Isolation trench

US

 

6980541

 

Freescale Semiconductor, Inc.

 

Media access controller having pseudo-static guaranteed time slots

US

 

6982483

 

Freescale Semiconductor, Inc.

 

High impedance radio frequency power plastic package

US

 

6982689

 

Freescale Semiconductor, Inc.

 

Light-emitting element drive apparatus

US

 

6986971

 

Freescale Semiconductor, Inc.

 

Reflective mask useful for transferring a

 

Schedule IB - 70

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

pattern using extreme ultraviolet (euv) radiation and method of making the same

US

 

6986974

 

Freescale Semiconductor, Inc.

 

Attenuated phase shift mask for extreme ultraviolet lithography and method
therefore

US

 

6987063

 

Freescale Semiconductor, Inc.

 

Method to reduce impurity elements during semiconductor film deposition

US

 

6987423

 

Freescale Semiconductor, Inc.

 

Two port voltage controlled oscillator for use in wireless personal area network
synthesizers

US

 

6989229

 

Freescale Semiconductor, Inc.

 

Non-resolving mask tiling method for flare reduction

US

 

6990164

 

Freescale Semiconductor, Inc.

 

Dual steered frequency synthesizer

US

 

6991984

 

Freescale Semiconductor, Inc.

 

Method for forming a memory structure using a modified surface topography and
structure thereof

US

 

6992003

 

Freescale Semiconductor, Inc.

 

Integration of ultra low k dielectric in a semiconductor fabrication process

US

 

6992371

 

Freescale Semiconductor, Inc.

 

Device including an amorphous carbon layer for improved adhesion of organic
layers and method of fabrication

US

 

6992377

 

Freescale Semiconductor, Inc.

 

Semiconductor package with crossing conductor assembly and method of manufacture

US

 

6992568

 

Freescale Semiconductor, Inc.

 

Passive response communication system

US

 

6993311

 

Freescale Semiconductor, Inc.

 

Radio receiver having an adaptive equalizer and method therefor

US

 

6993693

 

Freescale Semiconductor, Inc.

 

Analogue/digital interface circuit

US

 

6995482

 

Freescale Semiconductor, Inc.

 

Switching circuit and method therefor

US

 

6995791

 

Freescale Semiconductor, Inc.

 

Automatic white balance for digital imaging

US

 

6996651

 

Freescale Semiconductor, Inc.

 

On chip network with memory device address decoding

US

 

6996897

 

Freescale Semiconductor, Inc.

 

Mounting surfaces for electronic devices

US

 

6998952

 

Freescale Semiconductor, Inc.

 

Inductive device including bond wires

US

 

6999014

 

Freescale Semiconductor, Inc.

 

Incremental-delta analogue-to-digital conversion

US

 

6999627

 

Freescale Semiconductor, Inc.

 

Deterministic prediction in an image processing system

US

 

7000473

 

Freescale Semiconductor, Inc.

 

Mem structure having reduced spring stiction

US

 

7001852

 

Freescale Semiconductor, Inc.

 

Method of making a high quality thin dielectric layer

US

 

7002371

 

Freescale Semiconductor, Inc.

 

Level shifter

US

 

7002940

 

Freescale Semiconductor, Inc.

 

Multiple-stage filtering device and method

US

 

7003056

 

Freescale Semiconductor, Inc.

 

Symbol timing tracking and method therefor

US

 

7003743

 

Freescale Semiconductor, Inc.

 

Method and system of data processor design

US

 

7005193

 

Freescale Semiconductor, Inc.

 

Method of adding mass to mems structures

US

 

7005717

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method

US

 

7006318

 

Freescale Semiconductor, Inc.

 

Removable media storage system with memory for storing operational data

US

 

7006439

 

Freescale Semiconductor, Inc.

 

Method and apparatus for determining an upper data rate for a variable data rate
signal

US

 

7006553

 

Freescale Semiconductor, Inc.

 

Analog signal separator for uwb versus narrowband signals

 

Schedule IB - 71

--------------------------------------------------------------------------------


 

US

 

7007154

 

Freescale Semiconductor, Inc.

 

Method and apparatus for interfacing a processor to a coprocessor

US

 

7009424

 

Freescale Semiconductor, Inc.

 

Single supply level shifter

US

 

7010056

 

Freescale Semiconductor, Inc.

 

System and method for generating ultra wideband pulses

US

 

7012324

 

Freescale Semiconductor, Inc.

 

Lead frame with flag support structure

US

 

7013357

 

Freescale Semiconductor, Inc.

 

Arbiter having programmable arbitration points for undefined length burst
accesses and method

US

 

7013409

 

Freescale Semiconductor, Inc.

 

Method and apparatus for debugging a data processing system

US

 

7013447

 

Freescale Semiconductor, Inc.

 

Method for converting a planar transistor design to a vertical double gate
transistor design

US

 

7014888

 

Freescale Semiconductor, Inc.

 

Method and structure for fabricating sensors with a sacrificial gel dome

US

 

7015075

 

Freescale Semiconductor, Inc.

 

Die encapsulation using a porous carrier

US

 

7015153

 

Freescale Semiconductor, Inc.

 

Method for forming a layer using a purging gas in a semiconductor process

US

 

7015517

 

Freescale Semiconductor, Inc.

 

Semiconductor device incorporating a defect controlled strained channel
structure and method of making the same

US

 

7015585

 

Freescale Semiconductor, Inc.

 

A packaged integrated circuit having wire bonds and method therefor

US

 

7015679

 

Freescale Semiconductor, Inc.

 

Circuit and method for supplying an electrical ac load

US

 

7015852

 

Freescale Semiconductor, Inc.

 

Cyclic analog-to-digital converter

US

 

7016488

 

Freescale Semiconductor, Inc.

 

Method and apparatus for non-linear processing of an audio signal

US

 

7018747

 

Freescale Semiconductor, Inc.

 

Photomask having line end phase anchors

US

 

7018876

 

Freescale Semiconductor, Inc.

 

Transistor with vertical dielectric structure

US

 

7018901

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device having a strained channel and a
heterojunction source/drain

US

 

7018939

 

Freescale Semiconductor, Inc.

 

Micellar technology for post-etch residues

US

 

7019332

 

Freescale Semiconductor, Inc.

 

Fabrication of a wavelength locker within a semiconductor structure

US

 

7019403

 

Freescale Semiconductor, Inc.

 

Adhesive film and tacking pads for printed wiring assemblies

US

 

7020374

 

Freescale Semiconductor, Inc.

 

Optical waveguide structure and method for fabricating the same

US

 

7023195

 

Freescale Semiconductor, Inc.

 

Module, system and method for testing a phase locked loop

US

 

7023981

 

Freescale Semiconductor, Inc.

 

Method and apparatus for signal detection

US

 

7026076

 

Freescale Semiconductor, Inc.

 

Method of patterning photoresist on a wafer using a reflective mask with a
multi-layer arc

US

 

7026204

 

Freescale Semiconductor, Inc.

 

Transistor with reduced gate-to-source capacitance and method therefor

US

 

7029980

 

Freescale Semiconductor, Inc.

 

Method of manufacturing soi template layer

US

 

7030001

 

Freescale Semiconductor, Inc.

 

Method for forming a gate electrode having a metal

US

 

7030469

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor package

 

Schedule IB - 72

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

and structure thereof

US

 

7030663

 

Freescale Semiconductor, Inc.

 

Monocycle generator

US

 

7030849

 

Freescale Semiconductor, Inc.

 

Robust lcd controller

US

 

7031680

 

Freescale Semiconductor, Inc.

 

Stop-on-station method and apparatus

US

 

7033866

 

Freescale Semiconductor, Inc.

 

Method for making dual gauge leadframe

US

 

7034558

 

Freescale Semiconductor, Inc.

 

Test system for device and method thereof

US

 

7035319

 

Freescale Semiconductor, Inc.

 

Method and apparatus for determining whether a received signal includes a
desired signal

US

 

7037795

 

Freescale Semiconductor, Inc.

 

Low rc product transistors in soi semiconductor process

US

 

7037857

 

Freescale Semiconductor, Inc.

 

Method for eliminating of excessive field oxide recess for thin si soi

US

 

7038547

 

Freescale Semiconductor, Inc.

 

Amplifier circuit

US

 

7038959

 

Freescale Semiconductor, Inc.

 

Mram sense amplifier having a precharge circuit and method for sensing

US

 

7039392

 

Freescale Semiconductor, Inc.

 

System and method for providing device authentication in a wireless network

US

 

7039438

 

Freescale Semiconductor, Inc.

 

Multi-mode radio communications device using a common reference oscillator

US

 

7040154

 

Freescale Semiconductor, Inc.

 

Motion sensing for tire pressure monitoring

US

 

7041562

 

Freescale Semiconductor, Inc.

 

Method for forming multiple gate oxide thickness utilizing ashing and cleaning

US

 

7041576

 

Freescale Semiconductor, Inc.

 

Separately strained n-channel and p-channel transistors

US

 

7042098

 

Freescale Semiconductor, Inc.

 

Bonding pad for a packaged integrated circuit

US

 

7042103

 

Freescale Semiconductor, Inc.

 

Low stress semiconductor die attach

US

 

7042377

 

Freescale Semiconductor, Inc.

 

Analogue-to-digital sigma-delta modulator with fir filters

US

 

7042765

 

Freescale Semiconductor, Inc.

 

Memory bit line segment isolation

US

 

7042868

 

Freescale Semiconductor, Inc.

 

Method and system for performing ranging functions in an ultrawide bandwidth
system

US

 

7042964

 

Freescale Semiconductor, Inc.

 

Viterbi decoder, method and unit therefor

US

 

7043017

 

Freescale Semiconductor, Inc.

 

Key stream cipher device

US

 

7045432

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device with local semiconductor-on-insulator
(soi)

US

 

7045815

 

Freescale Semiconductor, Inc.

 

A semiconductor structure exhibiting reduced leakage current and method of
fabricating same

US

 

7047174

 

Freescale Semiconductor, Inc.

 

Method for producing test patterns for testing an integrated circuit

US

 

7047350

 

Freescale Semiconductor, Inc.

 

Data processing system having a serial data controller

US

 

7049694

 

Freescale Semiconductor, Inc.

 

Semiconductor package with crossing conductor assembly and method of manufacture

US

 

7050354

 

Freescale Semiconductor, Inc.

 

Low-power compiler-programmable memory with fast access timing

US

 

7051150

 

Freescale Semiconductor, Inc.

 

Scalable on chip network

US

 

7052939

 

Freescale Semiconductor, Inc.

 

Structure to reduce signal cross-talk through semiconductor substrate for system
on chip applications

 

Schedule IB - 73

--------------------------------------------------------------------------------


 

US

 

7056766

 

Freescale Semiconductor, Inc.

 

Method of forming land grid array packaged device

US

 

7056778

 

Freescale Semiconductor, Inc.

 

Semiconductor layer formation

US

 

7057427

 

Freescale Semiconductor, Inc.

 

Power on reset circuit

US

 

7057462

 

Freescale Semiconductor, Inc.

 

Temperature compensated on-chip bias circuit for linear rf hbt power amplifiers

US

 

7057564

 

Freescale Semiconductor, Inc.

 

Multylayer cavity slot antenna

US

 

7058149

 

Freescale Semiconductor, Inc.

 

System for providing a calibrated clock and methods thereof

US

 

7058414

 

Freescale Semiconductor, Inc.

 

Method and system for enabling device functions based on distance information

US

 

7061299

 

Freescale Semiconductor, Inc.

 

Bidirectional level shifter

US

 

7063919

 

Freescale Semiconductor, Inc.

 

Lithographic template having a repaired gap defect method of repair and use

US

 

7064030

 

Freescale Semiconductor, Inc.

 

Method for forming a multi-bit non-volatile memory device

US

 

7064396

 

Freescale Semiconductor, Inc.

 

Integrated circuit with multiple spacer insulating region widths

US

 

7064615

 

Freescale Semiconductor, Inc.

 

Method and apparatus for doherty amplifier biasing

US

 

7064700

 

Freescale Semiconductor, Inc.

 

Multi-channel analog to digital converter

US

 

7065136

 

Freescale Semiconductor, Inc.

 

Receiver having an equalizing demodulator and a non-equalizing demodulator and
method for controlling the same

US

 

7065207

 

Freescale Semiconductor, Inc.

 

Controlling attenuation during echo suppression

US

 

7067856

 

Freescale Semiconductor, Inc.

 

Semiconductor structure, semiconductor device, communicating device, integrated
circuit, and process for fabricating the same

US

 

7067868

 

Freescale Semiconductor, Inc.

 

Double gate device having a heterojunction source/drain and strained channel

US

 

7067907

 

Freescale Semiconductor, Inc.

 

Semiconductor package having angulated interconnect surfaces

US

 

7068198

 

Freescale Semiconductor, Inc.

 

Double-sampled integrator system and method thereof

US

 

7069384

 

Freescale Semiconductor, Inc.

 

System and method for cache external writing and write shadowing

US

 

7071038

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device having a dielectric layer with high
dielectric constant

US

 

7071518

 

Freescale Semiconductor, Inc.

 

Schottky device

US

 

7072635

 

Freescale Semiconductor, Inc.

 

Method for combining data from phase indeterminate data streams for raking

US

 

7074118

 

Freescale Semiconductor, Inc.

 

Polishing carrier head with a modified pressure profile

US

 

7074527

 

Freescale Semiconductor, Inc.

 

Method for fabricating a mask usng a hardmask and method for making a
semiconductor device using the same

US

 

7074627

 

Freescale Semiconductor, Inc.

 

Lead solder indicator and method

US

 

7074647

 

Freescale Semiconductor, Inc.

 

Semiconductor component and method of manufacturing same

US

 

7074664

 

Freescale Semiconductor, Inc.

 

Dual metal gate electrode semiconductor fabrication process and structure
thereof

 

Schedule IB - 74

--------------------------------------------------------------------------------


 

US

 

7074681

 

Freescale Semiconductor, Inc.

 

Semiconductor component and method of manufacturing

US

 

7074687

 

Freescale Semiconductor, Inc.

 

Method for forming an esd protection device

US

 

7074713

 

Freescale Semiconductor, Inc.

 

Plasma enhanced nitride layer

US

 

7075473

 

Freescale Semiconductor, Inc.

 

System and apparatus for reducing the effects of circuit mismatch in
analog-to-digital converters

US

 

7076584

 

Freescale Semiconductor, Inc.

 

Method and apparatus for interconnecting portions of circuitry within a data
processing system

US

 

7078297

 

Freescale Semiconductor, Inc.

 

Memory with recessed devices

US

 

7078785

 

Freescale Semiconductor, Inc.

 

Semiconductor device and making thereof

US

 

7078796

 

Freescale Semiconductor, Inc.

 

Corrosion-resistant copper bond pad and integrated device

US

 

7078966

 

Freescale Semiconductor, Inc.

 

Power amplifier saturation detection and operation at maximum power

US

 

7079068

 

Freescale Semiconductor, Inc.

 

Analog to digital converter

US

 

7079604

 

Freescale Semiconductor, Inc.

 

Ultrawide bandwidth system and method for fast synchronization using multiple
detection arms

US

 

7080191

 

Freescale Semiconductor, Inc.

 

Method and system for accessing memory devices

US

 

7080373

 

Freescale Semiconductor, Inc.

 

Method and device for creating and using pre-internalized program files

US

 

7082451

 

Freescale Semiconductor, Inc.

 

Reconfigurable vector-fft/ifft, vector-multiplier/divider

US

 

7083880

 

Freescale Semiconductor, Inc.

 

Lithographic template and method of formation and use

US

 

7084485

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a semiconductor component, and semiconductor component
formed thereby

US

 

7084698

 

Freescale Semiconductor, Inc.

 

Band-gap reference circuit

US

 

7085175

 

Freescale Semiconductor, Inc.

 

Word line driver circuit for a static random access memory and method therefor

US

 

7085943

 

Freescale Semiconductor, Inc.

 

Method and circuitry for controlling supply voltage in a data processing system

US

 

7088009

 

Freescale Semiconductor, Inc.

 

Wirebonded assemblage method and apparatus

US

 

7088162

 

Freescale Semiconductor, Inc.

 

Circuit generating constant narrow-pulse-width bipolarity monocycles

US

 

7088632

 

Freescale Semiconductor, Inc.

 

Automatic hidden refresh in a dram and method therefor

US

 

7088702

 

Freescale Semiconductor, Inc.

 

Method for controlling a data stream in a wireless network

US

 

7089170

 

Freescale Semiconductor, Inc.

 

System and method for testing an embedded microprocessor system containing
physical and/or simulated hardware

US

 

7089467

 

Freescale Semiconductor, Inc.

 

Asynchronous debug interface

US

 

7091071

 

Freescale Semiconductor, Inc.

 

Semiconductor fabrication process including recessed source/drain regions in an
soi wafer

US

 

7091089

 

Freescale Semiconductor, Inc.

 

Method of forming a nanocluster charge storage device

US

 

7091130

 

Freescale Semiconductor, Inc.

 

Method of forming a nanocluster charge

 

Schedule IB - 75

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

storage device

US

 

7091568

 

Freescale Semiconductor, Inc.

 

Dielectric layer, an electronic device including the dielectric layer, and a
process for forming the electronic device

US

 

7091602

 

Freescale Semiconductor, Inc.

 

Miniature moldlocks for heatsink or flag for an overmolded plastic package

US

 

7091712

 

Freescale Semiconductor, Inc.

 

Circuit for performing voltage regulation

US

 

7092465

 

Freescale Semiconductor, Inc.

 

Method and apparatus for processing an amplitude modulated (am) signal

US

 

7092890

 

Freescale Semiconductor, Inc.

 

Method for manufacturing thin gaas die with copper-back metal structures

US

 

7094645

 

Freescale Semiconductor, Inc.

 

Programming and erasing structure for a floating gate memory cell and method of
making

US

 

7095092

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of forming the same

US

 

7095246

 

Freescale Semiconductor, Inc.

 

Variable impedance output buffer

US

 

7096307

 

Freescale Semiconductor, Inc.

 

Shared write buffer in a peripheral interface and method of operating

US

 

7096348

 

Freescale Semiconductor, Inc.

 

Method and apparatus for allocating entries in a branch target buffer

US

 

7096378

 

Freescale Semiconductor, Inc.

 

Data storage system having a non-volatile ic based memory for storing user data

US

 

7098073

 

Freescale Semiconductor, Inc.

 

Method for stacking an integrated circuit on another integrated circuit

US

 

7098502

 

Freescale Semiconductor, Inc.

 

Transistor having three electrically isolated electrodes and method of formation

US

 

7098877

 

Freescale Semiconductor, Inc.

 

Driver circuit

US

 

7099973

 

Freescale Semiconductor, Inc.

 

Method and system of bus master arbitration

US

 

7100020

 

Freescale Semiconductor, Inc.

 

Digital communications processor

US

 

7100152

 

Freescale Semiconductor, Inc.

 

Software analysis system having an apparatus for selectively collecting analysis
data from a target system executing software instrumented with tag statements
and method for use thereof

US

 

7101736

 

Freescale Semiconductor, Inc.

 

Method of assembling a semiconductor component and apparatus therefor

US

 

7102359

 

Freescale Semiconductor, Inc.

 

Integrated fault detector circuit

US

 

7102365

 

Freescale Semiconductor, Inc.

 

Apparatus for current sensing

US

 

7102410

 

Freescale Semiconductor, Inc.

 

High voltage level converter using low voltage devices

US

 

7102669

 

Freescale Semiconductor, Inc.

 

Digital color image pre-processing

US

 

7105383

 

Freescale Semiconductor, Inc.

 

Packaged semiconductor with coated leads and method therefore

US

 

7105395

 

Freescale Semiconductor, Inc.

 

Programming and erasing structure for an nvm cell

US

 

7105429

 

Freescale Semiconductor, Inc.

 

Method of inhibiting metal silicide encroachment in a transistor

US

 

7105430

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device having a notched control electrode and
structure thereof

US

 

7105866

 

Freescale Semiconductor, Inc.

 

Heterojunction tunneling diodes and process for fabricating same

 

Schedule IB - 76

--------------------------------------------------------------------------------


 

US

 

7105886

 

Freescale Semiconductor, Inc.

 

High k dielectric film

US

 

7107436

 

Freescale Semiconductor, Inc.

 

Conditional next portion transferring of data stream to or from register based
on subsequent instruction aspect

US

 

7107489

 

Freescale Semiconductor, Inc.

 

Method and apparatus for debugging a data processing system

US

 

7108755

 

Freescale Semiconductor, Inc.

 

Simplification of ball attach method using super-saturated fine crystal flux

US

 

7109051

 

Freescale Semiconductor, Inc.

 

Method of integrating optical devices and electronic devices on an integrated
circuit

US

 

7109055

 

Freescale Semiconductor, Inc.

 

Methods and apparatus having wafer level chip scale package for sensing elements

US

 

7109079

 

Freescale Semiconductor, Inc.

 

Metal gate transistor cmos process and method for making

US

 

7109550

 

Freescale Semiconductor, Inc.

 

Semiconductor fabrication process with asymmetrical conductive spacers

US

 

7109782

 

Freescale Semiconductor, Inc.

 

Well bias voltage generator

US

 

7109906

 

Freescale Semiconductor, Inc.

 

Nicam encoder featuring synchronization of a nicam processor with front-end
input and output sections

US

 

7110380

 

Freescale Semiconductor, Inc.

 

System, method, and computer program product for sharing bandwidth in a wireless
personal area network or a wireless local area network

US

 

7110473

 

Freescale Semiconductor, Inc.

 

Mode controller for signal acquisition and tracking in an ultra wideband
communication system

US

 

7111184

 

Freescale Semiconductor, Inc.

 

System and method for deterministic communication across clock domains

US

 

7112455

 

Freescale Semiconductor, Inc.

 

Semiconductor optical devices and method for forming

US

 

7112490

 

Freescale Semiconductor, Inc.

 

Hot carrier injection programmable structure including discontinuous storage
elements and spacer control gates in a trench

US

 

7112832

 

Freescale Semiconductor, Inc.

 

Transistor having multiple channels

US

 

7112871

 

Freescale Semiconductor, Inc.

 

Flipchip qfn package

US

 

7113054

 

Freescale Semiconductor, Inc.

 

Arrangement and method impedance matching

US

 

7113430

 

Freescale Semiconductor, Inc.

 

Device for reducing the effects of leakage current within electronic devices

US

 

7115949

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device in a semiconductor layer and structure
thereof

US

 

7116147

 

Freescale Semiconductor, Inc.

 

Circuit and method for interpolative delay

US

 

7116537

 

Freescale Semiconductor, Inc.

 

Surge current prevention circuit and dc power supply

US

 

7117346

 

Freescale Semiconductor, Inc.

 

Data processing system having multiple register contexts and method therefor

US

 

7119381

 

Freescale Semiconductor, Inc.

 

Complementary metal-oxide semiconductor field effect transistor structure

US

 

7120126

 

Freescale Semiconductor, Inc.

 

Method for improved media quality feedback

US

 

7120661

 

Freescale Semiconductor, Inc.

 

Bit exactness support in dual-mac architecture

 

Schedule IB - 77

--------------------------------------------------------------------------------


 

US

 

7121141

 

Freescale Semiconductor, Inc.

 

Z-axis accelerometer with at least two gap sizes and travel stops disposed
outside an active capacitor area

US

 

7122395

 

Freescale Semiconductor, Inc.

 

Method of forming semiconductor devices through epitaxy

US

 

7122421

 

Freescale Semiconductor, Inc.

 

Semiconductor device including a transistor and a capacitor having an aligned
transistor and capative element

US

 

7123068

 

Freescale Semiconductor, Inc.

 

Flip-flop circuit having low power data retention

US

 

7123647

 

Freescale Semiconductor, Inc.

 

Chip rate base band receiver processor which receives digital information
containing symbol information

US

 

7123677

 

Freescale Semiconductor, Inc.

 

Variable sampling data output circuit

US

 

7123892

 

Freescale Semiconductor, Inc.

 

Architecture for an am/fm digital intermediate frequency radio

US

 

7124162

 

Freescale Semiconductor, Inc.

 

Adder tree structure dsp system and method

US

 

7124385

 

Freescale Semiconductor, Inc.

 

Method for automated transistor folding

US

 

7125805

 

Freescale Semiconductor, Inc.

 

Method of semiconductor fabrication incorporating disposable spacer into
elevated source/drain processing

US

 

7126172

 

Freescale Semiconductor, Inc.

 

Integration of multiple gate dielectrics by surface protection

US

 

7126192

 

Freescale Semiconductor, Inc.

 

Transistor with reduced gate-to-source capacitance and method therefor

US

 

7126433

 

Freescale Semiconductor, Inc.

 

Self-calibrating oscillator system

US

 

7127254

 

Freescale Semiconductor, Inc.

 

Method of using sub-rate slots in an ultrawide bandwidth system

US

 

7127384

 

Freescale Semiconductor, Inc.

 

Fast simulation of circuitry having soi transistors

US

 

7129566

 

Freescale Semiconductor, Inc.

 

Scribe street structure for backend interconnect semiconductor wafer integration

US

 

7130346

 

Freescale Semiconductor, Inc.

 

Method and apparatus having a digital pwm signal generator with integral noise
shaping

US

 

7130943

 

Freescale Semiconductor, Inc.

 

Data processing system with bus access retraction

US

 

7132303

 

Freescale Semiconductor, Inc.

 

Stacked semiconductor device assembly and method for forming

US

 

7132327

 

Freescale Semiconductor, Inc.

 

Decoupled complementary mask patterning transfer method

US

 

7132329

 

Freescale Semiconductor, Inc.

 

Source side injection storage device with spacer gates and method therefor

US

 

7132360

 

Freescale Semiconductor, Inc.

 

Method for treating a semiconductor surface to form a metal-containing layer

US

 

7132372

 

Freescale Semiconductor, Inc.

 

Method for preparing a semiconductor substrate surface for semiconductor device
fabrication

US

 

7132704

 

Freescale Semiconductor, Inc.

 

Transistor sidewall spacer stress modulation

US

 

7132863

 

Freescale Semiconductor, Inc.

 

Digital clock frequency doubler

US

 

7135370

 

Freescale Semiconductor, Inc.

 

Dielectric storage memory cell having high permittivity top dielectric and
method therefor

US

 

7135379

 

Freescale Semiconductor, Inc.

 

Isolation trench perimeter implant for

 

Schedule IB - 78

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

threshold voltage control

US

 

7135842

 

Freescale Semiconductor, Inc.

 

Voltage regulator having improved ir drop

US

 

7135934

 

Freescale Semiconductor, Inc.

 

Fully programmable phase locked loop

US

 

7136028

 

Freescale Semiconductor, Inc.

 

Applications of a high impedance surface

US

 

7136029

 

Freescale Semiconductor, Inc.

 

Frequency selective high impedance surface

US

 

7138328

 

Freescale Semiconductor, Inc.

 

Packaged ic using insulated wire

US

 

7138686

 

Freescale Semiconductor, Inc.

 

Integrated circuit with improved signal noise isolation and method for improving
signal noise isolation

US

 

7138842

 

Freescale Semiconductor, Inc.

 

Flip-flop circuit having low power data retention

US

 

7139860

 

Freescale Semiconductor, Inc.

 

Scalable on chip network

US

 

7139878

 

Freescale Semiconductor, Inc.

 

Method and apparatus for dynamic prefetch buffer configuration and replacement

US

 

7141476

 

Freescale Semiconductor, Inc.

 

Method of forming a transistor with a bottom gate

US

 

7141857

 

Freescale Semiconductor, Inc.

 

Semiconductor structures and methods of fabricating semiconductor structures
comprising hafnium oxide modified with lanthanum, a lanthanide-series metal, or
a combination thereof

US

 

7141860

 

Freescale Semiconductor, Inc.

 

Ldmos transistor

US

 

7141989

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for a mems varactor

US

 

7142058

 

Freescale Semiconductor, Inc.

 

On-chip temperature compensation circuit for an electronic device

US

 

7142401

 

Freescale Semiconductor, Inc.

 

Detecting overcurrents in a switching regulator using a voltage dependent
reference

US

 

7142597

 

Freescale Semiconductor, Inc.

 

Full bridge integral noise shaping for quantization of pulse width modulation
signals

US

 

7142606

 

Freescale Semiconductor, Inc.

 

Method and apparatus for shared processing a plurality of signals

US

 

7142665

 

Freescale Semiconductor, Inc.

 

Automatic gain control for an adaptive finite impulse response and method
therefore

US

 

7142669

 

Freescale Semiconductor, Inc.

 

Circuit for generating hash values

US

 

7144784

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device and structure thereof

US

 

7144825

 

Freescale Semiconductor, Inc.

 

Multi-layer dielectric containing diffusion barrier material

US

 

7145084

 

Freescale Semiconductor, Inc.

 

Radiation shielded module and method of shielding microelectronic devices

US

 

7145309

 

Freescale Semiconductor, Inc.

 

Open loop motor parking method and system

US

 

7146593

 

Freescale Semiconductor, Inc.

 

Method of implementing polishing uniformity and modifying layout data

US

 

7149674

 

Freescale Semiconductor, Inc.

 

Methods for analyzing integrated circuits and apparatus therefor

US

 

7151302

 

Freescale Semiconductor, Inc.

 

Method and apparatus for maintaining topographical uniformity of a semiconductor
memory array

US

 

7151387

 

Freescale Semiconductor, Inc.

 

Analysis module, integrated circuit, sytem and method for testing an integrated
circuit

 

Schedule IB - 79

--------------------------------------------------------------------------------


 

US

 

7151396

 

Freescale Semiconductor, Inc.

 

Clock delay compensation circuit

US

 

7151695

 

Freescale Semiconductor, Inc.

 

Integrated circuit having a non-volatile memory with discharge rate control and
method therefor

US

 

7153726

 

Freescale Semiconductor, Inc.

 

Semiconductor device with magnetically permeable heat sink

US

 

7154314

 

Freescale Semiconductor, Inc.

 

Communication apparatus including driver means for applying a switched signal to
a communication line with a controlled slew rate

US

 

7154719

 

Freescale Semiconductor, Inc.

 

Circuit for electrostatic discharge protection

US

 

7155618

 

Freescale Semiconductor, Inc.

 

Low power system and method for a data processing system

US

 

7157345

 

Freescale Semiconductor, Inc.

 

Source side injection storage device and method therefor

US

 

7157355

 

Freescale Semiconductor, Inc.

 

Method of making a semiconductor device having a strained semiconductor layer

US

 

7157377

 

Freescale Semiconductor, Inc.

 

Method of making a semiconductor device using treated photoresist

US

 

7158432

 

Freescale Semiconductor, Inc.

 

Memory with robust data sensing and method for sensing data

US

 

7159459

 

Freescale Semiconductor, Inc.

 

Multiple microelectromechanical (mem) devices formed on a single substrate and
sealed at different pressures and method therefor

US

 

7160755

 

Freescale Semiconductor, Inc.

 

Method of forming a substrateless semiconductor package

US

 

7160769

 

Freescale Semiconductor, Inc.

 

Channel orientation to enhance transistor performance

US

 

7160775

 

Freescale Semiconductor, Inc.

 

Method of discharging a semiconductor device

US

 

7160798

 

Freescale Semiconductor, Inc.

 

Method of making reinforced semiconductor package

US

 

7161199

 

Freescale Semiconductor, Inc.

 

Transistor structure with stress modification and capacitive reduction feature
in a width direction and method thereof

US

 

7161822

 

Freescale Semiconductor, Inc.

 

Compact non-volatile memory array with reduced disturb

US

 

7161827

 

Freescale Semiconductor, Inc.

 

Sram having improved cell stability and method therefor

US

 

7163903

 

Freescale Semiconductor, Inc.

 

Method for making a semiconductor structure using silicon germanium

US

 

7164293

 

Freescale Semiconductor, Inc.

 

Dynamic latch having integral logic function and method therefor

US

 

7164297

 

Freescale Semiconductor, Inc.

 

Multiple reference clock synthesizer

US

 

7164301

 

Freescale Semiconductor, Inc.

 

State retention power gating latch circuit

US

 

7164566

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge protection device and method therefore

US

 

7164998

 

Freescale Semiconductor, Inc.

 

Method for determining programmable coefficients to replicate frequency and
supply voltage correlation in an integrated circuit

US

 

7166897

 

Freescale Semiconductor, Inc.

 

Method and apparatus for performance enhancement in an asymmetrical

 

Schedule IB - 80

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

semiconductor device

US

 

7167035

 

Freescale Semiconductor, Inc.

 

Delay circuitry and method therefor

US

 

7169619

 

Freescale Semiconductor, Inc.

 

A method for fabricating semiconductor structures and devices on vicinal
substrates using a low temperature, low pressure, alkaline earth metal-rich
process

US

 

7169694

 

Freescale Semiconductor, Inc.

 

Method for forming a bond pad interface

US

 

7170116

 

Freescale Semiconductor, Inc.

 

Integrated circuit well bias circuitry

US

 

7170135

 

Freescale Semiconductor, Inc.

 

Arrangement and method for esd protection

US

 

7171346

 

Freescale Semiconductor, Inc.

 

Mismatch modeling tool

US

 

7171526

 

Freescale Semiconductor, Inc.

 

Memory controller useable in a data processing system

US

 

7172927

 

Freescale Semiconductor, Inc.

 

Warpage control of array packaging

US

 

7173663

 

Freescale Semiconductor, Inc.

 

Automatic exposure control system for a digital camera

US

 

7176130

 

Freescale Semiconductor, Inc.

 

Plasma treatment for surface of semiconductor device

US

 

7176574

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a multiple thickness interconnect

US

 

7177318

 

Freescale Semiconductor, Inc.

 

Method and apparatus for managing multicast data on an ip subnet

US

 

7177341

 

Freescale Semiconductor, Inc.

 

Ultra wide bandwidth noise cancellation mechanism and method

US

 

7179151

 

Freescale Semiconductor, Inc.

 

Polishing pad, a polishing apparatus, and a process for using the polishing pad

US

 

7179682

 

Freescale Semiconductor, Inc.

 

Packaged device and method of forming same

US

 

7179700

 

Freescale Semiconductor, Inc.

 

Semiconductor device with low resistance contacts

US

 

7179712

 

Freescale Semiconductor, Inc.

 

Multibit rom cell and method therefor

US

 

7180158

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of manufacture

US

 

7180432

 

Freescale Semiconductor, Inc.

 

Method and apparatus for complex cascade sigma-delta modulation and
single-sideband analog-to-digital conversion

US

 

7181188

 

Freescale Semiconductor, Inc.

 

Method and apparatus for entering a low power mode

US

 

7181638

 

Freescale Semiconductor, Inc.

 

Method and apparatus for skewing data with respect to command on a ddr interface

US

 

7183159

 

Freescale Semiconductor, Inc.

 

Method of forming an integrated circuit having nanocluster devices and
non-nanocluster devices

US

 

7183161

 

Freescale Semiconductor, Inc.

 

Programming and erasing structure for a floating gate memory cell and method of
making

US

 

7183817

 

Freescale Semiconductor, Inc.

 

High speed output buffer with ac-coupled level shift and dc level detection and
correction

US

 

7183825

 

Freescale Semiconductor, Inc.

 

State retention within a data processing system

US

 

7183848

 

Freescale Semiconductor, Inc.

 

Transconductance amplifier

US

 

7184719

 

Freescale Semiconductor, Inc.

 

Method for operating multiple overlapping wireless networks

 

Schedule IB - 81

--------------------------------------------------------------------------------


 

US

 

7184767

 

Freescale Semiconductor, Inc.

 

System and method of communication between multiple point-coordinated wireless
networks

US

 

7185121

 

Freescale Semiconductor, Inc.

 

Method of accessing memory via multiple slave ports

US

 

7185170

 

Freescale Semiconductor, Inc.

 

Data processing system having translation lookaside buffer valid bits with lock
and method therefor

US

 

7185249

 

Freescale Semiconductor, Inc.

 

Method and apparatus for secure scan testing

US

 

7185251

 

Freescale Semiconductor, Inc.

 

Method and apparatus for affecting a portion of an integrated circuit

US

 

7186596

 

Freescale Semiconductor, Inc.

 

Vertical diode formation in soi application

US

 

7186616

 

Freescale Semiconductor, Inc.

 

Method of removing nanoclusters in a semiconductor device

US

 

7187197

 

Freescale Semiconductor, Inc.

 

Transmission line driver

US

 

7187205

 

Freescale Semiconductor, Inc.

 

Integrated circuit storage element having low power data retention and method
therefor

US

 

7187600

 

Freescale Semiconductor, Inc.

 

Method and apparatus for protecting an integrated circuit from erroneous
operation

US

 

7188262

 

Freescale Semiconductor, Inc.

 

Bus arbitration in low power system

US

 

7188630

 

Freescale Semiconductor, Inc.

 

Method to passivate conductive surfaces during semiconductor processing

US

 

7190150

 

Freescale Semiconductor, Inc.

 

Dc-dc converter for power level tracking power amplifiers

US

 

7190213

 

Freescale Semiconductor, Inc.

 

Digital time constant tracking technique and apparatus

US

 

7190279

 

Freescale Semiconductor, Inc.

 

Audio modulated light system for personal electronic devices

US

 

7190293

 

Freescale Semiconductor, Inc.

 

Analog-to-digital converter arrangement and method

US

 

7191089

 

Freescale Semiconductor, Inc.

 

System and method for fall detection

US

 

7192855

 

Freescale Semiconductor, Inc.

 

Pecvd nitride film

US

 

7192876

 

Freescale Semiconductor, Inc.

 

Transistor with independent gate structures

US

 

7193924

 

Freescale Semiconductor, Inc.

 

Dual-port static random access memory having improved cell stability and write
margin

US

 

7196427

 

Freescale Semiconductor, Inc.

 

Structure having an integrated circuit on another integrated circuit with an
intervening bent adhesive element

US

 

7199306

 

Freescale Semiconductor, Inc.

 

Multi-strand substrate for ball-grid array assemblies and method

US

 

7199679

 

Freescale Semiconductor, Inc.

 

Baluns for multiple band operation

US

 

7200056

 

Freescale Semiconductor, Inc.

 

Memory row/column replacement in an integrated circuit

US

 

7200137

 

Freescale Semiconductor, Inc.

 

On chip network that maximizes interconnect utilization between processing
elements

US

 

7200378

 

Freescale Semiconductor, Inc.

 

Rocking potential-well switch and mixer

US

 

7200719

 

Freescale Semiconductor, Inc.

 

Prefetch control in a data processing system

US

 

7202117

 

Freescale Semiconductor, Inc.

 

Method of making a planar double-gated transistor

US

 

7202182

 

Freescale Semiconductor, Inc.

 

Method of passivating oxide/compound

 

Schedule IB - 82

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

semiconductor interface

US

 

7205178

 

Freescale Semiconductor, Inc.

 

Land grid array packaged device and method of forming same

US

 

7205202

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method for regional stress control

US

 

7205210

 

Freescale Semiconductor, Inc.

 

Semiconductor structure having strained semiconductor and method therefor

US

 

7205235

 

Freescale Semiconductor, Inc.

 

Method for reducing corrosion of metal surfaces during semiconductor processing

US

 

7205608

 

Freescale Semiconductor, Inc.

 

Electronic device including discontinuous storage elements

US

 

7206214

 

Freescale Semiconductor, Inc.

 

One time programmable memory and method of operation

US

 

7206244

 

Freescale Semiconductor, Inc.

 

Temperature based dram refresh

US

 

7208357

 

Freescale Semiconductor, Inc.

 

Template layer formation

US

 

7208390

 

Freescale Semiconductor, Inc.

 

Semiconductor device structure and method for forming

US

 

7208424

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device having a metal layer

US

 

7208841

 

Freescale Semiconductor, Inc.

 

Semiconductor device with strain relieving bump design

US

 

7209332

 

Freescale Semiconductor, Inc.

 

Transient detection circuit

US

 

7209469

 

Freescale Semiconductor, Inc.

 

Method and system for performing ranging functions in an ultrawide bandwidth
system

US

 

7211466

 

Freescale Semiconductor, Inc.

 

Stacked die semiconductor device

US

 

7211477

 

Freescale Semiconductor, Inc.

 

High voltage field effect device and method

US

 

7211487

 

Freescale Semiconductor, Inc.

 

Process for forming an electronic device including discontinuous storage
elements

US

 

7211852

 

Freescale Semiconductor, Inc.

 

Structure and method for fabricating gan devices utilizing the formation of a
compliant substrate

US

 

7211858

 

Freescale Semiconductor, Inc.

 

Split gate storage device including a horizontal first gate and a vertical
second gate in a trench

US

 

7212587

 

Freescale Semiconductor, Inc.

 

Apparatus for reducing dc offset in a receiver

US

 

7212799

 

Freescale Semiconductor, Inc.

 

Method and apparatus for acquiring and tracking ultrawide bandwidth signals

US

 

7214590

 

Freescale Semiconductor, Inc.

 

Method of forming an electronic device

US

 

7215014

 

Freescale Semiconductor, Inc.

 

Solderable metal finish for integrated circuit package leads and method for
forming

US

 

7215150

 

Freescale Semiconductor, Inc.

 

Method and circuit for maintaining i/o pad characteristics across different i/o
supply voltages

US

 

7215188

 

Freescale Semiconductor, Inc.

 

Integrated circuit having a low power mode and method therefor

US

 

7215268

 

Freescale Semiconductor, Inc.

 

Signal converters with multiple gate devices

US

 

7215765

 

Freescale Semiconductor, Inc.

 

Method and apparatus for pure delay estimation in a communication system

US

 

7217643

 

Freescale Semiconductor, Inc.

 

Semiconductor structures and methods for fabricating semiconductor structures
comprising high dielectric constant stacked structures

 

Schedule IB - 83

--------------------------------------------------------------------------------


 

US

 

7217667

 

Freescale Semiconductor, Inc.

 

Processes for forming electronic devices including a semiconductor layer

US

 

7218119

 

Freescale Semiconductor, Inc.

 

System and method for reducing current in a device during testing

US

 

7220632

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device and an optical device and structure
thereof

US

 

7221006

 

Freescale Semiconductor, Inc.

 

Gesoi transistor with low junction current and low junction capacitance and
method for making the same

US

 

7221188

 

Freescale Semiconductor, Inc.

 

Logic circuitry

US

 

7221221

 

Freescale Semiconductor, Inc.

 

Power amplifier with pre-distorter

US

 

7221613

 

Freescale Semiconductor, Inc.

 

Memory with serial input/output terminals for address and data and method
therefor

US

 

7224711

 

Freescale Semiconductor, Inc.

 

System and method for the mitigation of spectral lines in an ultrawide bandwidth
transceiver

US

 

7224938

 

Freescale Semiconductor, Inc.

 

Method of communicating with a network device

US

 

7226802

 

Freescale Semiconductor, Inc.

 

Tungsten coated silicon fingers

US

 

7226820

 

Freescale Semiconductor, Inc.

 

Transistor fabrication using double etch/refill process

US

 

7226833

 

Freescale Semiconductor, Inc.

 

Semiconductor device structure and method therefor

US

 

7226840

 

Freescale Semiconductor, Inc.

 

Process for forming an electronic device including discontinuous storage
elements

US

 

7227366

 

Freescale Semiconductor, Inc.

 

Device and method for biasing a transistor that is connected to a power
converter

US

 

7227783

 

Freescale Semiconductor, Inc.

 

Memory structure and method of programming

US

 

7228120

 

Freescale Semiconductor, Inc.

 

Circuit and method for reducing direct current biases

US

 

7228401

 

Freescale Semiconductor, Inc.

 

Interfacing a processor to a coprocessor in which the processor selectively
alters an execution mode of the coprocessor

US

 

7229903

 

Freescale Semiconductor, Inc.

 

Recessed semiconductor device

US

 

7230264

 

Freescale Semiconductor, Inc.

 

Semiconductor transistor having structural elements of differing materials

US

 

7230505

 

Freescale Semiconductor, Inc.

 

Voltage controlled oscillator with gain control

US

 

7232701

 

Freescale Semiconductor, Inc.

 

Microelectromechanical (mem) device with a protective cap that functions as a
motion stop

US

 

7233539

 

Freescale Semiconductor, Inc.

 

Non-volatile memory cell

US

 

7235471

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device having a silicide layer

US

 

7235473

 

Freescale Semiconductor, Inc.

 

Dual silicide semiconductor fabrication process

US

 

7235502

 

Freescale Semiconductor, Inc.

 

Transitional dielectric layer to improve reliability and performance of high
dielectric constant transistors

US

 

7235823

 

Freescale Semiconductor, Inc.

 

Source side injection storage device with spacer gates and method therefor

US

 

7235847

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a gate with a thin conductive layer

 

Schedule IB - 84

--------------------------------------------------------------------------------


 

US

 

7235959

 

Freescale Semiconductor, Inc.

 

Low drop-out voltage regulator and method

US

 

7236014

 

Freescale Semiconductor, Inc.

 

Circuit and method for peak detection of an analog signal

US

 

7236190

 

Freescale Semiconductor, Inc.

 

Digital image processing using white balance and gamma correction

US

 

7236339

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge circuit and method therefor

US

 

7236402

 

Freescale Semiconductor, Inc.

 

Method and apparatus for programming/erasing a non-volatile memory

US

 

7236756

 

Freescale Semiconductor, Inc.

 

Tuning signal generator and method thereof

US

 

7238555

 

Freescale Semiconductor, Inc.

 

Single transistor memory cell with reduced programming voltages

US

 

7238561

 

Freescale Semiconductor, Inc.

 

Method for forming uniaxially strained devices

US

 

7238579

 

Freescale Semiconductor, Inc.

 

Semiconductor device for reducing photovoltaic current

US

 

7238580

 

Freescale Semiconductor, Inc.

 

Semiconductor fabrication process employing stress inducing source drain
structures with graded impurity concentration

US

 

7238601

 

Freescale Semiconductor, Inc.

 

Semiconductor device having conductive spacers in sidewall regions and method
for forming

US

 

7238990

 

Freescale Semiconductor, Inc.

 

Interlayer dielectric under stress for an integrated circuit

US

 

7239182

 

Freescale Semiconductor, Inc.

 

Predriver circuit

US

 

7240041

 

Freescale Semiconductor, Inc.

 

Network message processing using inverse pattern matching

US

 

7240304

 

Freescale Semiconductor, Inc.

 

Method for voltage drop analysis in integrated circuits

US

 

7241636

 

Freescale Semiconductor, Inc.

 

Method and apparatus for providing structural support for interconnect pad while
allowing signal conductance

US

 

7241647

 

Freescale Semiconductor, Inc.

 

Graded semiconductor layer

US

 

7241691

 

Freescale Semiconductor, Inc.

 

Conducting metal oxide with additive as p-mos device electrode

US

 

7241695

 

Freescale Semiconductor, Inc.

 

Semiconductor device having nano-pillars and method therefor

US

 

7242285

 

Freescale Semiconductor, Inc.

 

Apparatus and method for power management in a tire pressure monitoring system

US

 

7242626

 

Freescale Semiconductor, Inc.

 

Method and apparatus for low voltage write in a static random access memory

US

 

7242762

 

Freescale Semiconductor, Inc.

 

Monitoring and control of an adaptive filter in a communication system

US

 

7243065

 

Freescale Semiconductor, Inc.

 

Low-complexity comfort noise generator

US

 

7244989

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of manufacture

US

 

7245246

 

Freescale Semiconductor, Inc.

 

Converter, circuit and method for compensation of non-idealities in continous
time sigma delta converters.

US

 

7245519

 

Freescale Semiconductor, Inc.

 

Digitally programmable capacitor array

US

 

7247552

 

Freescale Semiconductor, Inc.

 

Integrated circuit having structural support for a flip-chip interconnect pad
and method

 

Schedule IB - 85

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

therefor

US

 

7248069

 

Freescale Semiconductor, Inc.

 

Method and apparatus for providing security for debug circuitry

US

 

7248172

 

Freescale Semiconductor, Inc.

 

System and method for human body fall detection

US

 

7248659

 

Freescale Semiconductor, Inc.

 

Method for adjusting acquisition speed in a wireless network

US

 

7249223

 

Freescale Semiconductor, Inc.

 

Prefetching in a data processing system

US

 

7249288

 

Freescale Semiconductor, Inc.

 

Method and apparatus for non-intrusive tracing

US

 

7250340

 

Freescale Semiconductor, Inc.

 

Method of fabricating programmable structure including discontinuous storage
elements and spacer control gates in a trench

US

 

7251797

 

Freescale Semiconductor, Inc.

 

Pessimism reduction in crosstalk noise aware static timing analysis

US

 

7253455

 

Freescale Semiconductor, Inc.

 

Phemt with barrier optimized for low temperature operation

US

 

7253486

 

Freescale Semiconductor, Inc.

 

Field plate transistor with reduced field plate resistance

US

 

7253595

 

Freescale Semiconductor, Inc.

 

Low drop-out voltage regulator

US

 

7254003

 

Freescale Semiconductor, Inc.

 

Differential nulling avalanche (dna) clamp circuit and method of use

US

 

7254080

 

Freescale Semiconductor, Inc.

 

Fuse circuit and electronic circuit

US

 

7254766

 

Freescale Semiconductor, Inc.

 

Discrete multi-tone (dmt) system and method that communicates a data pump data
stream between a general purpose cpu and a dsp via a buffering scheme

US

 

7256077

 

Freescale Semiconductor, Inc.

 

Method for removing a semiconductor layer

US

 

7256454

 

Freescale Semiconductor, Inc.

 

Electronic device including discontinuous storage elements and a process for
forming the same

US

 

7256471

 

Freescale Semiconductor, Inc.

 

Antifuse element and electrically redundant antifuse array for controlled
rupture location

US

 

7256488

 

Freescale Semiconductor, Inc.

 

Semiconductor package with crossing conductor assembly and method of manufacture

US

 

7256657

 

Freescale Semiconductor, Inc.

 

Voltage controlled oscillator having digitally controlled phase adjustment and
method therefor

US

 

7259634

 

Freescale Semiconductor, Inc.

 

Arrangement and method for digital delay line

US

 

7259999

 

Freescale Semiconductor, Inc.

 

Non-volatile emory cell array for improved data retention and method of
operating thereof

US

 

7260105

 

Freescale Semiconductor, Inc.

 

Reduced peak emi bus using variable bit rate spreading

US

 

7260163

 

Freescale Semiconductor, Inc.

 

Noise blanker using an adaptive all-pole predictor and method therefor

US

 

7261003

 

Freescale Semiconductor, Inc.

 

Flowmeter and method for the making thereof

US

 

7261230

 

Freescale Semiconductor, Inc.

 

Wirebonding insulated wire and capillary therefor

US

 

7262105

 

Freescale Semiconductor, Inc.

 

Semiconductor device with silicided source/drains

 

Schedule IB - 86

--------------------------------------------------------------------------------


 

US

 

7262494

 

Freescale Semiconductor, Inc.

 

Three dimensional package

US

 

7262615

 

Freescale Semiconductor, Inc.

 

Method and apparatus for testing a semiconductor structure having top-side and
bottom-side connections

US

 

7262617

 

Freescale Semiconductor, Inc.

 

Method for testing integrated circuit, and wafer

US

 

7262655

 

Freescale Semiconductor, Inc.

 

High bandwidth resistor

US

 

7262667

 

Freescale Semiconductor, Inc.

 

Radio frequency power amplifier

US

 

7262671

 

Freescale Semiconductor, Inc.

 

Amplitude level control circuit

US

 

7262997

 

Freescale Semiconductor, Inc.

 

Electronic device including a memory array and conductive lines

US

 

7264986

 

Freescale Semiconductor, Inc.

 

Microelectronic assembly and method for forming the same

US

 

7265004

 

Freescale Semiconductor, Inc.

 

Electronic devices including a semiconductor layer and a process for forming the
same

US

 

7265059

 

Freescale Semiconductor, Inc.

 

Multiple fin formation

US

 

7265534

 

Freescale Semiconductor, Inc.

 

Test system for device characterization

US

 

7265994

 

Freescale Semiconductor, Inc.

 

Underfill film for printed wiring assemblies

US

 

7266848

 

Freescale Semiconductor, Inc.

 

Integrated circuit security and method therefor

US

 

7268463

 

Freescale Semiconductor, Inc.

 

Stress release mechanism in mems device and method of making same

US

 

7268524

 

Freescale Semiconductor, Inc.

 

Voltage regulator with adaptive frequency compensation

US

 

7268588

 

Freescale Semiconductor, Inc.

 

Cascadable level shifter cell

US

 

7268715

 

Freescale Semiconductor, Inc.

 

Gain control in a signal path with sigma-delta analog-to digital conversion

US

 

7269090

 

Freescale Semiconductor, Inc.

 

Memory access with consecutive addresses corresponding to different rows

US

 

7271013

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a bond pad and method therefor

US

 

7271069

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a plurality of different layers and method therefor

US

 

7271469

 

Freescale Semiconductor, Inc.

 

Methods of making integrated circuits

US

 

7272053

 

Freescale Semiconductor, Inc.

 

Integrated circuit having a non-volatile memory with discharge rate control and
method therefor

US

 

7272178

 

Freescale Semiconductor, Inc.

 

Method and apparatus for controlling the bandwidth frequency of an analog filter

US

 

7272767

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for incorporating iddq testing into logic bist

US

 

7273762

 

Freescale Semiconductor, Inc.

 

Microelectromechanical (mem) device including a spring release bridge and method
of making the same

US

 

7274203

 

Freescale Semiconductor, Inc.

 

Design-for-test circuit for low pin count devices

US

 

7274247

 

Freescale Semiconductor, Inc.

 

System, method and program product for well-bias set point adjustment

US

 

7275148

 

Freescale Semiconductor, Inc.

 

Data processing system using multiple addressing modes for simd operations and
method thereof

US

 

7276406

 

Freescale Semiconductor, Inc.

 

Transistor structure with dual trench for

 

Schedule IB - 87

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

optimized stress effect and method thereof

US

 

7276419

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method for forming the same

US

 

7276420

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a passive integrated matching network for power
amplifiers

US

 

7276435

 

Freescale Semiconductor, Inc.

 

Die level metal density gradient for improved flip chip package reliability

US

 

7276456

 

Freescale Semiconductor, Inc.

 

Article comprising an oxide layer on a gaas-based semiconductor structure and
method of forming same

US

 

7276974

 

Freescale Semiconductor, Inc.

 

Method and apparatus for protecting rf power amplifiers

US

 

7277449

 

Freescale Semiconductor, Inc.

 

On chip network

US

 

7277972

 

Freescale Semiconductor, Inc.

 

Data processing system with peripheral access protection and method therefor

US

 

7278062

 

Freescale Semiconductor, Inc.

 

Method and apparatus for responding to access errors in a data processing system

US

 

7279409

 

Freescale Semiconductor, Inc.

 

Method for forming multi-layer bumps on a substrate

US

 

7279433

 

Freescale Semiconductor, Inc.

 

Deposition and patterning of boron nitride nanotube ild

US

 

7279907

 

Freescale Semiconductor, Inc.

 

Method of testing for power and ground continuity of a semiconductor device

US

 

7279959

 

Freescale Semiconductor, Inc.

 

Charge pump system with reduced ripple and method therefor

US

 

7279997

 

Freescale Semiconductor, Inc.

 

Voltage controlled oscillator with a multiple gate transistor and method
therefor

US

 

7280518

 

Freescale Semiconductor, Inc.

 

Method of operating a media access controller

US

 

7280601

 

Freescale Semiconductor, Inc.

 

Method for operating multiple overlapping wireless networks

US

 

7280607

 

Freescale Semiconductor, Inc.

 

Ultra wide bandwidth communications method and system

US

 

7280615

 

Freescale Semiconductor, Inc.

 

Method for making a clear channel assessment in a wireless network

US

 

7282307

 

Freescale Semiconductor, Inc.

 

Reflective mask useful for transferring a pattern using extreme ultraviolet
(euv) radiation and method of making the same

US

 

7282386

 

Freescale Semiconductor, Inc.

 

Schottky device and method of forming

US

 

7282395

 

Freescale Semiconductor, Inc.

 

Method of making exposed pad ball grid array package

US

 

7282402

 

Freescale Semiconductor, Inc.

 

Method of making a dual strained channel semiconductor device

US

 

7282415

 

Freescale Semiconductor, Inc.

 

Method for making a semiconductor device with strain enhancement

US

 

7282426

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device having asymmetric dielectric regions
and structure thereof

US

 

7282929

 

Freescale Semiconductor, Inc.

 

Apparatus for current sensing

US

 

7283004

 

Freescale Semiconductor, Inc.

 

Phase locked loop filter

US

 

7284231

 

Freescale Semiconductor, Inc.

 

Layout modification using multilayer-based constraints

 

Schedule IB - 88

--------------------------------------------------------------------------------


 

US

 

7285452

 

Freescale Semiconductor, Inc.

 

Method to selectively form regions having differing properties and structure

US

 

7285819

 

Freescale Semiconductor, Inc.

 

Nonvolatile storage array with continuous control gate employing hot carrier
injection programming

US

 

7285832

 

Freescale Semiconductor, Inc.

 

Multiport single transistor bit cell

US

 

7285855

 

Freescale Semiconductor, Inc.

 

Packaged device and method of forming same

US

 

7285976

 

Freescale Semiconductor, Inc.

 

Integrated circuit with programmable-impedence output buffer and method therefor

US

 

7286042

 

Freescale Semiconductor, Inc.

 

Passive communication device and passive access control system

US

 

7286070

 

Freescale Semiconductor, Inc.

 

Rf carrier generator and method thereof

US

 

7286423

 

Freescale Semiconductor, Inc.

 

Bit line precharge in embedded memory

US

 

7287210

 

Freescale Semiconductor, Inc.

 

Convolutional encoder and method of operation

US

 

7288447

 

Freescale Semiconductor, Inc.

 

Semiconductor device having trench isolation for differential stress and method
therefor

US

 

7288448

 

Freescale Semiconductor, Inc.

 

Method and apparatus for mobility enhancement in a semiconductor device

US

 

7288458

 

Freescale Semiconductor, Inc.

 

Soi active layer with different surface orientation

US

 

7288820

 

Freescale Semiconductor, Inc.

 

Low voltage nmos-based electrostatic discharge clamp

US

 

7288977

 

Freescale Semiconductor, Inc.

 

High resolution pulse width modulator

US

 

7289052

 

Freescale Semiconductor, Inc.

 

System and method for analog-to-digital conversion

US

 

7289352

 

Freescale Semiconductor, Inc.

 

Semiconductor storage device

US

 

7289535

 

Freescale Semiconductor, Inc.

 

Method of accommodating fragmentation and burst in a wireless protocol

US

 

7289790

 

Freescale Semiconductor, Inc.

 

System for providing device authentication in a wireless network

US

 

7291521

 

Freescale Semiconductor, Inc.

 

Self correcting suppression of threshold voltage variation in fully depleted
transistors

US

 

7292073

 

Freescale Semiconductor, Inc.

 

Transmission line driver circuit

US

 

7292485

 

Freescale Semiconductor, Inc.

 

Sram having variable power supply and method therefor

US

 

7292495

 

Freescale Semiconductor, Inc.

 

Integrated circuit having a memory with low voltage read/write operation

US

 

7292622

 

Freescale Semiconductor, Inc.

 

Method and apparatus for raking in a wireless network

US

 

7292827

 

Freescale Semiconductor, Inc.

 

System and method for providing a single-ended receive portion and a
differential transmit portion in a wireless transceiver

US

 

7293153

 

Freescale Semiconductor, Inc.

 

Method and system for direct access to a non-memory mapped device memory

US

 

7293188

 

Freescale Semiconductor, Inc.

 

Low voltage detection system

US

 

7295484

 

Freescale Semiconductor, Inc.

 

Temperature based dram refresh

US

 

7295487

 

Freescale Semiconductor, Inc.

 

Storage circuit and method therefor

US

 

7296137

 

Freescale Semiconductor, Inc.

 

Memory management circuitry translation information retrieval during debugging

 

Schedule IB - 89

--------------------------------------------------------------------------------


 

US

 

7296248

 

Freescale Semiconductor, Inc.

 

Method and apparatus for compiling a parameterized cell

US

 

7297586

 

Freescale Semiconductor, Inc.

 

Novel gate dielectric and metal gate integration

US

 

7297588

 

Freescale Semiconductor, Inc.

 

Electronic device comprising a gate electrode including a metal-containing layer
having one or more impurities and a process for forming the same

US

 

7299335

 

Freescale Semiconductor, Inc.

 

Translation information retrieval transparent to processor core

US

 

7301187

 

Freescale Semiconductor, Inc.

 

High voltage field effect device and method

US

 

7301225

 

Freescale Semiconductor, Inc.

 

Multi-row lead frame

US

 

7301378

 

Freescale Semiconductor, Inc.

 

Circuit and method for determining optimal power and frequency metrics of an
integrated circuit

US

 

7301741

 

Freescale Semiconductor, Inc.

 

Integrated circuit with multiple independent gate field effect transistor
(migfet) rail clamp circuit

US

 

7303983

 

Freescale Semiconductor, Inc.

 

Ald gate electrode

US

 

7304975

 

Freescale Semiconductor, Inc.

 

Method for providing rapid delayed frame acknowledgment in a wireless
transceiver

US

 

7305223

 

Freescale Semiconductor, Inc.

 

Radio frequency circuit with integrated on-chip radio frequency signal coupler

US

 

7305642

 

Freescale Semiconductor, Inc.

 

Method of tiling analog circuits

US

 

7305643

 

Freescale Semiconductor, Inc.

 

Method of tiling analog circuits that include resistors and capacitors

US

 

7306986

 

Freescale Semiconductor, Inc.

 

Method of making a semiconductor device, and semiconductor device made thereby

US

 

7307572

 

Freescale Semiconductor, Inc.

 

Programmable dual input switched-capacitor gain stage

US

 

7308658

 

Freescale Semiconductor, Inc.

 

Method and apparatus for measuring test coverage

US

 

7309638

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a semiconductor component

US

 

7312129

 

Freescale Semiconductor, Inc.

 

Method for producing two gates controlling the same channel

US

 

7312654

 

Freescale Semiconductor, Inc.

 

Quiet power up and power down of a digital audio amplifier

US

 

7314798

 

Freescale Semiconductor, Inc.

 

Method of fabricating a nonvolatile storage array with continuous control gate
employing hot carrier injection programming

US

 

7315268

 

Freescale Semiconductor, Inc.

 

Integrator current matching

US

 

7315564

 

Freescale Semiconductor, Inc.

 

Analog signal separator for uwb versus narrowband signals

US

 

7315932

 

Freescale Semiconductor, Inc.

 

Data processing system having instruction specifiers for simd register operands
and method thereof

US

 

7316965

 

Freescale Semiconductor, Inc.

 

Substrate contact for a capped mems and method of making the substrate contact
at the wafer level

US

 

7317222

 

Freescale Semiconductor, Inc.

 

Memory cell using a dielectric having non-uniform thickness

US

 

7317345

 

Freescale Semiconductor, Inc.

 

Anti-gate leakage programmable capacitor

 

Schedule IB - 90

--------------------------------------------------------------------------------


 

US

 

7320931

 

Freescale Semiconductor, Inc.

 

Interfacial layer for use with high k dielectric materials

US

 

7322000

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for extending semiconductor chip testing with boundary
scan registers

US

 

7322014

 

Freescale Semiconductor, Inc.

 

Method of implementing polishing uniformity and modifying layout data

US

 

7323094

 

Freescale Semiconductor, Inc.

 

Process for depositing a layer of material on a substrate and a plating system

US

 

7323355

 

Freescale Semiconductor, Inc.

 

Method of forming a microelectronic device

US

 

7323373

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device with decreased undercutting of
semiconductor material

US

 

7323389

 

Freescale Semiconductor, Inc.

 

Method of forming a finfet structure

US

 

7324790

 

Freescale Semiconductor, Inc.

 

Wireless transceiver and method of operating the same

US

 

7327194

 

Freescale Semiconductor, Inc.

 

Low voltage low power class a/b output stage

US

 

7327288

 

Freescale Semiconductor, Inc.

 

Variable interpolator for non-uniformly sampled signals and method

US

 

7327993

 

Freescale Semiconductor, Inc.

 

Low leakage local oscillator system

US

 

7329566

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of manufacture

US

 

7332414

 

Freescale Semiconductor, Inc.

 

Chemical die singulation technique

US

 

7332979

 

Freescale Semiconductor, Inc.

 

Low noise reference oscillator with fast start-up

US

 

7333814

 

Freescale Semiconductor, Inc.

 

Method of accommodating overlapping adjacent networks

US

 

7334059

 

Freescale Semiconductor, Inc.

 

Multiple burst protocol device controller

US

 

7335602

 

Freescale Semiconductor, Inc.

 

Charge-free layer by layer etching of dielectrics

US

 

7335955

 

Freescale Semiconductor, Inc.

 

Esd protection for passive integrated devices

US

 

7336533

 

Freescale Semiconductor, Inc.

 

Electronic device and method for operating a memory circuit

US

 

7338894

 

Freescale Semiconductor, Inc.

 

Semiconductor device having nitridated oxide layer and method therefor

US

 

7339241

 

Freescale Semiconductor, Inc.

 

Finfet structure with contacts

US

 

7339267

 

Freescale Semiconductor, Inc.

 

Semiconductor package and method for forming the same

US

 

7339275

 

Freescale Semiconductor, Inc.

 

Multi-chips semiconductor device assemblies and methods for fabricating the same

US

 

7339404

 

Freescale Semiconductor, Inc.

 

Deglitch filter

US

 

7339442

 

Freescale Semiconductor, Inc.

 

Baseband rc filter pole and on-chip current tracking system

US

 

7339499

 

Freescale Semiconductor, Inc.

 

Keypad signal input apparatus

US

 

7339775

 

Freescale Semiconductor, Inc.

 

Overcurrent protection circuit and dc power supply

US

 

7340178

 

Freescale Semiconductor, Inc.

 

Conversion between optical and radio frequency signals

US

 

7340542

 

Freescale Semiconductor, Inc.

 

Data processing system with bus access retraction

US

 

7341914

 

Freescale Semiconductor, Inc.

 

Method for forming a non-volatile memory

 

Schedule IB - 91

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

and a peripheral device on a semiconductor substrate

US

 

7341915

 

Freescale Semiconductor, Inc.

 

Method of making planar double gate silicon-on insulator structures

US

 

7342276

 

Freescale Semiconductor, Inc.

 

Method and apparatus utilizing monocrystalline insulator

US

 

7342518

 

Freescale Semiconductor, Inc.

 

Digital rate converter

US

 

7342833

 

Freescale Semiconductor, Inc.

 

Nonvolatile memory cell programming

US

 

7344917

 

Freescale Semiconductor, Inc.

 

Method for packaging a semiconductor device

US

 

7344933

 

Freescale Semiconductor, Inc.

 

Method of forming device having a raised extension region

US

 

7345344

 

Freescale Semiconductor, Inc.

 

Embedded substrate interconnect for underside contact to source and drain
regions

US

 

7345545

 

Freescale Semiconductor, Inc.

 

Enhancement mode transceiver and switched gain amplifier integrated circuit

US

 

7346120

 

Freescale Semiconductor, Inc.

 

Method and system for performing distance measuring and direction finding using
ultrawide bandwidth transmissions

US

 

7346820

 

Freescale Semiconductor, Inc.

 

Testing of data retention latches in circuit devices

US

 

7348829

 

Freescale Semiconductor, Inc.

 

Slew rate control of a charge pump

US

 

7349266

 

Freescale Semiconductor, Inc.

 

Memory device with a data hold latch

US

 

7352311

 

Freescale Semiconductor, Inc.

 

Continuous time noise shaping analog-to-digital converter

US

 

7352333

 

Freescale Semiconductor, Inc.

 

Frequency-notching antenna

US

 

7352631

 

Freescale Semiconductor, Inc.

 

Methods for programming a floating body nonvolatile memory

US

 

7352793

 

Freescale Semiconductor, Inc.

 

System and method for ultra wideband communications using multiple code words

US

 

7353311

 

Freescale Semiconductor, Inc.

 

Method of accessing information and system therefor

US

 

7354814

 

Freescale Semiconductor, Inc.

 

Semiconductor process with first transistor types oriented in a first plane and
second transistor types oriented in a second plane

US

 

7354831

 

Freescale Semiconductor, Inc.

 

Multi-channel transistor structure and method of making thereof

US

 

7355260

 

Freescale Semiconductor, Inc.

 

Schottky device and method of forming

US

 

7355289

 

Freescale Semiconductor, Inc.

 

Packaged integrated circuit with enhanced thermal dissipation

US

 

7355456

 

Freescale Semiconductor, Inc.

 

Wide linear range peak detector

US

 

7356628

 

Freescale Semiconductor, Inc.

 

Packet switch with multiple addressable components

US

 

7358616

 

Freescale Semiconductor, Inc.

 

Semiconductor stacked die/wafer configuration and packaging and method thereof

US

 

7358743

 

Freescale Semiconductor, Inc.

 

Accumulated current counter and method thereof

US

 

7358792

 

Freescale Semiconductor, Inc.

 

Discharge device and dc power supply system

US

 

7358796

 

Freescale Semiconductor, Inc.

 

Input circuit for receiving a variable voltage input signal and method

 

Schedule IB - 92

--------------------------------------------------------------------------------


 

US

 

7358871

 

Freescale Semiconductor, Inc.

 

Method and system for decoding data

US

 

7359459

 

Freescale Semiconductor, Inc.

 

System and medhot for low power clear channel assessment

US

 

7360182

 

Freescale Semiconductor, Inc.

 

Method and system for reducing delay noise in an integrated circuit

US

 

7360183

 

Freescale Semiconductor, Inc.

 

Design analysis tool and method for deriving correspondence between storage
elements of two memory models

US

 

7361543

 

Freescale Semiconductor, Inc.

 

Method of forming a nanocluster charge storage device

US

 

7361551

 

Freescale Semiconductor, Inc.

 

Method for making an integrated circuit having an embedded non-volatile memory

US

 

7361561

 

Freescale Semiconductor, Inc.

 

A method of making a metal gate semiconductor device

US

 

7361567

 

Freescale Semiconductor, Inc.

 

Non-volatile nanocrystal memory and method therefor

US

 

7361985

 

Freescale Semiconductor, Inc.

 

Thermally enhanced molded package for semiconductors

US

 

7361987

 

Freescale Semiconductor, Inc.

 

Circuit device with at least partial packaging and method for forming

US

 

7362134

 

Freescale Semiconductor, Inc.

 

Circuit and method for latch bypass

US

 

7362190

 

Freescale Semiconductor, Inc.

 

Oscillator circuit with high pass filter and low pass filter in output stage

US

 

7362645

 

Freescale Semiconductor, Inc.

 

Integrated circuit fuses having corresponding storage circuitry

US

 

7362840

 

Freescale Semiconductor, Inc.

 

Circuit and method for adjusting timing alignment using programmable codes

US

 

7363208

 

Freescale Semiconductor, Inc.

 

Power consumption estimation

US

 

7364953

 

Freescale Semiconductor, Inc.

 

Manufacturing method to construct semiconductor-on-insulator with conductor
layer sandwiched between buried dielectric layer and semiconductor layers

US

 

7364969

 

Freescale Semiconductor, Inc.

 

Semiconductor fabrication process for integrating formation of embedded
nonvolatile storage device with formation of multiple transistor device types

US

 

7364970

 

Freescale Semiconductor, Inc.

 

A method of making a multi-bit non-volatile memory (nvm) cell and structure

US

 

7365410

 

Freescale Semiconductor, Inc.

 

Semiconductor structure having a metallic buffer layer and method for forming

US

 

7365584

 

Freescale Semiconductor, Inc.

 

Slew-rate control apparatus and methods for a power transistor to reduce voltage
transients during inductive flyback

US

 

7365587

 

Freescale Semiconductor, Inc.

 

Contention-free keeper circuit and a method for contention elimination

US

 

7368668

 

Freescale Semiconductor, Inc.

 

Ground shields for semiconductors

US

 

7368786

 

Freescale Semiconductor, Inc.

 

Process insensitive esd protection device

US

 

7369086

 

Freescale Semiconductor, Inc.

 

Miniature vertically polarized multiple frequency band antenna and method of
providing an antenna for a wireless device

US

 

7369450

 

Freescale Semiconductor, Inc.

 

Nonvolatile memory having latching sense amplifier and method of operation

US

 

7369452

 

Freescale Semiconductor, Inc.

 

Programmable cell

US

 

7369974

 

Freescale Semiconductor, Inc.

 

Polynomial generation method for circuit

 

Schedule IB - 93

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

modeling

US

 

7370332

 

Freescale Semiconductor, Inc.

 

Arrangement and method for iterative decoding

US

 

7371626

 

Freescale Semiconductor, Inc.

 

Method and apparatus for maintaining topographical uniformity of a semiconductor
memory array

US

 

7371677

 

Freescale Semiconductor, Inc.

 

Laterally grown nanotubes and method of formation

US

 

7372342

 

Freescale Semiconductor, Inc.

 

Oscillator

US

 

7373539

 

Freescale Semiconductor, Inc.

 

Parallel path alignment method and apparatus

US

 

7374971

 

Freescale Semiconductor, Inc.

 

Semiconductor die edge reconditioning

US

 

7375002

 

Freescale Semiconductor, Inc.

 

Mim capacitor in a semiconductor device and method therefor

US

 

7376177

 

Freescale Semiconductor, Inc.

 

Circuit and method for rake training during acquisition

US

 

7376207

 

Freescale Semiconductor, Inc.

 

Apparatus for receiving and recovering frequency shift keyed symbols

US

 

7376568

 

Freescale Semiconductor, Inc.

 

Voice signal processor

US

 

7376777

 

Freescale Semiconductor, Inc.

 

Performing an n-bit write access to an mxn-bit-only peripheral

US

 

7378197

 

Freescale Semiconductor, Inc.

 

Method of patterning photoresist on a wafer using a reflective mask with a
multi-layer arc

US

 

7378298

 

Freescale Semiconductor, Inc.

 

Method of making stacked die pacakge

US

 

7378306

 

Freescale Semiconductor, Inc.

 

Selective silicon deposition for planarized dual surface orientation integration

US

 

7378314

 

Freescale Semiconductor, Inc.

 

Source side injection storage device with control gates adjacent to shared
source/drain and method therefor

US

 

7378317

 

Freescale Semiconductor, Inc.

 

Superjunction power mosfet

US

 

7378339

 

Freescale Semiconductor, Inc.

 

Barrier for use in 3-d integration of circuits

US

 

7378920

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for a high-frequency output match circuit

US

 

7378993

 

Freescale Semiconductor, Inc.

 

Method and system for transmitting data

US

 

7379002

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for a multi-mode analog-to-digital converter

US

 

7382158

 

Freescale Semiconductor, Inc.

 

Level shifter circuit

US

 

7383393

 

Freescale Semiconductor, Inc.

 

System and method for cooperative prefetching

US

 

7384819

 

Freescale Semiconductor, Inc.

 

Method of forming stackable package

US

 

7385307

 

Freescale Semiconductor, Inc.

 

Drive arrangement for activating a car safety device activation element

US

 

7385451

 

Freescale Semiconductor, Inc.

 

Arrangement, phase locked loop and method for noise shaping in a phase-locked
loop

US

 

7386821

 

Freescale Semiconductor, Inc.

 

Primitive cell method for front end physical design

US

 

7387946

 

Freescale Semiconductor, Inc.

 

Method of fabricating a substrate for a planar, double gated, transistor process

US

 

7388419

 

Freescale Semiconductor, Inc.

 

Pvt variation detection and compensation circuit

US

 

7388422

 

Freescale Semiconductor, Inc.

 

Charge pump circuit for high side drive circuit and driver driving voltage
circuit

 

Schedule IB - 94

--------------------------------------------------------------------------------


 

US

 

7388954

 

Freescale Semiconductor, Inc.

 

Method and apparatus for tone indication

US

 

7391278

 

Freescale Semiconductor, Inc.

 

Oscillator with stacked amplifier

US

 

7391659

 

Freescale Semiconductor, Inc.

 

Method for multiple step programming a memory cell

US

 

7393752

 

Freescale Semiconductor, Inc.

 

Semiconductor devices and method of fabrication

US

 

7394299

 

Freescale Semiconductor, Inc.

 

Digital clock frequency multiplier

US

 

7394686

 

Freescale Semiconductor, Inc.

 

Programmable structure including discontinuous storage elements and spacer
control gates in a trench

US

 

7394866

 

Freescale Semiconductor, Inc.

 

Ultra wideband communication system, method, and device with low noise pulse
formation

US

 

7397001

 

Freescale Semiconductor, Inc.

 

Multi-strand substrate for ball-grid array assemblies and method

US

 

7397291

 

Freescale Semiconductor, Inc.

 

Clock jitter minimization in a continuous time sigma delta analog-to-digital
converter

US

 

7397297

 

Freescale Semiconductor, Inc.

 

Level shifter circuit

US

 

7397703

 

Freescale Semiconductor, Inc.

 

Non-volatile memory with controlled program/erase

US

 

7397722

 

Freescale Semiconductor, Inc.

 

Multiple block memory with complementary data path

US

 

7399675

 

Freescale Semiconductor, Inc.

 

Electronic device including an array and process for forming the same

US

 

7400172

 

Freescale Semiconductor, Inc.

 

Miller capacitance tolerant buffer element

US

 

7400669

 

Freescale Semiconductor, Inc.

 

Leakage nulling receiver correlator structure and method for ultra wide
bandwidth communication system

US

 

7401201

 

Freescale Semiconductor, Inc.

 

Processor and method for altering address translation

US

 

7401234

 

Freescale Semiconductor, Inc.

 

Autonomous memory checker for runtime security assurance and method therefore

US

 

7402476

 

Freescale Semiconductor, Inc.

 

Method for forming an electronic device

US

 

7402477

 

Freescale Semiconductor, Inc.

 

Method of making a multiple crystal orientation semiconductor device

US

 

7403071

 

Freescale Semiconductor, Inc.

 

High linearity and low noise amplifier with continuously variable gain control

US

 

7403410

 

Freescale Semiconductor, Inc.

 

Switch device and method

US

 

7403966

 

Freescale Semiconductor, Inc.

 

Hardware for performing an arithmetic function

US

 

7404019

 

Freescale Semiconductor, Inc.

 

Method and apparatus for endianness control in a data processing system

US

 

7404139

 

Freescale Semiconductor, Inc.

 

Decoder with m-at-a-time traceback

US

 

7405099

 

Freescale Semiconductor, Inc.

 

Wide and narrow trench formation in high aspect ratio mems

US

 

7405102

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for thermal management in a multi-layer embedded chip
structure

US

 

7405128

 

Freescale Semiconductor, Inc.

 

Dotted channel mosfet and method

US

 

7406102

 

Freescale Semiconductor, Inc.

 

Multi-mode method and apparatus for performing digital modulation and
demodulation

US

 

7408973

 

Freescale Semiconductor, Inc.

 

Ultra wide bandwidth spread-spectrum

 

Schedule IB - 95

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

communications system

US

 

7409198

 

Freescale Semiconductor, Inc.

 

Wideband variable gain amplifier in an ultra wideband receiver

US

 

7409502

 

Freescale Semiconductor, Inc.

 

Selective cache line allocation instruction execution and circuitry

US

 

7409654

 

Freescale Semiconductor, Inc.

 

Method and apparatus for performing test pattern autograding

US

 

7409738

 

Freescale Semiconductor, Inc.

 

System and method for predicting rotational imbalance

US

 

7410544

 

Freescale Semiconductor, Inc.

 

Method for cleaning electroless process tank

US

 

7410876

 

Freescale Semiconductor, Inc.

 

Methodology to reduce soi floating-body effect

US

 

7411270

 

Freescale Semiconductor, Inc.

 

Composite capacitor and method for forming the same

US

 

7411466

 

Freescale Semiconductor, Inc.

 

Coil-less overtone crystal oscillator

US

 

7411467

 

Freescale Semiconductor, Inc.

 

Overtone crystal oscillator automatic calibration system

US

 

7412008

 

Freescale Semiconductor, Inc.

 

Programmable phase mapping and phase rotation modulator and method

US

 

7413970

 

Freescale Semiconductor, Inc.

 

Electronic device including a semiconductor fin and a process for forming the
electronic device

US

 

7414316

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for thermal isolation in vertically-integrated
semiconductor devices

US

 

7414384

 

Freescale Semiconductor, Inc.

 

Series regulator circuit

US

 

7414439

 

Freescale Semiconductor, Inc.

 

Receiver for a switched signal on a communication line

US

 

7414449

 

Freescale Semiconductor, Inc.

 

Dynamic scannable latch and method of operation

US

 

7414462

 

Freescale Semiconductor, Inc.

 

Differential receiver circuit

US

 

7414877

 

Freescale Semiconductor, Inc.

 

Electronic device including a static-random-access memory cell and a process of
forming the electronic device

US

 

7415263

 

Freescale Semiconductor, Inc.

 

Receiver for a wireless communication device

US

 

7415493

 

Freescale Semiconductor, Inc.

 

Asynchronous sampling rate conversion

US

 

7415558

 

Freescale Semiconductor, Inc.

 

Communication steering for use in a multi-master shared resource system

US

 

7416605

 

Freescale Semiconductor, Inc.

 

Anneal of epitaxial layer in a semiconductor device

US

 

7416945

 

Freescale Semiconductor, Inc.

 

Method for forming a split gate memory device

US

 

7418251

 

Freescale Semiconductor, Inc.

 

Compact radio frequency harmonic filter using integrated passive device
technology

US

 

7418675

 

Freescale Semiconductor, Inc.

 

System and method for reducing the power consumption of clock systems

US

 

7419866

 

Freescale Semiconductor, Inc.

 

Electronic device including semiconductor islands of different thicknesses over
an insulating layer and a process of forming the same

US

 

7420202

 

Freescale Semiconductor, Inc.

 

Electronic device including a transistor structure having an active region
adjacent to a stressor layer and a process for forming the

 

Schedule IB - 96

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

electronic device

US

 

7420296

 

Freescale Semiconductor, Inc.

 

Power supply circuit

US

 

7420394

 

Freescale Semiconductor, Inc.

 

Latching input buffer circuit with variable hysteresis

US

 

7420401

 

Freescale Semiconductor, Inc.

 

Low pin count reset configuration

US

 

7420426

 

Freescale Semiconductor, Inc.

 

Frequency modulated output clock from a digital phase locked loop

US

 

7421610

 

Freescale Semiconductor, Inc.

 

Clock generation circuit

US

 

7422973

 

Freescale Semiconductor, Inc.

 

Method for forming multi-layer bumps on a substrate

US

 

7422979

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device having a diffusion barrier stack and
structure thereof

US

 

7423416

 

Freescale Semiconductor, Inc.

 

Voltage regulator and method for providing a regulated output

US

 

7425464

 

Freescale Semiconductor, Inc.

 

Semiconductor device packaging

US

 

7425485

 

Freescale Semiconductor, Inc.

 

Microelectronic assembly and method for forming the same

US

 

7427549

 

Freescale Semiconductor, Inc.

 

Method of separating structure in a semiconductor device

US

 

7428172

 

Freescale Semiconductor, Inc.

 

Concurrent programming and program verification of floating gate transistor

US

 

7429506

 

Freescale Semiconductor, Inc.

 

Process of making a iii-v compound semiconductor heterostructure mosfet

US

 

7429790

 

Freescale Semiconductor, Inc.

 

Semiconductor structure and method of manufacture

US

 

7430151

 

Freescale Semiconductor, Inc.

 

Memory with clocked sense amplifier

US

 

7430642

 

Freescale Semiconductor, Inc.

 

System and method for unified cache access using sequential instruction
information

US

 

7432024

 

Freescale Semiconductor, Inc.

 

Lithographic template and method of formation and use

US

 

7432122

 

Freescale Semiconductor, Inc.

 

Electronic device and a process for forming the electronic device

US

 

7432130

 

Freescale Semiconductor, Inc.

 

Method of packaging semiconductor die

US

 

7432133

 

Freescale Semiconductor, Inc.

 

Plastic packaged device with die interface layer

US

 

7432145

 

Freescale Semiconductor, Inc.

 

Power semiconductor device with a base region and method of manufacturing same

US

 

7432158

 

Freescale Semiconductor, Inc.

 

Method for retaining nanocluster size and electrical characteristics during
processing

US

 

7432164

 

Freescale Semiconductor, Inc.

 

Semiconductor device comprising a transistor having a counter-doped channel
region and method for forming the same

US

 

7432547

 

Freescale Semiconductor, Inc.

 

Non-volatile memory device with improved data retention and method therefor

US

 

7432565

 

Freescale Semiconductor, Inc.

 

Iii-v compound semiconductor heterostructure mosfet device

US

 

7432693

 

Freescale Semiconductor, Inc.

 

Low drop-out dc voltage regulator

US

 

7432725

 

Freescale Semiconductor, Inc.

 

Electrical field sensors

US

 

7432729

 

Freescale Semiconductor, Inc.

 

Methods of testing electronic devices

US

 

7432748

 

Freescale Semiconductor, Inc.

 

Sequence-independent power-on reset for multivoltage circuits

US

 

7432754

 

Freescale Semiconductor, Inc.

 

Voltage control circuit having a power

 

Schedule IB - 97

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

switch

US

 

7432778

 

Freescale Semiconductor, Inc.

 

Arrangement and method for impedance matching

US

 

7432792

 

Freescale Semiconductor, Inc.

 

High frquency thin film electrical circuit element

US

 

7432838

 

Freescale Semiconductor, Inc.

 

Method and apparatus for reduced power consumption adc conversion

US

 

7434009

 

Freescale Semiconductor, Inc.

 

Apparatus and method for providing information to a cache module using fetch
bursts

US

 

7434039

 

Freescale Semiconductor, Inc.

 

Computer processor capable of responding with a comparable efficiency to both
software-state-independent and state-dependent events

US

 

7434108

 

Freescale Semiconductor, Inc.

 

Masking within a data processing system having applicability for a development
interface

US

 

7434148

 

Freescale Semiconductor, Inc.

 

Track buffer in a parallel decoder

US

 

7434264

 

Freescale Semiconductor, Inc.

 

Data processing system with peripheral access protection and method therefor

US

 

7434464

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for a mems gyro sensor

US

 

7435625

 

Freescale Semiconductor, Inc.

 

Semiconductor device with reduced package cross-talk and loss

US

 

7435639

 

Freescale Semiconductor, Inc.

 

Dual surface soi by lateral epitaxial overgrowth

US

 

7435646

 

Freescale Semiconductor, Inc.

 

Method for forming floating gates within nvm process

US

 

7436025

 

Freescale Semiconductor, Inc.

 

Termination structures for super junction devices

US

 

7436919

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for bit synchronizing data transferred across a multi-pin
asynchronous serial interface

US

 

7437698

 

Freescale Semiconductor, Inc.

 

Method and program product for protecting information in eda tool design views

US

 

7437951

 

Freescale Semiconductor, Inc.

 

Flowmeter and method for the making thereof

US

 

7439105

 

Freescale Semiconductor, Inc.

 

Metal gate with zirconium

US

 

7439134

 

Freescale Semiconductor, Inc.

 

Method for process integration of non-volatile memory cell transistors with
transistors of another type

US

 

7439584

 

Freescale Semiconductor, Inc.

 

Structure and method for resurf ldmosfet with a current diverter

US

 

7439606

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a passive integrated matching network for power
amplifiers

US

 

7439718

 

Freescale Semiconductor, Inc.

 

Apparatus and method for high speed voltage regulation

US

 

7439787

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for a digital pulse witdh modulator using multiple delay
locked loops

US

 

7439791

 

Freescale Semiconductor, Inc.

 

Temperature compensation device and method thereof

US

 

7440313

 

Freescale Semiconductor, Inc.

 

Two-port sram having improved write

 

Schedule IB - 98

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

operation

US

 

7440335

 

Freescale Semiconductor, Inc.

 

Contention-free hierarchical bit line in embedded memory and method thereof

US

 

7440354

 

Freescale Semiconductor, Inc.

 

Memory with level shifting word line driver and method thereof

US

 

7440731

 

Freescale Semiconductor, Inc.

 

Power amplifier with vswr detection and correction feature

US

 

7440737

 

Freescale Semiconductor, Inc.

 

Noise blanker control

US

 

7441102

 

Freescale Semiconductor, Inc.

 

Integrated circuit with functional state configurable memory and method of
configuring functional states of the integrated circuit memory

US

 

7441262

 

Freescale Semiconductor, Inc.

 

Integrated vpn/firewall system

US

 

7442581

 

Freescale Semiconductor, Inc.

 

Flexible carrier and release method for high volume electronic package
fabrication

US

 

7442590

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device having a fin and structure thereof

US

 

7442591

 

Freescale Semiconductor, Inc.

 

Method of making a multi-gate device

US

 

7442598

 

Freescale Semiconductor, Inc.

 

Method of forming an interlayer dielectric

US

 

7442616

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a bipolar transistor and bipolar transistor thereof

US

 

7442621

 

Freescale Semiconductor, Inc.

 

Semiconductor process for forming stress absorbent shallow trench isolations
structures

US

 

7442654

 

Freescale Semiconductor, Inc.

 

Method of forming an oxide layer on a compound semiconductor structure

US

 

7443174

 

Freescale Semiconductor, Inc.

 

Electrical field reciprocal displacement sensors

US

 

7443223

 

Freescale Semiconductor, Inc.

 

Level shifting circuit

US

 

7443256

 

Freescale Semiconductor, Inc.

 

Oscillator circuit with a voltage restriction block

US

 

7443323

 

Freescale Semiconductor, Inc.

 

Calibrating a digital-to-analog converter

US

 

7443325

 

Freescale Semiconductor, Inc.

 

Sigma-delta modulator

US

 

7443333

 

Freescale Semiconductor, Inc.

 

Single stage cyclic analog to digital converter with variable resolution

US

 

7443745

 

Freescale Semiconductor, Inc.

 

Byte writeable memory with bit-column voltage selection and column redundancy

US

 

7443783

 

Freescale Semiconductor, Inc.

 

I/q mismatch compensation in an ofdm receiver in presence of frequency offset

US

 

7444012

 

Freescale Semiconductor, Inc.

 

Method and apparatus for performing failure analysis with fluorescence inks

US

 

7444443

 

Freescale Semiconductor, Inc.

 

Method of repeating data transmission between network devices

US

 

7444556

 

Freescale Semiconductor, Inc.

 

System and method of interleaving transmitted data

US

 

7444557

 

Freescale Semiconductor, Inc.

 

Memory with fault tolerant reference circuitry

US

 

7444568

 

Freescale Semiconductor, Inc.

 

Method and apparatus for testing a data processing system

US

 

7445967

 

Freescale Semiconductor, Inc.

 

Method of packaging a semiconductor die and package thereof

US

 

7445976

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device having an interlayer and structure
thereof

 

Schedule IB - 99

--------------------------------------------------------------------------------


 

US

 

7445981

 

Freescale Semiconductor, Inc.

 

Method for forming a dual metal gate structure

US

 

7445984

 

Freescale Semiconductor, Inc.

 

Method for removing nanoclusters from selected regions

US

 

7446001

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor-on-insulator (soi) body-contacted device with
a portion of drain region removed

US

 

7446006

 

Freescale Semiconductor, Inc.

 

Semiconductor fabrication process including silicide stringer removal processing

US

 

7446017

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for rf shielding in vertically-integrated semiconductor
devices

US

 

7446026

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device with stressor source/drain regions

US

 

7446411

 

Freescale Semiconductor, Inc.

 

Semiconductor structure and method of assembly

US

 

7446566

 

Freescale Semiconductor, Inc.

 

Level shifter

US

 

7446592

 

Freescale Semiconductor, Inc.

 

Pvt variation detection and compensation circuit

US

 

7446681

 

Freescale Semiconductor, Inc.

 

Lookup table array compression and indexing

US

 

7446990

 

Freescale Semiconductor, Inc.

 

I/o cell esd system

US

 

7447272

 

Freescale Semiconductor, Inc.

 

Filter method and apparatus for polar modulation

US

 

7447279

 

Freescale Semiconductor, Inc.

 

Method and system for indicating zero-crossings of a signal in the presence of
noise

US

 

7447284

 

Freescale Semiconductor, Inc.

 

Method and apparatus for signal noise control

US

 

7447503

 

Freescale Semiconductor, Inc.

 

Method of designating a future network coordinator

US

 

7447867

 

Freescale Semiconductor, Inc.

 

Non-intrusive address mapping having a modified address space identifier and
circuitry therefor

US

 

7447886

 

Freescale Semiconductor, Inc.

 

System for expanded instruction encoding and method thereof

US

 

7449923

 

Freescale Semiconductor, Inc.

 

Amplifier circuit for double sampled architectures

US

 

7450454

 

Freescale Semiconductor, Inc.

 

Low voltage data path in memory array

US

 

7450558

 

Freescale Semiconductor, Inc.

 

Method for controlling operation of a child or neighbor network

US

 

7450634

 

Freescale Semiconductor, Inc.

 

Decision feed forward equalizer system and method

US

 

7450665

 

Freescale Semiconductor, Inc.

 

Method and apparatus to implement dc offset correction in a sigma delta
converter

US

 

7452750

 

Freescale Semiconductor, Inc.

 

Capacitor attachment method

US

 

7452768

 

Freescale Semiconductor, Inc.

 

Multiple device types including an inverted-t channel transistor and method
therefor

US

 

7456055

 

Freescale Semiconductor, Inc.

 

Electronic device including a semiconductor fin and a process for forming the
electronic device

US

 

7456465

 

Freescale Semiconductor, Inc.

 

Split gate memory cell and method therefor

US

 

7456679

 

Freescale Semiconductor, Inc.

 

Reference circuit and method for generating a reference signal from a reference
circuit

US

 

7456798

 

Freescale Semiconductor, Inc.

 

Stacked loop antenna

 

Schedule IB - 100

--------------------------------------------------------------------------------


 

US

 

7457726

 

Freescale Semiconductor, Inc.

 

System and method for selectively obtaining processor diagnostic data

US

 

7457892

 

Freescale Semiconductor, Inc.

 

Data communication flow control device and methods thereof

US

 

7458008

 

Freescale Semiconductor, Inc.

 

Decision voting in a parallel decoder

US

 

7459744

 

Freescale Semiconductor, Inc.

 

Hot carrier injection programmable structure including discontinuous storage
elements and spacer control gates in a trench and a method of using the same

US

 

7466006

 

Freescale Semiconductor, Inc.

 

Structure and method for resurf diodes with a current diverter

US

 

7466146

 

Freescale Semiconductor, Inc.

 

Frozen material detection using electric field sensor

US

 

7468313

 

Freescale Semiconductor, Inc.

 

Engineering strain in thick strained-soi substrates

US

 

7470624

 

Freescale Semiconductor, Inc.

 

Integrated assist features for epitaxial growth bulk/soi hybrid tiles with
compensation

US

 

7470951

 

Freescale Semiconductor, Inc.

 

Hybrid-fet and its application as sram

US

 

7471560

 

Freescale Semiconductor, Inc.

 

Electronic device including a memory array and conductive lines

US

 

7471582

 

Freescale Semiconductor, Inc.

 

Memory circuit using a reference for sensing

US

 

7473586

 

Freescale Semiconductor, Inc.

 

Method of forming flip-chip bump carrier type package

US

 

7474585

 

Freescale Semiconductor, Inc.

 

Memory with serial input/output terminals for address and data and method
therefor

US

 

7476563

 

Freescale Semiconductor, Inc.

 

Method of packaging a device using a dielectric layer

US

 

7476593

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of forming the same

US

 

7477082

 

Freescale Semiconductor, Inc.

 

Method and circuit for driving h-bridge that reduces switching noise

US

 

7479407

 

Freescale Semiconductor, Inc.

 

Digital and rf system and method therefor

US

 

7479422

 

Freescale Semiconductor, Inc.

 

Semiconductor device with stressors and method therefor

US

 

7479429

 

Freescale Semiconductor, Inc.

 

Split gate memory cell method

US

 

7479465

 

Freescale Semiconductor, Inc.

 

Transfer of stress to a layer

US

 

7479785

 

Freescale Semiconductor, Inc.

 

Control and testing of a micro electromechanical switch

US

 

7479813

 

Freescale Semiconductor, Inc.

 

Low voltage circuit with variable substrate bias

US

 

7479824

 

Freescale Semiconductor, Inc.

 

A dual mode voltage supply circuit

US

 

7480837

 

Freescale Semiconductor, Inc.

 

Method of monitoring timeout conditions and device therefor

US

 

7482679

 

Freescale Semiconductor, Inc.

 

Leadframe for a semiconductor device

US

 

7482781

 

Freescale Semiconductor, Inc.

 

Power supply apparatus

US

 

7482880

 

Freescale Semiconductor, Inc.

 

Frequency modulated output clock from a digital frequency/phase locked loop

US

 

7483327

 

Freescale Semiconductor, Inc.

 

Apparatus and method for adjusting an operating parameter of an integrated
circuit

US

 

7484140

 

Freescale Semiconductor, Inc.

 

Memory having variable refresh control and method therefor

US

 

7484147

 

Freescale Semiconductor, Inc.

 

Semiconductor integrated circuit

US

 

7486129

 

Freescale Semiconductor, Inc.

 

Low power voltage reference

 

Schedule IB - 101

--------------------------------------------------------------------------------


 

US

 

7486535

 

Freescale Semiconductor, Inc.

 

Method and device for programming anti-fuses

US

 

7487661

 

Freescale Semiconductor, Inc.

 

Sensor having free fall self-test capability and method therefor

US

 

7488635

 

Freescale Semiconductor, Inc.

 

Semiconductor structure with reduced gate doping and methods for forming thereof

US

 

7489026

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for a quad flat no-lead (qfn) package

US

 

7489540

 

Freescale Semiconductor, Inc.

 

Bitcell with variable-conductance transfer gate and method thereof

US

 

7489723

 

Freescale Semiconductor, Inc.

 

System and method for adjusting acquisition phase

US

 

7491594

 

Freescale Semiconductor, Inc.

 

Methods of generating planar double gate transistor shapes and data processing
system readable media to perform the methods

US

 

7491600

 

Freescale Semiconductor, Inc.

 

Nanocrystal bitcell process integration for high density application

US

 

7491622

 

Freescale Semiconductor, Inc.

 

Process of forming an electronic device including a layer formed using an
inductively coupled plasma

US

 

7491630

 

Freescale Semiconductor, Inc.

 

Undoped gate poly integration for improved gate patterning and cobalt silicide
extendibility

US

 

7492627

 

Freescale Semiconductor, Inc.

 

Memory with increased write margin bitcells

US

 

7492789

 

Freescale Semiconductor, Inc.

 

Method and system for dynamic packet aggregation in a wireless network

US

 

7493179

 

Freescale Semiconductor, Inc.

 

Digital audio system and method therefor

US

 

7494825

 

Freescale Semiconductor, Inc.

 

Top contact alignment in semiconductor devices

US

 

7494832

 

Freescale Semiconductor, Inc.

 

Semiconductor optical devices and method for forming

US

 

7494856

 

Freescale Semiconductor, Inc.

 

Semiconductor fabrication process using etch stop layer to optimize formation of
source/drain stressor

US

 

7494924

 

Freescale Semiconductor, Inc.

 

Method for forming reinforced interconnects on a substrate

US

 

7495465

 

Freescale Semiconductor, Inc.

 

Pvt variation detection and compensation circuit

US

 

7495493

 

Freescale Semiconductor, Inc.

 

Circuitry for latching

US

 

7495939

 

Freescale Semiconductor, Inc.

 

Ripple filter circuit

US

 

7495987

 

Freescale Semiconductor, Inc.

 

Current-mode memory cell

US

 

7496060

 

Freescale Semiconductor, Inc.

 

Extending battery life in communication devices having a plurality of receivers

US

 

7496364

 

Freescale Semiconductor, Inc.

 

Media-independent handover (mih) method featuring a simplified beacon

US

 

7497763

 

Freescale Semiconductor, Inc.

 

Polishing pad, a polishing apparatus, and a process for using the polishing pad

US

 

7498848

 

Freescale Semiconductor, Inc.

 

System and method for monitoring clock signal in an integrated circuit

US

 

7498864

 

Freescale Semiconductor, Inc.

 

Electronic fuse for overcurrent protection

US

 

7499342

 

Freescale Semiconductor, Inc.

 

Dynamic module output device and method thereof

US

 

7499442

 

Freescale Semiconductor, Inc.

 

Method for sharing bandwidth using reduced

 

Schedule IB - 102

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

duty cycle signals

US

 

7500033

 

Freescale Semiconductor, Inc.

 

Universal serial bus transmitter

US

 

7500152

 

Freescale Semiconductor, Inc.

 

Apparatus and method for time ordering events in a system having multiple time
domains

US

 

7501876

 

Freescale Semiconductor, Inc.

 

Level shifter circuit

US

 

7502410

 

Freescale Semiconductor, Inc.

 

Method and system for controlling a notching mechanism

US

 

7502893

 

Freescale Semiconductor, Inc.

 

System and method for reporting cache coherency state retained within a cache
hierarchy of a processing node

US

 

7504289

 

Freescale Semiconductor, Inc.

 

Electronic device including transistor structures with sidewall spacers and a
process for forming the electronic device

US

 

7504302

 

Freescale Semiconductor, Inc.

 

Non-volatile memory cell including a capacitor structure and processes for
forming the same

US

 

7504677

 

Freescale Semiconductor, Inc.

 

Multi-gate enhancement mode rf switch and bias arrangement

US

 

7505538

 

Freescale Semiconductor, Inc.

 

Ultra wideband communication system, method, and device with low noise reception

US

 

7505748

 

Freescale Semiconductor, Inc.

 

Linear voltage controlled variable attenuator with linear db/v gain slope

US

 

7506105

 

Freescale Semiconductor, Inc.

 

Prefetching using hashed program counter

US

 

7506438

 

Freescale Semiconductor, Inc.

 

Low profile integrated module interconnects and method of fabrication

US

 

7507638

 

Freescale Semiconductor, Inc.

 

Ultra-thin die and method of fabricating same

US

 

7508021

 

Freescale Semiconductor, Inc.

 

Rf power transistor device with high performance shunt capacitor and method
thereof

US

 

7508177

 

Freescale Semiconductor, Inc.

 

Method and circuit for reducing regulator output noise

US

 

7508246

 

Freescale Semiconductor, Inc.

 

Performance variation compensating circuit and method

US

 

7508260

 

Freescale Semiconductor, Inc.

 

Bypassable low noise amplifier topology with multi-tap transformer

US

 

7508865

 

Freescale Semiconductor, Inc.

 

System and method for tracking an ultrawide bandwidth signal

US

 

7508896

 

Freescale Semiconductor, Inc.

 

Circuit and method for dynamically adjusting a filter bandwidth

US

 

7510922

 

Freescale Semiconductor, Inc.

 

Spacer t-gate structure for cosi2 extendibility

US

 

7510938

 

Freescale Semiconductor, Inc.

 

Semiconductor superjunction structure

US

 

7510956

 

Freescale Semiconductor, Inc.

 

Mos device with multi-layer gate stack

US

 

7511319

 

Freescale Semiconductor, Inc.

 

Method and apparatus for a stepped-drift mosfet

US

 

7511360

 

Freescale Semiconductor, Inc.

 

Semiconductor device having stressors and method for forming

US

 

7511537

 

Freescale Semiconductor, Inc.

 

Comparator circuit for reducing current consumption by surpressing glitches
during a transistional period

US

 

7512171

 

Freescale Semiconductor, Inc.

 

System and method for calibrating an analog signal path in an ultra wideband
receiver

 

Schedule IB - 103

--------------------------------------------------------------------------------


 

US

 

7512391

 

Freescale Semiconductor, Inc.

 

Self-aligning resonator filter circuit and wideband tuner circuit incorporating
same

US

 

7512723

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for sharing a peripheral in a multi-core system

US

 

7514313

 

Freescale Semiconductor, Inc.

 

Electronic device and a process for forming the electronic device

US

 

7514340

 

Freescale Semiconductor, Inc.

 

Composite integrated device and methods for forming thereof

US

 

7517741

 

Freescale Semiconductor, Inc.

 

Single transistor memory cell with reduced recombination rates

US

 

7517742

 

Freescale Semiconductor, Inc.

 

Area diode formation in soi application

US

 

7517747

 

Freescale Semiconductor, Inc.

 

Nanocrystal non-volatile memory cell and method therefor

US

 

7518177

 

Freescale Semiconductor, Inc.

 

Semiconductor storage device

US

 

7518179

 

Freescale Semiconductor, Inc.

 

Virtual ground memory array and method therefor

US

 

7518352

 

Freescale Semiconductor, Inc.

 

Bootstrap clamping circuit for dc/dc regulators and method thereof

US

 

7518933

 

Freescale Semiconductor, Inc.

 

Circuit for use in a multiple block memory

US

 

7518947

 

Freescale Semiconductor, Inc.

 

Self-timed memory having common timing control circuit and method therefor

US

 

7519099

 

Freescale Semiconductor, Inc.

 

Pseudorandom noise lock detector

US

 

7520170

 

Freescale Semiconductor, Inc.

 

Output correction circuit for three-axis accelerometer

US

 

7520797

 

Freescale Semiconductor, Inc.

 

Platen endpoint window with pressure relief

US

 

7521314

 

Freescale Semiconductor, Inc.

 

Method for selective removal of a layer

US

 

7521317

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device and structure thereof

US

 

7521720

 

Freescale Semiconductor, Inc.

 

Semiconductor optical devices and method for forming

US

 

7521974

 

Freescale Semiconductor, Inc.

 

A transitional phase locked loop using a quantized interpolated edge timed
synthesizer

US

 

7522667

 

Freescale Semiconductor, Inc.

 

Method and apparatus for dynamic determination of frames required to build a
complete picture in a mpeg video stream

US

 

7523373

 

Freescale Semiconductor, Inc.

 

Minimum memory operating voltage technique

US

 

7524693

 

Freescale Semiconductor, Inc.

 

Method and apparatus for forming an electrical connection to a semiconductor
substrate

US

 

7524707

 

Freescale Semiconductor, Inc.

 

Modified hybrid orientation technology

US

 

7524719

 

Freescale Semiconductor, Inc.

 

Self-aligned split gate memory cell and method of making

US

 

7524731

 

Freescale Semiconductor, Inc.

 

Electronic device including an inductor and a process of forming the same

US

 

7525152

 

Freescale Semiconductor, Inc.

 

Rf power transistor device with metal electromigration design and method thereof

US

 

7525353

 

Freescale Semiconductor, Inc.

 

Brown out detector

US

 

7525866

 

Freescale Semiconductor, Inc.

 

Memory circuit

US

 

7525867

 

Freescale Semiconductor, Inc.

 

Storage circuit and method therefor

US

 

7527976

 

Freescale Semiconductor, Inc.

 

Process for testing a region for an analyte and a process for forming an
electronic

 

Schedule IB - 104

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

device

US

 

7528015

 

Freescale Semiconductor, Inc.

 

Tunable antifuse element and method of manufacture

US

 

7528029

 

Freescale Semiconductor, Inc.

 

Stressor integration and method thereof

US

 

7528047

 

Freescale Semiconductor, Inc.

 

Self-aligned split gate memory cell and method of forming

US

 

7528062

 

Freescale Semiconductor, Inc.

 

Integrated matching network and method for manufacturing integrated matching
networks

US

 

7528069

 

Freescale Semiconductor, Inc.

 

Fine pitch interconnect and method of making

US

 

7528468

 

Freescale Semiconductor, Inc.

 

Capacitor assembly with sheilded connections and method for forming the same

US

 

7529363

 

Freescale Semiconductor, Inc.

 

Tone detector and method therefor

US

 

7530037

 

Freescale Semiconductor, Inc.

 

Methods of generating planar double gate transistor shapes and data processing
system readable media to perform the methods

US

 

7530039

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for simulating distributed effects

US

 

7531383

 

Freescale Semiconductor, Inc.

 

Array quad flat no-lead package and method of forming same

US

 

7532687

 

Freescale Semiconductor, Inc.

 

Dual stage automatic gain control in an ultra wideband receiver

US

 

7532696

 

Freescale Semiconductor, Inc.

 

Calibration device for a phased locked loop synthesiser

US

 

7534162

 

Freescale Semiconductor, Inc.

 

Grooved platen with channels or pathway to ambient air

US

 

7534674

 

Freescale Semiconductor, Inc.

 

Method of making a semiconductor device with a stressor

US

 

7534693

 

Freescale Semiconductor, Inc.

 

Thin-film capacitor with a field modification layer and methods for forming the
same

US

 

7534706

 

Freescale Semiconductor, Inc.

 

Recessed poly extension t-gate

US

 

7535060

 

Freescale Semiconductor, Inc.

 

Charge storage structure formation in transistor with vertical channel region

US

 

7535078

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a fuse and method of forming thereof

US

 

7535079

 

Freescale Semiconductor, Inc.

 

Semiconductor device comprising passive components

US

 

7535391

 

Freescale Semiconductor, Inc.

 

Analog-to-digital converter having random capacitor assignment and method
thereof

US

 

7538000

 

Freescale Semiconductor, Inc.

 

Structure and manufacturing method of multi-gate dielectric thicknesses for
planar double gate device having multi-threshold voltages

US

 

7538002

 

Freescale Semiconductor, Inc.

 

Semiconductor process integrating source/drain stressors and interlevel
dielectric layer stressors

US

 

7538559

 

Freescale Semiconductor, Inc.

 

System and method for reducing current in a device during testing

US

 

7538586

 

Freescale Semiconductor, Inc.

 

Transmitter for a controlled- shape switched signal on a communication line

US

 

7538799

 

Freescale Semiconductor, Inc.

 

System and method for flicker detection in digital imaging

US

 

7539277

 

Freescale Semiconductor, Inc.

 

Binary stream switching controlled modulus

 

Schedule IB - 105

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

divider for fractional frequency synthesis

US

 

7539878

 

Freescale Semiconductor, Inc.

 

Cpu powerdown method and apparatus therefor

US

 

7539888

 

Freescale Semiconductor, Inc.

 

Message buffer for a receiver apparatus on a communications bus

US

 

7539906

 

Freescale Semiconductor, Inc.

 

System for integrated data integrity verification and method thereof

US

 

7542351

 

Freescale Semiconductor, Inc.

 

Integrated circuit featuring a non-volatile memory with charge/discharge ramp
rate control and method therefor

US

 

7542360

 

Freescale Semiconductor, Inc.

 

Programmable bias for a memory array

US

 

7542365

 

Freescale Semiconductor, Inc.

 

Apparatus and method for accessing a synchronous serial memory having unknown
address bit field size

US

 

7542369

 

Freescale Semiconductor, Inc.

 

Integrated circuit having a memory with low voltage read/write operation

US

 

7542412

 

Freescale Semiconductor, Inc.

 

Self-routing, star-coupler-based communication network

US

 

7542567

 

Freescale Semiconductor, Inc.

 

Method and apparatus for providing security in a data processing system

US

 

7544548

 

Freescale Semiconductor, Inc.

 

Trench liner for dso integration

US

 

7544575

 

Freescale Semiconductor, Inc.

 

A dual metal silicide scheme using a dual spacer process

US

 

7544576

 

Freescale Semiconductor, Inc.

 

Diffusion barrier for nickel silicides in a semiconductor fabrication process

US

 

7544595

 

Freescale Semiconductor, Inc.

 

Forming a semiconductor device having a metal electrode and structure thereof

US

 

7544605

 

Freescale Semiconductor, Inc.

 

Method of making a contact on a backside of a die

US

 

7544980

 

Freescale Semiconductor, Inc.

 

Split gate memory cell in a finfet

US

 

7544997

 

Freescale Semiconductor, Inc.

 

Multi-layer source/drain stressor

US

 

7545679

 

Freescale Semiconductor, Inc.

 

Electrical erasable programmable memory transconductance testing

US

 

7545702

 

Freescale Semiconductor, Inc.

 

Memory pipelining in an integrated circuit

US

 

7548093

 

Freescale Semiconductor, Inc.

 

Scheme of level shifter cell

US

 

7548102

 

Freescale Semiconductor, Inc.

 

Data latch

US

 

7548103

 

Freescale Semiconductor, Inc.

 

Storage device and methods thereof

US

 

7548552

 

Freescale Semiconductor, Inc.

 

Method for polling in a medium access control protocol

US

 

7548561

 

Freescale Semiconductor, Inc.

 

Method of transmitting and receiving data

US

 

7550318

 

Freescale Semiconductor, Inc.

 

Interconnect for improved die to substrate electrical coupling

US

 

7550348

 

Freescale Semiconductor, Inc.

 

Source side injection storage device with spacer gates and method therefor

US

 

7550804

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method for forming the same

US

 

7553704

 

Freescale Semiconductor, Inc.

 

Antifuse element and method of manufacture

US

 

7553753

 

Freescale Semiconductor, Inc.

 

Method of forming crack arrest features in embedded device build-up package and
package thereof

US

 

7554185

 

Freescale Semiconductor, Inc.

 

Flip chip and wire bond semiconductor package

 

Schedule IB - 106

--------------------------------------------------------------------------------


 

US

 

7554391

 

Freescale Semiconductor, Inc.

 

Amplifier having a virtual ground and method thereof

US

 

7554841

 

Freescale Semiconductor, Inc.

 

Circuit for storing information in an integrated circuit and method therefor

US

 

7555075

 

Freescale Semiconductor, Inc.

 

Adjustable noise suppression system

US

 

7556978

 

Freescale Semiconductor, Inc.

 

Piezoelectric mems switches and methods of making

US

 

7556992

 

Freescale Semiconductor, Inc.

 

Method for forming vertical structures in a semiconductor device

US

 

7557008

 

Freescale Semiconductor, Inc.

 

Method of making a non-volatile memory device

US

 

7557042

 

Freescale Semiconductor, Inc.

 

Method for making a semiconductor device with reduced spacing

US

 

7558539

 

Freescale Semiconductor, Inc.

 

Power control feedback loop for adjusting a magnitude of an output signal

US

 

7559041

 

Freescale Semiconductor, Inc.

 

Method and apparatus for designing semiconductor integrated circuit

US

 

7560318

 

Freescale Semiconductor, Inc.

 

Electronic device and a process for forming the electronic device

US

 

7560354

 

Freescale Semiconductor, Inc.

 

Process of forming an electronic device including a doped semiconductor layer

US

 

7560965

 

Freescale Semiconductor, Inc.

 

Scannable flip-flop with non-volatile storage element and method

US

 

7560970

 

Freescale Semiconductor, Inc.

 

Level shifter

US

 

7561076

 

Freescale Semiconductor, Inc.

 

Front-end method for nicam encoding

US

 

7563662

 

Freescale Semiconductor, Inc.

 

Electronic devices including non-volatile memory and processes for forming the
same

US

 

7563681

 

Freescale Semiconductor, Inc.

 

Double-gated non-volatile memory and methods for forming thereof

US

 

7563700

 

Freescale Semiconductor, Inc.

 

Method for improving self-aligned silicide extendibility with spacer recess
using an aggregated spacer recess etch (asre) integration

US

 

7564275

 

Freescale Semiconductor, Inc.

 

Switching circuit and a method of driving a load

US

 

7564716

 

Freescale Semiconductor, Inc.

 

Memory device with retained indicator of read reference level

US

 

7564738

 

Freescale Semiconductor, Inc.

 

Double-rate memory

US

 

7565639

 

Freescale Semiconductor, Inc.

 

Integrated assist features for epitaxial growth bulk tiles with compensation

US

 

7566623

 

Freescale Semiconductor, Inc.

 

Electronic device including a semiconductor fin having a plurality of gate
electrodes and a process for forming the electronic device

US

 

7566648

 

Freescale Semiconductor, Inc.

 

Method of making solder pad

US

 

7567782

 

Freescale Semiconductor, Inc.

 

Re-configurable impedance matching and harmonic filter system

US

 

7567788

 

Freescale Semiconductor, Inc.

 

Transmitter and receiver gain calibration by means of feedback in a transceiver

US

 

7570627

 

Freescale Semiconductor, Inc.

 

Method for sharing bandwidth using reduced duty cycle signals and media access
control

US

 

7570634

 

Freescale Semiconductor, Inc.

 

Priority queuing of frames in a tdma network

US

 

7570712

 

Freescale Semiconductor, Inc.

 

System and method for transmitting ultrawide bandwidth signals

 

Schedule IB - 107

--------------------------------------------------------------------------------


 

US

 

7571404

 

Freescale Semiconductor, Inc.

 

A fast on-chip decoupling capacitance budgeting method and device for reduced
power supply noise

US

 

7571406

 

Freescale Semiconductor, Inc.

 

Clock tree adjustable buffer

US

 

7572680

 

Freescale Semiconductor, Inc.

 

Packaged integrated circuit with enhanced thermal dissipation

US

 

7572699

 

Freescale Semiconductor, Inc.

 

Electronic device including fins and discontinuous storage elements and
processes of forming and using the same

US

 

7572706

 

Freescale Semiconductor, Inc.

 

Source/drain stressor and method therefor

US

 

7572723

 

Freescale Semiconductor, Inc.

 

A micropad for bonding and a method therefor

US

 

7573101

 

Freescale Semiconductor, Inc.

 

Embedded substrate interconnect for underside contact to source and drain
regions

US

 

7573114

 

Freescale Semiconductor, Inc.

 

Electronic device including a gated diode

US

 

7573247

 

Freescale Semiconductor, Inc.

 

Series regulator circuit

US

 

7573332

 

Freescale Semiconductor, Inc.

 

Amplifier with active inductor

US

 

7573416

 

Freescale Semiconductor, Inc.

 

Analog to digital converter with low power control

US

 

7573762

 

Freescale Semiconductor, Inc.

 

One time programmable element system in an integrated circuit

US

 

7573865

 

Freescale Semiconductor, Inc.

 

Method of synchronizing a wireless device using an external clock

US

 

7574219

 

Freescale Semiconductor, Inc.

 

Method and system for enabling device functions based on distance information

US

 

7574564

 

Freescale Semiconductor, Inc.

 

Replacement pointer control for set associative cache and method

US

 

7574682

 

Freescale Semiconductor, Inc.

 

Yield analysis and improvement using electrical sensitivity extraction

US

 

7575958

 

Freescale Semiconductor, Inc.

 

Programmable fuse with silicon germanium

US

 

7575968

 

Freescale Semiconductor, Inc.

 

Inverse slope isolation and dual surface orientation integration

US

 

7575975

 

Freescale Semiconductor, Inc.

 

Method for forming a planar and vertical semiconductor structure having a
strained semiconductor layer

US

 

7576526

 

Freescale Semiconductor, Inc.

 

Overcurrent detection circuit

US

 

7578190

 

Freescale Semiconductor, Inc.

 

Symmetrical differential capacitive sensor and method of making same

US

 

7579219

 

Freescale Semiconductor, Inc.

 

Semiconductor device with a protected active die region and method therefor

US

 

7579228

 

Freescale Semiconductor, Inc.

 

Disposable organic spacers

US

 

7579238

 

Freescale Semiconductor, Inc.

 

Method of forming a multi-bit nonvolatile memory device

US

 

7579243

 

Freescale Semiconductor, Inc.

 

Split gate memory cell method

US

 

7579258

 

Freescale Semiconductor, Inc.

 

Semiconductor interconnect having adjacent reservoir for bonding and method for
formation

US

 

7579279

 

Freescale Semiconductor, Inc.

 

Method to passivate conductive surfaces during semiconductor processing

US

 

7579282

 

Freescale Semiconductor, Inc.

 

Method for removing metal foot during high-k dielectric/metal date etching

US

 

7579590

 

Freescale Semiconductor, Inc.

 

A method of measuring thin layers using

 

Schedule IB - 108

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

sims

US

 

7579860

 

Freescale Semiconductor, Inc.

 

Digital bandgap reference and method for producing reference signal

US

 

7579898

 

Freescale Semiconductor, Inc.

 

Temperature sensor device and methods thereof

US

 

7579908

 

Freescale Semiconductor, Inc.

 

Digital audio amplifiers, electronic systems, and methods

US

 

7580001

 

Freescale Semiconductor, Inc.

 

Antenna structure for integrated circuit die using bond wire

US

 

7580070

 

Freescale Semiconductor, Inc.

 

System and method for roll-off correction in image processing

US

 

7580288

 

Freescale Semiconductor, Inc.

 

Multi-level voltage adjustment

US

 

7581151

 

Freescale Semiconductor, Inc.

 

Method and apparatus for affecting a portion of an integrated circuit

US

 

7581202

 

Freescale Semiconductor, Inc.

 

Method for generation, placement, and routing of test structures in test chips

US

 

7582929

 

Freescale Semiconductor, Inc.

 

Electronic device including discontinuous storage elements

US

 

7583088

 

Freescale Semiconductor, Inc.

 

System and method for reducing noise in sensors with capacitive pickup

US

 

7583121

 

Freescale Semiconductor, Inc.

 

Flip-flop having logic state retention during a power down mode and method
therefor

US

 

7583542

 

Freescale Semiconductor, Inc.

 

Memory with charge storage locations

US

 

7583554

 

Freescale Semiconductor, Inc.

 

Integrated circuit fuse array

US

 

7583945

 

Freescale Semiconductor, Inc.

 

Amplifier with improved noise performance and extended gain control range

US

 

7585735

 

Freescale Semiconductor, Inc.

 

Asymmetric spacers and asymmetric source/drain extension layers

US

 

7585744

 

Freescale Semiconductor, Inc.

 

Method of forming a seal for a semiconductor device

US

 

7586238

 

Freescale Semiconductor, Inc.

 

Control and testing of a micro electromechanical switch having a piezo element

US

 

7586367

 

Freescale Semiconductor, Inc.

 

Current sensor device

US

 

7586374

 

Freescale Semiconductor, Inc.

 

Wireless communication unit, integrated circuit and biasing circuit therefor

US

 

7588951

 

Freescale Semiconductor, Inc.

 

Method of packaging a semiconductor device and a prefabricated connector

US

 

7589370

 

Freescale Semiconductor, Inc.

 

Rf power transistor with large periphery metal-insulator-silicon shunt capacitor

US

 

7589550

 

Freescale Semiconductor, Inc.

 

Semiconductor device test system having reduced current leakage

US

 

7589658

 

Freescale Semiconductor, Inc.

 

Analog-to-digital converter with variable gain and method thereof

US

 

7589945

 

Freescale Semiconductor, Inc.

 

Distributed electrostatic discharge protection circuit with varying clamp size

US

 

7592224

 

Freescale Semiconductor, Inc.

 

Programmable structure including control gate overlying select gate formed in a
trench

US

 

7592230

 

Freescale Semiconductor, Inc.

 

Trench power device and method

US

 

7592248

 

Freescale Semiconductor, Inc.

 

Semiconductor device having nanotube structures and method of forming

US

 

7592273

 

Freescale Semiconductor, Inc.

 

Semiconductor device with hydrogen barrier and method therefor

 

Schedule IB - 109

--------------------------------------------------------------------------------


 

US

 

7592673

 

Freescale Semiconductor, Inc.

 

Esd protection circuit with isolated diode element and method thereof

US

 

7593202

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge (esd) protection circuit for multiple power domain
integrated circuit

US

 

7593422

 

Freescale Semiconductor, Inc.

 

Method of operating a media access controller having pseudo-static guaranteed
time slots

US

 

7594423

 

Freescale Semiconductor, Inc.

 

Knock signal detection in automotive systems

US

 

7595226

 

Freescale Semiconductor, Inc.

 

Method of packaging an integrated circuit die

US

 

7595257

 

Freescale Semiconductor, Inc.

 

Electronic device including a barrier layer and a process for forming the
electronic device

US

 

7595623

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for a spread spectrum switching regulator

US

 

7595666

 

Freescale Semiconductor, Inc.

 

Amplifier circuit for double sampled architectures

US

 

7595699

 

Freescale Semiconductor, Inc.

 

Lock loop circuit and method having improved lock time

US

 

7596134

 

Freescale Semiconductor, Inc.

 

Flexible method and apparatus for performing digital modulation and demodulation

US

 

7598517

 

Freescale Semiconductor, Inc.

 

Superjunction trench device and method

US

 

7598596

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for a dual-metal magnetic shield structure

US

 

7598716

 

Freescale Semiconductor, Inc.

 

Low pass filter low drop-out voltage regulator

US

 

7598784

 

Freescale Semiconductor, Inc.

 

System and method for controlling signal transitions

US

 

7598805

 

Freescale Semiconductor, Inc.

 

Load insensitive balanced power amplifier and related operating method

US

 

7599236

 

Freescale Semiconductor, Inc.

 

In-circuit vt distribution bit counter for non-volatile memory devices

US

 

7599432

 

Freescale Semiconductor, Inc.

 

Method and apparatus for dynamically inserting gain in an adaptive filter system

US

 

7599976

 

Freescale Semiconductor, Inc.

 

System and method for cryptographic key generation

US

 

7602014

 

Freescale Semiconductor, Inc.

 

Superjunction power mosfet

US

 

7602168

 

Freescale Semiconductor, Inc.

 

Voltage regulator for integrated circuits

US

 

7602233

 

Freescale Semiconductor, Inc.

 

A voltage multiplier with improved efficiency

US

 

7603902

 

Freescale Semiconductor, Inc.

 

Temperature compensation circuit, trimming circuit, and acceleration detector

US

 

7605652

 

Freescale Semiconductor, Inc.

 

Loop gain equalizer for rf power amplifier

US

 

7608513

 

Freescale Semiconductor, Inc.

 

Dual gate ldmos device and method

US

 

7608893

 

Freescale Semiconductor, Inc.

 

Multi-channel transistor structure and method of making thereof

US

 

7608898

 

Freescale Semiconductor, Inc.

 

One transistor dram cell structure

US

 

7608908

 

Freescale Semiconductor, Inc.

 

Robust deep trench isolation

US

 

7608913

 

Freescale Semiconductor, Inc.

 

Noise isolation between circuit blocks in an integrated circuit chip

 

Schedule IB - 110

--------------------------------------------------------------------------------


 

US

 

7608942

 

Freescale Semiconductor, Inc.

 

Power management system

US

 

7609541

 

Freescale Semiconductor, Inc.

 

Memory cells with lower power consumption during a write operation

US

 

7610466

 

Freescale Semiconductor, Inc.

 

Data processing system using independent memory and register operand size
specifiers and method thereof

US

 

7610809

 

Freescale Semiconductor, Inc.

 

Differential capacitive sensor and method of making same

US

 

7611936

 

Freescale Semiconductor, Inc.

 

Method to control uniformity/composition of metal electrodes, silicides on
topography and devices using this method

US

 

7611955

 

Freescale Semiconductor, Inc.

 

Method of forming a bipolar transistor and semiconductor component thereof

US

 

7612577

 

Freescale Semiconductor, Inc.

 

Speedpath repair in an integrated circuit

US

 

7612588

 

Freescale Semiconductor, Inc.

 

Power on detection circuit

US

 

7612613

 

Freescale Semiconductor, Inc.

 

Self regulating biasing circuit

US

 

7612619

 

Freescale Semiconductor, Inc.

 

Phase detector device and method thereof

US

 

7613775

 

Freescale Semiconductor, Inc.

 

Network message filtering using hashing and pattern matching

US

 

7613981

 

Freescale Semiconductor, Inc.

 

System and method for reducing power consumption in a low-density parity-check
(ldpc) decoder

US

 

7615806

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor structure and structure thereof

US

 

7615866

 

Freescale Semiconductor, Inc.

 

Contact surrounded by passivation and polyimide and method therefor

US

 

7616509

 

Freescale Semiconductor, Inc.

 

Dynamic voltage adjustment for memory

US

 

7616676

 

Freescale Semiconductor, Inc.

 

Method and system for performing distance measuring and direction finding using
ultrawide bandwidth transmissions

US

 

7617437

 

Freescale Semiconductor, Inc.

 

Error correction device and method thereof

US

 

7618902

 

Freescale Semiconductor, Inc.

 

Plasma treatment of a semiconductor surface for enhanced nucleation of a
metal-containing layer

US

 

7619270

 

Freescale Semiconductor, Inc.

 

Electronic device including discontinuous storage elements

US

 

7619273

 

Freescale Semiconductor, Inc.

 

A varactor

US

 

7619275

 

Freescale Semiconductor, Inc.

 

Electronic device including discontinuous storage elements

US

 

7619297

 

Freescale Semiconductor, Inc.

 

Electronic device including an inductor

US

 

7619440

 

Freescale Semiconductor, Inc.

 

Circuit having logic state retention during power-down and method therefor

US

 

7619464

 

Freescale Semiconductor, Inc.

 

Current comparison based voltage bias generator for electronic data storage
devices

US

 

7620760

 

Freescale Semiconductor, Inc.

 

Non-high impendence device and method for reducing energy consumption

US

 

7622309

 

Freescale Semiconductor, Inc.

 

Mechanical integrity evaluation of low-k devices with bump shear

US

 

7622313

 

Freescale Semiconductor, Inc.

 

Fabrication of three dimensional integrated circuit employing multiple die
panels

US

 

7622339

 

Freescale Semiconductor, Inc.

 

Epi t-gate structure for cosi2 extendibility

US

 

7622349

 

Freescale Semiconductor, Inc.

 

Floating gate non-volatile memory and method thereof

 

Schedule IB - 111

--------------------------------------------------------------------------------


 

US

 

7623404

 

Freescale Semiconductor, Inc.

 

Memory device having concurrent write and read cycles and method thereof

US

 

7623894

 

Freescale Semiconductor, Inc.

 

Cellular modem processing

US

 

7624329

 

Freescale Semiconductor, Inc.

 

Prgramming a memory device having error correction logic

US

 

7624361

 

Freescale Semiconductor, Inc.

 

Method and device for designing semiconductor integrated circuit

US

 

7626276

 

Freescale Semiconductor, Inc.

 

Method and apparatus for providing structural support for interconnect pad while
allowing signal conductance

US

 

7626842

 

Freescale Semiconductor, Inc.

 

Photon-based memory device and method thereof

US

 

7627030

 

Freescale Semiconductor, Inc.

 

Radio receiver with selectively disabled equalizer

US

 

7627795

 

Freescale Semiconductor, Inc.

 

Pipelined data processor with deterministic signature generation

US

 

7628072

 

Freescale Semiconductor, Inc.

 

Mems device and method of reducing stiction in a mems device

US

 

7629182

 

Freescale Semiconductor, Inc.

 

Space and process efficient mram and method

US

 

7629220

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device and structure thereof

US

 

7629711

 

Freescale Semiconductor, Inc.

 

Load independent voltage regulator

US

 

7629840

 

Freescale Semiconductor, Inc.

 

Digital pulse width modulated feedback system for a switching amplifier and
method therefor

US

 

7630272

 

Freescale Semiconductor, Inc.

 

Multiple port memory with prioritized word line driver and method thereof

US

 

7630429

 

Freescale Semiconductor, Inc.

 

Equalizer co-efficient generation apparatus and method therefor

US

 

7630457

 

Freescale Semiconductor, Inc.

 

Method and apparatus for demodulating a received signal within a coded system

US

 

7630693

 

Freescale Semiconductor, Inc.

 

Transmitter with improved power efficiency

US

 

7631229

 

Freescale Semiconductor, Inc.

 

Selective bit error detection at a bus device

US

 

7632698

 

Freescale Semiconductor, Inc.

 

Integrated circuit encapsulation and method therefor

US

 

7632715

 

Freescale Semiconductor, Inc.

 

Method of packaging semiconductor devices

US

 

7633307

 

Freescale Semiconductor, Inc.

 

Method for determining temperature profile in semiconductor manufacturing test

US

 

7634275

 

Freescale Semiconductor, Inc.

 

Method of accomodating periodic interfacing signals in a wireless network

US

 

7634396

 

Freescale Semiconductor, Inc.

 

Method and computer program product for generation of bus functional models

US

 

7634703

 

Freescale Semiconductor, Inc.

 

Linear approximation of teh max*operation for log-map decoding

US

 

7635920

 

Freescale Semiconductor, Inc.

 

Method and apparatus for indicating directionality in integrated circuit
manufacturing

US

 

7635998

 

Freescale Semiconductor, Inc.

 

Pre-driver for bridge circuit

US

 

7637160

 

Freescale Semiconductor, Inc.

 

Mems suspension and anchoring design

US

 

7638386

 

Freescale Semiconductor, Inc.

 

Integrated cmos and bipolar devices method and structure

US

 

7638903

 

Freescale Semiconductor, Inc.

 

Power supply selection for multiple circuits

 

Schedule IB - 112

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

on an integrated circuit

US

 

7638995

 

Freescale Semiconductor, Inc.

 

Clocked ramp apparatus for voltage regulator softstart and method for
softstarting voltage regulators

US

 

7639083

 

Freescale Semiconductor, Inc.

 

Compensation for parasitic coupling between rf or microwave transistors in the
same package

US

 

7639097

 

Freescale Semiconductor, Inc.

 

Crystal oscillator circuit having fast start-up and method therefor

US

 

7639671

 

Freescale Semiconductor, Inc.

 

Allocating processing resources for multiple instances of a software component

US

 

7639762

 

Freescale Semiconductor, Inc.

 

Method for receiving and recovering frequency shift keyed symbols

US

 

7640389

 

Freescale Semiconductor, Inc.

 

Non-volatile memory having a multiple block erase mode and method therefor

US

 

7642163

 

Freescale Semiconductor, Inc.

 

Electronic device including discontinuous storage elements within a dielectric
layer and process of forming the electronic device

US

 

7642182

 

Freescale Semiconductor, Inc.

 

Esd protection for passive integrated devices

US

 

7642594

 

Freescale Semiconductor, Inc.

 

Electronic device including gate lines, bit lines, or a combination thereof

US

 

7643533

 

Freescale Semiconductor, Inc.

 

Low power, high resolution timing generator for ultra-wide bandwidth
communication systems

US

 

7643602

 

Freescale Semiconductor, Inc.

 

Method and system for estimating frequency offsets

US

 

7644200

 

Freescale Semiconductor, Inc.

 

Method of repeating data transmission between network devices

US

 

7645651

 

Freescale Semiconductor, Inc.

 

Ldmos with channel stress

US

 

7647472

 

Freescale Semiconductor, Inc.

 

High speed and high throughput digital communications processor with efficient
cooperation between programmable processing components

US

 

7647573

 

Freescale Semiconductor, Inc.

 

Method and device for testing delay paths of an integrated circuit

US

 

7648858

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for emi shielding in multi-chip modules

US

 

7648884

 

Freescale Semiconductor, Inc.

 

Semiconductor device with integrated resistive element and method of making

US

 

7649234

 

Freescale Semiconductor, Inc.

 

Semiconductor devices

US

 

7649764

 

Freescale Semiconductor, Inc.

 

Memory with shared write bit line(s)

US

 

7649781

 

Freescale Semiconductor, Inc.

 

Bit cell reference device and methods thereof

US

 

7649957

 

Freescale Semiconductor, Inc.

 

Non-overlapping multi-stage clock generator system

US

 

7649961

 

Freescale Semiconductor, Inc.

 

Suppressed carrier quadrature pulse modulator

US

 

7650579

 

Freescale Semiconductor, Inc.

 

Model correspondence method and device

US

 

7651889

 

Freescale Semiconductor, Inc.

 

Electromagnetic shield formation for integrated circuit die package

US

 

7651916

 

Freescale Semiconductor, Inc.

 

Electronic device including trenches and discontinuous storage elements and
processes of forming and using the same

US

 

7651918

 

Freescale Semiconductor, Inc.

 

Strained semiconductor power device and

 

Schedule IB - 113

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

method

US

 

7651935

 

Freescale Semiconductor, Inc.

 

Electronic device with a gate electrode having at least two portions and a
process for forming the electronic device

US

 

7651939

 

Freescale Semiconductor, Inc.

 

Method of blocking a void during contact formation process and device having the
same

US

 

7652357

 

Freescale Semiconductor, Inc.

 

Quad flat no-lead (qfn) packages

US

 

7652486

 

Freescale Semiconductor, Inc.

 

Capacitance detection circuit including voltage compensation function

US

 

7652597

 

Freescale Semiconductor, Inc.

 

Multimode decoder

US

 

7653448

 

Freescale Semiconductor, Inc.

 

Nicam processing method

US

 

7653675

 

Freescale Semiconductor, Inc.

 

Convolution operation in a multi-mode wireless processing system

US

 

7653678

 

Freescale Semiconductor, Inc.

 

A direct digital synthesis circuit

US

 

7653765

 

Freescale Semiconductor, Inc.

 

Information communication controller interface apparatus and method

US

 

7653822

 

Freescale Semiconductor, Inc.

 

Entry into a low power mode upon application of power at a processing device

US

 

7655502

 

Freescale Semiconductor, Inc.

 

Method of packaging a semiconductor device and a prefabricated connector

US

 

7655550

 

Freescale Semiconductor, Inc.

 

A method of making metal gate transistors

US

 

7656045

 

Freescale Semiconductor, Inc.

 

Cap layer for an aluminum copper bond pad

US

 

7657682

 

Freescale Semiconductor, Inc.

 

Bus interconnect with flow control

US

 

7657757

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method utilizing variable mode control with block
ciphers

US

 

7657854

 

Freescale Semiconductor, Inc.

 

Method and system for designing test circuit in a system on chip

US

 

7659156

 

Freescale Semiconductor, Inc.

 

Method to selectively modulate gate work function through selective ge
condensation and high-k dielectric layer

US

 

7659704

 

Freescale Semiconductor, Inc.

 

Regulator circuit

US

 

7663470

 

Freescale Semiconductor, Inc.

 

Trimming circuit and electronic circuit

US

 

7664212

 

Freescale Semiconductor, Inc.

 

Apparatus and method for switching clocks while preventing glitches and data
loss

US

 

7665361

 

Freescale Semiconductor, Inc.

 

Method and apparatus for closed loop offset cancellation

US

 

7666698

 

Freescale Semiconductor, Inc.

 

Method for forming and sealing a cavity for an integrated mems device

US

 

7666730

 

Freescale Semiconductor, Inc.

 

Method for forming a dual metal gate structure

US

 

7667334

 

Freescale Semiconductor, Inc.

 

Integrated matching networks and rf devices that include an integrated matching
network

US

 

7667491

 

Freescale Semiconductor, Inc.

 

Low voltage output buffer and method for buffering digital output data

US

 

7667492

 

Freescale Semiconductor, Inc.

 

Input buffer

US

 

7667545

 

Freescale Semiconductor, Inc.

 

Automatic calibration lock loop circuit and method having improved lock time

US

 

7667552

 

Freescale Semiconductor, Inc.

 

Discrete dithered frequency pulse width modulation

US

 

7668029

 

Freescale Semiconductor, Inc.

 

Memory having sense time of variable duration

US

 

7668274

 

Freescale Semiconductor, Inc.

 

Eye center retraining system and method

 

Schedule IB - 114

--------------------------------------------------------------------------------


 

US

 

7669034

 

Freescale Semiconductor, Inc.

 

System and method for memory array with fast address decoder

US

 

7669100

 

Freescale Semiconductor, Inc.

 

System and method for testing and providing an integrated circuit having
multiple modules or submodules

US

 

7670760

 

Freescale Semiconductor, Inc.

 

Treatment for reduction of line edge roughness

US

 

7670895

 

Freescale Semiconductor, Inc.

 

Electronic device including a semiconductor layer and another layer adjacent to
an opening within the semiconductor layer and a process of forming the same

US

 

7671629

 

Freescale Semiconductor, Inc.

 

Single-supply, single-ended level conversion circuit for an integrated circuit
having multiple power supply domains

US

 

7671654

 

Freescale Semiconductor, Inc.

 

Device having clock generating capabilities and a method for generating a clock
signal

US

 

7671774

 

Freescale Semiconductor, Inc.

 

Analog-to-digital converter with integrator circuit for overload recovery

US

 

7672689

 

Freescale Semiconductor, Inc.

 

Multipath communications receiver

US

 

7673268

 

Freescale Semiconductor, Inc.

 

Method and system for incorporating via redundancy in timing analysis

US

 

7673519

 

Freescale Semiconductor, Inc.

 

Pressure sensor featuring offset cancellation and method of making

US

 

7674646

 

Freescale Semiconductor, Inc.

 

Three dimensional integrated passive device and method of fabrication

US

 

7674656

 

Freescale Semiconductor, Inc.

 

Die positioning for packaged integrated circuits

US

 

7674725

 

Freescale Semiconductor, Inc.

 

Treatment solution and method of applying a passivating layer

US

 

7675806

 

Freescale Semiconductor, Inc.

 

Low voltage memory device and method thereof

US

 

7675983

 

Freescale Semiconductor, Inc.

 

Mitigation of dc distortion in ofdm receivers

US

 

7676204

 

Freescale Semiconductor, Inc.

 

Radio receiver having ignition noise detector and method therefor

US

 

7676715

 

Freescale Semiconductor, Inc.

 

Integrated circuit with continuous testing of repetitive functional blocks

US

 

7676769

 

Freescale Semiconductor, Inc.

 

Adaptive threshold wafer testing device and method thereof

US

 

7678620

 

Freescale Semiconductor, Inc.

 

Anitfuse one time programmable memory array and method of manufacture

US

 

7678665

 

Freescale Semiconductor, Inc.

 

Deep sti trench and soi undercut enabling sti oxide strssor

US

 

7678698

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device with multiple tensile stressor layers

US

 

7679125

 

Freescale Semiconductor, Inc.

 

Back-gated semiconductor device with a storage layer and methods for forming
thereof

US

 

7679373

 

Freescale Semiconductor, Inc.

 

Trimming circuit, electronic circuit and trimming control system

US

 

7679974

 

Freescale Semiconductor, Inc.

 

Memory device having selectively decoupleable memory portions and method thereof

US

 

7680090

 

Freescale Semiconductor, Inc.

 

System and method for monitoring network traffic

 

Schedule IB - 115

--------------------------------------------------------------------------------


 

US

 

7680229

 

Freescale Semiconductor, Inc.

 

Method of determining a synchronous phase

US

 

7680231

 

Freescale Semiconductor, Inc.

 

Adaptive variable length pulse synchronizer

US

 

7680622

 

Freescale Semiconductor, Inc.

 

Protection of an integrated circuit and method therefore

US

 

7681021

 

Freescale Semiconductor, Inc.

 

Dynamic branch prediction predictor

US

 

7681078

 

Freescale Semiconductor, Inc.

 

Debugging a processor through a reset event

US

 

7681106

 

Freescale Semiconductor, Inc.

 

Error correction device and methods thereof

US

 

7682912

 

Freescale Semiconductor, Inc.

 

Iii-v compound semiconductor device with a surface layer in access regions
having charge of polarity opposite to channel charge and method of making the
same

US

 

7683439

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a metal carbide gate with an elctropositive element
and a method of making the same

US

 

7683443

 

Freescale Semiconductor, Inc.

 

Mos devices with multi-layer gate stack

US

 

7683465

 

Freescale Semiconductor, Inc.

 

Integrated circuit including clip

US

 

7683480

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for a reduced inductance wirebond array

US

 

7683483

 

Freescale Semiconductor, Inc.

 

Electronic device with connection bumps

US

 

7683486

 

Freescale Semiconductor, Inc.

 

Electronic apparatus interconnect routing and interconnect routing method for
minimizing parasitic resistance

US

 

7683668

 

Freescale Semiconductor, Inc.

 

Level shifter

US

 

7683697

 

Freescale Semiconductor, Inc.

 

Circuitry and method for buffering a power mode control signal

US

 

7683733

 

Freescale Semiconductor, Inc.

 

Balun transformer with improved harmonic supression

US

 

7683948

 

Freescale Semiconductor, Inc.

 

System and method for bad pixel replacement in image processing

US

 

7684264

 

Freescale Semiconductor, Inc.

 

Memory system with ram array and redundant ram memory cells having a different
designed cell circuit topology than cells of non redundant ram array

US

 

7684380

 

Freescale Semiconductor, Inc.

 

System and method for handling asynchronous data in a wireless network

US

 

7684504

 

Freescale Semiconductor, Inc.

 

System and method for reducing edge effect

US

 

7684518

 

Freescale Semiconductor, Inc.

 

Logic threshold acquisition circuits and methods using reversed peak detectors

US

 

7687337

 

Freescale Semiconductor, Inc.

 

Transistor with differently doped strained current electrode region

US

 

7687354

 

Freescale Semiconductor, Inc.

 

Fabrication of a semiconductor device with stressor

US

 

7687370

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor isolation trench

US

 

7688100

 

Freescale Semiconductor, Inc.

 

An integrated circuit and a method for measuring a quiescent current of a module

US

 

7688113

 

Freescale Semiconductor, Inc.

 

Current driver suitable for use in a shared bus environment

US

 

7688127

 

Freescale Semiconductor, Inc.

 

A method for generating a output clock signal having a output cycle and a device
having a clock signal generating capabilities

US

 

7688656

 

Freescale Semiconductor, Inc.

 

Integrated circuit memory having dynamically adjustable read margin and

 

Schedule IB - 116

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

method therefor

US

 

7689193

 

Freescale Semiconductor, Inc.

 

Self-aligning resonator filter circuits

US

 

7689897

 

Freescale Semiconductor, Inc.

 

Method and device for high speed testing of an integrated circuit

US

 

7689951

 

Freescale Semiconductor, Inc.

 

Design rule checking system and method, for checking compliance of an integrated
circuit design with a plurality of design rules

US

 

7692224

 

Freescale Semiconductor, Inc.

 

Mosfet structure and method of manufacture

US

 

7692464

 

Freescale Semiconductor, Inc.

 

Pulse width modulation wave output circuit

US

 

7692989

 

Freescale Semiconductor, Inc.

 

Non-volatile memory having a static verify-read output data path

US

 

7693191

 

Freescale Semiconductor, Inc.

 

System and method for receiving a multiple format wireless signal

US

 

7693219

 

Freescale Semiconductor, Inc.

 

System and method for fast motion estimation

US

 

7693242

 

Freescale Semiconductor, Inc.

 

Dc offset correction for constant envelope signals

US

 

7694825

 

Freescale Semiconductor, Inc.

 

Carrier tape for electronic components

US

 

7696016

 

Freescale Semiconductor, Inc.

 

Method of packaging a device having a tangible element and device thereof

US

 

7696739

 

Freescale Semiconductor, Inc.

 

Electronic switch circuit, converter and method of operation

US

 

7697614

 

Freescale Semiconductor, Inc.

 

System and method for calibrating an analog signal path during operation in an
ultra wideband receiver

US

 

7697630

 

Freescale Semiconductor, Inc.

 

Ultra wideband communication method with low noise pulse formation

US

 

7697632

 

Freescale Semiconductor, Inc.

 

Low if radio receiver

US

 

7697638

 

Freescale Semiconductor, Inc.

 

Modulation detection in a saic operational environment

US

 

7697898

 

Freescale Semiconductor, Inc.

 

Method and apparatus for processing a frequency modulated (fm) signal using an
adaptive equalizer

US

 

7697907

 

Freescale Semiconductor, Inc.

 

System and method for controlling the transmit power of a wireless module

US

 

7697928

 

Freescale Semiconductor, Inc.

 

System and method for device testing

US

 

7698353

 

Freescale Semiconductor, Inc.

 

Floating point normalization and denormalization

US

 

7698610

 

Freescale Semiconductor, Inc.

 

Techniques for detecting open integrated circuit pins

US

 

7698677

 

Freescale Semiconductor, Inc.

 

On-chip decoupling capacitance and power/ground network wire co-optimization to
reduce dynamic noise

US

 

7700405

 

Freescale Semiconductor, Inc.

 

Microelectronic assembly with improved isolation voltage performance and a
method for forming the same

US

 

7700417

 

Freescale Semiconductor, Inc.

 

Cascode current mirror and method

US

 

7700420

 

Freescale Semiconductor, Inc.

 

Integrated circuit with different channel materials for p and n channel
transistors and method therefor

US

 

7700438

 

Freescale Semiconductor, Inc.

 

Mos device with nano-crystal gate structure

US

 

7700439

 

Freescale Semiconductor, Inc.

 

Silicided nonvolatile memory and method of making same

 

Schedule IB - 117

--------------------------------------------------------------------------------


 

US

 

7700499

 

Freescale Semiconductor, Inc.

 

Multilayer silicon nitride deposition for a semiconductor device

US

 

7700996

 

Freescale Semiconductor, Inc.

 

Tunable antifuse elements

US

 

7701012

 

Freescale Semiconductor, Inc.

 

Complementary zener triggered bipolar esd protection

US

 

7701074

 

Freescale Semiconductor, Inc.

 

Semiconductor device with a buffer region with tightly-packed filler particles

US

 

7701285

 

Freescale Semiconductor, Inc.

 

Power amplifiers having improved startup linearization and related operating
methods

US

 

7701682

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge protection

US

 

7701785

 

Freescale Semiconductor, Inc.

 

Memory with high speed sensing

US

 

7702035

 

Freescale Semiconductor, Inc.

 

Searching method and apparatus for processing digital communication signals

US

 

7702042

 

Freescale Semiconductor, Inc.

 

Arrangement and method for iterative channel impluse response estimation

US

 

7702881

 

Freescale Semiconductor, Inc.

 

Method and system for data transfer across different address spaces

US

 

7704821

 

Freescale Semiconductor, Inc.

 

In-situ nitridation of high-k dielectrics

US

 

7704830

 

Freescale Semiconductor, Inc.

 

Split gate memory cell using sidewall spacers

US

 

7704838

 

Freescale Semiconductor, Inc.

 

Method for forming an independent bottom gate connection for buried
interconnection including bottom gate of a planar double gate mosfet

US

 

7705440

 

Freescale Semiconductor, Inc.

 

Substrate having through-wafer vias and method of forming

US

 

7705555

 

Freescale Semiconductor, Inc.

 

Method and controller for detecting a stall condition in a stepping motor during
micro-stepping

US

 

7705885

 

Freescale Semiconductor, Inc.

 

Image and video motion stabilization system

US

 

7706207

 

Freescale Semiconductor, Inc.

 

Memory with level shifting word line driver and method thereof

US

 

7706758

 

Freescale Semiconductor, Inc.

 

Power amplifier transient compensation in ofdm systems

US

 

7707335

 

Freescale Semiconductor, Inc.

 

Device and method for managing a retransmit operation

US

 

7707339

 

Freescale Semiconductor, Inc.

 

Data arbitration on a bus to determine an extreme value

US

 

7707466

 

Freescale Semiconductor, Inc.

 

Shared latch for memory test/repair and functional operations

US

 

7709303

 

Freescale Semiconductor, Inc.

 

Process for forming an electronic device including a fin-type structure

US

 

7709331

 

Freescale Semiconductor, Inc.

 

Dual gate oxide device integration

US

 

7710090

 

Freescale Semiconductor, Inc.

 

Series regulator with fold-back over current protection circuit

US

 

7710096

 

Freescale Semiconductor, Inc.

 

Reference circuit

US

 

7710177

 

Freescale Semiconductor, Inc.

 

Latch device having low-power data retention

US

 

7710204

 

Freescale Semiconductor, Inc.

 

Adaptive protection circuit for a power amplifier

US

 

7711039

 

Freescale Semiconductor, Inc.

 

System and method for protecting low voltage transceiver

US

 

7712695

 

Freescale Semiconductor, Inc.

 

Spool braking device for fishing reel

 

Schedule IB - 118

--------------------------------------------------------------------------------


 

US

 

7713781

 

Freescale Semiconductor, Inc.

 

Methods for forming quad flat no-lead (qfn) packages

US

 

7713801

 

Freescale Semiconductor, Inc.

 

A method of making a semiconductor structure utilizing spacer removal and
semiconductor structure

US

 

7714318

 

Freescale Semiconductor, Inc.

 

Electronic device including a transistor structure having an active region
adjacent to a stressor layer

US

 

7715227

 

Freescale Semiconductor, Inc.

 

Programmable rom using two bonded strata

US

 

7716453

 

Freescale Semiconductor, Inc.

 

Memory management unit and a method for memory management

US

 

7716511

 

Freescale Semiconductor, Inc.

 

Dynamic timing adjustment in a circuit device

US

 

7718485

 

Freescale Semiconductor, Inc.

 

Interlayer dielectric under stress for an integrated circuit

US

 

7719039

 

Freescale Semiconductor, Inc.

 

Phase change memory structures including pillars

US

 

7720448

 

Freescale Semiconductor, Inc.

 

Signal generation power management control system for portable communications
device and method of using same

US

 

7721245

 

Freescale Semiconductor, Inc.

 

System and method for electromigration tolerant cell synthesis

US

 

7723163

 

Freescale Semiconductor, Inc.

 

Method of forming premolded lead frame

US

 

7723204

 

Freescale Semiconductor, Inc.

 

Semiconductor device with a multi-plate isolation structure

US

 

7723224

 

Freescale Semiconductor, Inc.

 

Microelectronic assembly with back side metallization and method for forming the
same

US

 

7723805

 

Freescale Semiconductor, Inc.

 

Electronic device including a fin-type transistor structure and a process for
forming the electronic device

US

 

7723821

 

Freescale Semiconductor, Inc.

 

Microelectronic assembly and method for forming the same

US

 

7723823

 

Freescale Semiconductor, Inc.

 

Buried assymetric junction esd protection device

US

 

7723962

 

Freescale Semiconductor, Inc.

 

High voltage protection for a thin oxide cmos device

US

 

7723968

 

Freescale Semiconductor, Inc.

 

Technique for improving efficiency of a linear voltage regulator

US

 

7724077

 

Freescale Semiconductor, Inc.

 

Stacked cascode current source

US

 

7724603

 

Freescale Semiconductor, Inc.

 

Method and circuit for preventing high voltage memory disturb

US

 

7724622

 

Freescale Semiconductor, Inc.

 

Recording device capable of determining the media type based on detecting the
capacitance of pair electrodes

US

 

7724783

 

Freescale Semiconductor, Inc.

 

System and method for passing data frames in a wireless network

US

 

7724816

 

Freescale Semiconductor, Inc.

 

Dynamic switching between mlse and linear equalizer for single antenna
interference cancellation in a gsm communication system

US

 

7724842

 

Freescale Semiconductor, Inc.

 

System and method for evm self-test

US

 

7725638

 

Freescale Semiconductor, Inc.

 

Application processor circuit incorporating both sd host and slave functions and
electronic device including same

 

Schedule IB - 119

--------------------------------------------------------------------------------


 

US

 

7725750

 

Freescale Semiconductor, Inc.

 

Method of transitioning between active mode and power-down mode in processor
based system

US

 

7725788

 

Freescale Semiconductor, Inc.

 

Method and apparatus for secure scan testing

US

 

7727817

 

Freescale Semiconductor, Inc.

 

Semiconductor integrated circuit package and method of packaging semiconductor
integrated circuit

US

 

7727829

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device having a removable sidewall spacer

US

 

7727870

 

Freescale Semiconductor, Inc.

 

Method of making a semiconductor device using a stressor

US

 

7732102

 

Freescale Semiconductor, Inc.

 

Cr-capped chromeless phase lithography

US

 

7732274

 

Freescale Semiconductor, Inc.

 

High voltage deep trench capacitor

US

 

7732278

 

Freescale Semiconductor, Inc.

 

Split gate memory cell and method therefor

US

 

7733117

 

Freescale Semiconductor, Inc.

 

Method for protecting a security real time clock generator and a device having
protection capabilities

US

 

7733126

 

Freescale Semiconductor, Inc.

 

Negative voltage generation

US

 

7733181

 

Freescale Semiconductor, Inc.

 

Amplifier circuit having dynamically biased configuration

US

 

7733191

 

Freescale Semiconductor, Inc.

 

Oscillator devices and methods thereof

US

 

7733258

 

Freescale Semiconductor, Inc.

 

Data conversion circuitry for converting analog signals to digital signals and
vice-versa and method therefor

US

 

7733711

 

Freescale Semiconductor, Inc.

 

Circuit and method for optimizing memory sense amplifier timing

US

 

7734674

 

Freescale Semiconductor, Inc.

 

Fast fourier transform (fft) architecture in a multi-mode wireless processing
system

US

 

7734989

 

Freescale Semiconductor, Inc.

 

Multi-standard turbo interleaver using tables

US

 

7735029

 

Freescale Semiconductor, Inc.

 

Method and system for improving the manufacturability of integrated circuits

US

 

7736957

 

Freescale Semiconductor, Inc.

 

Method of making a semiconductor device with embedded stressor

US

 

7736996

 

Freescale Semiconductor, Inc.

 

Method for damage avoidance in transferring an ultra-thin layer of crystalline
material with high crystalline quality

US

 

7737018

 

Freescale Semiconductor, Inc.

 

Process of forming an electronic device including forming a gate electrode layer
and forming a patterned masking layer

US

 

7737670

 

Freescale Semiconductor, Inc.

 

Converter with improved efficiency

US

 

7737676

 

Freescale Semiconductor, Inc.

 

Series regulator circuit

US

 

7737740

 

Freescale Semiconductor, Inc.

 

Integrated circuit with a programmable delay and a method thereof

US

 

7738563

 

Freescale Semiconductor, Inc.

 

Method and system for performing deblocking filtering

US

 

7739674

 

Freescale Semiconductor, Inc.

 

Method and apparatus for selectively optimizing interpreted language code

US

 

7740805

 

Freescale Semiconductor, Inc.

 

Integrated cmos-compatible biochip

US

 

7741151

 

Freescale Semiconductor, Inc.

 

Integrated circuit package formation

US

 

7741183

 

Freescale Semiconductor, Inc.

 

Method of forming a gate dielectric

US

 

7741194

 

Freescale Semiconductor, Inc.

 

Removable layer manufacturing method

US

 

7741195

 

Freescale Semiconductor, Inc.

 

Method of stimulating die circuitry and structure therefor

 

Schedule IB - 120

--------------------------------------------------------------------------------


 

US

 

7741196

 

Freescale Semiconductor, Inc.

 

Semiconductor wafer with improved crack protection

US

 

7741218

 

Freescale Semiconductor, Inc.

 

Conductive via formation utilizing electroplating

US

 

7741221

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device having dummy features

US

 

7741718

 

Freescale Semiconductor, Inc.

 

Electronic apparatus interconnect routing

US

 

7741826

 

Freescale Semiconductor, Inc.

 

Device and method for compensating for ground voltage elevations

US

 

7742275

 

Freescale Semiconductor, Inc.

 

Mems capacitor with conductively tethered moveable capacitor plate

US

 

7742340

 

Freescale Semiconductor, Inc.

 

Read reference technique with current degradation protection

US

 

7743988

 

Freescale Semiconductor, Inc.

 

Authentication system including electric field sensor

US

 

7745260

 

Freescale Semiconductor, Inc.

 

Method of forming semiconductor package

US

 

7745298

 

Freescale Semiconductor, Inc.

 

Method of forming a via

US

 

7745344

 

Freescale Semiconductor, Inc.

 

Method for integrating nvm circuitry with logic circuitry

US

 

7745870

 

Freescale Semiconductor, Inc.

 

Programming and erasing structure for a floating gate memory cell and method of
making

US

 

7746129

 

Freescale Semiconductor, Inc.

 

An ultra low power servo-controlled single clock ramp generator with amplitude
independent to clock frequency

US

 

7746716

 

Freescale Semiconductor, Inc.

 

Memory having a dummy bitline for timing control

US

 

7747238

 

Freescale Semiconductor, Inc.

 

Wireless communication device and data interface

US

 

7747889

 

Freescale Semiconductor, Inc.

 

Bus having a dynamic timing bridge

US

 

7749829

 

Freescale Semiconductor, Inc.

 

Step height reduction between soi and epi for dso and bos integration

US

 

7750374

 

Freescale Semiconductor, Inc.

 

Electronic device including a transistor having a metal gate electrode and a
process for forming the electronic device

US

 

7750465

 

Freescale Semiconductor, Inc.

 

Packaged integrated circuit

US

 

7751177

 

Freescale Semiconductor, Inc.

 

Thin-film capacitor with a field modification layer

US

 

7751443

 

Freescale Semiconductor, Inc.

 

Communication device and methods thereof

US

 

7751792

 

Freescale Semiconductor, Inc.

 

Higher linearity passive mixer

US

 

7754560

 

Freescale Semiconductor, Inc.

 

Integrated circuit using finfets and having a static random access memory (sram)

US

 

7754587

 

Freescale Semiconductor, Inc.

 

Silicon deposition over dual surface orientation substrates to promote uniform
polishing

US

 

7756231

 

Freescale Semiconductor, Inc.

 

Digital clock generating circuit and method of operation

US

 

7759753

 

Freescale Semiconductor, Inc.

 

Integrated circuit die, integrated circuit package, and packaging method

US

 

7760114

 

Freescale Semiconductor, Inc.

 

A system and a method for generating an interleaved output during a decoding of
a data block

US

 

7760536

 

Freescale Semiconductor, Inc.

 

Non-volatile memory cell

 

Schedule IB - 121

--------------------------------------------------------------------------------


 

US

 

7760816

 

Freescale Semiconductor, Inc.

 

Automatic gain control using multiple equalized estimates and dynamic hysteresis

US

 

7760960

 

Freescale Semiconductor, Inc.

 

Localized content adaptive filter for low power scalable image processing

US

 

7761760

 

Freescale Semiconductor, Inc.

 

Integrated circuit and a method for designing a boundary scan super-cell

US

 

7763510

 

Freescale Semiconductor, Inc.

 

Method for pfet enhancement

US

 

7763538

 

Freescale Semiconductor, Inc.

 

Dual plasma treatment barrier film to reduce low-k damage

US

 

7763937

 

Freescale Semiconductor, Inc.

 

Variable resurf semiconductor device and method

US

 

7763976

 

Freescale Semiconductor, Inc.

 

Integrated circuit module with integrated passive device

US

 

7764091

 

Freescale Semiconductor, Inc.

 

Square to pseudo-sinusoidal clock conversion circuit and method

US

 

7764123

 

Freescale Semiconductor, Inc.

 

Rail to rail buffer amplifier

US

 

7764550

 

Freescale Semiconductor, Inc.

 

Method of programming a non-volatile memory

US

 

7767588

 

Freescale Semiconductor, Inc.

 

Method for forming a deposited oxide layer

US

 

7768296

 

Freescale Semiconductor, Inc.

 

Electronic device and method

US

 

7769112

 

Freescale Semiconductor, Inc.

 

Method and system for generating wavelets

US

 

7770929

 

Freescale Semiconductor, Inc.

 

Vehicular seatbelt restraint with selectively disabled inertia reel assembly

US

 

7772036

 

Freescale Semiconductor, Inc.

 

Lead frame based, over-molded semiconductor package with integrated through hole
technology (tht) heat spreader pin(s) and associated method of manufacturing

US

 

7772048

 

Freescale Semiconductor, Inc.

 

Forming semiconductor fins using a sacrificial fin

US

 

7772104

 

Freescale Semiconductor, Inc.

 

Dynamic pad size to reduce solder fatigue

US

 

7772584

 

Freescale Semiconductor, Inc.

 

Laterally grown nanotubes and method of formation

US

 

7772694

 

Freescale Semiconductor, Inc.

 

Integrated circuit module and method of packaging same

US

 

7772925

 

Freescale Semiconductor, Inc.

 

Power amplifier with pre-distorter

US

 

7773003

 

Freescale Semiconductor, Inc.

 

Huffman search algorithm for aac decoder

US

 

7773424

 

Freescale Semiconductor, Inc.

 

Circuit for and an electronic device including a nonvolatile memory cell and a
process of forming the electronic device

US

 

7773672

 

Freescale Semiconductor, Inc.

 

Scalable rate control system for a video encoder

US

 

7774584

 

Freescale Semiconductor, Inc.

 

Discrete multi-tone (dmt) system and method that communicates a data pump data
stream between a general purpose cpu and a dsp via a buffering scheme

US

 

7776700

 

Freescale Semiconductor, Inc.

 

Ldmos device and method

US

 

7776731

 

Freescale Semiconductor, Inc.

 

Method of removing defects from a dielectric material in a semiconductor

US

 

7777257

 

Freescale Semiconductor, Inc.

 

Bipolar schottky diode and method

US

 

7777330

 

Freescale Semiconductor, Inc.

 

High bandwidth cache-to-processing unit communication in a multiple
processor/cache system

 

Schedule IB - 122

--------------------------------------------------------------------------------


 

US

 

7777364

 

Freescale Semiconductor, Inc.

 

Drive arrangement for activating a car safety device activation element

US

 

7777509

 

Freescale Semiconductor, Inc.

 

Method and apparatus for electrical testing

US

 

7777522

 

Freescale Semiconductor, Inc.

 

Clocked single power supply level shifter

US

 

7777563

 

Freescale Semiconductor, Inc.

 

Spread spectrum pulse width modulation method and apparatus

US

 

7777998

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge circuit and method therefor

US

 

7778030

 

Freescale Semiconductor, Inc.

 

Method for cooling using impinging jet control

US

 

7778154

 

Freescale Semiconductor, Inc.

 

Techniques for reducing interference in a communication system

US

 

7778252

 

Freescale Semiconductor, Inc.

 

Hardware monitor of lin time budget

US

 

7778347

 

Freescale Semiconductor, Inc.

 

Power de-rating reduction in a transmitter

US

 

7779689

 

Freescale Semiconductor, Inc.

 

Multiple axis transducer with multiple sensing range capability

US

 

7781277

 

Freescale Semiconductor, Inc.

 

Selective uniaxial stress relaxation by layout optimization in strained silicon
on insulator integrated circuit

US

 

7781831

 

Freescale Semiconductor, Inc.

 

Semiconductor device having nitridated oxide layer and method therefor

US

 

7781839

 

Freescale Semiconductor, Inc.

 

Structure and method for strained transistor directly on insulator

US

 

7781840

 

Freescale Semiconductor, Inc.

 

Semiconductor device structure

US

 

7782664

 

Freescale Semiconductor, Inc.

 

Method for electrically trimming an nvm reference cell

US

 

7782925

 

Freescale Semiconductor, Inc.

 

Method and device for generating high frequency waveforms

US

 

7782991

 

Freescale Semiconductor, Inc.

 

Fractionally related multirate signal processor and method

US

 

7783321

 

Freescale Semiconductor, Inc.

 

Cell phone device

US

 

7783908

 

Freescale Semiconductor, Inc.

 

Method and device to wake-up nodes in a serial data bus

US

 

7785983

 

Freescale Semiconductor, Inc.

 

Semiconductor device having tiles for dual-trench integration and method
therefor

US

 

7786603

 

Freescale Semiconductor, Inc.

 

Electronic assembly having graded wire bonding

US

 

7786713

 

Freescale Semiconductor, Inc.

 

Series regulator circuit with high current mode activating parallel charging
path

US

 

7786714

 

Freescale Semiconductor, Inc.

 

Voltage converter apparatus and method therefor

US

 

7786805

 

Freescale Semiconductor, Inc.

 

A power amplifier module and a time division multiple access radio

US

 

7786809

 

Freescale Semiconductor, Inc.

 

Method of low power pll for low jitter demanding applications

US

 

7787323

 

Freescale Semiconductor, Inc.

 

Level detect circuit

US

 

7787484

 

Freescale Semiconductor, Inc.

 

Method for transmitting data from multiple clock domains and a device having
data transmission capabilities

US

 

7788424

 

Freescale Semiconductor, Inc.

 

Method of transmitting data from a transmitting device

US

 

7788471

 

Freescale Semiconductor, Inc.

 

Data processor and methods thereof

US

 

7790528

 

Freescale Semiconductor, Inc.

 

Dual substrate orientation or bulk on soi

 

Schedule IB - 123

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

integrations using oxidation for silicon epitaxy spacer formation

US

 

7791161

 

Freescale Semiconductor, Inc.

 

Semiconductor devices employing poly-filled trenches

US

 

7791367

 

Freescale Semiconductor, Inc.

 

Driver with selectable output impedance

US

 

7791389

 

Freescale Semiconductor, Inc.

 

State retaining power gated latch and method therefor

US

 

7791956

 

Freescale Semiconductor, Inc.

 

Method and system for simultaneous reads of multiple arrays

US

 

7793021

 

Freescale Semiconductor, Inc.

 

Method for synchronizing a transmission of information and a device having
synchronizing capabilities

US

 

7793025

 

Freescale Semiconductor, Inc.

 

Hardware managed context sensitive interrupt priority level control

US

 

7793172

 

Freescale Semiconductor, Inc.

 

Controlled reliability in an integrated circuit

US

 

7793542

 

Freescale Semiconductor, Inc.

 

Caddie-corner single proof mass xyz mems transducer

US

 

7795089

 

Freescale Semiconductor, Inc.

 

Forming a semiconductor device having epitaxially grown source and drain regions

US

 

7795091

 

Freescale Semiconductor, Inc.

 

Method of forming a split gate memory device and apparatus

US

 

7795674

 

Freescale Semiconductor, Inc.

 

Dual gate ldmos devices

US

 

7795702

 

Freescale Semiconductor, Inc.

 

Microelectronic assemblies with improved isolation voltage performance

US

 

7795848

 

Freescale Semiconductor, Inc.

 

Method and circuit for generating output voltages from input voltage

US

 

7795904

 

Freescale Semiconductor, Inc.

 

Switching circuit having a driver for providing a linear voltage transition

US

 

7795951

 

Freescale Semiconductor, Inc.

 

High-dynamic range low ripple voltage multiplier

US

 

7795980

 

Freescale Semiconductor, Inc.

 

Power amplifiers having improved protection against avalanche current

US

 

7796079

 

Freescale Semiconductor, Inc.

 

Charge redistribution successive approximation analog-to-digital converter and
related operating method

US

 

7796688

 

Freescale Semiconductor, Inc.

 

Radio receiver having a channel equalizer and method therefor

US

 

7797618

 

Freescale Semiconductor, Inc.

 

Parallel recoder for ultrawide bandwidth receiver

US

 

7799634

 

Freescale Semiconductor, Inc.

 

Method of forming nanocrystals

US

 

7799644

 

Freescale Semiconductor, Inc.

 

Transistor with asymmetry for data storage circuitry

US

 

7799647

 

Freescale Semiconductor, Inc.

 

Mosfet device featuring a superlattice barrier layer and method

US

 

7799650

 

Freescale Semiconductor, Inc.

 

Method for making a transistor with a stressor

US

 

7799657

 

Freescale Semiconductor, Inc.

 

Method of fabricating a substrate for a planar, double gated, transistor process

US

 

7799661

 

Freescale Semiconductor, Inc.

 

Electrical sensor for real-time feedback control of plasma nitridation

US

 

7799678

 

Freescale Semiconductor, Inc.

 

Method for forming a through silicon via layout

US

 

7800135

 

Freescale Semiconductor, Inc.

 

Power semiconductor device and method of

 

Schedule IB - 124

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

manufacturing a power semiconductor device

US

 

7800141

 

Freescale Semiconductor, Inc.

 

Electronic device including a semiconductor fin and a process for forming the
electronic device

US

 

7800164

 

Freescale Semiconductor, Inc.

 

Nanocrystal non-volatile memory cell and method therefor

US

 

7800350

 

Freescale Semiconductor, Inc.

 

Apparatus for optimizing diode conduction time during a deadtime interval

US

 

7800959

 

Freescale Semiconductor, Inc.

 

Memory having self-timed bit line boost circuit and method therefor

US

 

7800974

 

Freescale Semiconductor, Inc.

 

Adjustable pipeline in a memory circuit

US

 

7802038

 

Freescale Semiconductor, Inc.

 

Communication steering for use in a multi-master shared resource system

US

 

7802241

 

Freescale Semiconductor, Inc.

 

Method for estimating processor energy usage

US

 

7802259

 

Freescale Semiconductor, Inc.

 

System and method for wireless broadband context switching

US

 

7802359

 

Freescale Semiconductor, Inc.

 

Electronic assembly manufacturing method

US

 

7802471

 

Freescale Semiconductor, Inc.

 

Liquid level sensing device and method

US

 

7803662

 

Freescale Semiconductor, Inc.

 

Warpage control using a package carrier assembly

US

 

7803670

 

Freescale Semiconductor, Inc.

 

Twisted dual-substrate orientation (dso) substrates

US

 

7803685

 

Freescale Semiconductor, Inc.

 

Silicided base structure for high frequency transistors

US

 

7803714

 

Freescale Semiconductor, Inc.

 

Semiconductor through silicon vias of variable size and method of formation

US

 

7804258

 

Freescale Semiconductor, Inc.

 

Circuit for providing an approximately constant resistance and/or current and
method therefor

US

 

7804283

 

Freescale Semiconductor, Inc.

 

Mode transitioning in a dc/dc converter using a constant duty cycle difference

US

 

7804701

 

Freescale Semiconductor, Inc.

 

Method of programming a memory having electrically programmable fuses

US

 

7805116

 

Freescale Semiconductor, Inc.

 

Gain control methods for wireless devices and transmitters

US

 

7805581

 

Freescale Semiconductor, Inc.

 

Multi-mode data processing device and methods thereof

US

 

7805590

 

Freescale Semiconductor, Inc.

 

Coprocessor receiving target address to process a function and to send data
transfer instructions to main processor for execution to preserve cache
coherence

US

 

7807511

 

Freescale Semiconductor, Inc.

 

Method of packaging a device having a multi-contact elastomer connector contact
area and device thereof

US

 

7807572

 

Freescale Semiconductor, Inc.

 

Micropad formation for a semiconductor

US

 

7808117

 

Freescale Semiconductor, Inc.

 

Integrated circuit having pads and input/output (i/o) cells

US

 

7808258

 

Freescale Semiconductor, Inc.

 

Test interposer having active circuit component and method therefor

US

 

7808279

 

Freescale Semiconductor, Inc.

 

Low power, self-gated, pulse triggered clock gating cell

US

 

7808286

 

Freescale Semiconductor, Inc.

 

Circuitry in a driver circuit

 

Schedule IB - 125

--------------------------------------------------------------------------------


 

US

 

7809980

 

Freescale Semiconductor, Inc.

 

Error detector in a cache memory using configurable way redundancy

US

 

7811382

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor structure having a strained silicon layer

US

 

7811851

 

Freescale Semiconductor, Inc.

 

Phase change memory structures

US

 

7811886

 

Freescale Semiconductor, Inc.

 

Split-gate thin film storage nvm cell with reduced load-up/trap-up effects

US

 

7811889

 

Freescale Semiconductor, Inc.

 

Finfet memory cell having a floating gate and method therefor

US

 

7811891

 

Freescale Semiconductor, Inc.

 

Method to control the gate sidewall profile by graded material composition

US

 

7811932

 

Freescale Semiconductor, Inc.

 

3-d semiconductor die structure with containing feature and method

US

 

7812448

 

Freescale Semiconductor, Inc.

 

Electronic device including a conductive stud over a bonding pad region and a
process for forming the electronic device

US

 

7813908

 

Freescale Semiconductor, Inc.

 

Clock control module simulator and method thereof

US

 

7816211

 

Freescale Semiconductor, Inc.

 

Method of making a semiconductor device having high voltage transistors,
non-volatile memory transistors, and logic transistors

US

 

7816221

 

Freescale Semiconductor, Inc.

 

Dielectric ledge for high frequency devices

US

 

7816948

 

Freescale Semiconductor, Inc.

 

Voltage translator

US

 

7817387

 

Freescale Semiconductor, Inc.

 

Migfet circuit with esd protection

US

 

7818613

 

Freescale Semiconductor, Inc.

 

Arrangement and method for connecting a processing node in a distribution system

US

 

7818720

 

Freescale Semiconductor, Inc.

 

Method and apparatus for optimizing boolean expression evaluation

US

 

7820485

 

Freescale Semiconductor, Inc.

 

Method of forming a package with exposed component surfaces

US

 

7820491

 

Freescale Semiconductor, Inc.

 

Light erasable memory and method therefor

US

 

7820519

 

Freescale Semiconductor, Inc.

 

Process of forming an electronic device including a conductive structure
extending through a buried insulating layer

US

 

7820520

 

Freescale Semiconductor, Inc.

 

Semiconductor device with capacitor and/or inductor and method of making

US

 

7820538

 

Freescale Semiconductor, Inc.

 

Method of fabricating a mos device with non-sio2 gate dielectric

US

 

7820539

 

Freescale Semiconductor, Inc.

 

Method for separately optimizing spacer width for two transistor groups using a
recess spacer etch (rse) integration

US

 

7821055

 

Freescale Semiconductor, Inc.

 

Stressed semiconductor device and method for making

US

 

7821067

 

Freescale Semiconductor, Inc.

 

Electronic devices including a semiconductor layer and a process for forming the
same

US

 

7821102

 

Freescale Semiconductor, Inc.

 

Power transistor featuring a double-sided feed design and method of making the
same

US

 

7821103

 

Freescale Semiconductor, Inc.

 

Counter-doped varactor structure and method

US

 

7821104

 

Freescale Semiconductor, Inc.

 

Package device having crack arrest feature and method of forming

US

 

7821117

 

Freescale Semiconductor, Inc.

 

Semiconductor package and method of making same

 

Schedule IB - 126

--------------------------------------------------------------------------------


 

US

 

7821240

 

Freescale Semiconductor, Inc.

 

Voltage regulator with pass transistors carrying different ratios of the total
load current and method of operation therefor

US

 

7821787

 

Freescale Semiconductor, Inc.

 

System and method for cooling using impinging jet control

US

 

7822131

 

Freescale Semiconductor, Inc.

 

Reducing a peak-to-average ratio of a signal

US

 

7823033

 

Freescale Semiconductor, Inc.

 

Data processing with reconfigurable registers

US

 

7824988

 

Freescale Semiconductor, Inc.

 

Method of forming an integrated circuit

US

 

7825610

 

Freescale Semiconductor, Inc.

 

Led driver with dynamic power management

US

 

7825720

 

Freescale Semiconductor, Inc.

 

Circuit for a low power mode

US

 

7825726

 

Freescale Semiconductor, Inc.

 

Digital pulse width modulation for half bridge amplifiers

US

 

7827336

 

Freescale Semiconductor, Inc.

 

Technique for interconnecting integrated circuits

US

 

7827360

 

Freescale Semiconductor, Inc.

 

Cache locking device and methods thereof

US

 

7829366

 

Freescale Semiconductor, Inc.

 

Microelectromechanical systems component and method of making same

US

 

7829447

 

Freescale Semiconductor, Inc.

 

Semiconductor structure pattern formation

US

 

7829997

 

Freescale Semiconductor, Inc.

 

Novel interconnect for chip level power distribution

US

 

7830855

 

Freescale Semiconductor, Inc.

 

Method and apparatus for data alloction in an overlap-enabled communication
system

US

 

7831818

 

Freescale Semiconductor, Inc.

 

Exception-based timer control

US

 

7833852

 

Freescale Semiconductor, Inc.

 

Source/drain stressors formed using in-situ epitaxial growth

US

 

7833858

 

Freescale Semiconductor, Inc.

 

Superjunction trench device formation methods

US

 

7834417

 

Freescale Semiconductor, Inc.

 

Antifuse elements

US

 

7834428

 

Freescale Semiconductor, Inc.

 

Apparatus and method for reducing noise in mixed-signal circuits and digital
circuits

US

 

7834431

 

Freescale Semiconductor, Inc.

 

Leadframe for packaged electronic device with enhanced mold locking capability

US

 

7834466

 

Freescale Semiconductor, Inc.

 

Semiconductor die with die pad pattern

US

 

7834601

 

Freescale Semiconductor, Inc.

 

Circuit and method for reducing output noise of regulator

US

 

7834657

 

Freescale Semiconductor, Inc.

 

Inverter circuit with compensation for threshold voltage variations

US

 

7834689

 

Freescale Semiconductor, Inc.

 

Mos operational amplifier with current mirroring gain and method of operation

US

 

7834787

 

Freescale Semiconductor, Inc.

 

Techniques for delay compensation of continuous-time sigma-delta modulators

US

 

7835124

 

Freescale Semiconductor, Inc.

 

Short circuit and over-voltage protection for a data bus

US

 

7835434

 

Freescale Semiconductor, Inc.

 

Adaptive radio frequency (rf) filter

US

 

7835435

 

Freescale Semiconductor, Inc.

 

Techniques for compressing differential samples of bandwidth-limited data to
reduce bandwidth and power consumption by an interface

US

 

7836283

 

Freescale Semiconductor, Inc.

 

Data acquisition messaging using special purpose registers

US

 

7836369

 

Freescale Semiconductor, Inc.

 

Device and method for configuring input/output pads

 

Schedule IB - 127

--------------------------------------------------------------------------------


 

US

 

7837762

 

Freescale Semiconductor, Inc.

 

Method of distancing a bubble and bubble displacement apparatus

US

 

7838345

 

Freescale Semiconductor, Inc.

 

Electronic device including semiconductor fins and a process for forming the
electronic device

US

 

7838363

 

Freescale Semiconductor, Inc.

 

Method of forming a split gate non-volatile memory cell

US

 

7838383

 

Freescale Semiconductor, Inc.

 

Linearity capacitor structure and method

US

 

7838389

 

Freescale Semiconductor, Inc.

 

Enclosed void cavity for low dielectric constant insulator

US

 

7838420

 

Freescale Semiconductor, Inc.

 

Method for forming a packaged semiconductor device

US

 

7838922

 

Freescale Semiconductor, Inc.

 

Electronic device including trenches and discontinuous storage elements and
processes of forming and using the same

US

 

7839189

 

Freescale Semiconductor, Inc.

 

Voltage detector device and methods thereof

US

 

7839207

 

Freescale Semiconductor, Inc.

 

Integrated circuit and a method for recovering from a low-power period

US

 

7840189

 

Freescale Semiconductor, Inc.

 

Frequency generation in a wireless communication unit

US

 

7840191

 

Freescale Semiconductor, Inc.

 

Baluns for multiple band operation

US

 

7840887

 

Freescale Semiconductor, Inc.

 

Data stream processing method and system

US

 

7842546

 

Freescale Semiconductor, Inc.

 

Integrated circuit module and method of packaging same

US

 

7842573

 

Freescale Semiconductor, Inc.

 

Virtual ground memory array and method therefor

US

 

7842587

 

Freescale Semiconductor, Inc.

 

Iii-v mosfet fabrication and device

US

 

7843011

 

Freescale Semiconductor, Inc.

 

Electronic device including insulating layers having different strains and a
process for forming the electronic device

US

 

7843033

 

Freescale Semiconductor, Inc.

 

Shielded integrated circuit pad structure

US

 

7843218

 

Freescale Semiconductor, Inc.

 

Data latch with structural hold

US

 

7843231

 

Freescale Semiconductor, Inc.

 

Temperature-compensated voltage comparator

US

 

7843242

 

Freescale Semiconductor, Inc.

 

Phase-shifted pulse width modulation signal generation

US

 

7843730

 

Freescale Semiconductor, Inc.

 

Non-volatile memory with reduced charge fluence

US

 

7843848

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for round trip time measurements

US

 

7844048

 

Freescale Semiconductor, Inc.

 

Tone event detector and method therefor

US

 

7844937

 

Freescale Semiconductor, Inc.

 

Method and apparatus for making a semiconductor device using hardware
description having merged functional and test logic blocks

US

 

7846803

 

Freescale Semiconductor, Inc.

 

Multiple millisecond anneals for semiconductor device fabrication

US

 

7846815

 

Freescale Semiconductor, Inc.

 

Eutectic flow containment in a semiconductor fabrication process

US

 

7847177

 

Freescale Semiconductor, Inc.

 

Digital complex tone generator and corresponding methods

US

 

7847524

 

Freescale Semiconductor, Inc.

 

High voltage protection for a thin oxide cmos device

 

Schedule IB - 128

--------------------------------------------------------------------------------


 

US

 

7849247

 

Freescale Semiconductor, Inc.

 

Interrupt acknowledgment in a data processing system

US

 

7851340

 

Freescale Semiconductor, Inc.

 

Semiconductor fin integration using a sacrificial fin

US

 

7851834

 

Freescale Semiconductor, Inc.

 

Cascode devices and current mirrors

US

 

7851857

 

Freescale Semiconductor, Inc.

 

Dual current path ldmosfet with graded pbl for ultra high voltage smart power
applications

US

 

7851889

 

Freescale Semiconductor, Inc.

 

Mosfet device including a source with alternating p-type and n-type regions

US

 

7852249

 

Freescale Semiconductor, Inc.

 

Sigma-delta modulator with digitally filtered delay compensation

US

 

7852253

 

Freescale Semiconductor, Inc.

 

Digitally adjustable quantization circuit

US

 

7852692

 

Freescale Semiconductor, Inc.

 

Memory operation testing

US

 

7852915

 

Freescale Semiconductor, Inc.

 

Adaptive equalizer for communication channels

US

 

7855517

 

Freescale Semiconductor, Inc.

 

Current driver circuit and method of operation therefor

US

 

7855562

 

Freescale Semiconductor, Inc.

 

Dual sensor system having fault detection capability

US

 

7855581

 

Freescale Semiconductor, Inc.

 

Real time clock monitoring method and system

US

 

7858482

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device using stress memorization

US

 

7858487

 

Freescale Semiconductor, Inc.

 

Method and apparatus for indicating directionality in integrated circuit
manufacturing

US

 

7858505

 

Freescale Semiconductor, Inc.

 

Method of forming a transistor having multiple types of schottky junctions

US

 

7859068

 

Freescale Semiconductor, Inc.

 

Integrated circuit encapsulation and method therefor

US

 

7859299

 

Freescale Semiconductor, Inc.

 

Circuit for controlling data communication with synchronous storage circuitry
and method of operation

US

 

7859919

 

Freescale Semiconductor, Inc.

 

Memory device and method thereof

US

 

7861200

 

Freescale Semiconductor, Inc.

 

Setup and hold time characterization device and method

US

 

7861291

 

Freescale Semiconductor, Inc.

 

System and method for implementing acls using standard lpm engine

US

 

7863876

 

Freescale Semiconductor, Inc.

 

A built-in self calibration (bisc) technique for regulation circuits used in
non-volatile memory

US

 

7863938

 

Freescale Semiconductor, Inc.

 

Address decoder and method for setting an address

US

 

7863963

 

Freescale Semiconductor, Inc.

 

Level shifter for change of both high and low voltage

US

 

7864617

 

Freescale Semiconductor, Inc.

 

Memory with reduced power supply voltage for a write operation

US

 

7865691

 

Freescale Semiconductor, Inc.

 

A virtual address cache and method for sharing data using a unique task
identifier

US

 

7865704

 

Freescale Semiconductor, Inc.

 

Selective instruction breakpoint generation

US

 

7865797

 

Freescale Semiconductor, Inc.

 

Memory device with adjustable read reference based on ecc and method thereof

 

Schedule IB - 129

--------------------------------------------------------------------------------


 

US

 

7865897

 

Freescale Semiconductor, Inc.

 

Selective transaction request processing at an interconnect during a lockout

US

 

7867858

 

Freescale Semiconductor, Inc.

 

Hybrid transistor based power gating switch circuit and method

US

 

7868389

 

Freescale Semiconductor, Inc.

 

Electronic device comprising a gate electrode including a metal-containing layer
having one or more impurities

US

 

7868393

 

Freescale Semiconductor, Inc.

 

Space efficient integrated circuit with passive devices

US

 

7868449

 

Freescale Semiconductor, Inc.

 

Semiconductor substrate and method of connecting semiconductor die to substrate

US

 

7868729

 

Freescale Semiconductor, Inc.

 

Stacked device assembly with integrated coil and method of forming same

US

 

7868795

 

Freescale Semiconductor, Inc.

 

Data conversion circuitry and method therefor

US

 

7868796

 

Freescale Semiconductor, Inc.

 

Data conversion circuitry and method therefor

US

 

7868877

 

Freescale Semiconductor, Inc.

 

Touch panel detection circuitry and method of operation

US

 

7869225

 

Freescale Semiconductor, Inc.

 

Shielding structures for signal paths in electronic devices

US

 

7869409

 

Freescale Semiconductor, Inc.

 

System and method for transmitting a multiple format wireless signal

US

 

7869558

 

Freescale Semiconductor, Inc.

 

Method and apparatus for calibrating a counting circuit

US

 

7869609

 

Freescale Semiconductor, Inc.

 

Bounded signal mixer and method of operation

US

 

7869784

 

Freescale Semiconductor, Inc.

 

Radio frequency circuit with integrated on-chip radio frequency inductive signal
coupler

US

 

7870400

 

Freescale Semiconductor, Inc.

 

System having a memory voltage controller and method therefor

US

 

7871854

 

Freescale Semiconductor, Inc.

 

Method of making a vertical photodetector

US

 

7871886

 

Freescale Semiconductor, Inc.

 

Nanocrystal memory with differential energy bands and method of formation

US

 

7872311

 

Freescale Semiconductor, Inc.

 

Method and apparatus for mobility enhancement in a semiconductor device

US

 

7872460

 

Freescale Semiconductor, Inc.

 

Method for detecting output short circuit in switching regulator

US

 

7872489

 

Freescale Semiconductor, Inc.

 

Radiation induced fault analysis

US

 

7872494

 

Freescale Semiconductor, Inc.

 

Memory controller calibration

US

 

7872974

 

Freescale Semiconductor, Inc.

 

System and method for handling or avoiding disruptions in wireless communication

US

 

7873819

 

Freescale Semiconductor, Inc.

 

Branch target buffer addressing in a data processor

US

 

7876254

 

Freescale Semiconductor, Inc.

 

Data conversion circuitry having successive approximation circuitry and method
therefor

US

 

7877015

 

Freescale Semiconductor, Inc.

 

Optical to radio frequency detector

US

 

7879663

 

Freescale Semiconductor, Inc.

 

Trench formation in a semiconductor material

US

 

7880457

 

Freescale Semiconductor, Inc.

 

Dual-loop dc-to-dc converter apparatus

US

 

7880516

 

Freescale Semiconductor, Inc.

 

Method for noise reduction in a phase locked loop and a device having noise
reduction

 

Schedule IB - 130

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

capabilities

US

 

7880550

 

Freescale Semiconductor, Inc.

 

Voltage translation using feedback to adjust output voltage range

US

 

7880650

 

Freescale Semiconductor, Inc.

 

Method and apparatus for testing data converter

US

 

7880653

 

Freescale Semiconductor, Inc.

 

Switched-capacitor circuits, integration systems, and methods of operation
thereof

US

 

7880654

 

Freescale Semiconductor, Inc.

 

Continuous-time sigma-delta modulator with multiple feedback paths having
independent delays

US

 

7881813

 

Freescale Semiconductor, Inc.

 

System and method for sharing reset and background communication on a single mcu
pin

US

 

7885174

 

Freescale Semiconductor, Inc.

 

Common signaling mode for use with multiple wireless formats

US

 

7886090

 

Freescale Semiconductor, Inc.

 

Method for managing under-runs and a device having under-run management
capabilities

US

 

7886609

 

Freescale Semiconductor, Inc.

 

Pressure sensor package

US

 

7887235

 

Freescale Semiconductor, Inc.

 

Multiple sensor thermal management for electronic devices

US

 

7887928

 

Freescale Semiconductor, Inc.

 

Coated lead frame

US

 

7888186

 

Freescale Semiconductor, Inc.

 

Method for assembling stackable semiconductor packages

US

 

7889523

 

Freescale Semiconductor, Inc.

 

Variable load, variable output charge-based voltage multipliers

US

 

7889782

 

Freescale Semiconductor, Inc.

 

Joint de-spreading and frequency correction using a correlator

US

 

7892070

 

Freescale Semiconductor, Inc.

 

Process of using a polishing apparatus including a platen window and a polishing
pad

US

 

7892882

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for a semiconductor device package with improved thermal
performance

US

 

7892907

 

Freescale Semiconductor, Inc.

 

Cmos latch-up immunity

US

 

7892950

 

Freescale Semiconductor, Inc.

 

Methodology for processing a panel during semiconductor device fabrication

US

 

7893491

 

Freescale Semiconductor, Inc.

 

Semiconductor superjunction structure

US

 

7893696

 

Freescale Semiconductor, Inc.

 

Pulse circuit using a transmission line

US

 

7893741

 

Freescale Semiconductor, Inc.

 

Multiple-stage, signal edge alignment apparatus and methods

US

 

7894440

 

Freescale Semiconductor, Inc.

 

Programmable hash-tuple generation with parallel rule implementation
independence

US

 

7895422

 

Freescale Semiconductor, Inc.

 

Selective postponement of branch target buffer (btb) allocation

US

 

7895427

 

Freescale Semiconductor, Inc.

 

Method and system of executing a software application in highly constrained
memory situation

US

 

7898059

 

Freescale Semiconductor, Inc.

 

Semiconductor device comprising passive components

US

 

7898301

 

Freescale Semiconductor, Inc.

 

Zero input current drain comparator with high accuracy trip point above supply
voltage

US

 

7898323

 

Freescale Semiconductor, Inc.

 

Amplifying circuit with offset compensation

 

Schedule IB - 131

--------------------------------------------------------------------------------


 

US

 

7898353

 

Freescale Semiconductor, Inc.

 

Clock conditioning circuit

US

 

7899431

 

Freescale Semiconductor, Inc.

 

Dc offset correction system for a receiver with baseband gain control

US

 

7899481

 

Freescale Semiconductor, Inc.

 

Reference signal selection techniques for a wireless communication system

US

 

7900183

 

Freescale Semiconductor, Inc.

 

Vendor independent method to merge coverage results for different designs

US

 

7900521

 

Freescale Semiconductor, Inc.

 

Exposed pad backside pressure sensor package

US

 

7901852

 

Freescale Semiconductor, Inc.

 

Metrology of bilayer photoresist processes

US

 

7902021

 

Freescale Semiconductor, Inc.

 

Method for separately optimizing spacer width for two or more transistor classes
using a recess spacer integration

US

 

7902022

 

Freescale Semiconductor, Inc.

 

Self-aligned in-laid split gate memory and method of making

US

 

7902892

 

Freescale Semiconductor, Inc.

 

Method of control slope regulation and control slope regulation apparatus

US

 

7902915

 

Freescale Semiconductor, Inc.

 

Method and circuit for charging and discharging a circuit node

US

 

7903007

 

Freescale Semiconductor, Inc.

 

Method and apparatus for converting signals

US

 

7903483

 

Freescale Semiconductor, Inc.

 

Integrated circuit having memory with configurable read/write operations and
method therefor

US

 

7903778

 

Freescale Semiconductor, Inc.

 

A low power, high resolution timing generator for ultra-wide bandwidth
communication systems

US

 

7904869

 

Freescale Semiconductor, Inc.

 

Method of area compaction for integrated circuit layout design

US

 

7907022

 

Freescale Semiconductor, Inc.

 

Phase-locked loop and method for operating the same

US

 

7907072

 

Freescale Semiconductor, Inc.

 

Digital-to-analog converter

US

 

7907685

 

Freescale Semiconductor, Inc.

 

Gmsk-receiver with interference cancellation

US

 

7907789

 

Freescale Semiconductor, Inc.

 

Reduction of block effects in spatially re-sampled image information for
block-based image coding

US

 

7910441

 

Freescale Semiconductor, Inc.

 

Multi-gate semiconductor device and method for forming the same

US

 

7910442

 

Freescale Semiconductor, Inc.

 

Process for making a semiconductor device using partial etching

US

 

7910482

 

Freescale Semiconductor, Inc.

 

Method of forming a finfet and structure

US

 

7910991

 

Freescale Semiconductor, Inc.

 

Dual gate lateral diffused mos transistor

US

 

7911002

 

Freescale Semiconductor, Inc.

 

Semiconductor device with selectively modulated gate work function

US

 

7911013

 

Freescale Semiconductor, Inc.

 

Space and process efficient mram

US

 

7911750

 

Freescale Semiconductor, Inc.

 

Resistor triggered electrostatic discharge protection

US

 

7911934

 

Freescale Semiconductor, Inc.

 

Resource allocation in multi data stream communication link

US

 

7912119

 

Freescale Semiconductor, Inc.

 

Per-survivor based adaptive equalizer

US

 

7912437

 

Freescale Semiconductor, Inc.

 

Radio frequency receiver having dynamic bandwidth control and method of
operation

US

 

7912999

 

Freescale Semiconductor, Inc.

 

Buffering method and apparatus for processing digital communications signals

 

Schedule IB - 132

--------------------------------------------------------------------------------


 

US

 

7915704

 

Freescale Semiconductor, Inc.

 

Schottky diode

US

 

7916053

 

Freescale Semiconductor, Inc.

 

Analog-to-digital conversion module adapted for irregular sampling sequences

US

 

7916736

 

Freescale Semiconductor, Inc.

 

System and method for translucent bridging

US

 

7916796

 

Freescale Semiconductor, Inc.

 

Region clustering based error concealment for video data

US

 

7917831

 

Freescale Semiconductor, Inc.

 

Optimization of storage device accesses in raid systems

US

 

7917875

 

Freescale Semiconductor, Inc.

 

Clock tree adjustable buffer

US

 

7919006

 

Freescale Semiconductor, Inc.

 

Method of anti-stiction dimple formation under mems

US

 

7919382

 

Freescale Semiconductor, Inc.

 

Varactor structure and method

US

 

7919388

 

Freescale Semiconductor, Inc.

 

Semiconductor devices having reduced gate-drain capacitance and methods for the
fabrication thereof

US

 

7920596

 

Freescale Semiconductor, Inc.

 

A method for high speed framing and a device having framing capabilities

US

 

7920987

 

Freescale Semiconductor, Inc.

 

Device under test de-embedding

US

 

7923328

 

Freescale Semiconductor, Inc.

 

Split gate non-volatile memory cell with improved endurance and method therefor

US

 

7923369

 

Freescale Semiconductor, Inc.

 

Through-via and method of forming

US

 

7923769

 

Freescale Semiconductor, Inc.

 

Split gate non-volatile memory cell with improved endurance and method therefor

US

 

7924061

 

Freescale Semiconductor, Inc.

 

Apparatus for detecting clock failure and method therefor

US

 

7924108

 

Freescale Semiconductor, Inc.

 

Oscillator amplifier with input clock detection and method therefor

US

 

7924131

 

Freescale Semiconductor, Inc.

 

Electrical component having an inductor and a method of formation

US

 

7924925

 

Freescale Semiconductor, Inc.

 

Flexible macroblock ordering with reduced data traffic and power consumption

US

 

7925862

 

Freescale Semiconductor, Inc.

 

Coprocessor forwarding load and store instructions with displacement to main
processor for cache coherent exectution when program counter value falls within
predetermined ranges

US

 

7927927

 

Freescale Semiconductor, Inc.

 

Semiconductor package and method therefor

US

 

7927934

 

Freescale Semiconductor, Inc.

 

Soi semiconductor device with body contact and method thereof

US

 

7927955

 

Freescale Semiconductor, Inc.

 

Adjustable bipolar transistors formed using a cmos process

US

 

7927956

 

Freescale Semiconductor, Inc.

 

Method for making a semiconductor structure using silicon germanium

US

 

7927989

 

Freescale Semiconductor, Inc.

 

Method for forming a transistor having gate dielectric protection and structure

US

 

7928502

 

Freescale Semiconductor, Inc.

 

Transistor devices with nano-crystal gate structures

US

 

7928706

 

Freescale Semiconductor, Inc.

 

Voltage regulator device and method thereof

US

 

7928753

 

Freescale Semiconductor, Inc.

 

Dev ice and method for evaluating electrostatic discharge protection
capabilities

US

 

7928788

 

Freescale Semiconductor, Inc.

 

Double-balanced sinusoidal mixing phase interpolator circuit and method

US

 

7929266

 

Freescale Semiconductor, Inc.

 

Electronic device operable to protect a

 

Schedule IB - 133

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

power transistor when used in conjunction with a transformer

US

 

7929433

 

Freescale Semiconductor, Inc.

 

Manipulating data streams in data stream processors

US

 

7929650

 

Freescale Semiconductor, Inc.

 

Acg for narrowband receivers

US

 

7929927

 

Freescale Semiconductor, Inc.

 

Adaptive pre-distortion with interference detection and mitigation

US

 

7930444

 

Freescale Semiconductor, Inc.

 

Device and method for controlling multiple dma tasks

US

 

7930522

 

Freescale Semiconductor, Inc.

 

Method for speculative execution of instructions and a device having speculative
execution capabilities

US

 

7931190

 

Freescale Semiconductor, Inc.

 

Circuit and method for correlated inputs to a population count circuit

US

 

7932145

 

Freescale Semiconductor, Inc.

 

Method of forming a bipolar transistor and semiconductor component thereof

US

 

7932175

 

Freescale Semiconductor, Inc.

 

A method to form a via

US

 

7932189

 

Freescale Semiconductor, Inc.

 

Electronic device including a layer of discontinuous storage elements and a
process for forming the electronic device

US

 

7932731

 

Freescale Semiconductor, Inc.

 

Device and method for testing a noise immunity characteristic of analog circuits

US

 

7933372

 

Freescale Semiconductor, Inc.

 

Successive interference cancellation based on the number of retransmissions

US

 

7935547

 

Freescale Semiconductor, Inc.

 

Method of patterning a layer using a pellicle

US

 

7935571

 

Freescale Semiconductor, Inc.

 

Through substrate vias for back-side interconnections on very thin semiconductor
wafers

US

 

7935607

 

Freescale Semiconductor, Inc.

 

Integrated passive device with a high resistivity substrate and method for
forming the same

US

 

7935620

 

Freescale Semiconductor, Inc.

 

Low leakage schottky contact devices and method

US

 

7935631

 

Freescale Semiconductor, Inc.

 

Method and apparatus for forming a noble metal layer, notably on inlaid metal
features

US

 

7936200

 

Freescale Semiconductor, Inc.

 

Apparatus and method for providing a clock signal

US

 

7936793

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for synchronizing data transferred across a multi-pin
asynchronous serial interface

US

 

7936813

 

Freescale Semiconductor, Inc.

 

Diversity gmsk-receiver with interference cancellation and methods therein

US

 

7936921

 

Freescale Semiconductor, Inc.

 

Efficient fixed-point real-time thresholding for signal processing

US

 

7937058

 

Freescale Semiconductor, Inc.

 

Controlling the bandwidth of an analog filter

US

 

7937064

 

Freescale Semiconductor, Inc.

 

Wireless transceiver and method of operating the same

US

 

7937573

 

Freescale Semiconductor, Inc.

 

Metric for selective branch target buffer (btb) allocation

US

 

7938016

 

Freescale Semiconductor, Inc.

 

Multiple layer strain gauge

US

 

7939412

 

Freescale Semiconductor, Inc.

 

Electronic device including a fin-type transistor structure and a process for
forming the electronic device

US

 

7939482

 

Freescale Semiconductor, Inc.

 

Cleaning solution for a semiconductor wafer

 

Schedule IB - 134

--------------------------------------------------------------------------------


 

US

 

7939880

 

Freescale Semiconductor, Inc.

 

Split gate non-volatile memory cell

US

 

7940059

 

Freescale Semiconductor, Inc.

 

Method for testing h-bridge

US

 

7940084

 

Freescale Semiconductor, Inc.

 

Device and method for sharing charge

US

 

7940092

 

Freescale Semiconductor, Inc.

 

Gate driver circuit for h bridge circuit

US

 

7940332

 

Freescale Semiconductor, Inc.

 

Signal detection device and methods thereof

US

 

7940513

 

Freescale Semiconductor, Inc.

 

Switch arrangement, integrated circuit, activation system

US

 

7940545

 

Freescale Semiconductor, Inc.

 

Low power read scheme for read only memory (rom)

US

 

7940599

 

Freescale Semiconductor, Inc.

 

Dual port memory device

US

 

7940738

 

Freescale Semiconductor, Inc.

 

Wireless communication unit and method for processing a code division multiple
access signal

US

 

7941110

 

Freescale Semiconductor, Inc.

 

Rf circuit with control unit to reduce signal power under appropriate conditions

US

 

7941499

 

Freescale Semiconductor, Inc.

 

Interprocessor message transmission via coherency-based interconnect

US

 

7941594

 

Freescale Semiconductor, Inc.

 

Sdram sharing using a control surrogate

US

 

7941637

 

Freescale Semiconductor, Inc.

 

Groups of serially coupled processor cores propagating memory write packet while
maintaining coherency within each group towards a switch coupled to memory
partitions

US

 

7941646

 

Freescale Semiconductor, Inc.

 

Completion continue on thread switch mechanism for a microprocessor

US

 

7941716

 

Freescale Semiconductor, Inc.

 

Method for race prevention and a device having race prevention capabilities

US

 

7941718

 

Freescale Semiconductor, Inc.

 

Electronic device testing system

US

 

7941721

 

Freescale Semiconductor, Inc.

 

System and a method for testing connectivity between a first device and a second
device

US

 

7943525

 

Freescale Semiconductor, Inc.

 

Microelectromechanical device with isolated microstructures and method of
producing same

US

 

7943988

 

Freescale Semiconductor, Inc.

 

Power mosfet with a gate structure of different material

US

 

7944969

 

Freescale Semiconductor, Inc.

 

Method and system for sampling video data

US

 

7945418

 

Freescale Semiconductor, Inc.

 

Stream based stimulus definition and delivery via interworking

US

 

7948244

 

Freescale Semiconductor, Inc.

 

Capacitive sensors and methods for reducing noise therein

US

 

7948301

 

Freescale Semiconductor, Inc.

 

Charge pump with charge feedback and method of operation

US

 

7948302

 

Freescale Semiconductor, Inc.

 

Regulator having interleaved latches

US

 

7948607

 

Freescale Semiconductor, Inc.

 

Immersion lithography apparatus and method of performing immersion lithography

US

 

7948803

 

Freescale Semiconductor, Inc.

 

A non-volatile memory device and programmable voltage reference for a
non-volatile memory device

US

 

7949073

 

Freescale Semiconductor, Inc.

 

Dual-mode system and method for receiving wireless signals

US

 

7949800

 

Freescale Semiconductor, Inc.

 

A method for exchanging information with

 

Schedule IB - 135

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

physical layer component registers

US

 

7950144

 

Freescale Semiconductor, Inc.

 

Method for controlling warpage in redistributed chip packaging panels

US

 

7951695

 

Freescale Semiconductor, Inc.

 

Method for reducing plasma discharge damage during processing

US

 

7952401

 

Freescale Semiconductor, Inc.

 

Standby control circuit and method

US

 

7952937

 

Freescale Semiconductor, Inc.

 

A worldwide driver for a non-volatile memory device, a non-volatile memory
device and method

US

 

7955877

 

Freescale Semiconductor, Inc.

 

A method for simulating long-term performance of a non-volatile memory by
exposing the non-volatile memory to heavy-ion radiation

US

 

7955929

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of forming a semiconductor device

US

 

7955953

 

Freescale Semiconductor, Inc.

 

Method of forming stacked die package

US

 

7955973

 

Freescale Semiconductor, Inc.

 

Method and apparatus for improvements in chip manufacture and design

US

 

7956400

 

Freescale Semiconductor, Inc.

 

Mim capacitor integration

US

 

7956471

 

Freescale Semiconductor, Inc.

 

Mold and substrate for use with mold

US

 

7956594

 

Freescale Semiconductor, Inc.

 

Device and method for compensating for voltage drops

US

 

7956662

 

Freescale Semiconductor, Inc.

 

Flip-flop circuit with internal level shifter

US

 

7956679

 

Freescale Semiconductor, Inc.

 

Differential amplifier with offset voltage trimming

US

 

7956781

 

Freescale Semiconductor, Inc.

 

Analogue-to-digital converter apparatus and method of reusing an
analogue-to-digital converter cicrcuit

US

 

7957190

 

Freescale Semiconductor, Inc.

 

Memory having p-type split gate memory cells and method of operation

US

 

7957218

 

Freescale Semiconductor, Inc.

 

Memory controller with skew control and method

US

 

7957707

 

Freescale Semiconductor, Inc.

 

Systems, apparatus and methods for performing digital pre-distortion based on
lookup table gain values

US

 

7957716

 

Freescale Semiconductor, Inc.

 

Baseband filters for use in wireless communication devices

US

 

7958173

 

Freescale Semiconductor, Inc.

 

Population count approximation circuit and method thereof

US

 

7958281

 

Freescale Semiconductor, Inc.

 

Method and apparatus for transmitting data in a flexray node

US

 

7958401

 

Freescale Semiconductor, Inc.

 

Debug trace messaging with one or more characteristic indicators

US

 

7960243

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device featuring a gate stressor and
semiconductor device

US

 

7960267

 

Freescale Semiconductor, Inc.

 

Method for making a stressed non-volatile memory device

US

 

7960814

 

Freescale Semiconductor, Inc.

 

Stress relief of a semiconductor device

US

 

7960983

 

Freescale Semiconductor, Inc.

 

Circuit for detecting bonding defect in multi-bonding wire

US

 

7961063

 

Freescale Semiconductor, Inc.

 

Balun signal transformer and method of forming

 

Schedule IB - 136

--------------------------------------------------------------------------------


 

US

 

7962718

 

Freescale Semiconductor, Inc.

 

Methods for performing extended table lookups

US

 

7962805

 

Freescale Semiconductor, Inc.

 

System and method for preventing a race condition

US

 

7962868

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device using optical proximity correction for
the optical lithography

US

 

7964502

 

Freescale Semiconductor, Inc.

 

Multilayered through via

US

 

7965117

 

Freescale Semiconductor, Inc.

 

Charge pump for phase locked loop

US

 

7965119

 

Freescale Semiconductor, Inc.

 

Device and method for hadling metastable signals

US

 

7965125

 

Freescale Semiconductor, Inc.

 

Current drive circuit

US

 

7965129

 

Freescale Semiconductor, Inc.

 

Temperature compensated current reference circuit

US

 

7965130

 

Freescale Semiconductor, Inc.

 

Low power charge pump and method of operation

US

 

7965796

 

Freescale Semiconductor, Inc.

 

Channel estimation in a radio receiver

US

 

7966529

 

Freescale Semiconductor, Inc.

 

System and method for testing memory blocks in an soc design

US

 

7968394

 

Freescale Semiconductor, Inc.

 

Transistor with immersed contacts and methods of forming thereof

US

 

7969026

 

Freescale Semiconductor, Inc.

 

Flexible carrier for high volume electronic package fabrication

US

 

7969164

 

Freescale Semiconductor, Inc.

 

Method and apparatus for mini module emi shielding evaluation

US

 

7969167

 

Freescale Semiconductor, Inc.

 

Capacitance-to-voltage interface circuit with shared capacitor bank for
offsetting and analog-to-digital conversion

US

 

7969179

 

Freescale Semiconductor, Inc.

 

Method and apparatus for increasing security in a system using an integrated
circuit

US

 

7969181

 

Freescale Semiconductor, Inc.

 

Device and method for adjusting an impedance of an output driver of an
integrated circuit

US

 

7969196

 

Freescale Semiconductor, Inc.

 

Circuits and methods for buffering and communicating data signals

US

 

7969339

 

Freescale Semiconductor, Inc.

 

Electronic device and integrated circuit comprising a delta-sigma converter and
method therefor

US

 

7970087

 

Freescale Semiconductor, Inc.

 

Eye center determination system and method

US

 

7970128

 

Freescale Semiconductor, Inc.

 

Systems and methods for efficient generation of hash values of varying bit
widths

US

 

7971082

 

Freescale Semiconductor, Inc.

 

Method and system for estimating power consumption of integrated circuit design

US

 

7971105

 

Freescale Semiconductor, Inc.

 

Device and method for detecting and correcting timing errors

US

 

7972913

 

Freescale Semiconductor, Inc.

 

Method for forming a schottky diode

US

 

7972922

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor layer

US

 

7973392

 

Freescale Semiconductor, Inc.

 

Electronic device and method for manufacturing structure for electronic device

US

 

7973545

 

Freescale Semiconductor, Inc.

 

Time resolved radiation assisted device alteration

US

 

7973570

 

Freescale Semiconductor, Inc.

 

Sample-and-hold (s/h) circuit

 

Schedule IB - 137

--------------------------------------------------------------------------------


 

US

 

7973595

 

Freescale Semiconductor, Inc.

 

Power switch circuit

US

 

7974370

 

Freescale Semiconductor, Inc.

 

Parallel processing for single antenna interference cancellation

US

 

7975120

 

Freescale Semiconductor, Inc.

 

Dynamic allocation of message buffers

US

 

7975155

 

Freescale Semiconductor, Inc.

 

Apparatus and method for controlling voltage and frequency

US

 

7975183

 

Freescale Semiconductor, Inc.

 

Dynamic debugging of platform transactions via context aware transactional debug
marking

US

 

7975307

 

Freescale Semiconductor, Inc.

 

Securing proprietary functions from scan access

US

 

7977241

 

Freescale Semiconductor, Inc.

 

Method for fabricating highly reliable interconnects

US

 

7977785

 

Freescale Semiconductor, Inc.

 

Electronic device and method of packaging an electronic device

US

 

7977948

 

Freescale Semiconductor, Inc.

 

Sensor device and method thereof

US

 

7977983

 

Freescale Semiconductor, Inc.

 

A device having synchronizing capabilities and a method for synchronizing

US

 

7978757

 

Freescale Semiconductor, Inc.

 

Configurable receiver and a method for configuring a receiver

US

 

7978793

 

Freescale Semiconductor, Inc.

 

Method for generating soft decision signal from hard decision signal in a
receiver system

US

 

7978796

 

Freescale Semiconductor, Inc.

 

Recovering symbols in a communication receiver

US

 

7981730

 

Freescale Semiconductor, Inc.

 

Integrated conformal shielding method and process using redistributed chip
packaging

US

 

7981808

 

Freescale Semiconductor, Inc.

 

Method of forming a gate dielectric by in-situ plasma

US

 

7982247

 

Freescale Semiconductor, Inc.

 

Transistor with gain variation compensation

US

 

7982282

 

Freescale Semiconductor, Inc.

 

High efficiency amplifier with reduced parasitic capacitance

US

 

7982521

 

Freescale Semiconductor, Inc.

 

Device and system for reducing noise induced errors

US

 

7982542

 

Freescale Semiconductor, Inc.

 

Power transistor feedback circuit with noise and offset compensation

US

 

7982800

 

Freescale Semiconductor, Inc.

 

Video de-interlacer using motion residue compensation

US

 

7983235

 

Freescale Semiconductor, Inc.

 

High speed overlay mode for burst data and real time streaming (audio)
applications

US

 

7983371

 

Freescale Semiconductor, Inc.

 

System and method for using programmable frequency offsets in a data network

US

 

7984210

 

Freescale Semiconductor, Inc.

 

Method for transmitting a datum from a time-dependent data storage means

US

 

7984229

 

Freescale Semiconductor, Inc.

 

Pipelined tag and information array access with speculative retrieval of tag
that corresponds to information access

US

 

7984336

 

Freescale Semiconductor, Inc.

 

Method and system for storing data from a plurality of processors

US

 

7984655

 

Freescale Semiconductor, Inc.

 

Entrapment detection and prevention device for opening/closing mechanism

US

 

7985122

 

Freescale Semiconductor, Inc.

 

Method of polishing a layer using a polishing pad

 

Schedule IB - 138

--------------------------------------------------------------------------------


 

US

 

7985649

 

Freescale Semiconductor, Inc.

 

Method of making a semiconductor structure useful in making a split gate
non-volatile memory cell

US

 

7985655

 

Freescale Semiconductor, Inc.

 

Through-via and method of forming

US

 

7985659

 

Freescale Semiconductor, Inc.

 

Semiconductor device with a controlled cavity and method of formation

US

 

7985672

 

Freescale Semiconductor, Inc.

 

Solder ball attachment ring and method of use

US

 

7986006

 

Freescale Semiconductor, Inc.

 

Single transistor memory cell with reduced recombination rates

US

 

7986166

 

Freescale Semiconductor, Inc.

 

Clock buffer circuit

US

 

7986172

 

Freescale Semiconductor, Inc.

 

Switching circuit with gate driver having precharge period and method therefor

US

 

7986189

 

Freescale Semiconductor, Inc.

 

Amplifier with feedback

US

 

7986252

 

Freescale Semiconductor, Inc.

 

System and method for removing glitches from a bit stream

US

 

7986697

 

Freescale Semiconductor, Inc.

 

Method for processing information fragments and a device having information
fragment processing capabilities

US

 

7986925

 

Freescale Semiconductor, Inc.

 

Techniques for calibrating a transceiver of a communication device

US

 

7987322

 

Freescale Semiconductor, Inc.

 

Snoop request management in a data processing system

US

 

7989347

 

Freescale Semiconductor, Inc.

 

Process for filling recessed features in a dielectric substrate

US

 

7989951

 

Freescale Semiconductor, Inc.

 

Die assemblies

US

 

7989965

 

Freescale Semiconductor, Inc.

 

Underfill dispensing system for integrated circuits

US

 

7990795

 

Freescale Semiconductor, Inc.

 

Dynamic random access memory (dram) refresh

US

 

7990937

 

Freescale Semiconductor, Inc.

 

Initiation of high speed overlay mode for burst data and real time streaming
(audio) applications

US

 

7991043

 

Freescale Semiconductor, Inc.

 

Hybrid polyphase and joint time frequency detection

US

 

7991367

 

Freescale Semiconductor, Inc.

 

Wireless communication unit and power control system thereof

US

 

7991921

 

Freescale Semiconductor, Inc.

 

System and method for reducing power consumption of memory in an i/o controller

US

 

7993971

 

Freescale Semiconductor, Inc.

 

Forming a 3-d semiconductor die structure with an intermetallic formation

US

 

7994069

 

Freescale Semiconductor, Inc.

 

Semiconductor wafer with low-k dielectric layer and process for fabrication
therefor

US

 

7994766

 

Freescale Semiconductor, Inc.

 

Differential current sensor device and method

US

 

7995607

 

Freescale Semiconductor, Inc.

 

Arbiter for a serial bus system

US

 

7998822

 

Freescale Semiconductor, Inc.

 

Semiconductor fabrication process including silicide stringer removal processing

US

 

7998852

 

Freescale Semiconductor, Inc.

 

Rf device and method with trench under bond pad feature

US

 

7999581

 

Freescale Semiconductor, Inc.

 

A system and a method for providing an output clock signal

US

 

7999601

 

Freescale Semiconductor, Inc.

 

Charge pump and control scheme

 

Schedule IB - 139

--------------------------------------------------------------------------------


 

US

 

7999709

 

Freescale Semiconductor, Inc.

 

Continuous-time image-reject filter with discrete-time-feedback

US

 

8000408

 

Freescale Semiconductor, Inc.

 

Loop delay and gain control methods in closed-loop transmitters and wireless
devices

US

 

8000665

 

Freescale Semiconductor, Inc.

 

Systems and methods for adjusting headroom of a power amplifier

US

 

8000821

 

Freescale Semiconductor, Inc.

 

Audio communication unit and integrated circuit

US

 

8001309

 

Freescale Semiconductor, Inc.

 

Method and system of grouping interrupts from a time-dependent data storage
means

US

 

8001430

 

Freescale Semiconductor, Inc.

 

Device and method for controlling an execution of a dma task

US

 

8001591

 

Freescale Semiconductor, Inc.

 

Distributed resource access protection

US

 

8001602

 

Freescale Semiconductor, Inc.

 

Data scan mechanism

US

 

8003517

 

Freescale Semiconductor, Inc.

 

A method for forming interconnects for 3-d applications

US

 

8003539

 

Freescale Semiconductor, Inc.

 

Integrated assist features for epitaxial growth

US

 

8004068

 

Freescale Semiconductor, Inc.

 

Shielded multi-layer package structures

US

 

8004069

 

Freescale Semiconductor, Inc.

 

Improvements in or relating to lead frame based semiconductor package and a
method of manufacturing the same

US

 

8004080

 

Freescale Semiconductor, Inc.

 

Edge mounted integrated circuits with heat sink

US

 

8004207

 

Freescale Semiconductor, Inc.

 

Led driver with precharge and track/hold

US

 

8004319

 

Freescale Semiconductor, Inc.

 

Programmable clock divider

US

 

8004367

 

Freescale Semiconductor, Inc.

 

Vco control and methods therefor

US

 

8004907

 

Freescale Semiconductor, Inc.

 

Sram with read and write assist

US

 

8006015

 

Freescale Semiconductor, Inc.

 

Device and method for managing access requests

US

 

8006113

 

Freescale Semiconductor, Inc.

 

System and method for controlling voltage level and clock frequency supplied to
a system

US

 

8006141

 

Freescale Semiconductor, Inc.

 

Method for speeding up serial data tolerance testing

US

 

8008786

 

Freescale Semiconductor, Inc.

 

Dynamic pad size to reduce solder fatigue

US

 

8008934

 

Freescale Semiconductor, Inc.

 

Burn-in system for electronic devices

US

 

8008935

 

Freescale Semiconductor, Inc.

 

Tester and a method for testing an integrated circuit

US

 

8008964

 

Freescale Semiconductor, Inc.

 

Variable input voltage charge pump

US

 

8009397

 

Freescale Semiconductor, Inc.

 

Method and circuit for efuse protection

US

 

8009489

 

Freescale Semiconductor, Inc.

 

Memory with read cycle write back

US

 

8009658

 

Freescale Semiconductor, Inc.

 

Method for sharing bandwidth using reduced duty cycle signals and media access
control

US

 

8009673

 

Freescale Semiconductor, Inc.

 

A method and device for processing frames

US

 

8009744

 

Freescale Semiconductor, Inc.

 

Twisted pair communication system, apparatus and method therefor

US

 

8010074

 

Freescale Semiconductor, Inc.

 

Mixer circuits for second order intercept point calibration

US

 

8010077

 

Freescale Semiconductor, Inc.

 

Dc offset calibration in a direct conversion receiver

US

 

8010854

 

Freescale Semiconductor, Inc.

 

Method and circuit for brownout detection in a memory system

 

Schedule IB - 140

--------------------------------------------------------------------------------


 

US

 

8012799

 

Freescale Semiconductor, Inc.

 

Method of assembling semiconductor device with heat spreader

US

 

8014457

 

Freescale Semiconductor, Inc.

 

Method of providing a data signal for channel estimation and circuit thereof

US

 

8014682

 

Freescale Semiconductor, Inc.

 

Free-space optical communication system

US

 

8014737

 

Freescale Semiconductor, Inc.

 

Power control system for a wireless communication unit

US

 

8015470

 

Freescale Semiconductor, Inc.

 

Apparatus and method for decoding bursts of coded information

US

 

8016183

 

Freescale Semiconductor, Inc.

 

Adjustable clamp system and method for wire bonding die assembly

US

 

8017469

 

Freescale Semiconductor, Inc.

 

Dual high-k oxides with sige channel

US

 

8017474

 

Freescale Semiconductor, Inc.

 

Process of forming an electronic device including a resistor-capacitor filter

US

 

8017497

 

Freescale Semiconductor, Inc.

 

Method for manufacturing semiconductor

US

 

8018018

 

Freescale Semiconductor, Inc.

 

A temperature sensing device

US

 

8018197

 

Freescale Semiconductor, Inc.

 

Voltage reference device and methods thereof

US

 

8018200

 

Freescale Semiconductor, Inc.

 

Control aparatus and method of regulating power

US

 

8018247

 

Freescale Semiconductor, Inc.

 

Apparatus for reducing power consumption using selective power gating

US

 

8018259

 

Freescale Semiconductor, Inc.

 

Phase-locked loop having a feedback clock detector circuit and method therefor

US

 

8019367

 

Freescale Semiconductor, Inc.

 

Mobile terminated short message service blocking

US

 

8020014

 

Freescale Semiconductor, Inc.

 

Method for power reduction and a device having power reduction capabilities

US

 

8020017

 

Freescale Semiconductor, Inc.

 

Management of power domains in an integrated circuit

US

 

8020067

 

Freescale Semiconductor, Inc.

 

Apparatus and method for detecting an end point of an information frame

US

 

8020443

 

Freescale Semiconductor, Inc.

 

Transducer with decoupled sensing in mutually orthogonal directions

US

 

8021926

 

Freescale Semiconductor, Inc.

 

Semiconductor device with low resistance back-side coupling

US

 

8021957

 

Freescale Semiconductor, Inc.

 

Process of forming an electronic device including insulating layers having
different strains

US

 

8021970

 

Freescale Semiconductor, Inc.

 

Method of annealing a dielectric layer

US

 

8022505

 

Freescale Semiconductor, Inc.

 

Semiconductor device structure and integrated circuit therefor

US

 

8022507

 

Freescale Semiconductor, Inc.

 

Varactor diodes

US

 

8022850

 

Freescale Semiconductor, Inc.

 

Multiple-bit, digitalto-analog converters and conversion methods

US

 

8023457

 

Freescale Semiconductor, Inc.

 

Feedback reduction for mimo precoded system by exploiting channel correlation

US

 

8024620

 

Freescale Semiconductor, Inc.

 

Dynamic address-type selection control in a data processing system

US

 

8026700

 

Freescale Semiconductor, Inc.

 

Dc to dc converter having switch control and method of operation

US

 

8026760

 

Freescale Semiconductor, Inc.

 

Gain enhanced switched capacitor circuit and method of operation

 

Schedule IB - 141

--------------------------------------------------------------------------------


 

US

 

8028178

 

Freescale Semiconductor, Inc.

 

Adaptive feedback and power control for usb devices

US

 

8030153

 

Freescale Semiconductor, Inc.

 

High voltage tmos semiconductor device with low gate charge structure and method
of making

US

 

8030173

 

Freescale Semiconductor, Inc.

 

Silicon nitride hardstop encapsulation layer for sti region

US

 

8030220

 

Freescale Semiconductor, Inc.

 

Plasma treatment of a semiconductor surface for enhanced nucleation of a
metal-containing layer

US

 

8030763

 

Freescale Semiconductor, Inc.

 

Semiconductor package with reduced inductive coupling between adjacent bondwire
arrays

US

 

8030953

 

Freescale Semiconductor, Inc.

 

Device and method for testing integrated circuits

US

 

8030983

 

Freescale Semiconductor, Inc.

 

Common mode tracking receiver

US

 

8030986

 

Freescale Semiconductor, Inc.

 

Power transistor with turn off control and method for operating

US

 

8031549

 

Freescale Semiconductor, Inc.

 

Integrated circuit having boosted array voltage and method therefor

US

 

8032030

 

Freescale Semiconductor, Inc.

 

Multiple core system

US

 

8035156

 

Freescale Semiconductor, Inc.

 

Split-gate non-volatile memory cell and method

US

 

8035314

 

Freescale Semiconductor, Inc.

 

Method and device for led channel management in led driver

US

 

8035315

 

Freescale Semiconductor, Inc.

 

Led driver with feedback calibration

US

 

8035448

 

Freescale Semiconductor, Inc.

 

Differential amplifier that compensates for process variations

US

 

8035943

 

Freescale Semiconductor, Inc.

 

Protection circuit apparatus

US

 

8036260

 

Freescale Semiconductor, Inc.

 

System and method for equalizing an incoming signal

US

 

8036312

 

Freescale Semiconductor, Inc.

 

System and method for determining signal phase

US

 

8039312

 

Freescale Semiconductor, Inc.

 

Method for forming a capped micro-electro-mechanical system (mems) device

US

 

8039339

 

Freescale Semiconductor, Inc.

 

Separate layer formation in a semiconductor device

US

 

8039341

 

Freescale Semiconductor, Inc.

 

Selective uniaxial stress modification for use with strained silicon on
insulator integrated circuit

US

 

8039386

 

Freescale Semiconductor, Inc.

 

Method for forming a through silicon via (tsv)

US

 

8040079

 

Freescale Semiconductor, Inc.

 

Peak detection with digital conversion

US

 

8040143

 

Freescale Semiconductor, Inc.

 

Capacitance sensing with mismatch compensation

US

 

8040643

 

Freescale Semiconductor, Inc.

 

Power supply switching apparatus with severe overload detection

US

 

8040700

 

Freescale Semiconductor, Inc.

 

Charge pump for use with a synchronous load

US

 

8040746

 

Freescale Semiconductor, Inc.

 

Efficient word lines, bit line and precharge tracking in self- timed memory
device

US

 

8041132

 

Freescale Semiconductor, Inc.

 

System and method for load balancing a video signal in a multi-core processor

 

Schedule IB - 142

--------------------------------------------------------------------------------


 

US

 

8041899

 

Freescale Semiconductor, Inc.

 

System and method for fetching information to a cache module using a write back
allocate algorithm

US

 

8041901

 

Freescale Semiconductor, Inc.

 

Performance monitoring device and method thereof

US

 

8042002

 

Freescale Semiconductor, Inc.

 

Method and apparatus for handling shared hardware and software debug resource
events in a data processing system

US

 

8042071

 

Freescale Semiconductor, Inc.

 

Circuit and method for avoiding soft errors in storage devices

US

 

8043888

 

Freescale Semiconductor, Inc.

 

Phase change memory cell with heater and method therefor

US

 

8043951

 

Freescale Semiconductor, Inc.

 

Method of manufacturing a semiconductor device and semiconductor device
obtainable therewith

US

 

8044494

 

Freescale Semiconductor, Inc.

 

Stackable molded packages and methods of making the same

US

 

8044837

 

Freescale Semiconductor, Inc.

 

Analogue to digital converters

US

 

8045943

 

Freescale Semiconductor, Inc.

 

High performance cmos radio frequency receiver

US

 

8046567

 

Freescale Semiconductor, Inc.

 

Multi-threaded processor architecture

US

 

8048738

 

Freescale Semiconductor, Inc.

 

Method for forming a split gate device

US

 

8049299

 

Freescale Semiconductor, Inc.

 

Antifuses with curved breakdown regions

US

 

8049313

 

Freescale Semiconductor, Inc.

 

Heat spreader for semiconductor package

US

 

8049439

 

Freescale Semiconductor, Inc.

 

Led driver with dynamic headroom control

US

 

8049549

 

Freescale Semiconductor, Inc.

 

Delta phi generator with start-up circuit

US

 

8049550

 

Freescale Semiconductor, Inc.

 

Method for power reduction and a device having power reduction capabilities

US

 

8050048

 

Freescale Semiconductor, Inc.

 

Lead frame with solder flow control

US

 

8050179

 

Freescale Semiconductor, Inc.

 

Method and system for acknowledging frames in a commmunication network

US

 

8050371

 

Freescale Semiconductor, Inc.

 

Method and system for compensating for the effect of phase drift in a data
sampling clock

US

 

8050904

 

Freescale Semiconductor, Inc.

 

System and method for circuit symbolic timing analysis of circuit designs

US

 

8051226

 

Freescale Semiconductor, Inc.

 

Circular buffer support in a single instruction multiple data (simd) data
processor

US

 

8053866

 

Freescale Semiconductor, Inc.

 

Varactor structures

US

 

8056415

 

Freescale Semiconductor, Inc.

 

Semiconductor device with reduced sensitivity to package stress

US

 

8058143

 

Freescale Semiconductor, Inc.

 

Substrate bonding with metal germanium silicon material

US

 

8059380

 

Freescale Semiconductor, Inc.

 

Package level esd protection and method therefor

US

 

8059482

 

Freescale Semiconductor, Inc.

 

Memory using multiple supply voltages

US

 

8060043

 

Freescale Semiconductor, Inc.

 

Adaptive iip2 calibration

US

 

8060324

 

Freescale Semiconductor, Inc.

 

Device and a method for estimating transistor parameter variations

US

 

8060654

 

Freescale Semiconductor, Inc.

 

Network and method for setting a time-base of a node in the network

US

 

8060724

 

Freescale Semiconductor, Inc.

 

Provision of extended addressing modes in a single instruction multiple data
(simd) data

 

Schedule IB - 143

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

processor

US

 

8060770

 

Freescale Semiconductor, Inc.

 

Method and system for clock skew reduction in clock trees

US

 

8061185

 

Freescale Semiconductor, Inc.

 

Method for testing a slurry used to form a semiconductor device

US

 

8062424

 

Freescale Semiconductor, Inc.

 

Method and apparatus for molding substrate

US

 

8062953

 

Freescale Semiconductor, Inc.

 

Semiconductor devices with extended active regions

US

 

8062975

 

Freescale Semiconductor, Inc.

 

Through substrate vias

US

 

8063402

 

Freescale Semiconductor, Inc.

 

Integrated circuit having a filler standard cell

US

 

8063624

 

Freescale Semiconductor, Inc.

 

High side high voltage switch with over current and over voltage protection

US

 

8063678

 

Freescale Semiconductor, Inc.

 

Charge pump for phase locked loop

US

 

8063685

 

Freescale Semiconductor, Inc.

 

Pusled flip-flop circuit

US

 

8063710

 

Freescale Semiconductor, Inc.

 

Self-calibrating oscillator

US

 

8063810

 

Freescale Semiconductor, Inc.

 

Unfolding vco-based quantization circuit

US

 

8064329

 

Freescale Semiconductor, Inc.

 

Control and data information communication in a wireless system

US

 

8065646

 

Freescale Semiconductor, Inc.

 

Method and a computer readable medium for performing static timing analysis of a
design of an integrated circuit

US

 

8068574

 

Freescale Semiconductor, Inc.

 

Systems, apparatus, and methods for performing digital pre-distortion with
feedback signal adjustment

US

 

8068795

 

Freescale Semiconductor, Inc.

 

Rf multiband transmitter with balun

US

 

8068797

 

Freescale Semiconductor, Inc.

 

Gain control methods for wireless devices and transmitters

US

 

8070357

 

Freescale Semiconductor, Inc.

 

Device and method for evaluating a temperature

US

 

8071459

 

Freescale Semiconductor, Inc.

 

Method of sealing an air gap in a layer of a semiconductor structure and
semiconductor structure

US

 

8071461

 

Freescale Semiconductor, Inc.

 

Low loss substrate for integrated passive devices

US

 

8072062

 

Freescale Semiconductor, Inc.

 

Circuit device with at least partial packaging and method for forming

US

 

8073078

 

Freescale Semiconductor, Inc.

 

Split channel receiver with very low second order intermodulation

US

 

8074195

 

Freescale Semiconductor, Inc.

 

System and method for evaluating a dynamic power consumption of a block

US

 

8076189

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device and semiconductor device

US

 

8076979

 

Freescale Semiconductor, Inc.

 

Lock detection circuit for phase locked loop

US

 

8076981

 

Freescale Semiconductor, Inc.

 

Self-calibrating oscillator

US

 

8077063

 

Freescale Semiconductor, Inc.

 

Method and system for determining bit stream zone statistics

US

 

8077521

 

Freescale Semiconductor, Inc.

 

Bitline current generator for a non-volatile memory array and a non-volatile
memory array

US

 

8077533

 

Freescale Semiconductor, Inc.

 

Memory and method for sensing data in a memory using complementary sensing
scheme

US

 

8077698

 

Freescale Semiconductor, Inc.

 

Method and device for frame and slot

 

Schedule IB - 144

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

synchronization

US

 

8077775

 

Freescale Semiconductor, Inc.

 

Systems and method of adaptive rate control for a video encoder

US

 

8077803

 

Freescale Semiconductor, Inc.

 

Quarter duty cycle pulse generator for interleaved switching mixer

US

 

8077816

 

Freescale Semiconductor, Inc.

 

Fast predictive automatic gain control for dynamic range reduction in wireless
communication receiver

US

 

8077839

 

Freescale Semiconductor, Inc.

 

Handheld device for dialing of phone numbers extracted from a voicemail

US

 

8078353

 

Freescale Semiconductor, Inc.

 

Self monitoring braking system for vehicles

US

 

8078781

 

Freescale Semiconductor, Inc.

 

Device having priority upgrade mechanism capabilities and a method for updating
priorities

US

 

8078845

 

Freescale Semiconductor, Inc.

 

Device and method for processing instructions based on masked register group
size information

US

 

8080439

 

Freescale Semiconductor, Inc.

 

Method of making a vertical phase change memory (pcm) and a pcm device

US

 

8080444

 

Freescale Semiconductor, Inc.

 

Method for forming a packaged semiconductor device having a ground plane

US

 

8080448

 

Freescale Semiconductor, Inc.

 

Semiconductor device with nested rows of contacts

US

 

8081026

 

Freescale Semiconductor, Inc.

 

Method for supplying an output supply voltage to a power gated circuit and an
integrated circuit

US

 

8082789

 

Freescale Semiconductor, Inc.

 

Matched multiplier circuit having reduced phase shift for use in mems sensing
applications

US

 

8084786

 

Freescale Semiconductor, Inc.

 

Silicided base structure for high frequency transistors

US

 

8085200

 

Freescale Semiconductor, Inc.

 

System and method for establishing a wpan with precise locationing capability

US

 

8085700

 

Freescale Semiconductor, Inc.

 

System node and method for providing media arbitration

US

 

8085868

 

Freescale Semiconductor, Inc.

 

Phase modulating and combining circuit

US

 

8085954

 

Freescale Semiconductor, Inc.

 

Microphone amplification arrangement and integrated circuit therefor

US

 

8086234

 

Freescale Semiconductor, Inc.

 

Broadcast handoff between communication networks

US

 

8088657

 

Freescale Semiconductor, Inc.

 

Integrated circuit using finfets and having a static random access memory (sram)

US

 

8089259

 

Freescale Semiconductor, Inc.

 

Integrated circuit and a method for recovering from a low-power period

US

 

8089978

 

Freescale Semiconductor, Inc.

 

Method for managing under-run and a device having under-run management
capabilities

US

 

8090892

 

Freescale Semiconductor, Inc.

 

Ordered queue and methods therefor

US

 

8090913

 

Freescale Semiconductor, Inc.

 

Coherency groups of serially coupled processing cores propagating coherency
information containing write packet to memory

US

 

8090984

 

Freescale Semiconductor, Inc.

 

Error detection and communication of an error location in multi-processor data

 

Schedule IB - 145

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

processing system having processors operating in lockstep

US

 

8091257

 

Freescale Semiconductor, Inc.

 

Steam iron with acceleration and tilt detection

US

 

8093084

 

Freescale Semiconductor, Inc.

 

Semiconductor device with photonics

US

 

8093102

 

Freescale Semiconductor, Inc.

 

Process of forming an electronic device including a plurality of singulated die

US

 

8093700

 

Freescale Semiconductor, Inc.

 

Packaging millimeter wave modules

US

 

8093880

 

Freescale Semiconductor, Inc.

 

Programmable voltage reference with a voltage reference circuit having a
self-cascode metal-oxide semiconductor field-effect transistor structure

US

 

8093929

 

Freescale Semiconductor, Inc.

 

Programmable digital clock signal frequency divider module and modular divider
circuit

US

 

8093933

 

Freescale Semiconductor, Inc.

 

Method for fast tracking and jitter improvement in asynchronous sample rate
conversion

US

 

8094755

 

Freescale Semiconductor, Inc.

 

Ramping in multimode transmitters using primed filters

US

 

8094769

 

Freescale Semiconductor, Inc.

 

Phase-locked loop system with a phase error spreading circuit

US

 

8095769

 

Freescale Semiconductor, Inc.

 

Method for address comparison and a device having address comparison
capabilities

US

 

8095809

 

Freescale Semiconductor, Inc.

 

System and method for reducing power consumption

US

 

8095831

 

Freescale Semiconductor, Inc.

 

Programmable error actions for a cache in a data processing system

US

 

8095836

 

Freescale Semiconductor, Inc.

 

Time-based techniques for detecting an imminent read failure in a memory array

US

 

8096179

 

Freescale Semiconductor, Inc.

 

Sensor device with reduced parasitic-induced error

US

 

8096182

 

Freescale Semiconductor, Inc.

 

Capacitive sensor with stress relief that compensates for package stress

US

 

8097494

 

Freescale Semiconductor, Inc.

 

Method of making an integrated circuit package with shielding via ring sructure

US

 

8097873

 

Freescale Semiconductor, Inc.

 

Phase change memory structures

US

 

8098744

 

Freescale Semiconductor, Inc.

 

Reducing a peak-to-average ratio of a signal using filtering

US

 

8099067

 

Freescale Semiconductor, Inc.

 

Data signal system

US

 

8099560

 

Freescale Semiconductor, Inc.

 

Synchronization mechanism for use with a snoop queue

US

 

8099580

 

Freescale Semiconductor, Inc.

 

Translation look-aside buffer with a tag memory and method therefor

US

 

8099657

 

Freescale Semiconductor, Inc.

 

Error correcting viterbi decoder

US

 

8099729

 

Freescale Semiconductor, Inc.

 

Method and device for creating and using pre-internalized program files

US

 

8102399

 

Freescale Semiconductor, Inc.

 

Method and device for processing image data stored in a frame buffer

US

 

8103833

 

Freescale Semiconductor, Inc.

 

A cache memory and a method for servicing access requests

US

 

8105890

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor structure

US

 

8105925

 

Freescale Semiconductor, Inc.

 

Method for forming an insulated gate field

 

Schedule IB - 146

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

effect device

US

 

8105933

 

Freescale Semiconductor, Inc.

 

Localized alloying for improved bond reliability

US

 

8106604

 

Freescale Semiconductor, Inc.

 

Led driver with dynamic power management

US

 

8111825

 

Freescale Semiconductor, Inc.

 

Encryption apparatus and method therefor

US

 

8111945

 

Freescale Semiconductor, Inc.

 

A system and method for providing a blended picture

US

 

8112645

 

Freescale Semiconductor, Inc.

 

System and method for power management

US

 

8114739

 

Freescale Semiconductor, Inc.

 

Semiconductor device with oxygen-diffusion barrier layer and method for
fabricating same

US

 

8115288

 

Freescale Semiconductor, Inc.

 

Lead frame for semiconductor device

US

 

8115414

 

Freescale Semiconductor, Inc.

 

Led driver with segmented dynamic headroom control

US

 

8115469

 

Freescale Semiconductor, Inc.

 

Driver circuit

US

 

8115499

 

Freescale Semiconductor, Inc.

 

Device with proximity detection capability

US

 

8115516

 

Freescale Semiconductor, Inc.

 

Circuit arrangement for filtering unwanted signals from a clock signal,
processing system and method of filtering unwanted signals from a clock signal

US

 

8115544

 

Freescale Semiconductor, Inc.

 

Amplifier circuit and integrated circuit therefor

US

 

8115863

 

Freescale Semiconductor, Inc.

 

Video de-interlacer using pixel trajectory

US

 

8116153

 

Freescale Semiconductor, Inc.

 

Read only memory and method of reading same

US

 

8116318

 

Freescale Semiconductor, Inc.

 

A method for scheduling atm cells and a device having atm cell scheduling
capabilities

US

 

8116397

 

Freescale Semiconductor, Inc.

 

System and method for symbol boundary detection in orthogonal frequency divison
multiplexing based data communication

US

 

8116687

 

Freescale Semiconductor, Inc.

 

Dynamic frequency selection in wireless devices

US

 

8117383

 

Freescale Semiconductor, Inc.

 

Hardware accelerator based method and device for string searching

US

 

8117399

 

Freescale Semiconductor, Inc.

 

Processing of coherent and incoherent accesses at a uniform cache

US

 

8117400

 

Freescale Semiconductor, Inc.

 

System and method for fetching an information unit

US

 

8117483

 

Freescale Semiconductor, Inc.

 

Method to calibrate start values for write leveling in a memory system

US

 

8117618

 

Freescale Semiconductor, Inc.

 

Forward progress mechanism for a multithreaded processor

US

 

8117642

 

Freescale Semiconductor, Inc.

 

Computing device with entry authentication into trusted execution environment
and method therefor

US

 

8119334

 

Freescale Semiconductor, Inc.

 

Method of making a semiconductor device using negative photoresist

US

 

8119431

 

Freescale Semiconductor, Inc.

 

Method of forming a micro-electromechanical system (mems) having a gap stop

US

 

8120404

 

Freescale Semiconductor, Inc.

 

Flip-flop circuit with internal level shifter

US

 

8120412

 

Freescale Semiconductor, Inc.

 

Voltage boosting system with slew rate

 

Schedule IB - 147

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

control and method thereof

US

 

8120660

 

Freescale Semiconductor, Inc.

 

Image data up sampling

US

 

8120975

 

Freescale Semiconductor, Inc.

 

Memory having negative voltage write assist circuit and method therefor

US

 

8121228

 

Freescale Semiconductor, Inc.

 

Detecting a data frame

US

 

8121761

 

Freescale Semiconductor, Inc.

 

Acceleration sensor arrangement, safing arrangement for an activation system,
activation system

US

 

8122437

 

Freescale Semiconductor, Inc.

 

Method and apparatus to trace and correlate data trace and instruction trace for
out-of-order processors

US

 

8125032

 

Freescale Semiconductor, Inc.

 

Modified hybrid orientation technology

US

 

8125231

 

Freescale Semiconductor, Inc.

 

Capacitance-to-voltage interface circuit, and related operating methods

US

 

8126101

 

Freescale Semiconductor, Inc.

 

Method and apparatus for varying a dynamic range

US

 

8126422

 

Freescale Semiconductor, Inc.

 

Receiver having voltage-to-current and current-to-voltage converters

US

 

8127258

 

Freescale Semiconductor, Inc.

 

Data processing device design tool and methods

US

 

8129226

 

Freescale Semiconductor, Inc.

 

Power lead-on-chip ball grid array package

US

 

8130014

 

Freescale Semiconductor, Inc.

 

Network and method for setting a time-base of a node in the network

US

 

8130018

 

Freescale Semiconductor, Inc.

 

Latch module and frequency divider

US

 

8131241

 

Freescale Semiconductor, Inc.

 

Linear voltage controlled variable attenuator with linear db/v gain slope

US

 

8131316

 

Freescale Semiconductor, Inc.

 

Cellular modem processing

US

 

8131914

 

Freescale Semiconductor, Inc.

 

An electronic device having a memory element and method of operation therefor

US

 

8131947

 

Freescale Semiconductor, Inc.

 

Cache snoop limiting within a multiple master data processing system

US

 

8131948

 

Freescale Semiconductor, Inc.

 

Snoop request arbitration in a data processing system

US

 

8131951

 

Freescale Semiconductor, Inc.

 

Utilization of a store buffer for error recovery on a store allocation cache
miss

US

 

8134219

 

Freescale Semiconductor, Inc.

 

Schottky diodes

US

 

8134222

 

Freescale Semiconductor, Inc.

 

Mos capacitor structures

US

 

8134241

 

Freescale Semiconductor, Inc.

 

Electronic elements and devices with trench under bond pad feature

US

 

8134384

 

Freescale Semiconductor, Inc.

 

Method for testing noise immunity of an integrated circuit and a device having
noise immunity testing capabilites

US

 

8134941

 

Freescale Semiconductor, Inc.

 

Power saving in signal processing in receivers

US

 

8135094

 

Freescale Semiconductor, Inc.

 

Receiver i/q group delay mismatch correction

US

 

8135966

 

Freescale Semiconductor, Inc.

 

A method and device for power management

US

 

8136001

 

Freescale Semiconductor, Inc.

 

Technique for initializing data and instructions for core functional pattern
generation in multi-core processor

US

 

8138007

 

Freescale Semiconductor, Inc.

 

Mems device with stress isolation and method of fabrication

US

 

8138062

 

Freescale Semiconductor, Inc.

 

Electrical coupling of wafer structures

 

Schedule IB - 148

--------------------------------------------------------------------------------


 

US

 

8138073

 

Freescale Semiconductor, Inc.

 

Method for forming a schottky diode having a metal-semiconductor schottky
contact

US

 

8138584

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor package and structure thereof

US

 

8139540

 

Freescale Semiconductor, Inc.

 

Arrangement and method for dual mode operation in a communication system
terminal

US

 

8139599

 

Freescale Semiconductor, Inc.

 

System and method for operating a communications system

US

 

8139683

 

Freescale Semiconductor, Inc.

 

A receiver and a method for channel estimation

US

 

8139760

 

Freescale Semiconductor, Inc.

 

Estimating delay or an echo path in a communication system

US

 

8140110

 

Freescale Semiconductor, Inc.

 

Controlling input and output in a multi-mode wireless processing system

US

 

8143074

 

Freescale Semiconductor, Inc.

 

Semiconductor processing system and method of processing a semiconductor wafer

US

 

8143126

 

Freescale Semiconductor, Inc.

 

Method for forming a vertical mos transistor

US

 

8143921

 

Freescale Semiconductor, Inc.

 

Latched comparator and methods therefor

US

 

8143929

 

Freescale Semiconductor, Inc.

 

Flip-flop having shared feedback and method of operation

US

 

8145158

 

Freescale Semiconductor, Inc.

 

Bias circuit for a radio frequency power-amplifier and method therefor

US

 

8145985

 

Freescale Semiconductor, Inc.

 

Error detection schemes for a unified cache in a data processing system

US

 

8146039

 

Freescale Semiconductor, Inc.

 

Optimal distance based buffer tree for data path and clock

US

 

8148206

 

Freescale Semiconductor, Inc.

 

Package for high power integrated circuits and method for forming

US

 

8148793

 

Freescale Semiconductor, Inc.

 

Three dimensional integrated passive device and method of fabrication

US

 

8149564

 

Freescale Semiconductor, Inc.

 

Mems capacitive device and method of forming same

US

 

8150350

 

Freescale Semiconductor, Inc.

 

Adaptive iip2 calibration

US

 

8150360

 

Freescale Semiconductor, Inc.

 

Dc offset calibration in a direct conversion receiver

US

 

8151075

 

Freescale Semiconductor, Inc.

 

Multiple access type memory and method of operation

US

 

8155189

 

Freescale Semiconductor, Inc.

 

System and method of coding mode decision for video encoding

US

 

8156265

 

Freescale Semiconductor, Inc.

 

Data processor coupled to a sequencer circuit that provides efficient scalable
queuing and method

US

 

8156273

 

Freescale Semiconductor, Inc.

 

Method and system for controlling transmission and execution of commands in an
integrated circuit device

US

 

8156357

 

Freescale Semiconductor, Inc.

 

Voltage-based memory size scaling in a data processing system

US

 

8156411

 

Freescale Semiconductor, Inc.

 

Error correction of an encoded message

US

 

8156805

 

Freescale Semiconductor, Inc.

 

Mems inertial sensor with frequency control and method

US

 

8158484

 

Freescale Semiconductor, Inc.

 

Method of forming an inverted t shaped channel structure for an inverted t
channel field effect transistor device

 

Schedule IB - 149

--------------------------------------------------------------------------------


 

US

 

8158492

 

Freescale Semiconductor, Inc.

 

Mems microphone with cavity and method therefor

US

 

8160518

 

Freescale Semiconductor, Inc.

 

Multi-mode transceiver having tunable harmonic termination circuit and method
therefor

US

 

8161449

 

Freescale Semiconductor, Inc.

 

Improving test pattern coverage through parallel discard, flow control, and
quality metrics

US

 

8163609

 

Freescale Semiconductor, Inc.

 

Nanocrystal memory with differential energy bands and method of formation

US

 

8163615

 

Freescale Semiconductor, Inc.

 

Split-gate non-volatile memory cell having improved overlap tolerance and method
therefor

US

 

8164321

 

Freescale Semiconductor, Inc.

 

Current injector circuit for supplying a load transient in an integrated circuit

US

 

8164378

 

Freescale Semiconductor, Inc.

 

Device and technique for transistor well biasing

US

 

8165214

 

Freescale Semiconductor, Inc.

 

Circuit and method for generating fixed point vector dot product and matrix
vector values

US

 

8165243

 

Freescale Semiconductor, Inc.

 

Method and system for generating wavelets

US

 

8165255

 

Freescale Semiconductor, Inc.

 

Multirate resampling and filtering system and method

US

 

8168464

 

Freescale Semiconductor, Inc.

 

Microelectronic assembly with an embedded waveguide adapter and method for
forming the same

US

 

8168468

 

Freescale Semiconductor, Inc.

 

Conductive bridge random access memory device and method of making the same

US

 

8169245

 

Freescale Semiconductor, Inc.

 

Duty transition control in pulse width modulation signaling

US

 

8169257

 

Freescale Semiconductor, Inc.

 

System and method for communicating between multiple voltage tiers

US

 

8169978

 

Freescale Semiconductor, Inc.

 

Techniques for frequency-domain joint detection in wireless communications
systems

US

 

8170166

 

Freescale Semiconductor, Inc.

 

Methods and systems for combining timing signals for transmission over a serial
interface

US

 

8170509

 

Freescale Semiconductor, Inc.

 

Incident and reflected signal phase difference detection

US

 

8171187

 

Freescale Semiconductor, Inc.

 

System and method for arbitrating between memory access requests

US

 

8171336

 

Freescale Semiconductor, Inc.

 

Method for protecting a secured real time clock module and a device having
protection capabilities

US

 

8171384

 

Freescale Semiconductor, Inc.

 

Device having turbo decoding capabilities and a method for turbo decoding

US

 

8173505

 

Freescale Semiconductor, Inc.

 

Method of making a split gate memory cell

US

 

8174251

 

Freescale Semiconductor, Inc.

 

Series regulator with over current protection circuit

US

 

8174279

 

Freescale Semiconductor, Inc.

 

Socket connector for connection lead of semiconductor device under test with
tester

US

 

8175213

 

Freescale Semiconductor, Inc.

 

System and method for setting counter threshold value

 

Schedule IB - 150

--------------------------------------------------------------------------------


 

US

 

8175276

 

Freescale Semiconductor, Inc.

 

Encryption apparatus with diverse key retention schemes

US

 

8175548

 

Freescale Semiconductor, Inc.

 

Method and device for transmitting a sequence of transmission bursts

US

 

8175560

 

Freescale Semiconductor, Inc.

 

Method and system for tuning an antenna

US

 

8176227

 

Freescale Semiconductor, Inc.

 

Method and system for high-speed detection handshake in universal serial bus
based data communication system

US

 

8176340

 

Freescale Semiconductor, Inc.

 

Method and system for initiailizing an interface between two circuits of a
communication device while a processor of the first circuit is inactive and
waking up the processor thereafter

US

 

8177426

 

Freescale Semiconductor, Inc.

 

Sub-threshold cmos temperature detector

US

 

8178401

 

Freescale Semiconductor, Inc.

 

Method for fabricating dual-metal gate device

US

 

8178406

 

Freescale Semiconductor, Inc.

 

Split gate device and method for forming

US

 

8178942

 

Freescale Semiconductor, Inc.

 

Electrically alterable circuit for use in an integrated circuit device

US

 

8178950

 

Freescale Semiconductor, Inc.

 

Multilayered through a via

US

 

8179051

 

Freescale Semiconductor, Inc.

 

Serial configuration for dynamic power control in led displays

US

 

8179108

 

Freescale Semiconductor, Inc.

 

Regulator having phase compensation circuit

US

 

8179187

 

Freescale Semiconductor, Inc.

 

Substrate noise passive cancellation method for buck converter

US

 

8180007

 

Freescale Semiconductor, Inc.

 

Method for clock and data recovery

US

 

8180969

 

Freescale Semiconductor, Inc.

 

Cache using pseudo least recently used (plru) cache replacement with locking

US

 

8181049

 

Freescale Semiconductor, Inc.

 

Method for controlling a frequency of a clock signal to control power
consumption and a device having power consumption capabilities

US

 

8181051

 

Freescale Semiconductor, Inc.

 

Electronic apparatus and method of conserving energy

US

 

8181098

 

Freescale Semiconductor, Inc.

 

Error correcting viterbi decoder

US

 

8183639

 

Freescale Semiconductor, Inc.

 

Dual port static random access memory cell layout

US

 

8184027

 

Freescale Semiconductor, Inc.

 

Semiconductor device and differential amplifier circuit therefor

US

 

8184750

 

Freescale Semiconductor, Inc.

 

Techniques for increasing decoding reliability in an adaptive minimum mean
squared error with successive interference cancellation (mmse/sic) decoder

US

 

8184812

 

Freescale Semiconductor, Inc.

 

Secure computing device with monotonic counter and method therefor

US

 

8185798

 

Freescale Semiconductor, Inc.

 

Techniques for reducing joint detection complexity in a channel-coded
multiple-input multiple-output communication system

US

 

8186220

 

Freescale Semiconductor, Inc.

 

Accelerometer with over-travel stop structure

US

 

8186221

 

Freescale Semiconductor, Inc.

 

Vertically integrated mems acceleration transducer

US

 

8187978

 

Freescale Semiconductor, Inc.

 

Method of forming openings in a semiconductor device and semiconductor

 

Schedule IB - 151

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

device

US

 

8188539

 

Freescale Semiconductor, Inc.

 

Field-effect semiconductor device and method of forming the same

US

 

8188543

 

Freescale Semiconductor, Inc.

 

Electronic device including a conductive structure extending through a buried
insulating layer

US

 

8189408

 

Freescale Semiconductor, Inc.

 

Memory device having shifting capability and method thereof

US

 

8189717

 

Freescale Semiconductor, Inc.

 

Low if radio receiver

US

 

8191085

 

Freescale Semiconductor, Inc.

 

Method and apparatus for loading or storing multiple registers in a data
processing system

US

 

8193560

 

Freescale Semiconductor, Inc.

 

Voltage limiting devices

US

 

8193572

 

Freescale Semiconductor, Inc.

 

Electronic device including trenches and discontinuous storage elements

US

 

8193585

 

Freescale Semiconductor, Inc.

 

Semiconductor device with increased snapback voltage

US

 

8193591

 

Freescale Semiconductor, Inc.

 

Transistor and method with dual layer passivation

US

 

8193828

 

Freescale Semiconductor, Inc.

 

Buffer apparatus, integrated circuit and method of reducing a portion of an
oscillation of an output signal

US

 

8193868

 

Freescale Semiconductor, Inc.

 

Switched capacitor circuit for a voltage controlled oscillator

US

 

8194528

 

Freescale Semiconductor, Inc.

 

Packet based data cell delineation

US

 

8198143

 

Freescale Semiconductor, Inc.

 

Mold and substrate for use with mold

US

 

8198703

 

Freescale Semiconductor, Inc.

 

Zener diode with reduced substrate current

US

 

8198705

 

Freescale Semiconductor, Inc.

 

Ultra-thin die and method of fabricating same

US

 

8198737

 

Freescale Semiconductor, Inc.

 

Method of forming wire bonds in semiconductor devices

US

 

8198916

 

Freescale Semiconductor, Inc.

 

Digital signal voltage level shifter

US

 

8198933

 

Freescale Semiconductor, Inc.

 

Mixer circuit

US

 

8198937

 

Freescale Semiconductor, Inc.

 

Switched-capacitor amplifier circuit

US

 

8199547

 

Freescale Semiconductor, Inc.

 

Error detection in a content addressable memory (cam)

US

 

8200733

 

Freescale Semiconductor, Inc.

 

Device having interleaving capabilities and a method for applying an
interleaving function

US

 

8200908

 

Freescale Semiconductor, Inc.

 

Method for debugger initiated coherency transactions using a shared coherency
manager

US

 

8201025

 

Freescale Semiconductor, Inc.

 

Debug messaging with selective timestamp control

US

 

8202778

 

Freescale Semiconductor, Inc.

 

Patterning a gate stack of a non-volatile memory (nvm) with simultaneous etch in
non-nvm area

US

 

8202798

 

Freescale Semiconductor, Inc.

 

Improvements for reducing electromigration effect in an integrated circuit

US

 

8203822

 

Freescale Semiconductor, Inc.

 

Digital squib driver circuit

US

 

8204035

 

Freescale Semiconductor, Inc.

 

Network node

US

 

8204129

 

Freescale Semiconductor, Inc.

 

Simplified deblock filtering for reduced memory access and computational
complexity

 

Schedule IB - 152

--------------------------------------------------------------------------------


 

US

 

8204166

 

Freescale Semiconductor, Inc.

 

Clock circuit with clock transfer capability and method

US

 

8204458

 

Freescale Semiconductor, Inc.

 

Transmitting device and method of tuning the transmitting device

US

 

8205068

 

Freescale Semiconductor, Inc.

 

Branch target buffer allocation

US

 

8209558

 

Freescale Semiconductor, Inc.

 

System and method for controlling voltage and frequency in a multiple voltage
environment

US

 

8211844

 

Freescale Semiconductor, Inc.

 

Method for cleaning a semiconductor structure and chemistry there0f

US

 

8212159

 

Freescale Semiconductor, Inc.

 

Capacitive touchpad method using mcu gpio and signal processing

US

 

8212292

 

Freescale Semiconductor, Inc.

 

High gain tunable bipolar transistor

US

 

8212321

 

Freescale Semiconductor, Inc.

 

Semiconductor device with feedback control

US

 

8213343

 

Freescale Semiconductor, Inc.

 

Communicating conversational data between signals between terminals over a radio
link

US

 

8214674

 

Freescale Semiconductor, Inc.

 

Integrated circuit having a microcontroller unit and methods of operation
therefor

US

 

8214722

 

Freescale Semiconductor, Inc.

 

Method and system fo signal error determination and correction in a flexray
communication system

US

 

8215177

 

Freescale Semiconductor, Inc.

 

Apparatus and method for applying stress-induced offset compensation in sensor
devices

US

 

8216882

 

Freescale Semiconductor, Inc.

 

Mems sensor device with multi-stimulus sensing and method of fabricating same

US

 

8216886

 

Freescale Semiconductor, Inc.

 

Method for making semiconductor package

US

 

8216918

 

Freescale Semiconductor, Inc.

 

Method of forming a packaged semiconductor device

US

 

8217448

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of forming a semiconductor device

US

 

8217511

 

Freescale Semiconductor, Inc.

 

Redistributed chip packaging with thermal contact to device backside

US

 

8217605

 

Freescale Semiconductor, Inc.

 

Motor controller for determining a position of a rotor of an ac motor, ac motor
system, and method of determining a position of a rotor of an ac motor

US

 

8217673

 

Freescale Semiconductor, Inc.

 

Method and circuit for testing integrated circuit

US

 

8219092

 

Freescale Semiconductor, Inc.

 

User equipment frequency allocation methods and apparatus

US

 

8219761

 

Freescale Semiconductor, Inc.

 

Multi-port high-level cache unit and a method for retrieving information from a
multi-port high-level cache unit

US

 

8220330

 

Freescale Semiconductor, Inc.

 

Vertically integrated mems sensor device with multi-stimulus sensing

US

 

8222943

 

Freescale Semiconductor, Inc.

 

Master-slave flip-flop with timing error correction

US

 

8223572

 

Freescale Semiconductor, Inc.

 

Efficient word lines, bit line and precharge tracking in self- timed memory
device

US

 

8223910

 

Freescale Semiconductor, Inc.

 

Method and device for frame synchronization

US

 

8225123

 

Freescale Semiconductor, Inc.

 

Method and system for integrated circuit power supply management

 

Schedule IB - 153

--------------------------------------------------------------------------------


 

US

 

8227861

 

Freescale Semiconductor, Inc.

 

Multi-gate semiconductor devices

US

 

8228080

 

Freescale Semiconductor, Inc.

 

Device and method for current estimation

US

 

8228098

 

Freescale Semiconductor, Inc.

 

Pulse width modulation frequency conversion

US

 

8228100

 

Freescale Semiconductor, Inc.

 

Data processing system having brown-out detection circuit

US

 

8228109

 

Freescale Semiconductor, Inc.

 

Transmission gate circuitry for high voltage terminal

US

 

8228117

 

Freescale Semiconductor, Inc.

 

Quiet power up and power down of closed loop digital pwm modulators

US

 

8229502

 

Freescale Semiconductor, Inc.

 

Mobile communications device, controller, and method for controlling a mobile
communications device

US

 

8233524

 

Freescale Semiconductor, Inc.

 

Radio transmitter iq imbalance measurement and correction methods and apparatus

US

 

8234452

 

Freescale Semiconductor, Inc.

 

Device and method for fetching instructions

US

 

8234618

 

Freescale Semiconductor, Inc.

 

Trace reconstruction for silicon validation of asynchronous systems-on-chip

US

 

8236609

 

Freescale Semiconductor, Inc.

 

Packaging an integrated circuit die with backside metallization

US

 

8236638

 

Freescale Semiconductor, Inc.

 

Shallow trench isolation for soi structures combining sidewall spacer and bottom
liner

US

 

8237293

 

Freescale Semiconductor, Inc.

 

Semiconductor package with protective tape

US

 

8237424

 

Freescale Semiconductor, Inc.

 

Regulated voltage system and method of protection therefor

US

 

8237700

 

Freescale Semiconductor, Inc.

 

Synchronized phase-shifted pulse width modulation signal generation

US

 

8238333

 

Freescale Semiconductor, Inc.

 

Method for transmitting data and a device having data transmission capabilities

US

 

8238674

 

Freescale Semiconductor, Inc.

 

Method for encoding and decoding images

US

 

8238849

 

Freescale Semiconductor, Inc.

 

Method and system of adaptive predistortion of a wireless transmitter

US

 

8238860

 

Freescale Semiconductor, Inc.

 

Tuning a second order intercept point of a mixer in a receiver

US

 

8239587

 

Freescale Semiconductor, Inc.

 

Device having data sharing capabilities and a method for sharing data

US

 

8239625

 

Freescale Semiconductor, Inc.

 

Parity generator for redundant array of independent discs type memory

US

 

8239745

 

Freescale Semiconductor, Inc.

 

Parity data encoder for serial communication

US

 

8239799

 

Freescale Semiconductor, Inc.

 

Design placement method and device therefor

US

 

8239807

 

Freescale Semiconductor, Inc.

 

Method of making routable layout pattern using congestion table

US

 

8242564

 

Freescale Semiconductor, Inc.

 

Semiconductor device with photonics

US

 

8242566

 

Freescale Semiconductor, Inc.

 

Stacked esd protection

US

 

8242613

 

Freescale Semiconductor, Inc.

 

Bond pad for semiconductor die

US

 

8242763

 

Freescale Semiconductor, Inc.

 

Dc to dc converter having ability of switching between continuous and
discontinuous modes and method of operation

US

 

8242815

 

Freescale Semiconductor, Inc.

 

Microcontroller unit and method therefor

US

 

8243405

 

Freescale Semiconductor, Inc.

 

Circuit, integrated circuit and method for dissipating heat from an inductive
load

 

Schedule IB - 154

--------------------------------------------------------------------------------


 

US

 

8243855

 

Freescale Semiconductor, Inc.

 

Calibrated quadrature generation for multi-ghz receiver

US

 

8244381

 

Freescale Semiconductor, Inc.

 

Microprocessor, system for controlling a device and apparatus

US

 

8245068

 

Freescale Semiconductor, Inc.

 

Power supply monitoring method and system

US

 

8245562

 

Freescale Semiconductor, Inc.

 

Circuit and method for pressure sensor testing

US

 

8247850

 

Freescale Semiconductor, Inc.

 

Dual interlayer dielectric stressor integration with a sacrificial underlayer
film stack

US

 

8247869

 

Freescale Semiconductor, Inc.

 

Ldmos transistors with a split gate

US

 

8248130

 

Freescale Semiconductor, Inc.

 

Duty cycle correction circuit

US

 

8248133

 

Freescale Semiconductor, Inc.

 

Programmable delay timer and method therefor

US

 

8248288

 

Freescale Semiconductor, Inc.

 

Analog to digital converter with amplifier

US

 

8248743

 

Freescale Semiconductor, Inc.

 

Device having failure recovery capabilities and a method for failure recovery

US

 

8250319

 

Freescale Semiconductor, Inc.

 

Operating an emulated electrically erasable (eee) memory

US

 

8251776

 

Freescale Semiconductor, Inc.

 

Method and apparatus for conditioning a cmp pad

US

 

8252631

 

Freescale Semiconductor, Inc.

 

Method and apparatus for integrated circuit packages using materials with low
melting point

US

 

8252656

 

Freescale Semiconductor, Inc.

 

Zener triggered esd protection

US

 

8253453

 

Freescale Semiconductor, Inc.

 

Brown-out detection circuit

US

 

8253458

 

Freescale Semiconductor, Inc.

 

Digital phase locked loop with reduced switching noise

US

 

8253479

 

Freescale Semiconductor, Inc.

 

Output driver circuits for voltage regulators

US

 

8253495

 

Freescale Semiconductor, Inc.

 

Wireless communication device and semiconductor package device having a power
amplifier therefor

US

 

8254161

 

Freescale Semiconductor, Inc.

 

Device that can be rendered useless and method thereof

US

 

8254186

 

Freescale Semiconductor, Inc.

 

Circuit for verifying the write enable of a one time programmable memory

US

 

8255616

 

Freescale Semiconductor, Inc.

 

Non-volatile memory device and method therefor

US

 

8255723

 

Freescale Semiconductor, Inc.

 

Device having multiple instruction execution modules and a management method

US

 

8255748

 

Freescale Semiconductor, Inc.

 

Soft error and transient error detection device and methods therefor

US

 

8255861

 

Freescale Semiconductor, Inc.

 

Efficient replaying of autograded coverage regressions and performance
verification with directed testcases

US

 

8258035

 

Freescale Semiconductor, Inc.

 

Method to improve source/drain parasitics in vertical devices

US

 

8259427

 

Freescale Semiconductor, Inc.

 

Power transistor circuit

US

 

8260151

 

Freescale Semiconductor, Inc.

 

Optical communication integration

US

 

8261011

 

Freescale Semiconductor, Inc.

 

One-time programmable memory device and methods thereof

US

 

8261047

 

Freescale Semiconductor, Inc.

 

Qualification of conditional debug instructions based on address

 

Schedule IB - 155

--------------------------------------------------------------------------------


 

US

 

8263463

 

Freescale Semiconductor, Inc.

 

Nonvolatile split gate memory cell having oxide growth

US

 

8264060

 

Freescale Semiconductor, Inc.

 

Method of sealing an air gap in a layer of a semiconductor structure and
semiconductor structure

US

 

8264082

 

Freescale Semiconductor, Inc.

 

Semiconductor devices with low resistance back-side coupling

US

 

8264295

 

Freescale Semiconductor, Inc.

 

Switched varactor circuit for voltage controlled oscillator

US

 

8264393

 

Freescale Semiconductor, Inc.

 

Current reduction in a single stage cyclic analog to digital converter with
variable resolution

US

 

8264896

 

Freescale Semiconductor, Inc.

 

Integrated circuit having an array supply voltage control circuit

US

 

8265216

 

Freescale Semiconductor, Inc.

 

Techniques for asynchronous data recovery

US

 

8265573

 

Freescale Semiconductor, Inc.

 

Wireless subcriber communication unit and method of power control with back-off
therefor

US

 

8266414

 

Freescale Semiconductor, Inc.

 

Method for executing an instruction loop and a device having instruction loop
execution capabilities

US

 

8266498

 

Freescale Semiconductor, Inc.

 

Implementation of multiple error detection schemes for a cache

US

 

8270343

 

Freescale Semiconductor, Inc.

 

Broadcasting of textual and multimedia information

US

 

8271569

 

Freescale Semiconductor, Inc.

 

Techniques for performing discrete fourier transforms on radix-2 platforms

US

 

8271719

 

Freescale Semiconductor, Inc.

 

Non-volatile memory controller device and method therefor

US

 

8274146

 

Freescale Semiconductor, Inc.

 

High frequency interconnect pad structure

US

 

8274303

 

Freescale Semiconductor, Inc.

 

Schmitt trigger with test circuit and method for testing

US

 

8274415

 

Freescale Semiconductor, Inc.

 

Sigma-delta modulator apparatus and method of generating a modulated output
signal

US

 

8275977

 

Freescale Semiconductor, Inc.

 

Debug signaling in a multiple processor data processing system

US

 

8276199

 

Freescale Semiconductor, Inc.

 

Method and device for secure test port authentication

US

 

8278710

 

Freescale Semiconductor, Inc.

 

Guard ring integrated ldmos

US

 

8278902

 

Freescale Semiconductor, Inc.

 

Dc to dc switching power converter controller using spread spectrum pwm

US

 

8278932

 

Freescale Semiconductor, Inc.

 

Method and detector for determining a state of a switch

US

 

8278960

 

Freescale Semiconductor, Inc.

 

Method and circuit for measuring quiescent current

US

 

8278977

 

Freescale Semiconductor, Inc.

 

Refresh operation during low power mode configuration

US

 

8278988

 

Freescale Semiconductor, Inc.

 

Method and apparatus for generating a modulated waveform signal

US

 

8279144

 

Freescale Semiconductor, Inc.

 

Led driver with frame-based dynamic power management

US

 

8279566

 

Freescale Semiconductor, Inc.

 

Multi-voltage electrostatic discharge protection

 

Schedule IB - 156

--------------------------------------------------------------------------------


 

US

 

8279877

 

Freescale Semiconductor, Inc.

 

A method for processing atm cells and a device having atm cell processing
capabilites

US

 

8281080

 

Freescale Semiconductor, Inc.

 

Method and apparatus for modifying an information unit using an atomic operation

US

 

8281188

 

Freescale Semiconductor, Inc.

 

Data processing system with periphal configuration information error detection

US

 

8283207

 

Freescale Semiconductor, Inc.

 

Methods of forming through-substrate conductor filled vias, and electronic
assemblies formed using such methods

US

 

8283244

 

Freescale Semiconductor, Inc.

 

Method for forming one transistor dram cell structure

US

 

8283748

 

Freescale Semiconductor, Inc.

 

Low loss substrate for integrated passive devices

US

 

8283762

 

Freescale Semiconductor, Inc.

 

Lead frame based semiconductor package and a method of manufacturing the same

US

 

8283764

 

Freescale Semiconductor, Inc.

 

Microelectronic assembly with an embedded waveguide adapter and method for
forming the same

US

 

8283780

 

Freescale Semiconductor, Inc.

 

Surface mount semiconductor device

US

 

8283898

 

Freescale Semiconductor, Inc.

 

Battery charging circuit

US

 

8284534

 

Freescale Semiconductor, Inc.

 

Overcurrent protection circuit, integrated circuit, apparatus and computer
program product

US

 

8284593

 

Freescale Semiconductor, Inc.

 

Multi-port memory having a variable number of used write ports

US

 

8284860

 

Freescale Semiconductor, Inc.

 

Error signal processing systems for generating a digital error signal from an
analog error signal

US

 

8285908

 

Freescale Semiconductor, Inc.

 

Bus bridge and method for interfacing out-of-order bus and multiple ordered
buses

US

 

8286011

 

Freescale Semiconductor, Inc.

 

Method of waking processor from sleep mode

US

 

8286032

 

Freescale Semiconductor, Inc.

 

Trace messaging device and methods thereof

US

 

8286040

 

Freescale Semiconductor, Inc.

 

Device and method for testing a circuit

US

 

8286043

 

Freescale Semiconductor, Inc.

 

System, computer program product and method for testing a logic circuit

US

 

8288814

 

Freescale Semiconductor, Inc.

 

Via definition for semiconductor die

US

 

8288847

 

Freescale Semiconductor, Inc.

 

Dual die semiconductor package

US

 

8289001

 

Freescale Semiconductor, Inc.

 

Battery charging circuit and battery charger

US

 

8289060

 

Freescale Semiconductor, Inc.

 

Pulse state retention power gating flip-flop

US

 

8289094

 

Freescale Semiconductor, Inc.

 

Voltage controlled oscillator (vco) circuit with integrated compensation of
thermally caused frequency drift

US

 

8289773

 

Freescale Semiconductor, Inc.

 

Non-volatile memory (nvm) erase operation with brownout recovery technique

US

 

8290080

 

Freescale Semiconductor, Inc.

 

Techniques for transmitting data in a wireless communication system using
quasi-orthogonal space-time code

US

 

8290141

 

Freescale Semiconductor, Inc.

 

Techniques for comfort noise generation in a communication system

US

 

8290473

 

Freescale Semiconductor, Inc.

 

Remotely modifying data in memory in a mobile device

US

 

8290736

 

Freescale Semiconductor, Inc.

 

Calibration standards and methods of their

 

Schedule IB - 157

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

fabrication and use

US

 

8291257

 

Freescale Semiconductor, Inc.

 

Apparatus and method to compensate for injection locking

US

 

8291305

 

Freescale Semiconductor, Inc.

 

Error detection schemes for a cache in a data processing system

US

 

8291368

 

Freescale Semiconductor, Inc.

 

Method for reducing surface area of pad limited semiconductor die layout

US

 

8291417

 

Freescale Semiconductor, Inc.

 

Trace buffer with a processor

US

 

8293588

 

Freescale Semiconductor, Inc.

 

Method of providing an electronic device including dies, a dielectric layer, and
an encapsulating layer

US

 

8293608

 

Freescale Semiconductor, Inc.

 

Intermediate product for a multichannel fet and process for obtaining an
intermediate product

US

 

8294239

 

Freescale Semiconductor, Inc.

 

Effective efuse structure

US

 

8294483

 

Freescale Semiconductor, Inc.

 

Testing of multiple integrated circuits

US

 

8295474

 

Freescale Semiconductor, Inc.

 

Echo canceller with heavy double-talk estimation

US

 

8296548

 

Freescale Semiconductor, Inc.

 

Device and method for finding extreme values in a data block

US

 

8296621

 

Freescale Semiconductor, Inc.

 

Integrated circuit comprising error correction logic, and a method of error
correction

US

 

8300464

 

Freescale Semiconductor, Inc.

 

Method and circuit for calibrating data capture in a memory controller

US

 

8300802

 

Freescale Semiconductor, Inc.

 

Adaptive filter for use in echo reduction

US

 

8302065

 

Freescale Semiconductor, Inc.

 

Device and method for testing a device

US

 

8304271

 

Freescale Semiconductor, Inc.

 

Integrated circuit having a bulk acoustic wave device and a transistor

US

 

8304275

 

Freescale Semiconductor, Inc.

 

Mems device assembly and method of packaging same

US

 

8304331

 

Freescale Semiconductor, Inc.

 

Angled ion implantation in a semiconductor device

US

 

8305007

 

Freescale Semiconductor, Inc.

 

Analog-to-digital converter with non-uniform accuracy

US

 

8305068

 

Freescale Semiconductor, Inc.

 

Voltage reference circuit

US

 

8306000

 

Freescale Semiconductor, Inc.

 

Method of optimising the rank of a mmse channel equaliser

US

 

8306011

 

Freescale Semiconductor, Inc.

 

Method and device for managing multi-frames

US

 

8306172

 

Freescale Semiconductor, Inc.

 

Electronic device, integrated circuit and method therefor

US

 

8307147

 

Freescale Semiconductor, Inc.

 

Interconnect and a method for designing an interconnect

US

 

8307196

 

Freescale Semiconductor, Inc.

 

Data processing system having bit exact instructions and methods therefor

US

 

8307227

 

Freescale Semiconductor, Inc.

 

Data communication system and method

US

 

8307714

 

Freescale Semiconductor, Inc.

 

Dual port pressure sensor

US

 

8309410

 

Freescale Semiconductor, Inc.

 

Power mosfet with a gate structure of different material

US

 

8309419

 

Freescale Semiconductor, Inc.

 

Cmos integration with metal gate and doped high-k oxides

US

 

8310042

 

Freescale Semiconductor, Inc.

 

Heatsink moldlocks

 

Schedule IB - 158

--------------------------------------------------------------------------------


 

US

 

8310300

 

Freescale Semiconductor, Inc.

 

Charge pump having ramp rate control

US

 

8310362

 

Freescale Semiconductor, Inc.

 

Method and apparatus to receive location information in a diversity enabled
receiver

US

 

8310436

 

Freescale Semiconductor, Inc.

 

Power supply controller for multiple lighting components

US

 

8310877

 

Freescale Semiconductor, Inc.

 

Read conditions for a non-volatile memory (nvm)

US

 

8311025

 

Freescale Semiconductor, Inc.

 

Method, data structure and computer system for packing a worldwide
interoperability for microwave access (wimax) frame

US

 

8311074

 

Freescale Semiconductor, Inc.

 

Low power, high resolution timing generator for ultra-wide bandwidth
communication systems

US

 

8311494

 

Freescale Semiconductor, Inc.

 

Test unit for testing the frequency characteristic of a transmitter

US

 

8311495

 

Freescale Semiconductor, Inc.

 

Incident and reflected signal phase difference detection

US

 

8312253

 

Freescale Semiconductor, Inc.

 

Data processor device having trace capabilities and method

US

 

8312331

 

Freescale Semiconductor, Inc.

 

Memory testing with snoop capabilities in a data processing system

US

 

8313947

 

Freescale Semiconductor, Inc.

 

Method for testing a contact structure

US

 

8314026

 

Freescale Semiconductor, Inc.

 

Anchored conductive via and method for forming

US

 

8314448

 

Freescale Semiconductor, Inc.

 

Transistors with immersed contacts

US

 

8315026

 

Freescale Semiconductor, Inc.

 

Semiconductor device and apparatus including semiconductor device

US

 

8315117

 

Freescale Semiconductor, Inc.

 

Integrated circuit memory having assisted access and method therefor

US

 

8316186

 

Freescale Semiconductor, Inc.

 

Method and apparatus for managing cache reliability based on an associated error
rate

US

 

8316718

 

Freescale Semiconductor, Inc.

 

Mems pressure sensor device and method of fabricating same

US

 

8318545

 

Freescale Semiconductor, Inc.

 

Method of making a mounted gallium nitride device

US

 

8318549

 

Freescale Semiconductor, Inc.

 

Molded semiconductor package having a filler material

US

 

8318576

 

Freescale Semiconductor, Inc.

 

Decoupling capacitors recessed in shallow trench isolation

US

 

8318577

 

Freescale Semiconductor, Inc.

 

Method of making a semiconductor device as a capacitor

US

 

8319283

 

Freescale Semiconductor, Inc.

 

Laterally diffused metal oxide semiconductor (ldmos) device with multiple gates
and doped regions

US

 

8319310

 

Freescale Semiconductor, Inc.

 

Field effect transistor gate process and structure

US

 

8319504

 

Freescale Semiconductor, Inc.

 

Tuner characterization methods and apparatus

US

 

8319548

 

Freescale Semiconductor, Inc.

 

Integrated circuit having low power mode voltage regulator

US

 

8319550

 

Freescale Semiconductor, Inc.

 

Switched-capacitor programmable-gain amplifier

US

 

8319608

 

Freescale Semiconductor, Inc.

 

Apparatus and method for controlling electronic device

 

Schedule IB - 159

--------------------------------------------------------------------------------


 

US

 

8320201

 

Freescale Semiconductor, Inc.

 

Method of reading memory cell

US

 

8320258

 

Freescale Semiconductor, Inc.

 

Method and device for recognizing a synchronization message from a wireless
telecommunication device

US

 

8320460

 

Freescale Semiconductor, Inc.

 

Dyadic spatial re-sampling filters for inter-layer texture predictions in
scalable image processing

US

 

8321170

 

Freescale Semiconductor, Inc.

 

Offset error automatic calibration integrated circuit

US

 

8321603

 

Freescale Semiconductor, Inc.

 

Rechargeable device and method for determining universal serial bus port type

US

 

8321649

 

Freescale Semiconductor, Inc.

 

Memory controller address and data pin multiplexing

US

 

8324064

 

Freescale Semiconductor, Inc.

 

Methods for forming varactor diodes

US

 

8324104

 

Freescale Semiconductor, Inc.

 

Surface treatment in semiconductor manufacturing

US

 

8324882

 

Freescale Semiconductor, Inc.

 

Phase locked loop device and method thereof

US

 

8324977

 

Freescale Semiconductor, Inc.

 

Oscillator circuit

US

 

8325280

 

Freescale Semiconductor, Inc.

 

Dynamic compensation of display backlight by adaptively adjusting a scaling
factor based on motion

US

 

8327082

 

Freescale Semiconductor, Inc.

 

Snoop request arbitration in a data processing system

US

 

8327092

 

Freescale Semiconductor, Inc.

 

Memory device configurable as interleaved or non-interleaved memory

US

 

8327532

 

Freescale Semiconductor, Inc.

 

Method and system for releasing a microelectronic assembly from a carrier
substrate

US

 

8329509

 

Freescale Semiconductor, Inc.

 

Packaging process to create wettable lead flank during board assembly

US

 

8329514

 

Freescale Semiconductor, Inc.

 

Methods for forming antifuses with curved breakdown regions

US

 

8329543

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device having nanocrystals

US

 

8329544

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device having nanocrystals

US

 

8329579

 

Freescale Semiconductor, Inc.

 

Through substrate vias

US

 

8330220

 

Freescale Semiconductor, Inc.

 

Ldmos with enhanced safe operating area (soa) and method therefor

US

 

8330231

 

Freescale Semiconductor, Inc.

 

A transistor having gate dielectric protection and structure

US

 

8330239

 

Freescale Semiconductor, Inc.

 

Shielding for a micro electro-mechanical device and method therefor

US

 

8330502

 

Freescale Semiconductor, Inc.

 

Systems and methods for detecting interference in an integrated circuit

US

 

8330506

 

Freescale Semiconductor, Inc.

 

Frequency multiplier circuit

US

 

8330526

 

Freescale Semiconductor, Inc.

 

Low voltage detector

US

 

8332620

 

Freescale Semiconductor, Inc.

 

System, method and computer program product for executing a high level
programming language conditional statement

US

 

8332641

 

Freescale Semiconductor, Inc.

 

Authenticated debug access for field returns

 

Schedule IB - 160

--------------------------------------------------------------------------------


 

US

 

8334575

 

Freescale Semiconductor, Inc.

 

Semiconductor device and electronic device

US

 

8335881

 

Freescale Semiconductor, Inc.

 

Method and apparatus for handling an interrupt during testing of a data
processing system

US

 

8338236

 

Freescale Semiconductor, Inc.

 

Vented substrate for semiconductor device

US

 

8338828

 

Freescale Semiconductor, Inc.

 

Semiconductor package and method of testing same

US

 

8338872

 

Freescale Semiconductor, Inc.

 

Electronic device with capcitively coupled floating buried layer

US

 

8339105

 

Freescale Semiconductor, Inc.

 

Power management arrangement for a mobile device

US

 

8339117

 

Freescale Semiconductor, Inc.

 

Start-up circuit element for a controlled electrical supply

US

 

8339152

 

Freescale Semiconductor, Inc.

 

Test structure activated by probe needle

US

 

8339177

 

Freescale Semiconductor, Inc.

 

Multiple function power domain level shifter

US

 

8339302

 

Freescale Semiconductor, Inc.

 

Analog-to-digital converter having a comparator for a multi-stage sampling
circuit and method therefor

US

 

8339474

 

Freescale Semiconductor, Inc.

 

Gain controlled threshold in denoising filter image signal processing

US

 

8339838

 

Freescale Semiconductor, Inc.

 

In-line register file bitcell

US

 

8340021

 

Freescale Semiconductor, Inc.

 

Wireless communication unit

US

 

8340622

 

Freescale Semiconductor, Inc.

 

Arrangement of radiofrequency integrated circuit and method for manufacturing
thereof

US

 

8340952

 

Freescale Semiconductor, Inc.

 

Power estimation method and device therefor

US

 

8341301

 

Freescale Semiconductor, Inc.

 

Device and method for testing a direct memory access controller

US

 

8341322

 

Freescale Semiconductor, Inc.

 

Device and method for scheduling transactions over a deep pipelined component

US

 

8341372

 

Freescale Semiconductor, Inc.

 

Emulated electrically erasable (eee) memory and method of operation

US

 

8341443

 

Freescale Semiconductor, Inc.

 

System and method for secure real time clocks

US

 

8343842

 

Freescale Semiconductor, Inc.

 

Method for reducing plasma discharge damage during processing

US

 

8344443

 

Freescale Semiconductor, Inc.

 

Single poly nvm devices and arrays

US

 

8344472

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method

US

 

8344481

 

Freescale Semiconductor, Inc.

 

Bipolar transistors with hump regions

US

 

8344503

 

Freescale Semiconductor, Inc.

 

3-d circuits with integrated passive devices

US

 

8344713

 

Freescale Semiconductor, Inc.

 

Ldo linear regulator with improved transient response

US

 

8344779

 

Freescale Semiconductor, Inc.

 

Comparator circuit with hysteresis, test circuit, and method for testing

US

 

8344798

 

Freescale Semiconductor, Inc.

 

Correlated-double-sampling switched-capacitor gain stages, systems implementing
the gain stages, and methods of their operation

US

 

8345155

 

Freescale Semiconductor, Inc.

 

Integrated circuit comprising deflicker unit for filtering image data, and a
method therefor

US

 

8345469

 

Freescale Semiconductor, Inc.

 

Static random access memory (sram) having

 

Schedule IB - 161

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

bit cells accessible by separate read and write paths

US

 

8345485

 

Freescale Semiconductor, Inc.

 

Erase ramp pulse width control for non-volatile memory

US

 

8349666

 

Freescale Semiconductor, Inc.

 

Fused buss for plating features on a semiconductor die

US

 

8350592

 

Freescale Semiconductor, Inc.

 

Single supply digital voltage level shifter

US

 

8350631

 

Freescale Semiconductor, Inc.

 

Relaxation oscillator with low power consumption

US

 

8350921

 

Freescale Semiconductor, Inc.

 

Video processing system, integrated circuit, system for displaying video, system
for generating video, method for configuring a video processing system, and
computer program product

US

 

8351168

 

Freescale Semiconductor, Inc.

 

Open circuit detector and method therefore

US

 

8351276

 

Freescale Semiconductor, Inc.

 

Soft program of a non-volatile memory block

US

 

8351291

 

Freescale Semiconductor, Inc.

 

Electrically programmable fuse module in semiconductor device

US

 

8352428

 

Freescale Semiconductor, Inc.

 

Network file update mechanism with integrity assurance

US

 

8352813

 

Freescale Semiconductor, Inc.

 

Transition fault testing for a non-volatile memory

US

 

8354325

 

Freescale Semiconductor, Inc.

 

Method for forming a toroidal inductor in a semiconductor substrate

US

 

8354739

 

Freescale Semiconductor, Inc.

 

Thin semiconductor package and method of manufacturing same

US

 

8354866

 

Freescale Semiconductor, Inc.

 

Pll start-up circuit

US

 

8354879

 

Freescale Semiconductor, Inc.

 

Power switch for decreased ramp rate

US

 

8355294

 

Freescale Semiconductor, Inc.

 

Synchronous data processing system for reliable transfer of data irrespective of
propagation delays and process, voltage and temperature (pvt) variations

US

 

8355435

 

Freescale Semiconductor, Inc.

 

Transmission of packet data

US

 

8356239

 

Freescale Semiconductor, Inc.

 

Selective cache way mirroring

US

 

8358589

 

Freescale Semiconductor, Inc.

 

Buffer module, receiver, device and buffering method using windows

US

 

8359346

 

Freescale Semiconductor, Inc.

 

Hash function for hardware implementations

US

 

8359927

 

Freescale Semiconductor, Inc.

 

Molded differential prt pressure sensor

US

 

8362814

 

Freescale Semiconductor, Inc.

 

Data processing system having brown-out detection circuit

US

 

8362833

 

Freescale Semiconductor, Inc.

 

Amplifier circuitry, integrated circuit and communication unit

US

 

8363491

 

Freescale Semiconductor, Inc.

 

Programming a non-volatile memory

US

 

8363504

 

Freescale Semiconductor, Inc.

 

Device and method for state retention power gating

US

 

8363766

 

Freescale Semiconductor, Inc.

 

Device and method of synchronizing signals

US

 

8364896

 

Freescale Semiconductor, Inc.

 

Method and apparatus for configuring a unified cache based on an associated
error rate

US

 

8364934

 

Freescale Semiconductor, Inc.

 

Microprocessor and method for register addressing therein

US

 

8365036

 

Freescale Semiconductor, Inc.

 

Soft error correction in a memory array and

 

Schedule IB - 162

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

method thereof

US

 

8368172

 

Freescale Semiconductor, Inc.

 

Fused buss for plating features on a semiconductor die

US

 

8368360

 

Freescale Semiconductor, Inc.

 

Method and apparatus for regulating a field current for an alternator device

US

 

8368383

 

Freescale Semiconductor, Inc.

 

Method for testing a variable digital delay line and a device having variable
digital delay line testing capabilities

US

 

8368657

 

Freescale Semiconductor, Inc.

 

Touch sensor panel using regional and local electrodes to increase number of
sense locations

US

 

8369053

 

Freescale Semiconductor, Inc.

 

Discharge protection apparatus and method of protecting an electronic device

US

 

8369804

 

Freescale Semiconductor, Inc.

 

Wireless communication unit, semiconductor device and power control method
therefor

US

 

8369844

 

Freescale Semiconductor, Inc.

 

Device and method for transmitting data in a wideband wireless network and
computer program product

US

 

8372699

 

Freescale Semiconductor, Inc.

 

Method for forming a split-gate memory cell

US

 

8373221

 

Freescale Semiconductor, Inc.

 

Nanocluster charge storage device

US

 

8373435

 

Freescale Semiconductor, Inc.

 

Method and apparatus for handling an output mismatch

US

 

8373460

 

Freescale Semiconductor, Inc.

 

Dual loop phase locked loop with low voltage-controlled oscillator gain

US

 

8373643

 

Freescale Semiconductor, Inc.

 

Frequency synthesis and synchronization for led drivers

US

 

8373953

 

Freescale Semiconductor, Inc.

 

Distribution of electrostatic discharge (esd) circuitry within an integrated
circuit

US

 

8377793

 

Freescale Semiconductor, Inc.

 

Method for manufacturing a non-volatile memory, non-volatile memory device, and
an integrated circuit

US

 

8378433

 

Freescale Semiconductor, Inc.

 

Semiconductor device with a controlled cavity and method of formation

US

 

8378435

 

Freescale Semiconductor, Inc.

 

Pressure sensor and method of assembling same

US

 

8378648

 

Freescale Semiconductor, Inc.

 

Linear regulator with automatic external pass device detection

US

 

8378725

 

Freescale Semiconductor, Inc.

 

Adaptive bandwidth phase-locked loop

US

 

8378728

 

Freescale Semiconductor, Inc.

 

Level shifting flip-flop

US

 

8378735

 

Freescale Semiconductor, Inc.

 

Die temperature sensor circuit

US

 

8378865

 

Freescale Semiconductor, Inc.

 

Method of testing digital-to-analog and analog-to-digital converters

US

 

8379466

 

Freescale Semiconductor, Inc.

 

Integrated circuit having an embedded memory and method for testing the memory

US

 

8379468

 

Freescale Semiconductor, Inc.

 

Word line fault detection

US

 

8379627

 

Freescale Semiconductor, Inc.

 

Wireless communication device, integrated circuit and method of timing
synchronisation

US

 

8379671

 

Freescale Semiconductor, Inc.

 

Techniques for extracting a control channel from a received signal in a wireless
commmunication system

US

 

8379846

 

Freescale Semiconductor, Inc.

 

Encryption apparatus and method therefor

US

 

8379861

 

Freescale Semiconductor, Inc.

 

Integrated circuit and a method for secure

 

Schedule IB - 163

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

testing

US

 

8380768

 

Freescale Semiconductor, Inc.

 

Random number generator

US

 

8380779

 

Freescale Semiconductor, Inc.

 

Technique for determining if a logical sum of a first operand and a second
operand is the same as a third operand

US

 

8380918

 

Freescale Semiconductor, Inc.

 

Non-volatile storage alteration tracking

US

 

8381009

 

Freescale Semiconductor, Inc.

 

Device and method for power management

US

 

8382153

 

Freescale Semiconductor, Inc.

 

Child car seat for a land vehicle

US

 

8384168

 

Freescale Semiconductor, Inc.

 

Sensor device with sealing structure

US

 

8384184

 

Freescale Semiconductor, Inc.

 

Laterally diffused metal oxide semiconductor device

US

 

8384193

 

Freescale Semiconductor, Inc.

 

Bipolar transistor with two different emitter portions having same type dopant
of different concentrations for imporved gain

US

 

8384313

 

Freescale Semiconductor, Inc.

 

System and method to improve switching in power switching applications

US

 

8384437

 

Freescale Semiconductor, Inc.

 

Method and apparatus for gating a clock signal

US

 

8384575

 

Freescale Semiconductor, Inc.

 

Configurable continuous time sigma delta analog-to-digital converter

US

 

8384579

 

Freescale Semiconductor, Inc.

 

Systems and methods for data conversion

US

 

8385084

 

Freescale Semiconductor, Inc.

 

Shielding structures for signal paths in electronic devices

US

 

8386552

 

Freescale Semiconductor, Inc.

 

Fourier transform processing and twiddle factor generation

US

 

8386747

 

Freescale Semiconductor, Inc.

 

Processor and method for dynamic and selective alteration of address translation

US

 

8387464

 

Freescale Semiconductor, Inc.

 

Laterally integrated mems sensor device with multi-stimulus sensing

US

 

8389365

 

Freescale Semiconductor, Inc.

 

Non-volatile memory and logic circuit process integration

US

 

8389366

 

Freescale Semiconductor, Inc.

 

Resurf semiconductor device charge balancing

US

 

8390026

 

Freescale Semiconductor, Inc.

 

Electronic device including a heterojunction region

US

 

8390071

 

Freescale Semiconductor, Inc.

 

Esd protection with increased current capability

US

 

8390091

 

Freescale Semiconductor, Inc.

 

Semiconductor structure, an integrated circuit including a semiconductor
structure and a method for manufacturing a semiconductor structure

US

 

8390092

 

Freescale Semiconductor, Inc.

 

Area-efficient high voltage bipolar-based esd protection targeting narrow design
windows

US

 

8390347

 

Freescale Semiconductor, Inc.

 

Single period phase to digital converter

US

 

8390354

 

Freescale Semiconductor, Inc.

 

Delay configurable device and methods thereof

US

 

8390369

 

Freescale Semiconductor, Inc.

 

Electronic circuit and method for operating a module in a functional mode and in
an idle mode

US

 

8391415

 

Freescale Semiconductor, Inc.

 

Electronic device, integrated circuit and method for selecting of an optimal
sampling clock phase

 

Schedule IB - 164

--------------------------------------------------------------------------------


 

US

 

8394713

 

Freescale Semiconductor, Inc.

 

Method of improving adhesion of bond pad over pad metallization with a
neighboring passivation layer by depositing a palladium layer

US

 

8395872

 

Freescale Semiconductor, Inc.

 

Current driver circuit and method of operation therefor

US

 

8397006

 

Freescale Semiconductor, Inc.

 

Arbitration scheme for accessing a shared resource

US

 

8397081

 

Freescale Semiconductor, Inc.

 

Device and method for securing software

US

 

8397571

 

Freescale Semiconductor, Inc.

 

Output circuit

US

 

8398304

 

Freescale Semiconductor, Inc.

 

Multiple sensor thermal management for electronic devices

US

 

8399310

 

Freescale Semiconductor, Inc.

 

Non-volatile memory and logic circuit process integration

US

 

8400213

 

Freescale Semiconductor, Inc.

 

Complementary band-gap voltage reference circuit

US

 

8400339

 

Freescale Semiconductor, Inc.

 

Correlated-level-shifting and correlated-double-sampling switched-capacitor gain
stages, systems implementing the gain stages, and methods of their operation

US

 

8400819

 

Freescale Semiconductor, Inc.

 

Integrated circuit having variable memory array power supply voltage

US

 

8400859

 

Freescale Semiconductor, Inc.

 

Dynamic random access memory (dram) refresh

US

 

8400995

 

Freescale Semiconductor, Inc.

 

System and method for descrambling data

US

 

8401019

 

Freescale Semiconductor, Inc.

 

Method, integrated circuit, and communication unit for scheduling a processing
of packet stream channels

US

 

8401140

 

Freescale Semiconductor, Inc.

 

Phase/frequency detector for a phase-locked loop that samples on both rising and
falling edges of a reference signal

US

 

8402258

 

Freescale Semiconductor, Inc.

 

Debug message generation using a selected address type

US

 

8402288

 

Freescale Semiconductor, Inc.

 

Apparatus and method for controlling voltage and frequency using multiple
reference circuits

US

 

8402327

 

Freescale Semiconductor, Inc.

 

Memory system with error correction and method of operation

US

 

8404594

 

Freescale Semiconductor, Inc.

 

Reverse ald

US

 

8405423

 

Freescale Semiconductor, Inc.

 

Flexible bus driver

US

 

8406113

 

Freescale Semiconductor, Inc.

 

Peak-to-average reduction of sc-fdma signals with frequency mask

US

 

8406702

 

Freescale Semiconductor, Inc.

 

Clock signal generating arrangement for a communication device

US

 

8407457

 

Freescale Semiconductor, Inc.

 

System and method for monitoring debug events

US

 

8407509

 

Freescale Semiconductor, Inc.

 

Method for compensating for variations in data timing

US

 

8407890

 

Freescale Semiconductor, Inc.

 

Method of manufacturing an electronic device module with integrated antenna
structure

US

 

8410580

 

Freescale Semiconductor, Inc.

 

Device having conductive substrate via with catch-pad etch-stop

US

 

8410763

 

Freescale Semiconductor, Inc.

 

Controller for buck and boost converter

 

Schedule IB - 165

--------------------------------------------------------------------------------


 

US

 

8412132

 

Freescale Semiconductor, Inc.

 

Techniques for adaptive predistortion direct current offset correction in a
transmitter

US

 

8413033

 

Freescale Semiconductor, Inc.

 

Device and method for calculating backward state metrics of a trellis

US

 

8413153

 

Freescale Semiconductor, Inc.

 

Method and systems for sharing common job information

US

 

8413509

 

Freescale Semiconductor, Inc.

 

Spring member for use in a microelectromechanical systems sensor

US

 

8415203

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor package including two devices

US

 

8415217

 

Freescale Semiconductor, Inc.

 

Patterning a gate stack of a non-volatile memory (nvm) with formation of a
capacitor

US

 

8415255

 

Freescale Semiconductor, Inc.

 

Pore sealing and cleaning porous low dielectric constant structures

US

 

8415779

 

Freescale Semiconductor, Inc.

 

Lead frame for semiconductor package

US

 

8415940

 

Freescale Semiconductor, Inc.

 

Temperature compensation circuit and method for generating a voltage reference
with a well-defined temperature behavior

US

 

8416216

 

Freescale Semiconductor, Inc.

 

Method and system for touch sensor interace fault detection

US

 

8416969

 

Freescale Semiconductor, Inc.

 

Amplifier circuit

US

 

8417842

 

Freescale Semiconductor, Inc.

 

Virtual memory direct access (dma) channel technique with multiple engines for
dma controller

US

 

8417924

 

Freescale Semiconductor, Inc.

 

Data processing device and method thereof

US

 

8420480

 

Freescale Semiconductor, Inc.

 

Patterning a gate stack of a non-volatile memory (nvm) with formation of a gate
edge diode

US

 

8421587

 

Freescale Semiconductor, Inc.

 

Diagnosis for mixed signal device for use in a distributed system

US

 

8423721

 

Freescale Semiconductor, Inc.

 

Cache coherency protocol in a data processing system

US

 

8426263

 

Freescale Semiconductor, Inc.

 

Patterning a gate stack of a non-volatile memory (nvm) with formation of a
metal-oxide-semiconductor field effect transistor (mosfet)

US

 

8426310

 

Freescale Semiconductor, Inc.

 

Method of forming a shared contact in a semiconductor device

US

 

8427877

 

Freescale Semiconductor, Inc.

 

Digital method to obtain the i-v curves of nvm bitcells

US

 

8429321

 

Freescale Semiconductor, Inc.

 

Request controller, processing unit, method for controlling requests and
computer program product

US

 

8430562

 

Freescale Semiconductor, Inc.

 

Device and method for evaluating a temperature

US

 

8431471

 

Freescale Semiconductor, Inc.

 

Method for integrating a non-volatile memory (nvm)

US

 

8431970

 

Freescale Semiconductor, Inc.

 

Integrated circuits with edge-adjacent devices having reactance values

US

 

8432189

 

Freescale Semiconductor, Inc.

 

Digital voltage level shifter

US

 

8432200

 

Freescale Semiconductor, Inc.

 

Self-tracking adaptive bandwidth phase-locked loop

US

 

8432201

 

Freescale Semiconductor, Inc.

 

Phase-locked loop (pll) circuit

US

 

8432209

 

Freescale Semiconductor, Inc.

 

Method for power reduction and a device

 

Schedule IB - 166

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

having power reduction capabilities

US

 

8432214

 

Freescale Semiconductor, Inc.

 

Programmable temperature sensing circuit for an integrated circuit

US

 

8432309

 

Freescale Semiconductor, Inc.

 

Automotive radar system and method for using same

US

 

8432654

 

Freescale Semiconductor, Inc.

 

Multi-voltage electrostatic discharge protection

US

 

8432752

 

Freescale Semiconductor, Inc.

 

Adaptive write procedures for non-volatile memory using verify read

US

 

8432960

 

Freescale Semiconductor, Inc.

 

Digital adaptive channel equalizer

US

 

8433263

 

Freescale Semiconductor, Inc.

 

Wireless communication unit, integrated circuit and method of power control of a
power amplifier therefor

US

 

8433967

 

Freescale Semiconductor, Inc.

 

Method and system for detecting retransmission threshold condition in selective
repeat arq communication system

US

 

8435874

 

Freescale Semiconductor, Inc.

 

Method of forming openings in a semiconductor device and a semiconductor device
fabricated by the method

US

 

8435898

 

Freescale Semiconductor, Inc.

 

A first inter-layer dielectric stack for non-volatile memory

US

 

8436582

 

Freescale Semiconductor, Inc.

 

Battery cell equalizer system

US

 

8436597

 

Freescale Semiconductor, Inc.

 

Voltage regulator with an emitter follower differential amplifier

US

 

8438327

 

Freescale Semiconductor, Inc.

 

Recovery scheme for an emulated memory system

US

 

8438419

 

Freescale Semiconductor, Inc.

 

Fault management for a communication bus

US

 

8438442

 

Freescale Semiconductor, Inc.

 

Method and apparatus for testing a data processing system

US

 

8438547

 

Freescale Semiconductor, Inc.

 

Address translation trace message generation for debug

US

 

8438572

 

Freescale Semiconductor, Inc.

 

Task scheduling method and apparatus

US

 

8440507

 

Freescale Semiconductor, Inc.

 

Lead frame sulfur removal

US

 

8440539

 

Freescale Semiconductor, Inc.

 

Isolation trench processing for strain control

US

 

8441324

 

Freescale Semiconductor, Inc.

 

Voltage-controlled oscillator and radar system

US

 

8441525

 

Freescale Semiconductor, Inc.

 

Method for synchronizing remote device

US

 

8442456

 

Freescale Semiconductor, Inc.

 

Wireless communication unit, integrated circuit and method of power control
therein

US

 

8443224

 

Freescale Semiconductor, Inc.

 

Apparatus and method for decoupling asynchronous clock domains

US

 

8443326

 

Freescale Semiconductor, Inc.

 

Scan chain re-ordering in electronic circuit design based on region congestion
in layout plan

US

 

8445939

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device and semiconductor device

US

 

8446176

 

Freescale Semiconductor, Inc.

 

Reconfigurable engineering change order base cell

US

 

8446228

 

Freescale Semiconductor, Inc.

 

Oscillator circuit

US

 

8447004

 

Freescale Semiconductor, Inc.

 

Estimation and compensation of clock variation in received signal

US

 

8447245

 

Freescale Semiconductor, Inc.

 

Radio frequency transmitter having an amplifier with power supply modulation

 

Schedule IB - 167

--------------------------------------------------------------------------------


 

US

 

8447897

 

Freescale Semiconductor, Inc.

 

Bandwidth control for a direct memory access unit within a data processing
system

US

 

8448114

 

Freescale Semiconductor, Inc.

 

Method for dual edge clock and buffer tree synthesis

US

 

8448513

 

Freescale Semiconductor, Inc.

 

Rotary disk gyroscope

US

 

8450841

 

Freescale Semiconductor, Inc.

 

Bonded wire semiconductor device

US

 

8451936

 

Freescale Semiconductor, Inc.

 

Method and system for performing distance measuring and direction finding using
ultrawide bandwidth transmissions

US

 

8452553

 

Freescale Semiconductor, Inc.

 

Device and method for testing a circuit

US

 

8452999

 

Freescale Semiconductor, Inc.

 

Data processor performance prediction

US

 

8453135

 

Freescale Semiconductor, Inc.

 

Computation reuse for loops with irregular accesses

US

 

RE36773

 

Freescale Semiconductor, Inc.

 

Method for plating using neste d plating buses and semiconduc tor device having
the same

US

 

6690580

 

Freescale/Amd

 

Integrated circuit structure with dielectric islands in metallized regions

US

 

6774053

 

Freescale/Amd

 

Method and structure for low-k dielectric constant applications

US

 

6905967

 

Freescale/Amd

 

Method for improving planarity of shallow trench isolation using multiple
simultaneous tiling systems

US

 

6967158

 

Freescale/Amd

 

Method of forming a low-k dielectric structure on a substrate

US

 

6972255

 

Freescale/Amd

 

Semiconductor device having an organic anti-reflective coating (arc) and method
therefor

US

 

7109101

 

Freescale/Amd

 

Capping layer for reducing amorphous carbon contamination of photoresist in
semiconductor device manufacture; and processes for making same

US

 

7199429

 

Freescale/Amd

 

Semiconductor device having an organic anti-reflective coating (arc) and method
therefor

US

 

7387970

 

Freescale/Amd

 

Method of using an aqueous solution and composition thereof

US

 

7456105

 

Freescale/Amd

 

Cmp metal polishing slurry and process with reduced solids concentration

US

 

8039389

 

Freescale/Amd

 

Semiconductor device having an organic anti-reflective coating (arc) and method
therefor

US

 

6350690

 

Freescale/Amd/Agere

 

Process for achieving full golbal planarization during cmp of damascene
semiconductor structures

US

 

6351293

 

Freescale/Amtran

 

Decision directed phase detector

US

 

6414719

 

Freescale/Amtran

 

Motion adaptive median filter for interface to progressive scan conversion

US

 

6421077

 

Freescale/Amtran

 

Method and apparatus for detecting co-channel interference and selectively
filtering the interference when detected

US

 

6430234

 

Freescale/Amtran

 

Method and apparatus for performing phase detection and timing recovery for a
vestigial sideband receiver

 

Schedule IB - 168

--------------------------------------------------------------------------------


 

US

 

6430243

 

Freescale/Amtran

 

Symbol sign directed phase detector

US

 

6449394

 

Freescale/Amtran

 

Packing variable-length code bits at fixed positions

US

 

6456746

 

Freescale/Amtran

 

Method of memory utilization in a predictive video decoder

US

 

6516036

 

Freescale/Amtran

 

Method and apparatus for decimating an oversampled signal

US

 

6680971

 

Freescale/Amtran

 

Passband equalizer for a vestigial sideband signal receiver

US

 

6000415

 

Freescale/Applied Materials, Inc.

 

Method and apparatus for positioning a restrictor shield of a pump in response
to an electric signal

US

 

6345589

 

Freescale/Applied Materials, Inc.

 

Method and apparatus for formi ng a borophosphosilicate film

US

 

5386715

 

Freescale/Arizona State University

 

Gas vapor sensor element and m ethod of forming

US

 

7349512

 

Freescale/Bosch/Bmw/Daimler Chrysler

 

Clock synchronization in a distributed system

US

 

5804462

 

Freescale/Case Western Rscrh Universjoint Venture

 

Method for forming a multiple- sensor semiconductor chip

US

 

7897308

 

Freescale/Cea Leti/Stm

 

Method for transferring a predetermined pattern reducing proximity effects

US

 

7830027

 

Freescale/Cea-Leti

 

Method of forming a post epi alignment key in soi

US

 

8445978

 

Freescale/Cea-Leti

 

Electromechanical transducer device and method of forming a electromechanical
transducer device

US

 

8350235

 

Freescale/Chartered/Ibm/Samsung

 

Semiconductor intra-field dose correction

US

 

7429339

 

Freescale/Cnrs

 

Magnetic nanomaterials and synthesis method

US

 

7826287

 

Freescale/Cnrs

 

Testing non-volatile memory devices for charge leakage

US

 

7916439

 

Freescale/Cnrs

 

Semiconductor switch arrangement and an electronic device

US

 

8004049

 

Freescale/Cnrs

 

Power semiconductor device

US

 

8071162

 

Freescale/Cnrs

 

Method of coating a surface with nanoparticles

US

 

7867788

 

Freescale/Cnrs/Stm

 

Spin-dependent tunnelling cell and method of formation thereof

US

 

8397043

 

Freescale/Conti Teves

 

Memory mapping system, request controller, multi-processing arrangement, central
interrupt request controller, apparatus, method for controlling memory access
and computer program product

US

 

7667940

 

Freescale/Conti-Temic

 

Power switching apparatus with open-load detection

US

 

7808757

 

Freescale/Conti-Temic

 

Power switching apparatus with overload protection

US

 

8134308

 

Freescale/Conti-Temic

 

Method for driving a ptc electrical load element

US

 

7763213

 

Freescale/Cortec Corp.

 

Volatile corrosion inhibitor packages

US

 

5872460

 

Freescale/Delco Joint

 

Fast acting fet test circuit with current detection for sir diagnostics

US

 

7668018

 

Freescale/Dibcom

 

Electronic device including a nonvolatile

 

Schedule IB - 169

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

memory array and methods of using the same

US

 

7840879

 

Freescale/Dibcom

 

Wireless mobile device

US

 

5638798

 

Freescale/Ford

 

Method and system for generati ng ignition coil control pulse s

US

 

5698777

 

Freescale/Ford

 

Camshaft revolution sensing as sembly

US

 

5699009

 

Freescale/Ford

 

Electronic filtering device

US

 

5732381

 

Freescale/Ford

 

Method and system for generati ng a fuel pulse waveform

US

 

5754839

 

Freescale/Ford

 

Apparatus and method for imple menting watchpoints and breakp oints in a data
processing sys tem

US

 

5757875

 

Freescale/Ford

 

Method of tooth detection

US

 

5805922

 

Freescale/Ford

 

Queued serial peripheral inter face having multiple queues fo r use in a data
processing sys tem

US

 

5492266

 

Freescale/Ibm

 

Fine pitch solder balls on pri nted circuit board process and product

US

 

5715427

 

Freescale/Ibm

 

Semi-associative cache with mr u/lru replacement

US

 

5717587

 

Freescale/Ibm

 

Method and system for recoding noneffective instructions wit hin a data
processing system

US

 

5761723

 

Freescale/Ibm

 

Data processor with branch pre diction and method of operatio n

US

 

5805877

 

Freescale/Ibm

 

Data processor with branch tar get address cache and method o f operation

US

 

5872949

 

Freescale/Ibm

 

Apparatus and method for managing data flow dependencies arising from
out-of-order execution, by an execution unit, of an instruction series input
from an instruction source

US

 

6023737

 

Freescale/Ibm

 

Multi-stage pipelined data c oalescing for improved frequen cy operation

US

 

6067633

 

Freescale/Ibm

 

A design and methodoloty for m anufqcturing data processing s ystems having
multiple process ors

US

 

6119204

 

Freescale/Ibm

 

Data processing system and met hod for maintaining translatio n look-aside
buffer (tlb) cohe rency without enforcing comple

US

 

6172529

 

Freescale/Ibm

 

Compound domino logic circuit having output noise elimination

US

 

6189133

 

Freescale/Ibm

 

A coupling noise reduction tec hnique using reset timing

US

 

6269360

 

Freescale/Ibm

 

Optimization of ordered stores on a pipelined bus via self-i nitiated retry

US

 

6269427

 

Freescale/Ibm

 

Multiple load miss handling in a cache memory system

US

 

6324638

 

Freescale/Ibm

 

Processor having vector processing capability and method for executing a vector
instruction in a processor

US

 

7691701

 

Freescale/Ibm

 

Method of forming gate stack and structure thereof

US

 

7790601

 

Freescale/Ibm

 

Forming interconnects with air gaps

 

Schedule IB - 170

--------------------------------------------------------------------------------


 

US

 

7820530

 

Freescale/Ibm

 

Efficient body contact field effect transistor with reduced body resistance

US

 

7879666

 

Freescale/Ibm

 

Semiconductor resistor formed in metal gate stack

US

 

7883829

 

Freescale/Ibm

 

Lithography for pitch reduction

US

 

7947589

 

Freescale/Ibm

 

Finfet formation with a thermal oxide spacer hard mask formed from crystalline
silicon layer

US

 

7955968

 

Freescale/Ibm

 

Pseudo hybrid structure for low k interconnect integration

US

 

8003454

 

Freescale/Ibm

 

Cmos process with optimized pmos and nmos transistor devices

US

 

8237457

 

Freescale/Ibm

 

Replacement-gate-compatible programmable electrical antifuse

US

 

8299545

 

Freescale/Ibm

 

Method and structure to improve body effect and junction capacitance

US

 

8349684

 

Freescale/Ibm

 

Semiconductor device with high k dielectric control terminal spacer structure

US

 

8445969

 

Freescale/Ibm

 

High pressure deuterium treatment for semiconductor/high-k insulator interface

US

 

6202130

 

Freescale/Ibm/Apple

 

Data processing sytem for processing vector data and method therefor

US

 

6202141

 

Freescale/Ibm/Apple

 

Method and apparatus for perfo rming vector multiplication by splitting
multiplication oper ation among odd and even data elements

US

 

6282628

 

Freescale/Ibm/Apple

 

Method and system for a result code for a single-instruction multiple-data
predicate compar e operation

US

 

6298365

 

Freescale/Ibm/Apple

 

Method and system for bounds comparator

US

 

6327651

 

Freescale/Ibm/Apple

 

Wide shifting in the vector permute unit

US

 

6334176

 

Freescale/Ibm/Apple

 

Method and apparatus for generating elements of a second vector from a first
vector by generating vector elements of the second vector from a table with
preselected offset

US

 

7883953

 

Freescale/Ibm/Chartered

 

Method for transistor fabrication with optimized performance

US

 

8415212

 

Freescale/Ibm/Globalfoundries

 

Method of enhancing photoresist adhesion to rare earth oxides

US

 

7867839

 

Freescale/Ibm/Samsung

 

Method to reduce threshold voltage (vt) in silicon germanium (sige), high-k
dielectric-metal gate, p-type metal oxide semiconductor field effect transistors

US

 

8198700

 

Freescale/Ibm/Toshiba

 

Deep well structures with single depth shallow trench isolation regions

US

 

8261042

 

Freescale/Imec

 

Reconfigurable multi-processing coarse-grain array

US

 

6290491

 

Freescale/Infineon/Semi300joint Venture

 

Method for heating a semiconductor wafer in a process chamber by a shower head,
and process chamber

US

 

6375549

 

Freescale/Infineon/Semi300joint Venture

 

Polishing head for wafer, and method for polishing

US

 

6389707

 

Freescale/Infineon/Semi300joint Venture

 

Wafer container having electrically

 

Schedule IB - 171

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

conductive kinematic coupling groove to detect the presence of the wafer
container on a support surface, the support surface, and method

US

 

6486049

 

Freescale/Infineon/Semi300joint Venture

 

Method for providing semiconductor device and corresponding semiconductor device

US

 

6564469

 

Freescale/Infineon/Semi300joint Venture

 

Device for performing surface treatment on semiconductor wafers

US

 

6593254

 

Freescale/Infineon/Semi300joint Venture

 

Method for clamping a semiconductor device in a manufacturing process

US

 

6732855

 

Freescale/Infineon/Semi300joint Venture

 

Conveying element and conveyor means for conveying wafer receptacles, and method

US

 

6752694

 

Freescale/Infineon/Semi300joint Venture

 

Apparatus for and method of wafer grinding

US

 

6881264

 

Freescale/Infineon/Semi300joint Venture

 

Arrangement and method for reducing contamination with particles on a substrate
in a process tool

US

 

6892108

 

Freescale/Infineon/Semi300joint Venture

 

Method for adjusting processing parameters of at least one plate-like object ina
processing tool

US

 

6895294

 

Freescale/Infineon/Semi300joint Venture

 

Assembly comprising a plurality of mask containers, manufacturing system for
manufacturing semiconductor devices, and method

US

 

6902986

 

Freescale/Infineon/Semi300joint Venture

 

Method for defining alignment marks in a semiconductor wafer

US

 

6914006

 

Freescale/Infineon/Semi300joint Venture

 

Wafer scribing method and wafer scribing device

US

 

7153761

 

Freescale/Los Alamos

 

Method of transferring a thin crystalline semiconductor layer

US

 

6850105

 

Freescale/Lsi/Infineon

 

Method and circuitry for preserving a logic state

US

 

7020769

 

Freescale/Lsi/Infineon

 

Method and system for processing a loop of instructions

US

 

7360023

 

Freescale/Lsi/Infineon

 

Method and system for reducing power consumption in a cache memory

US

 

7067342

 

Freescale/Luxtera, Inc.

 

Method of integrating optical devices and electronic devices on an integrated
circuit

US

 

7098090

 

Freescale/Luxtera, Inc.

 

Method of forming a semiconductor device

US

 

7169654

 

Freescale/Luxtera, Inc.

 

Method of forming a semiconductor device

US

 

7309628

 

Freescale/Luxtera, Inc.

 

Method of forming a semiconductor device

US

 

7743184

 

Freescale/Luxtera, Inc.

 

Data transfer coherency device and methods thereof

US

 

8015329

 

Freescale/Luxtera, Inc.

 

Data transfer coherency device and methods thereof

US

 

6249475

 

Freescale/Madrone Solutionsjoint Venture

 

Method for designing a tiled memory

US

 

6477104

 

Freescale/Madrone Solutionsjoint Venture

 

Tiled memory and memory tile for use therein

US

 

6552947

 

Freescale/Madrone Solutionsjoint Venture

 

Memory tile for use in a tiled memory

US

 

5802586

 

Freescale/Memory Managementcontrollers Joint

 

Cache memory having a read-mod ify-write operation and simult aneous burst read
and write op erations and a method therefor

US

 

6598107

 

Freescale/Mentor Graphics Mentor Graphics Corp.

 

Method for communicating data on a serial bus

US

 

6678773

 

Freescale/Mercuryjoint Venture

 

Bus protocol independent method and

 

Schedule IB - 172

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

structure for managing transaction priority, ordering and deadlocks in a
multi-processing system

US

 

6862283

 

Freescale/Mercuryjoint Venture

 

Method and apparatus for maintaining packet ordering with error recovery among
multiple outstanding packets between two devices

US

 

7031258

 

Freescale/Mercuryjoint Venture

 

Digital data system with link level message flow control

US

 

7106742

 

Freescale/Mercuryjoint Venture

 

Method and system for link fabric error detection and message flow control

US

 

7227487

 

Freescale/Motorola

 

Digital saturation handling in integral noise shaping of pulse width modulation

US

 

7262724

 

Freescale/Motorola

 

System and method for adjusting dynamic range of analog-to-digital converter

US

 

7343147

 

Freescale/Motorola

 

Method and apparatus for powering and loading software into a battery-less
electronic device

US

 

7382039

 

Freescale/Motorola

 

Edge seal for improving integrated circuit noise isolation

US

 

7895594

 

Freescale/Motorola

 

Virtual machine extended capabilities using application contexts in a
resource-constrained device

US

 

8073499

 

Freescale/Motorola

 

Battery-less electronic device

US

 

6617587

 

Freescale/Multibeam Systems, Inc.

 

Electron optics for multi-beam electron beam lithography tool

US

 

7691756

 

Freescale/Nxp Semiconductors

 

Semiconductor device including a coupled dielectric layer and metal layer,
method of fabrication thereof, and material for coupling a dielectric layer and
a metal layer in a semiconductor device

US

 

8063623

 

Freescale/Nxp Semiconductors

 

Very low power analog compensation circuit

US

 

8175737

 

Freescale/Nxp Semiconductors

 

Method and apparatus for designing an integrated circuit

US

 

8263430

 

Freescale/Nxp Semiconductors

 

Capping layer formation onto a dual damescene interconnect

US

 

8370773

 

Freescale/Nxp Semiconductors

 

Method and apparatus for designing an integrated circuit using inverse
lithography technology

US

 

7803719

 

Freescale/Phillips

 

Semiconductor device including a coupled dielectric layer and metal layer,
method of fabrication thereof, and passivating coupling material comprising
multiple organic components for use in a semiconductor device

US

 

8012821

 

Freescale/Samsung/Ibm/Chartered/Infineon

 

Semiconductor embedded resistor generation

US

 

8106462

 

Freescale/Samsung/Ibm/Chartered/Infineon

 

Balancing nfet and pfet performance using straining layers

US

 

7547505

 

Freescale/Sematech

 

Methods of forming capping layers on reflective materials

US

 

7709816

 

Freescale/Sematech/Infineon

 

Systems and methods for monitoring and controlling the operation of extreme
ultraviolet (euv) light sources used in semiconductor fabrication

 

Schedule IB - 173

--------------------------------------------------------------------------------


 

US

 

6176373

 

Freescale/Shin-Etsu Polimer Co

 

Embossed carrier tape

US

 

7615318

 

Freescale/Stm (Crolles)

 

Printing of design features using alternating psm technology with double mask
exposure strategy

US

 

7622387

 

Freescale/Stm (Crolles)

 

Gate electrode silicidation process

US

 

7817466

 

Freescale/Stm (Crolles)

 

Semiconductor array including a matrix of cells and a method of making a
semiconductor array having a matrix of cells

US

 

7881138

 

Freescale/Stm (Crolles)

 

Memory circuit with sense amplifier

US

 

7883393

 

Freescale/Stm (Crolles)

 

A system and method for removing particles from a polishing pad

US

 

8183160

 

Freescale/Stm (Crolles)

 

Method for manufacturing a semiconductor device and semiconductor device
obtainable with such a method

US

 

8254198

 

Freescale/Stm (Crolles)

 

Anti-fuse element

US

 

8302036

 

Freescale/Stm (Crolles)

 

Method and apparatus for designating an integrated circuit

US

 

8307319

 

Freescale/Stm (Crolles)

 

Improvements in or relating to integrated circuit reliability

US

 

8185773

 

Freescale/Stm (Italy)

 

Processor system employing a signal acquisition managing device and signal
acquisition managing device

US

 

7528078

 

Freescale/Tsmc

 

Process of forming electronic device including a densified nitride layer
adjacent to an opening within a semiconductor layer

US

 

6890688

 

Freescale/Univeristy Of Texas

 

Lithographic template and method of formation and use

US

 

6432546

 

Freescale/University Of Maryland

 

Microelectronic piezoelectric structure and method of forming the same

US

 

6482538

 

Freescale/University Of Maryland

 

Microelectronic piezoelectric structure and method of forming the same

US

 

6309966

 

Freescale/White Oak Semiconductorpartnership

 

Apparatus and method of a low pressure, two-step nucleation tungsten deposition

US

 

6472291

 

Freescale/White Oak Semiconductorpartnership

 

Planarization process to achieve improved uniformity across semiconductor wafers

US

 

7158386

 

Freesclae/Powerwave Technologies

 

Balanced radio frequency power amplifier with temperature compensation

US

 

7430261

 

Flexray-Freescale/Bosch/Chrysler/Bmw/Gm/Philips

 

Flexray bit edge detection/sampling methods

US

 

7586933

 

Flexray-Freescale/Bosch/Chrysler/Bmw/Gm/Philips

 

Flexray initial synchronization of a distributed communication system

US

 

7586953

 

Flexray-Freescale/Bosch/Chrysler/Bmw/Gm/Philips

 

Flexray access schedule alignment in communication subsystems

 

Schedule IB - 174

--------------------------------------------------------------------------------


 

Freescale Semiconductor, Inc. — Patent Applications; United States

 

Country

 

Patent
Number

 

Owner

 

Title

US

 

10/600637

 

Freescale Semiconductor, Inc.

 

Decoupling technique for optical disk drive optical pickup units

US

 

10/940121

 

Freescale Semiconductor, Inc.

 

System and method for fetching information in response to hazard indication
information

US

 

11/096607

 

Freescale Semiconductor, Inc.

 

Method and apparatus facilitating multi mode interfaces

US

 

11/205419

 

Freescale Semiconductor, Inc.

 

Communications security management

US

 

11/257973

 

Freescale Semiconductor, Inc.

 

A method of making an inverted-t channel transistor

US

 

11/262171

 

Freescale Semiconductor, Inc.

 

System and method for decoupled precomputation prefetching

US

 

11/271693

 

Freescale Semiconductor, Inc.

 

Resource efficient video processing via prediction error computational
adjustments

US

 

11/343781

 

Freescale Semiconductor, Inc.

 

Detecting reflections in a communication channel

US

 

11/368729

 

Freescale Semiconductor, Inc.

 

Enhanced tone detector including adaptive multi-bandpass filter for tone
detection and enhancement

US

 

11/372666

 

Freescale Semiconductor, Inc.

 

Warp compensated package and method

US

 

11/385463

 

Freescale Semiconductor, Inc.

 

Data processor having dynamic control of instruction prefetch buffer depth and
method therefor

US

 

11/441869

 

Freescale Semiconductor, Inc.

 

Method of increasing coding efficiency and reducing power consumption by on-line
scene change detection while encoding inter-frame

US

 

11/445981

 

Freescale Semiconductor, Inc.

 

System and method for polar modulation using power amplifier bias control

US

 

11/532417

 

Freescale Semiconductor, Inc.

 

Video information processing system with selective chroma deblock filtering

US

 

11/539522

 

Freescale Semiconductor, Inc.

 

Scaling video processing complexity based on power savings factor

US

 

11/552817

 

Freescale Semiconductor, Inc.

 

System and method for memory array access with fast address decoder

US

 

11/567020

 

Freescale Semiconductor, Inc.

 

High pass filter

 

Schedule IB - 175

--------------------------------------------------------------------------------


 

US

 

11/574495

 

Freescale Semiconductor, Inc.

 

Method for estimating power consumption

US

 

11/574867

 

Freescale Semiconductor, Inc.

 

Apparatus and control interface therefor

US

 

11/590277

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for a hybrid antenna switching system

US

 

11/608616

 

Freescale Semiconductor, Inc.

 

Adaptive disabling of deblock filtering based on a content characteristic of
video information

US

 

11/608690

 

Freescale Semiconductor, Inc.

 

System and method of determining deblocking control flag of scalable video
system for indicating presentation of deblocking parameters for multiple layers

US

 

11/613326

 

Freescale Semiconductor, Inc.

 

Integrated circuit havng tensile and compressive regions

US

 

11/619294

 

Freescale Semiconductor, Inc.

 

Progressive memory initialization with waitpoints

US

 

11/619301

 

Freescale Semiconductor, Inc.

 

Selective guarded memory access on a per-instruction basis

US

 

11/650697

 

Freescale Semiconductor, Inc.

 

Integrated assist features for epitaxial growth

US

 

11/671271

 

Freescale Semiconductor, Inc.

 

Secure data access methods and apparatus

US

 

11/685297

 

Freescale Semiconductor, Inc.

 

Electronic device including channel regions lying at different elevations and
processes of forming the same

US

 

11/719924

 

Freescale Semiconductor, Inc.

 

Integrated circuit and a method for testing a multi-tap integrated circuit

US

 

11/733978

 

Freescale Semiconductor, Inc.

 

Techniques for tracing processes in a multi-threaded processor

US

 

11/746998

 

Freescale Semiconductor, Inc.

 

Thread de-emphasis instruction for multithreaded processor

US

 

11/748350

 

Freescale Semiconductor, Inc.

 

Method and apparatus for cache transactions in a data processing system

US

 

11/759935

 

Freescale Semiconductor, Inc.

 

Heat spreader for center gate molding

US

 

11/772655

 

Freescale Semiconductor, Inc.

 

Asymmetric cryptographic device with local private key generation and method
therefor

US

 

11/780900

 

Freescale Semiconductor, Inc.

 

Electronic device including a capacitor and a process of forming the same

US

 

11/816038

 

Freescale Semiconductor, Inc.

 

Lead-frame circuit package

US

 

11/846196

 

Freescale Semiconductor, Inc.

 

Temporal scalability for low delay scalable video coding

US

 

11/854630

 

Freescale Semiconductor, Inc.

 

Simd dot product operations with overlapped operands

US

 

11/871659

 

Freescale Semiconductor, Inc.

 

Simd permutations with extended range in a data processor

 

Schedule IB - 176

--------------------------------------------------------------------------------


 

US

 

11/911929

 

Freescale Semiconductor, Inc.

 

Device and method for controlling a backlit display

US

 

11/916711

 

Freescale Semiconductor, Inc.

 

Hybrid method and device for transmitting packets

US

 

11/917108

 

Freescale Semiconductor, Inc.

 

Device and method for media access control

US

 

11/931565

 

Freescale Semiconductor, Inc.

 

Semiconductor devices with different dielectric thicknesses

US

 

11/942813

 

Freescale Semiconductor, Inc.

 

Polling using reservation mechanism

US

 

11/962331

 

Freescale Semiconductor, Inc.

 

System and method for processing potentially self-inconsistent memory
transactions

US

 

11/994251

 

Freescale Semiconductor, Inc.

 

Vector crc computation on dsp

US

 

11/994270

 

Freescale Semiconductor, Inc.

 

Device and method for arbitrating between direct memory access task request

US

 

12/013812

 

Freescale Semiconductor, Inc.

 

Microelectronic refrigeration system and method

US

 

12/016739

 

Freescale Semiconductor, Inc.

 

Method of making a phase change memory cell having a silicide heater in
conjunction with a finfet

US

 

12/017988

 

Freescale Semiconductor, Inc.

 

Shared resource based thread scheduling with affinity and/or selectable criteria

US

 

12/032286

 

Freescale Semiconductor, Inc.

 

Peripheral module register access methods and apparatus

US

 

12/035967

 

Freescale Semiconductor, Inc.

 

Data processor device supporting selectable exceptions and method thereof

US

 

12/039913

 

Freescale Semiconductor, Inc.

 

Packaging an integrated circuit die using compression molding

US

 

12/053761

 

Freescale Semiconductor, Inc.

 

Selective interconnect transaction control for cache coherency maintenance

US

 

12/063422

 

Freescale Semiconductor, Inc.

 

Handover based on a quality of service metric obtained from a mac layer of a
received signal

US

 

12/067587

 

Freescale Semiconductor, Inc.

 

System and method for storing state information

US

 

12/067594

 

Freescale Semiconductor, Inc.

 

Integrated circuit and a method for selecting a voltage in an integrated circuit

US

 

12/079106

 

Freescale Semiconductor, Inc.

 

Receiver configuration in a plurality of modes

US

 

12/091034

 

Freescale Semiconductor, Inc.

 

Electronic device and method for controlling current

US

 

12/093939

 

Freescale Semiconductor, Inc.

 

Device and method for compensating for voltage drops

US

 

12/094572

 

Freescale Semiconductor, Inc.

 

Method and system for filtering image data

 

Schedule IB - 177

--------------------------------------------------------------------------------


 

US

 

12/102645

 

Freescale Semiconductor, Inc.

 

Resonant accelerometer with low sensitivity to package stress

US

 

12/112502

 

Freescale Semiconductor, Inc.

 

Cache coherency protocol in a data processing system

US

 

12/112796

 

Freescale Semiconductor, Inc.

 

Snoop request management in a data processing system

US

 

12/122178

 

Freescale Semiconductor, Inc.

 

Modulation of a tantalum-based electrode workfunction

US

 

12/131691

 

Freescale Semiconductor, Inc.

 

Multi-strand substrate for ball-grid array assemblies and method

US

 

12/135638

 

Freescale Semiconductor, Inc.

 

System and method for parallel video processing in multicore devices

US

 

12/136861

 

Freescale Semiconductor, Inc.

 

Smart/active rfid tag for use in a wpan

US

 

12/142028

 

Freescale Semiconductor, Inc.

 

System, method and computer program product for preventing starvations of tasks
in a multiple processing entity system

US

 

12/145004

 

Freescale Semiconductor, Inc.

 

Touch screen detection and diagnostics

US

 

12/160470

 

Freescale Semiconductor, Inc.

 

Controlling the access of master elements to slave elements over a communication
bus

US

 

12/162173

 

Freescale Semiconductor, Inc.

 

Universal barrier cmp slurry for use with low dielectric constant interlayer
dielectrics

US

 

12/162177

 

Freescale Semiconductor, Inc.

 

Barrier slurry composition and barrier cmp methods

US

 

12/164444

 

Freescale Semiconductor, Inc.

 

Method for implementing a bit-reversed increment in a data processing system

US

 

12/190291

 

Freescale Semiconductor, Inc.

 

Method for managing branch instructions and a device having branch instruction
management capabilities

US

 

12/195220

 

Freescale Semiconductor, Inc.

 

Debug instruction for use in a multi-threaded data processing system

US

 

12/203480

 

Freescale Semiconductor, Inc.

 

Handheld device for transmitting a visual format message

US

 

12/251746

 

Freescale Semiconductor, Inc.

 

Multiple device types including an inverted-t channel transistor and method
therefor

US

 

12/259368

 

Freescale Semiconductor, Inc.

 

Data processor for processing a decorated storage notify

US

 

12/259369

 

Freescale Semiconductor, Inc.

 

Permissions checking for data processing instructions

US

 

12/259765

 

Freescale Semiconductor, Inc.

 

Single amplifier filter for constant group delay in radio frequency transmitters

US

 

12/267728

 

Freescale Semiconductor, Inc.

 

Technique for packaging multiple integrated circuits

US

 

12/271841

 

Freescale Semiconductor, Inc.

 

Continuous selftest for inertial sensors at 0 hz

 

Schedule IB - 178

--------------------------------------------------------------------------------


 

US

 

12/278484

 

Freescale Semiconductor, Inc.

 

Lin bus network, integrated circuit and method of communicating thereon

US

 

12/279952

 

Freescale Semiconductor, Inc.

 

A method and device for exchanging data using a virtual fifo data structure

US

 

12/280478

 

Freescale Semiconductor, Inc.

 

Software pipelining

US

 

12/280482

 

Freescale Semiconductor, Inc.

 

Integrated system for semiconductor substrate processing using liquid phase
metal deposition

US

 

12/282491

 

Freescale Semiconductor, Inc.

 

Method and apparatus for enhanced data rate adaptation and lower power control
in a wlan semiconductor chip

US

 

12/286359

 

Freescale Semiconductor, Inc.

 

Data interleaver

US

 

12/288955

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for reordering data

US

 

12/300438

 

Freescale Semiconductor, Inc.

 

Lin network, integrated circuit and method therefor

US

 

12/302221

 

Freescale Semiconductor, Inc.

 

Sin-cos sensor arrangement, integrated circuit and method therefor

US

 

12/304193

 

Freescale Semiconductor, Inc.

 

Method and device for providing a security breach indicative audio alert

US

 

12/304849

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge protection apparatus and method therefor

US

 

12/304852

 

Freescale Semiconductor, Inc.

 

Voltage regulation apparatus and method of regulating a voltage

US

 

12/305107

 

Freescale Semiconductor, Inc.

 

Improvements in or relating to buffer management

US

 

12/305160

 

Freescale Semiconductor, Inc.

 

A method for gamma correction and a device having gamma correction capabilities

US

 

12/328135

 

Freescale Semiconductor, Inc.

 

Memory interface device and methods thereof

US

 

12/363916

 

Freescale Semiconductor, Inc.

 

Method of fabricating high aspect ratio transducer using metal compression
bonding

US

 

12/364112

 

Freescale Semiconductor, Inc.

 

Video scene change detection and encoding complexity reduction in a video
encoder system having multiple processing devices

US

 

12/366985

 

Freescale Semiconductor, Inc.

 

Debug control for snoop operations in a multiprocessor system and method thereof

US

 

12/374177

 

Freescale Semiconductor, Inc.

 

Scheduling wireless communication

US

 

12/375795

 

Freescale Semiconductor, Inc.

 

A method for receiving and processing frames and a device having frame receiving
and processing capabilities

US

 

12/375796

 

Freescale Semiconductor, Inc.

 

Method for processing cdma signals and a device having cdma signal capabilities

 

Schedule IB - 179

--------------------------------------------------------------------------------


 

US

 

12/375848

 

Freescale Semiconductor, Inc.

 

Memory management unit and method of accessing an address

US

 

12/376069

 

Freescale Semiconductor, Inc.

 

Method for monotonically counting and a device having monotonic counting
capabilities

US

 

12/377351

 

Freescale Semiconductor, Inc.

 

Method for performing plurality of bit operations and a device having plurality
of bit operations capabilities

US

 

12/377804

 

Freescale Semiconductor, Inc.

 

Pipelined device and a method for executing transactions in a pipelined device

US

 

12/393166

 

Freescale Semiconductor, Inc.

 

Esd protection using isolated diodes

US

 

12/398099

 

Freescale Semiconductor, Inc.

 

Access management technique for storage-efficient mapping between identifier
domains

US

 

12/398103

 

Freescale Semiconductor, Inc.

 

Access management technique with operation translation capability

US

 

12/405305

 

Freescale Semiconductor, Inc.

 

Video decoder plus a discrete cosine transform unit

US

 

12/411623

 

Freescale Semiconductor, Inc.

 

Capacitive keyboard with enhanced electrode areas

US

 

12/413101

 

Freescale Semiconductor, Inc.

 

Asynchronous data recovery methods and apparatus

US

 

12/418259

 

Freescale Semiconductor, Inc.

 

Technique for generating hash-tuple independent of precedence order of applied
rules

US

 

12/419708

 

Freescale Semiconductor, Inc.

 

Electronic device and method of packaging an electronic device

US

 

12/422684

 

Freescale Semiconductor, Inc.

 

Video decoding with error detection and concealment

US

 

12/427646

 

Freescale Semiconductor, Inc.

 

Tracing support for interconnect fabric

US

 

12/433330

 

Freescale Semiconductor, Inc.

 

Integrated circuit having memory repair information storage and method therefor

US

 

12/441311

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of forming a semiconductor device

US

 

12/444061

 

Freescale Semiconductor, Inc.

 

Error correction apparatus, method of correcting an error and method of
generating error location data

US

 

12/444069

 

Freescale Semiconductor, Inc.

 

Improvements in or relating to headsets

US

 

12/445021

 

Freescale Semiconductor, Inc.

 

Image processing apparatus for superimposing windows displaying video data
having different frame rates

US

 

12/446409

 

Freescale Semiconductor, Inc.

 

Device having redundant core and a method for providing core redundancy

US

 

12/459995

 

Freescale Semiconductor, Inc.

 

Receiver with automatic gain control

US

 

12/480344

 

Freescale Semiconductor, Inc.

 

Phase locked loop device and method thereof

 

Schedule IB - 180

--------------------------------------------------------------------------------


 

US

 

12/485190

 

Freescale Semiconductor, Inc.

 

Event triggered memory mapped access

US

 

12/485196

 

Freescale Semiconductor, Inc.

 

Trace correlation for profiling subroutines

US

 

12/485579

 

Freescale Semiconductor, Inc.

 

Flow control mechanisms for avoidance of retries and/or deadlocks in an
interconnect

US

 

12/492531

 

Freescale Semiconductor, Inc.

 

Probing structure for evaluation of slow slew-rate square wave signals in low
power circuits

US

 

12/502812

 

Freescale Semiconductor, Inc.

 

Bipolar transistor

US

 

12/512616

 

Freescale Semiconductor, Inc.

 

Noise isolation between circuit blocks in an integrated circuit chip

US

 

12/515242

 

Freescale Semiconductor, Inc.

 

Memory system with ecc-unit and further processing arrangement

US

 

12/515634

 

Freescale Semiconductor, Inc.

 

System, apparatus and method for translating data

US

 

12/518845

 

Freescale Semiconductor, Inc.

 

Transmission and reception channel selection for communicating between a
transmitter unit and a receiver unit

US

 

12/522045

 

Freescale Semiconductor, Inc.

 

Communication device, integrated circuit and method therefor

US

 

12/523933

 

Freescale Semiconductor, Inc.

 

Very low intermediate frequency (vlif) receiver

US

 

12/523934

 

Freescale Semiconductor, Inc.

 

Calibration signal generator

US

 

12/526445

 

Freescale Semiconductor, Inc.

 

Measurement of critical dimensions of semiconductor wafers

US

 

12/527372

 

Freescale Semiconductor, Inc.

 

Request controller, processing unit, arrangement, method for controlling
requests and computer program product

US

 

12/527733

 

Freescale Semiconductor, Inc.

 

Data communication unit, data communication network and method of decoding

US

 

12/529523

 

Freescale Semiconductor, Inc.

 

Wireless communication unit, integrated circuit comprising a voltage controlled
oscillator and method of operation therefor

US

 

12/530575

 

Freescale Semiconductor, Inc.

 

Device and method for generating cache user initiated pre-fetch requests

US

 

12/531914

 

Freescale Semiconductor, Inc.

 

Anticipation of power on of a mobile device

US

 

12/545075

 

Freescale Semiconductor, Inc.

 

Lead frame assembly for semiconductor device

US

 

12/551495

 

Freescale Semiconductor, Inc.

 

Transmitter signal injection compensation

US

 

12/558201

 

Freescale Semiconductor, Inc.

 

Time domain adaptive filter bank for network echo reduction or cancellation

 

Schedule IB - 181

--------------------------------------------------------------------------------


 

US

 

12/563902

 

Freescale Semiconductor, Inc.

 

Method and apparatus for determining access permissions in a partitioned data
processing system

US

 

12/570829

 

Freescale Semiconductor, Inc.

 

Capacitive touch sensor device configuration systems and methods

US

 

12/579873

 

Freescale Semiconductor, Inc.

 

Flexible memory controller for autonomous mapping of memory

US

 

12/581549

 

Freescale Semiconductor, Inc.

 

Semiconductor wafer having scribe lane alignment marks for reducing crack
propagation

US

 

12/592290

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for performing capacitive touch sensing and proximity
detection

US

 

12/594229

 

Freescale Semiconductor, Inc.

 

Improvements in or relating to diagnostics of a capacitive sensor

US

 

12/595362

 

Freescale Semiconductor, Inc.

 

Data processing control unit, method for controlling data processing operations
and data processing system

US

 

12/596235

 

Freescale Semiconductor, Inc.

 

Unified memory architecture and display controller to prevent data feed
under-run

US

 

12/596267

 

Freescale Semiconductor, Inc.

 

Semiconductor wafer processing

US

 

12/597006

 

Freescale Semiconductor, Inc.

 

Integrated circuit, electronic device and esd protection therefor

US

 

12/599137

 

Freescale Semiconductor, Inc.

 

Generating a frame of audio data

US

 

12/599994

 

Freescale Semiconductor, Inc.

 

Data processing system, data processing method, and apparatus

US

 

12/600007

 

Freescale Semiconductor, Inc.

 

Wireless communication unit, baseband module, radio frequency module, wireless
terminal and computer program product

US

 

12/600055

 

Freescale Semiconductor, Inc.

 

Data processing system, method for processing data and computer program product

US

 

12/600687

 

Freescale Semiconductor, Inc.

 

Integrated circuit, wireless communication unit and method for determining
quadrature imbalance

US

 

12/607562

 

Freescale Semiconductor, Inc.

 

Method and apparatus for activating system components

US

 

12/608405

 

Freescale Semiconductor, Inc.

 

Threshold voltage techniques for detecting an imminent read failure in a memory
array

US

 

12/608525

 

Freescale Semiconductor, Inc.

 

Interconnect controller for a data processing device with transaction tag
locking and method therefor

US

 

12/617477

 

Freescale Semiconductor, Inc.

 

Semiconductor device package

US

 

12/617902

 

Freescale Semiconductor, Inc.

 

Method and apparatus for video decoding with reduced complexity inverse
transform

 

Schedule IB - 182

--------------------------------------------------------------------------------


 

US

 

12/618311

 

Freescale Semiconductor, Inc.

 

Multi-core system on chip

US

 

12/620582

 

Freescale Semiconductor, Inc.

 

Four stroke single cylinder combustion engine starting system

US

 

12/621005

 

Freescale Semiconductor, Inc.

 

System having multiple voltage tiers and method therefor

US

 

12/639394

 

Freescale Semiconductor, Inc.

 

Electronic device with a gate electrode having at least two portions

US

 

12/660951

 

Freescale Semiconductor, Inc.

 

Dynamic voltage scaling interface

US

 

12/665070

 

Freescale Semiconductor, Inc.

 

Coupling layer composition for a semiconductor device, semiconductor device,
method of forming the coupling layer, and apparatus for the manufacture of a
semiconductor device

US

 

12/668097

 

Freescale Semiconductor, Inc.

 

Hetero-structure field effect transistor, integrated circuit including a
hetero-structure field effect transistor and method for manufacturing a
hetero-structure field effect transistor

US

 

12/671226

 

Freescale Semiconductor, Inc.

 

Method and decoder for decoding a wireless transmission from a predefined user

US

 

12/672312

 

Freescale Semiconductor, Inc.

 

Data packet frequency

US

 

12/672319

 

Freescale Semiconductor, Inc.

 

Voltage supply circuitry and integrated circuit therefor

US

 

12/675252

 

Freescale Semiconductor, Inc.

 

Band-gap voltage reference circuit

US

 

12/676699

 

Freescale Semiconductor, Inc.

 

Timer unit, system, computer program product and method for testing a logic
circuit

US

 

12/682469

 

Freescale Semiconductor, Inc.

 

Prolonging internal power supply life in a mobile communication device

US

 

12/683961

 

Freescale Semiconductor, Inc.

 

Die bonding a semiconductor device

US

 

12/687893

 

Freescale Semiconductor, Inc.

 

System for boundary scan register chain compression

US

 

12/690771

 

Freescale Semiconductor, Inc.

 

Esd protection device and method

US

 

12/690972

 

Freescale Semiconductor, Inc.

 

Serial cascade of minimium tail voltages of subsets of led strings for dynamic
power control in led displays

US

 

12/696257

 

Freescale Semiconductor, Inc.

 

Quiescent current (iddq) indication and testing apparatus and methods

US

 

12/701687

 

Freescale Semiconductor, Inc.

 

Fatal failure diagnostics circuit and methodology

US

 

12/701780

 

Freescale Semiconductor, Inc.

 

Generation, injection and use of pilot tones for gyro system characterization

US

 

12/703239

 

Freescale Semiconductor, Inc.

 

Pulse width modulation with effective high duty resolution

US

 

12/707961

 

Freescale Semiconductor, Inc.

 

Device including an antenna and method of using an antenna

 

Schedule IB - 183

--------------------------------------------------------------------------------


 

US

 

12/711398

 

Freescale Semiconductor, Inc.

 

Flip-flop having shared feedback and method of operation

US

 

12/714104

 

Freescale Semiconductor, Inc.

 

Device with ground plane for high frequency signal transmission and method
therefor

US

 

12/717281

 

Freescale Semiconductor, Inc.

 

Method for forming an independent bottom gate connection for buried
interconnection including bottom gate of a planar double gate mosfet

US

 

12/722225

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of fabricating same

US

 

12/727258

 

Freescale Semiconductor, Inc.

 

Method of making chip-on-lead package

US

 

12/729826

 

Freescale Semiconductor, Inc.

 

Sequential digital circuitry with test scan

US

 

12/731510

 

Freescale Semiconductor, Inc.

 

Capacitive touch pad with adjacent touch pad electric field suppression

US

 

12/742665

 

Freescale Semiconductor, Inc.

 

Amplifier circuit audio circuit and electronic device

US

 

12/745966

 

Freescale Semiconductor, Inc.

 

Semiconductor device and apparatus including semiconductor device

US

 

12/746793

 

Freescale Semiconductor, Inc.

 

Rf power transistor circuit

US

 

12/747717

 

Freescale Semiconductor, Inc.

 

Amplifier circuit, electronic device, method for configuring an amplifier
circuit

US

 

12/748466

 

Freescale Semiconductor, Inc.

 

Charge control circuit and battery charger including a charge control circuit

US

 

12/748600

 

Freescale Semiconductor, Inc.

 

Asynchronously scheduling memory access requests

US

 

12/748617

 

Freescale Semiconductor, Inc.

 

Scheduling memory access requests using predicted memory timing and state
information

US

 

12/753118

 

Freescale Semiconductor, Inc.

 

Lead frame for semiconductor device having groove for reducing lead frame
delamination

US

 

12/762439

 

Freescale Semiconductor, Inc.

 

Integrated circuit device with reduced leakage and method therefor

US

 

12/764689

 

Freescale Semiconductor, Inc.

 

Monitor circuit for determining the lifetime of a semiconductor device

US

 

12/768275

 

Freescale Semiconductor, Inc.

 

Techniques for updating filter coefficients of an adaptive filter

US

 

12/768366

 

Freescale Semiconductor, Inc.

 

Techniques for implementing adaptation control of an echo canceller to
facilitate detection of in-band signals

US

 

12/768391

 

Freescale Semiconductor, Inc.

 

Data processing system having peripheral-paced dma transfer and method therefor

US

 

12/769786

 

Freescale Semiconductor, Inc.

 

Multiple partitioned emulated electrically erasable (eee) memory and method of
operation

 

Schedule IB - 184

--------------------------------------------------------------------------------


 

US

 

12/772769

 

Freescale Semiconductor, Inc.

 

Overvoltage protection circuit for an integrated circuit

US

 

12/784496

 

Freescale Semiconductor, Inc.

 

Resistor testing circuit and battery charger including resistor testing circuit

US

 

12/786460

 

Freescale Semiconductor, Inc.

 

Method and apparatus for displaying video data

US

 

12/786467

 

Freescale Semiconductor, Inc.

 

System for testing integrated circuit with asynchronous clock domains

US

 

12/786916

 

Freescale Semiconductor, Inc.

 

Data processor having multiple low power modes

US

 

12/787262

 

Freescale Semiconductor, Inc.

 

Data processing system having an operating system adapter and method

US

 

12/788386

 

Freescale Semiconductor, Inc.

 

Video processing system, computer program product and method for managing a
transfer of information between a memory unit and a decoder

US

 

12/788769

 

Freescale Semiconductor, Inc.

 

Clock simulation device and methods thereof

US

 

12/791996

 

Freescale Semiconductor, Inc.

 

High voltage deep trench capacitor

US

 

12/794591

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for an isfet

US

 

12/807591

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for orthogonal modulated signals

US

 

12/811449

 

Freescale Semiconductor, Inc.

 

Semiconductor processing method

US

 

12/811454

 

Freescale Semiconductor, Inc.

 

Processor based system having ecc based check and access validation information
means

US

 

12/811804

 

Freescale Semiconductor, Inc.

 

Mos transistor drain-to-gate leakage protection circuit and method therefor

US

 

12/812032

 

Freescale Semiconductor, Inc.

 

A contention free parallel access system and a method for contention free
parallel access to a group of memory banks

US

 

12/813903

 

Freescale Semiconductor, Inc.

 

Lead frame based, over-molded semiconductor package with integrated through hole
technology (tht) heat spreader pin(s) and associated method of manufacturing

US

 

12/813974

 

Freescale Semiconductor, Inc.

 

Error detection in a content addressable memory (cam) and method of operation

US

 

12/817805

 

Freescale Semiconductor, Inc.

 

Laterally double diffused metal oxide semiconductor transistor having a reduced
surface field structure and method therefor

US

 

12/818235

 

Freescale Semiconductor, Inc.

 

Circuit having gate drivers having a level shifter

US

 

12/818270

 

Freescale Semiconductor, Inc.

 

Switching regulator with input current limiting capabilities

 

Schedule IB - 185

--------------------------------------------------------------------------------


 

US

 

12/827848

 

Freescale Semiconductor, Inc.

 

Device structures for in-plane and out-of-plane sensing micro-electro-mechanical
systems (mems)

US

 

12/830421

 

Freescale Semiconductor, Inc.

 

Method of forming semiconductor package

US

 

12/835900

 

Freescale Semiconductor, Inc.

 

Capacitor device using an isolated well and method therefor

US

 

12/838633

 

Freescale Semiconductor, Inc.

 

Use of multiple internal sensors for measurement validation

US

 

12/844922

 

Freescale Semiconductor, Inc.

 

Integrated circuit package with voltage distributor

US

 

12/846042

 

Freescale Semiconductor, Inc.

 

Data processing having multiple low power modes and method therefor

US

 

12/850533

 

Freescale Semiconductor, Inc.

 

Memory with low voltage mode operation

US

 

12/852513

 

Freescale Semiconductor, Inc.

 

Synchroniser circuit and method

US

 

12/853106

 

Freescale Semiconductor, Inc.

 

Multistage voltage regulator circuit

US

 

12/855479

 

Freescale Semiconductor, Inc.

 

Monolithic microwave integrated circuit

US

 

12/856430

 

Freescale Semiconductor, Inc.

 

Data processing system having temporal redundancy and method therefor

US

 

12/858599

 

Freescale Semiconductor, Inc.

 

Data processing system having selective redundancy and method therefor

US

 

12/860565

 

Freescale Semiconductor, Inc.

 

Partially depleted dielectric resurf ldmos

US

 

12/865138

 

Freescale Semiconductor, Inc.

 

Memory management

US

 

12/866244

 

Freescale Semiconductor, Inc.

 

Method and apparatus for decoding received data signals

US

 

12/866247

 

Freescale Semiconductor, Inc.

 

Reducing power consumption in a portable electronic device with a luminescent
element

US

 

12/867496

 

Freescale Semiconductor, Inc.

 

Processor for use as a path searcher of a spread spectrum receiver and a method
of operation of the processor

US

 

12/870491

 

Freescale Semiconductor, Inc.

 

Touch sensor controller for driving a touch sensor shield

US

 

12/872070

 

Freescale Semiconductor, Inc.

 

Patterning a gate stack of a non-volatile memory (nvm) using a dummy gate stack

US

 

12/874656

 

Freescale Semiconductor, Inc.

 

System and method for cooperative prefetching

US

 

12/877193

 

Freescale Semiconductor, Inc.

 

3-d semiconductor die structure with containing feature and method

US

 

12/880352

 

Freescale Semiconductor, Inc.

 

Data processing system having end-to-end error correction and method therefor

US

 

12/886641

 

Freescale Semiconductor, Inc.

 

Data processor for processing decorated instructions with cache bypass

US

 

12/886859

 

Freescale Semiconductor, Inc.

 

Lateral capacitor and method of making

 

Schedule IB - 186

--------------------------------------------------------------------------------


 

US

 

12/886861

 

Freescale Semiconductor, Inc.

 

Non-volatile memory (nvm) with imminent error prediction

US

 

12/892622

 

Freescale Semiconductor, Inc.

 

Semiconductor structure having a through substrate via (tsv) and method for
forming

US

 

12/898001

 

Freescale Semiconductor, Inc.

 

Electronic device including interconnects with a cavity therebetween and a
process of forming the same

US

 

12/899195

 

Freescale Semiconductor, Inc.

 

Switched mode voltage regulator and method of operation

US

 

12/901854

 

Freescale Semiconductor, Inc.

 

Process of forming an electronic device including a conductive stud over a
bonding pad region

US

 

12/902805

 

Freescale Semiconductor, Inc.

 

Semiconductor devices with enclosed void cavities

US

 

12/907676

 

Freescale Semiconductor, Inc.

 

Rom memory device

US

 

12/908586

 

Freescale Semiconductor, Inc.

 

Bipolar transistor with improved stability

US

 

12/909632

 

Freescale Semiconductor, Inc.

 

Improved bipolar transistor

US

 

12/914859

 

Freescale Semiconductor, Inc.

 

Eutectic flow containment in a semiconductor fabrication process

US

 

12/915198

 

Freescale Semiconductor, Inc.

 

Data processing system having selective invalidation of snoop requests and
method therefor

US

 

12/916068

 

Freescale Semiconductor, Inc.

 

Directional couplers for use in electronic devices, and methods of use thereof

US

 

12/916395

 

Freescale Semiconductor, Inc.

 

Method of making a micro-electro-mechanical-systems (mems) device

US

 

12/917470

 

Freescale Semiconductor, Inc.

 

Debugger recovery on exit from low power mode

US

 

12/918185

 

Freescale Semiconductor, Inc.

 

Dtmf tone monitoring apparatus and method of identifying a dtmf tone

US

 

12/919536

 

Freescale Semiconductor, Inc.

 

Dc compensation for vlif signals

US

 

12/919541

 

Freescale Semiconductor, Inc.

 

A method for protecting a cryptographic module and a device having cryptographic
module protection capabilities

US

 

12/920600

 

Freescale Semiconductor, Inc.

 

Apparatus and a method for detecting faults in the delivery of electrical power
to electrical loads

US

 

12/933208

 

Freescale Semiconductor, Inc.

 

Poly-resistor, and linear amplifier

US

 

12/933229

 

Freescale Semiconductor, Inc.

 

Microprocessor having a low-power mode and a non-low power mode, data processing
system and computer program product

US

 

12/933243

 

Freescale Semiconductor, Inc.

 

Device and method for evaluating connectivity between a video driver and a
display

 

Schedule IB - 187

--------------------------------------------------------------------------------


 

US

 

12/934275

 

Freescale Semiconductor, Inc.

 

A system and a method for selecting a cache way

US

 

12/934279

 

Freescale Semiconductor, Inc.

 

Microcontroller device, microcontroller debugging device, method of debugging a
microcontroller device, microcontroller kit

US

 

12/936214

 

Freescale Semiconductor, Inc.

 

Pll system and method for controlling a gain of a vco circuit

US

 

12/936215

 

Freescale Semiconductor, Inc.

 

Wireless communication unit and semiconductor device having a power amplifier
therefor

US

 

12/936965

 

Freescale Semiconductor, Inc.

 

Multiplexing and demultiplexing data

US

 

12/937891

 

Freescale Semiconductor, Inc.

 

Processing resource apparatus and method of synchronising a processing resource

US

 

12/938376

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of assembling same

US

 

12/938493

 

Freescale Semiconductor, Inc.

 

Electronic circuit and method for operating a circuit in a standby mode and in
an operational mode

US

 

12/942285

 

Freescale Semiconductor, Inc.

 

Method for programming a multi-state nonvolatile memory (nvm)

US

 

12/945825

 

Freescale Semiconductor, Inc.

 

Integrated antenna package

US

 

12/945828

 

Freescale Semiconductor, Inc.

 

Radar module

US

 

12/948447

 

Freescale Semiconductor, Inc.

 

Differential equalizers with source degeneration and feedback circuits

US

 

12/949356

 

Freescale Semiconductor, Inc.

 

Pressure transducer having structure for monitoring surface charge

US

 

12/954130

 

Freescale Semiconductor, Inc.

 

Method and apparatus for eeprom emulation for preventing data loss in the event
of a flash block failure

US

 

12/954907

 

Freescale Semiconductor, Inc.

 

System and method for scan testing integrated circuits

US

 

12/968292

 

Freescale Semiconductor, Inc.

 

Scan based test architecture and method

US

 

12/982856

 

Freescale Semiconductor, Inc.

 

Cache result register for quick cache information lookup

US

 

12/984258

 

Freescale Semiconductor, Inc.

 

Exponential charge pump

US

 

12/985906

 

Freescale Semiconductor, Inc.

 

Method for forming an over pad metalization (opm) on a bond pad

US

 

12/988828

 

Freescale Semiconductor, Inc.

 

Method and apparatus for control of an ac electric motor with field weakening

US

 

12/988831

 

Freescale Semiconductor, Inc.

 

Method for sampling data and apparatus therefor

US

 

12/988832

 

Freescale Semiconductor, Inc.

 

Method and apparatus for detecting a set up signal used for data communication
over a communication network

 

Schedule IB - 188

--------------------------------------------------------------------------------


 

US

 

12/990865

 

Freescale Semiconductor, Inc.

 

Method and apparatus for interleaving a data stream using quadrature permutation
polynomial functions (qpp)

US

 

12/990868

 

Freescale Semiconductor, Inc.

 

Display controller, image processing system, display system, apparatus and
computer program product

US

 

12/990873

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method for validating a state thereof

US

 

12/991824

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge protection circuit, equipment and method

US

 

12/991834

 

Freescale Semiconductor, Inc.

 

Method and apparatus for enabling communication between a first device and at
least one further device

US

 

12/994021

 

Freescale Semiconductor, Inc.

 

A computer program product, a method for debugging a system, and a system having
debugging capabilities

US

 

12/994027

 

Freescale Semiconductor, Inc.

 

System, method and computer program product for scheduling a processing entity
task

US

 

12/994033

 

Freescale Semiconductor, Inc.

 

System, method and computer program product for scheduling processor entity
tasks in a multiple-processing entity system

US

 

12/995297

 

Freescale Semiconductor, Inc.

 

Memory system with redundant data storage and error correction

US

 

12/995317

 

Freescale Semiconductor, Inc.

 

System for distributing available memory resource

US

 

12/995325

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of electrostatic discharge protection therefor

US

 

12/997087

 

Freescale Semiconductor, Inc.

 

Patching of a read-only memory

US

 

12/997096

 

Freescale Semiconductor, Inc.

 

Channel condition dependent scheduling

US

 

12/997991

 

Freescale Semiconductor, Inc.

 

Multi-frequency tone detector

US

 

12/999084

 

Freescale Semiconductor, Inc.

 

Processing position-related input data from a rotational machine whose angular
speed is variable

US

 

12/999143

 

Freescale Semiconductor, Inc.

 

Method of forming a power semiconductor device and power semiconductor device

US

 

13/003311

 

Freescale Semiconductor, Inc.

 

Method and apparatus for detecting one or more predetermined tones transmitted
over a communication network

US

 

13/003948

 

Freescale Semiconductor, Inc.

 

Fault detection apparatus for alphanumeric display system and method of
detecting a fault

US

 

13/003951

 

Freescale Semiconductor, Inc.

 

Semiconductor device, wireless communication device and method for generating a
synthesized frequency signal

 

Schedule IB - 189

--------------------------------------------------------------------------------


 

US

 

13/004028

 

Freescale Semiconductor, Inc.

 

Method of making semiconductor package with improved standoff

US

 

13/004396

 

Freescale Semiconductor, Inc.

 

Cmos device structures

US

 

13/004640

 

Freescale Semiconductor, Inc.

 

Amplifiers and related receiver systems

US

 

13/004985

 

Freescale Semiconductor, Inc.

 

Multi-state non-volatile memory cell integration and method of operation

US

 

13/004988

 

Freescale Semiconductor, Inc.

 

Semiconductor device having conductors with different dimensions and method for
forming

US

 

13/008914

 

Freescale Semiconductor, Inc.

 

Lead frame sheet

US

 

13/010790

 

Freescale Semiconductor, Inc.

 

Method of testing asynchronous modules in semiconductor device

US

 

13/012643

 

Freescale Semiconductor, Inc.

 

Mems sensor with folded torsion springs

US

 

13/012671

 

Freescale Semiconductor, Inc.

 

Mems sensor with dual proof masses

US

 

13/013220

 

Freescale Semiconductor, Inc.

 

Voltage regulation circuitry and related operating methods

US

 

13/013337

 

Freescale Semiconductor, Inc.

 

Program trace message generation for page crossing events for debug

US

 

13/013660

 

Freescale Semiconductor, Inc.

 

Method and apparatus for processing temporal and spatial overlapping updates for
an electronic display

US

 

13/016327

 

Freescale Semiconductor, Inc.

 

Selective cache access control apparatus and method thereof

US

 

13/016353

 

Freescale Semiconductor, Inc.

 

Memory having a latching sense amplifier resistant to negatives bias temperature
instability and method therefor

US

 

13/016371

 

Freescale Semiconductor, Inc.

 

Selective memory access to different local memory ports and method thereof

US

 

13/020565

 

Freescale Semiconductor, Inc.

 

Electronic circuit having shared leakage current reduction circuits

US

 

13/023942

 

Freescale Semiconductor, Inc.

 

Bipolar transistor and method with recessed base electrode

US

 

13/025201

 

Freescale Semiconductor, Inc.

 

Phase-shifted pulse width modulation signal generation device and method
therefor

US

 

13/025350

 

Freescale Semiconductor, Inc.

 

Near zero channel length field drift ldmos

US

 

13/028930

 

Freescale Semiconductor, Inc.

 

Mems device having variable gap width and method of manufacture

US

 

13/031545

 

Freescale Semiconductor, Inc.

 

Accelerometer and automatic calibration of same

US

 

13/032107

 

Freescale Semiconductor, Inc.

 

Magnetometer test arrangement and method

US

 

13/033317

 

Freescale Semiconductor, Inc.

 

Memory protection in a data processing system

 

Schedule IB - 190

--------------------------------------------------------------------------------


 

US

 

13/033327

 

Freescale Semiconductor, Inc.

 

Remote permissions provisioning for storage in a cache and device therefor

US

 

13/033854

 

Freescale Semiconductor, Inc.

 

Mems device with enhanced resistance to stiction

US

 

13/034084

 

Freescale Semiconductor, Inc.

 

Semiconductor devices having reduced gate-drain capacitance

US

 

13/036251

 

Freescale Semiconductor, Inc.

 

Microprocessor systems and methods for latency tolerance execution

US

 

13/036321

 

Freescale Semiconductor, Inc.

 

Systems and methods for reconfiguring cache memory

US

 

13/036461

 

Freescale Semiconductor, Inc.

 

Vias between conductive layers to improve reliability

US

 

13/036516

 

Freescale Semiconductor, Inc.

 

Non-volatile memory (nvm) cell for endurance and method of making

US

 

13/036604

 

Freescale Semiconductor, Inc.

 

Multiple patterning consistency processing

US

 

13/037013

 

Freescale Semiconductor, Inc.

 

Systems and methods for configuring load-store execution units

US

 

13/038054

 

Freescale Semiconductor, Inc.

 

Read stacking for data processor interface

US

 

13/040797

 

Freescale Semiconductor, Inc.

 

Method to form a via

US

 

13/042948

 

Freescale Semiconductor, Inc.

 

Semiconductor devices with low leakage schottky contacts

US

 

13/043075

 

Freescale Semiconductor, Inc.

 

Systems and methods for detecting surface charge

US

 

13/044578

 

Freescale Semiconductor, Inc.

 

Layout method for integrated circuit including vias

US

 

13/045294

 

Freescale Semiconductor, Inc.

 

Memory voltage regulator with leakage current voltage control

US

 

13/045307

 

Freescale Semiconductor, Inc.

 

Hierarchical error correction for large memories

US

 

13/046815

 

Freescale Semiconductor, Inc.

 

Method of re-ordering received data blocks in hybrid automatic repeat request
telecommunication system

US

 

13/047800

 

Freescale Semiconductor, Inc.

 

Method for detecting audio signal transient and time-scale modification based on
same

US

 

13/047801

 

Freescale Semiconductor, Inc.

 

Stepper motor controller and method for controlling the same

US

 

13/051611

 

Freescale Semiconductor, Inc.

 

Voltage-controlled oscillators and related systems

US

 

13/053962

 

Freescale Semiconductor, Inc.

 

Selective checkbit modification for error correction

US

 

13/054122

 

Freescale Semiconductor, Inc.

 

An integrated circuit die, an integrated circuit package and a method for
connecting an integrated circuit die to an external device

 

Schedule IB - 191

--------------------------------------------------------------------------------


 

US

 

13/054124

 

Freescale Semiconductor, Inc.

 

System for monitoring and controlling the power of a radio frequency (rf) signal
in a short-range rf transmitter

US

 

13/054344

 

Freescale Semiconductor, Inc.

 

Micro controller unit including an error indicator module

US

 

13/054358

 

Freescale Semiconductor, Inc.

 

Integrated testing circuitry for high-frequency receiver integrated circuits

US

 

13/055474

 

Freescale Semiconductor, Inc.

 

Heterodyne receiver

US

 

13/055968

 

Freescale Semiconductor, Inc.

 

Communications module apparatus, integrated circuit and method of communicating
data

US

 

13/056322

 

Freescale Semiconductor, Inc.

 

Die temperature estimator

US

 

13/057384

 

Freescale Semiconductor, Inc.

 

Security key generator

US

 

13/058025

 

Freescale Semiconductor, Inc.

 

Wireless communication unit, integrated circuit and method of power control of a
power amplifier therefor

US

 

13/058350

 

Freescale Semiconductor, Inc.

 

Voltage regulator with low and high power modes

US

 

13/059084

 

Freescale Semiconductor, Inc.

 

Communicating on an electrical bus

US

 

13/059085

 

Freescale Semiconductor, Inc.

 

Semiconductor device, wireless communication device and method for generating a
synthesized frequency signal

US

 

13/059246

 

Freescale Semiconductor, Inc.

 

Multi-core clocking system with interlocked ‘anti-freeze’ mechanism

US

 

13/060081

 

Freescale Semiconductor, Inc.

 

Calibration apparatus and method of calibrating a communications terminal

US

 

13/060170

 

Freescale Semiconductor, Inc.

 

Computational generation of narrow-bandwidth digital signals

US

 

13/061626

 

Freescale Semiconductor, Inc.

 

Method and apparatus for transmitting data

US

 

13/061967

 

Freescale Semiconductor, Inc.

 

Method and apparatus for transmitting data

US

 

13/062958

 

Freescale Semiconductor, Inc.

 

Wireless communication unit, integrated circuit and method of power control of a
power amplifier therefor

US

 

13/063214

 

Freescale Semiconductor, Inc.

 

Method for adjusting time slots in a communication network

US

 

13/063679

 

Freescale Semiconductor, Inc.

 

Wake-up control system and method for controlling receiver wake-up

US

 

13/069158

 

Freescale Semiconductor, Inc.

 

Switch mode xonverter employing dual gate mos transistor

US

 

13/070049

 

Freescale Semiconductor, Inc.

 

Low-leakage, high-capacitance capacitor structures and method of making

US

 

13/071025

 

Freescale Semiconductor, Inc.

 

Selectable threshold reset circuit

US

 

13/071512

 

Freescale Semiconductor, Inc.

 

System and method for debugging scan chains

 

Schedule IB - 192

--------------------------------------------------------------------------------


 

US

 

13/075768

 

Freescale Semiconductor, Inc.

 

Circuit for preventing a dummy read in a memory

US

 

13/077491

 

Freescale Semiconductor, Inc.

 

Non-volatile memory and logic circuit process integration

US

 

13/077963

 

Freescale Semiconductor, Inc.

 

Method and system to compensate for temperature and pressure in piezo resistive
devices

US

 

13/079030

 

Freescale Semiconductor, Inc.

 

Common rf interface for separating and mixing wireless signals

US

 

13/079818

 

Freescale Semiconductor, Inc.

 

Method and apparatus for self-test of successive approximation register (sar)
a/d converter

US

 

13/080944

 

Freescale Semiconductor, Inc.

 

Memory controller and method for accessing a plurality of non-volatile memory
arrays

US

 

13/085217

 

Freescale Semiconductor, Inc.

 

Resistive random access memory (ram) cell and method for forming

US

 

13/085533

 

Freescale Semiconductor, Inc.

 

Method of making a semiconductor structure useful in making a split gate
non-volatile memory cell

US

 

13/088100

 

Freescale Semiconductor, Inc.

 

Method for etched cavity devices

US

 

13/088106

 

Freescale Semiconductor, Inc.

 

Etching trenches in a substrate

US

 

13/088579

 

Freescale Semiconductor, Inc.

 

Mems device with central anchor for stress isolation

US

 

13/090056

 

Freescale Semiconductor, Inc.

 

Dynamic lockstep cache memory replacement logic

US

 

13/090057

 

Freescale Semiconductor, Inc.

 

Cache memory with dynamic lockstep support

US

 

13/092001

 

Freescale Semiconductor, Inc.

 

Methods for fabricating sensor device package using a sealing structure

US

 

13/092037

 

Freescale Semiconductor, Inc.

 

Isolated capacitors within shallow trench isolation

US

 

13/092162

 

Freescale Semiconductor, Inc.

 

Method of assembling shielded integrated circuit device

US

 

13/092164

 

Freescale Semiconductor, Inc.

 

Method and apparatus for dc-to-dc conversion

US

 

13/093154

 

Freescale Semiconductor, Inc.

 

Dynamic programming for flash memory

US

 

13/093865

 

Freescale Semiconductor, Inc.

 

System for performing electrical characterization of asynchronous integrated
circuit interfaces

US

 

13/094110

 

Freescale Semiconductor, Inc.

 

Apparatus and method for checkpoint repair in a processing device

US

 

13/095544

 

Freescale Semiconductor, Inc.

 

Mixer circuits for second order intercept point calibration

US

 

13/096102

 

Freescale Semiconductor, Inc.

 

Semiconductor device with protective material and method for encapsulating

 

Schedule IB - 193

--------------------------------------------------------------------------------


 

US

 

13/096282

 

Freescale Semiconductor, Inc.

 

Microprocessor systems and methods for register file checkpointing

US

 

13/096320

 

Freescale Semiconductor, Inc.

 

Load control and protection system

US

 

13/096543

 

Freescale Semiconductor, Inc.

 

Semiconductor device structure as a capacitor

US

 

13/097411

 

Freescale Semiconductor, Inc.

 

Voltage regulator with different inverting gain stages

US

 

13/097721

 

Freescale Semiconductor, Inc.

 

Selective error detection and error correction for a memory interface

US

 

13/101793

 

Freescale Semiconductor, Inc.

 

Mems device with impacting structure for enhanced resistance to stiction

US

 

13/103609

 

Freescale Semiconductor, Inc.

 

Selective routing of local memory accesses and device thereof

US

 

13/104449

 

Freescale Semiconductor, Inc.

 

Phase locked loop circuit having a voltage controlled oscillator with improved
bandwidth

US

 

13/104991

 

Freescale Semiconductor, Inc.

 

Object detection device with variable sensitivity electric field measurement
circuit

US

 

13/106703

 

Freescale Semiconductor, Inc.

 

System and method for scalable movement and replication of data

US

 

13/111580

 

Freescale Semiconductor, Inc.

 

Memory with descrete storage elements

US

 

13/112077

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor device featuring a gate stressor and
semiconductor device

US

 

13/113212

 

Freescale Semiconductor, Inc.

 

Charge pump circuit with fast start-up

US

 

13/114100

 

Freescale Semiconductor, Inc.

 

Methods and apparatus to improve reliability of isolated vias

US

 

13/116325

 

Freescale Semiconductor, Inc.

 

Microprocessor systems and methods for handling instructions with multiple
dependencies

US

 

13/117191

 

Freescale Semiconductor, Inc.

 

Method for forming an asymmetric semiconductor device

US

 

13/118596

 

Freescale Semiconductor, Inc.

 

Semiconductor sensor device and method of packaging same

US

 

13/120477

 

Freescale Semiconductor, Inc.

 

Data processing

US

 

13/120874

 

Freescale Semiconductor, Inc.

 

Bus driver for avoiding an overvoltage

US

 

13/121693

 

Freescale Semiconductor, Inc.

 

Temperature compensation in a phase-locked loop

US

 

13/124961

 

Freescale Semiconductor, Inc.

 

Integrated circuit, communication unit and method for phase compensation

US

 

13/125502

 

Freescale Semiconductor, Inc.

 

Method for singulating electronic components from a substrate

US

 

13/125856

 

Freescale Semiconductor, Inc.

 

Multimode voltage regulator and method for providing a multimode voltage
regulator output voltage and an output current to a load

 

Schedule IB - 194

--------------------------------------------------------------------------------


 

US

 

13/126038

 

Freescale Semiconductor, Inc.

 

Method and apparatus for generating a clock signal

US

 

13/126854

 

Freescale Semiconductor, Inc.

 

Logic built-in self-test system and method for applying a logic built-in
self-test to a device under test

US

 

13/128025

 

Freescale Semiconductor, Inc.

 

Management of multiple resource providers

US

 

13/128900

 

Freescale Semiconductor, Inc.

 

Allocation of communication channels

US

 

13/128903

 

Freescale Semiconductor, Inc.

 

Operating parameter control for a power amplifier

US

 

13/129505

 

Freescale Semiconductor, Inc.

 

Power mos transistor device and switch apparatus comprising the same

US

 

13/129516

 

Freescale Semiconductor, Inc.

 

Power mos transistor device

US

 

13/129845

 

Freescale Semiconductor, Inc.

 

Compiler optimisation like idiom recognition through pattern matching using
value numbering

US

 

13/129936

 

Freescale Semiconductor, Inc.

 

High power semiconductor device for wireless applications and method of forming
a high power semiconductor device

US

 

13/130187

 

Freescale Semiconductor, Inc.

 

Current sensing circuitry and integrated circuit and method for sensing a
current

US

 

13/131349

 

Freescale Semiconductor, Inc.

 

Clock glitch detection circuit

US

 

13/133168

 

Freescale Semiconductor, Inc.

 

Circuit and method for speed monitoring of an electric motor

US

 

13/133958

 

Freescale Semiconductor, Inc.

 

Method, system and integrated circuit for enabling access to a memory element

US

 

13/139893

 

Freescale Semiconductor, Inc.

 

Determining initial rotor position of an alternating current motor

US

 

13/140025

 

Freescale Semiconductor, Inc.

 

System and method for efficient image feature extraction

US

 

13/142425

 

Freescale Semiconductor, Inc.

 

Capacitance sensing circuit and method of capacitance sensing

US

 

13/142431

 

Freescale Semiconductor, Inc.

 

Microprocessor architecture and method of instruction decoding

US

 

13/142857

 

Freescale Semiconductor, Inc.

 

Package assembly and method of tuning a natural resonant frequency of a package

US

 

13/143550

 

Freescale Semiconductor, Inc.

 

Processing data flows

US

 

13/143551

 

Freescale Semiconductor, Inc.

 

Priority search trees

US

 

13/143863

 

Freescale Semiconductor, Inc.

 

Logarithmic detector and method of pre-charging an average filter on a
logarithmic detector

US

 

13/145122

 

Freescale Semiconductor, Inc.

 

Integrated circuit comprising frequency generation circuitry for controlling a
frequency source

 

Schedule IB - 195

--------------------------------------------------------------------------------


 

US

 

13/145125

 

Freescale Semiconductor, Inc.

 

Integrated circuit comprising frequency generation circuitry for controlling a
frequency source

US

 

13/148487

 

Freescale Semiconductor, Inc.

 

Clock glitch detection

US

 

13/149217

 

Freescale Semiconductor, Inc.

 

Control of interrupt generation for cache

US

 

13/149304

 

Freescale Semiconductor, Inc.

 

Cache locking control

US

 

13/150322

 

Freescale Semiconductor, Inc.

 

Double edge triggered flip flop

US

 

13/150924

 

Freescale Semiconductor, Inc.

 

Active tiling placement for improved latch-up immunity

US

 

13/151409

 

Freescale Semiconductor, Inc.

 

Method of making a dual port pressure sensor

US

 

13/153166

 

Freescale Semiconductor, Inc.

 

Systems and methods for tracking intellectual property

US

 

13/156346

 

Freescale Semiconductor, Inc.

 

Method and system for address conflict resolution

US

 

13/157549

 

Freescale Semiconductor, Inc.

 

Writing data to system memory in a data processing system

US

 

13/159443

 

Freescale Semiconductor, Inc.

 

System and method for generating round keys

US

 

13/159635

 

Freescale Semiconductor, Inc.

 

High efficiency amplifier with reduced parasitic capacitance

US

 

13/159878

 

Freescale Semiconductor, Inc.

 

Selective masking for error correction

US

 

13/160979

 

Freescale Semiconductor, Inc.

 

Circuit and method for determining comparator offsets of electronic devices

US

 

13/161954

 

Freescale Semiconductor, Inc.

 

Low voltage detector

US

 

13/162835

 

Freescale Semiconductor, Inc.

 

Branch target buffer addressing in a data processor

US

 

13/164009

 

Freescale Semiconductor, Inc.

 

Method and apparatus for snoop-and-learn intelligence in data plane

US

 

13/166552

 

Freescale Semiconductor, Inc.

 

Recovery method for poor yield at integrated circuit die panelization

US

 

13/166561

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device having a cobalt silicide

US

 

13/169664

 

Freescale Semiconductor, Inc.

 

Using built-in self test for preventing side channel security attacks on
multi-processor systems

US

 

13/170009

 

Freescale Semiconductor, Inc.

 

Adaptive write procedures for non-volatile memory

US

 

13/170206

 

Freescale Semiconductor, Inc.

 

Lead frame for semiconductor device

US

 

13/170208

 

Freescale Semiconductor, Inc.

 

Brace for wire bond

US

 

13/170210

 

Freescale Semiconductor, Inc.

 

System on a chip with interleaved sets of pads

US

 

13/170286

 

Freescale Semiconductor, Inc.

 

Data processing system having a sequence processing unit and method of operation

 

Schedule IB - 196

--------------------------------------------------------------------------------


 

US

 

13/170289

 

Freescale Semiconductor, Inc.

 

Data processing system having a sequence processing unit and method of operation

US

 

13/175453

 

Freescale Semiconductor, Inc.

 

High speed overlay mode for burst data and real time streaming (audio)
applications

US

 

13/182568

 

Freescale Semiconductor, Inc.

 

Integrated assist features for epitaxial growth

US

 

13/182710

 

Freescale Semiconductor, Inc.

 

Apparatus and methods for quad flat no lead packaging

US

 

13/182734

 

Freescale Semiconductor, Inc.

 

Systems and methods for memory region descriptor attribute override

US

 

13/185059

 

Freescale Semiconductor, Inc.

 

Comparator

US

 

13/186091

 

Freescale Semiconductor, Inc.

 

Systems and methods for data conversion

US

 

13/191456

 

Freescale Semiconductor, Inc.

 

Method for partitioning scan chain

US

 

13/191459

 

Freescale Semiconductor, Inc.

 

Power supply and data signal interface circuit with overvoltage protection

US

 

13/192976

 

Freescale Semiconductor, Inc.

 

Method of making a die with recessed aluminum die pads

US

 

13/193855

 

Freescale Semiconductor, Inc.

 

Combined output buffer and esd diode device

US

 

13/194714

 

Freescale Semiconductor, Inc.

 

Oscillator systems having annular resonant circuitry

US

 

13/195505

 

Freescale Semiconductor, Inc.

 

Code coverage circuitry

US

 

13/201077

 

Freescale Semiconductor, Inc.

 

Data processing with variable operand size

US

 

13/201977

 

Freescale Semiconductor, Inc.

 

Semiconductor device with appraisal circuitry

US

 

13/202775

 

Freescale Semiconductor, Inc.

 

Integrated protection circuit

US

 

13/203298

 

Freescale Semiconductor, Inc.

 

Method and apparatus for selecting at least one device to be wirelessly
controlled

US

 

13/205228

 

Freescale Semiconductor, Inc.

 

Semiconductor package with a heat spreader and method of making

US

 

13/210281

 

Freescale Semiconductor, Inc.

 

Method and device for controlling debug event resources

US

 

13/210392

 

Freescale Semiconductor, Inc.

 

Brace for long bond wire

US

 

13/210393

 

Freescale Semiconductor, Inc.

 

Semiconductor device with nested rows of contacts

US

 

13/210563

 

Freescale Semiconductor, Inc.

 

Attaching a mems to a bonding wafer

US

 

13/210566

 

Freescale Semiconductor, Inc.

 

Systems and methods for handling instructions of in-order and out-of-order
execution queues

US

 

13/212420

 

Freescale Semiconductor, Inc.

 

Systems and methods for handling instructions of in-order and out-of-order
execution queues

US

 

13/212478

 

Freescale Semiconductor, Inc.

 

Memory device and method

 

Schedule IB - 197

--------------------------------------------------------------------------------


 

US

 

13/213387

 

Freescale Semiconductor, Inc.

 

Data processing system operable in single and multi-thread modes and having
multiple caches and method of operation

US

 

13/213831

 

Freescale Semiconductor, Inc.

 

Memory management unit tag memory with cam evaluate signal

US

 

13/213900

 

Freescale Semiconductor, Inc.

 

Memory management unit tag memory

US

 

13/213992

 

Freescale Semiconductor, Inc.

 

Implant for performance enhancement of selected transistors in an integrated
circuit

US

 

13/214164

 

Freescale Semiconductor, Inc.

 

Semiconductor device with wake-up unit

US

 

13/214827

 

Freescale Semiconductor, Inc.

 

Circuit simulation acceleration using model caching

US

 

13/216769

 

Freescale Semiconductor, Inc.

 

Physical verification device and methods thereof

US

 

13/219071

 

Freescale Semiconductor, Inc.

 

Angular rate sensor with different gap sizes

US

 

13/220302

 

Freescale Semiconductor, Inc.

 

Integrated circuit having critical path voltage scaling and method therefor

US

 

13/220389

 

Freescale Semiconductor, Inc.

 

Multi-threading flip-flop circuit

US

 

13/220891

 

Freescale Semiconductor, Inc.

 

Back side alignment structure and manufacturing method for three-dimensional
semiconductor device packages

US

 

13/220898

 

Freescale Semiconductor, Inc.

 

Lead frame having a flag with in-plane and out-of-plane mold locking features

US

 

13/222143

 

Freescale Semiconductor, Inc.

 

Semiconductor device packaging having pre-encapsulation through via formation
using drop-in signal conduits

US

 

13/222148

 

Freescale Semiconductor, Inc.

 

Semiconductor device packaging having pre-encapsulation through via formation
using lead frames with attached signal conduits

US

 

13/222150

 

Freescale Semiconductor, Inc.

 

Semiconductor device packaging having pre-encapsulation through via formation

US

 

13/222323

 

Freescale Semiconductor, Inc.

 

Mosfet mismatch characterization circuit

US

 

13/222335

 

Freescale Semiconductor, Inc.

 

Mosfet mismatch characterization circuit

US

 

13/223573

 

Freescale Semiconductor, Inc.

 

Process of forming an electronic device including a resistor-capacitor filter

US

 

13/227965

 

Freescale Semiconductor, Inc.

 

Contact for a non-volatile memory and method therefor

US

 

13/228001

 

Freescale Semiconductor, Inc.

 

Dual port static random access memory cell

US

 

13/228215

 

Freescale Semiconductor, Inc.

 

Capacitive sensor radiation measurement

US

 

13/228260

 

Freescale Semiconductor, Inc.

 

Incident capacitive sensor

US

 

13/233393

 

Freescale Semiconductor, Inc.

 

Integrated circuit having a standard cell and method for forming

 

Schedule IB - 198

--------------------------------------------------------------------------------


 

US

 

13/234305

 

Freescale Semiconductor, Inc.

 

Memory management unit (mmu) having region descriptor globalization controls and
method of oepration

US

 

13/235499

 

Freescale Semiconductor, Inc.

 

Level shifter circuit

US

 

13/237092

 

Freescale Semiconductor, Inc.

 

Low power cycle data converter

US

 

13/237365

 

Freescale Semiconductor, Inc.

 

Layout technique for stress management cells

US

 

13/238791

 

Freescale Semiconductor, Inc.

 

Phase change memory cell with heater and method therefor

US

 

13/239640

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge protection circuit for an integrated circuit

US

 

13/239649

 

Freescale Semiconductor, Inc.

 

Multi-processor data processing system having synchronized exit from debug mode
and method therefore

US

 

13/245888

 

Freescale Semiconductor, Inc.

 

Method of reducing power leakage of integrated circuit

US

 

13/246877

 

Freescale Semiconductor, Inc.

 

Pressure sensor and method of packaging same

US

 

13/246990

 

Freescale Semiconductor, Inc.

 

Capped device interconnect in a semiconductor package

US

 

13/248348

 

Freescale Semiconductor, Inc.

 

Interface system and method with backward compatability

US

 

13/249256

 

Freescale Semiconductor, Inc.

 

Method and apparatus for calculating sensor modelling coefficients

US

 

13/249271

 

Freescale Semiconductor, Inc.

 

Method and circuit for calculating sensor modelling coefficients

US

 

13/249829

 

Freescale Semiconductor, Inc.

 

Memory protection unit (mpu) having a shared portion and method of operation

US

 

13/250368

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for testing multiple-ic devices

US

 

13/250385

 

Freescale Semiconductor, Inc.

 

Voltage-controlled oscillators and related systems

US

 

13/255250

 

Freescale Semiconductor, Inc.

 

Receiving node in a packet communications system and method for managing a
buffer in a receiving node in a packet communications system

US

 

13/255520

 

Freescale Semiconductor, Inc.

 

Radio frequency remote controller device, integrated circuit and method for
selecting at least one device to be controlled

US

 

13/255523

 

Freescale Semiconductor, Inc.

 

Connection quality verification for integrated circuit test

US

 

13/257334

 

Freescale Semiconductor, Inc.

 

System for tree sequence testing of a device and method for tree sequence
testing of a device in a test framework architecture

US

 

13/258759

 

Freescale Semiconductor, Inc.

 

A method and system arranged for filtering an image

 

Schedule IB - 199

--------------------------------------------------------------------------------


 

US

 

13/258769

 

Freescale Semiconductor, Inc.

 

Wireless communication device and semiconductor package device having a power
amplifier therefor

US

 

13/258791

 

Freescale Semiconductor, Inc.

 

Tone relay system and method

US

 

13/258807

 

Freescale Semiconductor, Inc.

 

Apparatus, communications system and method for optimizing data packet flow

US

 

13/268580

 

Freescale Semiconductor, Inc.

 

Stacked semiconductor die with continuous conductive vias

US

 

13/268681

 

Freescale Semiconductor, Inc.

 

Stacked semiconductor devices

US

 

13/269573

 

Freescale Semiconductor, Inc.

 

Circuit to reduce peak power during transition fault testing of integrated
circuit

US

 

13/269574

 

Freescale Semiconductor, Inc.

 

Heterogeneous multi-core integrated circuit and method for debugging same

US

 

13/272285

 

Freescale Semiconductor, Inc.

 

Three-dimensional solar cell having increased efficiency

US

 

13/272542

 

Freescale Semiconductor, Inc.

 

Integrated circuit having latch-up recovery circuit

US

 

13/272725

 

Freescale Semiconductor, Inc.

 

Multiple core data processor with usage monitoring

US

 

13/273389

 

Freescale Semiconductor, Inc.

 

Substrate bonding with metal germanium silicon material

US

 

13/273622

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of making

US

 

13/275310

 

Freescale Semiconductor, Inc.

 

On-chip voltage regulator

US

 

13/276875

 

Freescale Semiconductor, Inc.

 

Gan-on-si switch devices

US

 

13/279776

 

Freescale Semiconductor, Inc.

 

Semiconductor structure having a through substrate via (tsv) and method for
forming

US

 

13/279807

 

Freescale Semiconductor, Inc.

 

Method of making a non-volatile memory cell having a floating gate

US

 

13/282192

 

Freescale Semiconductor, Inc.

 

Inertial sensor with off-axis spring system

US

 

13/282210

 

Freescale Semiconductor, Inc.

 

Transistors with different threshold voltages

US

 

13/283187

 

Freescale Semiconductor, Inc.

 

Systems and methods for semaphore-based protection of shared system resources

US

 

13/284253

 

Freescale Semiconductor, Inc.

 

Transmit power control techniques for nodes in an ad-hoc network

US

 

13/284395

 

Freescale Semiconductor, Inc.

 

High side driver circuit

US

 

13/285073

 

Freescale Semiconductor, Inc.

 

Semiconductor device with vias on a bridge connecting two buses

US

 

13/285434

 

Freescale Semiconductor, Inc.

 

Data processing system with safe call and return

US

 

13/285557

 

Freescale Semiconductor, Inc.

 

Laterally diffused metal oxide semiconductor transistor for radio frequency
power amplifier and method

 

Schedule IB - 200

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

therefor

US

 

13/286175

 

Freescale Semiconductor, Inc.

 

Built-in self trim for non-volatile memory reference current

US

 

13/288036

 

Freescale Semiconductor, Inc.

 

Clock frequency overshoot detection circuit

US

 

13/288037

 

Freescale Semiconductor, Inc.

 

Scan testing of integrated circuit with clock gating cells

US

 

13/289671

 

Freescale Semiconductor, Inc.

 

Testing a switched mode supply with waveform generator and capture channel

US

 

13/292103

 

Freescale Semiconductor, Inc.

 

Method of packaging semiconductor die

US

 

13/292104

 

Freescale Semiconductor, Inc.

 

Semiconductor sensor device and method of packaging same

US

 

13/293119

 

Freescale Semiconductor, Inc.

 

Pressure sensor and method of packaging same

US

 

13/293910

 

Freescale Semiconductor, Inc.

 

Insulated gate field effect transistors

US

 

13/297415

 

Freescale Semiconductor, Inc.

 

Memory and method for sensing data in a memory using complementary sensing
scheme

US

 

13/299564

 

Freescale Semiconductor, Inc.

 

Semiconductor device packaging having substrate with preencapsulation through
via formation

US

 

13/299566

 

Freescale Semiconductor, Inc.

 

Method and apparatus to improve reliability of vias

US

 

13/303166

 

Freescale Semiconductor, Inc.

 

Semiconductor sensor device with footed lid

US

 

13/305410

 

Freescale Semiconductor, Inc.

 

Methods and apparatus to improve reliability of isolated vias

US

 

13/305702

 

Freescale Semiconductor, Inc.

 

Low leakage current operation of integrated circuit using scan chain

US

 

13/306983

 

Freescale Semiconductor, Inc.

 

Multi-core decompression of block coded video data

US

 

13/307271

 

Freescale Semiconductor, Inc.

 

Message passing using direct memory access unit in a data processing system

US

 

13/307303

 

Freescale Semiconductor, Inc.

 

Computer systems and methods for registerbased message passing

US

 

13/307449

 

Freescale Semiconductor, Inc.

 

Semiconductor device with self-biased isolation

US

 

13/307622

 

Freescale Semiconductor, Inc.

 

Packaged die for heat dissipation and method therefor

US

 

13/307719

 

Freescale Semiconductor, Inc.

 

Logic and non-volatile memory (nvm) integration

US

 

13/308236

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for testing multiple-ic devices

US

 

13/313179

 

Freescale Semiconductor, Inc.

 

Method of protecting against via failure and structure therefor

 

Schedule IB - 201

--------------------------------------------------------------------------------


 

US

 

13/318158

 

Freescale Semiconductor, Inc.

 

Integrated circuit and integrated circuit package

US

 

13/318542

 

Freescale Semiconductor, Inc.

 

Integrated circuit comprising trace logic and method for providing trace
information

US

 

13/320575

 

Freescale Semiconductor, Inc.

 

Touch-screen interface circuit

US

 

13/322942

 

Freescale Semiconductor, Inc.

 

Multichannel receiver system and method for multichannel receiver monitoring

US

 

13/322944

 

Freescale Semiconductor, Inc.

 

Integrated circuit with channel estimation module and method therefor

US

 

13/324910

 

Freescale Semiconductor, Inc.

 

Customized shield plate for a field effect transistor

US

 

13/325092

 

Freescale Semiconductor, Inc.

 

Semiconductor device packaging using encapsulated conductive balls for
package-on-package back side coupling

US

 

13/325747

 

Freescale Semiconductor, Inc.

 

Touch sense interface circuit

US

 

13/326636

 

Freescale Semiconductor, Inc.

 

Packaged leadless semiconductor device

US

 

13/326685

 

Freescale Semiconductor, Inc.

 

Configurable flip-flop

US

 

13/333996

 

Freescale Semiconductor, Inc.

 

Mram device and method of assembling same

US

 

13/334006

 

Freescale Semiconductor, Inc.

 

Mram device and method of assembling same

US

 

13/339139

 

Freescale Semiconductor, Inc.

 

Planar inverted-f antennas, and modules and systems in which they are
incorporated

US

 

13/339165

 

Freescale Semiconductor, Inc.

 

Extendable-arm antennas, and modules and systems in which they are incorporated

US

 

13/343207

 

Freescale Semiconductor, Inc.

 

Process of forming an electronic device including a plurality of singulated die

US

 

13/343318

 

Freescale Semiconductor, Inc.

 

Semiconductor wafer plating bus

US

 

13/343331

 

Freescale Semiconductor, Inc.

 

Non-volatile memory (nvm) and logic integration

US

 

13/344415

 

Freescale Semiconductor, Inc.

 

Capacitance-to-voltage interface circuits

US

 

13/344431

 

Freescale Semiconductor, Inc.

 

Transistors and semiconductor devices with oxygen-diffusion barrier layers

US

 

13/350090

 

Freescale Semiconductor, Inc.

 

Semiconductor devices with nonconductive vias

US

 

13/350098

 

Freescale Semiconductor, Inc.

 

Semiconductor devices with compliant interconnects

US

 

13/351232

 

Freescale Semiconductor, Inc.

 

Digital to analog converter for phase locked loop

US

 

13/351935

 

Freescale Semiconductor, Inc.

 

Skewed sram cell

US

 

13/351937

 

Freescale Semiconductor, Inc.

 

Fully decoupled lateral axis gyroscope with thickness-insensitive z-axis spring
and symmetric teeter totter sensing element

 

Schedule IB - 202

--------------------------------------------------------------------------------


 

US

 

13/355657

 

Freescale Semiconductor, Inc.

 

Pipelined analog-to-digital converter having reduced power consumption

US

 

13/355748

 

Freescale Semiconductor, Inc.

 

Localized alloying for improved bond reliability

US

 

13/356610

 

Freescale Semiconductor, Inc.

 

Circuit for generating multi-phase non-overlapping clock signals

US

 

13/358137

 

Freescale Semiconductor, Inc.

 

Semiconductor device having a nanotube layer and method for forming

US

 

13/359174

 

Freescale Semiconductor, Inc.

 

Method of forming a semiconductor structure

US

 

13/360119

 

Freescale Semiconductor, Inc.

 

A delay line phase shifter with selectable phase shift

US

 

13/360473

 

Freescale Semiconductor, Inc.

 

An adjustable power splitter and corresponding methods and apparatus

US

 

13/360920

 

Freescale Semiconductor, Inc.

 

Mems device assembly and method of packaging same

US

 

13/361171

 

Freescale Semiconductor, Inc.

 

Encapsulant with corosion inhibitor

US

 

13/361191

 

Freescale Semiconductor, Inc.

 

Structure and method for healing tunnel dielectric of non-volatile memory cells

US

 

13/362636

 

Freescale Semiconductor, Inc.

 

Packaged integrated circuit using wire bonds

US

 

13/362697

 

Freescale Semiconductor, Inc.

 

Semicocnductor device having different non-volatile memories having nanocrystals
of differing densities and method therefor

US

 

13/362720

 

Freescale Semiconductor, Inc.

 

Systems and methods for reducing branch misprediction penalty

US

 

13/362873

 

Freescale Semiconductor, Inc.

 

Vibration robust x-axis ring gyro transducer

US

 

13/365454

 

Freescale Semiconductor, Inc.

 

Mems device with stress isolation and method of fabrication

US

 

13/366347

 

Freescale Semiconductor, Inc.

 

Cellular modem processing

US

 

13/368793

 

Freescale Semiconductor, Inc.

 

Charge pump voltage regulator

US

 

13/369563

 

Freescale Semiconductor, Inc.

 

Stack-based trace message generation for debug and device thereof

US

 

13/370282

 

Freescale Semiconductor, Inc.

 

Power supply circuit

US

 

13/370420

 

Freescale Semiconductor, Inc.

 

Data processing system operable in single and multi-thread modes and having
multiple caches and method of operation

US

 

13/371307

 

Freescale Semiconductor, Inc.

 

Low voltage cmos power on reset circuit

US

 

13/371635

 

Freescale Semiconductor, Inc.

 

Method and apparatus for high pressure sensor device

US

 

13/375802

 

Freescale Semiconductor, Inc.

 

Battery charging circuit and electronic device

US

 

13/376611

 

Freescale Semiconductor, Inc.

 

Device for forming a high-resolution image, imaging system, and method for
deriving a high-spatial-resolution image

 

Schedule IB - 203

--------------------------------------------------------------------------------


 

US

 

13/377991

 

Freescale Semiconductor, Inc.

 

Integrated circuit, communication unit and method for phase adjustment

US

 

13/378230

 

Freescale Semiconductor, Inc.

 

Degree-of-focus determination module, position-of-best-focus selection modules,
image processing module, imaging system, and corresponding method

US

 

13/378239

 

Freescale Semiconductor, Inc.

 

Integrated circuit comprising voltage modulation circuitry and method therefor

US

 

13/382716

 

Freescale Semiconductor, Inc.

 

Diversity antenna system and transmission method

US

 

13/382779

 

Freescale Semiconductor, Inc.

 

Data administration unit, data access unit, network element, network, and method
for updating a data structure

US

 

13/382789

 

Freescale Semiconductor, Inc.

 

Integrated circuit, transceiver and method for leakage cancellation in a receive
path

US

 

13/382796

 

Freescale Semiconductor, Inc.

 

Signal processing system and integrated circuit comprising a prefetch module and
method therefor

US

 

13/384253

 

Freescale Semiconductor, Inc.

 

Diversity receiver and transceiver

US

 

13/384835

 

Freescale Semiconductor, Inc.

 

Signal processing system, integrated circuit comprising buffer control logic and
method therefor

US

 

13/388468

 

Freescale Semiconductor, Inc.

 

Controller system, integrated circuit and method therefor

US

 

13/389194

 

Freescale Semiconductor, Inc.

 

Transistor power switch device and method of measuring its characteristics

US

 

13/389205

 

Freescale Semiconductor, Inc.

 

Encoding module, apparatus and method for determining a position of a data bit
within an interleaved data stream

US

 

13/391296

 

Freescale Semiconductor, Inc.

 

Device and method for turbo-encoding a block of data

US

 

13/391744

 

Freescale Semiconductor, Inc.

 

Software probe minimization

US

 

13/392638

 

Freescale Semiconductor, Inc.

 

Duty cycle corrector and duty cycle correction method

US

 

13/392925

 

Freescale Semiconductor, Inc.

 

Device and method for performing bitwise manipulations

US

 

13/392977

 

Freescale Semiconductor, Inc.

 

System and method for filtering received data units

US

 

13/393589

 

Freescale Semiconductor, Inc.

 

Distributed debug system

US

 

13/397034

 

Freescale Semiconductor, Inc.

 

Semiconductor device package having backside contact and method for
manufacturing

US

 

13/397452

 

Freescale Semiconductor, Inc.

 

Data processing system with latency tolerance execution

US

 

13/398177

 

Freescale Semiconductor, Inc.

 

Transistor-level layout synthesis

 

Schedule IB - 204

--------------------------------------------------------------------------------


 

US

 

13/398811

 

Freescale Semiconductor, Inc.

 

Semiconductor devices and methods of assembling same

US

 

13/398816

 

Freescale Semiconductor, Inc.

 

Method of packaging semiconductor die with cap element

US

 

13/398824

 

Freescale Semiconductor, Inc.

 

Lead frame with coined inner leads

US

 

13/400966

 

Freescale Semiconductor, Inc.

 

Mems pressure transducer assembly and method of packaging same

US

 

13/401847

 

Freescale Semiconductor, Inc.

 

System for testing electronic circuits

US

 

13/402413

 

Freescale Semiconductor, Inc.

 

Embedded electrical component surface interconnect

US

 

13/402426

 

Freescale Semiconductor, Inc.

 

Non-volatile memory cell and logic transistor integration

US

 

13/403458

 

Freescale Semiconductor, Inc.

 

Method for forming die assembly with heat spreader

US

 

13/403597

 

Freescale Semiconductor, Inc.

 

Recoverable and reconfigurable pipeline structure for state-retention power
gating

US

 

13/403743

 

Freescale Semiconductor, Inc.

 

Metal-insulator-metal capacitor

US

 

13/403945

 

Freescale Semiconductor, Inc.

 

Successive approximation analog-to-digital converter

US

 

13/403964

 

Freescale Semiconductor, Inc.

 

Inter-partition communication in multi-core processor

US

 

13/403969

 

Freescale Semiconductor, Inc.

 

Data processor with asynchronous system reset

US

 

13/404945

 

Freescale Semiconductor, Inc.

 

Embedded electronic component

US

 

13/405965

 

Freescale Semiconductor, Inc.

 

Hierarchical error correction

US

 

13/406439

 

Freescale Semiconductor, Inc.

 

Combined environmental parameter sensor

US

 

13/410267

 

Freescale Semiconductor, Inc.

 

Voltage clamping circuit

US

 

13/412680

 

Freescale Semiconductor, Inc.

 

Bipolar primary sense amplifier

US

 

13/413162

 

Freescale Semiconductor, Inc.

 

Method for implementing security of non-volatile memory

US

 

13/413440

 

Freescale Semiconductor, Inc.

 

Semiconductor device with composite drift region

US

 

13/413652

 

Freescale Semiconductor, Inc.

 

Semiconductor package and lead frame therefor

US

 

13/414697

 

Freescale Semiconductor, Inc.

 

Method for testing comparator and device therefor

US

 

13/415196

 

Freescale Semiconductor, Inc.

 

Multiple page size memory management unit

US

 

13/416892

 

Freescale Semiconductor, Inc.

 

Circuit and method for measuring voltage

US

 

13/419531

 

Freescale Semiconductor, Inc.

 

Data processing system with latency tolerance execution

US

 

13/424064

 

Freescale Semiconductor, Inc.

 

Sample and hold circuit and differential sample and hold circuit

 

Schedule IB - 205

--------------------------------------------------------------------------------


 

US

 

13/431469

 

Freescale Semiconductor, Inc.

 

Microelectromechanical system package and method of testing

US

 

13/431506

 

Freescale Semiconductor, Inc.

 

Integrated circuit having a staggered heterojunction bipolar transistor array

US

 

13/434946

 

Freescale Semiconductor, Inc.

 

Phase locked loop with adaptive biasing

US

 

13/435089

 

Freescale Semiconductor, Inc.

 

Phase locked loop with adaptive loop filter

US

 

13/435981

 

Freescale Semiconductor, Inc.

 

Fully complementary self-biased differential receiver with startup circuit

US

 

13/436052

 

Freescale Semiconductor, Inc.

 

Systems with multiple port random number generators and methods of their
operation

US

 

13/436074

 

Freescale Semiconductor, Inc.

 

Random value production methods and systems

US

 

13/439857

 

Freescale Semiconductor, Inc.

 

Viterbi decoder for decoding convolutionally encoded data stream

US

 

13/439858

 

Freescale Semiconductor, Inc.

 

Level shifter circuit

US

 

13/440728

 

Freescale Semiconductor, Inc.

 

System and method for cache access

US

 

13/441217

 

Freescale Semiconductor, Inc.

 

Electronic devices with multiple amplifier stages and methods of their
manufacture

US

 

13/441335

 

Freescale Semiconductor, Inc.

 

Smart charge pump configuration for nonvolatile memories

US

 

13/441414

 

Freescale Semiconductor, Inc.

 

Write contention-free, noise-tolerant multiport bitcell

US

 

13/441426

 

Freescale Semiconductor, Inc.

 

Non-volatile memory (nvm) and logic integration

US

 

13/441448

 

Freescale Semiconductor, Inc.

 

Integrated circuit package and method of forming the same

US

 

13/441924

 

Freescale Semiconductor, Inc.

 

Lead frame with grooved lead finger

US

 

13/441928

 

Freescale Semiconductor, Inc.

 

Method of assembling pressure sensor device

US

 

13/442014

 

Freescale Semiconductor, Inc.

 

Semiconductor device with embedded heat spreading

US

 

13/442015

 

Freescale Semiconductor, Inc.

 

Semiconductor device with heat dissipation

US

 

13/442028

 

Freescale Semiconductor, Inc.

 

Emulated electrically erasable memory having sector management

US

 

13/442046

 

Freescale Semiconductor, Inc.

 

Reram device structure

US

 

13/442142

 

Freescale Semiconductor, Inc.

 

Logic transistor and non-volatile memory cell integration

US

 

13/442873

 

Freescale Semiconductor, Inc.

 

System to interface analog-to-digital converters to inputs with arbitrary
common-modes

US

 

13/442878

 

Freescale Semiconductor, Inc.

 

Method of assembling semiconductor device with insulating substrate and heat
sink

 

Schedule IB - 206

--------------------------------------------------------------------------------


 

US

 

13/443720

 

Freescale Semiconductor, Inc.

 

Temperature sensor diode

US

 

13/443906

 

Freescale Semiconductor, Inc.

 

Semiconductor tray carrier

US

 

13/444195

 

Freescale Semiconductor, Inc.

 

High precision single edge capture and delay measurement circuit

US

 

13/445582

 

Freescale Semiconductor, Inc.

 

Controller for managing a reset of a subset of threads in a multi-thread system

US

 

13/447305

 

Freescale Semiconductor, Inc.

 

Integrated circuit power management verification method

US

 

13/447369

 

Freescale Semiconductor, Inc.

 

Method of forming an inverted t shaped channel structure for an inverted t
channel field effect transistor device

US

 

13/448062

 

Freescale Semiconductor, Inc.

 

Semiconductor Device with False Drain

US

 

13/448531

 

Freescale Semiconductor, Inc.

 

Split-gate non-volatile memory cells having improved overlap tolerance

US

 

13/448994

 

Freescale Semiconductor, Inc.

 

Semiconductor Device with Integrated Breakdown Protection

US

 

13/449411

 

Freescale Semiconductor, Inc.

 

Predicate trace compression

US

 

13/451312

 

Freescale Semiconductor, Inc.

 

Sharing Stacked BJT Clamps for System Level ESD Protection

US

 

13/451876

 

Freescale Semiconductor, Inc.

 

Methods and systems for erase biasing of split-gate non-volatile memory cells

US

 

13/452501

 

Freescale Semiconductor, Inc.

 

Error detection within a memory

US

 

13/452838

 

Freescale Semiconductor, Inc.

 

Two-touch gesture detection on a four-wire resistive touchscreen

US

 

13/453127

 

Freescale Semiconductor, Inc.

 

High speed gallium nitride transistor devices

US

 

13/454505

 

Freescale Semiconductor, Inc.

 

Direct memory access buffer utilization

US

 

13/455154

 

Freescale Semiconductor, Inc.

 

Pressure sensor device and method of assembling same

US

 

13/455400

 

Freescale Semiconductor, Inc.

 

Sample and hold circuit

US

 

13/455800

 

Freescale Semiconductor, Inc.

 

Apparatus and method for memory copy at a processor

US

 

13/456217

 

Freescale Semiconductor, Inc.

 

Buffer and control circuit for synchronous memory controller

US

 

13/457248

 

Freescale Semiconductor, Inc.

 

Memory with word level power gating

US

 

13/457669

 

Freescale Semiconductor, Inc.

 

Emulated electrically erasable memory parallel record management

US

 

13/458205

 

Freescale Semiconductor, Inc.

 

Delay compensation circuit

US

 

13/458224

 

Freescale Semiconductor, Inc.

 

Vertically packaged integrated circuit

US

 

13/458537

 

Freescale Semiconductor, Inc.

 

Sensor device and related fabrication methods

US

 

13/458947

 

Freescale Semiconductor, Inc.

 

Mim capacitor formation method and structure

 

Schedule IB - 207

--------------------------------------------------------------------------------


 

US

 

13/458950

 

Freescale Semiconductor, Inc.

 

Microelectromechanical systems devices and methods for the fabrication thereof

US

 

13/459344

 

Freescale Semiconductor, Inc.

 

Erasing a non-volatile memory (nvm) system having error correction code (ecc)

US

 

13/459500

 

Freescale Semiconductor, Inc.

 

Non-volatile memory (nvm) reset sequence with built-in read check

US

 

13/459545

 

Freescale Semiconductor, Inc.

 

Method the configure serial communications and device thereof

US

 

13/459841

 

Freescale Semiconductor, Inc.

 

Fifo buffer system providing same clock cycle response to pop commands

US

 

13/460020

 

Freescale Semiconductor, Inc.

 

Glass frit wafer bond protective structure

US

 

13/460213

 

Freescale Semiconductor, Inc.

 

Method and system for wafer and strip level batch die attach assembly

US

 

13/460226

 

Freescale Semiconductor, Inc.

 

Method and apparatus for radio-frequency controllable led lamp fixture antenna

US

 

13/460287

 

Freescale Semiconductor, Inc.

 

Virtualized Instruction Extensions for System Partitioning

US

 

13/460719

 

Freescale Semiconductor, Inc.

 

Cryptographic Processing with Random Number Generator Checking

US

 

13/461799

 

Freescale Semiconductor, Inc.

 

Semiconductor device with heat spreader

US

 

13/461801

 

Freescale Semiconductor, Inc.

 

Semiconductor device with staggered leads

US

 

13/462823

 

Freescale Semiconductor, Inc.

 

Method and system for tesing oscillating circuit

US

 

13/462827

 

Freescale Semiconductor, Inc.

 

Flank wettable semiconductor device

US

 

13/462993

 

Freescale Semiconductor, Inc.

 

Apparatus and method for dynamic allocation of execution queues

US

 

13/463034

 

Freescale Semiconductor, Inc.

 

Verification of Design Derived From Power Intent

US

 

13/465046

 

Freescale Semiconductor, Inc.

 

Low pass filter circuit

US

 

13/465651

 

Freescale Semiconductor, Inc.

 

Tester and method for testing a strip of devices

US

 

13/465761

 

Freescale Semiconductor, Inc.

 

Semiconductor Device with Drain-End Drift Diminution

US

 

13/466642

 

Freescale Semiconductor, Inc.

 

Mismatch verification device and methods thereof

US

 

13/470448

 

Freescale Semiconductor, Inc.

 

Passivated test structures to enable saw singulation of wafer

US

 

13/471402

 

Freescale Semiconductor, Inc.

 

Cell Balance Configuration for Pin Count Reduction

US

 

13/472319

 

Freescale Semiconductor, Inc.

 

Systems and methods for providing semaphore-based protection of system resources

US

 

13/475947

 

Freescale Semiconductor, Inc.

 

Tamper detector for secure module

US

 

13/475948

 

Freescale Semiconductor, Inc.

 

Memory built-in-self-testing in multi-core integrated circuit

 

Schedule IB - 208

--------------------------------------------------------------------------------


 

US

 

13/476711

 

Freescale Semiconductor, Inc.

 

Test flow to detect a latent leaky bit of a non-volatile memory

US

 

13/477764

 

Freescale Semiconductor, Inc.

 

Low-temperature flip chip die attach

US

 

13/478557

 

Freescale Semiconductor, Inc.

 

Cavity-type semiconductor package and method of packaging same

US

 

13/479168

 

Freescale Semiconductor, Inc.

 

Sensor device and related operating methods

US

 

13/479319

 

Freescale Semiconductor, Inc.

 

Non-overlapping clock generator circuit and method

US

 

13/479668

 

Freescale Semiconductor, Inc.

 

Photronic device with reflector and method for forming

US

 

13/480924

 

Freescale Semiconductor, Inc.

 

Methods of forming voltage limiting devices

US

 

13/480931

 

Freescale Semiconductor, Inc.

 

Transistors with dual layer passivation

US

 

13/480971

 

Freescale Semiconductor, Inc.

 

State retention supply voltage distribution using clock network shielding

US

 

13/480977

 

Freescale Semiconductor, Inc.

 

Vehicle-borne radar systems with continuous-time, sigma delta analog-to-digital
converters, and methods of their operation

US

 

13/481908

 

Freescale Semiconductor, Inc.

 

Handling of wake-up messages in controller area networks

US

 

13/482332

 

Freescale Semiconductor, Inc.

 

MEMS Sensor With Stress Isolation and Method of Fabrication

US

 

13/483064

 

Freescale Semiconductor, Inc.

 

Semiconductor device with redistributed contacts

US

 

13/483069

 

Freescale Semiconductor, Inc.

 

Multi-core wire

US

 

13/483764

 

Freescale Semiconductor, Inc.

 

Multi-port register file with multiplexed data

US

 

13/483968

 

Freescale Semiconductor, Inc.

 

Stress-based techniques for detecting an imminent readfailure in a non-volatile
memory array

US

 

13/484022

 

Freescale Semiconductor, Inc.

 

Techniques for checking computer-aided design layers of a device to reduce the
occurrence of missing deck rules

US

 

13/484304

 

Freescale Semiconductor, Inc.

 

Sampling switch circuit that uses correlated level shifting

US

 

13/484326

 

Freescale Semiconductor, Inc.

 

Circuitry including resistive random access memory storage cells and methods for
forming same

US

 

13/484328

 

Freescale Semiconductor, Inc.

 

Techniques for electromigration stress determination in interconnects of an
integrated circuit

US

 

13/484353

 

Freescale Semiconductor, Inc.

 

Mold compound compatibility test system and methods thereof

 

Schedule IB - 209

--------------------------------------------------------------------------------


 

US

 

13/484664

 

Freescale Semiconductor, Inc.

 

System, method and apparatus for high power leadless surface mounted
semiconductor package

US

 

13/484859

 

Freescale Semiconductor, Inc.

 

Dynamic logic circuit

US

 

13/484870

 

Freescale Semiconductor, Inc.

 

Dynamic logic circuit

US

 

13/485078

 

Freescale Semiconductor, Inc.

 

Processor resource and execution protection methods and apparatus

US

 

13/485120

 

Freescale Semiconductor, Inc.

 

Virtualized interrupt delay mechanism

US

 

13/485742

 

Freescale Semiconductor, Inc.

 

Voltage-controlled oscillators and related systems

US

 

13/485873

 

Freescale Semiconductor, Inc.

 

Methods and structures for split gate memory

US

 

13/485886

 

Freescale Semiconductor, Inc.

 

Methods and structures for reducing heat exposure of thermally sensitive
semiconductor devices

US

 

13/485912

 

Freescale Semiconductor, Inc.

 

Integrated circuit die assembly with heat spreader

US

 

13/486641

 

Freescale Semiconductor, Inc.

 

Field focusing features in a reram cell

US

 

13/486690

 

Freescale Semiconductor, Inc.

 

Field focusing features in a reram cell

US

 

13/488446

 

Freescale Semiconductor, Inc.

 

Method for determining coordinates

US

 

13/488452

 

Freescale Semiconductor, Inc.

 

Test equipment manifold interface

US

 

13/489139

 

Freescale Semiconductor, Inc.

 

Inductive element with interrupter region and method for forming

US

 

13/489460

 

Freescale Semiconductor, Inc.

 

Backlit video display with dynamic luminance scaling

US

 

13/489462

 

Freescale Semiconductor, Inc.

 

Method of assembling semiconductor device

US

 

13/489466

 

Freescale Semiconductor, Inc.

 

Method of apparatus for molding semiconductor device

US

 

13/489471

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of packaging same

US

 

13/490451

 

Freescale Semiconductor, Inc.

 

Stacked die semiconductor package

US

 

13/491712

 

Freescale Semiconductor, Inc.

 

Clocked memory with latching predecoder circuitry

US

 

13/491722

 

Freescale Semiconductor, Inc.

 

Clocked memory with word line activation during a first portion of the clock
cycle

US

 

13/491760

 

Freescale Semiconductor, Inc.

 

Integrating formation of a replacement gate transistor and a non-volatile memory
cell using an interlayer dielectric

US

 

13/491771

 

Freescale Semiconductor, Inc.

 

Integrating formation of a replacement gate transistor and a non-volatile memory
cell using a high-k dielectric

US

 

13/493814

 

Freescale Semiconductor, Inc.

 

Modified high-k gate dielectric stack

 

Schedule IB - 210

--------------------------------------------------------------------------------


 

US

 

13/494160

 

Freescale Semiconductor, Inc.

 

Test vehicles for encapsulated semiconductor device packages

US

 

13/494501

 

Freescale Semiconductor, Inc.

 

Vrs interface with 1/t arming function

US

 

13/495011

 

Freescale Semiconductor, Inc.

 

Semiconductor device die bonding

US

 

13/495013

 

Freescale Semiconductor, Inc.

 

Method of testing parallel power connections of semiconductor device

US

 

13/500362

 

Freescale Semiconductor, Inc.

 

Pixel data processing apparatus and method of processing pixel data

US

 

13/500691

 

Freescale Semiconductor, Inc.

 

Integrated circuits and methods for debugging

US

 

13/500700

 

Freescale Semiconductor, Inc.

 

Response to wearout in an electronic device

US

 

13/501472

 

Freescale Semiconductor, Inc.

 

Conference call system, method, and computer program product

US

 

13/502378

 

Freescale Semiconductor, Inc.

 

Memory device and method for sensing a content of a memory cell

US

 

13/503861

 

Freescale Semiconductor, Inc.

 

Vertical power transistor device, semiconductor die and method of manufacturing
a vertical power transistor device

US

 

13/503862

 

Freescale Semiconductor, Inc.

 

Integrated circuit and method for reduction of supply voltage changes

US

 

13/504737

 

Freescale Semiconductor, Inc.

 

Integrated circuit and method for reducing violations of a timing constraint

US

 

13/508066

 

Freescale Semiconductor, Inc.

 

Receiver and method for equalizing signals

US

 

13/508091

 

Freescale Semiconductor, Inc.

 

Area efficient counters array system and method for updating counters

US

 

13/508279

 

Freescale Semiconductor, Inc.

 

Advanced communication controller unit and method for recording protocol events

US

 

13/509922

 

Freescale Semiconductor, Inc.

 

Bypass capacitor circuit and method of providing a bypass capacitance for an
integrated circuit die

US

 

13/510011

 

Freescale Semiconductor, Inc.

 

Pump system and motorized vehicle

US

 

13/510103

 

Freescale Semiconductor, Inc.

 

Method for compensating a timing signal, an integrated circuit and electronic
device

US

 

13/510312

 

Freescale Semiconductor, Inc.

 

Method and system for enabling access to functionality provided by resources
outside of an operating system environment

US

 

13/511321

 

Freescale Semiconductor, Inc.

 

Integrated circuit comprising reference voltage generation circuitry and
electronic device

US

 

13/511974

 

Freescale Semiconductor, Inc.

 

Multi-chip device with temperature control element for temperature calibration

 

Schedule IB - 211

--------------------------------------------------------------------------------


 

US

 

13/517842

 

Freescale Semiconductor, Inc.

 

Redistributed chip packaging with thermal contact to device backside

US

 

13/521478

 

Freescale Semiconductor, Inc.

 

A network element, telecommunication system, integrated circuit and a method for
providing a telephony connection

US

 

13/522382

 

Freescale Semiconductor, Inc.

 

Debugger system, method and computer program product for debugging instructions

US

 

13/522865

 

Freescale Semiconductor, Inc.

 

Chip damage detection device for a semiconductor integrated circuit

US

 

13/523675

 

Freescale Semiconductor, Inc.

 

Sensing device and related operating methods

US

 

13/524555

 

Freescale Semiconductor, Inc.

 

Sense amplifier circuit

US

 

13/524918

 

Freescale Semiconductor, Inc.

 

System and method for improved job processing to reduce contention for shared
resources

US

 

13/524947

 

Freescale Semiconductor, Inc.

 

System and method for improved job processing

US

 

13/525347

 

Freescale Semiconductor, Inc.

 

Power management system for electronic circuit

US

 

13/525348

 

Freescale Semiconductor, Inc.

 

System for reducing memory latency in processor

US

 

13/525353

 

Freescale Semiconductor, Inc.

 

System and method for memory testing in electronic circuits

US

 

13/525494

 

Freescale Semiconductor, Inc.

 

Temporal multithreading

US

 

13/525882

 

Freescale Semiconductor, Inc.

 

Synchronous Rectifier Timer for Discontinuous Mode DC/DC Converter

US

 

13/526279

 

Freescale Semiconductor, Inc.

 

Mems sensor device with multi-stimulus sensing

US

 

13/528375

 

Freescale Semiconductor, Inc.

 

Trench FET with Source Recess Etch

US

 

13/529589

 

Freescale Semiconductor, Inc.

 

Semiconductor Device with Floating RESURF Region

US

 

13/529595

 

Freescale Semiconductor, Inc.

 

Semiconductor Device Apparatus and Assembly with Opposite Die Orientations

US

 

13/529601

 

Freescale Semiconductor, Inc.

 

Cell routability prioritization

US

 

13/530081

 

Freescale Semiconductor, Inc.

 

Scan testing of integrated circuits and on-chip modules

US

 

13/530085

 

Freescale Semiconductor, Inc.

 

Channel diagnostic system for sent receiver

US

 

13/530095

 

Freescale Semiconductor, Inc.

 

System for reducing dynamic power consumption of wakeup source

US

 

13/530117

 

Freescale Semiconductor, Inc.

 

Method of making surface mount stacked semiconductor devices

US

 

13/530118

 

Freescale Semiconductor, Inc.

 

Semiconductor device with redistributed contacts

 

Schedule IB - 212

--------------------------------------------------------------------------------


 

US

 

13/530123

 

Freescale Semiconductor, Inc.

 

System and method for inspecting free air ball

US

 

13/530169

 

Freescale Semiconductor, Inc.

 

Emulated electrically erasable memory having an address ram for data stored in
flash memory

US

 

13/531317

 

Freescale Semiconductor, Inc.

 

Equivalence classes over parameter state space

US

 

13/532804

 

Freescale Semiconductor, Inc.

 

System and method for soft error detection in memory devices

US

 

13/532973

 

Freescale Semiconductor, Inc.

 

Method for preconditioning thin film storage array for data retention

US

 

13/533501

 

Freescale Semiconductor, Inc.

 

Image rejection for low if receivers

US

 

13/533610

 

Freescale Semiconductor, Inc.

 

Semiconductor Device with Selectively Etched Surface Passivation

US

 

13/533645

 

Freescale Semiconductor, Inc.

 

Codeword error injection via checkbit modification

US

 

13/533651

 

Freescale Semiconductor, Inc.

 

Semiconductor Device with Selectively Etched Surface Passivation

US

 

13/534971

 

Freescale Semiconductor, Inc.

 

Methods for forming high gain tunable bipolar transistors

US

 

13/535028

 

Freescale Semiconductor, Inc.

 

Methods and structures for reducing heat exposure of thermally sensitive
semiconductor devices

US

 

13/535438

 

Freescale Semiconductor, Inc.

 

Film-assist molded gel-fill cavity package with overflow reservoir

US

 

13/536307

 

Freescale Semiconductor, Inc.

 

Split gate programming

US

 

13/536694

 

Freescale Semiconductor, Inc.

 

Method for Analyzing Placement Context Sensitivity of Standard Cells

US

 

13/537209

 

Freescale Semiconductor, Inc.

 

Memory with word line access control

US

 

13/537299

 

Freescale Semiconductor, Inc.

 

Schottky Diode with Leakage Current Control Structures

US

 

13/537308

 

Freescale Semiconductor, Inc.

 

Analog to digital conversion architecture and method with input and reference
voltage scaling

US

 

13/537388

 

Freescale Semiconductor, Inc.

 

A semiconductor package structure having an air gap and method for forming

US

 

13/537392

 

Freescale Semiconductor, Inc.

 

Semiconductor device package and method of manufacture

US

 

13/537619

 

Freescale Semiconductor, Inc.

 

High breakdown voltage ldmos device

US

 

13/538200

 

Freescale Semiconductor, Inc.

 

Method and device for low power control

US

 

13/538496

 

Freescale Semiconductor, Inc.

 

Systems and methods for analyzing transactions in a computer system

 

Schedule IB - 213

--------------------------------------------------------------------------------


 

US

 

13/538529

 

Freescale Semiconductor, Inc.

 

Semiconductor device and driver circuit with drain and isolation structure
interconnected through a diode circuit, and method of manufacture thereof

US

 

13/538565

 

Freescale Semiconductor, Inc.

 

Semiconductor device and driver circuit with source and isolation structure
interconnected through a diode circuit, and method of manufacature thereof

US

 

13/538577

 

Freescale Semiconductor, Inc.

 

Semiconductor device and driver circuit with a current carrying region and
isolation structure interconnected through a resistor circuit, and method of
manufacture thereof

US

 

13/538585

 

Freescale Semiconductor, Inc.

 

Power transistor with heat dissipation and method therefore

US

 

13/539070

 

Freescale Semiconductor, Inc.

 

Applications for Nanopillar Structures

US

 

13/539394

 

Freescale Semiconductor, Inc.

 

Static timing analysis adjustments for aging effects

US

 

13/540606

 

Freescale Semiconductor, Inc.

 

Virtualized trusted descriptors

US

 

13/540634

 

Freescale Semiconductor, Inc.

 

Digital glitch filter

US

 

13/544181

 

Freescale Semiconductor, Inc.

 

Angular rate sensor with quadrature error compensation

US

 

13/544430

 

Freescale Semiconductor, Inc.

 

Device package with rigid interconnect structure connecting die and substrate
and method thereof

US

 

13/545746

 

Freescale Semiconductor, Inc.

 

Bipolar transistor with high breakdown voltage

US

 

13/545774

 

Freescale Semiconductor, Inc.

 

High isolation switch

US

 

13/546902

 

Freescale Semiconductor, Inc.

 

Sensor Package and Method of Forming Same

US

 

13/547042

 

Freescale Semiconductor, Inc.

 

Bandgap reference circuit and regulator circuit with common amplifier

US

 

13/547045

 

Freescale Semiconductor, Inc.

 

Method and system for booting electronic device from nand flash memory

US

 

13/547049

 

Freescale Semiconductor, Inc.

 

System for testing error detection circuits

US

 

13/548304

 

Freescale Semiconductor, Inc.

 

Shallow trench isolation for soi structures combining sidewall spacer and bottom
liner

US

 

13/548843

 

Freescale Semiconductor, Inc.

 

Methods and structures for multiport memory devices

US

 

13/548846

 

Freescale Semiconductor, Inc.

 

Word line driver circuits and methods for sram bit cell with reduced bit line
pre-charge voltage

US

 

13/548848

 

Freescale Semiconductor, Inc.

 

Sram bit cell with reduced bit line precharge voltage

US

 

13/549040

 

Freescale Semiconductor, Inc.

 

Classifying processor testcases

 

Schedule IB - 214

--------------------------------------------------------------------------------


 

US

 

13/549342

 

Freescale Semiconductor, Inc.

 

Core-affine processing on symmetric multiprocessing systems

US

 

13/549515

 

Freescale Semiconductor, Inc.

 

Proximity or touch sensor

US

 

13/549517

 

Freescale Semiconductor, Inc.

 

Qfn device and lead frame therefor

US

 

13/549518

 

Freescale Semiconductor, Inc.

 

Power device and method of packaging same

US

 

13/550627

 

Freescale Semiconductor, Inc.

 

Packaged semiconductor die with power rail pads

US

 

13/550676

 

Freescale Semiconductor, Inc.

 

Error detection at an oscillator

US

 

13/550722

 

Freescale Semiconductor, Inc.

 

Methods for forming a micro electro-mechanical device

US

 

13/551220

 

Freescale Semiconductor, Inc.

 

Techniques for reducing processor power consumption through dynamic processor
resource allocation

US

 

13/552527

 

Freescale Semiconductor, Inc.

 

Virtualized protected storage

US

 

13/554034

 

Freescale Semiconductor, Inc.

 

Semiconductor package design providing reduced electromagnetic coupling between
circuit components

US

 

13/554828

 

Freescale Semiconductor, Inc.

 

Method and System for Phase Compensation in Multi-Path Communication Device

US

 

13/555848

 

Freescale Semiconductor, Inc.

 

Configurable multistage charge pump using a supply detect scheme

US

 

13/556257

 

Freescale Semiconductor, Inc.

 

Prediction of Electronic Component Behavior in Bus-Based Systems

US

 

13/557449

 

Freescale Semiconductor, Inc.

 

Methods and systems for adjusting nvm cell bias conditions for read/verify
operations to compensate for performance degradation

US

 

13/557481

 

Freescale Semiconductor, Inc.

 

Methods and systems for adjusting nvm cell bias conditions based upon operating
temperature to reduce performance degradation

US

 

13/557629

 

Freescale Semiconductor, Inc.

 

Methods and systems for adjusting nvm cell bias conditions for program/erase
operations to reduce performance degradation

US

 

13/560010

 

Freescale Semiconductor, Inc.

 

Single-event latch-up prevention techniques for a semiconductor device

US

 

13/560533

 

Freescale Semiconductor, Inc.

 

Hybrid transistor

US

 

13/561959

 

Freescale Semiconductor, Inc.

 

Ldmos device and method for improved soa

US

 

13/561990

 

Freescale Semiconductor, Inc.

 

Methods for producing stacked electrostatic discharge clamps

US

 

13/562398

 

Freescale Semiconductor, Inc.

 

Method for plating a semiconductor package lead

US

 

13/562443

 

Freescale Semiconductor, Inc.

 

Method and system for derived layer checking for semiconductor device

 

Schedule IB - 215

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

design

US

 

13/562534

 

Freescale Semiconductor, Inc.

 

Method for forming an electrical connection between metal layers

US

 

13/562538

 

Freescale Semiconductor, Inc.

 

Method for forming an electrical connection between metal layers

US

 

13/562853

 

Freescale Semiconductor, Inc.

 

Capacitive pressure sensor in an overmolded package

US

 

13/563224

 

Freescale Semiconductor, Inc.

 

Devices and methods for controlling memory cell precharge operations

US

 

13/563233

 

Freescale Semiconductor, Inc.

 

Reram device structure

US

 

13/564490

 

Freescale Semiconductor, Inc.

 

Space efficient checkpoint facility and technique for processor with integrally
indexed register mapping and free-list arrays

US

 

13/564505

 

Freescale Semiconductor, Inc.

 

Variable reluctance sensor interface with integration based arming threshold

US

 

13/566363

 

Freescale Semiconductor, Inc.

 

Method and apparatus for limiting access to an integrated circuit (ic)

US

 

13/567035

 

Freescale Semiconductor, Inc.

 

Memory device

US

 

13/569148

 

Freescale Semiconductor, Inc.

 

Block-based crest factor reduction

US

 

13/570843

 

Freescale Semiconductor, Inc.

 

Interrupt priority management using partition-based priority blocking processor
registers

US

 

13/570874

 

Freescale Semiconductor, Inc.

 

Processor interrupt interface with interrupt partitioning and virtualization
enhancements

US

 

13/574889

 

Freescale Semiconductor, Inc.

 

Integrated circuit device and method of using combinatorial logic in a data
processing circuit

US

 

13/577072

 

Freescale Semiconductor, Inc.

 

Data processing method, data processor and apparatus including a data processor

US

 

13/577937

 

Freescale Semiconductor, Inc.

 

Integrated circuit design tool apparatus and method of designing an integrated
circuit

US

 

13/578276

 

Freescale Semiconductor, Inc.

 

Detector and method for detecting an oscillatory signal among noise

US

 

13/580583

 

Freescale Semiconductor, Inc.

 

Integrated circuit device comprising clock gating circuitry, electronic device
and method for dynamically configuring clock gating

US

 

13/582524

 

Freescale Semiconductor, Inc.

 

Token bucket management apparatus and method of managing a token bucket

US

 

13/582769

 

Freescale Semiconductor, Inc.

 

Integrated circuit device, signal processing system, electronic device and
method therefor

US

 

13/588194

 

Freescale Semiconductor, Inc.

 

Selective Memory Scrubbing Based on Data Type

 

Schedule IB - 216

--------------------------------------------------------------------------------


 

US

 

13/588205

 

Freescale Semiconductor, Inc.

 

Sensor packages and method of packaging dies of various sizes

US

 

13/588243

 

Freescale Semiconductor, Inc.

 

Data type dependent memory scrubbing

US

 

13/589249

 

Freescale Semiconductor, Inc.

 

Split-gate memory cells having select-gate sidewall metal silicide regions and
related manufacturing methods

US

 

13/589580

 

Freescale Semiconductor, Inc.

 

Random timeslot controller for enabling built-in self test module

US

 

13/590411

 

Freescale Semiconductor, Inc.

 

Bipolar transistor

US

 

13/590995

 

Freescale Semiconductor, Inc.

 

Semiconductor device with hci protection region

US

 

13/591924

 

Freescale Semiconductor, Inc.

 

Stacked microelectronic packages having sidewall conductors and methods for the
fabrication thereof

US

 

13/591969

 

Freescale Semiconductor, Inc.

 

Stacked microelectronic packages having patterened sidewall conductors and
methods for the fabrication thereof

US

 

13/591990

 

Freescale Semiconductor, Inc.

 

Stacked microelectronic packages having sidewall conductors and methods for the
fabrication thereof

US

 

13/592764

 

Freescale Semiconductor, Inc.

 

Sensor Packages and Method of Packaging Dies of Differing Sizes

US

 

13/593006

 

Freescale Semiconductor, Inc.

 

Merging Line and Condition Coverage Data

US

 

13/593608

 

Freescale Semiconductor, Inc.

 

Devices with zener triggered esd protection

US

 

13/593677

 

Freescale Semiconductor, Inc.

 

Low dropout voltage regulator with a floating voltage reference

US

 

13/594732

 

Freescale Semiconductor, Inc.

 

Copper Ball Bond Features and Structure

US

 

13/595282

 

Freescale Semiconductor, Inc.

 

Adaptive error correction for non-volatile memories

US

 

13/596112

 

Freescale Semiconductor, Inc.

 

Low power, high resolution timing generator for ultra-wide bandwidth
communication systems

US

 

13/596337

 

Freescale Semiconductor, Inc.

 

Device matching tool and methods thereof

US

 

13/596764

 

Freescale Semiconductor, Inc.

 

Non-volatile memory (nvm) that uses soft programming

US

 

13/596802

 

Freescale Semiconductor, Inc.

 

Thermally Enhanced Electronic Component Packages with Through Mold Vias

US

 

13/596881

 

Freescale Semiconductor, Inc.

 

Method and apparatus for filtering trace information

US

 

13/596886

 

Freescale Semiconductor, Inc.

 

Method and apparatus for filtering trace information

US

 

13/597824

 

Freescale Semiconductor, Inc.

 

Sensor Packaging Method and Sensor Packages

 

Schedule IB - 217

--------------------------------------------------------------------------------


 

US

 

13/598240

 

Freescale Semiconductor, Inc.

 

Data processor device for handling a watchpoint and method thereof

US

 

13/598763

 

Freescale Semiconductor, Inc.

 

Pressure sensor with differential capacitive output

US

 

13/599244

 

Freescale Semiconductor, Inc.

 

Esd protection device

US

 

13/599388

 

Freescale Semiconductor, Inc.

 

Identification mechanism for semiconductor device die

US

 

13/600364

 

Freescale Semiconductor, Inc.

 

Heat spreader for use within a packaged semiconductor device

US

 

13/600648

 

Freescale Semiconductor, Inc.

 

Leadframes, air-cavity packages, and electronic devices with offset vent holes,
and methods of their manufacture

US

 

13/601746

 

Freescale Semiconductor, Inc.

 

Semiconductor device structures and methods for copper bond pads

US

 

13/601831

 

Freescale Semiconductor, Inc.

 

Zener diode device and fabrication

US

 

13/601973

 

Freescale Semiconductor, Inc.

 

Virtualized local storage

US

 

13/601987

 

Freescale Semiconductor, Inc.

 

Secure provisioning in an untrusted environment

US

 

13/601993

 

Freescale Semiconductor, Inc.

 

Circuit for secure provisioning in an untrusted environment

US

 

13/602199

 

Freescale Semiconductor, Inc.

 

System for compensating for variations in clock signal frequency

US

 

13/603402

 

Freescale Semiconductor, Inc.

 

Automatic Verification of Dependency

US

 

13/603653

 

Freescale Semiconductor, Inc.

 

Trace messaging device and methods thereof

US

 

13/603801

 

Freescale Semiconductor, Inc.

 

Gan Dual Field Plate Device with Single Field Plate Metal

US

 

13/604639

 

Freescale Semiconductor, Inc.

 

Processor with programmable virtual ports

US

 

13/604641

 

Freescale Semiconductor, Inc.

 

Method and apparatus for monitoring free air ball (fab) formation in wire
bonding

US

 

13/604646

 

Freescale Semiconductor, Inc.

 

Touch pad capacitive sensor circuit

US

 

13/605214

 

Freescale Semiconductor, Inc.

 

Semiconductor device with diagonal conduction path

US

 

13/605357

 

Freescale Semiconductor, Inc.

 

Tunable schottky diode

US

 

13/605385

 

Freescale Semiconductor, Inc.

 

Reconfigurable flip-flop

US

 

13/605662

 

Freescale Semiconductor, Inc.

 

Bandgap reference circuit with startup circuit and method of operation

US

 

13/605984

 

Freescale Semiconductor, Inc.

 

Master slave flip-flop with low power consumption

US

 

13/605985

 

Freescale Semiconductor, Inc.

 

Voltage level shifter

US

 

13/605987

 

Freescale Semiconductor, Inc.

 

Voltage level shifter

US

 

13/605990

 

Freescale Semiconductor, Inc.

 

Lead frame for assembling semiconductor device

 

Schedule IB - 218

--------------------------------------------------------------------------------


 

US

 

13/606438

 

Freescale Semiconductor, Inc.

 

Semiconductor device and related fabrication methods

US

 

13/606797

 

Freescale Semiconductor, Inc.

 

Semiconductor device and related fabrication methods

US

 

13/606858

 

Freescale Semiconductor, Inc.

 

Reducing Leakage in Standard Cells

US

 

13/606980

 

Freescale Semiconductor, Inc.

 

Assertion-based design partitioning

US

 

13/607730

 

Freescale Semiconductor, Inc.

 

Oscillator circuit for generating clock signal

US

 

13/607731

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of assembling same

US

 

13/607732

 

Freescale Semiconductor, Inc.

 

Microwave adaptors and related oscillator systems

US

 

13/607734

 

Freescale Semiconductor, Inc.

 

Trimming circuit for clock source

US

 

13/607735

 

Freescale Semiconductor, Inc.

 

Power adapter and electrical connector therefor

US

 

13/607736

 

Freescale Semiconductor, Inc.

 

System on chip and control module therefor

US

 

13/607787

 

Freescale Semiconductor, Inc.

 

Method of designing integrated circuit that accounts for device aging

US

 

13/607810

 

Freescale Semiconductor, Inc.

 

Timing control in synchronous memory data transfer

US

 

13/607812

 

Freescale Semiconductor, Inc.

 

Oscillator circuit

US

 

13/609281

 

Freescale Semiconductor, Inc.

 

Power mosfet structure and method

US

 

13/609282

 

Freescale Semiconductor, Inc.

 

Comparator and relaxation oscillator employing same

US

 

13/609283

 

Freescale Semiconductor, Inc.

 

Reconfigurable integrated circuit

US

 

13/610488

 

Freescale Semiconductor, Inc.

 

Microelectronic packages having trench vias and methods for the manufacture
thereof

US

 

13/610901

 

Freescale Semiconductor, Inc.

 

Power mosfet current sense structure and method

US

 

13/611076

 

Freescale Semiconductor, Inc.

 

Techniques for reducing inductance in through-die vias of an electronic assembly

US

 

13/611793

 

Freescale Semiconductor, Inc.

 

Semiconductor devices with impedance matching circuits, and methods of
manufacture thereof

US

 

13/612231

 

Freescale Semiconductor, Inc.

 

Trench semiconductor devices with edge termination structures, and methods of
manufacture thereof

US

 

13/613614

 

Freescale Semiconductor, Inc.

 

Transistors with immersed contacts

US

 

13/613630

 

Freescale Semiconductor, Inc.

 

Methods for testing a memory embedded in an integrated circuit

US

 

13/613979

 

Freescale Semiconductor, Inc.

 

High power semiconductor package subsystems

US

 

13/614448

 

Freescale Semiconductor, Inc.

 

Method and System for Calibrating an Inertial Sensor

 

Schedule IB - 219

--------------------------------------------------------------------------------


 

US

 

13/614722

 

Freescale Semiconductor, Inc.

 

Ldmos with enhanced safe operating area (soa) and method therefor

US

 

13/614850

 

Freescale Semiconductor, Inc.

 

Quiescent current determination using in-package voltage measurements

US

 

13/616169

 

Freescale Semiconductor, Inc.

 

Non-volatile memory (nvm) with adaptive write operations

US

 

13/616206

 

Freescale Semiconductor, Inc.

 

Nvm with charge pump and method therefor

US

 

13/616922

 

Freescale Semiconductor, Inc.

 

Systems and methods for code protection in non-volatile memory systems

US

 

13/617851

 

Freescale Semiconductor, Inc.

 

Thermally Enhanced Package with Lid Heat Spreader

US

 

13/618185

 

Freescale Semiconductor, Inc.

 

Matrix Lid Heatspreader for Flip Chip Package

US

 

13/624232

 

Freescale Semiconductor, Inc.

 

Method and apparatus for multi-chip structure semiconductor package

US

 

13/627327

 

Freescale Semiconductor, Inc.

 

Voltage translation circuit

US

 

13/627333

 

Freescale Semiconductor, Inc.

 

Phase locked loop with burn-in mode

US

 

13/628814

 

Freescale Semiconductor, Inc.

 

Thermal sensor system and method based on current ratio

US

 

13/628939

 

Freescale Semiconductor, Inc.

 

Thermal sensor system and method based on current ratio

US

 

13/629643

 

Freescale Semiconductor, Inc.

 

Phase locked loop with power supply control

US

 

13/630346

 

Freescale Semiconductor, Inc.

 

Techniques for Utilizing Transaction Lookaside Buffer Entry Numbers to Improve
Processor Performance

US

 

13/630996

 

Freescale Semiconductor, Inc.

 

Method and apparatus to improve reliability of vias

US

 

13/632549

 

Freescale Semiconductor, Inc.

 

Method and system for automatically controlling the insertion of control word in
CPRI daisy chain configuration

US

 

13/632616

 

Freescale Semiconductor, Inc.

 

Multiply and accumulate feedback

US

 

13/633124

 

Freescale Semiconductor, Inc.

 

Split gate flash cell

US

 

13/634716

 

Freescale Semiconductor, Inc.

 

Power gating control module, integrated circuit device, signal processing
system, electronic device, and method therefor

US

 

13/634726

 

Freescale Semiconductor, Inc.

 

Integrated circuit device, calibration module, and method therefor

US

 

13/634730

 

Freescale Semiconductor, Inc.

 

Electronic circuit and method for state retention power gating

US

 

13/634755

 

Freescale Semiconductor, Inc.

 

Memory unit, information processing device, and method

US

 

13/634760

 

Freescale Semiconductor, Inc.

 

Method for providing data protection for data stored within a memory element and
integrated circuit device therefor

 

Schedule IB - 220

--------------------------------------------------------------------------------


 

US

 

13/634992

 

Freescale Semiconductor, Inc.

 

Integrated circuit, electronic device and method for configuring a signal path
for a timing sensitive signal

US

 

13/634999

 

Freescale Semiconductor, Inc.

 

Information processing device and method

US

 

13/635006

 

Freescale Semiconductor, Inc.

 

Integrated circuit device and method for generating a tuning signal for
calibrating a voltage controlled oscillator

US

 

13/635166

 

Freescale Semiconductor, Inc.

 

Voltage level shifter, decoupler for a voltage level shifter, and voltage
shifting method

US

 

13/635186

 

Freescale Semiconductor, Inc.

 

Voltage level shifter having a first operating mode and a second operating mode

US

 

13/635205

 

Freescale Semiconductor, Inc.

 

Multi-channel sniffer system and method for multi-channel sniffer
synchronization

US

 

13/635214

 

Freescale Semiconductor, Inc.

 

Audio communication device, method for outputting an audio signal, and
communication system

US

 

13/643358

 

Freescale Semiconductor, Inc.

 

Integrated circuit device, signal processing system and method for managing
power resources of a signal processing system

US

 

13/645050

 

Freescale Semiconductor, Inc.

 

Opportunistic cache replacement policy

US

 

13/647951

 

Freescale Semiconductor, Inc.

 

Latent slow bit detection for non-volatile memory

US

 

13/648501

 

Freescale Semiconductor, Inc.

 

Compiler optimized safety mechanism

US

 

13/649461

 

Freescale Semiconductor, Inc.

 

Method and System for Low Power Transmission and Data Alignment

US

 

13/650138

 

Freescale Semiconductor, Inc.

 

Timing event generation circuit for mobile communication device

US

 

13/650141

 

Freescale Semiconductor, Inc.

 

Processor switchable between test and debug modes

US

 

13/650872

 

Freescale Semiconductor, Inc.

 

Chip-level humidity protection

US

 

13/651995

 

Freescale Semiconductor, Inc.

 

Encapsulant for a semiconductor device

US

 

13/653155

 

Freescale Semiconductor, Inc.

 

Electronic circuits with variable attenuators and methods of their operation

US

 

13/656073

 

Freescale Semiconductor, Inc.

 

Flexible control mechanism for store gathering in a write buffer

US

 

13/656103

 

Freescale Semiconductor, Inc.

 

Resurf high voltage diode

US

 

13/656122

 

Freescale Semiconductor, Inc.

 

High voltage diode

US

 

13/656253

 

Freescale Semiconductor, Inc.

 

Dynamically biased output structure

US

 

13/656551

 

Freescale Semiconductor, Inc.

 

Amplifier calibration

US

 

13/657250

 

Freescale Semiconductor, Inc.

 

Packaging for semiconductor sensor devices and methods

 

Schedule IB - 221

--------------------------------------------------------------------------------


 

US

 

13/660243

 

Freescale Semiconductor, Inc.

 

A packaged integrated circuit having large solder pads and method for forming

US

 

13/661131

 

Freescale Semiconductor, Inc.

 

Via placement and electronic circuit design processing method and electronic
circuit design utilizing same

US

 

13/661157

 

Freescale Semiconductor, Inc.

 

Method of making a logic transistor and a non-volatile memory (nvm) cell

US

 

13/661377

 

Freescale Semiconductor, Inc.

 

Methods and structures for capping a structure with a protective coating

US

 

13/661861

 

Freescale Semiconductor, Inc.

 

Sram with improved write operation

US

 

13/663462

 

Freescale Semiconductor, Inc.

 

Semiconductor device with thermal dissipation lead frame

US

 

13/663636

 

Freescale Semiconductor, Inc.

 

Control gate word line driver circuit for multigate memory

US

 

13/663991

 

Freescale Semiconductor, Inc.

 

Production-test die temperature measurement

US

 

13/663998

 

Freescale Semiconductor, Inc.

 

Sensor single track trim using stationary hardware and fields

US

 

13/664565

 

Freescale Semiconductor, Inc.

 

System and method for assigning a message

US

 

13/665256

 

Freescale Semiconductor, Inc.

 

Systems and methods for determining aging damage for semiconductor devices

US

 

13/665518

 

Freescale Semiconductor, Inc.

 

Gate driver with desaturation detection and active clamping

US

 

13/665665

 

Freescale Semiconductor, Inc.

 

LDMOS Device with Minority Carrier Shunt Region

US

 

13/665840

 

Freescale Semiconductor, Inc.

 

Methods and integrated circuit package for sensing fluid properties

US

 

13/665864

 

Freescale Semiconductor, Inc.

 

Method and apparatus for a tunable driver circuit

US

 

13/665902

 

Freescale Semiconductor, Inc.

 

Lcd driver verification system

US

 

13/665903

 

Freescale Semiconductor, Inc.

 

Relaxation oscillator

US

 

13/665906

 

Freescale Semiconductor, Inc.

 

Memory controller for memory device

US

 

13/665917

 

Freescale Semiconductor, Inc.

 

Memory device redundancy management system

US

 

13/665921

 

Freescale Semiconductor, Inc.

 

System for generating gated clock signals

US

 

13/666289

 

Freescale Semiconductor, Inc.

 

Vector NCO and Twiddle Factor Generator

US

 

13/668496

 

Freescale Semiconductor, Inc.

 

Delay compensated continuous time sigma delta analog-to-digital converter

US

 

13/668951

 

Freescale Semiconductor, Inc.

 

Hardware-based memory initialization

US

 

13/671503

 

Freescale Semiconductor, Inc.

 

Semiconductor device and driver circuit with an active device and isolation
structure interconnected through a diode circuit, and method of manufacture
thereof

 

Schedule IB - 222

--------------------------------------------------------------------------------


 

US

 

13/671506

 

Freescale Semiconductor, Inc.

 

Semiconductor device and driver circuit with an active device and isolation
structure interconnected through a resistor circuit, and method of manufacture
thereof

US

 

13/671623

 

Freescale Semiconductor, Inc.

 

Zener triggered bipolar based esd protection device

US

 

13/671951

 

Freescale Semiconductor, Inc.

 

Offset error automatic calibration integrated circuit

US

 

13/673212

 

Freescale Semiconductor, Inc.

 

Wettable lead ends on a flat-pack no-lead microelectronic package

US

 

13/674367

 

Freescale Semiconductor, Inc.

 

Programming a non-volatile memory (nvm) system having error correction code
(ecc)

US

 

13/675008

 

Freescale Semiconductor, Inc.

 

Trace routing within a semiconductor package substrate

US

 

13/677800

 

Freescale Semiconductor, Inc.

 

Integrated circuit with degradation monitoring

US

 

13/678117

 

Freescale Semiconductor, Inc.

 

Temperature dependent timer circuit

US

 

13/678789

 

Freescale Semiconductor, Inc.

 

Table model circuit simulation acceleration using model caching

US

 

13/679481

 

Freescale Semiconductor, Inc.

 

Dynamic read scheme for high reliability high performance flash memory

US

 

13/679515

 

Freescale Semiconductor, Inc.

 

Non-volatile memory robust start-up using analog-to-digital converter

US

 

13/681401

 

Freescale Semiconductor, Inc.

 

Semiconductor wafer dicing method

US

 

13/681406

 

Freescale Semiconductor, Inc.

 

System and method for performing scan test

US

 

13/681437

 

Freescale Semiconductor, Inc.

 

Semiconductor device package with cap element

US

 

13/681956

 

Freescale Semiconductor, Inc.

 

Low-power voltage tamper detection

US

 

13/682350

 

Freescale Semiconductor, Inc.

 

Flexible control mechanism for store gathering in a write buffer

US

 

13/682367

 

Freescale Semiconductor, Inc.

 

Flexible control mechanism for store gathering in a write buffer

US

 

13/682558

 

Freescale Semiconductor, Inc.

 

Integrated circuit electrical protection device

US

 

13/682604

 

Freescale Semiconductor, Inc.

 

Trigger circuit and method for improved transient immunity

US

 

13/682749

 

Freescale Semiconductor, Inc.

 

Low power scan flip-flop cell

US

 

13/682751

 

Freescale Semiconductor, Inc.

 

Method and system for deblock filtering coded macroblocks

US

 

13/682755

 

Freescale Semiconductor, Inc.

 

System for data transfer between asynchronous clock domains

US

 

13/684840

 

Freescale Semiconductor, Inc.

 

Test structure activated by probe needle

US

 

13/686102

 

Freescale Semiconductor, Inc.

 

Electronic devices with cavity-type, permeable material filled packages, and
methods of their manufacture

 

Schedule IB - 223

--------------------------------------------------------------------------------


 

US

 

13/686889

 

Freescale Semiconductor, Inc.

 

Voltage ramp-up protection

US

 

13/686901

 

Freescale Semiconductor, Inc.

 

Method and integrated circuit that provides tracking between multiple regulated
voltages

US

 

13/687299

 

Freescale Semiconductor, Inc.

 

Inertial Sensor and Method of Levitation Effect Compensation

US

 

13/687424

 

Freescale Semiconductor, Inc.

 

Spring for Microelectromechanical Systems (MEMS) Device

US

 

13/688820

 

Freescale Semiconductor, Inc.

 

Electronic devices with embedded die interconnect structures, and methods of
manufacture thereof

US

 

13/689034

 

Freescale Semiconductor, Inc.

 

Semiconductor device package

US

 

13/689037

 

Freescale Semiconductor, Inc.

 

Systems and methods for delivering power in response to a connection event

US

 

13/689043

 

Freescale Semiconductor, Inc.

 

Systems and methods for controlling power in semiconductor circuits

US

 

13/689274

 

Freescale Semiconductor, Inc.

 

Methods for the fabrication of semiconductor devices including sub-isolation
buried layers

US

 

13/689331

 

Freescale Semiconductor, Inc.

 

Memory column drowsy control

US

 

13/689424

 

Freescale Semiconductor, Inc.

 

Providing an automatic optical inspection feature for solder joints on
semiconductor packages

US

 

13/689845

 

Freescale Semiconductor, Inc.

 

Semiconductor device packages providing enhanced exposed toe fillets

US

 

13/690046

 

Freescale Semiconductor, Inc.

 

Over voltage protection for a thin oxide load circuit

US

 

13/690336

 

Freescale Semiconductor, Inc.

 

Ac coupled level shifter

US

 

13/690888

 

Freescale Semiconductor, Inc.

 

Random access of a cache portion using an access module

US

 

13/695670

 

Freescale Semiconductor, Inc.

 

Integrated circuit, electronic device and esd protection therefor

US

 

13/698122

 

Freescale Semiconductor, Inc.

 

Power switching apparatus and method for improving current sense accuracy

US

 

13/701303

 

Freescale Semiconductor, Inc.

 

Integrated circuit device, electronic device and method for detecting timing
violations within a clock

US

 

13/709049

 

Freescale Semiconductor, Inc.

 

Embedded logic analyzer

US

 

13/709103

 

Freescale Semiconductor, Inc.

 

Reducing the Power Consumption of Memory Devices

US

 

13/712051

 

Freescale Semiconductor, Inc.

 

Integrated circuits including integrated passive devices and methods of
manufacture thereof

US

 

13/712070

 

Freescale Semiconductor, Inc.

 

Systems with adjustable sampling parameters and methods of their operation

US

 

13/714415

 

Freescale Semiconductor, Inc.

 

Band gap reference voltage generator

 

Schedule IB - 224

--------------------------------------------------------------------------------


 

US

 

13/716193

 

Freescale Semiconductor, Inc.

 

System and method for cleaning bond wire

US

 

13/716194

 

Freescale Semiconductor, Inc.

 

Rail to rail differential buffer input stage

US

 

13/717646

 

Freescale Semiconductor, Inc.

 

Multi-voltage domain circuit design verification method

US

 

13/718081

 

Freescale Semiconductor, Inc.

 

Semiconductor package signal routing using conductive vias

US

 

13/718598

 

Freescale Semiconductor, Inc.

 

Reducing mems stiction by introduction of a carbon barrier

US

 

13/718614

 

Freescale Semiconductor, Inc.

 

Reducing mems stiction by deposition of nanoclusters

US

 

13/723207

 

Freescale Semiconductor, Inc.

 

System for optimizing number of dies produced on a wafer

US

 

13/731242

 

Freescale Semiconductor, Inc.

 

Methods of forming 3-d circuits with integrated passive devices

US

 

13/732533

 

Freescale Semiconductor, Inc.

 

Suppression of redundant cache status updates

US

 

13/735049

 

Freescale Semiconductor, Inc.

 

System for reducing power consumption of electronic circuit

US

 

13/735050

 

Freescale Semiconductor, Inc.

 

System for managing uplink quality of service (q0s) in cellular network

US

 

13/735052

 

Freescale Semiconductor, Inc.

 

Bose-chaudhuri-hocquenghem (bch) decoder

US

 

13/735053

 

Freescale Semiconductor, Inc.

 

Configurable circuit and mesh structure for integrated circuit

US

 

13/735054

 

Freescale Semiconductor, Inc.

 

Integrated circuit design verification system

US

 

13/736310

 

Freescale Semiconductor, Inc.

 

Memory Having Improved Reliability for Certain Data Types

US

 

13/736322

 

Freescale Semiconductor, Inc.

 

Memory Using Voltage to Improve Reliability for Certain Data Types

US

 

13/736440

 

Freescale Semiconductor, Inc.

 

Schmitt Trigger Circuit with Near Rail-to-Rail Hysteresis

US

 

13/739732

 

Freescale Semiconductor, Inc.

 

Method and apparatus for testing random number generator tester

US

 

13/739749

 

Freescale Semiconductor, Inc.

 

Bus signal encoded with data and clock signals

US

 

13/740404

 

Freescale Semiconductor, Inc.

 

Methods and systems for pushing dirty linefill buffer contents to external bus
upon linefill request failures

US

 

13/740823

 

Freescale Semiconductor, Inc.

 

Transmission system

US

 

13/740862

 

Freescale Semiconductor, Inc.

 

Multiport memory with matching address and data line control

US

 

13/740868

 

Freescale Semiconductor, Inc.

 

Multiport memory with matching address control

US

 

13/741743

 

Freescale Semiconductor, Inc.

 

Microelectronic assembly having a heat spreader for a plurality of die

 

Schedule IB - 225

--------------------------------------------------------------------------------


 

US

 

13/742532

 

Freescale Semiconductor, Inc.

 

Digital to analog converter with current steering source for reduced glitch
energy error

US

 

13/742540

 

Freescale Semiconductor, Inc.

 

Reducing Output Voltage Ripple of Power Supplies

US

 

13/743323

 

Freescale Semiconductor, Inc.

 

Capacitor charging circuit with low sub-threshold transistor leakage current

US

 

13/743324

 

Freescale Semiconductor, Inc.

 

Well-biasing circuit for integrated circuit

US

 

13/745425

 

Freescale Semiconductor, Inc.

 

Dma-assisted irregular sampling sequences

US

 

13/746840

 

Freescale Semiconductor, Inc.

 

Systems and methods for reduced coupling between digital signal lines

US

 

13/746841

 

Freescale Semiconductor, Inc.

 

Systems and methods for adaptive soft programming for non-volatile memory using
temperature sensor

US

 

13/746874

 

Freescale Semiconductor, Inc.

 

Semiconductor devices and methods for configuring conductive elements

US

 

13/746891

 

Freescale Semiconductor, Inc.

 

Vector Comparator System for Finding a Peak Number

US

 

13/747088

 

Freescale Semiconductor, Inc.

 

Flash memory with bias voltage for word line/row driver

US

 

13/747094

 

Freescale Semiconductor, Inc.

 

Die edge sealing structures and related fabrication methods

US

 

13/747504

 

Freescale Semiconductor, Inc.

 

Dynamic detection method for latent slow-to-erase bit for high performance and
high reliability flash memory

US

 

13/747608

 

Freescale Semiconductor, Inc.

 

Manufacturing methods for laterally diffused metal oxide semiconductor devices

US

 

13/748076

 

Freescale Semiconductor, Inc.

 

Semiconductor Device with Enhanced 3D RESURF

US

 

13/748381

 

Freescale Semiconductor, Inc.

 

Systems and method for gyroscope calibration

US

 

13/748598

 

Freescale Semiconductor, Inc.

 

Power supply for integrated circuit

US

 

13/748796

 

Freescale Semiconductor, Inc.

 

Sigma-delta modulator with trimmed reference voltage for quantizer

US

 

13/748798

 

Freescale Semiconductor, Inc.

 

Methods and structures for dynamically calibrating reference voltage

US

 

13/748808

 

Freescale Semiconductor, Inc.

 

Method of making a non-volatile memory (nvm) cell structure

US

 

13/749542

 

Freescale Semiconductor, Inc.

 

Variable delay and setup time flip-flop

US

 

13/750057

 

Freescale Semiconductor, Inc.

 

Area-efficient high voltage bipolar-based esd protection targeting narrow design
windows

US

 

13/750419

 

Freescale Semiconductor, Inc.

 

Integrated circuit having varying substrate depth and method of forming same

 

Schedule IB - 226

--------------------------------------------------------------------------------


 

US

 

13/750936

 

Freescale Semiconductor, Inc.

 

Layout-Optimized Random Mask Distribution System and Method

US

 

13/750956

 

Freescale Semiconductor, Inc.

 

Cryptographic Key Derivation Device and Method Therefor

US

 

13/751318

 

Freescale Semiconductor, Inc.

 

Electronic device module with integrated antenna structure, and related
manufacturing method

US

 

13/751548

 

Freescale Semiconductor, Inc.

 

Programming a split gate bit cell

US

 

13/753034

 

Freescale Semiconductor, Inc.

 

Microelectromechanical system devices having crack resistant membrane structures
and methods for the fabrication thereof

US

 

13/753047

 

Freescale Semiconductor, Inc.

 

Non-volatile memory cells having carbon impurities and related manufacturing
methods

US

 

13/753544

 

Freescale Semiconductor, Inc.

 

Relaxation oscillator with self-biased comparator

US

 

13/754086

 

Freescale Semiconductor, Inc.

 

Semiconducitive catechol group encapsulant adhesion promoter for a packaged
electronic device

US

 

13/754873

 

Freescale Semiconductor, Inc.

 

Amplitude Loop Control for Oscillators

US

 

13/755606

 

Freescale Semiconductor, Inc.

 

Dynamic healing of non-volatile memory cells

US

 

13/755904

 

Freescale Semiconductor, Inc.

 

Method for forming a semiconductor device assembly having a heat spreader

US

 

13/756248

 

Freescale Semiconductor, Inc.

 

Nonvolatile memory bitcell

US

 

13/758263

 

Freescale Semiconductor, Inc.

 

Lead frame array package with flip chip die attach

US

 

13/758268

 

Freescale Semiconductor, Inc.

 

Write Transaction Interpretation for Interrupt Assertion

US

 

13/759054

 

Freescale Semiconductor, Inc.

 

Memory error management system

US

 

13/759056

 

Freescale Semiconductor, Inc.

 

Voltage scale-down circuit

US

 

13/759241

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge circuit

US

 

13/760109

 

Freescale Semiconductor, Inc.

 

System and method for maintaining packet order in an ordered data stream

US

 

13/760465

 

Freescale Semiconductor, Inc.

 

Stiction resistant memes device and method of operation

US

 

13/760882

 

Freescale Semiconductor, Inc.

 

Methods of fabricating bipolar transistors with improved gain

US

 

13/762344

 

Freescale Semiconductor, Inc.

 

System and method for scan chain re-ordering

US

 

13/763036

 

Freescale Semiconductor, Inc.

 

Embedded NVM in a HKMG Process

US

 

13/764246

 

Freescale Semiconductor, Inc.

 

Pressure level adjustment in a cavity of a semiconductor die

 

Schedule IB - 227

--------------------------------------------------------------------------------


 

US

 

13/764398

 

Freescale Semiconductor, Inc.

 

Methods relating to the fabrication of devices having conductive substrate vias
with catch-pad etch-stops

US

 

13/764523

 

Freescale Semiconductor, Inc.

 

ESD Protection with Integrated LDMOS Triggering Junction

US

 

13/764946

 

Freescale Semiconductor, Inc.

 

Fine grain voltage scaling of back biasing

US

 

13/764958

 

Freescale Semiconductor, Inc.

 

Methods and structures for reducing stress on die assembly

US

 

13/766445

 

Freescale Semiconductor, Inc.

 

Methods relating to intermetallic testing of bond integrity between bond pads
and copper-containing bond wires

US

 

13/766771

 

Freescale Semiconductor, Inc.

 

Solar powered ic chip

US

 

13/767064

 

Freescale Semiconductor, Inc.

 

Timing Margins for On-chip Variations from Sensitivity Data

US

 

13/770070

 

Freescale Semiconductor, Inc.

 

Circuit and method for voltage equalization in large batteries

US

 

13/770170

 

Freescale Semiconductor, Inc.

 

Circuit and method for battery equalization

US

 

13/770224

 

Freescale Semiconductor, Inc.

 

Spring system for mems device

US

 

13/770548

 

Freescale Semiconductor, Inc.

 

Methods for forming electrostatic discharge protection clamps with increased
current capabilities

US

 

13/771025

 

Freescale Semiconductor, Inc.

 

Level shifter circuit

US

 

13/773432

 

Freescale Semiconductor, Inc.

 

Semiconductor device and related fabrication methods

US

 

13/773434

 

Freescale Semiconductor, Inc.

 

Low power quantizer for analog to digital converter

US

 

13/773578

 

Freescale Semiconductor, Inc.

 

Semiconductor packages with low stand-off interconnections between chips

US

 

13/773594

 

Freescale Semiconductor, Inc.

 

Semiconductor package with inner and outer leads

US

 

13/773603

 

Freescale Semiconductor, Inc.

 

Semiconductor grid array package

US

 

13/774340

 

Freescale Semiconductor, Inc.

 

Transition Control For a Hybrid Switched-Mode Power Supply (SMPS)

US

 

13/774486

 

Freescale Semiconductor, Inc.

 

Thin beam deposited fuse

US

 

13/775313

 

Freescale Semiconductor, Inc.

 

METHODS AND SYSTEMS FOR ADDRESS MAPPING BETWEEN HOST AND EXPANSION DEVICES
WITHIN SYSTEM-IN-PACKAGE (sip) SOLUTIONS

US

 

13/775330

 

Freescale Semiconductor, Inc.

 

METHODS AND SYSTEMS FOR INTERCONNECTING HOST AND EXPANSION DEVICES WITHIN
SYSTEM-IN-PACKAGE (sip) SOLUTIONS

US

 

13/776052

 

Freescale Semiconductor, Inc.

 

Robust sector id scheme for tracking dead sectors to automate search and

 

Schedule IB - 228

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

copydown

US

 

13/777715

 

Freescale Semiconductor, Inc.

 

Method for bonding semiconductor devices

US

 

13/777858

 

Freescale Semiconductor, Inc.

 

MISHFET and Schottky Device Integration

US

 

13/778546

 

Freescale Semiconductor, Inc.

 

Scan diagnosis analysis using callout clustering

US

 

13/779751

 

Freescale Semiconductor, Inc.

 

Data acquisition system

US

 

13/779859

 

Freescale Semiconductor, Inc.

 

Split gate non-volatile memory (nvm) cell and method therefor

US

 

13/780101

 

Freescale Semiconductor, Inc.

 

Synchronous multiple port memory with asynchronous ports

US

 

13/780574

 

Freescale Semiconductor, Inc.

 

Non-volatile memory (nvm) and logic integration

US

 

13/780591

 

Freescale Semiconductor, Inc.

 

Non-volatile memory (nvm) and logic integration

US

 

13/780969

 

Freescale Semiconductor, Inc.

 

Sense amplifier voltage regulator

US

 

13/781391

 

Freescale Semiconductor, Inc.

 

Microelectromechanical system devices having through substrate vias and methods
for the fabrication thereof

US

 

13/781722

 

Freescale Semiconductor, Inc.

 

Resurf semiconductor device charge balancing

US

 

13/781727

 

Freescale Semiconductor, Inc.

 

Methods of making logic transistors and non-volatile memory cells

US

 

13/781732

 

Freescale Semiconductor, Inc.

 

Packaged semiconductor device

US

 

13/785482

 

Freescale Semiconductor, Inc.

 

System for reducing electromagnetic induction interference

US

 

13/787290

 

Freescale Semiconductor, Inc.

 

Systems and methods for indicating that an interface is being touched

US

 

13/787799

 

Freescale Semiconductor, Inc.

 

Temperature-Based Adaptive Erase or Program Parallelism

US

 

13/788046

 

Freescale Semiconductor, Inc.

 

Prioritized Design for Manufacturing Virtualization with Design Rule Checking
Filtering

US

 

13/788344

 

Freescale Semiconductor, Inc.

 

Test Control Point Insertion and X-Bounding for Logic Built-in Self-Test (LBIST)
using Observation

US

 

13/789017

 

Freescale Semiconductor, Inc.

 

Robust memory start-up using clock counter

US

 

13/789340

 

Freescale Semiconductor, Inc.

 

Semiconductor dies having substrate shunts and related fabrication methods

US

 

13/789387

 

Freescale Semiconductor, Inc.

 

Programmable direct memory access channels

US

 

13/789660

 

Freescale Semiconductor, Inc.

 

Lead frame for semiconductor package

US

 

13/789661

 

Freescale Semiconductor, Inc.

 

System and method for dynamically migrating stash transactions

 

Schedule IB - 229

--------------------------------------------------------------------------------


 

US

 

13/789971

 

Freescale Semiconductor, Inc.

 

Integration technique using thermal oxide select gate dielectric for select gate
and replacement gate for logic

US

 

13/790004

 

Freescale Semiconductor, Inc.

 

Integration technique using thermal oxide select gate dielectric for select gate
and a partial replacement gate for logic

US

 

13/790014

 

Freescale Semiconductor, Inc.

 

Integrating formation of a logic transistor and a non-volatile memory cell using
a partial replacement gate technique

US

 

13/790225

 

Freescale Semiconductor, Inc.

 

Integrating formation of a replacement gate transistor and a non-volatile memory
cell having thin film storage

US

 

13/790627

 

Freescale Semiconductor, Inc.

 

Gate security feature

US

 

13/790717

 

Freescale Semiconductor, Inc.

 

System and method for monitoring a gyroscope

US

 

13/791012

 

Freescale Semiconductor, Inc.

 

Symmetrical data replication for failure management in non-volatile memory
systems

US

 

13/791329

 

Freescale Semiconductor, Inc.

 

System and method for reducing offset variation in multifunction sensor devices

US

 

13/791343

 

Freescale Semiconductor, Inc.

 

System and method for monitoring an accelerometer

US

 

13/792748

 

Freescale Semiconductor, Inc.

 

Semiconductor Device with Integrated Electrostatic Discharge (ESD) Clamp

US

 

13/792876

 

Freescale Semiconductor, Inc.

 

Semiconductor Device with Increased Safe Operating Area

US

 

13/794739

 

Freescale Semiconductor, Inc.

 

Multiplier circuit

US

 

13/794789

 

Freescale Semiconductor, Inc.

 

Mold chase

US

 

13/794836

 

Freescale Semiconductor, Inc.

 

Wire bonding apparatus and method

US

 

13/794841

 

Freescale Semiconductor, Inc.

 

Lead frame for semiconductor package with enhanced stress relief

US

 

13/795704

 

Freescale Semiconductor, Inc.

 

Mcu-based compensation and calibration for mems devices

US

 

13/795789

 

Freescale Semiconductor, Inc.

 

Multiport memory with matching address control

US

 

13/798052

 

Freescale Semiconductor, Inc.

 

Brace for bond wire

US

 

13/798715

 

Freescale Semiconductor, Inc.

 

A resolution programmable dynamic ir-drop sensor with peak ir-drop tracking
abilities

US

 

13/798902

 

Freescale Semiconductor, Inc.

 

Angular rate sensor having multiple axis sensing capability

US

 

13/798980

 

Freescale Semiconductor, Inc.

 

Semiconductor device

US

 

13/799031

 

Freescale Semiconductor, Inc.

 

Semiconductor device assembly having a heat spreader

US

 

13/799343

 

Freescale Semiconductor, Inc.

 

Wireless charging systems, devices, and methods

US

 

13/801514

 

Freescale Semiconductor, Inc.

 

Deep trench isolation

 

Schedule IB - 230

--------------------------------------------------------------------------------


 

US

 

13/801576

 

Freescale Semiconductor, Inc.

 

System and method for ordering packet transfers in a data processor

US

 

13/802006

 

Freescale Semiconductor, Inc.

 

Noise isolation between circuit blocks in an integrated circuit chip

US

 

13/810000

 

Freescale Semiconductor, Inc.

 

Electronic circuit, safety critical system, and method for providing a reset
signal

US

 

13/810350

 

Freescale Semiconductor, Inc.

 

Integrated circuit device, data storage array system and method therefor

US

 

13/810523

 

Freescale Semiconductor, Inc.

 

Clock circuit for providing an electronic device with a clock signal, electronic
device with a clock circuit and method for providing an electronic device with a
clock signal

US

 

13/810746

 

Freescale Semiconductor, Inc.

 

Display controlling unit, image displaying system and method for outputting
image data

US

 

13/811400

 

Freescale Semiconductor, Inc.

 

Method for optimising cell variant selection within a design process for an
integrated circuit device

US

 

13/811921

 

Freescale Semiconductor, Inc.

 

Latch circuit, flip-flop circuit and frequency divider

US

 

13/811942

 

Freescale Semiconductor, Inc.

 

Multi-core processor and method of power management of a multi-core processor

US

 

13/812168

 

Freescale Semiconductor, Inc.

 

Apparatus and method for reducing processor latency

US

 

13/812889

 

Freescale Semiconductor, Inc.

 

Electronic circuit and method for state retention power gating

US

 

13/814764

 

Freescale Semiconductor, Inc.

 

Push-push oscillator circuit

US

 

13/816595

 

Freescale Semiconductor, Inc.

 

Optimization method for compiler, optimizer for a compiler and storage medium
storing optimizing code

US

 

13/817940

 

Freescale Semiconductor, Inc.

 

Memory management unit for a microprocessor system, microprocessor system and
method for managing memory

US

 

13/818480

 

Freescale Semiconductor, Inc.

 

Video processing system and method for parallel processing of video data

US

 

13/821070

 

Freescale Semiconductor, Inc.

 

Methods for processing a semiconductor wafer, a semiconductor wafer and a
semiconductor device

US

 

13/824537

 

Freescale Semiconductor, Inc.

 

Low-voltage exit detector, error detector, low-voltage safe controller,
brown-out detection method, and brown-out self-healing method

US

 

13/824959

 

Freescale Semiconductor, Inc.

 

Integrated circuit device, wireless communication unit and method of manufacture
therefor

 

Schedule IB - 231

--------------------------------------------------------------------------------


 

US

 

13/824965

 

Freescale Semiconductor, Inc.

 

Method and device for detecting a race condition

US

 

13/826117

 

Freescale Semiconductor, Inc.

 

Computer systems and methods with resource transfer hint instruction

US

 

13/826209

 

Freescale Semiconductor, Inc.

 

Transistor with charge enhanced field plate structure and method

US

 

13/826347

 

Freescale Semiconductor, Inc.

 

Built-in self test (bist) with clock control

US

 

13/826427

 

Freescale Semiconductor, Inc.

 

Memory with power savings for unnecessary reads

US

 

13/826958

 

Freescale Semiconductor, Inc.

 

Non-volatile memory (nvm) with word line driver/decoder using a charge pump
voltage

US

 

13/827004

 

Freescale Semiconductor, Inc.

 

Data processor device for handling a watchpoint and method thereof

US

 

13/828213

 

Freescale Semiconductor, Inc.

 

Voltage regulator with current limiter

US

 

13/828810

 

Freescale Semiconductor, Inc.

 

Microelectromechanical system devices having through substrate vias and methods
for the fabrication thereof

US

 

13/829549

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for sensing motion of a portable container and providing
human perceptible indicia based on the sensed motion

US

 

13/829737

 

Freescale Semiconductor, Inc.

 

Stacked microelectronic packages having sidewall conductors and methods for the
fabrication thereof

US

 

13/830701

 

Freescale Semiconductor, Inc.

 

Address calculation for received data

US

 

13/831828

 

Freescale Semiconductor, Inc.

 

Dual supply level shifter circuits

US

 

13/831850

 

Freescale Semiconductor, Inc.

 

Method and apparatus for detecting a collision between multiple threads of
execution for accessing a memory array

US

 

13/831870

 

Freescale Semiconductor, Inc.

 

Method and Apparatus for Memory Array Access

US

 

13/833290

 

Freescale Semiconductor, Inc.

 

Multiple axis rate sensor

US

 

13/833509

 

Freescale Semiconductor, Inc.

 

Task scheduling method and apparatus

US

 

13/835068

 

Freescale Semiconductor, Inc.

 

Negative charge pump regulation

US

 

13/835690

 

Freescale Semiconductor, Inc.

 

Method and Apparatus for Sensing On-Chip Characteristics

US

 

13/835911

 

Freescale Semiconductor, Inc.

 

Application of normally closed power semiconductor devices

US

 

13/836882

 

Freescale Semiconductor, Inc.

 

Compensated hysteresis circuit

US

 

13/837565

 

Freescale Semiconductor, Inc.

 

Method for provisioning decoupling capacitance in an integrated circuit

US

 

13/837652

 

Freescale Semiconductor, Inc.

 

Non-volatile memory (nvm) with block-size-aware program/erase

 

Schedule IB - 232

--------------------------------------------------------------------------------


 

US

 

13/838133

 

Freescale Semiconductor, Inc.

 

System and method for assigning memory access transfers between communication
channels

US

 

13/839079

 

Freescale Semiconductor, Inc.

 

System and method for improved mems oscillator startup

US

 

13/841242

 

Freescale Semiconductor, Inc.

 

Method and device for handling data values

US

 

13/841630

 

Freescale Semiconductor, Inc.

 

Method and device for generating an exception

US

 

13/841916

 

Freescale Semiconductor, Inc.

 

System and method for transferring data between components of a data processor

US

 

13/842006

 

Freescale Semiconductor, Inc.

 

Method and device implementing execute-only memory protection

US

 

13/842516

 

Freescale Semiconductor, Inc.

 

Continuous run-time integrity checking for virtual memory

US

 

13/843090

 

Freescale Semiconductor, Inc.

 

System and method for multicore processing

US

 

13/843179

 

Freescale Semiconductor, Inc.

 

Thread-suspending execution barrier

US

 

13/848348

 

Freescale Semiconductor, Inc.

 

Power monitoring circuitry

US

 

13/848734

 

Freescale Semiconductor, Inc.

 

Helix substrate and three-dimensional package with same

US

 

13/848819

 

Freescale Semiconductor, Inc.

 

Inhibiting propagation of surface cracks in a mems device

US

 

13/849460

 

Freescale Semiconductor, Inc.

 

Methods and systems for selectively forming metal layers on lead frames after
die attachment

US

 

13/849543

 

Freescale Semiconductor, Inc.

 

Solar powered ic chip

US

 

13/853061

 

Freescale Semiconductor, Inc.

 

System for managing configuration updates in cluster of computational devices

US

 

13/854137

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of assembling same

US

 

13/854140

 

Freescale Semiconductor, Inc.

 

Semiconductor device and method of assembling same

US

 

13/857131

 

Freescale Semiconductor, Inc.

 

Stiffened semiconductor die package

US

 

13/857143

 

Freescale Semiconductor, Inc.

 

Method of forming stacked die package using redistributed chip packaging

US

 

13/859490

 

Freescale Semiconductor, Inc.

 

Methods and apparatus for calibrating transducer-including devices

US

 

13/861509

 

Freescale Semiconductor, Inc.

 

Double patterning aware routing without stitching

US

 

13/862473

 

Freescale Semiconductor, Inc.

 

Fluid cooled semiconductor die package

US

 

13/864729

 

Freescale Semiconductor, Inc.

 

Integrated circuit chip with discontinuous guard ring

US

 

13/865185

 

Freescale Semiconductor, Inc.

 

Wire bonding machine and method for testing wire bond connections

US

 

13/865794

 

Freescale Semiconductor, Inc.

 

Startup Circuits with Native Transistors

 

Schedule IB - 233

--------------------------------------------------------------------------------


 

US

 

13/866034

 

Freescale Semiconductor, Inc.

 

Mixed signal ip core prototyping system

US

 

13/867656

 

Freescale Semiconductor, Inc.

 

Mems device with stress isolation and method of fabrication

US

 

13/867720

 

Freescale Semiconductor, Inc.

 

Estimation of sidewall skew angles of a structure

US

 

13/868125

 

Freescale Semiconductor, Inc.

 

Method of fabricating mems device having release etch stop layer

US

 

13/868777

 

Freescale Semiconductor, Inc.

 

Amplifier using nonlinear drivers

US

 

13/871411

 

Freescale Semiconductor, Inc.

 

Methods and systems for gate dimension control in multi-gate structures for
semiconductor devices

US

 

13/872643

 

Freescale Semiconductor, Inc.

 

Selective gate oxide properties adjustment using fluorine

US

 

13/873217

 

Freescale Semiconductor, Inc.

 

Standard cell for semiconductor device

US

 

13/873454

 

Freescale Semiconductor, Inc.

 

Amplifiers and related receiver systems

US

 

13/873621

 

Freescale Semiconductor, Inc.

 

Method and apparatus for accelerating sparse matrix operations in full accuracy
circuit simulation

US

 

13/873655

 

Freescale Semiconductor, Inc.

 

Integrated circuit design verification through forced clock glitches

US

 

13/873752

 

Freescale Semiconductor, Inc.

 

Self-defining, low capacitance wire bond pad

US

 

13/873917

 

Freescale Semiconductor, Inc.

 

Scalable split gate memory cell array

US

 

13/873988

 

Freescale Semiconductor, Inc.

 

Synchronous multiple port memory with asynchronous ports

US

 

13/873998

 

Freescale Semiconductor, Inc.

 

Four-port memory with multple cores

US

 

13/874119

 

Freescale Semiconductor, Inc.

 

Non-volatile memory (nvm) with variable verify operations

US

 

13/874127

 

Freescale Semiconductor, Inc.

 

Biasing split gate memory cell during power-off mode

US

 

13/874477

 

Freescale Semiconductor, Inc.

 

Method and apparatus for generating gate-level activity data for use in clock
gating efficiency analysis

US

 

13/875618

 

Freescale Semiconductor, Inc.

 

Electrostatic discharge (esd) clamp circuit with high effective holding voltage

US

 

13/876531

 

Freescale Semiconductor, Inc.

 

Voltage switching circuitry, integrated device and integrated circuit, and
method of voltage switching

US

 

13/877176

 

Freescale Semiconductor, Inc.

 

Decoder for determining a substance or material structure of a detected object
based on signals of a capactive sensor and method for determining a substance or
material structure of a detected object based on signals of a capactive sensor

US

 

13/879240

 

Freescale Semiconductor, Inc.

 

Method for setting breakpoints, and an integrated circuit and debug tool
therefor

 

Schedule IB - 234

--------------------------------------------------------------------------------


 

US

 

13/880182

 

Freescale Semiconductor, Inc.

 

Method for bit rate control within a scalable video coding system and system
therefor

US

 

13/880193

 

Freescale Semiconductor, Inc.

 

Integrated circuit device and method for detecting an excessive voltage state

US

 

13/880221

 

Freescale Semiconductor, Inc.

 

Method of debugging software and corresponding computer program product

US

 

13/881157

 

Freescale Semiconductor, Inc.

 

Tactile input device, microprocessor system and method for controlling a tactile
input device

US

 

13/882710

 

Freescale Semiconductor, Inc.

 

Apparatus and method for monitoring operaton of an insulated gate bipolar
transistor

US

 

13/890394

 

Freescale Semiconductor, Inc.

 

Metal-oxide-semiconductor (mos) voltage divider with dynamic impedance control

US

 

13/890402

 

Freescale Semiconductor, Inc.

 

Semiconductor device with notched gate

US

 

13/891214

 

Freescale Semiconductor, Inc.

 

System for measuring power consumption of integrated circuit

US

 

13/128032

 

Freescale/Cea-Leti

 

Electromechanical transducer device and method of forming a electromechanical
transducer device

US

 

13/320579

 

Freescale/Cea-Leti

 

Method of forming an electromechanical transducer device

US

 

13/546751

 

Freescale/Cea-Leti

 

Process for producing a buried-electrode structure by direct transfer and
structure thus obtained

US

 

12/260095

 

Freescale/Chartered/Infineon

 

Metal gate transistors

US

 

12/598282

 

Freescale/Cnrs

 

Esd protection device and method of forming an esd protection device

US

 

13/358039

 

Freescale/Conti-Temic

 

Method for driving a ptc electrical load element

US

 

61/804696

 

Freescale/Dcg Systems

 

Two-photon laser-assisted device alteration in silicon integrated-circuits

US

 

61/806803

 

Freescale/Dcg Systems

 

Synchronized pulsed lada for the acquisition of timing diagrams and
laser-induced upsets

US

 

13/068335

 

Freescale/Denso Corp.

 

Electrostatic occupant detection system

US

 

11/569934

 

Freescale/Dibcom

 

Wireless mobile device

US

 

12/104874

 

Freescale/Dibcom

 

Asynchronous error correction circuit for switching amplifier

US

 

12/169888

 

Freescale/Ibm

 

Multi-exposure lithography employing a single anti-reflective coating layer

US

 

12/708791

 

Freescale/Ibm

 

Hardware thread disable with status indicating safe shared resource condition

US

 

13/432544

 

Freescale/Ibm

 

Method and structure to improve body effect and junction capacitance

 

Schedule IB - 235

--------------------------------------------------------------------------------


 

US

 

13/523120

 

Freescale/Ibm

 

Replacement-gate-compatible programmable electrical antifuse

US

 

12/912897

 

Freescale/IBM/AMD

 

Semiconductor Device Having Localized Extrememly Thin Silicon on Insulator
Channel Region

US

 

13/248549

 

Freescale/Ibm/Globalfoundries

 

Split gate memory device with gap spacer

US

 

13/418994

 

Freescale/Ibm/Toshiba

 

Deep well structures with single depth shallow trench isolation regions

US

 

11/912126

 

Freescale/Phillips

 

Improved cleaning of circuit substrates

US

 

12/859664

 

Freescale/Samsung/Global Foundries/Ibm

 

Methods of forming cmos transistors using tensile stress layers and hydrogen
plasma treatment

US

 

12/090186

 

Freescale/Stm (Crolles)

 

A system and method for cleaning a conditioning device

US

 

13/389179

 

Freescale/Stm (Italy)

 

Electronic device with protection circuit

US

 

13/482271

 

Freescale/Stm (Italy)

 

System and method for controlling bypass of a voltage regulator

 

Freescale Semiconductor, Inc. — Registered Patents; Foreign

 

Country

 

Patent Number

 

Owner

 

Title

BE

 

EP0840474

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE-CHIP SOFTWARE CONFIGURA BLE TRANSCEIVER FOR ASYMMETRIC COMMUNICATION
SYSTEM

CA

 

2135794

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH
TEMPERATURE PROPERTIES

CA

 

2219360

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE-CHIP SOFTWARE CONFIGURA BLE TRANSCEIVER FOR ASYMMETRIC COMMUNICATION
SYSTEM

CN

 

00128673

 

FREESCALE SEMICONDUCTOR, INC.

 

A SIGNAL PROCESSING CIRCUIT

CN

 

01822793

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING AN ON-CHIP BACKGROUND DEBUG SYSTEM AND METHOD
THEREFOR

CN

 

02811945.2

 

FREESCALE SEMICONDUCTOR, INC.

 

UPLINK PROTOCOL AND LOW IDD IMPLEMENTATION FOR PASSIVE ENTRY SYSTEMS.

CN

 

02819149.8

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-RATE ANALOG-TO-DIGITAL CONVERTER

CN

 

030146066.6

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL GAUGE LEADFRAME

CN

 

03815342.4

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE

CN

 

200380104261.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD

 

Schedule IB - 236

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

THEREFOR

CN

 

200380105049.3

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM, NODE AND METHOD FOR PROVIDING MEDIA ARBITRATION

CN

 

200380105458.3

 

FREESCALE SEMICONDUCTOR, INC.

 

DECISION FEED FORWARD EQUALIZER SYSTEM AND METHOD

CN

 

200380106432.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TRANSLATING DETECTED WAFER DEFECT COORDINATES TO
RETICLE COORDINATES USING CAD DATA

CN

 

200380107421.4

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING SEMICONDUCTOR DEVICES THROUGH EPITAXY

CN

 

200410005247.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT

CN

 

200410012085.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF

CN

 

200410047641.9

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE

CN

 

200410069611.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR INTER FACING A PROCESSOR TO A COPROC ESSOR

CN

 

200480002529.1

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTROSTATIC DISCHARGE CIRCUIT AND METHOD THEREFOR

CN

 

200480002663.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONTROLLING A DATA PROCESSING SYSTEM DURING DEBUG

CN

 

200480002887.2

 

FREESCALE SEMICONDUCTOR, INC.

 

UNDERFILL FILM FOR PRINTED WIRING ASSEMBLIES

CN

 

200480002915.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METAL REDUCTION IN WAFER SCRIBE AREA

CN

 

200480003133.9

 

FREESCALE SEMICONDUCTOR, INC.

 

ARC LAYER FOR SEMICONDUCTOR DEVICE

CN

 

200480003835.7

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW VOLTAGE NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP

CN

 

200480003886.X

 

FREESCALE SEMICONDUCTOR, INC.

 

AMPLITUDE LEVEL CONTROL CIRCUIT

CN

 

200480004058.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR COARSE TUNING A PHASE LOCKED LOOP (PLL) SYNTHESIZER USING
2-PI SLIP DETECTION

CN

 

200480004373.0

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE REFRESH CONTROL FOR A MEMORY

CN

 

200480004696.X

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY HAVING A VARIABLE REFRESH CONTROL AND METHOD THEREFOR

CN

 

200480004714.4

 

FREESCALE SEMICONDUCTOR, INC.

 

WIREBONDING INSULATED WIRE

CN

 

200480004901.2

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-DIE SEMICONDUCTOR PACKAGE

CN

 

200480005356.9

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR PASSING DATA FRAMES IN A WIRELESS NETWORK

 

Schedule IB - 237

--------------------------------------------------------------------------------


 

CN

 

200480005361.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR DYNAMIC PACKET AGGREGATION IN A WIRELESS NETWORK

CN

 

200480005365

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR TRANSMITTING ULTRA-WIDE BAND SIGNALS

CN

 

200480005983.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PATTERNING ON A WAFER USING A RELECTIVE MASK WITH A MULTI-LAYER ARC

CN

 

200480005996.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PATTERNING PHOTORESIST ON A WAFER USING AN ATTENUATED PHASE SHIFT MASK

CN

 

200480006810.2

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC COMPONENT AND METHOD OF MANUFACTURNG SAME

CN

 

200480007566.1

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-BIT NON-VOLATILE MEMORY DEVICE AND METHOD THEREFOR

CN

 

200480007986.X

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY MANAGEMENT IN A DATA PROCESSING SYSTEM

CN

 

200480008175.1

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATING CONVERSATIONAL DATA SIGNALS BETWEEN TERMINALS OVER A RADIO LINK

CN

 

200480008378.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING DUAL-METAL GATE DEVICE

CN

 

200480009252.5

 

FREESCALE SEMICONDUCTOR, INC.

 

ESD PROTECTION DEVICE AND METHOD OF MAKING THE SAME

CN

 

200480009496.3

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING DUAL METAL GATE STRUCTURES

CN

 

200480009498.2

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT DIE I/O CELLS

CN

 

200480010401.X

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING

CN

 

200480011128

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING

CN

 

200480011349.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR REDUCED POWE CONSUMPTION ADC/DAC CONVERSION

CN

 

200480011412.X

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR FABRICATION PROCESS WITH ASYMMETRICAL CONDUCTIVE SPACERS

CN

 

200480011464.7

 

FREESCALE SEMICONDUCTOR, INC.

 

FUSE AND METHOD FOR FORMING

CN

 

200480011500

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF ADDING MASS TO MEMS STRUCTURES

CN

 

200480012216.4

 

FREESCALE SEMICONDUCTOR, INC.

 

PREFETCH CONTROL IN A DATA PROCESSING SYSTEM

CN

 

200480014053.3

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY WITH CHARGE STORAGE LOCATIONS

CN

 

200480014138.1

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR WITH INDEPENDENT GATE STRUCTURES

CN

 

200480014807.5

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH IMPEDANCE RADIO

 

Schedule IB - 238

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

FREQUENCY POWER PLASTIC PACKAGE

CN

 

200480015830.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE HAVING OPTIMIZED WIRE BOND POSITIONING

CN

 

200480017194.0

 

FREESCALE SEMICONDUCTOR, INC.

 

PHASE LOCKED LOOP FILTER

CN

 

200480017269.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DYNAMIC PREFETCH BUFFER CONFIGURATION AND REPLACEMENT

CN

 

200480017397.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR SELECTING CACHE WAYS AVAILABLE FOR REPLACEMENT

CN

 

200480018151.4

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE GATE BIAS FOR A REFERENCE TRANSISTOR IN A NON-VOLATILE MEMORY

CN

 

200480018362.8

 

FREESCALE SEMICONDUCTOR, INC.

 

PREFETCH CONTROL IN A DATA PROCESSING SYSTEM

CN

 

200480019280.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE PROOF MASS, 3 AXIS MEMS TRANSDUCER

CN

 

200480019583.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROVIDING SECURITY FOR DEBUG CIRCUITRY

CN

 

200480019911.3

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT WITH TEST PAD STRUCTURE AND METHOD OF TESTING

CN

 

200480020002.1

 

FREESCALE SEMICONDUCTOR, INC.

 

MICELLAR TECHNOLOGY FOR POST-ETCH RESIDUES

CN

 

200480020484.0

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING ELECTRICAL CONTACT FROM OPPOSITE SIDES AND METHOD
THEREFOR

CN

 

200480022951

 

FREESCALE SEMICONDUCTOR, INC.

 

LEVEL SHIFTER

CN

 

200480023865.4

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND MAKING THEREOF

CN

 

200480024106.X

 

FREESCALE SEMICONDUCTOR, INC.

 

TEMPLATE LAYER FORMATION

CN

 

200480024425.0

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF

CN

 

200480024637.9

 

FREESCALE SEMICONDUCTOR, INC.

 

WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR

CN

 

200480024696.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SYNCHRONIZATION OF DATA STREAMS OVER A WIRELESS NETWORK

CN

 

200480024779.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH NANOCLUSTERS

CN

 

200480025064

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING ISOLATION REGIONS

CN

 

200480025241.6

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLEXING OF DIGITAL SIGNALS AT MULTIPLE SUPPLY VOLTAGES IN AN INTEGRATED
CIRCUIT

CN

 

200480026568.5

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE INCLUDING AN AMORPHOUS CARBON LAYER FOR IMPROVED ADHESION OF ORGANIC

 

Schedule IB - 239

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

LAYERS AND METHOD OF FABRICATION

CN

 

200480026575.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STRUCTURE WITH DIFFERENT LATTICE CONSTANT MATERIALS AND METHOD FOR
FORMING THE SAME

CN

 

200480027415.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF

CN

 

200480028260.4

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER SUPPLY APPARATUS

CN

 

200480029071.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A LOW K DIELECTRIC IN A SEMICONDUCTOR MANUFACTURING PROCESS

CN

 

200480029484

 

FREESCALE SEMICONDUCTOR, INC.

 

CELLULAR MODEM PROCESSING

CN

 

200480029718.8

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION STEERING FOR USE IN A MULTI-MASTER SHARED RESOURCE SYSTEM

CN

 

200480029738.5

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR HAVING THREE ELECTRICALLY ISOLATED ELECTRODES AND METHOD OF FORMATION

CN

 

200480029739.X

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT AND METHOD OF OPERATION

CN

 

200480033180.8

 

FREESCALE SEMICONDUCTOR, INC.

 

NETWORK MESSAGE PROCESSING USING INVERSE PATTERN MATCHING

CN

 

200480033499.0

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH K DIELECTRIC FILM

CN

 

200480033759.4

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH FRQUENCY THIN FILM ELECTRICAL CIRCUIT ELEMENT

CN

 

200480033949.6

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS

CN

 

200480035312.0

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW-POWER COMPILER-PROGRAMMABLE MEMORY WITH FAST ACCESS TIMING

CN

 

200480035610.X

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS
DEVICE AND METHOD OF USING SAME

CN

 

200480039244.5

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW IF RADIO RECEIVER

CN

 

200480039266.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT, AND SEMICONDUCTOR COMPONENT
FORMED THEREBY

CN

 

200480039842.2

 

FREESCALE SEMICONDUCTOR, INC.

 

LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME

CN

 

200480043491.2

 

FREESCALE SEMICONDUCTOR, INC.

 

ARRANGEMENT AND METHOD FOR DUAL MODE OPERATION IN A COMMUNICATION SYSTEM
TERMINAL

CN

 

200480044103.2

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER SUPPLY APPARATUS WITH

 

Schedule IB - 240

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

OVERLOAD PROTECTION

CN

 

200480044181.2

 

FREESCALE SEMICONDUCTOR, INC.

 

REFERENCE CIRCUIT

CN

 

200480044253.3

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A PHOTORESIST PATTERN

CN

 

200480044264.1

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND CONTROL INTERFACE THEREFOR

CN

 

200480044288.7

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRELESS COMMUNICATION DEVICE AND DATA INTERFACE

CN

 

200480044321.6

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY MANAGEMENT UNIT AND A METHOD FOR MEMORY MANAGEMENT

CN

 

200480044449.2

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT AND A METHOD FOR TESTING A MULTI-TAP INTEGRATED CIRCUIT

CN

 

200480044499

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR REDUCING POWER CONSUMPTION USING SELECTIVE POWER GATING

CN

 

200480044507.1

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR CONTROLLING VOLTAGE AND FREQUENCY USING MULTIPLE
REFERENCE CIRCUITS

CN

 

200480044591.7

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR DETECTING AN END POINT OF AN INFORMATION FRAME

CN

 

200580003941.X

 

FREESCALE SEMICONDUCTOR, INC.

 

FLIPCHIP QFN PACKAGE AND METHOD THEREFOR

CN

 

200580004396.6

 

FREESCALE SEMICONDUCTOR, INC.

 

DIE ENCAPSULATION USING A POROUS CARRIER

CN

 

200580004804.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING A SEMICONDUCTOR DEVICE USING TREATED PHOTORESIST

CN

 

200580006039.3

 

FREESCALE SEMICONDUCTOR, INC.

 

UNIVERSAL SERIAL BUS TRANSMITTER

CN

 

200580006124.X

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR ASSEMBLY AND METHOD OF MANUFACTURE

CN

 

200580006512.8

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE BURST PROTOCOL DEVICE CONTROLLER

CN

 

200580006770.6

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTONOMOUS MEMORY CHECKER FOR RUNTIME SECURITY ASSURANCE AND METHOD THEREFORE

CN

 

200580006812.6

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT WITH MULTIPLE SPACER INSULATING REGION WIDTHS

CN

 

200580007554.3

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY

CN

 

200580008021.7

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE-STAGE FILTERING DEVICE AND METHOD

CN

 

200580009120.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DOHERTY AMPLIFIER BIASING

CN

 

200580009296.2

 

FREESCALE SEMICONDUCTOR, INC.

 

LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF

 

Schedule IB - 241

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

FORMING SAME

CN

 

200580009302.4

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ENTERING A LOW POWER MODE

CN

 

200580009700.6

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A NOTCHED CONTROL ELECTRODE AND
STRUCTURE THEREOF

CN

 

200580011642.0

 

FREESCALE SEMICONDUCTOR, INC.

 

MOTION SENSING FOR TIRE PRESSURE MONITORING

CN

 

200580011653.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A GATE ELECTRODE HAVING A METAL

CN

 

200580011654.3

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING A SEMICONDUCTOR STRUCTURE USING SILICON GERMANIUM

CN

 

200580013128.0

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH A PROTECTED ACTIVE DIE REGION AND METHOD THEREFOR

CN

 

200580013499.9

 

FREESCALE SEMICONDUCTOR, INC.

 

ISOLATION TRENCH

CN

 

200580013700.3

 

FREESCALE SEMICONDUCTOR, INC.

 

MASKING WITHIN A DATA PROCESSING SYSTEM HAVING APPLICABILITY FOR A DEVELOPMENT
INTERFACE

CN

 

200580014114.0

 

FREESCALE SEMICONDUCTOR, INC.

 

STATE RETENTION WITHIN A DATA PROCESSING SYSTEM

CN

 

200580014349.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING

CN

 

200580014355.5

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT FOR PERFORMING VOLTAGE REGULATION

CN

 

200580015236.1

 

FREESCALE SEMICONDUCTOR, INC.

 

SEPARATELY STRAINED N-CHANNEL AND P-CHANNEL TRANSISTORS

CN

 

200580015533

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS HAVING A DIGITAL PWM SIGNAL GENERATOR WITH INTEGRAL NOISE
SHAPING

CN

 

200580016632.6

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ENDIANNESS CONTROL IN A DATA PROCESSING SYSTEM

CN

 

200580016887.2

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR

CN

 

200580016892.3

 

FREESCALE SEMICONDUCTOR, INC.

 

DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD

CN

 

200580017137.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A SILICIDE LAYER

CN

 

200580017337.2

 

FREESCALE SEMICONDUCTOR, INC.

 

SCHOTTKY DEVICE

CN

 

200580017401.7

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY WITH RECESSED DEVICES

CN

 

200580018315.8

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRELESS TRANSCEIVER AND METHOD OF OPERATING THE SAME

CN

 

200580018879

 

FREESCALE SEMICONDUCTOR, INC.

 

A MEMORY CACHE CONTROL

 

Schedule IB - 242

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

ARRANGMENT AND A METHOD OF PERFORMING A COHERENCY OPERATION THEREFOR

CN

 

200580018902.7

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY DEVICE WITH A DATA HOLD LATCH

CN

 

200580020377.2

 

FREESCALE SEMICONDUCTOR, INC.

 

ULTRA-THIN DIE AND METHOD OF FABRICATING SAME

CN

 

200580020481.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR ASSEMBLING A SEMICONDUCTOR COMPONENT AND APPARATUS THEREFOR

CN

 

200580020781.X

 

FREESCALE SEMICONDUCTOR, INC.

 

LDMOS TRANSISTOR

CN

 

200580020970.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE

CN

 

200580021085.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE

CN

 

200580021794.9

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD SOLDER INDICATOR AND METHOD

CN

 

200580021992.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SCHOTTKY DEVICE AND METHOD OF FORMING

CN

 

200580022721.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR PERFORMING DEBLOCKING FILTERING

CN

 

200580022869.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR DISPLAYING A SEQUENCE OF IMAGE FRAMES

CN

 

200580023883.7

 

FREESCALE SEMICONDUCTOR, INC.

 

INTERFACIAL LAYER FOR USE WITH HIGH K DIELECTRIC MATERIALS

CN

 

200580024017.X

 

FREESCALE SEMICONDUCTOR, INC.

 

CMOS WITH ONLY A SINGLE IMPLANT

CN

 

200580024276

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR STRUCTURE WITH STRESS MODIFICATION AND CAPACITIVE REDUCTION FEATURE
IN A WIDTH DIRECTION AND METHOD THEREOF

CN

 

200580024860.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MOBILITY ENHANCEMENT IN A SEMICONDUCTOR DEVICE

CN

 

200580026056

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTYLAYER CAVITY SLOT ANTENNA

CN

 

200580026474.2

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY BIT LINE SEGMENT ISOLATION

CN

 

200580027261.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PERFORMANCE ENHANCEMENT IN AN ASYMMETRICAL
SEMICONDUCTOR DEVICE

CN

 

200580027928.8

 

FREESCALE SEMICONDUCTOR, INC.

 

GRADED SEMICONDUCTOR LAYER

CN

 

200580029056.9

 

FREESCALE SEMICONDUCTOR, INC.

 

MRAM SENSE AMPLIFIER HAVING A PRECHARGE CIRCUIT AND METHOD FOR SENSING

CN

 

200580031462.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROTECTING AN INTEGRATED CIRCUIT FROM ERRONEOUS
OPERATION

 

Schedule IB - 243

--------------------------------------------------------------------------------


 

CN

 

200580031541

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMING AND ERASING STRUCTURE FOR A FLOATING GATE MEMORY CELL AND METHOD OF
MAKING

CN

 

200580032673.4

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM WITH BUS ACCESS RETRACTION

CN

 

200580032682.3

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM WITH BUS ACCESS RETRACTION

CN

 

200580034575.4

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR STRUCTURE WITH DUAL TRENCH FOR OPTIMIZED STRESS EFFECT AND METHOD
THEREOF

CN

 

200580034886.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR NON-INTRUSIVE TRACING

CN

 

200580035470.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MODIFYING AN INFORMATION UNIT USING AN ATOMIC OPERATION

CN

 

200580036220.9

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED DEVICE AND METHOD OF FORMING SAME

CN

 

200580037249.9

 

FREESCALE SEMICONDUCTOR, INC.

 

MEDIA-INDEPENDENT HANDOVER (MIH) METHOD FEATURING A SIMPLIFIED BEACON

CN

 

200580039178.6

 

FREESCALE SEMICONDUCTOR, INC.

 

TEMPERATURE BASED DRAM REFRESH

CN

 

200580040911

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR FALL DETECTION

CN

 

200580040951.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR INTERCONNECT PAD WHILE
ALLOWING SIGNAL CONDUCTANCE

CN

 

200580041161

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR SHARING BANDWIDTH USING REDUCED DUTY CYCLE SIGNALS

CN

 

200580041206.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METAL GATE TRANSISTOR FOR CMOS PROCESS AND METHOD FOR MAKING

CN

 

200580041207.2

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING NITRIDATED OXIDE LAYER AND METHOD THEREFOR

CN

 

200580042556

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR FABRICATION PROCESS INCLUDING RECESSED SOURCE/DRAIN REGIONS IN AN
SOI WAFER

CN

 

200580047441.6

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-HIGH IMPEDENCE DEVICE AND METHOD FOR REDUCING ENERGY CONSUMPTION

CN

 

200580048015

 

FREESCALE SEMICONDUCTOR, INC.

 

I/O CELL ESD SYSTEM

CN

 

200580048555.2

 

FREESCALE SEMICONDUCTOR, INC.

 

SMART POWER REGULATION IN LOW COST BATTERY CHARGING SYSTEM

CN

 

200580049940.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR TRANSMITTING A SEQUENCE OF TRANSMISSION BURSTS

CN

 

200580050162.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SPREAD SPECTRUM CLOCK AND

 

Schedule IB - 244

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

METHOD FOR MESSAGE TIMING IN A COMMUNICATION SYSTEM

CN

 

200580050954.2

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK REQUEST

CN

 

200580050963.1

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR CONTROLLING AN EXECUTION OF A DMA TASK

CN

 

200580051173.5

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURING A POWER SEMICONDUCTOR
DEVICE

CN

 

200580052356.9

 

FREESCALE SEMICONDUCTOR, INC.

 

IMPROVEMENTS IN OR RELATING TO LEAD FRAME BASED SEMICONDUCTOR PACKAGE AND A
METHOD OF MANUFACTURING THE SAME

CN

 

200610004518.8

 

FREESCALE SEMICONDUCTOR, INC.

 

THREE DIMENSIONAL PACKAGE AND METHOD OF FORMING SAME

CN

 

200610063937.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING SEMICONDUCTOR PACKAGE WITH REDUCED MOISTURE SENSITIVITY

CN

 

200610107552

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED SEMICONDUCTOR DEVICE AND METHOD OF FORMATION

CN

 

200610109103

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY ACCESS CONTROL APPARATUS AND METHOD THEREOF, MEMORY ACCESS CONTROLLER AND
METHOD THEREOF

CN

 

200610126706.8

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH SPEED MMC/SDCOMBO OTG

CN

 

200610163074

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE

CN

 

200610163075.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PACKAGING A SEMICONDUCTOR DEVICE

CN

 

200610164089.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING EXPOSED PAD BALL GRID ARRAY PACKAGE

CN

 

200610164627

 

FREESCALE SEMICONDUCTOR, INC.

 

DIGITAL CLOCK FREQUENCY MULTIPLIER

CN

 

200680001278

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DYNAMIC DETERMINATION OF FRAMES REQUIRED TO BUILD A
COMPLETE PICTURE IN A MPEG VIDEO STREAM

CN

 

200680003369.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING ASYMMETRIC DIELECTRIC REGIONS
AND STRUCTURE THEREOF

CN

 

200680005812.9

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE REFERENCE CLOCK SYNTHESIZER

CN

 

200680008837.4

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR CURRENT SENSING

CN

 

200680008880

 

FREESCALE SEMICONDUCTOR, INC.

 

INTERLAYER DIELECTRIC UNDER STRESS FOR AN INTEGRATED CIRCUIT

 

Schedule IB - 245

--------------------------------------------------------------------------------


 

CN

 

200680010176

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR PROTECTING LOW VOLTAGE TRANSCEIVER

CN

 

200680013713

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY STRUCTURE AND METHOD OF PROGRAMMING

CN

 

200680013750.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SCHOTTKY DEVICE AND METHOD OF FORMING

CN

 

200680013835.4

 

FREESCALE SEMICONDUCTOR, INC.

 

NICAM ENCODER WITH A FRONT-END

CN

 

200680014629

 

FREESCALE SEMICONDUCTOR, INC.

 

LOGIC THRESHOLD ACQUISITION CIRCUITS AND METHODS USING REVERSED PEAK DETECTORS

CN

 

200680014664.7

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE INTERPOLATOR FOR NON-UNIFORMLY SAMPLED SIGNALS AND METHOD

CN

 

200680018192.2

 

FREESCALE SEMICONDUCTOR, INC.

 

SELF-ALIGNING RESONATOR FILTER CIRCUIT AND WIDEBAND TUNER CIRCUIT INCORPORATING
SAME

CN

 

200680018216.4

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE AND METHOD FOR FORMING THE SAME

CN

 

200680022503

 

FREESCALE SEMICONDUCTOR, INC.

 

CHEMICAL DIE SINGULATION TECHNIQUE

CN

 

200680023703.X

 

FREESCALE SEMICONDUCTOR, INC.

 

MIM CAPACITOR IN A SEMICONDUCTOR DEVICE AND METHOD THEREFOR

CN

 

200680027319.7

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING AN ELECTRONIC DEVICE INCLUDING DISCONTINUOUS STORAGE
ELEMENTS

CN

 

200680027480

 

FREESCALE SEMICONDUCTOR, INC.

 

STRESS RELEASE MECHANISM IN MEMS DEVICE AND METHOD OF MAKING SAME

CN

 

200680027775.1

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED INTEGRATED CIRCUIT WITH ENHANCED THERMAL DISSIPATION

CN

 

200680027834.5

 

FREESCALE SEMICONDUCTOR, INC.

 

FABRICATION OF THREE DIMENSIONAL INTEGRATED CIRCUIT EMPLOYING MULTIPLE DIE
PANELS

CN

 

200680028631

 

FREESCALE SEMICONDUCTOR, INC.

 

ONE TIME PROGRAMMABLE MEMORY AND METHOD OF OPERATION

CN

 

200680030445

 

FREESCALE SEMICONDUCTOR, INC.

 

A BOUNDED SIGNAL MIXER AND METHOD OF OPERATION

CN

 

200680030563.9

 

FREESCALE SEMICONDUCTOR, INC.

 

NONVOLATILE MEMORY CELL PROGRAMMING

CN

 

200680031794.1

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY WITH ROBUST DATA SENSING AND METHOD FOR SENSING DATA

CN

 

200680032674.3

 

FREESCALE SEMICONDUCTOR, INC.

 

GROOVED PLATEN WITH CHANNELS OR PATHWAY TO AMBIENT AIR

CN

 

200680033654.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STACKED DIE/WAFER CONFIGURATION AND PACKAGING AND METHOD

 

Schedule IB - 246

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

THEREOF

CN

 

200680033724.X

 

FREESCALE SEMICONDUCTOR, INC.

 

FLOATING POINT NORMALIZATION AND DENORMALIZATION

CN

 

200680033747.0

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR FABRICATION PROCESS INCLUDING SILICIDE STRINGER REMOVAL PROCESSING

CN

 

200680035716.9

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME

CN

 

200680035922

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER CONTROL FEEDBACK LOOP FOR ADJUSTING A MAGNITUDE OF AN OUTPUT SIGNAL

CN

 

200680035940.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR CONTROLLING A NOTCHING MECHANISM

CN

 

200680036010

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR ADJUSTING ACQUISITION PHASE

CN

 

200680036351

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME

CN

 

200680037947

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE FUSE WITH SILICON GERMANIUM

CN

 

200680038211.8

 

FREESCALE SEMICONDUCTOR, INC.

 

VOLTAGE CONTROLLED OSCILLATOR WITH A MULTIPLE GATE TRANSISTOR AND METHOD
THEREFOR

CN

 

200680038265.4

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGNAL CONVERTERS WITH MULTIPLE GATE DEVICES

CN

 

200680039193.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD OF CODING MODE DECISION FOR VIDEO ENCODING

CN

 

200680039742.9

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STRUCTURE AND METHOD OF ASSEMBLY

CN

 

200680039798.4

 

FREESCALE SEMICONDUCTOR, INC.

 

PLASTIC PACKAGED DEVICE WITH DIE INTERFACE LAYER

CN

 

200680040100

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW NOISE REFERENCE OSCILLATOR WITH FAST START-UP

CN

 

200680040315.2

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC ASSEMBLY HAVING GRADED WIRE BONDING

CN

 

200680041548.4

 

FREESCALE SEMICONDUCTOR, INC.

 

FINE PITCH INTERCONNECT AND METHOD OF MAKING

CN

 

200680041793.5

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC DEVICE INCLUDING A TRANSISTOR STRUCTURE HAVING AN ACTIVE REGION
ADJACENT TO A STRESSOR LAYER AND A PROCESS FOR FORMING THE ELECTRONIC DEVICE

CN

 

200680043309.2

 

FREESCALE SEMICONDUCTOR, INC.

 

LATERALLY GROWN NANOTUBES AND METHOD OF FORMATION

CN

 

200680043572.1

 

FREESCALE SEMICONDUCTOR, INC.

 

PERFORMING AN N-BIT WRITE ACCESS TO AN MXN-BIT-ONLY PERIPHERAL

CN

 

200680044254

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROGRAMMING/ERASING A NON-VOLATILE MEMORY

CN

 

200680044898

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND PROGRAM PRODUCT

 

Schedule IB - 247

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

FOR PROTECTING INFORMATION IN EDA TOOL DESIGN VIEWS

CN

 

200680045057.7

 

FREESCALE SEMICONDUCTOR, INC.

 

PLASMA TREATMENT OF A SEMICONDUCTOR SURFACE FOR ENHANCED NUCLEATION OF A
METAL-CONTAINING LAYER

CN

 

200680046879.7

 

FREESCALE SEMICONDUCTOR, INC.

 

BACK-GATED SEMICONDUCTOR DEVICE WITH A STORAGE LAYER AND METHODS FOR FORMING
THEREOF

CN

 

200680046979.X

 

FREESCALE SEMICONDUCTOR, INC.

 

SOI ACTIVE-LAYER WITH DIFFERENT SURFACE ORIENTATION

CN

 

200680047227

 

FREESCALE SEMICONDUCTOR, INC.

 

ESD PROTECTION FOR PASSIVE INTEGRATED DEVICES

CN

 

200680047257.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING STRESSORS AND METHOD FOR FORMING

CN

 

200680051775.5

 

FREESCALE SEMICONDUCTOR, INC.

 

WARPAGE-REDUCING PACKAGING DESIGN

CN

 

200680051815.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR INTERCONNECT HAVING ADJACENT RESERVOIR FOR BONDING AND METHOD FOR
FORMATION

CN

 

200680051880.9

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY CELL USING A DIELECTRIC HAVING NON-UNIFORM THICKNESS

CN

 

200680051905.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SPLIT GATE MEMORY CELL IN A FINFET

CN

 

200680052189

 

FREESCALE SEMICONDUCTOR, INC.

 

GROUND SHIELDS FOR SEMICONDUCTORS

CN

 

200680054962.9

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD AND DEVICE FOR PROVIDING A SECURITY BREACH INDICATIVE AUDIO ALERT

CN

 

200680055561.5

 

FREESCALE SEMICONDUCTOR, INC.

 

REAL TIME CLOCK MONITORING METHOD AND SYSTEM

CN

 

200680055897

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMI-FLOATING ISLAND MOSFET DEVICE

CN

 

200710001667.3

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR INTER FACING A PROCESSOR TO A COPROC ESSOR

CN

 

200710002381

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR GEOMETRIC TRANSFORMATION IN VIDEO REPRODUCTION

CN

 

200710004727.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PACKAGING SEMICONDUCTOR DIE

CN

 

200710084392.4

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-ROW LEAD FRAME

CN

 

200710085084.3

 

FREESCALE SEMICONDUCTOR, INC.

 

CAPACITOR ATTACHMENT METHOD

CN

 

200710103556.3

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING REINFORCED INTERCONNECTS ON A SUBSTRATE

CN

 

200710109596

 

FREESCALE SEMICONDUCTOR, INC.

 

STACKED LOOP ANTENNA

CN

 

200710180243

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING PREMOLDED LEAD FRAME

CN

 

200710184806

 

FREESCALE SEMICONDUCTOR, INC.

 

COATED LEAD FRAME

 

Schedule IB - 248

--------------------------------------------------------------------------------


 

CN

 

200710196264.9

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY DEVICE AND METHOD FOR FORMING

CN

 

200780005027.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR FORMING A SEMICONDUCTOR-ON-INSULATOR (SOI)
BODY-CONTACTED DEVICE

CN

 

200780006446.3

 

FREESCALE SEMICONDUCTOR, INC.

 

NOISE ISOLATION BETWEEN CIRCUIT BLOCKS IN AN INTEGRATED CIRCUIT CHIP

CN

 

200780006581

 

FREESCALE SEMICONDUCTOR, INC.

 

CAP LAYER FOR AN ALUMINUM COPPER BOND PAD

CN

 

200780006591.1

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PROCESS INTEGRATING SOURCE/DRAIN STRESSORS AND INTERLEVEL
DIELECTRIC LAYER STRESSORS

CN

 

200780006767.3

 

FREESCALE SEMICONDUCTOR, INC.

 

PIEZOELECTRIC MEMS SWITCHES AND METHODS OF MAKING

CN

 

200780006887

 

FREESCALE SEMICONDUCTOR, INC.

 

BIT LINE PRECHARGE IN EMBEDDED MEMORY

CN

 

200780008128

 

FREESCALE SEMICONDUCTOR, INC.

 

ENHANCED TONE DETECTOR INCLUDING ADAPTIVE MULTI-BANDPASS FILTER FOR TONE
DETECTION AND ENHANCEMENT

CN

 

200780008570

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY WITH CONTROLLED PROGRAM/ERASE

CN

 

200780008572.2

 

FREESCALE SEMICONDUCTOR, INC.

 

SILICON DEPOSITION OVER DUAL SURFACE ORIENTATION SUBSTRATES TO PROMOTE
UNIFORM POLISHING

CN

 

200780008662.1

 

FREESCALE SEMICONDUCTOR, INC.

 

POLISHING PAD, A POLISHING APPARATUS, AND A PROCESS FOR USING THE POLISHING PAD

CN

 

200780008885.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SILICIDED NONVOLATILE MEMORY AND METHOD OF MAKING SAME

CN

 

200780009320

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF

CN

 

200780010978

 

FREESCALE SEMICONDUCTOR, INC.

 

ERROR CORRECTION DEVICE AND METHODS THEREOF

CN

 

200780011028.3

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF SEPARATING STRUCTURE IN A SEMICONDUCTOR DEVICE

CN

 

200780011108.9

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE STRUCTURE INCLUDING CONTROL GATE OVERLYING SELECT GATE FORMED IN A
TRENCH

CN

 

200780011128

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY WITH CLOCKED SENSE AMPLIFIER

CN

 

200780011755.X

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD FRAME BASED, OVER-MOLDED SEMICONDUCTOR PACKAGE WITH INTEGRATED THROUGH HOLE
TECHNOLOGY (THT) HEAT SPREADER PIN(S) AND ASSOCIATED METHOD OF MANUFACTURING

 

Schedule IB - 249

--------------------------------------------------------------------------------


 

CN

 

200780012308.6

 

FREESCALE SEMICONDUCTOR, INC.

 

ESD PROTECTION CIRCUIT WITH ISOLATED DIODE ELEMENT AND METHOD THEREOF

CN

 

200780013228.2

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR AND METHOD WITH DUAL LAYER PASSIVATION

CN

 

200780013844

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY CIRCUIT

CN

 

200780014596.9

 

FREESCALE SEMICONDUCTOR, INC.

 

CHARGE STORAGE STRUCTURE FORMATION IN TRANSISTOR WITH VERTICAL CHANNEL REGION

CN

 

200780015277.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A FIN AND STRUCTURE THEREOF

CN

 

200780017610

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY WITH LEVEL SHIFTING WORD LINE DRIVER AND METHOD THEREOF

CN

 

200780018478.5

 

FREESCALE SEMICONDUCTOR, INC.

 

CONTACT SURROUNDED BY PASSIVATION AND POLYIMIDE AND METHOD THEREFOR

CN

 

200780019293

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING AN INTERLAYER AND STRUCTURE
THEREOF

CN

 

200780019691

 

FREESCALE SEMICONDUCTOR, INC.

 

ENGINEERING STRAIN IN THICK STRAINED-SOI SUBSTRATES

CN

 

200780020417

 

FREESCALE SEMICONDUCTOR, INC.

 

DIE LEVEL METAL DENSITY GRADIENT FOR IMPROVED FLIP CHIP PACKAGE RELIABILITY

CN

 

200780020522

 

FREESCALE SEMICONDUCTOR, INC.

 

SLEW-RATE CONTROL APPARATUS AND METHODS FOR A POWER TRANSISTOR TO REDUCE VOLTAGE
TRANSIENTS DURING INDUCTIVE FLYBACK

CN

 

200780021020

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA COMMUNICATION FLOW CONTROL DEVICE AND METHODS THEREOF

CN

 

200780024544

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HAVING A MEMORY WITH LOW VOLTAGE READ/WRITE OPERATION

CN

 

200780024707.4

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE AND STRUCTURE THEREOF

CN

 

200780027714

 

FREESCALE SEMICONDUCTOR, INC.

 

RE-CONFIGURABLE IMPEDANCE MATCHING AND HARMONIC FILTER SYSTEM

CN

 

200780028190.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SRAM HAVING VARIABLE POWER SUPPLY AND METHOD THEREFOR

CN

 

200780028759.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REMOVING NANOCLUSTERS FROM SELECTED REGIONS

CN

 

200780032167

 

FREESCALE SEMICONDUCTOR, INC.

 

LEVEL SHIFTING CIRCUIT

CN

 

200780034147

 

FREESCALE SEMICONDUCTOR, INC.

 

LOCALIZED CONTENT ADAPTIVE FILTER FOR LOW POWER SCALABLE IMAGE PROCESSING

CN

 

200780036733.9

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSOR HAVING FREE FALL SELF-TEST CAPABILITY AND METHOD THEREFOR

 

Schedule IB - 250

--------------------------------------------------------------------------------


 

CN

 

200780037565.5

 

FREESCALE SEMICONDUCTOR, INC.

 

DISTRIBUTED ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT WITH VARYING CLAMP SIZE

CN

 

200780038309.8

 

FREESCALE SEMICONDUCTOR, INC.

 

ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING

CN

 

200780039169

 

FREESCALE SEMICONDUCTOR, INC.

 

TWO-PORT SRAM HAVING IMPROVED WRITE OPERATION

CN

 

200780039340

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PACKAGING A SEMICONDUCTOR DEVICE AND A PREFABRICATED CONNECTOR

CN

 

200780039476

 

FREESCALE SEMICONDUCTOR, INC.

 

METHODS AND APPARATUS FOR A QUAD FLAT NO-LEAD (QFN) PACKAGE

CN

 

200780039517.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PACKAGING A DEVICE HAVING A MULTI-CONTACT ELASTOMER CONNECTOR CONTACT
AREA AND DEVICE THEREOF

CN

 

200780039557

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PACKAGING A DEVICE USING A DIELECTRIC LAYER

CN

 

200780039909

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR REDUCING EDGE EFFECT

CN

 

200780044600

 

FREESCALE SEMICONDUCTOR, INC.

 

FORMING A SEMICONDUCTOR DEVICE HAVING A METAL ELECTRODE AND STRUCTURE THEREOF

CN

 

200780049284

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF FORMING A SEMICONDUCTOR DEVICE

CN

 

200780052927

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER LEAD-ON-CHIP BALL GRID ARRAY PACKAGE

CN

 

200780100205

 

FREESCALE SEMICONDUCTOR, INC.

 

MOTOR CONTROLLER FOR DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR, AC MOTOR
SYSTEM, AND METHOD OF DETERMINING A POSITION OF A ROTOR OF AN AC MOTOR

CN

 

200810003247.3

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR WAFER WITH IMPROVED CRACK PROTECTION

CN

 

200810087126

 

FREESCALE SEMICONDUCTOR, INC.

 

MOLDING WITH DUAL CAVITY TOOL TO INCREASE xQFN LEADS STAND-OFF

CN

 

200810098969.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING FLIP-CHIP BUMP CARRIER TYPE PACKAGE

CN

 

200810130229.1

 

FREESCALE SEMICONDUCTOR, INC.

 

OUTPUT CORRECTION CIRCUIT FOR THREE-AXIS ACCELEROMETER

CN

 

200810144568

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF

CN

 

200880001261.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING A SEMICONDUCTOR DEVICE HAVING HIGH VOLTAGE TRANSISTORS,
NON-VOLATILE MEMORY TRANSISTORS, AND LOGIC

 

Schedule IB - 251

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

TRANSISTORS

CN

 

200880001389.4

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING A NON-VOLATILE MEMORY DEVICE

CN

 

200880001563

 

FREESCALE SEMICONDUCTOR, INC.

 

DYNAMIC PAD SIZE TO REDUCE SOLDER FATIGUE

CN

 

200880003292

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY HAVING A DUMMY BITLINE FOR TIMING CONTROL

CN

 

200880006417.1

 

FREESCALE SEMICONDUCTOR, INC.

 

CONDUCTIVE VIA FORMATION UTILIZING ELECTROPLATING

CN

 

200880007878.0

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC DEVICE INCLUDING CHANNEL REGIONS LYING AT DIFFERENT ELEVATIONS AND
PROCESSES OF FORMING THE SAME

CN

 

200880008799

 

FREESCALE SEMICONDUCTOR, INC.

 

SELF-TEST STRUCTURE AND METHOD OF TESTING A DIGITAL INTERFACE

CN

 

200880009059

 

FREESCALE SEMICONDUCTOR, INC.

 

ADAPTIVE EQUALIZER FOR COMMUNICATION CHANNELS

CN

 

200880010706

 

FREESCALE SEMICONDUCTOR, INC.

 

A FIRST INTER-LAYER DIELECTRIC STACK FOR NON-VOLATILE MEMORY

CN

 

200880014713

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A TRANSISTOR HAVING MULTIPLE TYPES OF SCHOTTKY JUNCTIONS

CN

 

200880015236

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW VOLTAGE DATA PATH IN MEMORY ARRAY

CN

 

200880016888

 

FREESCALE SEMICONDUCTOR, INC.

 

BITCELL WITH VARIABLE-CONDUCTANCE TRANSFER GATE AND METHOD THEREOF

CN

 

200880018021.9

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE MILLISECOND ANNEALS FOR SEMICONDUCTOR DEVICE FABRICATION

CN

 

200880018202.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR DEVICE FEATURING A GATE STRESSOR AND
SEMICONDUCTOR DEVICE

CN

 

200880022723.4

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A DUAL METAL GATE STRUCTURE

CN

 

200880022833.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A DUAL METAL GATE STRUCTURE

CN

 

200880022994

 

FREESCALE SEMICONDUCTOR, INC.

 

HETERO-STRUCTURE FIELD EFFECT TRANSISTOR, INTEGRATED CIRCUIT INCLUDING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR AND METHOD FOR MANUFACTURING A
HETERO-STRUCTURE FIELD EFFECT TRANSISTOR

CN

 

200880024566

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR WITH DIFFERENTLY DOPED STRAINED CURRENT ELECTRODE REGION

CN

 

200880101685

 

FREESCALE SEMICONDUCTOR, INC.

 

CACHE LOCKING DEVICE AND METHODS THEREOF

CN

 

200880101808

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND CIRCUIT FOR PREVENTING HIGH VOLTAGE

 

Schedule IB - 252

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

MEMORY DISTURB

CN

 

200880102331

 

FREESCALE SEMICONDUCTOR, INC.

 

STRESS RELIEF OF A SEMICONDUCTOR DEVICE

CN

 

200880103565

 

FREESCALE SEMICONDUCTOR, INC.

 

MODE TRANSITIONING IN A DC/DC CONVERTER USING A CONSTANT DUTY CYCLE DIFFERENCE

CN

 

200880103859

 

FREESCALE SEMICONDUCTOR, INC.

 

GMSK-RECEIVER WITH INTERFERENCE CANCELLATION

CN

 

200880104603

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PACKAGING AN INTEGRATED CIRCUIT DIE

CN

 

200880105720

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL GATE OXIDE DEVICE INTEGRATION

CN

 

200880107052

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTROMAGNETIC SHIELD FORMATION FOR INTEGRATED CIRCUIT DIE PACKAGE

CN

 

200880109855

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD OF OPERATION

CN

 

200880111918

 

FREESCALE SEMICONDUCTOR, INC.

 

TOUCH PANEL DETECTION CIRCUITRY AND METHOD OF OPERATION

CN

 

200880114023

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY

CN

 

200880119243

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR TESTING A SEMICONDUCTOR DEVICE AND A SEMICONDUCTOR DEVICE TESTING
SYSTEM

CN

 

200880122037

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC ASSEMBLY MANUFACTURING METHOD

CN

 

200880122050

 

FREESCALE SEMICONDUCTOR, INC.

 

LIQUID LEVEL SENSING DEVICE AND METHOD

CN

 

200880122700

 

FREESCALE SEMICONDUCTOR, INC.

 

3-D SEMICONDUCTOR DIE STRUCTURE WITH CONTAINING FEATURE AND METHOD

CN

 

200880123823

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROPAD FORMATION FOR A SEMICONDUCTOR

CN

 

200880125793

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTROSTATIC DISCHARGE PROTECTION

CN

 

200880128378.2

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROPROCESSOR HAVING A LOW-POWER MODE AND A NON-LOW POWER MODE, DATA PROCESSING
SYSTEM AND COMPUTER PROGRAM PRODUCT

CN

 

200910132108

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR INTERCONNECT PAD WHILE
ALLOWING SIGNAL CONDUCTANCE

CN

 

200980105625

 

FREESCALE SEMICONDUCTOR, INC.

 

ADJUSTABLE PIPELINE IN A MEMORY CIRCUIT

CN

 

200980112796

 

FREESCALE SEMICONDUCTOR, INC.

 

SPRING MEMBER FOR USE IN A MICROELECTROMECHANICAL SYSTEMS SENSOR

CN

 

200980115772

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-VOLTAGE ELECTROSTATIC DISCHARGE PROTECTION

 

Schedule IB - 253

--------------------------------------------------------------------------------


 

CN

 

200980119818

 

FREESCALE SEMICONDUCTOR, INC.

 

CAPACITIVE SENSOR WITH STRESS RELIEF THAT COMPENSATES FOR PACKAGE STRESS

CN

 

201010105985

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR INTERPOLATIVE DELAY

CN

 

940103953

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGMA-DELTA MODULATOR WITH IMP ROVED TONE REJECTION AND METHO D THEREFOR

CN

 

940115625

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TESTI NG A STATIC RAM

CN

 

94108219.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR NOISE BURST DETECTION IN A SIGNAL P ROCESSOR

CN

 

94115626.5

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT AND METHOD OF FORMING

CN

 

94117619.3

 

FREESCALE SEMICONDUCTOR, INC.

 

DOUBLE IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF

CN

 

95103566.5

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

CN

 

96100693.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A BOND PAD AND A PROCESS FOR FOR MING THE DEVICE

CN

 

96107995.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR AMPLI FYING A SIGNAL

CN

 

ZL00103662.9

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MEMORY HAVI NG A FUSE DETECT CIRCUIT AND M ETHOD THEREFOR

CN

 

ZL00103663.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER CONNECT

CN

 

ZL00108203.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER

CN

 

ZL00120186.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

CN

 

ZL00120254.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE

CN

 

ZL00120260.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMIC ONDUCTOR STRUCTURE HAVING A CR YSTALLINE ALKALINE
EARTH METAL OXIDE INTERFACE WITH SILICON

CN

 

ZL00121974.X

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY UTILIZING A PROGRAMMABLE DELAY TO CONTROL ADDRESS BUFFERS

CN

 

ZL00129033.9

 

FREESCALE SEMICONDUCTOR, INC.

 

FILTER APPARATUS AND METHOD THEREFOR

CN

 

ZL00130960.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONFIGURING A DATA PROCESSING SYSTEM AFTER RESET

CN

 

ZL00130967.6

 

FREESCALE SEMICONDUCTOR, INC.

 

MECHANICALLY ROBUST PAD INTERFACE AND METHOD

 

Schedule IB - 254

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

THEREFOR

CN

 

ZL00131408.4

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HVING A BALANCED TWIST FOR DIFFERENTIAL SIGNAL LINES

CN

 

ZL00131624.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR A CALIBRATED FREQUENCY MODULATION PHASE LOCKED LOOP

CN

 

ZL00132938.3

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED FILTER WITH IMPROVED I/O MATCHING AND METHOD OF FABRICATION

CN

 

ZL00132939.1

 

FREESCALE SEMICONDUCTOR, INC.

 

LINEAR CAPACITOR STRUCTURE IN A CMOS PROCESS

CN

 

ZL00134286.X

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW PROFILE INTERCONNECT STRUCTURE

CN

 

ZL00135490.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE, A PROCESS FOR A SEMICONDUCTOR DEVICE, AND A PROCESS FOR
MAKING A MASKING DATABASE

CN

 

ZL00135554.6

 

FREESCALE SEMICONDUCTOR, INC.

 

PEAK PROGRAM CURRENT REDUCTION APPARATUS AND METHOD

CN

 

ZL00136603.3

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A STABLE CRYSTALLINE
INTERFACE WITH SILICON

CN

 

ZL00137087.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

CN

 

ZL00137090.1

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE SEMICONDUCTOR DEVICE

CN

 

ZL00137568.7

 

FREESCALE SEMICONDUCTOR, INC.

 

VOLTAGE VARIABLE CAPACITOR WITH IMPROVED C-V LINEARITY

CN

 

ZL00805899.7

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH PERFORMANCE COMMUNICATION CONTROLLER

CN

 

ZL00809472.1

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL

CN

 

ZL00811015.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A PROCESS FOR DESIGNING A MASK

CN

 

ZL00815796.0

 

FREESCALE SEMICONDUCTOR, INC.

 

BUS ARBITRATION ON LOW POWER SYSTEM

CN

 

ZL01101251.X

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR PERFORMING HIGH-SPEED LOW OVERHEAD CONTEXT SWITCH

CN

 

ZL01101649.3

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE

CN

 

ZL01101691.4

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE INTERRUPT CONTROLLER THAT INCLUDES AN INTERRUPT FORCE REGISTER

CN

 

ZL01101738.4

 

FREESCALE SEMICONDUCTOR, INC.

 

UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION

CN

 

ZL01101739.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ALIGNING A WAVEGUIDE TO A DEVICE

 

Schedule IB - 255

--------------------------------------------------------------------------------


 

CN

 

ZL01101744.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TESTING AN INTEGRATED CIRCUIT

CN

 

ZL01103095.X

 

FREESCALE SEMICONDUCTOR, INC.

 

REAL-TIME PROCESSOR DEBUG SYSTEM

CN

 

ZL01805820.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF FABRICATION

CN

 

ZL01807180.5

 

FREESCALE SEMICONDUCTOR, INC.

 

OSCILLATOR CIRCUIT

CN

 

ZL01807539.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A HETEROJUNCTION BICMOS INTEGRATED CIRCUIT

CN

 

ZL01807583.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR OVERLAYING MEMORY IN A DATA PROCESSING SYSTEM

CN

 

ZL01807873.7

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT

CN

 

ZL01808215.7

 

FREESCALE SEMICONDUCTOR, INC.

 

LOAD CAPACITANCE COMPENSATED BUFFER AND METHOD THEREOF

CN

 

ZL01808345.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MANUFACTURING AN INTERCONNECT STRUCTURE

CN

 

ZL01808675.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE SUPPLY HFET WITH TEMPERATURE COMPENSATION

CN

 

ZL01810059.7

 

FREESCALE SEMICONDUCTOR, INC.

 

AN APPARATUS AND A METHOD FOR PROVIDING DECODED INFORMATION

CN

 

ZL01811029.0

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS

CN

 

ZL01811030.4

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF

CN

 

ZL01811410.5

 

FREESCALE SEMICONDUCTOR, INC.

 

ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE

CN

 

ZL01811420.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL
POLISHING SYSTEM THEREFOR

CN

 

ZL01813676.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETECTING AND COMPENSATING DIGITAL LOSSES IN A
COMMUNICATIONS NETWORK

CN

 

ZL01813787.3

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR REDUCING DC OFFSET IN A RECEIVER

CN

 

ZL01813798.9

 

FREESCALE SEMICONDUCTOR, INC.

 

FREQUENCY MODULATOR USING A WAVEFORM GENERATOR

CN

 

ZL01814061.0

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC COMPONENT AND METHOD OF MANUFACTURE

CN

 

ZL01814495.0

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING PASSIVE ELEMENTS AND METHOD OF MAKING SAME

CN

 

ZL01815204.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE

CN

 

ZL01816323.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND PROCESS FOR FORMING THE SAME

CN

 

ZL01816363.7

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRO-OPTIC STRUCTURE AND

 

Schedule IB - 256

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PROCESS FOR FABRICATING SAME

CN

 

ZL01816887.6

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF

CN

 

ZL01816888.4

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROMACHINED COMPONENT AND METHOD OF MANUFACTURE

CN

 

ZL01818248.8

 

FREESCALE SEMICONDUCTOR, INC.

 

AMORPHOUS CARBON LAYER FOR IMPROVED ADHESION OF PHOTORESIST

CN

 

ZL01818663.7

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR RECEIVING AND RECOVERING FREQUENCY SHIFT KEYED SYMBOLS

CN

 

ZL01819699.3

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW PROFILE INTEGRATED MODULE INTERCONNECTS

CN

 

ZL01820155.5

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-MODE RADIO COMMUNICATIONS DEVICE USING A SHARED CLOCK COURCE.

CN

 

ZL01822934.4

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH K DIELECTRIC FILM AND METHOD FOR MAKING

CN

 

ZL01822989.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM FILES

CN

 

ZL02142437.3

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH K DIELECTRIC FILM AND METHOD FOR MAKING

CN

 

ZL02804141.0

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTILAYERED TAPERED TRANSMISSION LINE AND DEVICE

CN

 

ZL02805615.9

 

FREESCALE SEMICONDUCTOR, INC.

 

ARRANGEMENT AND METHOD FOR IMPEDANCE MATCHING

CN

 

ZL02806573.5

 

FREESCALE SEMICONDUCTOR, INC.

 

DISTRIBUTED AMPLIFIER HAVING SEPARATELY BIASED SECTIONS

CN

 

ZL02806953.6

 

FREESCALE SEMICONDUCTOR, INC.

 

LITHOGRAPHIC TEMPLATE

CN

 

ZL02809126.4

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A METHOD THEREFOR

CN

 

ZL02809264.3

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING AN INTEGRATED CIRCUIT DEVICE USING DUMMY FEATURES AND
STRUCTURE THEREOF

CN

 

ZL02809265.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR A CLOCK CIRCUIT

CN

 

ZL02809266.X

 

FREESCALE SEMICONDUCTOR, INC.

 

AN OPTO-COUPLING DEVICE STRUCTURE AND METHOD THEREFOR

CN

 

ZL02809465.4

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST
CYCLES

CN

 

ZL02809967.2

 

FREESCALE SEMICONDUCTOR, INC.

 

FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF

CN

 

ZL02810199.5

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATION OF TWO MEMORY TYPES ON THE SAME INTEGRATED CIRCUIT

CN

 

ZL02812759.5

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW LEAKAGE LOCAL OSCILLATOR SYSTEM

CN

 

ZL02813912.7

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION CONTROLLER AND METHOD OF TRANSFORMING

 

Schedule IB - 257

--------------------------------------------------------------------------------


 

CN

 

ZL02814146.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF FORMATION

CN

 

ZL02814531.3

 

FREESCALE SEMICONDUCTOR, INC.

 

SELECTIVE METAL OXIDE REMOVAL

CN

 

ZL02817383.X

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW POWER CYCLIC A/D CONVERTER

CN

 

ZL02817666.9

 

FREESCALE SEMICONDUCTOR, INC.

 

MODE CONTROLLER FOR SIGNAL ACQUISITION AND TRACKING IN AN ULTRA WIDEBAND
COMMUNICATIONS SYSTEM

CN

 

ZL02817807.6

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING AN ADAPTIVE PRIORITY CONTROLLER

CN

 

ZL02817825.4

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A BOND PAD AND STRUCTURE THEREOF

CN

 

ZL02819141.2

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED SEMICONDUCTOR WITH MULTIPLE ROWS OF BOND PADS AND METHOD THEREFOR

CN

 

ZL02819470.5

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPHASE VOLTAGE CONTROLLED OSCILLATOR

CN

 

ZL02819474.8

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL STEERED FREQUENCY SYNTHESIZER

CN

 

ZL02820710.6

 

FREESCALE SEMICONDUCTOR, INC.

 

CPU POWERDOWN METHOD AND APPARATUS THEREFOR

CN

 

ZL02821860.4

 

FREESCALE SEMICONDUCTOR, INC.

 

INCREMENTAL-DELTA ANALOGUE-TO-DIGITAL CONVERSION

CN

 

ZL02822574.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF OPERATING A MEDIA ACCESS CONTROLLER

CN

 

ZL02823290.9

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE GAIN AMPLIFIER WITH AUTOBIASING SUPPLY REGULATION

CN

 

ZL02823661.0

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR METAL GATE STRUCTURE THAT MINIMIZES NON-PLANARITY EFFECTS AND METHOD
OF FORMATION

CN

 

ZL02823683.1

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR POWER DEVICE AND METHOD OF FORMATION

CN

 

ZL02823942.3

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER AMPLIFIER TRANSIENT COMPENSATION IN OFDM SYSTEMS

CN

 

ZL02824143.6

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE

CN

 

ZL02824529.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE DEVICE AND METHOD OF FORMATION AND TESTING

CN

 

ZL02826499.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR INTERFACING A PROCESSOR TO A COPROCESSOR

CN

 

ZL02826984.5

 

FREESCALE SEMICONDUCTOR, INC.

 

ENABLE PROPAGATION CONTROLLER

CN

 

ZL02827107.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD OF COMMUNICATION BETWEEN MULTIPLE POINT-COORDINATED WIRELESS
NETWORKS

CN

 

ZL02827246.3

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF BONDING AND

 

Schedule IB - 258

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

TRANSFERRING A MATERIAL TO FORM A SEMICONDUCTOR DEVICE

CN

 

ZL02827270.6

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY AND METHOD OF FORMING THEREOF

CN

 

ZL02827378.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR

CN

 

ZL02827387.7

 

FREESCALE SEMICONDUCTOR, INC.

 

A CHEMISTRY FOR ETCHING QUATERNARY INTERFACE LAYERS ON InGaAsP MOSTLY FORMED
BETWEEN GaAs AND InxGa(1-x) P LAYERS

CN

 

ZL02827491.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR GENERATING A PULSE WIDTH MODULATED SIGNAL

CN

 

ZL02827682.5

 

FREESCALE SEMICONDUCTOR, INC.

 

ARTICLE COMPRISING AN OXIDE LAYER ON A GaAs-BASED SEMICONDUCTOR STRUCTURE AND
METHOD OF FORMING SAME

CN

 

ZL02827843.7

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRE BOND-LESS ELECTRONIC COMPONENT FOR USE WITH AN EXTERNAL CIRCUIT AND METHOD
OF MANUFACTURE

CN

 

ZL03102312.6

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED SEMICONDUCTOR DEVICE AND METHOD OF FORMATION

CN

 

ZL03105167.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF ATTACHING A DIE TO A SUBSTRATE

CN

 

ZL03155383.4

 

FREESCALE SEMICONDUCTOR, INC.

 

TONE DETECTOR AND METHOD THEREFOR

CN

 

ZL03801606.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING NANOCRYSTALS IN A MEMORY DEVICE

CN

 

ZL03801610.9

 

FREESCALE SEMICONDUCTOR, INC.

 

SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX

CN

 

ZL03801747.4

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC DISCHARGE PROTECTION CIRCUITRY AND METHOD OF OPERATION

CN

 

ZL03803385.2

 

FREESCALE SEMICONDUCTOR, INC.

 

CONVERSION BETWEEN OPTICAL AND RADIO FREQUENCY SIGNALS

CN

 

ZL03804117.0

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW DROP-OUT VOLTAGE REGULATOR

CN

 

ZL03804521.4

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR

CN

 

ZL03804808.6

 

FREESCALE SEMICONDUCTOR, INC.

 

STACKED DIE SEMICONDUCTOR DEVICE

CN

 

ZL03804813.2

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH FREQUENCY SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE

CN

 

ZL03804834.5

 

FREESCALE SEMICONDUCTOR, INC.

 

CHANNEL ESTIMATION IN A RADIO RECEIVER

CN

 

ZL03804956.2

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT SECURITY AND METHOD THEREFOR

CN

 

ZL03805269.5

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-ROW LEADFRAME

 

Schedule IB - 259

--------------------------------------------------------------------------------


 

CN

 

ZL03805770.0

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR

CN

 

ZL03806213.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR HANDLING ASYNCHRONOUS DATA IN A WIRELESS NETWORK

CN

 

ZL03806299.2

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT DEVICE AND METHOD THEREFOR

CN

 

ZL03807696.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND ARRANGEMENT FOR VIRTUAL DIRECT MEMORY ACCESS

CN

 

ZL03809405.3

 

FREESCALE SEMICONDUCTOR, INC.

 

INSTRUCTION CACHE AND METHOD FOR REDUCING MEMORY CONFLICTS

CN

 

ZL03809591.2

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGMA-DELTA ANALOG-TO-DIGITAL CONVERTER AND METHOD

CN

 

ZL03809935.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR SECURE SCAN TESTING

CN

 

ZL03810166.1

 

FREESCALE SEMICONDUCTOR, INC.

 

MONOCRYSTALLINE OXIDE HAVING A SEMICONDUCTOR DEVICE THEREON

CN

 

ZL03810494.6

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE THICKNESS SEMICONDUCTOR INTERCONNECT AND METHOD THEREFOR

CN

 

ZL03811216.7

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA TRANSFER UNIT WITH SUPPORT FOR MULTIPLE COHERENCY GRANULES

CN

 

ZL03812402.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT

CN

 

ZL03812624.9

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR

CN

 

ZL03814088.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR SOFT DEFECT DETECTION IN A MEMORY

CN

 

ZL03814162.0

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-TIERED LITHOGRAPHIC TEMPLATE

CN

 

ZL03814608.8

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW DROP-OUT VOLTAGE REGULATOR AND METHOD

CN

 

ZL03815344.0

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSE AMPLIFIER FOR A MEMORY HAVING AT LEAST TWO DISTINCT RESISTANCE STATES

CN

 

ZL03815968.6

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSMITTER AND RECEIVER GAIN CALIBRATION BY MEANS OF FEEDBACK IN A TRANSCEIVER

CN

 

ZL03817594.0

 

FREESCALE SEMICONDUCTOR, INC.

 

LITHOGRAPHIC TEMPLATE HAVING A REPAIRED GAP DEFECT

CN

 

ZL03817780.3

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION SYSTEM AND METHOD THEREFOR

CN

 

ZL03818587.3

 

FREESCALE SEMICONDUCTOR, INC.

 

HYBRID STRUCTURE FOR DISTRIBUTED POWER AMPLIFIERS

CN

 

ZL03818840.6

 

FREESCALE SEMICONDUCTOR, INC.

 

RADIO RECEIVER WITH VARIABLE BANDWIDTH IF FILTER AND

 

Schedule IB - 260

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

METHOD THEREFOR

CN

 

ZL03819789.8

 

FREESCALE SEMICONDUCTOR, INC.

 

CLOSED LOOP CURRENT CONTROL CIRCUIT AND METHOD THEREOF

CN

 

ZL03820615.3

 

FREESCALE SEMICONDUCTOR, INC.

 

DIELECTRIC STORAGE MEMORY CELL HAVING HIGH PERMITTIVITY TOP DIELECTRIC AND
METHOD THEREFOR

CN

 

ZL03820931.4

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE METHOD AND APPARATUS FOR PERFORMING DIGITAL MODULATION AND DEMODULATION

CN

 

ZL03820973.X

 

FREESCALE SEMICONDUCTOR, INC.

 

OSCILLATOR CIRCUIT HAVING REDUCED LAYOUT AREA AND LOWER POWER SUPPLY TRANSIENTS

CN

 

ZL03821451.2

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE EXHIBITING ENHANCED PATTERN RECOGNITION WHEN ILLUMINATED IN
A MACHINE VISION SYSTEM

CN

 

ZL03821452.0

 

FREESCALE SEMICONDUCTOR, INC.

 

WAFER COATING AND SINGULATION METHOD

CN

 

ZL03822821.1

 

FREESCALE SEMICONDUCTOR, INC.

 

PERFORMANCE MONITOR AND METHOD THEREFOR

CN

 

ZL03822968.4

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND CIRCUITRY FOR IDENTIFYING WEAK BITS IN AN MRAM

CN

 

ZL03822969.2

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT-CARRYING ELECTRONIC COMPONENT AND METHOD OF MANUFACTURING SAME

CN

 

ZL03822971.4

 

FREESCALE SEMICONDUCTOR, INC.

 

FULL BRIDGE INTEGRAL NOISE SHAPING FOR QUANTIZATION OF PULSE WIDTH MODULATION
SIGNALS

CN

 

ZL03824003.3

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY DEVICE AND METHOD FOR FORMING

CN

 

ZL03824015.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER

CN

 

ZL03824279.6

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR POWER MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM

CN

 

ZL03824815.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME

CN

 

ZL03824916.2

 

FREESCALE SEMICONDUCTOR, INC.

 

ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING

CN

 

ZL03825020.9

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW VOLTAGE DETECTION SYSTEM

CN

 

ZL03825140.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROCESSING AN AMPLITUDE MODULATED (AM) SIGNAL

CN

 

ZL03825435.2

 

FREESCALE SEMICONDUCTOR, INC.

 

THIN GAAS WITH COPPER BACK-METAL STRUCTURE

CN

 

ZL03825611.8

 

FREESCALE SEMICONDUCTOR, INC.

 

MINIATURE MOLDLOCKS FOR HEATSINK OR FLAG FOR AN

 

Schedule IB - 261

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

OVERMOLDED PLASTIC PACKAGE

CN

 

ZL03825687.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A PASSIVATION LAYER FOR AIR GAP FORMATION AND STRUCTURE
THEREOF

CN

 

ZL03825818.8

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER MANAGEMENT SYSTEM

CN

 

ZL200680056096.7

 

FREESCALE SEMICONDUCTOR, INC.

 

IMAGE PROCESSING APPARATUS AND METHOD OF TRANSFERRING IMAGE DATA

CN

 

ZL94103949.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME

CN

 

ZL94106509.X

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A REDUCING/OXIDIZING CONDUCTIVE MATERIAL AND A
PROCESS FOR FOR MING THE DEVICE

CN

 

ZL95105174.1

 

FREESCALE SEMICONDUCTOR, INC.

 

FREQUENCY INVERSION SCRAMBLER WITH INTEGRATED HIGH-PASS FILT ER

CN

 

ZL95106587.4

 

FREESCALE SEMICONDUCTOR, INC.

 

III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE

CN

 

ZL95116671.9

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MICROPROCES SOR WITH PROGRAMMABLE MEMORY I NTERFACE ACCESS
TYPES

CN

 

ZL95118705.8

 

FREESCALE SEMICONDUCTOR, INC.

 

CHEMICAL - MECHANICAL POLISHER AND A PROCESS FOR POLISHING

CN

 

ZL95119287.6

 

FREESCALE SEMICONDUCTOR, INC.

 

ADJUSTABLE DEPTH/WIDTH FIFO BU FFER FOR VARIABLE WIDTH DATA T RANSFERS

CN

 

ZL95120270.7

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-STRAND SUBSTRATE FOR BAL L-GRID ARRAY ASSEMBLIES AND ME THOD

CN

 

ZL96105117.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REDUCING POWER CONS UMPTION IN A PORTABLE ELECTRON IC DEVICE WITH A
LIQUID CRYSTA L DISPLAY SCREEN

CN

 

ZL96105466.2

 

FREESCALE SEMICONDUCTOR, INC.

 

MONOLITHIC HIGH FREQUENCY INTE GRATED CIRCUIT STRUCTURE AND M ETHOD OF
MANUFACTURING THE SAM E

CN

 

ZL96105893.5

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING A MULTI-FUNCTION SCALABLE PARA LLEL INPUT/OUTPUT
PORT

CN

 

ZL97100387.4

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE

CN

 

ZL97102640.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ACCES SING A CHIP-SELECTABLE DEVICE IN A DATA
PROCESSING

 

Schedule IB - 262

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SYSTEM

CN

 

ZL97110996.6

 

FREESCALE SEMICONDUCTOR, INC.

 

BIPOLAR TRANSISTOR AND METHOD OF FABRICATION

CN

 

ZL97114012.X

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM

CN

 

ZL97115320.5

 

FREESCALE SEMICONDUCTOR, INC.

 

BALUN TRANSFORMER

CN

 

ZL97117646.9

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER

CN

 

ZL97120501.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR TRANSMITTING SIGNAL S BETWEEN A MICROPORCESSOR AND AN INTERFACE
CIRCUIT

CN

 

ZL98100996.4

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGING APPARATUS AND METHOD

CN

 

ZL98103715.1

 

FREESCALE SEMICONDUCTOR, INC.

 

SELECTIVELY FILLED ADHESIVE FILM CONTAINING A FLUXING AGENT

CN

 

ZL98105911.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR DEPOSITING A DIFFUSION BARRIER

CN

 

ZL98106329.2

 

FREESCALE SEMICONDUCTOR, INC.

 

PULSE WIDTH MODULATOR (PWM) SY STEM WITH LOW COST DEAD TIME D ISTORTION
CORRECTION

CN

 

ZL98108369.2

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM

CN

 

ZL98115555.3

 

FREESCALE SEMICONDUCTOR, INC.

 

POINT OF USE DILUTION TOOL AND METHOD

CN

 

ZL98116658.X

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD FOR MAKING THE SAME

CN

 

ZL98118373.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROCE SSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK
HAVING ACCESS TO IN SITU WAFER BACKSIDE PAR TICLE DETECTION

CN

 

ZL98118581.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR INTER FACING A PROCESSOR TO A COPROC ESSOR

CN

 

ZL98120987.4

 

FREESCALE SEMICONDUCTOR, INC.

 

A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE

CN

 

ZL98121455.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR AFFEC TING SUBSEQUENT INSTRUCTION PR OCESSING IN A DATA
PROCESSOR

CN

 

ZL98122812.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME

CN

 

ZL98123223.X

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE

 

Schedule 1B - 263

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

MEMORY CE LL, AND PROCESSES FOR FORMING THEM

CN

 

ZL98123467.4

 

FREESCALE SEMICONDUCTOR, INC.

 

A CIRCUIT AND METHOD FOR RETAI NING DATA IN DRAM IN A PORTABL E ELECTRONIC
DEVICE

CN

 

ZL98126047.0

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY CONTROLLER WITH CONTINU OUS PAGE MODE AND METHOD THERE FOR

CN

 

ZL98801278.2

 

FREESCALE SEMICONDUCTOR, INC.

 

PORTABLE ELECTRONIC DEVICE AND METHOD

CN

 

ZL98812928.0

 

FREESCALE SEMICONDUCTOR, INC.

 

SWITCHED CAPACITOR CIRCUIT AND METHOD FOR REDUCING SAMPLING NOISE

CN

 

ZL99101606.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING INTERCONNEC T BUMPS ON A SEMICONDUCTOR DIE

CN

 

ZL99104896.2

 

FREESCALE SEMICONDUCTOR, INC.

 

SYNCHRONOUS PIPELINED BURST ME MORY AND METHOD FOR OPERATING SAME

CN

 

ZL99105158.0

 

FREESCALE SEMICONDUCTOR, INC.

 

RADIO WITH HALTING APPARATUS AND METHOD

CN

 

ZL99105172.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGMA-DELTA MODULATOR AND METHOD FOR DIGITIZING A SIGNAL

CN

 

ZL99105292.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE FOR SUBST RATE TRIGGERED ELECTROSTATIC D ISCHARGE
PROTECTION AND METHOD OF FORMING SAME

CN

 

ZL99108645.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PERFO RMING EQUALISATION IN A RADIO RECEIVER

CN

 

ZL99108648.1

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING BRANCH CONTROL AND METHOD THER EOF

CN

 

ZL99108672.4

 

FREESCALE SEMICONDUCTOR, INC.

 

PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY

CN

 

ZL99108904.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDU CTOR DEVICE

CN

 

ZL99110023.9

 

FREESCALE SEMICONDUCTOR, INC.

 

CMOS SEMICONDUCTOR DEVICES AND METHOD OF FORMATION

CN

 

ZL99110164.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TRANS FERRING DATA OVER A PROCESSOR INTERFACE BUS

CN

 

ZL99110621.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDU CTOR DEVICE

CN

 

ZL99111910.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TRANS FERRING DATA ON A SPLIT BUS IN A DATA PROCESSING
SYSTEM

CN

 

ZL99120977.X

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR REDUCIN G PARASITIC BIPOLAR EFFECTS DU RING ELECTROSTATIC
DISCHARGES

CN

 

ZL99121094.8

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR SYSTEM AND INST RUCTION SYSTEM USING

 

Schedule IB - 264

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

GROUPING

CN

 

ZL99123118.X

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE DELAY CONTROL IN A MEMORY

CN

 

ZL99123427.8

 

FREESCALE SEMICONDUCTOR, INC.

 

PHASE DETECTOR WITH FREQUENCY STEERING

CN

 

ZL99126715.X

 

FREESCALE SEMICONDUCTOR, INC.

 

A MEMORY DEVICE AND METHOD

CN

 

ZL99806733.4

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER AMPLIFIER OUTPUT MODULE FOR DUAL-MODE DIGITAL SYSTEMS

CN

 

ZL99808006.3

 

FREESCALE SEMICONDUCTOR, INC.

 

DIGITAL COMMUNICATONS PROCESSOR

DE

 

19820878.2

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM

DE

 

60025773.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER

DE

 

60031191.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER CONNECT

DE

 

60032963.1

 

FREESCALE SEMICONDUCTOR, INC.

 

FAST TRAINING OF EQUALIZERS IN DISCRETE MULTI-TONE (DMT) SYS TEMS

DE

 

60102609.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SOFTWARE ANALYSIS SYSTEM HAVING AN APPARATUS FOR SELECTIVELY COLLECTING ANALYSIS
DATA FROM A TARGET SYSTEM EXECUTING SOFTWARE INSTRUMENTED WITH TAG STATEMENTS
AND METHOD FOR USE THEREOF

DE

 

60108730.5

 

FREESCALE SEMICONDUCTOR, INC.

 

EEPROM CIRCUIT, VOLTAGE REFERENCE CIRCUIT AND METHOD FOR PROVIDING A LOW
TEMPERATURE-COEFFICIENT VOLTAGE REFERENCE

DE

 

60116381.8

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME

DE

 

60124965.8

 

FREESCALE SEMICONDUCTOR, INC.

 

UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION

DE

 

60127932.8

 

FREESCALE SEMICONDUCTOR, INC.

 

CHANNEL ESTIMATION IN ORTHOFONAL FREQUENCY DIVISION MULTIPLEXED SYSTEMS.

DE

 

60131149.3

 

FREESCALE SEMICONDUCTOR, INC.

 

UPLINK PROTOCOL AND LOW IDD IMPLEMENTATION FOR PASSIVE ENTRY SYSTEMS.

DE

 

60134220.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A HETEROJUNCTION BICMOS INTEGRATED CIRCUIT

DE

 

60142406.9

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CMOS CAPACITIVE PRESSURE SENSOR

DE

 

602004004064.9

 

FREESCALE SEMICONDUCTOR, INC.

 

UNIVERSAL SERIAL BUS TRANSMITTER

DE

 

602004006973.6

 

FREESCALE SEMICONDUCTOR, INC.

 

A DRIVE ARRANGEMENT FOR ACTIVATING A CAR SAFETY

 

Schedule IB - 265

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DEVICE ACTIVATION ELEMENT

DE

 

602004012966.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SERIAL DATA BUS COMMUNICATION SYSTEM

DE

 

602004013057.5

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR DETECTING AN END POINT OF AN INFORMATION FRAME

DE

 

602004013186.5

 

FREESCALE SEMICONDUCTOR, INC.

 

A DECODER FOR A WIRELESS COMMUNICATION DEVICE

DE

 

602004013917.3

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW DROP-OUT DC VOLTAGE REGULATOR

DE

 

602004016579.4

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT AND A METHOD FOR TESTING A MULTI-TAP INTEGRATED CIRCUIT

DE

 

602004016972.2

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA CACHE SYSTEM

DE

 

602004019455.7

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRELESS COMMUNICATION DEVICE AND DATA INTERFACE

DE

 

602004019827.7

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT AND A METHOD FOR SECURE TESTING

DE

 

602004020015.8

 

FREESCALE SEMICONDUCTOR, INC.

 

ANALOG TO DIGITAL CONVERTER

DE

 

602004023714.0

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING

DE

 

602004025556.4

 

FREESCALE SEMICONDUCTOR, INC.

 

A MEMORY CACHE CONTROL ARRANGMENT AND A METHOD OF PERFORMING A COHERENCY
OPERATION THEREFOR

DE

 

602004032064.1

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRELESS COMMUNICATION UNIT AND POWER CONTROL SYSTEM THEREOF

DE

 

602004034368.4

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR IMPROVING THE DESIGN OF SEMICONDUCTOR INTEGRATED CIRCUITS

DE

 

602004034864.3

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS
DEVICE AND METHOD OF USING SAME

DE

 

602004035625.5

 

FREESCALE SEMICONDUCTOR, INC.

 

A VIRTUAL ADDRESS CACHE AND METHOD FOR SHARING DATA USING A UNIQUE TASK
IDENTIFIER

DE

 

602004039400.9

 

FREESCALE SEMICONDUCTOR, INC.

 

INTERLEAVER FOR A TURBO ENCODER AND DECODER

DE

 

602004040135.8

 

FREESCALE SEMICONDUCTOR, INC.

 

ARRANGEMENT AND METHOD FOR CONNECTING A PROCESSING NODE IN A DISTRIBUTED SYSTEM

DE

 

602005007520.8

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-HIGH IMPEDENCE DEVICE AND METHOD FOR REDUCING ENERGY CONSUMPTION

DE

 

602005014021.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR TESTING A SLURRY USED TO FORM A SEMICONDUCTOR DEVICE

DE

 

602005015632.1

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR CONTROLLING MULTIPLE DMA TASK

 

Schedule IB - 266

--------------------------------------------------------------------------------


 

DE

 

602005016612.2

 

FREESCALE SEMICONDUCTOR, INC.

 

TWISTED PAIR COMMUNICATION SYSTEM, APPARATUS AND METHOD THEREFOR

DE

 

602005016615.7

 

FREESCALE SEMICONDUCTOR, INC.

 

COMPENSATION FOR PARASITIC COUPLING BETWEEN RF OR MICROWAVE TRANSISTORS IN THE
SAME PACKAGE

DE

 

602005017490.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING

DE

 

602005017948.8

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK REQUEST

DE

 

602005018114.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR NOISE REDUCTION IN A PHASE LOCKED LOOP AND A DEVICE HAVING NOISE
REDUCTION CAPABILITIES

DE

 

602005019985.3

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE BURST PROTOCOL DEVICE CONTROLLER

DE

 

602005020772.4

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR

DE

 

602005021549.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR TRANSMITTING A SEQUENCE OF TRANSMISSION BURSTS

DE

 

602005021994.3

 

FREESCALE SEMICONDUCTOR, INC.

 

SELF ADJUSTING REGULATOR AND MONITOR CIRCUITS ON AN INTEGRATED CIRCUIT

DE

 

602005022126.3

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR MANAGING MULTI-FRAMES AND A DEVICE HAVING MULTI-FRAME MANAGEMENT
CAPABILITES

DE

 

602005022229.4

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE NANOCRYSTAL MEMORY AND METHOD THEREFOR

DE

 

602005022230.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR RACE PREVENTION AND A DEVICE HAVING RACE PREVENTION CAPABILITIES

DE

 

602005022370.3

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR PROCESSING ATM CELLS AND A DEVICE HAVING ATM CELL PROCESSING
CAPABILITES

DE

 

602005023542.6

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR EXECUTING A DMA TASK

DE

 

602005024317.8

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT DRIVER AND METHOD OF OPERATION THEREFOR

DE

 

602005025534.6

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FABRICATING A SILICON-ON-INSULATOR STRUCTURE

DE

 

602005027003.5

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR CONTROLLING AN EXECUTION OF A DMA TASK

DE

 

602005027266.6

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER SAVING IN A SIGNAL PROCESSING IN RECEIVERS

DE

 

602005028180.0

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT DRIVER AND METHOD OF OPERATION THEREFOR

 

Schedule IB - 267

--------------------------------------------------------------------------------


 

DE

 

602005032157.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MODIFYING AN INFORMATION UNIT USING AN ATOMIC OPERATION

DE

 

602005034225.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR FALL DETECTION

DE

 

602005035288.0

 

FREESCALE SEMICONDUCTOR, INC.

 

A DEVICE HAVIING A LOW LATENCY SINGLE PORT MEMORY UNIT AND A METHOD FOR WRITING
MULTIPLE DATA SEGMENTS TO A SINGLE PORT MEMORY UNIT

DE

 

602005036673.3

 

FREESCALE SEMICONDUCTOR, INC.

 

MOTION SENSING FOR TIRE PRESSURE MONITORING

DE

 

602005036882.5

 

FREESCALE SEMICONDUCTOR, INC.

 

DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD

DE

 

602005038378.6

 

FREESCALE SEMICONDUCTOR, INC.

 

MEDIA-INDEPENDENT HANDOVER (MIH) METHOD FEATURING A SIMPLIFIED BEACON

DE

 

602006013197.6

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MANAGING UNDER-RUNS AND A DEVICE HAVING UNDER-RUN MANAGEMENT
CAPABILITIES

DE

 

602006013202.6

 

FREESCALE SEMICONDUCTOR, INC.

 

REAL TIME CLOCK MONITORING METHOD AND SYSTEM

DE

 

602006014598.5

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR DETECTING CLOCK FAILURE AND METHED THEREFOR

DE

 

602006015699.5

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR HIGH SPEED FRAMING AND A DEVICE HAVING FRAMING CAPABILITIES

DE

 

602006016021.6

 

FREESCALE SEMICONDUCTOR, INC.

 

LIN NETWORK, INTEGRATED CIRCUIT AND METHOD THEREFOR

DE

 

602006018075.6

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR TESTING INTEGRATED CIRCUITS

DE

 

602006019003.4

 

FREESCALE SEMICONDUCTOR, INC.

 

AMPLIFIER CIRCUIT AND INTEGRATED CIRCUIT THEREFOR

DE

 

602006019920.1

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD FOR BUFFERING DATA

DE

 

602006020357.8

 

FREESCALE SEMICONDUCTOR, INC.

 

RECEIVER FOR RECEIVING AT LEAST TWO TYPES OF SIGNALS, DATA COMMUNICATION SYSTEM
AND VEHICLE INCLUDING A RECEIVER

DE

 

602006021635.1

 

FREESCALE SEMICONDUCTOR, INC.

 

A NON-VOLATILE MEMORY DEVICE AND PROGRAMMABLE VOLTAGE REFERENCE FOR A
NON-VOLATILE MEMORY DEVICE

DE

 

602006022920.8

 

FREESCALE SEMICONDUCTOR, INC.

 

LIN NETWORK, INTEGRATED CIRCUIT AND METHOD OF COMMUNICATING THEREON

DE

 

602006028343.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF CONTROL SLOPE REGULATION AND CONTROL SLOPE REGULATION APPARATUS

 

Schedule IB - 268

--------------------------------------------------------------------------------


 

DE

 

602006029219.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SOFTWARE PIPELINING

DE

 

602006032980.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMI-FLOATING ISLAND MOSFET DEVICE

DE

 

602006035629.3

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME

DE

 

602006035760.5

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME

DE

 

602007004461.8

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR DETECTING CLOCK FAILURE AND METHOD THEREFOR

DE

 

602007010039.9

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR TESTING A LOGIC CIRCUIT

DE

 

602007013765.9

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY CIRCUIT USING A REFERENCE FOR SENSING

DE

 

602007013956.2

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER MANAGEMENT ARRANGEMENT AND MOBILE DEVICE

DE

 

602007014122.2

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PACKET FREQUENCY

DE

 

602007014755.7

 

FREESCALE SEMICONDUCTOR, INC.

 

IMPROVEMENTS IN OR RELATING TO DIAGNOSTICS OF A CAPACITIVE SENSOR

DE

 

602007014756.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONVERTING SIGNALS

DE

 

602007016439.7

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM, DATA PROCESSING METHOD, AND APPARATUS

DE

 

602007016563.6

 

FREESCALE SEMICONDUCTOR, INC.

 

REQUEST CONTROLLER, PROCESSING UNIT, METHOD FOR CONTROLLING REQUESTS AND
COMPUTER PROGRAM PRODUCT

DE

 

602007021942.6

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR HAVING DYNAMIC CONTROL OF INSTRUCTION PREFETCH BUFFER DEPTH AND
METHOD THEREFOR

DE

 

602007023633.9

 

FREESCALE SEMICONDUCTOR, INC.

 

ADJUSTABLE NOISE SUPPRESSION SYSTEM

DE

 

602007026566.5

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA COMMUNICATION FLOW CONTROL DEVICE AND METHODS THEREOF

DE

 

602007026753.6

 

FREESCALE SEMICONDUCTOR, INC.

 

DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME

DE

 

602007029676.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PROCESS INTEGRATING SOURCE/DRAIN STRESSORS AND INTERLEVEL
DIELECTRIC LAYER STRESSORS

DE

 

602007030065.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE

DE

 

602008003776.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR PROGRAMMING ANTI-FUSES

DE

 

602008007785.3

 

FREESCALE SEMICONDUCTOR, INC.

 

BUFFER MODULE, RECEIVER, DEVICE AND BUFFERING METHOD

 

Schedule IB - 269

--------------------------------------------------------------------------------


 

DE

 

602008011766.9

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD OF OPERATION

DE

 

602008012707.9

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-FREQUENCY TONE DETECTOR

DE

 

602008015055.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY

DE

 

602008016319.9

 

FREESCALE SEMICONDUCTOR, INC.

 

A SYSTEM, NETWORK NODE, A METHOD AND A COMMUNICATION CONTROLLER

DE

 

602008021566.0

 

FREESCALE SEMICONDUCTOR, INC.

 

A SYSTEM FOR DISTRIBUTING AVAILABLE MEMORY RESOURCE

DE

 

602008022486.4

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR PROTECTING A CRYPTOGRAPHIC MODULE AND A DEVICE HAVING CRYPTOGRAPHIC
MODULE PROTECTION CAPABILITIES

DE

 

602009004851.1

 

FREESCALE SEMICONDUCTOR, INC.

 

CHARGE AMPLIFIER WITH DC FEEDBACK SAMPLING

DE

 

602011001102.2

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM WITH PERIPHAL CONFIGURATION INFORMATION ERROR DETECTION

DE

 

60206146.6

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE

DE

 

60207087.2

 

FREESCALE SEMICONDUCTOR, INC.

 

ODD HARMONICS REDUCTION OF PHASE ANGLE CONTROLLED LOADS

DE

 

60215463.4

 

FREESCALE SEMICONDUCTOR, INC.

 

ANALOG-TO-DIGITAL CONVERTER ARRANGEMENT AND METHOD

DE

 

60226141.4

 

FREESCALE SEMICONDUCTOR, INC.

 

FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF

DE

 

60235172.3-08

 

FREESCALE SEMICONDUCTOR, INC.

 

CONVERTER, CIRCUIT AND METHOD FOR COMPENSATION OF NON-IDEALITIES IN CONTINOUS
TIME SIGMA DELTA CONVERTERS.

DE

 

60241164.5

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE

DE

 

60241422.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR

DE

 

60303126.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR SECURE SCAN TESTING

DE

 

60305736.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSE AMPLIFIER FOR A MEMORY HAVING AT LEAST TWO DISTINCT RESISTANCE STATES

DE

 

60306164.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT

DE

 

60307429.4

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR REDUCED POWE CONSUMPTION ADC/DAC CONVERSION

 

Schedule IB - 270

--------------------------------------------------------------------------------


 

DE

 

60307539.8

 

FREESCALE SEMICONDUCTOR, INC.

 

MICRO-ELECTRO-MECHANICAL DEVICE AND METHOD OF MAKING

DE

 

60308032.4

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER AMPLIFIER SATURATION DETECTION AND OPERATION AT MAXIMUM POWER

DE

 

60308492.3

 

FREESCALE SEMICONDUCTOR, INC.

 

KEYPAD SIGNAL INPUT APPARATUS

DE

 

60308539.3

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW IF RADIO RECEIVER

DE

 

60310096.1

 

FREESCALE SEMICONDUCTOR, INC.

 

A POWER AMPLIFIER MODULE AND A TIME DIVISION MULTIPLE ACCESS RADIO

DE

 

60314384.9

 

FREESCALE SEMICONDUCTOR, INC.

 

PHASE LOCKED LOOP FILTER

DE

 

60314754.2

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSCONDUCTANCE AMPLIFIER

DE

 

60318643.2

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURE

DE

 

60336636.8

 

FREESCALE SEMICONDUCTOR, INC.

 

MISMATCH COMPENSATION IN ANALOG 1/Q SEPARATED OFDM RECEIVER WITH FREQUENCY
OFFSET.

DE

 

69333853.9

 

FREESCALE SEMICONDUCTOR, INC.

 

EXTENSIBLE CENTRAL PROCESSING UNIT

DE

 

69419871.4

 

FREESCALE SEMICONDUCTOR, INC.

 

DOUBLE IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF

DE

 

69428684.2

 

FREESCALE SEMICONDUCTOR, INC.

 

THERMISCH-LEITENDES GEHAEUSE FUER INTEGRIERTE SCHALTUNGEN MIT
RADIOFREQUENZ-ABSCHIRMUNG

DE

 

69430648.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME

DE

 

69431273.8

 

FREESCALE SEMICONDUCTOR, INC.

 

REVERSE BATTERY PROTECTION CIR CUIT

DE

 

69432068.4

 

FREESCALE SEMICONDUCTOR, INC.

 

TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION

DE

 

69433582.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND FERRO ELECTRIC CAPACITOR

DE

 

69513113.3

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MICROPROCES SOR WITH PROGRAMMABLE MEMORY I NTERFACE ACCESS
TYPES

DE

 

69526539.3

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHO D OF FORMING

DE

 

69527388.4

 

FREESCALE SEMICONDUCTOR, INC.

 

EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME

DE

 

69528916.0

 

FREESCALE SEMICONDUCTOR, INC.

 

SYNCHRONOUS MEMORY HAVING PARA LLEL OUTPUT DATA PATHS

DE

 

69533951.6

 

FREESCALE SEMICONDUCTOR, INC.

 

ASYNCHRONOUS TRANSFER MODE (AT M) METHOD AND APPARATUS FOR CO MMUNICATING STATUS
BYTES IN A MANNER COMPATIBLE WITH THE UTO PIA PROTOCOL

 

Schedule IB - 271

--------------------------------------------------------------------------------


 

DE

 

69534412.9

 

FREESCALE SEMICONDUCTOR, INC.

 

III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE

DE

 

69615720.9

 

FREESCALE SEMICONDUCTOR, INC.

 

PIEZORESISTIVE WANDLER MIT UEBERLAPPENDEN KONTAKTEN

DE

 

69623679.6

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT

DE

 

69630488.0

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR SENSOR DEVICE AN D METHOD FOR FORMING A SEMICON DUCTOR SENSOR
DEVICE

DE

 

69631451.7

 

FREESCALE SEMICONDUCTOR, INC.

 

MONOLITHIC HIGH FREQUENCY INTE GRATED CIRCUIT STRUCTURE AND M ETHOD OF
MANUFACTURING THE SAM E

DE

 

69631946.2

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE

DE

 

69633114.4

 

FREESCALE SEMICONDUCTOR, INC.

 

AN ATM LINE CARD AND METHOD FOR TRANSFERRING CONNECTION MEMORY DATA

DE

 

69633910.2

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSFER LAYER OF THE ATM TYPE AND METHOD FOR OPERATING A TR ANSFER SWITCH

DE

 

69707169.3

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMIERUNG FUER NICHT-FLUECHTIGE SPEICHERZELLE

DE

 

69713550.0

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTOMOBILE AIRBAG SYSTEM

DE

 

69716349.0

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM

DE

 

69717391.7

 

FREESCALE SEMICONDUCTOR, INC.

 

AN INTERFACE FOR AN ASYMMETRIC DIGITAL SUBSCRIBER LINE TRANS CEIVER

DE

 

69724486.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUCT OR CHEMICAL SENSOR DEVICE

DE

 

69725770.3

 

FREESCALE SEMICONDUCTOR, INC.

 

NEW GEOMETRY FOR ALOW RESISTAN T HEATER

DE

 

69726823.3

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE-CHIP SOFTWARE CONFIGURA BLE TRANSCEIVER FOR ASYMMETRIC COMMUNICATION
SYSTEM

DE

 

69727001.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSOR AND METHOD OF FABRICATI ON

DE

 

69727744.5

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER

DE

 

69729017.4

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF SENSING A CHEMICAL A ND SENSOR THEREFOR

DE

 

69731868.0

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR AUTO- CONFIGURING A COMMUNICATION SY STEM

DE

 

69733597.6

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR FREQU ENCY DOMAIN RIPPLE

 

Schedule IB - 272

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

COMPENSATIO N FOR A COMMUNICATIONS TRANSMI TTER

DE

 

69738094.7

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE ASYMMETRICAL DIGITAL SUBSCRIBER LINE (ADSL) RECEIVE R, CENTRAL OFFICE
USING SAME, AND METHOD THEREFOR

DE

 

69738952.9

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE ASYMMETRICAL DIGITAL SUBSCRIBER LINE (ADSL) TRANSMI TTER, REMOTE
TERMINAL USING SA ME, AND METHOD THEREFOR

DE

 

69812579.7

 

FREESCALE SEMICONDUCTOR, INC.

 

PORTABLE ELECTRONIC DEVICE AND METHOD

DE

 

69815976.4

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONFI GURING A COMMUNICATION SYSTEM

DE

 

69821581.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REALLOCATING DATA I N A DISCRETE MULTI-TONE COMMUN ICATION SYSTEM

DE

 

69823004.3

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOF OF ORMING METAL COLLOID S, METAL COLLOIDS AND METHOD O F FORMING A METAL
OXIDE SENSIT IVE LAYER FOR A CHEMICAL SENSOR DEVICE

DE

 

69837965.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SENSOR SYSTEM FOR D ETERMING A CONCENTRATION OF A CHEMICAL SPECIES

DE

 

69908577.2

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL

DE

 

69918920.9

 

FREESCALE SEMICONDUCTOR, INC.

 

LINE DRIVER CIRCUIT WITH REDUC ED POWER CONSUMPTION

DE

 

69942354.6

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE DELAY CONTROL IN A MEMORY

DE

 

69944481.0

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE DELAY CONTROL IN A MEMORY

DE

 

EP1277236

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT

DE

 

EP1910905

 

FREESCALE SEMICONDUCTOR, INC.

 

VOLTAGE REGULATOR AND METHOD OF OPERATION THEREFOR

DE

 

EP1966652

 

FREESCALE SEMICONDUCTOR, INC.

 

IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY

DE

 

EP1984467

 

FREESCALE SEMICONDUCTOR, INC.

 

BARRIER SLURRY COMPOSITION AND BARRIER CMP METHODS

DE

 

P69404789.9

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH
TEMPERATURE PROPERTIES

FI

 

EP0794427

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR

 

Schedule IB - 273

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

A SEMICONDUCT OR CHEMICAL SENSOR DEVICE

FR

 

1069605

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE

FR

 

1740922

 

FREESCALE SEMICONDUCTOR, INC.

 

MOTION SENSING FOR TIRE PRESSURE MONITORING

FR

 

2067255

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF CONTROL SLOPE REGULATION AND CONTROL SLOPE REGULATION APPARATUS

FR

 

9507903

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR SENSOR DEVICE AN D METHOD FOR FORMING A SEMICON DUCTOR SENSOR
DEVICE

FR

 

EP0599012

 

FREESCALE SEMICONDUCTOR, INC.

 

EXTENSIBLE CENTRAL PROCESSING UNIT

FR

 

EP0617464

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME

FR

 

EP0629002

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND FERRO ELECTRIC CAPACITOR

FR

 

EP0629031

 

FREESCALE SEMICONDUCTOR, INC.

 

REVERSE BATTERY PROTECTION CIR CUIT

FR

 

EP0643903

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH
TEMPERATURE PROPERTIES

FR

 

EP0646956

 

FREESCALE SEMICONDUCTOR, INC.

 

TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION

FR

 

EP0653795

 

FREESCALE SEMICONDUCTOR, INC.

 

DOUBLE IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF

FR

 

EP0671744

 

FREESCALE SEMICONDUCTOR, INC.

 

SYNCHRONOUS MEMORY HAVING PARA LLEL OUTPUT DATA PATHS

FR

 

EP0676811

 

FREESCALE SEMICONDUCTOR, INC.

 

EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME

FR

 

EP0682812

 

FREESCALE SEMICONDUCTOR, INC.

 

THERMALLY CONDUCTIVE INTEGRATED CIRCUIT PACKAGE WITH RADIO FREQUENCY SHIELDING

FR

 

EP0688044

 

FREESCALE SEMICONDUCTOR, INC.

 

III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE

FR

 

EP0688141

 

FREESCALE SEMICONDUCTOR, INC.

 

ASYNCHRONOUS TRANSFER MODE (AT M) METHOD AND APPARATUS FOR CO MMUNICATING STATUS
BYTES IN A MANNER COMPATIBLE WITH THE UTO PIA PROTOCOL

FR

 

EP0690497

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHO D OF FORMING

FR

 

EP0700001

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MICROPROCES SOR WITH

 

Schedule IB - 274

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PROGRAMMABLE MEMORY I NTERFACE ACCESS TYPES

FR

 

EP0729019

 

FREESCALE SEMICONDUCTOR, INC.

 

PIEZORESISTIVE SENSOR AND METHOD

FR

 

EP0736897

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT

FR

 

EP0741413

 

FREESCALE SEMICONDUCTOR, INC.

 

MONOLITHIC HIGH FREQUENCY INTE GRATED CIRCUIT STRUCTURE AND M ETHOD OF
MANUFACTURING THE SAM E

FR

 

EP0749205

 

FREESCALE SEMICONDUCTOR, INC.

 

SWITCHED CAPACITOR GAIN STAGE

FR

 

EP0757316

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR

FR

 

EP0779654

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE

FR

 

EP0783153

 

FREESCALE SEMICONDUCTOR, INC.

 

PERIPHERAL MODULE AND MICROPRO CESSOR SYSTEM

FR

 

EP0791966

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING

FR

 

EP0792046

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSFER LAYER OF THE ATM TYPE AND METHOD FOR OPERATING A TR ANSFER SWITCH

FR

 

EP0794610

 

FREESCALE SEMICONDUCTOR, INC.

 

CONSTANT HIGH Q VOLTAGE CONTRO LLED OSCILLATOR AND METHOD FOR MAKING

FR

 

EP0795977

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE ASYMMETRICAL DIGITAL SUBSCRIBER LINE (ADSL) TRANSMI TTER, REMOTE
TERMINAL USING SA ME, AND METHOD THEREFOR

FR

 

EP0795984

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE ASYMMETRICAL DIGITAL SUBSCRIBER LINE (ADSL) RECEIVE R, CENTRAL OFFICE
USING SAME, AND METHOD THEREFOR

FR

 

EP0798554

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSOR AND METHOD OF FABRICATI ON

FR

 

EP0805074

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTOMOBILE AIRBAG SYSTEM

FR

 

EP0806729

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETER MINING WAIT STATES ON A PER CY CLE BASIS IN A
DATA PROCESSING SYSTEM

FR

 

EP0814631

 

FREESCALE SEMICONDUCTOR, INC.

 

AN ATM LINE CARD AND METHOD FOR TRANSFERRING CONNECTION MEMORY DATA

FR

 

EP0816186

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM

FR

 

EP0828253

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER

FR

 

EP0833460

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR

 

Schedule IB - 275

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

FREQU ENCY DOMAIN RIPPLE COMPENSATIO N FOR A COMMUNICATIONS TRANSMI TTER

FR

 

EP0833509

 

FREESCALE SEMICONDUCTOR, INC.

 

AN INTERFACE FOR AN ASYMMETRIC DIGITAL SUBSCRIBER LINE TRANS CEIVER

FR

 

EP0840474

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE-CHIP SOFTWARE CONFIGURA BLE TRANSCEIVER FOR ASYMMETRIC COMMUNICATION
SYSTEM

FR

 

EP0840486

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR AUTO- CONFIGURING A COMMUNICATION SY STEM

FR

 

EP0865084

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSOR DEVICE HAVING ESD PROTE CTION AND METHOD OF FABRICATIN G SUCH A SENSOR
DEVICE

FR

 

EP0869544

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR DEPOSITING A DIFFUSION BARRIER

FR

 

EP0871214

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR POLISHING DISSIMIL AR CONDUCTIVE LAYERS IN A SEMI CONDUCTOR DEVICE

FR

 

EP0905948

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONFI GURING A COMMUNICATION SYSTEM

FR

 

EP0918422

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REALLOCATING DATA I N A DISCRETE MULTI-TONE COMMUN ICATION SYSTEM

FR

 

EP0939495

 

FREESCALE SEMICONDUCTOR, INC.

 

PORTABLE ELECTRONIC DEVICES

FR

 

EP0947245

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOF OF ORMING METAL COLLOID S, METAL COLLOIDS AND METHOD O F FORMING A METAL
OXIDE SENSIT IVE LAYER FOR A CHEMICAL SENSOR DEVICE

FR

 

EP0994610

 

FREESCALE SEMICONDUCTOR, INC.

 

LINE DRIVER CIRCUIT WITH REDUC ED POWER CONSUMPTION

FR

 

EP1033745

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER CONNECT

FR

 

EP1039370

 

FREESCALE SEMICONDUCTOR, INC.

 

MODULO ADDRESS GENERATOR AND A METHOD FOR IMPLEMENTING MODULO ADDRESSING

FR

 

EP1050902

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER

FR

 

EP1052765

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ELECT RONICALLY COMMUTATING AN ELECT RIC MOTOR

FR

 

EP1054538

 

FREESCALE SEMICONDUCTOR, INC.

 

FAST TRAINING OF EQUALIZERS IN DISCRETE MULTI-TONE (DMT) SYS TEMS

FR

 

EP1067674

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL

 

Schedule IB - 276

--------------------------------------------------------------------------------


 

FR

 

EP1122333

 

FREESCALE SEMICONDUCTOR, INC.

 

UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION

FR

 

EP1130518

 

FREESCALE SEMICONDUCTOR, INC.

 

SOFTWARE ANALYSIS SYSTEM HAVING AN APPARATUS FOR SELECTIVELY COLLECTING ANALYSIS
DATA FROM A TARGET SYSTEM EXECUTING SOFTWARE INSTRUMENTED WITH TAG STATEMENTS
AND METHOD FOR USE THEREOF

FR

 

EP1160968

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TRANSMITTING A SIGNAL

FR

 

EP1235398

 

FREESCALE SEMICONDUCTOR, INC.

 

CHANNEL ESTIMATION IN ORTHOFONAL FREQUENCY DIVISION MULTIPLEXED SYSTEMS.

FR

 

EP1267021

 

FREESCALE SEMICONDUCTOR, INC.

 

UPLINK PROTOCOL AND LOW IDD IMPLEMENTATION FOR PASSIVE ENTRY SYSTEMS.

FR

 

EP1271549

 

FREESCALE SEMICONDUCTOR, INC.

 

EEPROM CIRCUIT, VOLTAGE REFERENCE CIRCUIT AND METHOD FOR PROVIDING A LOW
TEMPERATURE-COEFFICIENT VOLTAGE REFERENCE

FR

 

EP1273036

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A HETEROJUNCTION BICMOS INTEGRATED CIRCUIT

FR

 

EP1344035

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CMOS CAPACITIVE PRESSURE SENSOR

FR

 

EP1351286

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURE

FR

 

EP1354227

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME

FR

 

EP1365515

 

FREESCALE SEMICONDUCTOR, INC.

 

ANALOG-TO-DIGITAL CONVERTER ARRANGEMENT AND METHOD

FR

 

EP1367615

 

FREESCALE SEMICONDUCTOR, INC.

 

MICRO-ELECTRO-MECHANICAL DEVICE AND METHOD OF MAKING

FR

 

EP1376962

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE

FR

 

EP1388167

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PREPARING COPPER METALLIZATION DIE FOR WIRE BONDING

FR

 

EP1402340

 

FREESCALE SEMICONDUCTOR, INC.

 

FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF

FR

 

EP1415388

 

FREESCALE SEMICONDUCTOR, INC.

 

ODD HARMONICS REDUCTION OF PHASE ANGLE CONTROLLED LOADS

FR

 

EP1418674

 

FREESCALE SEMICONDUCTOR, INC.

 

CONVERTER, CIRCUIT AND METHOD FOR COMPENSATION OF NON-IDEALITIES IN CONTINOUS
TIME SIGMA DELTA CONVERTERS

FR

 

EP1468486

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR

 

Schedule IB - 277

--------------------------------------------------------------------------------


 

FR

 

EP1473837

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR REDUCED POWE CONSUMPTION ADC/DAC CONVERSION

FR

 

EP1477005

 

FREESCALE SEMICONDUCTOR, INC.

 

MISMATCH COMPENSATION IN ANALOG 1/Q SEPARATED OFDM RECEIVER WITH FREQUENCY
OFFSET.

FR

 

EP1480342

 

FREESCALE SEMICONDUCTOR, INC.

 

ANALOG TO DIGITAL CONVERTER

FR

 

EP1487114

 

FREESCALE SEMICONDUCTOR, INC.

 

KEYPAD SIGNAL INPUT APPARATUS

FR

 

EP1492235

 

FREESCALE SEMICONDUCTOR, INC.

 

PHASE LOCKED LOOP FILTER

FR

 

EP1497858

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE

FR

 

EP1499906

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR SECURE SCAN TESTING

FR

 

EP1520182

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT

FR

 

EP1528670

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSCONDUCTANCE AMPLIFIER

FR

 

EP1528671

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER AMPLIFIER SATURATION DETECTION AND OPERATION AT MAXIMUM POWER

FR

 

EP1542357

 

FREESCALE SEMICONDUCTOR, INC.

 

A POWER AMPLIFIER MODULE AND A TIME DIVISION MULTIPLE ACCESS RADIO

FR

 

EP1551099

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW IF RADIO RECEIVER

FR

 

EP1569126

 

FREESCALE SEMICONDUCTOR, INC.

 

UNIVERSAL SERIAL BUS TRANSMITTER

FR

 

EP1576610

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSE AMPLIFIER FOR A MEMORY HAVING AT LEAST TWO DISTINCT RESISTANCE STATES

FR

 

EP1580637

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW DROP-OUT DC VOLTAGE REGULATOR

FR

 

EP1594253

 

FREESCALE SEMICONDUCTOR, INC.

 

SERIAL DATA BUS COMMUNICATION SYSTEM

FR

 

EP1602532

 

FREESCALE SEMICONDUCTOR, INC.

 

A DRIVE ARRANGEMENT FOR ACTIVATING A CAR SAFETY DEVICE ACTIVATION ELEMENT

FR

 

EP1605360

 

FREESCALE SEMICONDUCTOR, INC.

 

A MEMORY CACHE CONTROL ARRANGMENT AND A METHOD OF PERFORMING A COHERENCY
OPERATION THEREFOR

FR

 

EP1607869

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA CACHE SYSTEM

FR

 

EP1623431

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING

FR

 

EP1654833

 

FREESCALE SEMICONDUCTOR, INC.

 

ARRANGEMENT AND METHOD FOR CONNECTING A PROCESSING NODE IN A DISTRIBUTED SYSTEM

FR

 

EP1692770

 

FREESCALE SEMICONDUCTOR, INC.

 

A DECODER FOR A WIRELESS COMMUNICATION DEVICE

FR

 

EP1695443

 

FREESCALE SEMICONDUCTOR, INC.

 

INTERLEAVER FOR A TURBO ENCODER AND DECODER

FR

 

EP1702420

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGNAL GENERATION POWER

 

Schedule IB - 278

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS DEVICE AND METHOD OF USING
SAME

FR

 

EP1723532

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE BURST PROTOCOL DEVICE CONTROLLER

FR

 

EP1749312

 

FREESCALE SEMICONDUCTOR, INC.

 

DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD

FR

 

EP1751762

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR

FR

 

EP1756860

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING

FR

 

EP1770708

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE DELAY CONTROL IN A MEMORY

FR

 

EP1789876

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MODIFYING AN INFORMATION UNIT USING AN ATOMIC OPERATION

FR

 

EP1789883

 

FREESCALE SEMICONDUCTOR, INC.

 

A VIRTUAL ADDRESS CACHE AND METHOD FOR SHARING DATA USING A UNIQUE TASK
IDENTIFIER

FR

 

EP1792410

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRELESS COMMUNICATION DEVICE AND DATA INTERFACE

FR

 

EP1810532

 

FREESCALE SEMICONDUCTOR, INC.

 

MEDIA-INDEPENDENT HANDOVER (MIH) METHOD FEATURING A SIMPLIFIED BEACON

FR

 

EP1817595

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT AND A METHOD FOR SECURE TESTING

FR

 

EP1817596

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT AND A METHOD FOR TESTING A MULTI-TAP INTEGRATED CIRCUIT

FR

 

EP1820031

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR FALL DETECTION

FR

 

EP1820130

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR IMPROVING THE DESIGN OF SEMICONDUCTOR INTEGRATED CIRCUITS

FR

 

EP1829260

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR DETECTING AN END POINT OF AN INFORMATION FRAME

FR

 

EP1832010

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRELESS COMMUNICATION UNIT AND POWER CONTROL SYSTEM THEREOF

FR

 

EP1846321

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FABRICATING A SILICON-ON-INSULATOR STRUCTURE

FR

 

EP1849084

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-HIGH IMPEDENCE DEVICE AND METHOD FOR REDUCING ENERGY CONSUMPTION

FR

 

EP1864379

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR RACE PREVENTION AND A DEVICE HAVING RACE PREVENTION CAPABILITIES

 

Schedule IB - 279

--------------------------------------------------------------------------------


 

FR

 

EP1867049

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR NOISE REDUCTION IN A PHASE LOCKED LOOP AND A DEVICE HAVING NOISE
REDUCTION CAPABILITIES

FR

 

EP1867071

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR TRANSMITTING A SEQUENCE OF TRANSMISSION BURSTS

FR

 

EP1875782

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT DRIVER AND METHOD OF OPERATION THEREFOR

FR

 

EP1875783

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT DRIVER AND METHOD OF OPERATION THEREFOR

FR

 

EP1894374

 

FREESCALE SEMICONDUCTOR, INC.

 

TWISTED PAIR COMMUNICATION SYSTEM, APPARATUS AND METHOD THEREFOR

FR

 

EP1899825

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR CONTROLLING MULTIPLE DMA TASK

FR

 

EP1899826

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR CONTROLLING AN EXECUTION OF A DMA TASK

FR

 

EP1899827

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR EXECUTING A DMA TASK

FR

 

EP1899828

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK REQUEST

FR

 

EP1908167

 

FREESCALE SEMICONDUCTOR, INC.

 

COMPENSATION FOR PARASITIC COUPLING BETWEEN RF OR MICROWAVE TRANSISTORS IN THE
SAME PACKAGE

FR

 

EP1910905

 

FREESCALE SEMICONDUCTOR, INC.

 

VOLTAGE REGULATOR AND METHOD OF OPERATION THEREFOR

FR

 

EP1929391

 

FREESCALE SEMICONDUCTOR, INC.

 

SELF ADJUSTING REGULATOR AND MONITOR CIRCUITS ON AN INTEGRATED CIRCUIT

FR

 

EP1929403

 

FREESCALE SEMICONDUCTOR, INC.

 

A DEVICE HAVIING A LOW LATENCY SINGLE PORT MEMORY UNIT AND A METHOD FOR WRITING
MULTIPLE DATA SEGMENTS TO A SINGLE PORT MEMORY UNIT

FR

 

EP1935008

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME

FR

 

EP1935022

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME

FR

 

EP1943320

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR TESTING A SLURRY USED TO FORM A SEMICONDUCTOR DEVICE

FR

 

EP1946449

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER SAVING IN A SIGNAL PROCESSING IN RECEIVERS

FR

 

EP1952568

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR MANAGING MULTI-FRAMES AND A DEVICE HAVING MULTI-FRAME MANAGEMENT
CAPABILITES

 

Schedule IB - 280

--------------------------------------------------------------------------------


 

FR

 

EP1955493

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR PROCESSING ATM CELLS AND A DEVICE HAVING ATM CELL PROCESSING
CAPABILITES

FR

 

EP1966652

 

FREESCALE SEMICONDUCTOR, INC.

 

IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY

FR

 

EP1971923

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MANAGING UNDER-RUNS AND A DEVICE HAVING UNDER-RUN MANAGEMENT
CAPABILITIES

FR

 

EP1972126

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR HIGH SPEED FRAMING AND A DEVICE HAVING FRAMING CAPABILITIES

FR

 

EP1984467

 

FREESCALE SEMICONDUCTOR, INC.

 

BARRIER SLURRY COMPOSITION AND BARRIER CMP METHODS

FR

 

EP1985079

 

FREESCALE SEMICONDUCTOR, INC.

 

LIN NETWORK, INTEGRATED CIRCUIT AND METHOD OF COMMUNICATING THEREON

FR

 

EP1989618

 

FREESCALE SEMICONDUCTOR, INC.

 

SOFTWARE PIPELINING

FR

 

EP1989729

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PROCESS INTEGRATING SOURCE/DRAIN STRESSORS AND INTERLEVEL
DIELECTRIC LAYER STRESSORS

FR

 

EP1999574

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR HAVING DYNAMIC CONTROL OF INSTRUCTION PREFETCH BUFFER DEPTH AND
METHOD THEREFOR

FR

 

EP2002271

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR DETECTING CLOCK FAILURE AND METHED THEREFOR

FR

 

EP2002272

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR DETECTING CLOCK FAILURE AND METHOD THEREFOR

FR

 

EP2002445

 

FREESCALE SEMICONDUCTOR, INC.

 

A NON-VOLATILE MEMORY DEVICE AND PROGRAMMABLE VOLTAGE REFERENCE FOR A
NON-VOLATILE MEMORY DEVICE

FR

 

EP2008379

 

FREESCALE SEMICONDUCTOR, INC.

 

ADJUSTABLE NOISE SUPPRESSION SYSTEM

FR

 

EP2018615

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD FOR BUFFERING DATA

FR

 

EP2022167

 

FREESCALE SEMICONDUCTOR, INC.

 

AMPLIFIER CIRCUIT AND INTEGRATED CIRCUIT THEREFOR

FR

 

EP2030030

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR TESTING INTEGRATED CIRCUITS

FR

 

EP2030096

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA COMMUNICATION FLOW CONTROL DEVICE AND METHODS THEREOF

FR

 

EP2030388

 

FREESCALE SEMICONDUCTOR, INC.

 

LIN NETWORK, INTEGRATED CIRCUIT AND METHOD THEREFOR

FR

 

EP2041880

 

FREESCALE SEMICONDUCTOR, INC.

 

RECEIVER FOR RECEIVING AT LEAST TWO TYPES OF SIGNALS, DATA COMMUNICATION SYSTEM

 

Schedule IB - 281

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

AND VEHICLE INCLUDING A RECEIVER

FR

 

EP2050097

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY CIRCUIT USING A REFERENCE FOR SENSING

FR

 

EP2052270

 

FREESCALE SEMICONDUCTOR, INC.

 

REAL TIME CLOCK MONITORING METHOD AND SYSTEM

FR

 

EP2067164

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMI-FLOATING ISLAND MOSFET DEVICE

FR

 

EP2106553

 

FREESCALE SEMICONDUCTOR, INC.

 

DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME

FR

 

EP2111584

 

FREESCALE SEMICONDUCTOR, INC.

 

REQUEST CONTROLLER, PROCESSING UNIT, METHOD FOR CONTROLLING REQUESTS AND
COMPUTER PROGRAM PRODUCT

FR

 

EP2113087

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR TESTING A LOGIC CIRCUIT

FR

 

EP2132874

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR PROGRAMMING ANTI-FUSES

FR

 

EP2135052

 

FREESCALE SEMICONDUCTOR, INC.

 

IMPROVEMENTS IN OR RELATING TO DIAGNOSTICS OF A CAPACITIVE SENSOR

FR

 

EP2137606

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONVERTING SIGNALS

FR

 

EP2153328

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM, DATA PROCESSING METHOD, AND APPARATUS

FR

 

EP2188967

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PACKET FREQUENCY

FR

 

EP2195843

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD OF OPERATION

FR

 

EP2203964

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER MANAGEMENT ARRANGEMENT AND MOBILE DEVICE

FR

 

EP2206151

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY

FR

 

EP2229730

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE

FR

 

EP2250775

 

FREESCALE SEMICONDUCTOR, INC.

 

BUFFER MODULE, RECEIVER, DEVICE AND BUFFERING METHOD

FR

 

EP2257906

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR PROTECTING A CRYPTOGRAPHIC MODULE AND A DEVICE HAVING CRYPTOGRAPHIC
MODULE PROTECTION CAPABILITIES

FR

 

EP2294581

 

FREESCALE SEMICONDUCTOR, INC.

 

A SYSTEM FOR DISTRIBUTING AVAILABLE MEMORY RESOURCE

FR

 

EP2294832

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-FREQUENCY TONE DETECTOR

FR

 

EP2359538

 

FREESCALE SEMICONDUCTOR, INC.

 

A SYSTEM, NETWORK NODE, A METHOD AND A COMMUNICATION CONTROLLER

FR

 

EP2416248

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM WITH

 

Schedule IB - 282

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PERIPHAL CONFIGURATION INFORMATION ERROR DETECTION

FR

 

FR9602669

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUCT OR CHEMICAL SENSOR DEVICE

FR

 

FR9603216

 

FREESCALE SEMICONDUCTOR, INC.

 

NEW GEOMETRY FOR ALOW RESISTAN T HEATER

FR

 

FR9705762

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SENSOR SYSTEM FOR D ETERMING A CONCENTRATION OF A CHEMICAL SPECIES

FR

 

FR9708005

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSOR DEVICE AND METHOD FOR F ORMING A SENSOR DEVICE

FR

 

FR9710942

 

FREESCALE SEMICONDUCTOR, INC.

 

PORTABLE ELECTRONIC DEVICE AND METHOD

FR

 

FR9806021

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM

GB

 

1069605

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE

GB

 

1740922

 

FREESCALE SEMICONDUCTOR, INC.

 

MOTION SENSING FOR TIRE PRESSURE MONITORING

GB

 

2067255

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF CONTROL SLOPE REGULATION AND CONTROL SLOPE REGULATION APPARATUS

GB

 

2289188

 

FREESCALE SEMICONDUCTOR, INC.

 

TELEPHONE LINE INTERFACE CIRCU IT

GB

 

2295829

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PLATI NG METALS

GB

 

2313724

 

FREESCALE SEMICONDUCTOR, INC.

 

VOLTAGE DETECTOR CIRCUIT

GB

 

2325546

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRICALLY PROGRAMMABLE MEMO RY AND METHOD OF PROGRAMMING

GB

 

2338827

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC ASSEMBLY PACKAGE

GB

 

2343568

 

FREESCALE SEMICONDUCTOR, INC.

 

PHASE DETECTOR WITH FREQUENCY STEERING

GB

 

2411059

 

FREESCALE SEMICONDUCTOR, INC.

 

AN APPARATUS FOR VOLTAGE LEVEL SHIFTING

GB

 

EP0599012

 

FREESCALE SEMICONDUCTOR, INC.

 

EXTENSIBLE CENTRAL PROCESSING UNIT

GB

 

EP0617464

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME

GB

 

EP0629002

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND FERRO ELECTRIC CAPACITOR

GB

 

EP0629031

 

FREESCALE SEMICONDUCTOR, INC.

 

REVERSE BATTERY PROTECTION CIR CUIT

GB

 

EP0643903

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH

 

Schedule IB - 283

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

TEMPERATURE PROPERTIES

GB

 

EP0646956

 

FREESCALE SEMICONDUCTOR, INC.

 

TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION

GB

 

EP0653795

 

FREESCALE SEMICONDUCTOR, INC.

 

DOUBLE IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF

GB

 

EP0671744

 

FREESCALE SEMICONDUCTOR, INC.

 

SYNCHRONOUS MEMORY HAVING PARA LLEL OUTPUT DATA PATHS

GB

 

EP0676811

 

FREESCALE SEMICONDUCTOR, INC.

 

EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME

GB

 

EP0682812

 

FREESCALE SEMICONDUCTOR, INC.

 

THERMALLY CONDUCTIVE INTEGRATED CIRCUIT PACKAGE WITH RADIO FREQUENCY SHIELDING

GB

 

EP0688044

 

FREESCALE SEMICONDUCTOR, INC.

 

III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE

GB

 

EP0688141

 

FREESCALE SEMICONDUCTOR, INC.

 

ASYNCHRONOUS TRANSFER MODE (AT M) METHOD AND APPARATUS FOR CO MMUNICATING STATUS
BYTES IN A MANNER COMPATIBLE WITH THE UTO PIA PROTOCOL

GB

 

EP0690497

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHO D OF FORMING

GB

 

EP0700001

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MICROPROCES SOR WITH PROGRAMMABLE MEMORY I NTERFACE ACCESS
TYPES

GB

 

EP0729019

 

FREESCALE SEMICONDUCTOR, INC.

 

PIEZORESISTIVE SENSOR AND METHOD

GB

 

EP0736897

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT

GB

 

EP0741413

 

FREESCALE SEMICONDUCTOR, INC.

 

MONOLITHIC HIGH FREQUENCY INTE GRATED CIRCUIT STRUCTURE AND M ETHOD OF
MANUFACTURING THE SAM E

GB

 

EP0749205

 

FREESCALE SEMICONDUCTOR, INC.

 

SWITCHED CAPACITOR GAIN STAGE

GB

 

EP0751389

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR SENSOR DEVICE AN D METHOD FOR FORMING A SEMICON DUCTOR SENSOR
DEVICE

GB

 

EP0757316

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR

GB

 

EP0779654

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE

GB

 

EP0791966

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING

GB

 

EP0792046

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSFER LAYER OF THE ATM TYPE AND METHOD FOR OPERATING A TR ANSFER SWITCH

GB

 

EP0793096

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF SENSING A CHEMICAL

 

Schedule IB - 284

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

A ND SENSOR THEREFOR

GB

 

EP0794427

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUCT OR CHEMICAL SENSOR DEVICE

GB

 

EP0794610

 

FREESCALE SEMICONDUCTOR, INC.

 

CONSTANT HIGH Q VOLTAGE CONTRO LLED OSCILLATOR AND METHOD FOR MAKING

GB

 

EP0795747

 

FREESCALE SEMICONDUCTOR, INC.

 

NEW GEOMETRY FOR ALOW RESISTAN T HEATER

GB

 

EP0795977

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE ASYMMETRICAL DIGITAL SUBSCRIBER LINE (ADSL) TRANSMI TTER, REMOTE
TERMINAL USING SA ME, AND METHOD THEREFOR

GB

 

EP0795984

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE ASYMMETRICAL DIGITAL SUBSCRIBER LINE (ADSL) RECEIVE R, CENTRAL OFFICE
USING SAME, AND METHOD THEREFOR

GB

 

EP0798554

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSOR AND METHOD OF FABRICATI ON

GB

 

EP0805074

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTOMOBILE AIRBAG SYSTEM

GB

 

EP0806729

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETER MINING WAIT STATES ON A PER CY CLE BASIS IN A
DATA PROCESSING SYSTEM

GB

 

EP0814631

 

FREESCALE SEMICONDUCTOR, INC.

 

AN ATM LINE CARD AND METHOD FOR TRANSFERRING CONNECTION MEMORY DATA

GB

 

EP0816186

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM

GB

 

EP0828253

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER

GB

 

EP0833460

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR FREQU ENCY DOMAIN RIPPLE COMPENSATIO N FOR A
COMMUNICATIONS TRANSMI TTER

GB

 

EP0833509

 

FREESCALE SEMICONDUCTOR, INC.

 

AN INTERFACE FOR AN ASYMMETRIC DIGITAL SUBSCRIBER LINE TRANS CEIVER

GB

 

EP0840474

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE-CHIP SOFTWARE CONFIGURA BLE TRANSCEIVER FOR ASYMMETRIC COMMUNICATION
SYSTEM

GB

 

EP0840486

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR AUTO- CONFIGURING A COMMUNICATION SY STEM

GB

 

EP0869544

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR DEPOSITING A DIFFUSION BARRIER

GB

 

EP0871214

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR POLISHING DISSIMIL AR CONDUCTIVE LAYERS IN A

 

Schedule IB - 285

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SEMI CONDUCTOR DEVICE

GB

 

EP0905948

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONFI GURING A COMMUNICATION SYSTEM

GB

 

EP0918422

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REALLOCATING DATA I N A DISCRETE MULTI-TONE COMMUN ICATION SYSTEM

GB

 

EP0935836

 

FREESCALE SEMICONDUCTOR, INC.

 

PORTABLE ELECTRONIC DEVICE AND METHOD

GB

 

EP0939495

 

FREESCALE SEMICONDUCTOR, INC.

 

PORTABLE ELECTRONIC DEVICES

GB

 

EP0947245

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOF OF ORMING METAL COLLOID S, METAL COLLOIDS AND METHOD O F FORMING A METAL
OXIDE SENSIT IVE LAYER FOR A CHEMICAL SENSOR DEVICE

GB

 

EP0981742

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SENSOR SYSTEM FOR D ETERMING A CONCENTRATION OF A CHEMICAL SPECIES

GB

 

EP0994610

 

FREESCALE SEMICONDUCTOR, INC.

 

LINE DRIVER CIRCUIT WITH REDUC ED POWER CONSUMPTION

GB

 

EP1033745

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER CONNECT

GB

 

EP1039370

 

FREESCALE SEMICONDUCTOR, INC.

 

MODULO ADDRESS GENERATOR AND A METHOD FOR IMPLEMENTING MODULO ADDRESSING

GB

 

EP1050902

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER

GB

 

EP1052765

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ELECT RONICALLY COMMUTATING AN ELECT RIC MOTOR

GB

 

EP1054538

 

FREESCALE SEMICONDUCTOR, INC.

 

FAST TRAINING OF EQUALIZERS IN DISCRETE MULTI-TONE (DMT) SYS TEMS

GB

 

EP1067674

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL

GB

 

EP1122333

 

FREESCALE SEMICONDUCTOR, INC.

 

UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION

GB

 

EP1130518

 

FREESCALE SEMICONDUCTOR, INC.

 

SOFTWARE ANALYSIS SYSTEM HAVING AN APPARATUS FOR SELECTIVELY COLLECTING ANALYSIS
DATA FROM A TARGET SYSTEM EXECUTING SOFTWARE INSTRUMENTED WITH TAG STATEMENTS
AND METHOD FOR USE THEREOF

GB

 

EP1160968

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TRANSMITTING A SIGNAL

GB

 

EP1235398

 

FREESCALE SEMICONDUCTOR, INC.

 

CHANNEL ESTIMATION IN ORTHOFONAL FREQUENCY DIVISION MULTIPLEXED SYSTEMS.

 

Schedule IB - 286

--------------------------------------------------------------------------------


 

GB

 

EP1267021

 

FREESCALE SEMICONDUCTOR, INC.

 

UPLINK PROTOCOL AND LOW IDD IMPLEMENTATION FOR PASSIVE ENTRY SYSTEMS.

GB

 

EP1271549

 

FREESCALE SEMICONDUCTOR, INC.

 

EEPROM CIRCUIT, VOLTAGE REFERENCE CIRCUIT AND METHOD FOR PROVIDING A LOW
TEMPERATURE-COEFFICIENT VOLTAGE REFERENCE

GB

 

EP1277236

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT

GB

 

EP1344035

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CMOS CAPACITIVE PRESSURE SENSOR

GB

 

EP1351286

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURE

GB

 

EP1354227

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME

GB

 

EP1365515

 

FREESCALE SEMICONDUCTOR, INC.

 

ANALOG-TO-DIGITAL CONVERTER ARRANGEMENT AND METHOD

GB

 

EP1367615

 

FREESCALE SEMICONDUCTOR, INC.

 

MICRO-ELECTRO-MECHANICAL DEVICE AND METHOD OF MAKING

GB

 

EP1376962

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE

GB

 

EP1402340

 

FREESCALE SEMICONDUCTOR, INC.

 

FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF

GB

 

EP1418674

 

FREESCALE SEMICONDUCTOR, INC.

 

CONVERTER, CIRCUIT AND METHOD FOR COMPENSATION OF NON-IDEALITIES IN CONTINOUS
TIME SIGMA DELTA CONVERTERS

GB

 

EP1468486

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR

GB

 

EP1473837

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR REDUCED POWE CONSUMPTION ADC/DAC CONVERSION

GB

 

EP1477005

 

FREESCALE SEMICONDUCTOR, INC.

 

MISMATCH COMPENSATION IN ANALOG 1/Q SEPARATED OFDM RECEIVER WITH FREQUENCY
OFFSET.

GB

 

EP1480342

 

FREESCALE SEMICONDUCTOR, INC.

 

ANALOG TO DIGITAL CONVERTER

GB

 

EP1487114

 

FREESCALE SEMICONDUCTOR, INC.

 

KEYPAD SIGNAL INPUT APPARATUS

GB

 

EP1492235

 

FREESCALE SEMICONDUCTOR, INC.

 

PHASE LOCKED LOOP FILTER

GB

 

EP1497858

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE

GB

 

EP1499906

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR SECURE SCAN TESTING

GB

 

EP1520182

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT

GB

 

EP1528670

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSCONDUCTANCE AMPLIFIER

GB

 

EP1528671

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER AMPLIFIER SATURATION DETECTION AND OPERATION AT

 

Schedule IB - 287

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

MAXIMUM POWER

GB

 

EP1542357

 

FREESCALE SEMICONDUCTOR, INC.

 

A POWER AMPLIFIER MODULE AND A TIME DIVISION MULTIPLE ACCESS RADIO

GB

 

EP1551099

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW IF RADIO RECEIVER

GB

 

EP1569126

 

FREESCALE SEMICONDUCTOR, INC.

 

UNIVERSAL SERIAL BUS TRANSMITTER

GB

 

EP1576610

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSE AMPLIFIER FOR A MEMORY HAVING AT LEAST TWO DISTINCT RESISTANCE STATES

GB

 

EP1580637

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW DROP-OUT DC VOLTAGE REGULATOR

GB

 

EP1594253

 

FREESCALE SEMICONDUCTOR, INC.

 

SERIAL DATA BUS COMMUNICATION SYSTEM

GB

 

EP1602532

 

FREESCALE SEMICONDUCTOR, INC.

 

A DRIVE ARRANGEMENT FOR ACTIVATING A CAR SAFETY DEVICE ACTIVATION ELEMENT

GB

 

EP1605360

 

FREESCALE SEMICONDUCTOR, INC.

 

A MEMORY CACHE CONTROL ARRANGMENT AND A METHOD OF PERFORMING A COHERENCY
OPERATION THEREFOR

GB

 

EP1607869

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA CACHE SYSTEM

GB

 

EP1623431

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING

GB

 

EP1654833

 

FREESCALE SEMICONDUCTOR, INC.

 

ARRANGEMENT AND METHOD FOR CONNECTING A PROCESSING NODE IN A DISTRIBUTED SYSTEM

GB

 

EP1692770

 

FREESCALE SEMICONDUCTOR, INC.

 

A DECODER FOR A WIRELESS COMMUNICATION DEVICE

GB

 

EP1695443

 

FREESCALE SEMICONDUCTOR, INC.

 

INTERLEAVER FOR A TURBO ENCODER AND DECODER

GB

 

EP1702420

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS
DEVICE AND METHOD OF USING SAME

GB

 

EP1723532

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE BURST PROTOCOL DEVICE CONTROLLER

GB

 

EP1749312

 

FREESCALE SEMICONDUCTOR, INC.

 

DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD

GB

 

EP1751762

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR

GB

 

EP1756860

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING

GB

 

EP1770708

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE DELAY CONTROL IN A MEMORY

GB

 

EP1789876

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MODIFYING AN INFORMATION UNIT USING AN ATOMIC OPERATION

 

Schedule IB - 288

--------------------------------------------------------------------------------


 

GB

 

EP1789883

 

FREESCALE SEMICONDUCTOR, INC.

 

A VIRTUAL ADDRESS CACHE AND METHOD FOR SHARING DATA USING A UNIQUE TASK
IDENTIFIER

GB

 

EP1792410

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRELESS COMMUNICATION DEVICE AND DATA INTERFACE

GB

 

EP1810532

 

FREESCALE SEMICONDUCTOR, INC.

 

MEDIA-INDEPENDENT HANDOVER (MIH) METHOD FEATURING A SIMPLIFIED BEACON

GB

 

EP1817595

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT AND A METHOD FOR SECURE TESTING

GB

 

EP1817596

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT AND A METHOD FOR TESTING A MULTI-TAP INTEGRATED CIRCUIT

GB

 

EP1820031

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR FALL DETECTION

GB

 

EP1820130

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR IMPROVING THE DESIGN OF SEMICONDUCTOR INTEGRATED CIRCUITS

GB

 

EP1829260

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR DETECTING AN END POINT OF AN INFORMATION FRAME

GB

 

EP1832010

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRELESS COMMUNICATION UNIT AND POWER CONTROL SYSTEM THEREOF

GB

 

EP1846321

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FABRICATING A SILICON-ON-INSULATOR STRUCTURE

GB

 

EP1849084

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-HIGH IMPEDENCE DEVICE AND METHOD FOR REDUCING ENERGY CONSUMPTION

GB

 

EP1864379

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR RACE PREVENTION AND A DEVICE HAVING RACE PREVENTION CAPABILITIES

GB

 

EP1867049

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR NOISE REDUCTION IN A PHASE LOCKED LOOP AND A DEVICE HAVING NOISE
REDUCTION CAPABILITIES

GB

 

EP1867071

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR TRANSMITTING A SEQUENCE OF TRANSMISSION BURSTS

GB

 

EP1875782

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT DRIVER AND METHOD OF OPERATION THEREFOR

GB

 

EP1875783

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT DRIVER AND METHOD OF OPERATION THEREFOR

GB

 

EP1894374

 

FREESCALE SEMICONDUCTOR, INC.

 

TWISTED PAIR COMMUNICATION SYSTEM, APPARATUS AND METHOD THEREFOR

GB

 

EP1899825

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR CONTROLLING MULTIPLE DMA TASK

GB

 

EP1899826

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR CONTROLLING AN EXECUTION OF A DMA TASK

GB

 

EP1899827

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR EXECUTING A DMA TASK

 

Schedule IB - 289

--------------------------------------------------------------------------------


 

GB

 

EP1899828

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK REQUEST

GB

 

EP1908167

 

FREESCALE SEMICONDUCTOR, INC.

 

COMPENSATION FOR PARASITIC COUPLING BETWEEN RF OR MICROWAVE TRANSISTORS IN THE
SAME PACKAGE

GB

 

EP1910905

 

FREESCALE SEMICONDUCTOR, INC.

 

VOLTAGE REGULATOR AND METHOD OF OPERATION THEREFOR

GB

 

EP1929391

 

FREESCALE SEMICONDUCTOR, INC.

 

SELF ADJUSTING REGULATOR AND MONITOR CIRCUITS ON AN INTEGRATED CIRCUIT

GB

 

EP1929403

 

FREESCALE SEMICONDUCTOR, INC.

 

A DEVICE HAVIING A LOW LATENCY SINGLE PORT MEMORY UNIT AND A METHOD FOR WRITING
MULTIPLE DATA SEGMENTS TO A SINGLE PORT MEMORY UNIT

GB

 

EP1935008

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME

GB

 

EP1935022

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME

GB

 

EP1943320

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR TESTING A SLURRY USED TO FORM A SEMICONDUCTOR DEVICE

GB

 

EP1946449

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER SAVING IN A SIGNAL PROCESSING IN RECEIVERS

GB

 

EP1952568

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR MANAGING MULTI-FRAMES AND A DEVICE HAVING MULTI-FRAME MANAGEMENT
CAPABILITES

GB

 

EP1955493

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR PROCESSING ATM CELLS AND A DEVICE HAVING ATM CELL PROCESSING
CAPABILITES

GB

 

EP1966652

 

FREESCALE SEMICONDUCTOR, INC.

 

IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY

GB

 

EP1971923

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MANAGING UNDER-RUNS AND A DEVICE HAVING UNDER-RUN MANAGEMENT
CAPABILITIES

GB

 

EP1972126

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR HIGH SPEED FRAMING AND A DEVICE HAVING FRAMING CAPABILITIES

GB

 

EP1984467

 

FREESCALE SEMICONDUCTOR, INC.

 

BARRIER SLURRY COMPOSITION AND BARRIER CMP METHODS

GB

 

EP1985079

 

FREESCALE SEMICONDUCTOR, INC.

 

LIN NETWORK, INTEGRATED CIRCUIT AND METHOD OF COMMUNICATING THEREON

GB

 

EP1989618

 

FREESCALE SEMICONDUCTOR, INC.

 

SOFTWARE PIPELINING

GB

 

EP1989729

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PROCESS

 

Schedule IB - 290

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

INTEGRATING SOURCE/DRAIN STRESSORS AND INTERLEVEL DIELECTRIC LAYER STRESSORS

GB

 

EP1999574

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR HAVING DYNAMIC CONTROL OF INSTRUCTION PREFETCH BUFFER DEPTH AND
METHOD THEREFOR

GB

 

EP2002271

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR DETECTING CLOCK FAILURE AND METHED THEREFOR

GB

 

EP2002272

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR DETECTING CLOCK FAILURE AND METHOD THEREFOR

GB

 

EP2002445

 

FREESCALE SEMICONDUCTOR, INC.

 

A NON-VOLATILE MEMORY DEVICE AND PROGRAMMABLE VOLTAGE REFERENCE FOR A
NON-VOLATILE MEMORY DEVICE

GB

 

EP2008379

 

FREESCALE SEMICONDUCTOR, INC.

 

ADJUSTABLE NOISE SUPPRESSION SYSTEM

GB

 

EP2018615

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA COMMUNICATION UNIT, INTEGRATED CIRCUIT AND METHOD FOR BUFFERING DATA

GB

 

EP2022167

 

FREESCALE SEMICONDUCTOR, INC.

 

AMPLIFIER CIRCUIT AND INTEGRATED CIRCUIT THEREFOR

GB

 

EP2030030

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR TESTING INTEGRATED CIRCUITS

GB

 

EP2030096

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA COMMUNICATION FLOW CONTROL DEVICE AND METHODS THEREOF

GB

 

EP2030388

 

FREESCALE SEMICONDUCTOR, INC.

 

LIN NETWORK, INTEGRATED CIRCUIT AND METHOD THEREFOR

GB

 

EP2041880

 

FREESCALE SEMICONDUCTOR, INC.

 

RECEIVER FOR RECEIVING AT LEAST TWO TYPES OF SIGNALS, DATA COMMUNICATION SYSTEM
AND VEHICLE INCLUDING A RECEIVER

GB

 

EP2050097

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY CIRCUIT USING A REFERENCE FOR SENSING

GB

 

EP2052270

 

FREESCALE SEMICONDUCTOR, INC.

 

REAL TIME CLOCK MONITORING METHOD AND SYSTEM

GB

 

EP2067164

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMI-FLOATING ISLAND MOSFET DEVICE

GB

 

EP2106553

 

FREESCALE SEMICONDUCTOR, INC.

 

DIFFERENTIAL CAPACITIVE SENSOR AND METHOD OF MAKING SAME

GB

 

EP2111584

 

FREESCALE SEMICONDUCTOR, INC.

 

REQUEST CONTROLLER, PROCESSING UNIT, METHOD FOR CONTROLLING REQUESTS AND
COMPUTER PROGRAM PRODUCT

GB

 

EP2113087

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR TESTING A LOGIC CIRCUIT

GB

 

EP2132874

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR PROGRAMMING ANTI-FUSES

GB

 

EP2135052

 

FREESCALE SEMICONDUCTOR, INC.

 

IMPROVEMENTS IN OR RELATING TO DIAGNOSTICS OF A

 

Schedule IB - 291

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

CAPACITIVE SENSOR

GB

 

EP2137606

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONVERTING SIGNALS

GB

 

EP2153328

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM, DATA PROCESSING METHOD, AND APPARATUS

GB

 

EP2188967

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PACKET FREQUENCY

GB

 

EP2195843

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE ROM USING TWO BONDED STRATA AND METHOD OF OPERATION

GB

 

EP2203964

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER MANAGEMENT ARRANGEMENT AND MOBILE DEVICE

GB

 

EP2206151

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR INTEGRATING NVM CIRCUITRY WITH LOGIC CIRCUITRY

GB

 

EP2211458

 

FREESCALE SEMICONDUCTOR, INC.

 

CHARGE AMPLIFIER WITH DC FEEDBACK SAMPLING

GB

 

EP2229730

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND APPARATUS INCLUDING SEMICONDUCTOR DEVICE

GB

 

EP2250775

 

FREESCALE SEMICONDUCTOR, INC.

 

BUFFER MODULE, RECEIVER, DEVICE AND BUFFERING METHOD

GB

 

EP2257906

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR PROTECTING A CRYPTOGRAPHIC MODULE AND A DEVICE HAVING CRYPTOGRAPHIC
MODULE PROTECTION CAPABILITIES

GB

 

EP2294581

 

FREESCALE SEMICONDUCTOR, INC.

 

A SYSTEM FOR DISTRIBUTING AVAILABLE MEMORY RESOURCE

GB

 

EP2294832

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-FREQUENCY TONE DETECTOR

GB

 

EP2359538

 

FREESCALE SEMICONDUCTOR, INC.

 

A SYSTEM, NETWORK NODE, A METHOD AND A COMMUNICATION CONTROLLER

GB

 

EP2416248

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM WITH PERIPHAL CONFIGURATION INFORMATION ERROR DETECTION

GB

 

GB2389433

 

FREESCALE SEMICONDUCTOR, INC.

 

BIT EXACTNESS SUPPORT IN DUAL-MAC ARCHITECTURE

GB

 

GB2391337

 

FREESCALE SEMICONDUCTOR, INC.

 

INSTRUCTION CACHE AND METHOD FOR REDUCING MEMORY CONFLICTS

GB

 

GB2403082

 

FREESCALE SEMICONDUCTOR, INC.

 

ARRANGEMENT AND METHOD FOR DIGITAL DELAY LINE

GB

 

GB2403106

 

FREESCALE SEMICONDUCTOR, INC.

 

ARRANGEMENT AND METHOD FOR ITERATIVE DECODING

GB

 

GB2406984

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND ARRANGEMENT FOR I-Q BALANCING AND RADIO RECEIVER INCORPORATING SAME

GB

 

GB2408356

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR REGULATING A VOLTAGE SUPPLY TO A SEMICONDUCTOR DEVICE

GB

 

GB2408398

 

FREESCALE SEMICONDUCTOR, INC.

 

CALIBRATION DEVICE FOR A PHASED LOCKED LOOP SYNTHESISER

 

Schedule IB - 292

--------------------------------------------------------------------------------


 

GB

 

GB2408900

 

FREESCALE SEMICONDUCTOR, INC.

 

A RECEIVER FOR A WIRELESS COMMUNICATION DEVICE

GB

 

GB2409134

 

FREESCALE SEMICONDUCTOR, INC.

 

A DECODER

HK

 

1002674

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSFER LAYER OF THE ATM TYPE AND METHOD FOR OPERATING A TR ANSFER SWITCH

HK

 

1007075

 

FREESCALE SEMICONDUCTOR, INC.

 

AN ATM LINE CARD AND METHOD FOR TRANSFERRING CONNECTION MEMORY DATA

HK

 

HK1002675

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE ASYMMETRICAL DIGITAL SUBSCRIBER LINE (ADSL) TRANSMI TTER, REMOTE
TERMINAL USING SA ME, AND METHOD THEREFOR

HK

 

HK1018123

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROCESSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK
HAVING ACCESS TO IN SITU WAFER BACKSIDE PARTICLE DETECTION

HK

 

HK1019819

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME

HK

 

HK1021210

 

FREESCALE SEMICONDUCTOR, INC.

 

A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE

HK

 

HK1024110

 

FREESCALE SEMICONDUCTOR, INC.

 

PORTABLE ELECTRONIC DEVICE AND METHOD

HK

 

HK1076665

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR GENERATING A PULSE WIDTH MODULATED SIGNAL

IE

 

EP1050902

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER

IL

 

121044

 

FREESCALE SEMICONDUCTOR, INC.

 

DYNAMIC MEMORY DEVICE WITH REF RESH METHOD

IN

 

190560

 

FREESCALE SEMICONDUCTOR, INC.

 

FREQUENCY INVERSION SCRAMBLER WITH INTEGRATED HIGH-PASS FILT ER

IN

 

226855

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT DIE I/O CELLS

IN

 

227878

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-DIE SEMICONDUCTOR PACKAGE

IN

 

236528

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS
DEVICE AND METHOD OF USING SAME

IN

 

237654

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT POWER MANAGEMENT FOR REDUCING LEAKAGE CURRENT IN CIRCUIT
ARRAYS AND METHOD THEREFOR

IN

 

238056

 

FREESCALE SEMICONDUCTOR, INC.

 

DIE ENCAPSULATION USING A

 

Schedule IB - 293

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

POROUS CARRIER

IN

 

238717

 

FREESCALE SEMICONDUCTOR, INC.

 

CELLULAR MODEM PROCESSING

IN

 

239828

 

FREESCALE SEMICONDUCTOR, INC.

 

PREFETCH CONTROL IN A DATA PROCESSING SYSTEM

IN

 

240630

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING

IN

 

243471

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD TO PASSIVATE CONDUCTIVE SURFACES DURING SEMICONDUCTOR PROCESSING

IN

 

244610

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE BURST PROTOCOL DEVICE CONTROLLER

IN

 

246001

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ENDIANNESS CONTROL IN A DATA PROCESSING SYSTEM

IN

 

249366

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTOMATIC HIDDEN REFRESH IN A DRAM AND METHOD THEREFOR

IN

 

249921

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A SILICIDE LAYER

IN

 

255421

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY DEVICE WITH A DATA HOLD LATCH

IN

 

255616

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING A SEMICONDUCTOR STRUCTURE USING SILICON GERMANIUM

IT

 

1069605

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE

IT

 

1299444

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM

IT

 

1740922

 

FREESCALE SEMICONDUCTOR, INC.

 

MOTION SENSING FOR TIRE PRESSURE MONITORING

IT

 

EP0599012

 

FREESCALE SEMICONDUCTOR, INC.

 

EXTENSIBLE CENTRAL PROCESSING UNIT

IT

 

EP0617464

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME

IT

 

EP0629002

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND FERRO ELECTRIC CAPACITOR

IT

 

EP0643903

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH
TEMPERATURE PROPERTIES

IT

 

EP0646956

 

FREESCALE SEMICONDUCTOR, INC.

 

TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION

IT

 

EP0671744

 

FREESCALE SEMICONDUCTOR, INC.

 

SYNCHRONOUS MEMORY HAVING PARA LLEL OUTPUT DATA PATHS

IT

 

EP0676811

 

FREESCALE SEMICONDUCTOR, INC.

 

EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE

 

Schedule IB - 294

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SAME

IT

 

EP0688141

 

FREESCALE SEMICONDUCTOR, INC.

 

ASYNCHRONOUS TRANSFER MODE (AT M) METHOD AND APPARATUS FOR CO MMUNICATING STATUS
BYTES IN A MANNER COMPATIBLE WITH THE UTO PIA PROTOCOL

IT

 

EP0736897

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT

IT

 

EP0757316

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR

IT

 

EP0779654

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE

IT

 

EP0795977

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE ASYMMETRICAL DIGITAL SUBSCRIBER LINE (ADSL) TRANSMI TTER, REMOTE
TERMINAL USING SA ME, AND METHOD THEREFOR

IT

 

EP0795984

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE ASYMMETRICAL DIGITAL SUBSCRIBER LINE (ADSL) RECEIVE R, CENTRAL OFFICE
USING SAME, AND METHOD THEREFOR

IT

 

EP0828253

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER

IT

 

EP0833460

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR FREQU ENCY DOMAIN RIPPLE COMPENSATIO N FOR A
COMMUNICATIONS TRANSMI TTER

IT

 

EP0833509

 

FREESCALE SEMICONDUCTOR, INC.

 

AN INTERFACE FOR AN ASYMMETRIC DIGITAL SUBSCRIBER LINE TRANS CEIVER

IT

 

EP0840474

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE-CHIP SOFTWARE CONFIGURA BLE TRANSCEIVER FOR ASYMMETRIC COMMUNICATION
SYSTEM

IT

 

EP0905948

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONFI GURING A COMMUNICATION SYSTEM

IT

 

EP0918422

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REALLOCATING DATA I N A DISCRETE MULTI-TONE COMMUN ICATION SYSTEM

IT

 

EP0994610

 

FREESCALE SEMICONDUCTOR, INC.

 

LINE DRIVER CIRCUIT WITH REDUC ED POWER CONSUMPTION

IT

 

EP1050902

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER

IT

 

EP1054538

 

FREESCALE SEMICONDUCTOR, INC.

 

FAST TRAINING OF EQUALIZERS IN DISCRETE MULTI-TONE (DMT) SYS TEMS

IT

 

EP1122333

 

FREESCALE SEMICONDUCTOR, INC.

 

UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION

IT

 

EP1273036

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A

 

Schedule IB - 295

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

HETEROJUNCTION BICMOS INTEGRATED CIRCUIT

IT

 

EP1492235

 

FREESCALE SEMICONDUCTOR, INC.

 

PHASE LOCKED LOOP FILTER

IT

 

EP1528671

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER AMPLIFIER SATURATION DETECTION AND OPERATION AT MAXIMUM POWER

IT

 

EP1551099

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW IF RADIO RECEIVER

IT

 

EP1569126

 

FREESCALE SEMICONDUCTOR, INC.

 

UNIVERSAL SERIAL BUS TRANSMITTER

IT

 

EP1623431

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING

IT

 

EP1723532

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE BURST PROTOCOL DEVICE CONTROLLER

IT

 

EP1756860

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING

IT

 

EP1770708

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE DELAY CONTROL IN A MEMORY

IT

 

EP1810532

 

FREESCALE SEMICONDUCTOR, INC.

 

MEDIA-INDEPENDENT HANDOVER (MIH) METHOD FEATURING A SIMPLIFIED BEACON

IT

 

EP1846321

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FABRICATING A SILICON-ON-INSULATOR STRUCTURE

IT

 

EP1943320

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR TESTING A SLURRY USED TO FORM A SEMICONDUCTOR DEVICE

IT

 

EP1966652

 

FREESCALE SEMICONDUCTOR, INC.

 

IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY

IT

 

EP1984467

 

FREESCALE SEMICONDUCTOR, INC.

 

BARRIER SLURRY COMPOSITION AND BARRIER CMP METHODS

IT

 

EP2002272

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR DETECTING CLOCK FAILURE AND METHOD THEREFOR

IT

 

EP2294581

 

FREESCALE SEMICONDUCTOR, INC.

 

A SYSTEM FOR DISTRIBUTING AVAILABLE MEMORY RESOURCE

JP

 

2838160

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER

JP

 

2993446

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR DYNAM ICALLY MIXING SLURRY FOR CHEMICAL MECHANICAL
POLISHING

JP

 

2998555

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGMA-DELTA MODULATOR WITH IMPROVED TONE REJECTION AND METHOD THEREFOR

JP

 

3055426

 

FREESCALE SEMICONDUCTOR, INC.

 

EEPROM CELL WITH ISOLATION TRANSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME

JP

 

3183093

 

FREESCALE SEMICONDUCTOR, INC.

 

A CONTINUOUS TIME COMMON

 

Schedule IB - 296

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

MODE FEEDBACK AMPLIFIER

JP

 

3196203

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

JP

 

3204287

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR NOISE BURST DETECTION IN A SIGNAL PROCESSOR

JP

 

3221486

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE

JP

 

3234057

 

FREESCALE SEMICONDUCTOR, INC.

 

PAD ARRAY SEMICONDUCTOR DEVICE WITH THERMAL CONDUCTOR AND PROCESS FOR MAKING THE
SAME

JP

 

3282090

 

FREESCALE SEMICONDUCTOR, INC.

 

PIEZORESISTIVE SENSOR AND METHOD

JP

 

3300839

 

FREESCALE SEMICONDUCTOR, INC.

 

A SEMICONDUCTOR DEVICE AND METHOD FOR MAKING AND USING THE SAME

JP

 

3305664

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE

JP

 

3308476

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR POLISHING A SEMICONDUCTOR WAFER

JP

 

3320565

 

FREESCALE SEMICONDUCTOR, INC.

 

AN OUTPUT CIRCUIT AND METHOD O F OPERATION

JP

 

3326112

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AND A PLATING SYSTEM

JP

 

3332516

 

FREESCALE SEMICONDUCTOR, INC.

 

THERMALLY ENHANCED SEMICONDUCT OR DEVICE HAVING EXPOSED BACKS IDE AND METHOD FOR
MAKING THE SAME

JP

 

3342662

 

FREESCALE SEMICONDUCTOR, INC.

 

PULSE WIDTH MODULATOR (PWM) SY STEM

JP

 

3366062

 

FREESCALE SEMICONDUCTOR, INC.

 

OVERMOLDED SEMICONDUCTOR DEVIC E AND METHOD FOR ITS FABRICATI ON

JP

 

3376285

 

FREESCALE SEMICONDUCTOR, INC.

 

SURFACE MOUNTABLE FLEXIBLE INTERCONNECT

JP

 

3396579

 

FREESCALE SEMICONDUCTOR, INC.

 

N-TYPE HIGFET AND METHOD

JP

 

3422838

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH VOLTAGE CHARGE PUMP

JP

 

3447477

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR POLISHING A SEMICON DUCTOR SUBSTRATE

JP

 

3466785

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHO D OF FORMING

JP

 

3493088

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-STRAND SUBSTRATE FOR BALL-GRID ARRAY ASSEMBLIES AND METHOD

JP

 

3498058

 

FREESCALE SEMICONDUCTOR, INC.

 

MICRO ELECTRO-MECHANICAL SYSTEM SENSOR WITH SELECTIVE ENCAPSULATION AND METHOD
THEREFOR

JP

 

3506489

 

FREESCALE SEMICONDUCTOR, INC.

 

REVERSE BATTERY PROTECTION CIRCUIT

JP

 

3531983

 

FREESCALE SEMICONDUCTOR, INC.

 

RESISTOR STRUCTURE AND METHOD OF SETTING A RESISTANCE VALUE

JP

 

3559432

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUC TOR

 

Schedule IB - 297

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

METALLIZATION SYSTEM AND S TRUCTURE THEREFOR

JP

 

3560052

 

FREESCALE SEMICONDUCTOR, INC.

 

AN ATM LINE CARD AND METHOD FOR TRANSFERRING CONNECTION MEMORY DATA

JP

 

3566017

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSFER LAYER OF THE ATM TYPE AND METHOD FOR OPERATING A TR ANSFER SWITCH

JP

 

3567134

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR MANUFACTURING AND DESIGNING AN ELECTRONIC DEVICE AND ELECTRONIC
APPARATUS

JP

 

3576325

 

FREESCALE SEMICONDUCTOR, INC.

 

A DATA PROCESSOR

JP

 

3588275

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

JP

 

3590535

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND OUTPUT BUFFER WITH PROGRAMMABLE BIAS TO ACCOMODAT E MULTIPLE SUPPLY
VOLTAGES

JP

 

3616444

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE

JP

 

3616453

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DISTR IBUTING BUS LOADING IN A DATA PROCESSING SYSTEM

JP

 

3616468

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM FOR DATA SYNCHRONIZATION

JP

 

3621752

 

FREESCALE SEMICONDUCTOR, INC.

 

III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE

JP

 

3621950

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR FORMING A SEMICONDUCTOR DEVICE

JP

 

3621951

 

FREESCALE SEMICONDUCTOR, INC.

 

PRESSURE SENSOR WITH STRESS ISOLATION PLATFORM HERMETICALLY SEALED TO PROTECT
SENSOR DIE

JP

 

3626788

 

FREESCALE SEMICONDUCTOR, INC.

 

FREQUENCY INVERSION SCRAMBLER WITH INTEGRATED HIGH-PASS FILT ER

JP

 

3627158

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW-PROFILE BALL-GRID ARRAY SEMICONDUCTOR PACKAGE AND METHOD

JP

 

3629337

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FABRICATING A FLIP C HIP SEMICONDUCTOR DEVICE HAVIN G AN INDUCTOR

JP

 

3630739

 

FREESCALE SEMICONDUCTOR, INC.

 

A LOCAL AREA NETWORK SYSTEM AN D METHOD OF SWITCHING

JP

 

3663039

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER
THEREFOR

JP

 

3673559

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR POLISHING A LAYER OVER A PATTERNED SEMICONDUCTOR SUBSTRATE

JP

 

3681182

 

FREESCALE SEMICONDUCTOR, INC.

 

EXTENSIBLE CENTRAL PROCESSING UNIT

JP

 

3684295

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATAUS FOR SEMI CONDUCTOR DEVICE

 

Schedule IB - 298

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

OPTIMIZATION USING ON-CHIP VERIFICATION

JP

 

3694394

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR FORMING A SEMICONDUCTOR DEVICE

JP

 

3694546

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PROBING A SEMICONDUCTOR WAFER

JP

 

3702023

 

FREESCALE SEMICONDUCTOR, INC.

 

A PRECONDITIONER FOR A POLISHI NG PAD AND METHOD FOR USING TH E SAME

JP

 

3705453

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM

JP

 

3707581

 

FREESCALE SEMICONDUCTOR, INC.

 

A DATA PROCESSING SYSTEM HAVIN G A SELF-ALIGNING STACK POINTE R AND METHOD
THEREFOR

JP

 

3709508

 

FREESCALE SEMICONDUCTOR, INC.

 

MONOLITHIC HIGH FREQUENCY INTEGRATED CIRCUIT STRUCTURE AND METHOD OF
MANUFACTURING THE SAME

JP

 

3723700

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TRANSFERRING DATA OVER A PROCESSOR INTERFACE BUS

JP

 

3725607

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC DIE PACKAGE ASSEMBL Y HAVING A SUPPORT AND METHOD

JP

 

3730713

 

FREESCALE SEMICONDUCTOR, INC.

 

DIGITAL ANALOG CONVERTER

JP

 

3732239

 

FREESCALE SEMICONDUCTOR, INC.

 

INTERRUPT ARRANGEMENT

JP

 

3738078

 

FREESCALE SEMICONDUCTOR, INC.

 

SWITCHED CAPACITOR DIFFERENTIA L CIRCUITS

JP

 

3739431

 

FREESCALE SEMICONDUCTOR, INC.

 

AN INTEGRATED CIRCUIT AND A DA TA PROCESSOR

JP

 

3740250

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETER MINING WAIT STATES ON A PER CY CLE BASIS IN A
DATA PROCESSING SYSTEM

JP

 

3745824

 

FREESCALE SEMICONDUCTOR, INC.

 

PRECISION CURRENT LIMIT CIRCUI T

JP

 

3746809

 

FREESCALE SEMICONDUCTOR, INC.

 

TELEPHONE LINE INTERFACE CIRCU IT

JP

 

3755669

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR ROUTING A NUMBER OF NETS AND ELECTRONIC DEVICE

JP

 

3756967

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIBIT SHIFTING APPARATUS DA TA PROCESSOR USING SAME AND ME THOD THEREFOR

JP

 

3759647

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR PERFORMING BOTH 24 BIT AND 16 BIT ARITHMETIC

JP

 

3762024

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD, APPARATUS, AND COMPUTE R INSTRUCTION FOR ENABLING GAI N CONTROL IN A
DIGITAL SIGNAL PROCESSOR

JP

 

3768601

 

FREESCALE SEMICONDUCTOR, INC.

 

FLUXLESS FLIP-CHIP BOND AND A METHOD FOR MAKING

JP

 

3769339

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-RATE DIGITAL FILTER APPA RATUS AND METHOD FOR SIGMA-DEL TA CONVERSION
PROCESSES

JP

 

3774255

 

FREESCALE SEMICONDUCTOR, INC.

 

AN INTEGRATED CIRCUIT THAT

 

Schedule IB - 299

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PERFORMS MULTIPLE COMMUNICATION TASKS

JP

 

3778640

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR HEATER AND METHO D FOR MAKING

JP

 

3787385

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPPARATUS FOR SELE CTIVELY CONTROLLING INTERRUPT LATENCY IN A DATA
PROCESSING S YSTEM

JP

 

3790626

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR FETCH ING AND ISSUING DUAL-WORD OR M ULTIPLE
INSTRUCTIONS

JP

 

3795689

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY CONTROLLER WITH CONTINU OUS PAGE MODE AND METHOD THERE FOR

JP

 

3801563

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND CIRCUIT FOR FORMING AN ATM CELL

JP

 

3802081

 

FREESCALE SEMICONDUCTOR, INC.

 

VOLTAGE CONTROLLED OSCILLATOR WITH LOW OPERATING SUPPLY VOLT AGE

JP

 

3805820

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR A FRE QUENCY DETECTION CIRCUIT FOR U SE IN A PHASE
LOCKED LOOP

JP

 

3816932

 

FREESCALE SEMICONDUCTOR, INC.

 

EXTENSIBLE CENTRAL PROCESSING UNIT

JP

 

3817327

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ACCES SING A CHIP-SELECTABLE DEVICE IN A DATA
PROCESSING SYSTEM

JP

 

3820375

 

FREESCALE SEMICONDUCTOR, INC.

 

DIGITAL-TO-ANALOG CONVERTER

JP

 

3827418

 

FREESCALE SEMICONDUCTOR, INC.

 

CONTROL GATE DRIVER CIRCUIT FO R A NON-VOLATILE MEMORY AND ME MORY USING SAME

JP

 

3827749

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY HAVING BIT LINE LOAD WITH AUTOMATIC BIT LINE PRECHARGE AND EQUALIZATION

JP

 

3830236

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DATA PROCESSING SYS TEM FOR USING QUICK DECODE INS TRUCTIONS

JP

 

3834074

 

FREESCALE SEMICONDUCTOR, INC.

 

III-V COMPLEMENTARY HETEROSTRU CTURE DEVICE WITH COMPATIBLE N ON-GOLD OHMIC
CONTACTS

JP

 

3836248

 

FREESCALE SEMICONDUCTOR, INC.

 

ANALOG/DIGITAL CONVERTER

JP

 

3837194

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR RECONST RUCTING A PHASE CURRENT

JP

 

3846939

 

FREESCALE SEMICONDUCTOR, INC.

 

A DATA PROCESSOR

JP

 

3850063

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETER MINING A FEEDBACK DIVIDER IN A PHASE LOCK LOOP

JP

 

3850150

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR CARRYING OUT DIGI TAL SIGNAL PROCESSING OPERATIO N AND A DIGITAL
SIGNAL PROCESS OR

 

Schedule IB - 300

--------------------------------------------------------------------------------


 

JP

 

3853844

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRICALLY PROGRAMMABLE MEMO RY METHOD OF PROGRAMMING AND M ETHOD OF READING

JP

 

3853851

 

FREESCALE SEMICONDUCTOR, INC.

 

A DATA PROCESSING SYSTEM

JP

 

3854651

 

FREESCALE SEMICONDUCTOR, INC.

 

COMPLEMENTARY HETEROJUNCTION S EMICONDUCTOR DEVICE

JP

 

3871381

 

FREESCALE SEMICONDUCTOR, INC.

 

BUFFER CIRCUIT HAVING VARIABLE OUTPUT IMPEDANCE

JP

 

3871392

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE ASYMMETRICAL DIGITAL SUBSCRIBER LINE (ADSL) TRANSMI TTER, REMOTE
TERMINAL USING SA ME, AND METHOD THEREFOR

JP

 

3874816

 

FREESCALE SEMICONDUCTOR, INC.

 

TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION

JP

 

3881401

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS OF AN OPE RATIONAL AMPLIFIER WITH A WIDE DYNAMIC RANGE

JP

 

3881402

 

FREESCALE SEMICONDUCTOR, INC.

 

AMPLITUDE ADJUST CIRCUIT AND M ETHOD THEREOF

JP

 

3881409

 

FREESCALE SEMICONDUCTOR, INC.

 

VERTICALLY INTEGRATED SENSOR S TRUCTURE AND METHOD

JP

 

3886167

 

FREESCALE SEMICONDUCTOR, INC.

 

A LOCK DETECT CIRCUIT

JP

 

3896204

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR SELECTING A REGISTE R STORAGE DESTINATION FOR A SE RIALLY-PROVIDED
DATA STREAM

JP

 

3899157

 

FREESCALE SEMICONDUCTOR, INC.

 

TUNNEL TRANSISTOR

JP

 

3901759

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR AND METHOD THER EFOR

JP

 

3909116

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE GATE NONVOLATILE MEMORY CELL AND METHOD FOR ACCESSING THE SAME

JP

 

3913321

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM

JP

 

3917672

 

FREESCALE SEMICONDUCTOR, INC.

 

A BUS PROTOCAL AND METHOD

JP

 

3917697

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR UNDERFILLING A FLI P-CHIP SEMICONDUCTOR DEVICE AND A DEVICE MADE
THEREBY

JP

 

3920447

 

FREESCALE SEMICONDUCTOR, INC.

 

INSULATOR COMPOUND SEMICONDUCT OR INTERFACE STRUCTURE AND MET HODS OF
FABRICATION

JP

 

3920994

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR INTER FACING A PROCESSOR TO A COPROC ESSOR

JP

 

3926423

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE ASYMMETRICAL DIGITAL SUBSCRIBER LINE (ADSL) RECEIVE R, CENTRAL OFFICE
USING SAME, AND METHOD THEREFOR

 

Schedule IB - 301

--------------------------------------------------------------------------------


 

JP

 

3928781

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF SELECTING CELL FOR AN INPUT CODE IN DIGITAL-ANALOG CONVERTER

JP

 

3928898

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED IMAGE REJECT MIXER

JP

 

3930990

 

FREESCALE SEMICONDUCTOR, INC.

 

COMPUTER SYSTEM WITH AN INTERFACE BETWEEN A MEMORY AND PERIPHERAL DEVICES, AND
METHOD TO SELECT A COMMUNICATION PARAMETER SET

JP

 

3937191

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND METHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUC TOR CHEMICAL SENSOR DEVICE

JP

 

3941127

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROWAVE INTEGRATED CIRCUIT P ASSIVE ELEMENT STRUCTURE AND M ETHOD FOR REDUCING
SIGNAL PROP AGATION LOSSES

JP

 

3942237

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSFER RATE CONTROLLER AND M ETHOD OF OPERATION

JP

 

3943616

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR WITH TRANSPARENT OPERATION DURING A BACKGROUND MODE AND METHOD
THEREFOR

JP

 

3949771

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHO D OF FORMING A SEMICONDUCTOR D EVICE

JP

 

3953554

 

FREESCALE SEMICONDUCTOR, INC.

 

MONOLITHIC THIN FILM RESONATOR LATTICE FILTER AND METHOD OF FABRICATION

JP

 

3953563

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING AN ISOLATION OXIDE FOR SILICON-ON-INSULATO R TECHNOLOGY

JP

 

3953590

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC CIRCUIT FOR CONVERT ING A DIFFERENTIAL INPUT VOLTA GE TO A
SINGLE-ENDED OUTPUT VO LTAGE RESISTOR NETWORK

JP

 

3954141

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE

JP

 

3958546

 

FREESCALE SEMICONDUCTOR, INC.

 

BUFFER CONTROLLING SYSTEM AND BUFFER CONTROLLABLE MEMORY

JP

 

3962449

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR COUPLING SUBSTRATES AND STRUCTURE

JP

 

3967725

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSFER LAYER OF THE ATM TYPE AND METHOD FOR OPERATING A TR ANSFER SWITCH

JP

 

3968148

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MEMORY USIN G FUSIBLE LINKS IN A SCAN CHAI N

JP

 

3968304

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR RECEIVING AND RECOVERING FREQUENCY SHIFT

 

Schedule IB - 302

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

KEYED SYMBOLS

JP

 

3977894

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE RESET CONFIGURATION O F A DATA PROCESSING SYSTEM AND METHOD THERFOR

JP

 

3977901

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A COMPO NENT

JP

 

3992771

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR OPERATING A DIGIT AL DATA PROCESSOR TO PERFORM A FUZZY RULE
EVALUATION OPERATI ON

JP

 

3992855

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT FOR ELECTROSTATIC DISC HARGE (ESD) PROTECTION

JP

 

4001960

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDU CTOR DEVICE HAVING A NITRIDED OXIDE DIELECTRIC
LAYER

JP

 

4002554

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM FOR EXPANDED INSTRUCTION ENCODING AND METHOD THEREOF

JP

 

4002644

 

FREESCALE SEMICONDUCTOR, INC.

 

CLAMP DEVICE

JP

 

4008047

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE

JP

 

4009353

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-DESTRUCTIVE METHOD OF DETE RMINING SUBSTRATE TILT WITHIN A PACKAGED
SEMICONDUCTOR COMPO NENT

JP

 

4010591

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE

JP

 

4017679

 

FREESCALE SEMICONDUCTOR, INC.

 

PORTABLE ELECTRONIC DEVICE AND METHOD

JP

 

4020867

 

FREESCALE SEMICONDUCTOR, INC.

 

ASYNCHRONOUS SAMPLING RATE CONVERSION

JP

 

4022272

 

FREESCALE SEMICONDUCTOR, INC.

 

SWITCHED CAPACITOR GAIN STAGE

JP

 

4024306

 

FREESCALE SEMICONDUCTOR, INC.

 

METHODS AND CIRCUITS FOR DYNAM ICALLY ADJUSTING A SUPPLY VOLT AGE AND/OR A
FREQUENCY OF A CL OCK SIGNAL IN A DIGITAL CIRCUI T

JP

 

4030614

 

FREESCALE SEMICONDUCTOR, INC.

 

FULL COLOR LIGHT EMITTING DIOD E DISPLAY ASSEMBLY

JP

 

4040704

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM AND MET HOD

JP

 

4042978

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-RATE ANALOG-TO-DIGITAL CONVERTER

JP

 

4043503

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR REDUCED POWE CONSUMPTION ADC/DAC CONVERSION

JP

 

4043844

 

FREESCALE SEMICONDUCTOR, INC.

 

DRIVER FOR LIGHT EMITTING DEVICE

JP

 

4053611

 

FREESCALE SEMICONDUCTOR, INC.

 

SYNCHRONOUS DEMODULATOR

JP

 

4056394

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PREPARING COPPER METALLIZATION DIE FOR WIRE BONDING

JP

 

4057085

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD OF ENCODING AND DECODING

 

Schedule IB - 303

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DIGITAL DATA TRA NSMITTED ALONG OPTICAL FIBERS

JP

 

4057114

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING A CACHE AND METHOD THERFOR

JP

 

4064503

 

FREESCALE SEMICONDUCTOR, INC.

 

TYRE PRESSURE MONITORING SYSTEM

JP

 

4065582

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTOMOBILE AIRBAG SYSTEM

JP

 

4070610

 

FREESCALE SEMICONDUCTOR, INC.

 

MANIPULATING DATA STREAMS IN DATA STREAM PROCESSORS

JP

 

4072056

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPATH COMMUNICATIONS RECEIVER

JP

 

4073980

 

FREESCALE SEMICONDUCTOR, INC.

 

CONSTANT HIGH Q VOLTAGE CONTRO LLED OSCILLATOR AND METHOD FOR MAKING

JP

 

4076946

 

FREESCALE SEMICONDUCTOR, INC.

 

FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF

JP

 

4080028

 

FREESCALE SEMICONDUCTOR, INC.

 

ACCELERATION SENSING DEVICE AN D METHOD OF OPERATION AND FORM ING

JP

 

4083116

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW LEAKAGE LOCAL OSCILLATOR SYSTEM

JP

 

4083835

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING

JP

 

4083841

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PACKAGING SEMICONDU CTOR DEVICES

JP

 

4086951

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

JP

 

4087336

 

FREESCALE SEMICONDUCTOR, INC.

 

ACTIVE BIAS CIRCUIT

JP

 

4088418

 

FREESCALE SEMICONDUCTOR, INC.

 

COMPUTER INSTRUCTION WHICH GENERATES MULTIPLE RESULTS OF DIFFERENT DATA TYPES TO
IMPROVE SOFTWARE EMULATION

JP

 

4091669

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FABRICATING MULTI-CH IP PACKAGES

JP

 

4094073

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING SEMICONDUCT OR DEVICE

JP

 

4094075

 

FREESCALE SEMICONDUCTOR, INC.

 

WIREBONDLESS MODULE PACKAGE AN D METHOD OF FABRICATION

JP

 

4098241

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR INTERFACING A PROCESSOR TO A COPROCESSOR

JP

 

4108802

 

FREESCALE SEMICONDUCTOR, INC.

 

AN AMPLIFIER

JP

 

4117050

 

FREESCALE SEMICONDUCTOR, INC.

 

SMARTCARD AND METHOD OF MAKING

JP

 

4121454

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR A CLOCK CIRCUIT

JP

 

4121527

 

FREESCALE SEMICONDUCTOR, INC.

 

A DATA PROCESSING SYSTEM

JP

 

4121956

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW POWER CYCLIC A/D CONVERTER

JP

 

4124508

 

FREESCALE SEMICONDUCTOR, INC.

 

III-V EPITAXIAL WAFER PRODUCTI ON

JP

 

4138036

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A MONOL ITHIC SEMICONDUCTOR DEVICE WIT H INTEGRATED

 

Schedule IB - 304

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SURFACE MICROMACH INED STRUCTURES

JP

 

4139332

 

FREESCALE SEMICONDUCTOR, INC.

 

INCREMENTAL-DELTA ANALOGUE-TO-DIGITAL CONVERSION

JP

 

4139771

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST
CYCLES

JP

 

4145146

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING AN ON-CHIP BACKGROUND DEBUG SYSTEM AND METHOD
THEREFOR

JP

 

4153361

 

FREESCALE SEMICONDUCTOR, INC.

 

IMAGE DISPLAY

JP

 

4159471

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR METAL GATE STRUCTURE THAT MINIMIZES NON-PLANARITY EFFECTS AND METHOD
OF FORMATION

JP

 

4159651

 

FREESCALE SEMICONDUCTOR, INC.

 

INSULATED GATE BIPOLAR TRANSIS TOR WITH REDUCED ELECTRIC FIEL DS

JP

 

4162272

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PLATI NG METALS

JP

 

4162656

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR POWER MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM

JP

 

4168073

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A TRENCH ISOLATION STRUCTURE IN AN INTEGR ATED CIRCUIT

JP

 

4169385

 

FREESCALE SEMICONDUCTOR, INC.

 

ASSEMBLY AND METHOD OF SEMICON DUCTOR DIE ATTACH STRESS ISOLA TION

JP

 

4170409

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING A FERROELECT RIC DEVICE

JP

 

4173858

 

FREESCALE SEMICONDUCTOR, INC.

 

INSTRUCTION CACHE AND METHOD FOR REDUCING MEMORY CONFLICTS

JP

 

4180145

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

JP

 

4180151

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC APPARATUS WITH FAST START-UP CHARACTERISTICS

JP

 

4181992

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL STEERED FREQUENCY SYNTHESIZER

JP

 

4191278

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY DEVICE WITH FAST WRITE RECOVERY AND RELATED WRITE REC OVERY METHOD

JP

 

4203146

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT DEVICE AND METHOD OF TESTING

JP

 

4206137

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR MEMORY DEVICE AN D MANUFACTURING METHOD THEREFO R

JP

 

4206151

 

FREESCALE SEMICONDUCTOR, INC.

 

CLOCK GENERATION METHOD AND SY STEM

JP

 

4208207

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PLANARIZING A SEMIC ONDUCTOR LAYER

JP

 

4210594

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUITRY FOR CREATING A SPECTRAL NULL IN A

 

Schedule IB - 305

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DIFFERENTIAL OUTPUT SWITCHING AMPLIFIER AND METHOD THEREFOR

JP

 

4210698

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR SELECTING CACHE WAYS AVAILABLE FOR REPLACEMENT

JP

 

4213040

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR

JP

 

4213666

 

FREESCALE SEMICONDUCTOR, INC.

 

RADIO RECEIVER HAVING A VARIABLE BANDWIDTH IF FILTER AND METHOD THEREFOR

JP

 

4216588

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF

JP

 

4216732

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF USING SUB-RATE SLOTS IN AN ULTRAWIDE BANDWIDTH SYSTEM

JP

 

4220582

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FABRICATING A SENSOR

JP

 

4221302

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR GENERATING A PULSE WIDTH MODULATED SIGNAL

JP

 

4226149

 

FREESCALE SEMICONDUCTOR, INC.

 

CMOS SEMICONDUCTOR DEVICES AND METHOD OF FORMATION

JP

 

4226668

 

FREESCALE SEMICONDUCTOR, INC.

 

PERIPHERAL MODULE AND MICROPRO CESSOR SYSTEM

JP

 

4227097

 

FREESCALE SEMICONDUCTOR, INC.

 

THREE INPUT SENSE AMPLIFIER AND METHOD OF OPERATION

JP

 

4227682

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT AMPLIFIER A ND METHOD FOR ADAPTIVE OFFSET

JP

 

4230545

 

FREESCALE SEMICONDUCTOR, INC.

 

A DATA PROCESSING SYSTEM AND METHOD OF OPERATION

JP

 

4235047

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY HAVING HIGH SAFETY OF STORED DATA AND DATA PROCESSOR USING THE SAME

JP

 

4235175

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROCESSING AN AMPLITUDE MODULATED (AM) SIGNAL

JP

 

4236586

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW DROP-OUT VOLTAGE REGULATOR

JP

 

4236683

 

FREESCALE SEMICONDUCTOR, INC.

 

PHASE LOCKED LOOP FILTER

JP

 

4249309

 

FREESCALE SEMICONDUCTOR, INC.

 

RELOCATABLE INSTRUMENTATION TAGS FOR TESTING AND DEBUGGING A COMPUTER PROGRAM

JP

 

4251708

 

FREESCALE SEMICONDUCTOR, INC.

 

RADIO WITH HALTING APPARATUS AND METHOD

JP

 

4253046

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR DETECTING DIAPHR AGM DISORDER

JP

 

4256944

 

FREESCALE SEMICONDUCTOR, INC.

 

VOLTAGE DETECTOR CIRCUIT

JP

 

4260019

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER AMPLIFIER TRANSIENT COMPENSATION

JP

 

4262091

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A PATTERN

 

Schedule IB - 306

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

ON A SEMICONDUCTOR WAFER USING AN ATTENUATED PHASE SHIFTING REFLECTIVE MASK

JP

 

4262327

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD FOR MAKING THE SAME

JP

 

4262334

 

FREESCALE SEMICONDUCTOR, INC.

 

ETCHING APPARATUS AND METHOD OF ETCHING A SUBSTRATE

JP

 

4263290

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR INTERLEAVING A DATA STREAM

JP

 

4264436

 

FREESCALE SEMICONDUCTOR, INC.

 

FLIP FLOP FUNCTION DEVICE, SEMICONDUCTOR INTEGRATED CIRCUIT, AND METHOD AND
APPARATUS FOR DESIGNING SEMICONDUCTOR INTEGRATED CIRCUIT

JP

 

4266250

 

FREESCALE SEMICONDUCTOR, INC.

 

INTERFACE CIRCUIT

JP

 

4267282

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM HAVING USER PROGRAMMABLE ADDRESSING MODES AND METHOD THEREFOR

JP

 

4267322

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CMOS CAPACITIVE PRESSURE SENSOR

JP

 

4271741

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSOR AND METHOD OF FABRICATION

JP

 

4271751

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC DEVICE AND METHOD F OR FORMING A MEMBRANE FOR AN ELECTRONIC DEVICE

JP

 

4271843

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONFIGURING A DATA PROCESSING SYSTEM AFTER RESET

JP

 

4271858

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ACCURATE SYNCHRONIZATION USING SYMBOL DECISION FEEDBACK

JP

 

4272744

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGMA-DELTA MODULATOR AND METHOD FOR DIGITIZING A SIGNAL

JP

 

4273000

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR IMPROVED MEDIA QUALITY FEEDBACK

JP

 

4276338

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR INITIALIZING A DISTRIBUTED CONTROL SYSTEM

JP

 

4276537

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH PERFORMANCE INTEGRATED CIRCUIT REGULATOR WITH SUBSTRATE TRANSIENT
SUPPRESSION

JP

 

4276681

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR TRANSMITTING SIGNAL S BETWEEN A MICROPORCESSOR AND AN INTERFACE
CIRCUIT

JP

 

4282805

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR ALLOCATING DATA AND POWER IN A DISCRETE MULTI-TON E COMMUNICATION
SYSTEM

JP

 

4286397

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A

 

Schedule IB - 307

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SEMICONDUCTOR DEVICE HAVING A CAPACITOR STRUCTURE

JP

 

4288154

 

FREESCALE SEMICONDUCTOR, INC.

 

UPLINK PROTOCOL AND LOW IDD IMPLEMENTATION FOR PASSIVE ENTRY SYSTEMS.

JP

 

4290983

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR TILING STRUCTURE AND METHOD OF FORMATION

JP

 

4308671

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR

JP

 

4308938

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF TESTING A SEMICONDUC TOR DEVICE BY AUTOMATICALLY ME ASURING PROBE TIP
PARAMETERS

JP

 

4313555

 

FREESCALE SEMICONDUCTOR, INC.

 

GALOIS MULTIPLIER USING CRC CODER

JP

 

4313759

 

FREESCALE SEMICONDUCTOR, INC.

 

HYBRID STRUCTURE FOR DISTRIBUTED POWER AMPLIFIERS

JP

 

4313760

 

FREESCALE SEMICONDUCTOR, INC.

 

FULL BRIDGE INTEGRAL NOISE SHAPING FOR QUANTIZATION OF PULSE WIDTH MODULATION
SIGNALS

JP

 

4315478

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR ALLOCATING DATA IN A DATA COMMUNICATION SYSTEM

JP

 

4317604

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR SUSPE NDING A PROGRAM/ERASE OPERATIO N IN A FLASH
MEMORY

JP

 

4318457

 

FREESCALE SEMICONDUCTOR, INC.

 

ARRANGEMENT AND METHOD FOR IMPEDANCE MATCHING

JP

 

4319712

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROVI DING ACCESS PROTECTION IN AN I NTEGRATED CIRCUIT

JP

 

4320122

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER AMPLIFIER OUTPUT MODULE FOR DUAL-MODE DIGITAL SYSTEMS

JP

 

4322806

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC DISCHARGE PROTECTION CIRCUITRY AND METHOD OF OPERATION

JP

 

4322809

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND CIRCUITRY FOR IDENTIFYING WEAK BITS IN AN MRAM

JP

 

4322810

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW VOLTAGE DETECTION SYSTEM

JP

 

4324290

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD OF FREQUENCY SYNTHESIZER CONTROL WITH A SERIAL PERIPHERAL
INTERFACE

JP

 

4326609

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR COMPONENT AND ME THOD OF MANUFACTURE

JP

 

4326805

 

FREESCALE SEMICONDUCTOR, INC.

 

AN OPTO-COUPLING DEVICE STRUCTURE AND METHOD THEREFOR

JP

 

4328295

 

FREESCALE SEMICONDUCTOR, INC.

 

RECEIVER FOR A SWITCHED SIGNAL ON A COMMUNICATION

 

Schedule IB - 308

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

LINE

JP

 

4328390

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE REGISTER AND METH OD FOR ACCESSING DATA THEREIN

JP

 

4334647

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING INTERCONNEC T BUMPS ON A SEMICONDUCTOR DIE

JP

 

4336309

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE

JP

 

4336416

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND ALIGNMENT METHOD

JP

 

4343296

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME

JP

 

4344473

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR REDUCING SAMPLING NOISE

JP

 

4347812

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM, NODE AND METHOD FOR PROVIDING MEDIA ARBITRATION

JP

 

4354183

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH K DIELECTRIC FILM AND METHOD FOR MAKING

JP

 

4355443

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL DIGITAL LOW IF COMPLEX RECEIVER

JP

 

4355658

 

FREESCALE SEMICONDUCTOR, INC.

 

OSCILLATOR CIRCUIT HAVING REDUCED LAYOUT AREA AND LOWER POWER SUPPLY TRANSIENTS

JP

 

4357610

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE CRYSTAL INGOT AND METHOD AND APPARATUS FOR GROWING THE SAME

JP

 

4359359

 

FREESCALE SEMICONDUCTOR, INC.

 

AMPLIFIER AND METHOD OF CANCEL ING DISTORTION BY COMBINING HY PERBOLIC TANGENT
AND HYPERBOLI C SINE TRANSFER FUNCTIONS

JP

 

4364330

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND CIRCUIT FOR IMAGE REJECTION

JP

 

4364799

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING NANOCRYSTALS IN A MEMORY DEVICE

JP

 

4368920

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS HAVING A DIGITAL PWM SIGNAL GENERATOR WITH INTEGRAL NOISE
SHAPING

JP

 

4370086

 

FREESCALE SEMICONDUCTOR, INC.

 

WAFER MANAGEMENT SYSTEM AND METHODS FOR MANAGING WAFERS

JP

 

4376322

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT

JP

 

4377686

 

FREESCALE SEMICONDUCTOR, INC.

 

SELECTIVE METAL OXIDE REMOVAL

JP

 

4381983

 

FREESCALE SEMICONDUCTOR, INC.

 

CLOSED LOOP CURRENT CONTROL CIRCUIT AND METHOD THEREOF

 

Schedule IB - 309

--------------------------------------------------------------------------------


 

JP

 

4382489

 

FREESCALE SEMICONDUCTOR, INC.

 

A CHEMISTRY FOR ETCHING QUATERNARY INTERFACE LAYERS ON InGaAsP MOSTLY FORMED
BETWEEN GaAs AND InxGa(1-x) P LAYERS

JP

 

4383046

 

FREESCALE SEMICONDUCTOR, INC.

 

FREQUENCY MODULATOR USING A WAVEFORM GENERATOR

JP

 

4383878

 

FREESCALE SEMICONDUCTOR, INC.

 

SCATTERNET OR MULTI-HOP AD-HOC NETWORKING TOPOLOGY

JP

 

4388144

 

FREESCALE SEMICONDUCTOR, INC.

 

REFERENCE CIRCUIT AND METHOD

JP

 

4397440

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STRUCTURE HAVING A MONOCRYSTALLINE MEMBER OVER LYING A CAVITY IN A
SEMICONDUC TOR SUBSTRATE AND PROCESS THER EFOR

JP

 

4397443

 

FREESCALE SEMICONDUCTOR, INC.

 

IMAGE REJECT TRANSCEIVER AND METHOD OF REJECTING AN IMAGE

JP

 

4399623

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE METHOD AND APPARATUS FOR PERFORMING DIGITAL MODULATION AND DEMODULATION

JP

 

4401289

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW DROP-OUT VOLTAGE REGULATOR AND METHOD

JP

 

4401500

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR REDUCING PARASITIC BIPOLAR EFFECTS DURING ELECTROSTATIC
DISCHARGES

JP

 

4401776

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE GAIN AMPLIFIER WITH AUTOBIASING SUPPLY REGULATION

JP

 

4402109

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW VOLTAGE NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP

JP

 

4402178

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR CONCU RRENT SEARCH CONTENT ADDRESSAB LE MEMORY CIRCUIT

JP

 

4405621

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR WRITING AN ERASABLE NON-VOLATILE MEMORY

JP

 

4405910

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETERMINING AN UPPER DATA RATE FOR A VARIABLE DATA RATE
SIGNAL

JP

 

4409028

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE

JP

 

4409427

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR

JP

 

4414221

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR MAKING A MIM CAPACITOR

JP

 

4416843

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT

JP

 

4416854

 

FREESCALE SEMICONDUCTOR, INC.

 

UNIVERSAL TRANSPORT

 

Schedule IB - 310

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

APPARATUS AND METHOD

JP

 

4416951

 

FREESCALE SEMICONDUCTOR, INC.

 

QUANTUM RANDOM ADDRESS MEMORY WITH POLYMER MIXER AND/OR MEMORY

JP

 

4417439

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE STRUCTURE AND METHOD UTILIZING AN ETCH STOP LAYER

JP

 

4417448

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MEASU RING CONTAMINATION ON A SEMICO NDUCTOR WAFER

JP

 

4421073

 

FREESCALE SEMICONDUCTOR, INC.

 

PROTECTION CIRCUIT AND METHOD FOR PROTECTING A SEMICONDUCTOR DEVICE

JP

 

4421294

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR WAFER INDENTIFICATION

JP

 

4422304

 

FREESCALE SEMICONDUCTOR, INC.

 

A SYSTEM FOR INITIALIZING A DISTRIBUTED COMPUTER SYSTEM AND A METHOD THEREOF

JP

 

4422411

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC ASSEMBLY WITH DIE SUPPORT AND METHOD

JP

 

4428531

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR FORMING A SEMICONDUCTOR DEVICE

JP

 

4428537

 

FREESCALE SEMICONDUCTOR, INC.

 

NETWORK MESSAGE STASHING WITH FILING USING PATTERN MATCHING

JP

 

4429903

 

FREESCALE SEMICONDUCTOR, INC.

 

LITHOGRAPHIC TEMPLATE HAVING A REPAIRED GAP DEFECT

JP

 

4430669

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR FABRICATION PROCESS WITH ASYMMETRICAL CONDUCTIVE SPACERS

JP

 

4431492

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA TRANSFER UNIT WITH SUPPORT FOR MULTIPLE COHERENCY GRANULES

JP

 

4431502

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING SEMICONDUCTOR DEVICES THROUGH EPITAXY

JP

 

4435328

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PROBING A SUBSTRATE

JP

 

4436765

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW STRESS SEMICONDUCTOR DIE ATTACH

JP

 

4440922

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR PASSING DATA FRAMES IN A WIRELESS NETWORK

JP

 

4443932

 

FREESCALE SEMICONDUCTOR, INC.

 

CONVERSION BETWEEN OPTICAL AND RADIO FREQUENCY SIGNALS

JP

 

4444420

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A CONDUCTIVE STRUCTURE AND A SEMICONDUCTOR DEVICE

JP

 

4444660

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR HANDLING ASYNCHRONOUS DATA IN A WIRELESS NETWORK

JP

 

4445074

 

FREESCALE SEMICONDUCTOR, INC.

 

AN INTEGRATED CIRCUIT USING PROGRAMMABLE DELAY CONTROL

JP

 

4451134

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A BOND PAD AND STRUCTURE THEREOF

 

Schedule IB - 311

--------------------------------------------------------------------------------


 

JP

 

4459548

 

FREESCALE SEMICONDUCTOR, INC.

 

HBT LINEARIZER AND POWER BOOSTER

JP

 

4460291

 

FREESCALE SEMICONDUCTOR, INC.

 

AN INTEGRATED CIRCUIT USING A REFLECTIVE MASK

JP

 

4463334

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE LEVEL GATE NONVOLATILE MEMORY DEVICE AND METHOD FOR ACCESSING THE SAME

JP

 

4463346

 

FREESCALE SEMICONDUCTOR, INC.

 

AIRBAG DEPLOYMENT SYSTEM AND METHOD FOR MONITORING SAME

JP

 

4463416

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

JP

 

4463686

 

FREESCALE SEMICONDUCTOR, INC.

 

PERFORMANCE MONITOR AND METHOD THEREFOR

JP

 

4467983

 

FREESCALE SEMICONDUCTOR, INC.

 

ENABLE PROPAGATION CONTROLLER

JP

 

4472067

 

FREESCALE SEMICONDUCTOR, INC.

 

PHASE DETECTOR WITH FREQUENCY STEERING

JP

 

4476459

 

FREESCALE SEMICONDUCTOR, INC.

 

A SIGNAL PROCESSING CIRCUIT

JP

 

4476622

 

FREESCALE SEMICONDUCTOR, INC.

 

TEMPERATURE-CONTROLLED CHUCK AND METHOD FOR CONTROLLING THE TEMPERATURE OF A
SUBSTANTIALLY FLAT OBJECT

JP

 

4481482

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR CONTROLLING AN ALARM

JP

 

4484271

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING ELECTRONIC COMPONENTS

JP

 

4485145

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT AND METHOD OF FORMING

JP

 

4485529

 

FREESCALE SEMICONDUCTOR, INC.

 

NETWORK MESSAGE PROCESSING USING INVERSE PATTERN MATCHING

JP

 

4489859

 

FREESCALE SEMICONDUCTOR, INC.

 

COMPUTER SYSTEM WITH TRIGGER C ONTROLLED INTERFACE AND METHOD

JP

 

4493121

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD FOR PACKAGING A SEMICONDUCTOR CHIP

JP

 

4503442

 

FREESCALE SEMICONDUCTOR, INC.

 

DECISION FEED FORWARD EQUALIZER SYSTEM AND METHOD

JP

 

4503924

 

FREESCALE SEMICONDUCTOR, INC.

 

LITHOGRAPHY METHOD FOR FORMING SEMICONDUCTOR DEVICES ON A WAFER AND APPARATUS

JP

 

4509181

 

FREESCALE SEMICONDUCTOR, INC.

 

ARRANGEMENT AND METHOD FOR DUAL MODE OPERATION IN A COMMUNICATION SYSTEM
TERMINAL

JP

 

4509532

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSE AMPLIFIER BIAS CIRCUIT FOR A MEMORY HAVING AT LEAST TWO DISTINCT
RESISTANCE STATES

JP

 

4509562

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR POWER DEVICE AND METHOD OF FORMATION

 

Schedule IB - 312

--------------------------------------------------------------------------------


 

JP

 

4510808

 

FREESCALE SEMICONDUCTOR, INC.

 

AMPLITUDE LEVEL CONTROL CIRCUIT

JP

 

4514881

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR ATTENUATING NOISE IN A DATA CONVERTER

JP

 

4514932

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR A CALIBRATED FREQUENCY MODULATION PHASE LOCKED LOOP

JP

 

4515093

 

FREESCALE SEMICONDUCTOR, INC.

 

CPU POWERDOWN METHOD AND APPARATUS THEREFOR

JP

 

4515258

 

FREESCALE SEMICONDUCTOR, INC.

 

SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX

JP

 

4516640

 

FREESCALE SEMICONDUCTOR, INC.

 

INTERCONNECT STRUCTURE IN A SE MICONDUCTOR DEVICE AND METHOD OF FORMATION

JP

 

4521068

 

FREESCALE SEMICONDUCTOR, INC.

 

PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY

JP

 

4522849

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGMA-DELTA ANALOG-TO-DIGITAL CONVERTER AND METHOD

JP

 

4530547

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH PERFORMANCE COMMUNICATION CONTROLLER

JP

 

4532480

 

FREESCALE SEMICONDUCTOR, INC.

 

ESD PROTECTION DEVICE AND METHOD OF MAKING THE SAME

JP

 

4539977

 

FREESCALE SEMICONDUCTOR, INC.

 

CAPACITIVE CHARGE PUMP

JP

 

4545745

 

FREESCALE SEMICONDUCTOR, INC.

 

MICELLAR TECHNOLOGY FOR POST-ETCH RESIDUES

JP

 

4545798

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR IMPROVING THE DESIGN OF SEMICONDUCTOR INTEGRATED CIRCUITS

JP

 

4545917

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW PROFILE INTERCONNECT STRUCTURE

JP

 

4549448

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR VERIF YING AND CHARACTERIZING DATA R ETENTION TIME IN A
DRAM USING BUILT-IN TEST CIRCUITRY

JP

 

4549676

 

FREESCALE SEMICONDUCTOR, INC.

 

ARTICLE COMPRISING AN OXIDE LAYER ON A GaAs-BASED SEMICONDUCTOR STRUCTURE AND
METHOD OF FORMING SAME

JP

 

4553941

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRELESS COMMUNICATION DEVICE AND DATA INTERFACE

JP

 

4554706

 

FREESCALE SEMICONDUCTOR, INC.

 

SELF-ALIGNING RESONATOR FILTER CIRCUIT AND WIDEBAND TUNER CIRCUIT INCORPORATING
SAME

JP

 

4554930

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF BONDING AND TRANSFERRING A MATERIAL TO FORM A SEMICONDUCTOR DEVICE

JP

 

4555297

 

FREESCALE SEMICONDUCTOR, INC.

 

CELLULAR MODEM PROCESSING

JP

 

4555835

 

FREESCALE SEMICONDUCTOR, INC.

 

DIE ENCAPSULATION USING A POROUS CARRIER

 

Schedule IB - 313

--------------------------------------------------------------------------------


 

JP

 

4563340

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

JP

 

4563530

 

FREESCALE SEMICONDUCTOR, INC.

 

QUANTUM RANDOM ADDRESS MEMORY WITH MAGNETIC READOUT AND/OR NANO-MEMORY ELEMENTS

JP

 

4566325

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF FORMATION

JP

 

4574772

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSING CIRCUIT AND METHOD

JP

 

4575154

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-TIERED LITHOGRAPHIC TEMPLATE

JP

 

4575915

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATING CONVERSATIONAL DATA SIGNALS BETWEEN TERMINALS OVER A RADIO LINK

JP

 

4579242

 

FREESCALE SEMICONDUCTOR, INC.

 

ARRANGEMENT AND METHOD FOR CONNECTING A PROCESSING NODE IN A DISTRIBUTED SYSTEM

JP

 

4579352

 

FREESCALE SEMICONDUCTOR, INC.

 

OPTICAL SEMICONDUCTOR COMPONEN T AND METHOD OF FABRICATION

JP

 

4579539

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE

JP

 

4583515

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REDUCING PARTICLES ON A SUBSTRATE USING CHUCK CLE ANING

JP

 

4583531

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A LAYER DEPOSITED BY VARYING
FLOW OF REACTANTS

JP

 

4588168

 

FREESCALE SEMICONDUCTOR, INC.

 

FAST TRAINING OF EQUALIZERS IN DISCRETE MULTI-TONE (DMT) SYSTEMS

JP

 

4589918

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PATTERNING ON A WAFER USING A RELECTIVE MASK WITH A MULTI-LAYER ARC

JP

 

4594064

 

FREESCALE SEMICONDUCTOR, INC.

 

SURGE CURRENT PREVENTION CIRCUIT

JP

 

4598858

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR ARBITRATING BETWEEN DIRECT MEMORY ACCESS TASK REQUEST

JP

 

4598905

 

FREESCALE SEMICONDUCTOR, INC.

 

A BONDING STRUCTURE BETWEEN A CHIP AND A SUBSTRATE AND THE M ETHOD THEREFOR

JP

 

4602350

 

FREESCALE SEMICONDUCTOR, INC.

 

LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME

JP

 

4602352

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW IF RADIO RECEIVER

JP

 

4602403

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ENDIANNESS CONTROL IN A DATA PROCESSING SYSTEM

JP

 

4606525

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE DEVICE

JP

 

4608494

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A

 

Schedule IB - 314

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF

JP

 

4608576

 

FREESCALE SEMICONDUCTOR, INC.

 

TWISTED PAIR COMMUNICATION SYSTEM, APPARATUS AND METHOD THEREFOR

JP

 

4610682

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT INTERCONNEC T METHOD AND APPARATUS

JP

 

4611421

 

FREESCALE SEMICONDUCTOR, INC.

 

LOGIC THRESHOLD ACQUISITION CIRCUITS AND METHODS USING REVERSED PEAK DETECTORS

JP

 

4615078

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT

JP

 

4615684

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DATA ALLOCATION IN AN OVERLAP-ENABLED COMMUNICATION
SYSTEM

JP

 

4620656

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC COMPONENT AND METHOD OF MANUFACTURNG SAME

JP

 

4624516

 

FREESCALE SEMICONDUCTOR, INC.

 

A FUSE DETECT CIRCUIT AND INTEGRATED CIRCUIT MEMORY

JP

 

4625012

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE HAVING OPTIMIZED WIRE BOND POSITIONING

JP

 

4625550

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC COMPONENT AND METHOD FOR MAKING

JP

 

4628521

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROCESSING INTERRUPTIBLE, MULTI-CYCLE INSTRUCTIONS

JP

 

4629667

 

FREESCALE SEMICONDUCTOR, INC.

 

ACTIVATION PLATE FOR ELECTROLESS AND IMMERSION PLATING OF INTEGRATED CIRCUITS

JP

 

4633740

 

FREESCALE SEMICONDUCTOR, INC.

 

FLIPCHIP QFN PACKAGE AND METHOD THEREFOR

JP

 

4647594

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT DIE I/O CELLS

JP

 

4652324

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE REFRESH CONTROL FOR A MEMORY

JP

 

4652394

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE BURST PROTOCOL DEVICE CONTROLLER

JP

 

4653383

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED SEMICONDUCTOR DEVICE AND METHOD OF FORMATION

JP

 

4653735

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING DUAL METAL GATE STRUCTURES

JP

 

4658039

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING

JP

 

4659751

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A LOW K DIELECTRIC IN A SEMICONDUCTOR MANUFACTURING PROCESS

JP

 

4663235

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR CONVEYING FLUIDS AND BASE PLATE

 

Schedule IB - 315

--------------------------------------------------------------------------------


 

JP

 

4664453

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM WITH OV ERLAID PAGED MEMORY CONTROL RE GISTERS

JP

 

4666730

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR TESTING AN INTEGRATED CIRCUIT

JP

 

4672116

 

FREESCALE SEMICONDUCTOR, INC.

 

A MEMORY UTILIZING A PROGRAMMABLE DELAY TO CONTROL ADDRESS BUFFERS

JP

 

4675897

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLEXING OF DIGITAL SIGNALS AT MULTIPLE SUPPLY VOLTAGES IN AN INTEGRATED
CIRCUIT

JP

 

4680888

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-DIE SEMICONDUCTOR PACKAGE

JP

 

4684652

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE EXHIBITING ENHANCED PATTERN RECOGNITION WHEN ILLUMINATED IN
A MACHINE VISION SYSTEM

JP

 

4685025

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH MAGNETICALLY PERMEABLE HEAT SINK

JP

 

4685312

 

FREESCALE SEMICONDUCTOR, INC.

 

BUS ARBITRATION ON LOW POWER SYSTEM

JP

 

4685882

 

FREESCALE SEMICONDUCTOR, INC.

 

METAL GATE TRANSISTOR FOR CMOS PROCESS AND METHOD FOR MAKING

JP

 

4685997

 

FREESCALE SEMICONDUCTOR, INC.

 

PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY

JP

 

4689053

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ALIGNING A WAVEGUIDE TO A DEVICE

JP

 

4690326

 

FREESCALE SEMICONDUCTOR, INC.

 

TEMPLATE LAYER FORMATION

JP

 

4698826

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE

JP

 

4699363

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DYNAMIC PREFETCH BUFFER CONFIGURATION AND REPLACEMENT

JP

 

4700184

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED FILTER WITH IMPROVED I/O MATCHING (AND METHOD OF FABRICATION)

JP

 

4700185

 

FREESCALE SEMICONDUCTOR, INC.

 

LINEAR CAPACITOR STRUCTURE IN A CMOS PROCESS

JP

 

4703556

 

FREESCALE SEMICONDUCTOR, INC.

 

FLIP-CHIP ASSEMBLY WITH THIN UNDERFILL AND THICK SOLDER MASK

JP

 

4703808

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSOR AND METHOD OF MANUFACTURE

JP

 

4704679

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF FORMATION

JP

 

4707822

 

FREESCALE SEMICONDUCTOR, INC.

 

RADIO BACK-END CIRCUIT

JP

 

4708359

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DYNAMICALLY INSERTING GAIN IN AN ADAPTIVE FILTER SYSTEM

JP

 

4708414

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTONOMOUS MEMORY CHECKER FOR RUNTIME SECURITY

 

Schedule IB - 316

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

ASSURANCE AND METHOD THEREFORE

JP

 

4709765

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH K DIELECTRIC FILM

JP

 

4712519

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH SIDE CHARGE PUMP CIRCUIT FOR WIDE RANGE OF SUPPLY VOLTAGE

JP

 

4712686

 

FREESCALE SEMICONDUCTOR, INC.

 

ARC LAYER FOR SEMICONDUCTOR DEVICE

JP

 

4717173

 

FREESCALE SEMICONDUCTOR, INC.

 

A MEMORY DEVICE AND METHOD

JP

 

4722641

 

FREESCALE SEMICONDUCTOR, INC.

 

CONNECTION MANAGEMENT SYSTEM, METHOD AND PROGRAM

JP

 

4722907

 

FREESCALE SEMICONDUCTOR, INC.

 

UNIVERSAL SERIAL BUS TRANSMITTER

JP

 

4722999

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME

JP

 

4724652

 

FREESCALE SEMICONDUCTOR, INC.

 

UNDERFILL FILM FOR PRINTED WIRING ASSEMBLIES

JP

 

4727584

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT AND METHOD OF OPERATION

JP

 

4728237

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROVIDING SECURITY FOR DEBUG CIRCUITRY

JP

 

4728393

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR PROCESSING IMAGE DATA

JP

 

4728741

 

FREESCALE SEMICONDUCTOR, INC.

 

DISCHARGE DEVICE AND DC POWER SUPPLY SYSTEM

JP

 

4732567

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND GUARD-RING LAYOUT METHOD FOR OPTIMIZING LATCH-UP
PROTECTION

JP

 

4738695

 

FREESCALE SEMICONDUCTOR, INC.

 

ACCELERATION SENSOR AND METHOD OF MANUFACTURE

JP

 

4738945

 

FREESCALE SEMICONDUCTOR, INC.

 

DEGLITCH FILTER

JP

 

4744146

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR COMPONENT COMPRISING A RESUR TRANSISTOR AND METHOD OF
MANUFACTURING SAME

JP

 

4744435

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR ALIGNMENT AID

JP

 

4744514

 

FREESCALE SEMICONDUCTOR, INC.

 

SEPARATELY STRAINED N-CHANNEL AND P-CHANNEL TRANSISTORS

JP

 

4745023

 

FREESCALE SEMICONDUCTOR, INC.

 

RIPPLE FILTER CIRCUIT

JP

 

4748918

 

FREESCALE SEMICONDUCTOR, INC.

 

AN APPARATUS AND A METHOD FOR PROVIDING DECODED INFORMATION

JP

 

4749556

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE INTERRUPT CONTROLLER THAT INCLUDES AN INTERRUPT FORCE REGISTER

JP

 

4750865

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD AND APPARATUS FOR AFFECTING SUBSEQUENT INSTRUCTION PROCESSING IN A DATA
PROCESSOR

JP

 

4757867

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A GATE ELECTRODE HAVING A METAL

 

Schedule IB - 317

--------------------------------------------------------------------------------


 

JP

 

4768012

 

FREESCALE SEMICONDUCTOR, INC.

 

STRUCTURE FOR STACKING AN INTEGRATED CIRCUIT ON ANOTHER INTEGRATED CIRCUIT

JP

 

4769353

 

FREESCALE SEMICONDUCTOR, INC.

 

COMPONENT AND METHOD FOR MANUFACTURE

JP

 

4777335

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT WITH MULTIPLE SPACER INSULATING REGION WIDTHS

JP

 

4777861

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTO BIAS CONTROLLING COMPARATOR

JP

 

4777987

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR TRANSISTOR HAVING STRUCTURAL ELEMENTS OF DIFFERING MATERIALS AND
METHOD OF FORMATION

JP

 

4778889

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY HAVING A VARIABLE REFRESH CONTROL AND METHOD THEREFOR

JP

 

4782972

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR REDUCING DC OFFSET IN A RECEIVER

JP

 

4786445

 

FREESCALE SEMICONDUCTOR, INC.

 

SERIES REGULATOR CIRCUIT

JP

 

4787746

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE PROOF MASS, 3 AXIS MEMS TRANSDUCER

JP

 

4790192

 

FREESCALE SEMICONDUCTOR, INC.

 

PLANAR ULTRA WIDE BAND ANTENNA WITH INTEGRATED ELECTRONICS

JP

 

4790894

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR LAYER

JP

 

4790967

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS

JP

 

4791593

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR LAYER

JP

 

4791594

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR LAYER

JP

 

4794389

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A PASSIVATION LAYER FOR AIR GAP FORMATION AND STRUCTURE
THEREOF

JP

 

4796580

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR PROVIDING INFORMATION TO A CACHE MODULE USING FETCH
BURSTS

JP

 

4799868

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A PASSIVATION LAYER FOR AIR GAP FORMATION AND STRUCTURE
THEREOF

JP

 

4804667

 

FREESCALE SEMICONDUCTOR, INC.

 

DRIVER CIRCUIT

JP

 

4805163

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS

JP

 

4808769

 

FREESCALE SEMICONDUCTOR, INC.

 

METHODS AND APPARATUS FOR SYNCHRONIZING DATA TRANSFERRED ACROSS A MULTI-

 

Schedule IB - 318

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PIN ASYNCHRONOUS SERIAL INTERFACE

JP

 

4809571

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETECTING AND COMPENSATING DIGITAL LOSSES IN A
COMMUNICATIONS NETWORK

JP

 

4809761

 

FREESCALE SEMICONDUCTOR, INC.

 

AREA-ARRAY DEVICE ASSEMBLY WITH PRE-APPLIED UNDERFILL LAYERS ON PRINTED WIRING
BOARD

JP

 

4810050

 

FREESCALE SEMICONDUCTOR, INC.

 

CARRIERLESS ULTRA WIDEBAND WIRELESS SIGNALS FOR CONVEYING DATA

JP

 

4814786

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY MANAGEMENT IN A DATA PROCESSING SYSTEM

JP

 

4814791

 

FREESCALE SEMICONDUCTOR, INC.

 

LEVEL SHIFTER

JP

 

4827932

 

FREESCALE SEMICONDUCTOR, INC.

 

DYNAMIC TIMING ADJUSTMENT IN A CIRCUIT DEVICE

JP

 

4833755

 

FREESCALE SEMICONDUCTOR, INC.

 

OSCILLATION CIRCUIT

JP

 

4833972

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR ASSEMBLING A SEMICONDUCTOR COMPONENT AND APPARATUS THEREFOR

JP

 

4834086

 

FREESCALE SEMICONDUCTOR, INC.

 

SPREAD SPECTRUM CLOCK AND METHOD FOR MESSAGE TIMING IN A COMMUNICATION SYSTEM

JP

 

4837560

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT WITH TEST PAD STRUCTURE AND METHOD OF TESTING

JP

 

4842126

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE GATE BIAS FOR A REFERENCE TRANSISTOR IN A NON-VOLATILE MEMORY

JP

 

4848366

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PROCESS AND INTEGRATED CIRCUIT HAVING DUAL METAL OXIDE GATE
DIELECTRIC WITH SINGLE METAL GATE ELECTRODE

JP

 

4848375

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM WITH BUS ACCESS RETRACTION

JP

 

4850669

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE

JP

 

4850918

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR HIGH SPEED FRAMING AND A DEVICE HAVING FRAMING CAPABILITIES

JP

 

4851532

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW NOISE REFERENCE OSCILLATOR WITH FAST START-UP

JP

 

4855116

 

FREESCALE SEMICONDUCTOR, INC.

 

SERIES REGULATOR WITH UNDER VOLTAGE DETECTOR

JP

 

4855197

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH AND LOW CURRENT MODE SERIES REGULATOR

JP

 

4856803

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE FOR SUBST RATE TRIGGERED ELECTROSTATIC D ISCHARGE
PROTECTION AND METHOD OF FORMING SAME

JP

 

4859835

 

FREESCALE SEMICONDUCTOR, INC.

 

MRAM SENSE AMPLIFIER HAVING A PRECHARGE CIRCUIT AND

 

Schedule IB - 319

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

METHOD FOR SENSING

JP

 

4862045

 

FREESCALE SEMICONDUCTOR, INC.

 

A BOUNDED SIGNAL MIXER AND METHOD OF OPERATION

JP

 

4866548

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER

JP

 

4869536

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL
POLISHING SYSTEM THEREFOR

JP

 

4873819

 

FREESCALE SEMICONDUCTOR, INC.

 

ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE

JP

 

4875981

 

FREESCALE SEMICONDUCTOR, INC.

 

PREFETCH CONTROL IN A DATA PROCESSING SYSTEM

JP

 

4880103

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A MEMORY C IRCUIT

JP

 

4883824

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD AND APPARATUS FOR AFFECTING SUBSEQUENT INSTRUCTION PROCESSING IN A DATA
PROCESSOR

JP

 

4885241

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PATTERNING A LAYER USING A PELLICLE

JP

 

4891224

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY

JP

 

4891906

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A METAL LAYER

JP

 

4898693

 

FREESCALE SEMICONDUCTOR, INC.

 

MEDIA-INDEPENDENT HANDOVER (MIH) METHOD FEATURING A SIMPLIFIED BEACON

JP

 

4901476

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STRUCTURE WITH DIFFERENT LATTICE CONSTANT MATERIALS AND METHOD FOR
FORMING THE SAME

JP

 

4901729

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE

JP

 

4902353

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH NANOCLUSTERS

JP

 

4902648

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED RELAXATION VOLTAGE CONTROLLED OSCILLATOR AND METHOD OF VOLTAGE
CONTROLLED OSCILLATION

JP

 

4903340

 

FREESCALE SEMICONDUCTOR, INC.

 

LOAD CAPACITANCE COMPENSATED BUFFER AND METHOD THEREOF

JP

 

4903847

 

FREESCALE SEMICONDUCTOR, INC.

 

AN INTEGRATED CIRCUIT USING PROGRAMMABLE DELAY CONTROL

JP

 

4906869

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR CONTROLLING THE TRANSMIT POWER OF A WIRELESS MODULE

JP

 

4909454

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A BARRIER

 

Schedule IB - 320

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

LAYER FOR USE IN A COPPER INTERCONNECT

JP

 

4909737

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY WITH CHARGE STORAGE LOCATIONS

JP

 

4916617

 

FREESCALE SEMICONDUCTOR, INC.

 

REAL-TIME PROCESSOR DEBUG SYSTEM

JP

 

4917649

 

FREESCALE SEMICONDUCTOR, INC.

 

NETWORK AND METHOD FOR SETTING A TIME-BASE OF A NODE IN THE NETWORK

JP

 

4929168

 

FREESCALE SEMICONDUCTOR, INC.

 

DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD

JP

 

4932153

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE THICKNESS SEMICONDUCTOR INTERCONNECT AND METHOD THEREFOR

JP

 

4932856

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR ADJUSTING AN OPERATING PARAMETER OF AN INTEGRATED
CIRCUIT

JP

 

4937444

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF OPERATING A SEMICONDUCTOR DEVICE

JP

 

4937489

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING PASSIVE ELEMENTS AND METHOD OF MAKING SAME

JP

 

4938017

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STACKED DIE/WAFER CONFIGURATION AND PACKAGING AND METHOD THEREOF

JP

 

4939895

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH VOLTAGE OUTPUT LEVEL-SHIFTER WITH OUTPUT ENABLE

JP

 

4942757

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STRUCTURE WITH REDUCED GATE DOPING AND METHODS FOR FORMING THEREOF

JP

 

4949377

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR HUMAN BODY FALL DETECTION

JP

 

4951631

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ENHANCED DATA RATE ADAPTATION AND LOWER CONTROL IN A
SEMICONDUCTOR CHIP

JP

 

4954890

 

FREESCALE SEMICONDUCTOR, INC.

 

TEMPERATURE BASED DRAM REFRESH

JP

 

4955389

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF

JP

 

4960092

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME

JP

 

4964128

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT FOR PERFORMING VOLTAGE REGULATION

JP

 

4965462

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING A PLANAR DOUBLE-GATED TRANSISTOR

JP

 

4969724

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND PROCESS THEREFOR

JP

 

4969746

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE SAMPLING DATA

 

Schedule IB - 321

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

OUTPUT CIRCUIT

JP

 

4975618

 

FREESCALE SEMICONDUCTOR, INC.

 

SCHOTTKY DEVICE AND METHOD OF FORMING

JP

 

4979955

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH INPUT VOLTAGE LEVEL-SHIFTER WITH SCHMITT TRIGGER FUNCTION

JP

 

4980931

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE NANOCRYSTAL MEMORY AND METHOD THEREFOR

JP

 

4982046

 

FREESCALE SEMICONDUCTOR, INC.

 

ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING

JP

 

4982382

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR FABRICATION PROCESS INCLUDING RECESSED SOURCE/DRAIN REGIONS IN AN
SOI WAFER

JP

 

4987189

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE

JP

 

4987696

 

FREESCALE SEMICONDUCTOR, INC.

 

ISOLATION TRENCH

JP

 

4988588

 

FREESCALE SEMICONDUCTOR, INC.

 

WORD LINE DRIVER CIRCUIT FOR A STATIC RANDOM ACCESS MEMORY AND METHOD THEREFOR

JP

 

4990394

 

FREESCALE SEMICONDUCTOR, INC.

 

RADIO RECEIVER HAVING IGNITION NOISE DETECTOR AND METHOD THEREFOR

JP

 

4999379

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR DESIGNING SEMICONDUCTOR INTEGRATED CIRCUIT

JP

 

5000635

 

FREESCALE SEMICONDUCTOR, INC.

 

METHODS AND APPARATUS FOR BIT SYNCHRONIZING DATA TRANSFERRED ACROSS A MULTI-PIN
ASYNCHRONOUS SERIAL INTERFACE

JP

 

5009292

 

FREESCALE SEMICONDUCTOR, INC.

 

STRESS RELEASE MECHANISM IN MEMS DEVICE AND METHOD OF MAKING SAME

JP

 

5014609

 

FREESCALE SEMICONDUCTOR, INC.

 

TRIMMING CIRCUIT, ELECTRONIC CIRCUIT AND TRIMMING CONTROL SYSTEM

JP

 

5017257

 

FREESCALE SEMICONDUCTOR, INC.

 

NICAM ENCODER WITH A FRONT-END

JP

 

5025462

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A NOTCHED CONTROL ELECTRODE AND
STRUCTURE THEREOF

JP

 

5027154

 

FREESCALE SEMICONDUCTOR, INC.

 

IMMERSION LITHOGRAPHY APPARATUS AND METHOD OF PERFORMING IMMERSION LITHOGRAPHY

JP

 

5030940

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR CURRENT SENSING

JP

 

5031828

 

FREESCALE SEMICONDUCTOR, INC.

 

SLEW-RATE CONTROL APPARATUS AND METHODS FOR A POWER TRANSISTOR TO REDUCE VOLTAGE
TRANSIENTS DURING INDUCTIVE FLYBACK

 

Schedule IB - 322

--------------------------------------------------------------------------------


 

JP

 

5042623

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING

JP

 

5048480

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING

JP

 

5049428

 

FREESCALE SEMICONDUCTOR, INC.

 

UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION

JP

 

5049955

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING ASYMMETRIC DIELECTRIC REGIONS
AND STRUCTURE THEREOF

JP

 

5057606

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC COMPONENT AND METHOD OF MANUFACTURE

JP

 

5060296

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MOBILITY ENHANCEMENT IN A SEMICONDUCTOR DEVICE

JP

 

5064235

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR FALL DETECTION

JP

 

5064632

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MANUFACTURING AN INTERCONNECT STRUCTURE

JP

 

5068074

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING ISOLATION REGIONS

JP

 

5075630

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR ULTRA WIDEBAND COMMUNICATIONS USING MULTIPLE CODE WORDS

JP

 

5075815

 

FREESCALE SEMICONDUCTOR, INC.

 

CHEMICAL DIE SINGULATION TECHNIQUE

JP

 

5079304

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE

JP

 

5079493

 

FREESCALE SEMICONDUCTOR, INC.

 

LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME

JP

 

5079511

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A STRAINED CHANNEL AND A
HETEROJUNCTION SOURCE/DRAIN

JP

 

5081902

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY WITH LEVEL SHIFTING WORD LINE DRIVER AND METHOD THEREOF

JP

 

5084724

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HAVING A NON-VOLATILE MEMORY WITH DISCHARGE RATE CONTROL AND
METHOD THEREFOR

JP

 

5084733

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD OF CODING MODE DECISION FOR VIDEO ENCODING

JP

 

5090353

 

FREESCALE SEMICONDUCTOR, INC.

 

GROOVED PLATEN WITH CHANNELS OR PATHWAY TO AMBIENT AIR

JP

 

5091387

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR

 

Schedule IB - 323

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

AFFECTING A PORTION OF AN INTEGRATED CIRCUIT

JP

 

5095184

 

FREESCALE SEMICONDUCTOR, INC.

 

LEVELSHIFTER TO AVOID INVALID INPUT SIGNAL

JP

 

5101286

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROTECTING AN INTEGRATED CIRCUIT FROM ERRONEOUS
OPERATION

JP

 

5103174

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A SILICIDE LAYER

JP

 

5103182

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMING AND ERASING STRUCTURE FOR A FLOATING GATE MEMORY CELL AND METHOD OF
MAKING

JP

 

5103467

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY WITH CLOCKED SENSE AMPLIFIER

JP

 

5105688

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-MODE RADIO COMMUNICATIONS DEVICE USING A SHARED CLOCK COURCE.

JP

 

5107049

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF INTEGRATING OPTICAL DEVICES AND ELECTRONIC DEVICES ON AN INTEGRATED
CIRCUIT

JP

 

5107227

 

FREESCALE SEMICONDUCTOR, INC.

 

CONDUCTING METAL OXIDE WITH ADDITIVE AS P-MOS DEVICE ELECTRODE

JP

 

5112290

 

FREESCALE SEMICONDUCTOR, INC.

 

INTERLAYER DIELECTRIC UNDER STRESS FOR AN INTEGRATED CIRCUIT

JP

 

5113974

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE

JP

 

5114209

 

FREESCALE SEMICONDUCTOR, INC.

 

SRAM HAVING IMPROVED CELL STABILITY AND METHOD THEREFOR

JP

 

5114470

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A MEMORY C IRCUIT

JP

 

5117572

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER MANAGEMENT ARRANGEMENT AND MOBILE DEVICE

JP

 

5117816

 

FREESCALE SEMICONDUCTOR, INC.

 

RFC INFORMATION SHARING SYSTEM

JP

 

5124456

 

FREESCALE SEMICONDUCTOR, INC.

 

ONE TIME PROGRAMMABLE MEMORY AND METHOD OF OPERATION

JP

 

5127078

 

FREESCALE SEMICONDUCTOR, INC.

 

MRAM TESTING

JP

 

5128680

 

FREESCALE SEMICONDUCTOR, INC.

 

MIXER CIRCUIT

JP

 

5129244

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR SWITCHING DATA

JP

 

5133404

 

FREESCALE SEMICONDUCTOR, INC.

 

RADIO RECEIVER HAVING A CHANNEL EQUALIZER AND METHOD THEREFOR

JP

 

5138611

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR INTERCONNECT HAVING ADJACENT RESERVOIR FOR BONDING AND METHOD FOR

 

Schedule IB - 324

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

FORMATION

JP

 

5140594

 

FREESCALE SEMICONDUCTOR, INC.

 

NICAM PROCESSOR

JP

 

5147403

 

FREESCALE SEMICONDUCTOR, INC.

 

DOUBLE GATE DEVICE HAVING A HETEROJUNCTION SOURCE/DRAIN AND A STRAINED CHANNEL

JP

 

5149006

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR STRUCTURE WITH STRESS MODIFICATION AND CAPACITIVE REDUCTION FEATURE
IN A WIDTH DIRECTION AND METHOD THEREOF

JP

 

5149178

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED INTEGRATED CIRCUIT WITH ENHANCED THERMAL DISSIPATION

JP

 

5152741

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL PWM GENERATOR FOR LOW VOLTAGE DEVICE

JP

 

5153652

 

FREESCALE SEMICONDUCTOR, INC.

 

LIN NETWORK, INTEGRATED CIRCUIT AND METHOD OF COMMUNICATING THEREON

JP

 

5156001

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY CIRCUIT

JP

 

5159306

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD SOLDER INDICATOR AND METHOD

JP

 

5160441

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROGRAMMING/ERASING A NON-VOLATILE MEMORY

JP

 

5161576

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR INTERPOLATIVE DELAY

JP

 

5162070

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT

JP

 

5164276

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HAVING A MEMORY WITH LOW VOLTAGE READ/WRITE OPERATION

JP

 

5165583

 

FREESCALE SEMICONDUCTOR, INC.

 

ESD PROTECTION FOR PASSIVE INTEGRATED DEVICES

JP

 

5166408

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR TESTING INTEGRATED CIRCUITS

JP

 

5172330

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF FORMING THE SAME

JP

 

5179365

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC ASSEMBLY AND METHOD FOR FORMING THE SAME

JP

 

5179470

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE CELL

JP

 

5179496

 

FREESCALE SEMICONDUCTOR, INC.

 

SRAM HAVING VARIABLE POWER SUPPLY AND METHOD THEREFOR

JP

 

5180827

 

FREESCALE SEMICONDUCTOR, INC.

 

SPLIT GATE STORAGE DEVICE INCLUDING A HORIZONTAL FIRST GATE AND A VERTICAL
SECOND GATE IN A TRENCH

JP

 

5187863

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PACKAGING AN INTEGRATED CIRCUIT DIE

JP

 

5191742

 

FREESCALE SEMICONDUCTOR, INC.

 

I/O CELL ESD SYSTEM

JP

 

5191885

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE

JP

 

5191893

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICES AND METHOD OF FABRICATION

JP

 

5198569

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD, INTEGRATED CIRCUIT, AND COMMUNICATION UNIT FOR

 

Schedule IB - 325

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SCHEDULING A PROCESSING OF PACKET STREAM CHANNELS

JP

 

5201641

 

FREESCALE SEMICONDUCTOR, INC.

 

SIMD DOT PRODUCT OPERATIONS WITH OVERLAPPED OPERANDS

JP

 

5202089

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND CIRCUIT FOR DRIVING H-BRIDGE THAT REDUCES SWITCHING NOISE

JP

 

5203352

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR FABRICATION PROCESS USING ETCH STOP LAYER TO OPTIMIZE FORMATION OF
SOURCE/DRAIN STRESSOR

JP

 

5205054

 

FREESCALE SEMICONDUCTOR, INC.

 

RECESSED SEMICONDUCTOR DEVICE

JP

 

5208346

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND PROCESS FOR FORMING THE SAME

JP

 

5208918

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A FIN AND STRUCTURE THEREOF

JP

 

5208936

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR IMPROVEMENTS IN CHIP MANUFACTURE AND DESIGN.

JP

 

5213274

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD, DATA STRUCTURE AND COMPUTER SYSTEM FOR PACKING A WORLDWIDE
INTEROPERABILITY FOR MICROWAVE ACCESS (WiMAX) FRAME

KR

 

0544245

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR RECEIVING AND RECOVERING FREQUENCY SHIFT KEYED SYMBOLS

KR

 

0901933

 

FREESCALE SEMICONDUCTOR, INC.

 

THREE INPUT SENSE AMPLIFIER AND METHOD OF OPERATION

KR

 

10-0617993

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING ELECTRONIC COMPONENTS

KR

 

10-0624041

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING AN INTEGRATED CIRCUIT

KR

 

10-0633754

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE

KR

 

10-0633755

 

FREESCALE SEMICONDUCTOR, INC.

 

DIGITAL COMMUNICATONS PROCESSOR

KR

 

10-0645080

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER AMPLIFIER OUTPUT MODULE FOR DUAL-MODE DIGITAL SYSTEMS

KR

 

10-0652546

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED FILTER WITH IMPROVED I/O MATCHING AND METHOD OF FABRICATION

KR

 

10-0909538

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPHASE VOLTAGE CONTROLLED OSCILLATOR

KR

 

10-0950356

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA TRANSFER UNIT WITH SUPPORT FOR MULTIPLE COHERENCY GRANULES

KR

 

10-0954019

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL STEERED FREQUENCY SYNTHESIZER

KR

 

10-0966661

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR

 

Schedule IB - 326

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SECURE SCAN TESTING

KR

 

10-0976890

 

FREESCALE SEMICONDUCTOR, INC.

 

OSCILLATOR CIRCUIT HAVING REDUCED LAYOUT AREA AND LOWER POWER SUPPLY TRANSIENTS

KR

 

10-0984394

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETERMINING AN UPPER DATA RATE FOR A VARIABLE DATA RATE
SIGNAL

KR

 

10-0989215

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR

KR

 

10-1001530

 

FREESCALE SEMICONDUCTOR, INC.

 

METAL REDUCTION IN WAFER SCRIBE AREA

KR

 

10-1006825

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC DISCHARGE PROTECTION CIRCUITRY AND METHOD OF OPERATION

KR

 

10-1006827

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW VOLTAGE NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP

KR

 

10-1010159

 

FREESCALE SEMICONDUCTOR, INC.

 

FLIP-CHIP ASSEMBLY WITH THIN UNDERFILL AND THICK SOLDER MASK

KR

 

10-1017533

 

FREESCALE SEMICONDUCTOR, INC.

 

MINIATURE MOLDLOCKS FOR HEATSINK OR FLAG FOR AN OVERMOLDED PLASTIC PACKAGE

KR

 

10-1017536

 

FREESCALE SEMICONDUCTOR, INC.

 

NETWORK MESSAGE STASHING WITH FILING USING PATTERN MATCHING

KR

 

10-1018519

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-TIERED LITHOGRAPHIC TEMPLATE

KR

 

10-1021046

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DYNAMIC PREFETCH BUFFER CONFIGURATION AND REPLACEMENT

KR

 

10-1022638

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-DIE SEMICONDUCTOR PACKAGE

KR

 

10-1022639

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROVIDING SECURITY FOR DEBUG CIRCUITRY

KR

 

10-1030923

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME

KR

 

10-1031117

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW VOLTAGE DETECTION SYSTEM

KR

 

10-1031158

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF

KR

 

10-1031986

 

FREESCALE SEMICONDUCTOR, INC.

 

HYBRID STRUCTURE FOR DISTRIBUTED POWER AMPLIFIERS

KR

 

10-1031990

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING SEMICONDUCTOR DEVICES THROUGH EPITAXY

KR

 

10-1034909

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT POWER MANAGEMENT FOR REDUCING

 

Schedule IB - 327

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

LEAKAGE CURRENT IN CIRCUIT ARRAYS AND METHOD THEREFOR

KR

 

10-1036444

 

FREESCALE SEMICONDUCTOR, INC.

 

UNIVERSAL SERIAL BUS TRANSMITTER

KR

 

10-1036445

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE BURST PROTOCOL DEVICE CONTROLLER

KR

 

10-1037287

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER

KR

 

10-1039244

 

FREESCALE SEMICONDUCTOR, INC.

 

NONVOLATILE MEMORY AND METHOD OF MAKING SAME

KR

 

10-1045472

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DYNAMICALLY INSERTING GAIN IN AN ADAPTIVE FILTER SYSTEM

KR

 

10-1045473

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE THICKNESS SEMICONDUCTOR INTERCONNECT AND METHOD THEREFOR

KR

 

10-1048576

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT WITH TEST PAD STRUCTURE AND METHOD OF TESTING

KR

 

10-1050554

 

FREESCALE SEMICONDUCTOR, INC.

 

MASKING WITHIN A DATA PROCESSING SYSTEM HAVING APPLICABILITY FOR A DEVELOPMENT
INTERFACE

KR

 

10-1054238

 

FREESCALE SEMICONDUCTOR, INC.

 

WAFER COATING AND SINGULATION METHOD

KR

 

10-1054239

 

FREESCALE SEMICONDUCTOR, INC.

 

UNDERFILL FILM FOR PRINTED WIRING ASSEMBLIES

KR

 

10-1054664

 

FREESCALE SEMICONDUCTOR, INC.

 

ESD PROTECTION DEVICE AND METHOD OF MAKING THE SAME

KR

 

10-1054665

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT DIE I/O CELLS

KR

 

10-1054673

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND MAKING THEREOF

KR

 

10-1054676

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A LOW K DIELECTRIC IN A SEMICONDUCTOR MANUFACTURING PROCESS

KR

 

10-1059006

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD TO PASSIVATE CONDUCTIVE SURFACES DURING SEMICONDUCTOR PROCESSING

KR

 

10-1059720

 

FREESCALE SEMICONDUCTOR, INC.

 

AMPLITUDE LEVEL CONTROL CIRCUIT

KR

 

10-1060034

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY HAVING A BIAS ON THE SOURCE ELECTRODE FOR HCI PROGRAMMING

KR

 

10-1064531

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC COMPONENT AND METHOD OF MANUFACTURNG SAME

KR

 

10-1067563

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PATTERNING PHOTORESIST ON A WAFER USING AN ATTENUATED PHASE SHIFT MASK

KR

 

10-1069120

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME

 

Schedule IB - 328

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DOMAINS

KR

 

10-1073822

 

FREESCALE SEMICONDUCTOR, INC.

 

PHASE LOCKED LOOP FILTER

KR

 

10-1076964

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT VOLTAGE REGULATION

KR

 

10-1076972

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF

KR

 

10-1077813

 

FREESCALE SEMICONDUCTOR, INC.

 

WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR

KR

 

10-1078610

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR ALIGNMENT AID

KR

 

10-1079562

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR WITH INDEPENDENT GATE STRUCTURES

KR

 

10-1080629

 

FREESCALE SEMICONDUCTOR, INC.

 

ACTIVATION PLATE FOR ELECTROLESS AND IMMERSION PLATING OF INTEGRATED CIRCUITS

KR

 

10-1082724

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR COARSE TUNING A PHASE LOCKED LOOP (PLL) SYNTHESIZER USING
2-PI SLIP DETECTION

KR

 

10-1082772

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR FABRICATION PROCESS WITH ASYMMETRICAL CONDUCTIVE SPACERS

KR

 

10-1085279

 

FREESCALE SEMICONDUCTOR, INC.

 

ARC LAYER FOR SEMICONDUCTOR DEVICE

KR

 

10-1087397

 

FREESCALE SEMICONDUCTOR, INC.

 

LEVEL SHIFTER

KR

 

10-1088645

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH K DIELECTRIC FILM AND METHOD FOR MAKING

KR

 

10-1089052

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ALLOCATING ENTRIES IN A BRANCH TARGET BUFFER

KR

 

10-1093317

 

FREESCALE SEMICONDUCTOR, INC.

 

PREFETCH CONTROL IN A DATA PROCESSING SYSTEM

KR

 

10-1095292

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH NANOCLUSTERS

KR

 

10-1095738

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ENTERING A LOW POWER MODE

KR

 

10-1098689

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR SELECTING CACHE WAYS AVAILABLE FOR REPLACEMENT

KR

 

10-1098747

 

FREESCALE SEMICONDUCTOR, INC.

 

NETWORK MESSAGE PROCESSING USING INVERSE PATTERN MATCHING

KR

 

10-1102257

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLEXING OF DIGITAL SIGNALS AT MULTIPLE SUPPLY VOLTAGES IN AN INTEGRATED
CIRCUIT

KR

 

10-1102260

 

FREESCALE SEMICONDUCTOR, INC.

 

A VIRTUAL ADDRESS CACHE AND METHOD FOR SHARING DATA USING A UNIQUE TASK
IDENTIFIER

KR

 

10-1102785

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING A SEMICONDUCTOR DEVICE, AND SEMICONDUCTOR DEVICE MADE THEREBY

KR

 

10-1106412

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE HAVING OPTIMIZED WIRE BOND POSITIONING

 

Schedule IB - 329

--------------------------------------------------------------------------------


 

KR

 

10-1106811

 

FREESCALE SEMICONDUCTOR, INC.

 

CLOSED LOOP CURRENT CONTROL CIRCUIT AND METHOD THEREOF

KR

 

10-1106832

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH STRAIN RELIEVING BUMP DESIGN

KR

 

10-1110942

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTROSTATIC DISCHARGE PROTECTION CIRCUIT AND METHOD OF OPERATION

KR

 

10-1110994

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROTECTING AN INTEGRATED CIRCUIT FROM ERRONEOUS
OPERATION

KR

 

10-1111466

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION STEERING FOR USE IN A MULTI-MASTER SHARED RESOURCE SYSTEM

KR

 

10-1113009

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR FORMING AN SOI BODY-CONTACTED TRANSISTOR

KR

 

10-1114703

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR HAVING THREE ELECTRICALLY ISOLATED ELECTRODES AND METHOD OF FORMATION

KR

 

10-1114896

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE WITH CROSSING CONDUCTOR ASSEMBLY AND METHOD OF MANUFACTURE

KR

 

10-1115091

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STRUCTURE WITH DIFFERENT LATTICE CONSTANT MATERIALS AND METHOD FOR
FORMING THE SAME

KR

 

10-1119708

 

FREESCALE SEMICONDUCTOR, INC.

 

LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME

KR

 

10-1120718

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL GAUGE LEADFRAME

KR

 

10-1120733

 

FREESCALE SEMICONDUCTOR, INC.

 

FLIPCHIP QFN PACKAGE AND METHOD THEREFOR

KR

 

10-1120770

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING ISOLATION REGIONS

KR

 

10-1122517

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTONOMOUS MEMORY CHECKER FOR RUNTIME SECURITY ASSURANCE AND METHOD THEREFORE

KR

 

10-1125518

 

FREESCALE SEMICONDUCTOR, INC.

 

CELLULAR MODEM PROCESSING

KR

 

10-1128260

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING A SEMICONDUCTOR DEVICE USING TREATED PHOTORESIST

KR

 

10-1129070

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT WITH MULTIPLE SPACER INSULATING REGION WIDTHS

KR

 

10-1129078

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW-POWER COMPILER-PROGRAMMABLE MEMORY WITH FAST ACCESS TIMING

KR

 

10-1132603

 

FREESCALE SEMICONDUCTOR, INC.

 

TEMPLATE LAYER FORMATION

KR

 

10-1140001

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING A NOTCHED CONTROL ELECTRODE

 

Schedule IB - 330

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

AND STRUCTURE THEREOF

KR

 

10-1142314

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING

KR

 

10-1145999

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE PROOF MASS, 3 AXIS MEMS TRANSDUCER

KR

 

10-1148316

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PATTERNING ON A WAFER USING A RELECTIVE MASK WITH A MULTI-LAYER ARC

KR

 

10-1148378

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH MAGNETICALLY PERMEABLE HEAT SINK

KR

 

10-1149134

 

FREESCALE SEMICONDUCTOR, INC.

 

SEPARATELY STRAINED N-CHANNEL AND P-CHANNEL TRANSISTORS

KR

 

10-1158345

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR PERFORMING DEBLOCKING FILTERING

KR

 

10-1159339

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING DUAL METAL GATE STRUCTURES

KR

 

10-1165491

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE REFERENCE CLOCK SYNTHESIZER

KR

 

10-1165580

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING

KR

 

10-1169920

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR FABRICATION PROCESS INCLUDING RECESSED SOURCE/DRAIN REGIONS IN AN
SOI WAFER

KR

 

10-1173973

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE INTERPOLATOR FOR NON-UNIFORMLY SAMPLED SIGNALS AND METHOD

KR

 

10-1174937

 

FREESCALE SEMICONDUCTOR, INC.

 

METHODS AND APPARATUS HAVING WAFER LEVEL CHIP SCALE PACKAGE FOR SENSING ELEMENTS

KR

 

10-1174994

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PERFORMANCE ENHANCEMENT IN AN ASYMMETRICAL
SEMICONDUCTOR DEVICE

KR

 

10-1183297

 

FREESCALE SEMICONDUCTOR, INC.

 

METHODS AND APPARATUS FOR SYNCHRONIZING DATA TRANSFERRED ACROSS A MULTI-PIN
ASYNCHRONOUS SERIAL INTERFACE

KR

 

10-1185685

 

FREESCALE SEMICONDUCTOR, INC.

 

METAL GATE TRANSISTOR FOR CMOS PROCESS AND METHOD FOR MAKING

KR

 

10-1196167

 

FREESCALE SEMICONDUCTOR, INC.

 

MRAM SENSE AMPLIFIER HAVING A PRECHARGE CIRCUIT AND METHOD FOR SENSING

KR

 

10-1203220

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR INTERCONNECT PAD WHILE
ALLOWING SIGNAL CONDUCTANCE

 

Schedule IB - 331

--------------------------------------------------------------------------------


 

KR

 

10-1210860

 

FREESCALE SEMICONDUCTOR, INC.

 

PRIORITY QUEUING OF FRAMES IN A TDMA NETWORK

KR

 

10-1215283

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING

KR

 

10-1218841

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MOBILITY ENHANCEMENT IN A SEMICONDUCTOR DEVICE

KR

 

10-1219067

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE NANOCRYSTAL MEMORY AND METHOD THEREFOR

KR

 

10-1221232

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STACKED DIE/WAFER CONFIGURATION AND PACKAGING AND METHOD THEREOF

KR

 

10-1221345

 

FREESCALE SEMICONDUCTOR, INC.

 

INTERLAYER DIELECTRIC UNDER STRESS FOR AN INTEGRATED CIRCUIT

KR

 

10-1221348

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGNAL CONVERTERS WITH MULTIPLE GATE DEVICES

KR

 

10-1227210

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD SOLDER INDICATOR AND METHOD

KR

 

10-1227291

 

FREESCALE SEMICONDUCTOR, INC.

 

WORD LINE DRIVER CIRCUIT FOR A STATIC RANDOM ACCESS MEMORY AND METHOD THEREFOR

KR

 

10-1228164

 

FREESCALE SEMICONDUCTOR, INC.

 

Z-AXIS ACCELEROMETER WITH AT LEAST TWO GAP SIZES AND TRAVEL STOPS DISPOSED
OUTSIDE AN ACTIVE CAPACITOR AREA

KR

 

10-1232664

 

FREESCALE SEMICONDUCTOR, INC.

 

GROUND SHIELDS FOR SEMICONDUCTORS

KR

 

10-1233953

 

FREESCALE SEMICONDUCTOR, INC.

 

SCHOTTKY DEVICE AND METHOD OF FORMING

KR

 

10-1234002

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR FALL DETECTION

KR

 

10-1236582

 

FREESCALE SEMICONDUCTOR, INC.

 

ONE TIME PROGRAMMABLE MEMORY AND METHOD OF OPERATION

KR

 

10-1237669

 

FREESCALE SEMICONDUCTOR, INC.

 

STRUCTURE FOR STACKING AN INTEGRATED CIRCUIT ON ANOTHER INTEGRATED CIRCUIT

KR

 

10-1238277

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DYNAMIC DETERMINATION OF FRAMES REQUIRED TO BUILD A
COMPLETE PICTURE IN A MPEG VIDEO STREAM

KR

 

10-1241064

 

FREESCALE SEMICONDUCTOR, INC.

 

DC OFFSET CORRECTION SYSTEM FOR A RECEIVER WITH BASEBAND GAIN CONTROL

KR

 

10-1242809

 

FREESCALE SEMICONDUCTOR, INC.

 

TEMPERATURE BASED DRAM REFRESH

KR

 

10-1244010

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY STRUCTURE AND METHOD OF PROGRAMMING

KR

 

10-1246640

 

FREESCALE SEMICONDUCTOR, INC.

 

CONDUCTING METAL OXIDE WITH ADDITIVE AS P-MOS DEVICE ELECTRODE

KR

 

10-1246641

 

FREESCALE SEMICONDUCTOR, INC.

 

BRANCH TARGET BUFFER

 

Schedule IB - 332

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

ALLOCATION

KR

 

10-314798

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED IMAGE REJECT MIXER

KR

 

10-861669

 

FREESCALE SEMICONDUCTOR, INC.

 

FREQUENCY MODULATOR USING A WAVEFORM GENERATOR

KR

 

10-862874

 

FREESCALE SEMICONDUCTOR, INC.

 

ARRANGEMENT AND METHOD FOR IMPEDANCE MATCHING

KR

 

10-871575

 

FREESCALE SEMICONDUCTOR, INC.

 

AN APPARATUS AND A METHOD FOR PROVIDING DECODED INFORMATION

KR

 

10-875377

 

FREESCALE SEMICONDUCTOR, INC.

 

A DEVICE AND METHOD FOR PERFORMING STACK POP AND PUSH OPERATIONS IN A PROCESSING
SYSTEM

KR

 

10-909346

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE

KR

 

10-920317

 

FREESCALE SEMICONDUCTOR, INC.

 

UPLINK PROTOCOL AND LOW IDD IMPLEMENTATION FOR PASSIVE ENTRY SYSTEMS.

KR

 

10-922704

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR POWER DEVICE AND METHOD OF FORMATION

KR

 

10-922705

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER AMPLIFIER TRANSIENT COMPENSATION

KR

 

10-928406

 

FREESCALE SEMICONDUCTOR, INC.

 

INCREMENTAL-DELTA ANALOGUE-TO-DIGITAL CONVERSION

KR

 

10-930841

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-ROW LEADFRAME

KR

 

10-937344

 

FREESCALE SEMICONDUCTOR, INC.

 

RECEIVER FOR A SWITCHED SIGNAL ON A COMMUNICATION LINE

KR

 

10-939447

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUITRY FOR CREATING A SPECTRAL NULL IN A DIFFERENTIAL OUTPUT SWITCHING
AMPLIFIER AND METHOD THEREFOR

KR

 

10-939450

 

FREESCALE SEMICONDUCTOR, INC.

 

ARTICLE COMPRISING AN OXIDE LAYER ON A GaAs-BASED SEMICONDUCTOR STRUCTURE AND
METHOD OF FORMING SAME

KR

 

10-941014

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR POWER MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM

KR

 

10-943402

 

FREESCALE SEMICONDUCTOR, INC.

 

LITHOGRAPHIC TEMPLATE HAVING A REPAIRED GAP DEFECT

KR

 

10-944649

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY AND METHOD OF FORMING THEREOF

KR

 

10-949447

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR

KR

 

10-958043

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH PERFORMANCE INTEGRATED CIRCUIT REGULATOR WITH SUBSTRATE TRANSIENT
SUPPRESSION

KR

 

10-958044

 

FREESCALE SEMICONDUCTOR, INC.

 

CPU POWERDOWN METHOD AND APPARATUS THEREFOR

KR

 

10-961404

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT DEVICE AND

 

Schedule IB - 333

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

METHOD THEREFOR

KR

 

10-967068

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION APPARATUS INCLUDING DRIVER MEANS FOR APPLYING A SWITCHED SIGNAL TO
A COMMUNICATION LINE WITH A CONTROLLED SLEW RATE

KR

 

10-968058

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH FREQUENCY SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE

KR

 

10-969497

 

FREESCALE SEMICONDUCTOR, INC.

 

PERFORMANCE MONITOR AND METHOD THEREFOR

KR

 

10-975792

 

FREESCALE SEMICONDUCTOR, INC.

 

FIELD EFFECT TRANSISTOR AND METHOD OF MANUFACTURING SAME

KR

 

10-977675

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT SECURITY AND METHOD THEREFOR

KR

 

10-979075

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR GENERATING A PULSE WIDTH MODULATED SIGNAL

KR

 

10-979080

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR

KR

 

10-979081

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR

KR

 

10-979661

 

FREESCALE SEMICONDUCTOR, INC.

 

DIELECTRIC STORAGE MEMORY CELL HAVING HIGH PERMITTIVITY TOP DIELECTRIC AND
METHOD THEREFOR

KR

 

10-979896

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE GAIN AMPLIFIER WITH AUTOBIASING SUPPLY REGULATION

KR

 

10-981033

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR INTERFACING A PROCESSOR TO A COPROCESSOR

KR

 

10-981034

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW DROP-OUT VOLTAGE REGULATOR

KR

 

10-985004

 

FREESCALE SEMICONDUCTOR, INC.

 

SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX

KR

 

10-985008

 

FREESCALE SEMICONDUCTOR, INC.

 

CAPACITIVE CHARGE PUMP

KR

 

10-985400

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND CIRCUITRY FOR IDENTIFYING WEAK BITS IN AN MRAM

KR

 

10-988448

 

FREESCALE SEMICONDUCTOR, INC.

 

RADIO RECEIVER HAVING A VARIABLE BANDWIDTH IF FILTER AND METHOD THEREFOR

KR

 

10-988450

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROCESSING AN AMPLITUDE MODULATED (AM) SIGNAL

KR

 

10-993134

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONTROLLING A DATA PROCESSING SYSTEM DURING DEBUG

KR

 

10-995478

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED SEMICONDUCTOR DEVICE AND METHOD OF

 

Schedule IB - 334

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

FORMATION

KR

 

10-998164

 

FREESCALE SEMICONDUCTOR, INC.

 

FULL BRIDGE INTEGRAL NOISE SHAPING FOR QUANTIZATION OF PULSE WIDTH MODULATION
SIGNALS

KR

 

144805

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING TIN- BISMUTH SOLDER CONNECTION HAVING IMPROVED HIGH
TEMPERATURE PROPERTIES

KR

 

154533

 

FREESCALE SEMICONDUCTOR, INC.

 

MOVE 16 BLOCK MOVE AND COPROCE SSOR INTERFACE INSTRUCTION

KR

 

157403

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FILLING TRENCHES FROM A SEED LAYER

KR

 

159939

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTISTANDARD OSD IN A TV RECE IVER INCLUDING DISPLAY POSITIO NING

KR

 

162640

 

FREESCALE SEMICONDUCTOR, INC.

 

DIGITAL TIME BASE GENERATOR WI TH ADJUSTABLE DELAY BETWEEN TW O OUTPUTS

KR

 

168656

 

FREESCALE SEMICONDUCTOR, INC.

 

DEBUG PERIPHERAL FOR MICROCOMP UTERS, MICROPROCESSORS AND COR E PROCESSOR
INTEGRATED CIRCUIT S

KR

 

175973

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROVI DING A VIDEO SYNCHRONISING SIG NAL OF A
PREDETERMINED POLARIT Y

KR

 

182291

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PRESSURE SENSOR MEANS AND METHOD

KR

 

194848

 

FREESCALE SEMICONDUCTOR, INC.

 

FLAGLESS SEMICONDUCTOR PACKAGE

KR

 

198911

 

FREESCALE SEMICONDUCTOR, INC.

 

EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME

KR

 

199911

 

FREESCALE SEMICONDUCTOR, INC.

 

A CIRCUIT AND METHOD FOR EVALU ATING FUZZY LOGIC RULES

KR

 

200393

 

FREESCALE SEMICONDUCTOR, INC.

 

TEMPERATURE COMPENSATED VOLTAG E REGULATOR HAVING BETA COMPEN SATED

KR

 

204199

 

FREESCALE SEMICONDUCTOR, INC.

 

NITRIDE REMOVAL METHOD

KR

 

217450

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

KR

 

219772

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME

KR

 

232939

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PLATING USING NESTE D PLATING BUSES AND SEMICONDUC TOR DEVICE HAVING
THE SAME

KR

 

249073

 

FREESCALE SEMICONDUCTOR, INC.

 

DIGITAL TIMER APPARATUS AND ME THOD

 

Schedule IB - 335

--------------------------------------------------------------------------------


 

KR

 

256378

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR NOISE BURST DETECTION IN A SIGNAL P ROCESSOR

KR

 

263102

 

FREESCALE SEMICONDUCTOR, INC.

 

A CAPACITOR AND METHOD OF FORM ATION

KR

 

267002

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONTR OLLING THE DISPLAY OF A VIDEO IMAGE

KR

 

275059

 

FREESCALE SEMICONDUCTOR, INC.

 

EXTENSIBLE CENTRAL PROCESSING UNIT

KR

 

276790

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGMA-DELTA MODULATOR WITH IMP ROVED TONE REJECTION AND METHO D THEREFOR

KR

 

280762

 

FREESCALE SEMICONDUCTOR, INC.

 

THERMALLY ENHANCED SEMICONDUCT OR DEVICE HAVING EXPOSED BACKS IDE AND METHOD FOR
MAKING THE SAME

KR

 

281152

 

FREESCALE SEMICONDUCTOR, INC.

 

STATIC RANDOM ACCESS MEMORY RE SISTANT TO SOFT ERROR

KR

 

283827

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR WITH AN EFFICIE NT BIT MOVE CAPABILITY AND MET HOD THEREFOR

KR

 

284371

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY HAVING A WRITE ENABLE C ONTROLLED WORD LINE

KR

 

286197

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR INITIALIZATION PROGRAM AND METHOD THEREFOR

KR

 

287600

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM PROVIDING AN EXTENSIBLE REGISTER AND METHOD THEREOF

KR

 

289594

 

FREESCALE SEMICONDUCTOR, INC.

 

SCAN TEST CIRCUIT FOR USE IN SEMICONDUCTOR INTEGRATED CIRCUIT

KR

 

292213

 

FREESCALE SEMICONDUCTOR, INC.

 

DIGITAL INTEGRATOR WITH REDUCE D CIRCUIT AREA AND ANALOG-TO-D IGITAL CONVERTER
USING SAME

KR

 

296531

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A FLAG WITH OPENING

KR

 

298562

 

FREESCALE SEMICONDUCTOR, INC.

 

LINEAR ATTENUATOR FOR CURRENT- MODE DIGITAL-TO-ANALOG CONVERT ER (DAC) OR THE
LIKE

KR

 

298563

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE AND METH OD THEREFOR

KR

 

300257

 

FREESCALE SEMICONDUCTOR, INC.

 

LOCALIZED ATD SUMMATION FOR A MEMORY

KR

 

300258

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND STRUCTURE FOR FORMING AN INTEGRATED CIRCUIT PATTE RN ON A
SEMICONDUCTOR SUBSTRAT E

KR

 

306935

 

FREESCALE SEMICONDUCTOR, INC.

 

TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METH OD OF FORMATION

 

Schedule IB - 336

--------------------------------------------------------------------------------


 

KR

 

310398

 

FREESCALE SEMICONDUCTOR, INC.

 

PAD ARRAY SEMICONDUCTOR DEVICE WITH THERMAL CONDUCTOR AND PR OCESS FOR MAKING
THE SAME

KR

 

310399

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TRANS FERRING DATA OVER A PROCESSOR INTERFACE BUS

KR

 

311168

 

FREESCALE SEMICONDUCTOR, INC.

 

N-TYPE HIGFET AND METHOD

KR

 

311170

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A UNILATERAL , GRADED-CHANNEL SEMICONDUCTOR DEVICE USING A
GATE ELECTRODE DISPOSABLE SPACER

KR

 

312574

 

FREESCALE SEMICONDUCTOR, INC.

 

PHASE DETECTOR WITH FREQUENCY STEERING

KR

 

325278

 

FREESCALE SEMICONDUCTOR, INC.

 

A DATA PROCESSOR FOR EXECUTING A FUZZY LOGIC OPERATION AND M ETHOD THEREFOR

KR

 

326693

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER MOS TRANSISTOR

KR

 

326694

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMIC ONDUCTOR DEVICE USING LATERAL GETTERING

KR

 

328160

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY HAVING BIT LINE LOAD WI TH AUTOMATIC BIT LINE PRECHARG E AND EQUALIZATION

KR

 

329454

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM

KR

 

330294

 

FREESCALE SEMICONDUCTOR, INC.

 

A BUS PROTOCAL AND METHOD FOR CONTROLLING A DATA PROCESSOR

KR

 

334184

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TESTI NG A STATIC RAM

KR

 

335019

 

FREESCALE SEMICONDUCTOR, INC.

 

RESISTOR STRUCTURE AND METHOD OF SETTING A RESISTANCE VALUE

KR

 

341943

 

FREESCALE SEMICONDUCTOR, INC.

 

A CHARGE PUMP WITH A PROGRAMMA BLE PUMP CURRENT AND SYSTEM

KR

 

341944

 

FREESCALE SEMICONDUCTOR, INC.

 

SYNCHRONOUS MEMORY HAVING PARA LLEL OUTPUT DATA PATHS

KR

 

341945

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF ADHESION TO A POLYMI DE SURFACE BY FORMATION OF COV ALENT BONDS

KR

 

343865

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSFER LAYER OF THE ATM TYPE AND METHOD FOR OPERATING A TR ANSFER SWITCH

KR

 

346320

 

FREESCALE SEMICONDUCTOR, INC.

 

PRESSURE SENSOR WITH STRESS IS OLATION PLATFORM HERMETICALLY SEALED TO PROTECT
SENSOR DIE

KR

 

350005

 

FREESCALE SEMICONDUCTOR, INC.

 

FREQUENCY INVERSION SCRAMBLER WITH INTEGRATED

 

Schedule IB - 337

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

HIGH-PASS FILT ER

KR

 

350568

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM FOR PER FORMING A DEBUG FUNCTION AND M ETHOD THEREFOR

KR

 

350815

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A DIELECTRI C HAVING IMPROVED PERFORMANCE

KR

 

351574

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC DEVICE ENCLOSURE IN CLUDING A CONDUCTIVE CAP AND S UBSTRATE

KR

 

353337

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATAUS FOR SEMI CONDUCTOR DEVICE OPTIMIZATION USING ON-CHIP
VERIFICATION

KR

 

354578

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A REDUCING/OXIDIZING CONDUCTIVE MATERIAL AND A
PROCESS FOR FOR MING THE DEVICE

KR

 

354932

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR HAVING SHOW CYC LES ON A FAST MULTIPLEXED BUS AND METHOD THEREFOR

KR

 

354933

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR COMMU NICATING BETWEEN MASTER AND SL AVE ELECTRONIC
DEVICES WHERE T HE SLAVE DEVICE MAY BE HAZARDO US

KR

 

354934

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR IMPLE MENTING A BUS PROTOCOL HAVING IN-ORDER
TERMINATION

KR

 

355691

 

FREESCALE SEMICONDUCTOR, INC.

 

III-V SEMICONDUCTOR STRUCTURE AND METHOD OF MANUFACTURE

KR

 

355692

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING FI ELD ISOLATION AND A PROCESS FO R FORMING THE
DEVICE

KR

 

357803

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FABRICATING MULTI-CH IP PACKAGES

KR

 

357806

 

FREESCALE SEMICONDUCTOR, INC.

 

A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE

KR

 

359395

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT FOR ELECTROSTATIC DISC HARGE (ESD) PROTECTION

KR

 

361716

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW-PROFILE BALL-GRID ARRAY SE MICONDUCTOR PACKAGE AND METHOD

KR

 

362297

 

FREESCALE SEMICONDUCTOR, INC.

 

CHEMICAL - MECHANICAL POLISHER AND A PROCESS FOR POLISHING

KR

 

365059

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIBIT SHIFTING APPARATUS DA TA PROCESSOR USING SAME AND ME THOD THEREFOR

KR

 

365060

 

FREESCALE SEMICONDUCTOR, INC.

 

COMBINED MULTIPLIER/SHIFTER AN D METHOD THEREFOR

 

Schedule IB - 338

--------------------------------------------------------------------------------


 

KR

 

365061

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A PRO CESS FOR FORMING THE DEVICE

KR

 

368191

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR POLISHING AND ANAL YZING A LAYER OVER A PATTERNED SEMICONDUCTOR
SUBSTRATE

KR

 

369092

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DISTR IBUTING BUS LOADING IN A DATA PROCESSING SYSTEM

KR

 

369913

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING MU LTIPLE OVERLAPPING ROWS OF BON D PADS WITH
CONDUCTIVE INTERCO NNECTS AND METHOD OF PAD PLACE

KR

 

370308

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PROBING A SEMICONDU CTOR WAFER

KR

 

372467

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR MANUFACTURING A L OW DIELECTRIC CONSTANT INTERLE VEL INTEGRATED
CIRCUIT STRUCTU RE

KR

 

374732

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR WAFER CONTACT SY STEM AND METHOD FOR CONTACTING A SEMICONDUCTOR
WAFER

KR

 

375251

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM FOR EVA LUATING FUZZY LOGIC RULES AND METHOD THEREFOR

KR

 

375252

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING A MULTI-FUNCTION SCALABLE PARALLEL INPUT/OUTPUT
PORT

KR

 

376628

 

FREESCALE SEMICONDUCTOR, INC.

 

CONDUCTIVE INTERCONNECT STRUCT URE AND METHOD OF FORMATION

KR

 

376629

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR WITH CIRCUIT FO R REGULATING INSTRUCTION THROU GHPUT AND METHOD
OF OPERATION

KR

 

380697

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A BOND PAD AND A PROCESS FOR FOR MING THE DEVICE

KR

 

381074

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE PIN CONFIGURATION FOR USE IN A DATA PROCESSING SYST EM DURING A RESET
OPERATION AN D METHOD THEREFOR

KR

 

381316

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROCE SSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK
HAVING ACCESS TO IN SITU WAFER BACKSIDE PAR TICLE DETECTION

KR

 

381823

 

FREESCALE SEMICONDUCTOR, INC.

 

ADJUSTABLE DEPTH/WIDTH FIFO BU FFER FOR VARIABLE WIDTH DATA T RANSFERS

 

Schedule IB - 339

--------------------------------------------------------------------------------


 

KR

 

385383

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR

KR

 

385499

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR WITH TRANSPAREN T OPERATION DURING A BACKGROUN D MODE AND METHOD
THEREFOR

KR

 

386199

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR IMPRO VING UTILIZATION OF LIMITED RE SOURCES

KR

 

387189

 

FREESCALE SEMICONDUCTOR, INC.

 

PROTECTION CIRCUIT AND A CIRCUIT FOR A SEMICONDUCTOR-ON-INSULATOR DEVICE

KR

 

387193

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM FOR PER FORMING A TRACE FUNCTION AND M ETHOD THEREFOR

KR

 

387194

 

FREESCALE SEMICONDUCTOR, INC.

 

INSULATED GATE FIELD EFFECT TR ANSISTOR HAVING SUBTHRESHOLD S WING AND METHOD
FOR FABRICATIN G

KR

 

387317

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONTR OLLING A MEMORY DEVICE IN A PA GE MODE

KR

 

388734

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE CAPACITOR ARRAY A ND METHOD OF PROGRAMMING

KR

 

389768

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH ESD PROTECTION AND A PROCESS FOR F ORMING THE DEVICE

KR

 

391726

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MICROPROCES SOR WITH PROGRAMMABLE MEMORY I NTERFACE ACCESS
TYPES

KR

 

392722

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR GENERICALLY DESCRIB ING MEASURED RESULTS

KR

 

393699

 

FREESCALE SEMICONDUCTOR, INC.

 

PIEZORESISTIVE SENSOR AND METHOD

KR

 

394166

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM FOR ACC ESSING AN EXTERNAL DEVICE AND METHOD THEREFOR

KR

 

394517

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT

KR

 

394897

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND CIRCUIT FOR INITIAL IZING A DATA PROCESSING SYSTEM

KR

 

396926

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CALCU LATING A DIVIDER IN A DIGITAL PHASE LOCK LOOP

KR

 

398982

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTOMOBILE AIRBAG SYSTEM

KR

 

400949

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-STRAND SUBSTRATE FOR BAL L-GRID ARRAY ASSEMBLIES AND ME THOD

KR

 

402504

 

FREESCALE SEMICONDUCTOR, INC.

 

MONOLITHIC THIN FILM RESONATOR LATTICE FILTER AND METHOD OF FABRICATION

 

Schedule IB - 340

--------------------------------------------------------------------------------


 

KR

 

402875

 

FREESCALE SEMICONDUCTOR, INC.

 

MEDIA COMPATIBLE MICROSENSOR S TRUCTURE AND METHODS OF MANUFA CTURING AND USING
THE SAME

KR

 

404992

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PLANARIZING A SEMIC ONDUCTOR LAYER

KR

 

405843

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPPARATUS FOR SELECTIVELY CONTROLLING INTERRUPT LATENCY IN A DATA
PROCESSING S YSTEM

KR

 

415871

 

FREESCALE SEMICONDUCTOR, INC.

 

THIN FILM PIEZOELECTRIC ARRAYS WITH ENHANCED COUPLING AND FA BRICATION METHOD

KR

 

417744

 

FREESCALE SEMICONDUCTOR, INC.

 

AMPLITUDE ADJUST CIRCUIT AND M ETHOD THEREOF

KR

 

418318

 

FREESCALE SEMICONDUCTOR, INC.

 

WIREBONDLESS MODULE PACKAGE AND METHOD OF FABRICATION

KR

 

420893

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROWAVE INTEGRATED CIRCUIT PASSIVE ELEMENT STRUCTURE AND METHOD FOR REDUCING
SIGNAL PROP AGATION LOSSES

KR

 

428526

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING AN ISOLATION OXIDE FOR SILICON-ON-INSULATOR TECHNOLOGY

KR

 

429319

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE

KR

 

429321

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUCT OR CHEMICAL SENSOR DEVICE

KR

 

430696

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE

KR

 

436098

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ACCES SING A CHIP-SELECTABLE DEVICE IN A DATA
PROCESSING SYSTEM

KR

 

439089

 

FREESCALE SEMICONDUCTOR, INC.

 

A LOW POWER DATA PROCESSING SY STEM FOR INTERFACING WITH AN E XTERNAL DEVICE AND
METHOD THER EFOR

KR

 

439613

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MOLDING USING AN IO N IMPLANTED HOLD

KR

 

439781

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM FOR CON TROLLING EXECUTION OF A DEBUG FUNCTION AND METHOD
THEREFOR

KR

 

439783

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER

KR

 

440361

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM

 

Schedule IB - 341

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

HAVING A SELF-ALIGNING STACK POINTER AND METHOD THEREFOR

KR

 

440651

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A MONOL ITHIC SEMICONDUCTOR DEVICE WIT H INTEGRATED
SURFACE MICROMACH INED STRUCTURES

KR

 

440655

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ACCES SING A REGISTER IN A DATA PROC ESSING SYSTEM

KR

 

446564

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER REDUCTION INA A DATA PRO CESSING SYSTEM USING PIPELINE REGISTERS AND
METHOD THEREFOR

KR

 

446996

 

FREESCALE SEMICONDUCTOR, INC.

 

PRECISION CURRENT LIMIT CIRCUI T

KR

 

453118

 

FREESCALE SEMICONDUCTOR, INC.

 

DRAM REFRESH WHILE NOT A BUS M ASTER

KR

 

456649

 

FREESCALE SEMICONDUCTOR, INC.

 

PRECONDITIONER FOR A POLISHING PAD AND METHOD FOR USING THE SAME

KR

 

457478

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR ACCESSING MEMORY BY SPECULATIVELY ACTIVATING A CH IP SELECT SIGNAL

KR

 

459738

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT INPUT-OUTPU T PROCESSOR HAVING IMPROVED TI MER CAPABILITY

KR

 

465356

 

FREESCALE SEMICONDUCTOR, INC.

 

CONSTANT HIGH Q VOLTAGE CONTRO LLED OSCILLATOR AND METHOD FOR MAKING

KR

 

466902

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE GATE NONVOLATILE MEMORY CELL AND METHOD FOR ACCESSING THE SAME

KR

 

467123

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REDUCING PARTICLES ON A SUBSTRATE USING CHUCK CLE ANING

KR

 

470240

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MULTIPLEXED JOINING OF SOLDER BUMPS TO VARIOUS SUBSTRATES DURING
ASSEMBLY OF AN INTEGRATED CIRCUIT PACKAGE

KR

 

470516

 

FREESCALE SEMICONDUCTOR, INC.

 

DISTRIBUTED TAG CACHE MEMORY S YSTEM AND METHOD FOR STORING D ATA IN THE SAME

KR

 

472796

 

FREESCALE SEMICONDUCTOR, INC.

 

AN ATM LINE CARD AND METHOD FOR TRANSFERRING CONNECTION MEMORY DATA

KR

 

475324

 

FREESCALE SEMICONDUCTOR, INC.

 

SELECTIVELY FILLED ADHESIVE FILM CONTAINING A FLUXING AGENT

KR

 

476483

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE REGISTER AND METH OD FOR ACCESSING DATA THEREIN

KR

 

476484

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR POLISHING DISSIMIL AR CONDUCTIVE LAYERS IN A

 

Schedule IB - 342

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SEMI CONDUCTOR DEVICE

KR

 

479243

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING SEMICONDUCTO R DEVICES HAVING ELECTROPLATED LEADS

KR

 

484330

 

FREESCALE SEMICONDUCTOR, INC.

 

A SERIAL INTERFACE WITH REGIST ER SELECTION WHICH USES CLOCK COUNTING, CHIP
SELECT PULSING, AND NO ADDRESS BITS

KR

 

484551

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE BOND POS T CONFIGURATION AND METHOD OF MANUFACTURING
THEREOF

KR

 

484584

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MEMORY USIN G FUSIBLE LINKS IN A SCAN CHAI N

KR

 

486396

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TESTI NG A SEMICONDUCTOR WAFER

KR

 

489157

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD FOR MAKING THE SAME

KR

 

489452

 

FREESCALE SEMICONDUCTOR, INC.

 

LED DISPLAY PACKAGING WITH SUB STRATE REMOVAL AND METHOD OF F ABRICATION

KR

 

490180

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HAVING A DU MMY STRUCTURE AND METHOD OF MA KING THE SAME

KR

 

492041

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING A CACHE AND METHOD THERFOR

KR

 

495457

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MEMORY WITH MULTIPLEXED REDUNDANT COLUMN DATA PATH

KR

 

495960

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING A SEMICONDUC TOR DEVICE HAVING ANTI-REFLECT IVE COATING

KR

 

498789

 

FREESCALE SEMICONDUCTOR, INC.

 

BUFFER CIRCUIT HAVING VARIABLE OUTPUT IMPEDANCE

KR

 

501962

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRICALLY PROGRAMMABLE MEMO RY AND METHOD OF PROGRAMMING

KR

 

503693

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF GROWING GALLIUM NITR IDE ON A SPINEL SUBSTRATE

KR

 

504413

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR ETCHING A DIELECTRIC LAYER OVER A SEMICONDUCTOR
SUBSTRATE

KR

 

504969

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HAVING STAN DBY CONTROL FOR MEMORY AND MET HOD THEREOF

KR

 

505513

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

KR

 

507516

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT LIMIT CONTROLLER FOR A N AIR BAG DEPLOYMENT SYSTEM

KR

 

509659

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR POLISHING A

 

Schedule IB - 343

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SEMICO NDUCTOR DEVICE SUBSTRATE

KR

 

511141

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF CHEMICAL MECHANICAL PLANARIZATION USING A WATER RI NSE TO PREVENT
PARTICLE CONTAM INATION

KR

 

513409

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR PATTERNING A SURFACE

KR

 

514701

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR TILING STRUCTURE AND METHOD OF FORMATION

KR

 

518096

 

FREESCALE SEMICONDUCTOR, INC.

 

CONTROL GATE DRIVER CIRCUIT FO R A NON-VOLATILE MEMORY AND ME MORY USING SAME

KR

 

519862

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR EVALUAT ING FUZZY LOGIC RULES

KR

 

528269

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PERFO RMING MICROPROCESSOR INTEGER DIVISION OPERATIONS
USING FLOAT ING POINT HARDWARE

KR

 

528553

 

FREESCALE SEMICONDUCTOR, INC.

 

OPTICAL SEMICONDUCTOR COMPONEN T AND METHOD OF FABRICATION

KR

 

528559

 

FREESCALE SEMICONDUCTOR, INC.

 

INTERCONNECT STRUCTURE IN A SEMICONDUCTOR DEVICE AND METHOD OF FORMATION

KR

 

530431

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

KR

 

544805

 

FREESCALE SEMICONDUCTOR, INC.

 

A SYSTEM FOR INITIALIZING A DISTRIBUTED COMPUTER SYSTEM AND A METHOD THEREOF

KR

 

546227

 

FREESCALE SEMICONDUCTOR, INC.

 

FAST START-UP PROCESSOR CLOCK GENERATION METHOD AND SYSTEM

KR

 

546943

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR DEPOSITING A DIFFUSION BARRIER

KR

 

548973

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A MEMORY C IRCUIT

KR

 

551458

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR DIGITAL SIGNAL PR OCESSING, DSP, MOBILE COMMUNIC ATION AND
AUDIO-DEVICE

KR

 

553626

 

FREESCALE SEMICONDUCTOR, INC.

 

SURFACE MOUNTABLE FLEXIBLE INTERCONNECT

KR

 

559062

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR COMPONENT AND ME THOD OF FABRICATION

KR

 

562695

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR IN-LI NE MEASURING BACKSIDE WAFER LE VEL CONTAMINATION
OF A SEMICON DUCTOR WAFER

KR

 

563009

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REDUCING PARTICLES DEPOSITED ONTO A

 

Schedule IB - 344

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SEMICONDUCTOR WAFER DURING PLASMA PROCESSIN G

KR

 

563012

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR INTER FACING A PROCESSOR TO A COPROC ESSOR

KR

 

563748

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

KR

 

564070

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSE AMPLIFIER CIRCUIT

KR

 

565018

 

FREESCALE SEMICONDUCTOR, INC.

 

ETCHING APPARATUS AND METHOD OF ETCHING A SUBSTRATE

KR

 

569614

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MANUFACTURING A SEM ICONDUCTOR DEVICE

KR

 

572813

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME

KR

 

573175

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUC TOR DEVICE HAVING DUAL INLAID STRUCTURE

KR

 

573501

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE CAPACITOR AND METHOD FOR FABRICATING THE SAME

KR

 

574181

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY DEVICE WITH FAST WRITE RECOVERY AND RELATED WRITE REC OVERY METHOD

KR

 

576675

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND ALIGNMENT METHOD

KR

 

576987

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR MANUFACTURING AND DESIGNING AN ELECTRONIC DEVICE AND ELECTRONIC
APPARATUS

KR

 

577620

 

FREESCALE SEMICONDUCTOR, INC.

 

UNIVERSAL TRANSPORT APPARATUS AND METHOD

KR

 

578259

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC DEVICE AND METHOD F OR FORMING A MEMBRANNE FOR AN ELECTRONIC DEVICE

KR

 

585563

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

KR

 

588790

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR AFFEC TING SUBSEQUENT INSTRUCTION PR OCESSING IN A DATA
PROCESSOR

KR

 

589865

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A PRO CESS FOR FORMING THE DEVICE

KR

 

591026

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MEMORY HAVI NG A FUSE DETECT CIRCUIT AND M ETHOD THEREFOR

KR

 

596947

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TRANS FERRING DATA ON A SPLIT BUS IN A DATA PROCESSING
SYSTEM

KR

 

597325

 

FREESCALE SEMICONDUCTOR, INC.

 

POINT OF USE DILUTION TOOL AND METHOD

 

Schedule IB - 345

--------------------------------------------------------------------------------


 

KR

 

597328

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING BRANCH CONTROL AND METHOD THER EOF

KR

 

599326

 

FREESCALE SEMICONDUCTOR, INC.

 

SWITCHED CAPACITOR CIRCUIT AND METHOD FOR REDUCING SAMPLING NOISE

KR

 

601745

 

FREESCALE SEMICONDUCTOR, INC.

 

COMPUTER INSTRUCTION WHICH GEN ERATES MULTIPLE RESULTS OF DIF FERENT DATA TYPES
TO IMPROVE S OFTWARE EMULATION

KR

 

605051

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR VISUALLY INSPECTING AN OBJECT

KR

 

606578

 

FREESCALE SEMICONDUCTOR, INC.

 

CHEMICAL MECHANICAL PLANARIZATION SYSTEM AND METHOD THEREFOR

KR

 

616767

 

FREESCALE SEMICONDUCTOR, INC.

 

RECEIVER WITH IMPROVED DIGITAL INTERMEDIATE TO BASE BAND DEMODULATOR

KR

 

617884

 

FREESCALE SEMICONDUCTOR, INC.

 

PULSE WIDTH MODULATOR (PWM) SY STEM WITH LOW COST DEAD TIME D ISTORTION
CORRECTION

KR

 

620258

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-WAY CACHE APPARATUS AND METHOD

KR

 

621814

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT INTERCONNEC T METHOD AND APPARATUS

KR

 

623892

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY CONTROLLER WITH CONTINU OUS PAGE MODE AND METHOD THERE FOR

KR

 

625497

 

FREESCALE SEMICONDUCTOR, INC.

 

PAGED MEMORY DATA PROCESSING S YSTEM WITH OVERLAID MEMORY CON TROL REGISTERS

KR

 

625502

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGMA-DELTA MODULATOR AND METHOD FOR DIGITIZING A SIGNAL

KR

 

627986

 

FREESCALE SEMICONDUCTOR, INC.

 

SYNCHRONOUS PIPELINED BURST ME MORY AND METHOD FOR OPERATING SAME

KR

 

630247

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PROBING A SUBSTRATE

KR

 

632198

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR EXTEN DING FATIGUE LIFE OF SOLDER JO INTS IN A
SEMICONDUCTOR DEVICE

KR

 

632712

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING INTERCONNEC T BUMPS ON A SEMICONDUCTOR DIE

KR

 

634030

 

FREESCALE SEMICONDUCTOR, INC.

 

QUANTUM RANDOM ADDRESS MEMORY WITH MAGNETIC READOUT AND/OR N ANO-MEMORY ELEMENTS

KR

 

638067

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH PERFORMANCE COMMUNICATION CONTROLLER

KR

 

639049

 

FREESCALE SEMICONDUCTOR, INC.

 

A MEMORY DEVICE AND METHOD

KR

 

647446

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR

 

Schedule IB - 346

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

INTERLEAVING A DATA STREAM

KR

 

647995

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDU CTOR DEVICE

KR

 

647996

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A CONDUCTI VE STRUCTURE AND A SEMICONDUCT OR DEVICE

KR

 

659918

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR DEVICE HAVING A LAYER DEPOSITED BY VARYING
FLOW OF REACTANTS

KR

 

665484

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE DELAY CONTROL IN A MEMORY

KR

 

675494

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND PROCESS FOR MANUFACTURING AND PACAKAGING A
SEMICONDUCTOR DEVICE

KR

 

676213

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A STABLE CRYSTALLINE
INTERFACE WITH SILICON

KR

 

678354

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DATA PROCESSING SYS TEM FOR USING QUICK DECODE INS TRUCTIONS

KR

 

678877

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

KR

 

680519

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY UTILIZING A PROGRAMMABLE DELAY TO CONTROL ADDRESS BUFFERS

KR

 

682286

 

FREESCALE SEMICONDUCTOR, INC.

 

LINEAR CAPACITOR STRUCTURE IN A CMOS PROCESS

KR

 

682818

 

FREESCALE SEMICONDUCTOR, INC.

 

REFERENCE CIRCUIT AND METHOD

KR

 

688041

 

FREESCALE SEMICONDUCTOR, INC.

 

VOLTAGE VARIABLE CAPACITOR WITH IMPROVED C-V LINEARITY

KR

 

688311

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD OF FREQUENC Y SYNTHESIZER CONTROL WITH A S ERIAL PERIPHERAL
INTERFACE

KR

 

690225

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR SYSTEM AND INST RUCTION SYSTEM USING GROUPING

KR

 

695662

 

FREESCALE SEMICONDUCTOR, INC.

 

A PROCESS FOR FORMING A SEMICONDUCTOR STRUCTURE

KR

 

697714

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PREPARING CRYSTALLIN E ALKALINE EARTH METAL OXIDES ON A SI SUBSTRATE

KR

 

705301

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY CELL, METHOD OF FORMATION, AND OPERATION

KR

 

707120

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER

KR

 

708228

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE SUPPLY HFET WITH TEMPERATURE COMPENSATION

KR

 

711956

 

FREESCALE SEMICONDUCTOR, INC.

 

GAIN CONTROLLER FOR CIRCUIT HAVING IN-PHASE AND QUADRATURE CHANNELS, AND

 

Schedule IB - 347

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

METHOD

KR

 

714661

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

KR

 

714668

 

FREESCALE SEMICONDUCTOR, INC.

 

LOAD CAPACITANCE COMPENSATED BUFFER AND METHOD THEREOF

KR

 

717973

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR REDUCIN G PARASITIC BIPOLAR EFFECTS DU RING ELECTROSTATIC
DISCHARGES

KR

 

718821

 

FREESCALE SEMICONDUCTOR, INC.

 

STRESS COMPENSATION COMPOSITION AND SEMICONDUCTOR COMPONENT FORMED USING THE
STRESS COMPENSATION COMPOSITION

KR

 

719384

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW PROFILE INTERCONNECT STRUCTURE

KR

 

722177

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A PROCESS FOR DESIGNING A MASK

KR

 

731527

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR OVERLAYING MEMORY IN A DATA PROCESSING SYSTEM

KR

 

733733

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

KR

 

733736

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS

KR

 

734158

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE INTERRUPT CONTROLLER THAT INCLUDES AN INTERRUPT FORCE REGISTER

KR

 

736057

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL DIGITAL LOW IF COMPLEX RECEIVER

KR

 

737174

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE, A PROCESS FOR A SEMICONDUCTOR DEVICE, AND A PROCESS FOR
MAKING A MASKING DATABASE

KR

 

738242

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR A CALIBRATED FREQUENCY MODULATION PHASE LOCKED LOOP

KR

 

748070

 

FREESCALE SEMICONDUCTOR, INC.

 

PEAK PROGRAM CURRENT REDUCTION APPARATUS AND METHOD

KR

 

748377

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE

KR

 

749290

 

FREESCALE SEMICONDUCTOR, INC.

 

UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION

KR

 

754759

 

FREESCALE SEMICONDUCTOR, INC.

 

CONVERSION BETWEEN OPTICAL AND RADIO FREQUENCY SIGNALS

KR

 

756587

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUC TOR DEVICE

KR

 

757695

 

FREESCALE SEMICONDUCTOR, INC.

 

COMPONENT AND METHOD FOR MANUFACTURE

KR

 

761226

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER CONNECT

 

Schedule IB - 348

--------------------------------------------------------------------------------


 

KR

 

761232

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE USING A BARRIER LAYER

KR

 

761671

 

FREESCALE SEMICONDUCTOR, INC.

 

EDGE GROWTH HETEROEPITAXY

KR

 

762111

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE SEMICONDUCTOR DEVICE

KR

 

763173

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONFIGURING A DATA PROCESSING SYSTEM AFTER RESET

KR

 

766732

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR PERFORMING HIGH-SPEED LOW OVERHEAD CONTEXT SWITCH

KR

 

766735

 

FREESCALE SEMICONDUCTOR, INC.

 

BUS ARBITRATION ON LOW POWER SYSTEM

KR

 

767615

 

FREESCALE SEMICONDUCTOR, INC.

 

ACCELERATION SENSOR AND METHOD OF MANUFACTURE

KR

 

777147

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL
POLISHING SYSTEM THEREFOR

KR

 

779869

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC COMPONENT AND METHOD OF MANUFACTURE

KR

 

785646

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-MODE RADIO COMMUNICATIONS DEVICE USING A SHARED CLOCK COURCE.

KR

 

794155

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING PASSIVE ELEMENTS AND METHOD OF MAKING SAME

KR

 

794476

 

FREESCALE SEMICONDUCTOR, INC.

 

MECHANICALLY ROBUST PAD INTERFACE AND METHOD THEREFOR

KR

 

794482

 

FREESCALE SEMICONDUCTOR, INC.

 

ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE

KR

 

795315

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL

KR

 

801863

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTROSTATIC DISCHARGE (ESD) PROTECTION CIRCUIT

KR

 

809860

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME

KR

 

810932

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRIC DRIVER CIRCUIT AND METHOD

KR

 

814270

 

FREESCALE SEMICONDUCTOR, INC.

 

INSTRUCTION CACHE AND METHOD FOR REDUCING MEMORY CONFLICTS

KR

 

815063

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HVING A BALANCED TWIST FOR DIFFERENTIAL SIGNAL LINES

KR

 

815068

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETECTING AND COMPENSATING DIGITAL LOSSES IN A
COMMUNICATIONS NETWORK

KR

 

818902

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MANUFACTURING AN INTERCONNECT STRUCTURE

 

Schedule IB - 349

--------------------------------------------------------------------------------


 

KR

 

819720

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING AN ON-CHIP BACKGROUND DEBUG SYSTEM AND METHOD
THEREFOR

KR

 

822228

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF FABRICATION

KR

 

822232

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND PROCESS FOR FORMING THE SAME

KR

 

823464

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE

KR

 

826464

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR REDUCING DC OFFSET IN A RECEIVER

KR

 

827216

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC PIEZOELECTRIC STRUCTURE

KR

 

829403

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ALIGNING A WAVEGUIDE TO A DEVICE

KR

 

829766

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPATH COMMUNICATIONS RECEIVER

KR

 

830361

 

FREESCALE SEMICONDUCTOR, INC.

 

ACTIVE BIAS CIRCUIT

KR

 

835130

 

FREESCALE SEMICONDUCTOR, INC.

 

OSCILLATOR CIRCUIT

KR

 

840137

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSMITTER FOR A CONTROLLED- SHAPE SWITCHED SIGNAL ON A COMMUNICTION LINE.

KR

 

849377

 

FREESCALE SEMICONDUCTOR, INC.

 

LITHOGRAPHIC TEMPLATE

KR

 

856336

 

FREESCALE SEMICONDUCTOR, INC.

 

REAL-TIME PROCESSOR DEBUG SYSTEM

KR

 

857407

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE

KR

 

864192

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM FILES

KR

 

867565

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A METHOD THEREFOR

KR

 

869448

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH K DIELECTRIC FILM AND METHOD FOR MAKING

KR

 

870259

 

FREESCALE SEMICONDUCTOR, INC.

 

AN INTEGRATED CIRCUIT USING A REFLECTIVE MASK

KR

 

879233

 

FREESCALE SEMICONDUCTOR, INC.

 

SELECTIVE METAL OXIDE REMOVAL

KR

 

888356

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESSOR HAVING SELECTIVE BRANCH PREDICTION

KR

 

890346

 

FREESCALE SEMICONDUCTOR, INC.

 

SWITCHING AMPLIFIER HAVING DIGITAL CORRECTION AND METHOD THEREFOR

KR

 

890716

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF

KR

 

890874

 

FREESCALE SEMICONDUCTOR, INC.

 

TEMPERATURE-CONTROLLED CHUCK AND METHOD FOR CONTROLLING THE TEMPERATURE OF A
SUBSTANTIALLY FLAT OBJECT

KR

 

894427

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR A

 

Schedule IB - 350

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

CLOCK CIRCUIT

KR

 

895964

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW PROFILE INTEGRATED MODULE INTERCONNECTS

KR

 

896141

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A BOND PAD AND STRUCTURE THEREOF

KR

 

899951

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST
CYCLES

KR

 

902513

 

FREESCALE SEMICONDUCTOR, INC.

 

MANIPULATING DATA STREAMS IN DATA STREAM PROCESSORS

KR

 

902765

 

FREESCALE SEMICONDUCTOR, INC.

 

FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF

KR

 

904956

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED SEMICONDUCTOR WITH MULTIPLE ROWS OF BOND PADS AND METHOD THEREFOR

KR

 

910071

 

FREESCALE SEMICONDUCTOR, INC.

 

MODE CONTROLLER FOR SIGNAL ACQUISITION AND TRACKING IN AN ULTRA WIDEBAND
COMMUNICATIONS SYSTEM

KR

 

926002

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE DEVICE AND METHOD OF FORMATION AND TESTING

KR

 

926243

 

FREESCALE SEMICONDUCTOR, INC.

 

AN OPTO-COUPLING DEVICE STRUCTURE AND METHOD THEREFOR

KR

 

926249

 

FREESCALE SEMICONDUCTOR, INC.

 

AN OPTO-COUPLING DEVICE STRUCTURE AND METHOD THEREFOR

MX

 

195558

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE

MX

 

206431

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM

MY

 

MY-110552-A

 

FREESCALE SEMICONDUCTOR, INC.

 

DC OFFSET REDUCTION IN A ZERO-IF TRANSMITTER

MY

 

MY-110645-A

 

FREESCALE SEMICONDUCTOR, INC.

 

A SEMICONDUCTOR DEVICE HAVING NO DIE SUPPORTING SURFACE AND METHOD FOR MAKING
THE SAME

MY

 

MY-111907-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PLATING USING NESTE D PLATING BUSES AND SEMICONDUC TOR DEVICE HAVING
THE SAME

MY

 

MY-111992-A

 

FREESCALE SEMICONDUCTOR, INC.

 

INTERLOCKING AND INVERTIBLE SE MICONDUCTOR DEVICE TRAY AND TE ST CONTACTOR
MATING THERETO

MY

 

MY-112223-A

 

FREESCALE SEMICONDUCTOR, INC.

 

LEADFRAME STRUCTURE

MY

 

MY-112466-A

 

FREESCALE SEMICONDUCTOR, INC.

 

BUMPED SEMICONDUCTOR DEVICE AN D METHOD FOR PROBING THE SAME

MY

 

MY-113012-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING AN ELECTRONI C COMPONENT

 

Schedule IB - 351

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

HAVING AN ORGANIC SUBSTRATE

MY

 

MY-113129-A

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING BU ILT-IN HIGH FREQUENCY BYPASS C APACITOR AND
METHOD FOR ITS FA BRICATION

MY

 

MY-117410-A

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC COMPONENT ASSEMBLY HAVING AN ENCAPSULATION MATERIAL AND METHOD OF
FORMING THE SAME

MY

 

MY-118387-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR TESTING ELECTRONIC DEVICES ATTACHED TO A LEADFRAM E

MY

 

MY-118958-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING ELECTRONIC COMPONENTS

MY

 

MY-119257-A

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC COMPONENT PACKAGING STRUCTURE AND METHOD

MY

 

MY-119300-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PACKAGING A SEMICONDUCTOR DIE AND A LEADFRAME STRUCTURE THEREFOR

MY

 

MY-119490-A

 

FREESCALE SEMICONDUCTOR, INC.

 

FEED-IN APPARATUS IN A ROTARY TRIM AND FORM

MY

 

MY-119990-A

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-STRAND SUBSTRATE FOR BAL L-GRID ARRAY ASSEMBLIES AND ME THOD

MY

 

MY-120808-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR VISUALLY INSPECTING AN OBJECT

MY

 

MY-121274-A

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD AND APPARATUS FOR ATT ACHING LEADS TO A PRINTED CIRC UIT BOARD

MY

 

MY-121564-A

 

FREESCALE SEMICONDUCTOR, INC.

 

LOADING APPARATUS IN A ROTARY TRIM AND FORM

MY

 

MY-121948-A

 

FREESCALE SEMICONDUCTOR, INC.

 

ROTARY TRIM AND FORM

MY

 

MY-122100-A

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGING APPARATUS AND METHOD

MY

 

MY-122776-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

MY

 

MY-123164-A

 

FREESCALE SEMICONDUCTOR, INC.

 

SURFACE MOUNTABLE FLEXIBLE INTERCONNECT

MY

 

MY-123187-A

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME

MY

 

MY-123665-A

 

FREESCALE SEMICONDUCTOR, INC.

 

ROUNDED EXTENDED CORNER BOAT

MY

 

MY-123854-A

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD AND AN APPARATUS FOR FORMING SEMICONDUCTOR PACKAGES ON A LEADFRAME

MY

 

MY-124447-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MOUNT ING A SEMICONDUCTOR WAFER ON A FILM RING

MY

 

MY-125701-A

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD OF SURFACE MOUNTING AN ELECTRICAL COMPONENT ON A PRINTED CIRCUIT BOARD
AND APPARATUS

 

Schedule IB - 352

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

THEREFOR

MY

 

MY-125704-A

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME

MY

 

MY-126026-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR EXTEN DING FATIGUE LIFE OF SOLDER JO INTS IN A
SEMICONDUCTOR DEVICE

MY

 

MY-126325-A

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR MANUFACTURING A LOW DIELECTRIC CONSTANT INTERLEVEL INTEGRATED
CIRCUIT STRUCTU RE

MY

 

MY-126386-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MULTIPLEXED JOINING OF SOLDER BUMPS TO VARIOUS SUBSTRATES DURING
ASSEMBLY OF AN INTEGRATED CIRCUIT PACKAGE

MY

 

MY-126496-A

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRE BONDING SUPPORT STRUCTURE AND METHOD FOR COUPLING A SEM ICONDUCTOR CHIP TO
A LEADFRAME

MY

 

MY-126502-A

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM

MY

 

MY-127428-A

 

FREESCALE SEMICONDUCTOR, INC.

 

UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION

MY

 

MY-129101-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TESTING AN INTEGRATED CIRCUIT

MY

 

MY-131124-A

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRE BOND-LESS ELECTRONIC COMPONENT FOR USE WITH AN EXTERNAL CIRCUIT AND METHOD
OF MANUFACTURE

MY

 

MY-131407-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE

MY

 

MY-132041-A

 

FREESCALE SEMICONDUCTOR, INC.

 

SWITCH ASSEMBLY AND METHOD OF FORMING THE SAME

MY

 

MY-135366-A

 

FREESCALE SEMICONDUCTOR, INC.

 

DISTRIBUTED AMPLIFIER HAVING SEPARATELY BIASED SECTIONS

MY

 

MY-136179-A

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED DEVICE AND METHOD OF FORMING SAME

MY

 

MY-136290-A

 

FREESCALE SEMICONDUCTOR, INC.

 

FLIP-CHIP ASSEMBLY WITH THIN UNDERFILL AND THICK SOLDER MASK

MY

 

MY-137055-A

 

FREESCALE SEMICONDUCTOR, INC.

 

SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX

MY

 

MY-137077-A

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW-PRESSURE LAMINATED CERAMIC DEVICES AND METHOD

MY

 

MY-137390-A

 

FREESCALE SEMICONDUCTOR, INC.

 

AREA-ARRAY DEVICE ASSEMBLY WITH PRE-APPLIED UNDERFILL LAYERS ON PRINTED WIRING
BOARD

MY

 

MY-138000-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SUBSTRATELESS SEMICONDUCTOR

 

Schedule IB - 353

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PACKAGE

MY

 

MY-139006-A

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD SOLDER INDICATOR AND METHOD

MY

 

MY-139152-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF TESTING FOR POWER AND GROUND CONTINUITY OF A SEMICONDUCTOR DEVICE

MY

 

MY-139795-A

 

FREESCALE SEMICONDUCTOR, INC.

 

LEADFRAME FOR A SEMICONDUCTOR DEVICE

MY

 

MY-140584-A

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH A PROTECTED ACTIVE DIE REGION AND METHOD THEREFOR

MY

 

MY-146062-A

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING EXPOSED PAD BALL GRID ARRAY PACKAGE

MY

 

MY-146202-A

 

FREESCALE SEMICONDUCTOR, INC.

 

MOUNTING SURFACES FOR ELECTRONIC DEVICES

MY

 

MY-146897-A

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER LEAD-ON-CHIP BALL GRID ARRAY PACKAGE

MY

 

MY-147815-A

 

FREESCALE SEMICONDUCTOR, INC.

 

UNDERFILL DISPENSING FOR INTEGRATED CIRCUITS

NL

 

1009157

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM

NL

 

EP0791966

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY CELL AND M ETHOD OF PROGRAMMING

NL

 

EP0828253

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES A ND SENSE AMPLIFIER

NL

 

EP0905948

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONFI GURING A COMMUNICATION SYSTEM

NL

 

EP0918422

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REALLOCATING DATA I N A DISCRETE MULTI-TONE COMMUN ICATION SYSTEM

NL

 

EP1050902

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER

NL

 

EP1067674

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR RECEIVING AND PROCESSING A RADIO FREQUENCY SIGNAL

NL

 

EP1820031

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR FALL DETECTION

PH

 

1-1997-57488

 

FREESCALE SEMICONDUCTOR, INC.

 

LEADFRAME STRUCTURE

PH

 

1-1997-58683

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MULTIPLEXED JOINING OF SOLDER BUMPS TO VARIOUS SUBSTRATES DURING
ASSEMBLY OF AN INTEGRATED CIRCUIT PACKAGE

PH

 

1-1998-02708

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME

SE

 

EP0840474

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE-CHIP SOFTWARE CONFIGURA BLE TRANSCEIVER FOR ASYMMETRIC

 

Schedule IB - 354

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

COMMUNICATION SYSTEM

SG

 

100552

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING AN INTEGRATED CIRCUIT DEVICE USING DUMMY FEATURES AND
STRUCTURE THEREOF

SG

 

100560

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATION OF TWO MEMORY TYPES ON THE SAME INTEGRATED CIRCUIT

SG

 

100732

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE DELAY CONTROL IN A MEMORY

SG

 

101116

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A METHOD THEREFOR

SG

 

101201

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST
CYCLES

SG

 

101423

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A CRYSTALLINE ALKALINE
EARTH METAL OXIDE INTERFACE WITH SILICON

SG

 

101949

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TESTING AN INTEGRATED CIRCUIT

SG

 

102485

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR MAKING A MIM CAPACITOR

SG

 

102553

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD OF FREQUENCY SYNTHESIZER CONTROL WITH A SERIAL PERIPHERAL
INTERFACE

SG

 

103040

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A BOND PAD AND STRUCTURE THEREOF

SG

 

103248

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE DELAY CONTROL IN A MEMORY

SG

 

106181

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE DEVICE AND METHOD OF FORMATION AND TESTING

SG

 

107700

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR DETERMINING A THICKNESS OF A LAYER

SG

 

112136

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER

SG

 

113084

 

FREESCALE SEMICONDUCTOR, INC.

 

THIN GAAS WITH COPPER BACK-METAL STRUCTURE

SG

 

113189

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TRANSLATING DETECTED WAFER DEFECT COORDINATES TO
RETICLE COORDINATES USING CAD DATA

SG

 

113301

 

FREESCALE SEMICONDUCTOR, INC.

 

METAL REDUCTION IN WAFER SCRIBE AREA

SG

 

113302

 

FREESCALE SEMICONDUCTOR, INC.

 

UNDERFILL FILM FOR PRINTED WIRING ASSEMBLIES

SG

 

113645

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR POWER MANAGEMENT IN A TIRE PRESSURE MONITORING SYSTEM

SG

 

113921

 

FREESCALE SEMICONDUCTOR, INC.

 

WIREBONDING INSULATED WIRE

 

Schedule IB - 355

--------------------------------------------------------------------------------


 

SG

 

114077

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-DIE SEMICONDUCTOR PACKAGE

SG

 

116107

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT DEVICE WITH AT LEAST PARTIAL PACKAGING AND METHOD FOR FORMING

SG

 

119489

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH NANOCLUSTERS

SG

 

121556

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR FORMING AN SOI BODY-CONTACTED TRANSISTOR

SG

 

122151

 

FREESCALE SEMICONDUCTOR, INC.

 

WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR

SG

 

122419

 

FREESCALE SEMICONDUCTOR, INC.

 

IMMERSION LITHOGRAPHY TECHNIQUE AND PRODUCT USING A PROTECTION LAYER COVERING
THE RESIST

SG

 

123159

 

FREESCALE SEMICONDUCTOR, INC.

 

LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME

SG

 

124223

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MEMORY HAVING A FUSE DETECT CIRCUIT AND METHOD THEREFOR

SG

 

126214

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DOHERTY AMPLIFIER BIASING

SG

 

127587

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD SOLDER INDICATOR AND METHOD

SG

 

127590

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR ASSEMBLING A SEMICONDUCTOR COMPONENT AND APPARATUS THEREFOR

SG

 

130855

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF INTEGRATING OPTICAL DEVICES AND ELECTRONIC DEVICES ON AN INTEGRATED
CIRCUIT

SG

 

131559

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED DEVICE AND METHOD OF FORMING SAME

SG

 

131913

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE

SG

 

132619

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PACKAGING A SEMICONDUCTOR DEVICE

SG

 

133486

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING EXPOSED PAD BALL GRID ARRAY PACKAGE

SG

 

133747

 

FREESCALE SEMICONDUCTOR, INC.

 

METHODS AND APPARATUS HAVING WAFER LEVEL CHIP SCALE PACKAGE FOR SENSING ELEMENTS

SG

 

134715

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING REINFORCED SEMICONDUCTOR PACKAGE

SG

 

135133

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF TESTING FOR POWER AND GROUND CONTINUITY OF A SEMICONDUCTOR DEVICE

SG

 

135172

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING REINFORCED INTERCONNECTS ON A SUBSTRATE

SG

 

144997

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR A STEPPED-DRIFT MOSFET

SG

 

145015

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT WITH

 

Schedule IB - 356

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

MEMORY AND METHOD OF CONFIGURING A MEMORY

SG

 

145843

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING A MULTIPLE CRYSTAL ORIENTATION SEMICONDUCTOR DEVICE

SG

 

151356

 

FREESCALE SEMICONDUCTOR, INC.

 

METHODS AND APPARATUS FOR A QUAD FLAT NO-LEAD (QFN) PACKAGE

SG

 

33552

 

FREESCALE SEMICONDUCTOR, INC.

 

CHEMICAL - MECHANICAL POLISHER AND A PROCESS FOR POLISHING

SG

 

33620

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PLATI NG METALS

SG

 

33670

 

FREESCALE SEMICONDUCTOR, INC.

 

PRECONDITIONER FOR A POLISHING PAD AND METHOD FOR USING THE SAME

SG

 

40873

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR READING AND RESTORI NG DATA IN A DATA STORAGE ELEM ENT

SG

 

45265

 

FREESCALE SEMICONDUCTOR, INC.

 

TRENCH ISOLATION STRUCTURE IN AN INTEGRATED CIRCUIT AND METHOD OF FORMATION

SG

 

45287

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT FOR USE IN POSITIVE MO DULATION AGC SYSTEMS

SG

 

45511

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE

SG

 

50467

 

FREESCALE SEMICONDUCTOR, INC.

 

DOUBLE IMPLANTED LATERALLY DIF FUSED MOS DEVICE AND METHOD TH EREOF

SG

 

50524

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING ANTI-REFLECTIVE COATING AND METHOD FOR MAKING THE
SAME

SG

 

52265

 

FREESCALE SEMICONDUCTOR, INC.

 

SMART OPTICAL CONNECTOR AND SMART OPTICAL CONNECTOR SYSTEM

SG

 

55996

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR POLISHING A SEMICO NDUCTOR DEVICE SUBSTRATE

SG

 

60216

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGING APPARATUS AND METHOD

SG

 

63831

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR DEPOSITING A DIFFUSION BARRIER

SG

 

65067

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A MEMORY C IRCUIT

SG

 

65654

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT FOR TRACKING RAPID CHA NGES IN MID-POINT VOLTAGE OF A DATA SIGNAL

SG

 

67359

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A UNILATERAL , GRADED-CHANNEL SEMICONDUCTOR DEVICE USING A
GATE ELECTRODE DISPOSABLE SPACER

SG

 

67526

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROCESSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK

 

Schedule IB - 357

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

HAVING ACCESS TO IN SITU WAFER BACKSIDE PARTICLE DETECTION

SG

 

67542

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE CAPACITOR AND METHOD FOR FABRICATING THE SAME

SG

 

67572

 

FREESCALE SEMICONDUCTOR, INC.

 

A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE

SG

 

68697

 

FREESCALE SEMICONDUCTOR, INC.

 

A CHEMICAL MECHANICAL POLISHING SYSTEM AND METHOD THEREFOR

SG

 

69172

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING A SELF-ALIGNING STACK POINTER AND METHOD THEREFOR

SG

 

69959

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND FERRO ELECTRIC CAPACITOR

SG

 

71045

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR MANUFACTURING A L OW DIELECTRIC CONSTANT INTERLE VEL INTEGRATED
CIRCUIT STRUCTU RE

SG

 

71075

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PACKAGING AN INTEGRATED CIRCUIT

SG

 

71111

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AND A PLATING SYSTEM

SG

 

71717

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY SUITABLE FOR OPERATION AT LOW POWER SUPPLY VOLTAGES AND SENSE AMPLIFIER

SG

 

72653

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING FIELD ISOLATION AND A PROCESS FOR FORMING THE DEVICE

SG

 

72750

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HAVING A DUMMY STRUCTURE AND METHOD OF MAKING THE SAME

SG

 

74622

 

FREESCALE SEMICONDUCTOR, INC.

 

CLOCK RECOVERY CIRCUIT

SG

 

75330

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR MANUFACTURING AND DESIGNING AN ELECTRONIC DEVICE AND ELECTRONIC
APPARATUS

SG

 

77642

 

FREESCALE SEMICONDUCTOR, INC.

 

POINT OF USE DILUTION TOOL AND METHOD

SG

 

78283

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PERFORMING OPERATIVE TESTING ON AN INTEGRATED CIRCUIT

SG

 

79962

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR POLISHING DISSIMILAR CONDUCTIVE LAYERS IN A SEMICONDUCTOR DEVICE

SG

 

82537

 

FREESCALE SEMICONDUCTOR, INC.

 

STATIC RANDOM ACCESS MEMORY

SG

 

83793

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A COPPER LAYER OVER A SEMICONDUCTOR

 

Schedule IB - 358

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

LAYER

SG

 

84587

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF FORMATION

SG

 

84605

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE MEMORY CELL AND METHOD FOR SELECTIVELY ERASING THE SAME

SG

 

84609

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

SG

 

85687

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HAVING A DUMMY STRUCTURE AND METHOD OF MAKING THE SAME

SG

 

85688

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR MANUFACTURING A LOW DIELECTRIC CONSTANT INTERLEVEL INTEGRATED
CIRCUIT STRUCTURE

SG

 

85710

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE

SG

 

85923

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A PROCESS FOR DESIGNING A MASK

SG

 

86339

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE

SG

 

88743

 

FREESCALE SEMICONDUCTOR, INC.

 

CONFIGURABLE LOGIC ARRAY

SG

 

88747

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD AND MACHINE FOR UNDER FILLING AN ASSEMBLY TO FORM A SEMICONDUCTOR
PACKAGE

SG

 

88805

 

FREESCALE SEMICONDUCTOR, INC.

 

PEAK PROGRAM CURRENT APPARATUS AND METHOD

SG

 

89364

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A STABLE CRYSTALLINE
INTERFACE WITH SILICON

SG

 

89365

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

SG

 

89366

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE

SG

 

90163

 

FREESCALE SEMICONDUCTOR, INC.

 

A SIGNAL PROCESSING CIRCUIT

SG

 

90219

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE SEMICONDUCTOR DEVICE

SG

 

90854

 

FREESCALE SEMICONDUCTOR, INC.

 

ETCHING SOLUTION AND METHOD

SG

 

91317

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STRUCTURE HAVING A CRYSTALLINE ALKALINE EARTH METAL SILICON
NITRIDE/OXIDE INTERFACE WITH SILICON

SG

 

92191

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A HETEROJUNCTION BICMOS INTEGRATED CIRCUIT

SG

 

92367

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MANUFACTURING AN INTERCONNECT STRUCTURE

SG

 

92495

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE SUPPLY HFET WITH

 

Schedule IB - 359

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

TEMPERATURE COMPENSATION

SG

 

93085

 

FREESCALE SEMICONDUCTOR, INC.

 

ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE

SG

 

93163

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL
POLISHING SYSTEM THEREFOR

SG

 

93596

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS

SG

 

93833

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

SG

 

95621

 

FREESCALE SEMICONDUCTOR, INC.

 

UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION

SG

 

97850

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING X- SHAPED DIE SUPPORT MEMBER AND METHOD FOR MAKING
THE SAME

SG

 

98005

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND PROCESS THEREFOR

SG

 

98237

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR TILING STRUCTURE AND METHOD OF FORMATION

SG

 

98892

 

FREESCALE SEMICONDUCTOR, INC.

 

LITHOGRAPHY METHOD FOR FORMING SEMICONDUCTOR DEVICES ON A WAFER AND APPARATUS

SG

 

98893

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH K DIELECTRIC FILM AND METHOD FOR MAKING

SG

 

99991

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM FILES

TW

 

128143

 

FREESCALE SEMICONDUCTOR, INC.

 

FAST START-UP CIRCUIT

TW

 

187523

 

FREESCALE SEMICONDUCTOR, INC.

 

A HIGH FREQUENCY (HF) DEVICE AND IT’S METHOD OF MANUFACTURE.

TW

 

I221968

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR CONTROLLING BUS ARBITRATION DURING CACHE MEMORY BURST
CYCLES

TW

 

I225270

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF FORMATION

TW

 

I225434

 

FREESCALE SEMICONDUCTOR, INC.

 

ANTI-SCAVENGING SOLDERS FOR SILVER METALLIZATION AND METHOD

TW

 

I225662

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING STRUCTURES ON A SEMICONDUCTOR

TW

 

I226696

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING AN INTEGRATED CIRCUIT DEVICE USING DUMMY FEATURES AND
STRUCTURE THEREOF

TW

 

I227498

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC CONTROL APPARATUS

TW

 

I228207

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A RIM PHASE SHIFTING MASK AND USING THE RIM PHASE SHIFTING
MASK

 

Schedule IB - 360

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

TO FORM A SEMICONDUCTOR DEVICE

TW

 

I228265

 

FREESCALE SEMICONDUCTOR, INC.

 

LASER CLEANING PROCESS FOR SEM ICONDUCTOR MATERIAL AND THE LIKE

TW

 

I229269

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND DEVICE FOR CREATING AND USING PRE-INTERNALIZED PROGRAM FILES

TW

 

I229345

 

FREESCALE SEMICONDUCTOR, INC.

 

FIRST-IN FIRST-OUT MEMORY SYSTEM AND METHOD THEREOF

TW

 

I231529

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING NANOCRYSTALS IN A MEMORY DEVICE

TW

 

I233174

 

FREESCALE SEMICONDUCTOR, INC.

 

TEMPERATURE-CONTROLLED CHUCK AND METHOD FOR CONTROLLING THE TEMPERATURE OF A
SUBSTANTIALLY FLAT OBJECT

TW

 

I235491

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT

TW

 

I235912

 

FREESCALE SEMICONDUCTOR, INC.

 

PERFORMANCE MONITOR SYSTEM AND METHOD SUITABLE FOR USE IN AN INTEGRATED CIRCUIT

TW

 

I237878

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-ROW LEADFRAME

TW

 

I240332

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH DIELECTRIC FILM AND METHOD FOR MAKING

TW

 

I240358

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR TILING STRUCTURE AND METHOD OF FORMATION

TW

 

I240484

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUITRY FOR CREATING A SPECTRAL NULL IN A DIFFERENTIAL OUTPUT SWITCHING
AMPLIFIER AND METHOD THEREFOR

TW

 

I246731

 

FREESCALE SEMICONDUCTOR, INC.

 

WIREBONDING INSULATED WIRE

TW

 

I247568

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW PROFILE INTEGRATED MODULE INTERCONNECTS AND METHOD OF FABRICATION

TW

 

I250745

 

FREESCALE SEMICONDUCTOR, INC.

 

SELF-ROUTING, STAR-COUPLER-BASED COMMUNICATION NETWORK

TW

 

I251345

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR METAL GATE STRUCTURE THAT MINIMIZES NON-PLANARITY EFFECTS AND METHOD
OF FORMATION

TW

 

I255020

 

FREESCALE SEMICONDUCTOR, INC.

 

STACKED DIE SEMICONDUCTOR DEVICE

TW

 

I255525

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF BONDING AND TRANSFERRING A MATERIAL TO FORM A SEMICONDUCTOR DEVICE

TW

 

I256189

 

FREESCALE SEMICONDUCTOR, INC.

 

SWITCHING AMPLIFIER HAVING DIGITAL CORRECTION AND METHOD THEREFOR

TW

 

I256720

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR WAFER INDENTIFICATION

TW

 

I257171

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY WITH CHARGE STORAGE LOCATIONS

 

Schedule IB - 361

--------------------------------------------------------------------------------


 

TW

 

I257658

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR POWER DEVICE AND METHOD OF FORMATION

TW

 

I260076

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE DEVICE AND METHOD OF FORMATION AND TESTING

TW

 

I261906

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A WIRE BOND PAD AND METHOD THEREFOR

TW

 

I261917

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY DEVICE WITH IMPROVED DATA RETENTION AND METHOD THEREFOR

TW

 

I262560

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A VERTICAL DOUBLE GATE SEMICONDUCTOR DEVICE AND STRUCTURE
THEREOF

TW

 

I263289

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS AND APPARATUS FOR DISENGAGING SEMICONDUCTOR DIE FROM AN ADHESIVE FILM

TW

 

I264076

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PROCESSING MULTIPLE SEMICONDUCTOR DEVICES FOR TEST

TW

 

I265584

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TESTING AN INTEGRATED CIRCUIT

TW

 

I266364

 

FREESCALE SEMICONDUCTOR, INC.

 

BODY-TIED SILICON ON INSULATOR SEMICONDUCTOR DEVICE AND METHOD THEREFOR

TW

 

I266402

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR

TW

 

I270170

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR DEVICE IN A SEMICONDUCTOR LAYER AND STRUCTURE
THEREOF

TW

 

I270768

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR SECURE SCAN TESTING

TW

 

I271978

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM FOR PROVIDING A CALIBRATED CLOCK AND METHODS THEREOF

TW

 

I274400

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FABRICATING A TIERED STRUCTURE USING A MULTI-LAYERED RESIST STACK AND
USE

TW

 

I274406

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL GAUGE LEADFRAME

TW

 

I274470

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR DIGITAL CONTROL SYSTEMS

TW

 

I276306

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW POWER CYCLIC A/D CONVERTER

TW

 

I278918

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH K DIELECTRIC FILM AND METHOD FOR MAKING

TW

 

I279869

 

FREESCALE SEMICONDUCTOR, INC.

 

NEW UNDER BUMP METALLURGY STRUCTURAL DESIGN FOR HIGH RELIABILITY BUMPED PACKAGES

TW

 

I280643

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED DEVICE AND METHOD OF FORMING SAME

TW

 

I281982

 

FREESCALE SEMICONDUCTOR, INC.

 

TONE DETECTOR AND METHOD THEREFOR

 

Schedule IB - 362

--------------------------------------------------------------------------------


 

TW

 

I282161

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC DISCHARGE PROTECTION CIRCUITRY AND METHOD OF OPERATION

TW

 

I282992

 

FREESCALE SEMICONDUCTOR, INC.

 

CONDUCTIVE PASTE AND SEMICONDU CTOR COMPONENT HAVING CONDUCTI VE BUMMPS MADE
FROM THE CONDUC TIVE PASTE

TW

 

I283029

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT DEVICE AND METHOD THEREFOR

TW

 

I284451

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DETECTING A STALL CONDITION IN A STEPPING MOTOR

TW

 

I284459

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR GENERATING A PULSE WIDTH MODULATED SIGNAL

TW

 

I286802

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH NANOCLUSTERS

TW

 

I287709

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND ARRANGEMENT FOR VIRTUAL DIRECT MEMORY ACCESS

TW

 

I287864

 

FREESCALE SEMICONDUCTOR, INC.

 

THREE DIMENSIONAL PACKAGE AND METHOD OF FORMING SAME

TW

 

I288970

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING REINFORCED SEMICONDUCTOR PACKAGE

TW

 

I289985

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION NETWORK AND ARRANGEMENT FOR USE THEREIN

TW

 

I293493

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE THICKNESS SEMICONDUCTOR INTERCONNECT AND METHOD THEREFOR

TW

 

I294223

 

FREESCALE SEMICONDUCTOR, INC.

 

CONVERSION BETWEEN OPTICAL AND RADIO FREQUENCY SIGNALS

TW

 

I295781

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW POWER SYSTEM AND METHOD FOR A DATA PROCESSING SYSTEM

TW

 

I296440

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY AND METHOD OF FORMING THEREOF

TW

 

I299870

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND CIRCUITRY FOR IDENTIFYING WEAK BITS IN AN MRAM

TW

 

I299871

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSE AMPLIFIER FOR A MEMORY HAVING AT LEAST TWO DISTINCT RESISTANCE STATES

TW

 

I300982

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR APPARATUS

TW

 

I301234

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT

TW

 

I301272

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR SOFT DEFECT DETECTION IN A MEMORY

TW

 

I301278

 

FREESCALE SEMICONDUCTOR, INC.

 

THREE INPUT SENSE AMPLIFIER AND METHOD OF OPERATION

TW

 

I301292

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICES

TW

 

I303873

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING STACKED DIE PACAKGE

TW

 

I305676

 

FREESCALE SEMICONDUCTOR, INC.

 

DIELECTRIC STORAGE MEMORY

 

Schedule IB - 363

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

CELL HAVING HIGH PERMITTIVITY TOP DIELECTRIC AND METHOD THEREFOR

TW

 

I307155

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSIENT DETECTION CIRCUIT

TW

 

I307533

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR ELIMINATING VOIDING IN PLATED SOLDER

TW

 

I309087

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE STRUCTURES WHICH UTILIZE METAL SULFIDES

TW

 

I309789

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TRANSLATING DETECTED WAFER DEFECT COORDINATES TO
RETICLE COORDINATES USING CAD DATA

TW

 

I311510

 

FREESCALE SEMICONDUCTOR, INC.

 

SIMPLIFICATION OF BALL ATTACH METHOD USING SUPER-SATURATED FINE CRYSTAL FLUX

TW

 

I311813

 

FREESCALE SEMICONDUCTOR, INC.

 

FIELD EFFECT TRANSISTOR AND METHOD OF MANUFACTURING SAME

TW

 

I312180

 

FREESCALE SEMICONDUCTOR, INC.

 

SOI POLYSILICON TRENCH REFILL PERIMETER OXIDE ANCHOR SCHEME

TW

 

I312517

 

FREESCALE SEMICONDUCTOR, INC.

 

SELF-REPAIR OF MEMORY ARRAYS USING PREALLOCATED REDUNDANCY (PAR) ARCHITECTURE

TW

 

I312909

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PATTERNING PHOTORESIST ON A WAFER USING A TRANSMISSION MASK WITH A
CARBON LAYER

TW

 

I313123

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT SECURITY AND METHOD THEREFOR

TW

 

I313498

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRE BOND-LESS ELECTRONIC COMPONENT FOR USE WITH AN EXTERNAL CIRCUIT AND METHOD
OF MANUFACTURE

TW

 

I313822

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR INTERFACING A PROCESSOR TO A COPROCESSOR

TW

 

I313921

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A BOND PAD AND METHOD THEREFOR

TW

 

I313929

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD THEREFOR

TW

 

I317205

 

FREESCALE SEMICONDUCTOR, INC.

 

TAPERED CONSTANT “R” NETWORK FOR USE IN DISTRIBUTED AMPLIFIERS

TW

 

I317541

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED IC USING INSULATED WIRE

TW

 

I319270

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION SYSTEM AND METHOD THEREFOR

TW

 

I319621

 

FREESCALE SEMICONDUCTOR, INC.

 

ONE TRANSISTOR DRAM CELL STRUCTURE AND METHOD FOR FORMING

TW

 

I320955

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING EXPOSED

 

Schedule IB - 364

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

PAD BALL GRID ARRAY PACKAGE

TW

 

I321257

 

FREESCALE SEMICONDUCTOR, INC.

 

OPTICAL TO RADIO FREQUENCY DETECTOR

TW

 

I321321

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE REFRESH CONTROL FOR A MEMORY

TW

 

I321322

 

FREESCALE SEMICONDUCTOR, INC.

 

STORAGE CIRCUIT HAVING SINGLE-ENDED WRITE CIRCUITRY

TW

 

I321834

 

FREESCALE SEMICONDUCTOR, INC.

 

MINIATURE MOLDLOCKS FOR HEATSINK OR FLAG FOR AN OVERMOLDED PLASTIC PACKAGE

TW

 

I322498

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY DEVICE AND METHOD FOR FORMING

TW

 

I322501

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW VOLTAGE NMOS-BASED ELECTROSTATIC DISCHARGE CLAMP

TW

 

I322562

 

FREESCALE SEMICONDUCTOR, INC.

 

OSCILLATOR CIRCUIT HAVING REDUCED LAYOUT AREA AND LOWER POWER SUPPLY TRANSIENTS

TW

 

I322578

 

FREESCALE SEMICONDUCTOR, INC.

 

FULL BRIDGE INTEGRAL NOISE SHAPING FOR QUANTIZATION OF PULSE WIDTH MODULATION
SIGNALS

TW

 

I323847

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING MULTIPLE REGISTER CONTEXTS AND METHOD THEREFOR

TW

 

I324259

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF TESTING FOR POWER AND GROUND CONTINUITY OF A SEMICONDUCTOR DEVICE

TW

 

I324378

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING SEMICONDUCTOR PACKAGE WITH REDUCED MOISTURE SENSITIVITY

TW

 

I325155

 

FREESCALE SEMICONDUCTOR, INC.

 

METAL REDUCTION IN WAFER SCRIBE AREA

TW

 

I325169

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-ROW LEAD FRAME

TW

 

I325626

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PACKAGING A SEMICONDUCTOR DEVICE

TW

 

I326473

 

FREESCALE SEMICONDUCTOR, INC.

 

MOUNTING SURFACES FOR ELECTRONIC DEVICES

TW

 

I327690

 

FREESCALE SEMICONDUCTOR, INC.

 

CLOSED LOOP CURRENT CONTROL CIRCUIT AND METHOD THEREOF

TW

 

I327848

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSMITTER FOR A CONTROLLED-SHAPE SWITCHED SIGNAL ON A COMMUNICATION LINE

TW

 

I329350

 

FREESCALE SEMICONDUCTOR, INC.

 

CAPACITOR ATTACHMENT METHOD

TW

 

I329354

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-DIE SEMICONDUCTOR PACKAGE

TW

 

I329359

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR DEVICE WITH AN AIR GAP FORMED USING A
PHOTOSENSITIVE MATERIAL

TW

 

I329887

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PATTERNING ON A WAFER USING A RELECTIVE MASK

 

Schedule IB - 365

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

WITH A MULTI-LAYER ARC

TW

 

I330365

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY HAVING A VARIABLE REFRESH CONTROL AND METHOD THEREFOR

TW

 

I330455

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW VOLTAGE LOW POWER CLASS A/B OUTPUT STAGE

TW

 

I330876

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING MULTI-LAYER BUMPS ON A SUBSTRATE

TW

 

I330895

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR ALIGNMENT AID

TW

 

I331276

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW VOLTAGE DETECTION SYSTEM

TW

 

I332373

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A PCB

TW

 

I333212

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE GATE BIAS FOR A REFERENCE TRANSISTOR IN A NON-VOLATILE MEMORY

TW

 

I333260

 

FREESCALE SEMICONDUCTOR, INC.

 

ENHANCMENT MODE METAL-OXIDE-SEMICONDUCTOR FIELD EFFECT TRANSISTOR AND METHOD FOR
FORMING THE SAME

TW

 

I333619

 

FREESCALE SEMICONDUCTOR, INC.

 

PERFORMANCE MONITOR AND METHOD THEREFOR

TW

 

I334634

 

FREESCALE SEMICONDUCTOR, INC.

 

AREA-ARRAY DEVICE ASSEMBLY WITH PRE-APPLIED UNDERFILL LAYERS ON PRINTED WIRING
BOARD

TW

 

I334702

 

FREESCALE SEMICONDUCTOR, INC.

 

RADIO RECEIVER HAVING A VARIABLE BANDWIDTH IF FILTER AND METHOD THEREFOR

TW

 

I335139

 

FREESCALE SEMICONDUCTOR, INC.

 

DIGITAL CLOCK FREQUENCY MULTIPLIER

TW

 

I336106

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR FABRICATION METHOD FOR MAKING SMALL FEATURES

TW

 

I336185

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR SHARED PROCESSING A PLURALITY OF SIGNALS

TW

 

I336476

 

FREESCALE SEMICONDUCTOR, INC.

 

STORAGE CIRCUIT AND METHOD THEREFOR

TW

 

I337377

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING DUAL-METAL GATE DEVICE

TW

 

I337384

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR FABRICATION PROCESS WITH ASYMMETRICAL CONDUCTIVE SPACERS

TW

 

I337394

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PACKAGING SEMICONDUCTOR DIE

TW

 

I337773

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT DIE I/O CELLS

TW

 

I337780

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF ADDING MASS TO MEMS STRUCTURES

TW

 

I338835

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONTROLLING A DATA PROCESSING SYSTEM DURING DEBUG

TW

 

I338940

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE HAVING OPTIMIZED WIRE BOND POSITIONING

 

Schedule IB - 366

--------------------------------------------------------------------------------


 

TW

 

I339423

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-BIT NON-VOLATILE MEMORY DEVICE AND METHOD THEREFOR

TW

 

I339425

 

FREESCALE SEMICONDUCTOR, INC.

 

THIN GAAS WITH COPPER BACK-METAL STRUCTURE

TW

 

I340442

 

FREESCALE SEMICONDUCTOR, INC.

 

FLIP-CHIP ASSEMBLY WITH THIN UNDERFILL AND THICK SOLDER MASK

TW

 

I340443

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME

TW

 

I340989

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PATTERNING PHOTORESIST ON A WAFER USING AN ATTENUATED PHASE SHIFT MASK

TW

 

I341964

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT VOLTAGE REGULATION

TW

 

I342044

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING DUAL METAL GATE STRUCTURES

TW

 

I342623

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME

TW

 

I344185

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING REINFORCED INTERCONNECTS ON A SUBSTRATE

TW

 

I344191

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING ELECTRICAL CONTACT FROM OPPOSITE SIDES AND METHOD
THEREFOR

TW

 

I344688

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLEXING OF DIGITAL SIGNALS AT MULTIPLE SUPPLY VOLTAGES IN AN INTEGRATED
CIRCUIT

TW

 

I345165

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR DIRECT ACCESS TO A NON-MEMORY MAPPED DEVICE MEMORY

TW

 

I345710

 

FREESCALE SEMICONDUCTOR, INC.

 

PREFETCH CONTROL IN A DATA PROCESSING SYSTEM

TW

 

I348217

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING SAME

TW

 

I348278

 

FREESCALE SEMICONDUCTOR, INC.

 

CAPACITIVE CHARGE PUMP

TW

 

I348768

 

FREESCALE SEMICONDUCTOR, INC.

 

FLIPCHIP QFN PACKAGE AND METHOD THEREFOR

TW

 

I349202

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION STEERING FOR USE IN A MULTI-MASTER SHARED RESOURCE SYSTEM

TW

 

I349317

 

FREESCALE SEMICONDUCTOR, INC.

 

LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME

TW

 

I349367

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND MAKING THEREOF

TW

 

I349985

 

FREESCALE SEMICONDUCTOR, INC.

 

LAND GRID ARRAY PACKAGED DEVICE AND METHOD OF FORMING SAME

TW

 

I350000

 

FREESCALE SEMICONDUCTOR, INC.

 

CONFINED SPACERS FOR DOUBLE

 

Schedule IB - 367

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

GATE TRANSISTOR SEMICONDUCTOR FABRICATION PROCESS

TW

 

I351081

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC COMPONENT AND METHOD OF MANUFACTURING SAME

TW

 

I352293

 

FREESCALE SEMICONDUCTOR, INC.

 

PREFETCH CONTROL IN A DATA PROCESSING SYSTEM

TW

 

I353010

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT

TW

 

I353018

 

FREESCALE SEMICONDUCTOR, INC.

 

MICELLAR TECHNOLOGY FOR POST-ETCH RESIDUES

TW

 

I353600

 

FREESCALE SEMICONDUCTOR, INC.

 

DECOUPLING TECHNIQUE FOR OPTICAL DISK DRIVE OPTICAL PICKUP UNITS

TW

 

I354346

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT WITH TEST PAD STRUCTURE AND METHOD OF TESTING

TW

 

I354362

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH STRAIN RELIEVING BUMP DESIGN

TW

 

I354895

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING A SERIAL DATA CONTROLLER

TW

 

I356491

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STRUCTURE WITH DIFFERENT LATTICE CONSTANT MATERIALS AND METHOD FOR
FORMING THE SAME

TW

 

I356598

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGNAL GENERATION POWER MANAGEMENT CONTROL SYSTEM FOR PORTABLE COMMUNICATIONS
DEVICE AND METHOD OF USING SAME

TW

 

I358080

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR FORMING AN SOI BODY-CONTACTED TRANSISTOR

TW

 

I358389

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTROMECHANICAL (MEM) DEVICE INCLUDING A SPRING RELEASE BRIDGE AND METHOD
OF MAKING THE SAME

TW

 

I358633

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR AFFECTING A PORTION OF AN INTEGRATED CIRCUIT

TW

 

I358636

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR TIME ORDERING EVENTS IN A SYSTEM HAVING MULTIPLE TIME
DOMAINS

TW

 

I358644

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR REDUCING INTERRUPT LATENCY BY DYNAMIC BUFFER SIZING

TW

 

I358662

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE BURST PROTOCOL DEVICE CONTROLLER

TW

 

I358663

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ALLOCATING ENTRIES IN A BRANCH TARGET BUFFER

TW

 

I358835

 

FREESCALE SEMICONDUCTOR, INC.

 

SCHOTTKY DEVICE AND METHOD OF FORMING

 

Schedule IB - 368

--------------------------------------------------------------------------------


 

TW

 

I358901

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR DETERMINING OPTIMAL POWER AND FREQUENCY METRICS OF AN
INTEGRATED CIRCUIT

TW

 

I359464

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR TRANSISTOR HAVING STRUCTURAL ELEMENTS OF DIFFERING MATERIALS AND
METHOD OF FORMATION

TW

 

I360818

 

FREESCALE SEMICONDUCTOR, INC.

 

NONVOLATILE MEMORY AND METHOD OF MAKING SAME

TW

 

I360863

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR HAVING THREE ELECTRICALLY ISOLATED ELECTRODES AND METHOD OF FORMATION

TW

 

I360978

 

FREESCALE SEMICONDUCTOR, INC.

 

NETWORK MESSAGE PROCESSING USING INVERSE PATTERN MATCHING

TW

 

I360991

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROVIDING SECURITY FOR DEBUG CIRCUITRY

TW

 

I361453

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR WAFER WITH IMPROVED CRACK PROTECTION

TW

 

I361489

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR WITH INDEPENDENT GATE STRUCTURES

TW

 

I362073

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH K DIELECTRIC FILM

TW

 

I364057

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF FORMING THE SAME

TW

 

I364813

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING ISOLATION REGIONS

TW

 

I365529

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR PACKAGE AND STRUCTURE THEREOF

TW

 

I366899

 

FREESCALE SEMICONDUCTOR, INC.

 

SCRIBE STREET STRUCTURE FOR BACKEND INTERCONNECT SEMICONDUCTOR WAFER INTEGRATION

TW

 

I366984

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DYNAMICALLY INSERTING GAIN IN AN ADAPTIVE FILTER SYSTEM

TW

 

I367520

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT WITH MULTIPLE SPACER INSULATING REGION WIDTHS

TW

 

I367543

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A PASSIVATION LAYER FOR AIR GAP FORMATION AND STRUCTURE
THEREOF

TW

 

I367630

 

FREESCALE SEMICONDUCTOR, INC.

 

LEVEL SHIFTER

TW

 

I368227

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT POWER MANAGEMENT FOR REDUCING LEAKAGE CURRENT IN CIRCUIT
ARRAYS AND METHOD THEREFOR

TW

 

I369684

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW-POWER COMPILER-PROGRAMMABLE MEMORY WITH FAST ACCESS TIMING

TW

 

I370520

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A

 

Schedule IB - 369

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SEMICONDUCTOR COMPONENT, AND SEMICONDUCTOR COMPONENT FORMED THEREBY

TW

 

I371087

 

FREESCALE SEMICONDUCTOR, INC.

 

GRADED SEMICONDUCTOR LAYER

TW

 

I371092

 

FREESCALE SEMICONDUCTOR, INC.

 

THERMALLY ENHANCED MOLDED PACKAGE FOR SEMICONDUCTORS

TW

 

I372470

 

FREESCALE SEMICONDUCTOR, INC.

 

SCHOTTKY DEVICE

TW

 

I374357

 

FREESCALE SEMICONDUCTOR, INC.

 

MASKING WITHIN A DATA PROCESSING SYSTEM HAVING APPLICABILITY FOR A DEVELOPMENT
INTERFACE

TW

 

I374572

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTYLAYER CAVITY SLOT ANTENNA

TW

 

I375158

 

FREESCALE SEMICONDUCTOR, INC.

 

LAYOUT MODIFICATION USING MULTILAYER-BASED CONSTRAINTS

TW

 

I375303

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF DISCHARGING A SEMICONDUCTOR DEVICE

TW

 

I375318

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A NANOCLUSTER CHARGE STORAGE DEVICE

TW

 

I375328

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH VOLTAGE FIELD EFFECT DEVICE AND METHOD

TW

 

I376776

 

FREESCALE SEMICONDUCTOR, INC.

 

WIREBONDING INSULATED WIRE AND CAPILLARY THEREFOR

TW

 

I377169

 

FREESCALE SEMICONDUCTOR, INC.

 

Z-AXIS ACCELEROMETER WITH AT LEAST TWO GAP SIZES AND TRAVEL STOPS DISPOSED
OUTSIDE AN ACTIVE CAPACITOR AREA

TW

 

I377615

 

FREESCALE SEMICONDUCTOR, INC.

 

ULTRA-THIN DIE AND METHOD OF FABRICATING SAME

TW

 

I377625

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF SEMICONDUCTOR FABRICATION INCORPORATING DISPOSABLE SPACER INTO
ELEVATED SOURCE/DRAIN PROCESSING

TW

 

I377626

 

FREESCALE SEMICONDUCTOR, INC.

 

SCHOTTKY DEVICE AND METHOD OF FORMING

TW

 

I377634

 

FREESCALE SEMICONDUCTOR, INC.

 

RADIO FREQUENCY CIRCUIT WITH INTEGRATED ON-CHIP RADIO FREQUENCY SIGNAL COUPLER

TW

 

I377649

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING NITRIDATED OXIDE LAYER AND METHOD THEREFOR

TW

 

I378622

 

FREESCALE SEMICONDUCTOR, INC.

 

I/O CELL ESD SYSTEM

TW

 

I379340

 

FREESCALE SEMICONDUCTOR, INC.

 

ISOLATION TRENCH

TW

 

I379570

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ENDIANNESS CONTROL IN A DATA PROCESSING SYSTEM

TW

 

I380374

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR FABRICATION PROCESS INCLUDING RECESSED SOURCE/DRAIN REGIONS IN AN
SOI WAFER

TW

 

I380549

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS, MOBILE DEVICE AND METHOD FOR HIGH SPEED VOLTAGE REGULATION

 

Schedule IB - 370

--------------------------------------------------------------------------------


 

TW

 

I380578

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE REFERENCE CLOCK SYNTHESIZER

TW

 

I382449

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PROCESS AND INTEGRATED CIRCUIT HAVING DUAL METAL OXIDE GATE
DIELECTRIC WITH SINGLE METAL GATE ELECTRODE

TW

 

I383431

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A PHOTORESIST PATTERN

TW

 

I383584

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF COMPENSATING PARASITIC COUPLING BETWEEN RF OR MICROWAVE TRANSISTORS IN
THE SAME PACKAGE, PACKAGED ELECTRONIC DEVICE, RF AMPLIFIER, AND MICROWAVE
AMPLIFIER

TW

 

I384527

 

FREESCALE SEMICONDUCTOR, INC.

 

DECOUPLED COMPLEMENTARY MASK PATTERNING TRANSFER METHOD

TW

 

I385733

 

FREESCALE SEMICONDUCTOR, INC.

 

METAL GATE TRANSISTOR FOR CMOS PROCESS AND METHOD FOR MAKING

TW

 

I387008

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR FABRICATION PROCESS INCLUDING SILICIDE STRINGER REMOVAL PROCESSING

TW

 

I387848

 

FREESCALE SEMICONDUCTOR, INC.

 

TEMPLATE LAYER FORMATION

TW

 

I388010

 

FREESCALE SEMICONDUCTOR, INC.

 

TREATMENT SOLUTION AND METHOD OF APPLYING A PASSIVATING LAYER

TW

 

I388053

 

FREESCALE SEMICONDUCTOR, INC.

 

THIN-FILM CAPACITOR WITH A FIELD MODIFICATION LAYER AND METHODS FOR FORMING THE
SAME

TW

 

I389200

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING AN INTERLAYER DIELECTRIC

TW

 

I389221

 

FREESCALE SEMICONDUCTOR, INC.

 

DIE ENCAPSULATION USING A POROUS CARRIER

TW

 

I389222

 

FREESCALE SEMICONDUCTOR, INC.

 

IMPROVEMENTS IN OR RELATING TO LEAD FRAME BASED SEMICONDUCTOR PACKAGE AND A
METHOD OF MANUFACTURING THE SAME

TW

 

I389226

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROVIDING STRUCTURAL SUPPORT FOR INTERCONNECT PAD WHILE
ALLOWING SIGNAL CONDUCTANCE

TW

 

I389258

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING A DUAL STRAINED CHANNEL SEMICONDUCTOR DEVICE

TW

 

I389297

 

FREESCALE SEMICONDUCTOR, INC.

 

MIM CAPACITOR IN A SEMICONDUCTOR DEVICE AND METHOD THEREFOR

TW

 

I389311

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF MANUFACTURE

TW

 

I389313

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSITIONAL DIELECTRIC

 

Schedule IB - 371

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

LAYER TO IMPROVE RELIABILITY AND PERFORMANCE OF HIGH DIELECTRIC CONSTANT
TRANSISTORS

TW

 

NI-069754

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING FIELD ISOL ATION AND A SEMICONDUCTOR DEVI CE STRUCTURE

TW

 

NI-070025

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGMA-DELTA MODULATOR WITH IMP ROVED TONE REJECTION AND METHO D THEREFOR

TW

 

NI-070383

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR NOISE BURST DETECTION IN A SIGNAL P ROCESSOR

TW

 

NI-070433

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TESTI NG A STATIC RAM

TW

 

NI-070648

 

FREESCALE SEMICONDUCTOR, INC.

 

CONFIGURABLE LOGIC ARRAY

TW

 

NI-072728

 

FREESCALE SEMICONDUCTOR, INC.

 

SYNCHRONOUS MEMORY HAVING PARA LLEL OUTPUT DATA PATHS

TW

 

NI-074585

 

FREESCALE SEMICONDUCTOR, INC.

 

EEPROM CELL WITH ISOLATION TRA NSISTOR AND METHODS FOR MAKING AND OPERATING THE
SAME

TW

 

NI-075183

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR CHEMICAL MECHANICAL POLISHING A SEMICONDUCTOR DEV ICE USING SLURRY

TW

 

NI-076276

 

FREESCALE SEMICONDUCTOR, INC.

 

BUMPED SEMICONDUCTOR DEVICE AN D METHOD FOR PROBING THE SAME

TW

 

NI-076476

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR POLISHING AND ANAL YZING A LAYER OVER A PATTERNED SEMICONDUCTOR
SUBSTRATE

TW

 

NI-078500

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A REDUCING/OXIDIZING CONDUCTIVE MATERIAL AND A
PROCESS FOR FOR MING THE DEVICE

TW

 

NI-078800

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-STRAND SUBSTRATE FOR BAL L-GRID ARRAY ASSEMBLIES AND ME THOD

TW

 

NI-080666

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING BU ILT-IN HIGH FREQUENCY BYPASS C APACITOR AND
METHOD FOR ITS FA BRICATION

TW

 

NI-081825

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A DIELECTRI C HAVING IMPROVED PERFORMANCE

TW

 

NI-082173

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING FI ELD ISOLATION AND A PROCESS FO R FORMING THE
DEVICE

TW

 

NI-082451

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE

TW

 

NI-084726

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR IMPRO VING UTILIZATION OF LIMITED RE SOURCES

 

Schedule IB - 372

--------------------------------------------------------------------------------


 

TW

 

NI-084954

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

TW

 

NI-085624

 

FREESCALE SEMICONDUCTOR, INC.

 

CONDUCTIVE INTERCONNECT STRUCT URE AND METHOD OF FORMATION

TW

 

NI-085748

 

FREESCALE SEMICONDUCTOR, INC.

 

FET WITH STABLE THRESHOLD VOLT AGE AND METHOD OF MANUFACTURIN G THE SAME

TW

 

NI-086947

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE REGISTER AND METH OD FOR ACCESSING DATA THEREIN

TW

 

NI-087345

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR PERFORMI NG A CONVOLUTION OPERATION

TW

 

NI-089869

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM FOR DATA SYNCHRONIZATIO N

TW

 

NI-089916

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING A MOISTURE R ESISTANT SEMICONDUCTOR DEVICE HAVING AN ORGANIC
SUBSTRATE

TW

 

NI-090456

 

FREESCALE SEMICONDUCTOR, INC.

 

SWITCHABLE LENS/DIFFUSER

TW

 

NI-092121

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ACCES SING A REGISTER IN A DATA PROC ESSING SYSTEM

TW

 

NI-092178

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE

TW

 

NI-092500

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROVI DING ERASING AND PROGRAMMING P ROTECTION FOR
ELECTRICALLY ERA SABLE PROGRAMMABLE READ ONLY M EMORY

TW

 

NI-092946

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REDUCING POWER CONS UMPTION IN A PORTABLE ELECTRON IC DEVICE WITH A
LIQUID CRYSTA L DISPLAY SCREEN

TW

 

NI-093230

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MEMORY USIN G FUSIBLE LINKS IN A SCAN CHAI N

TW

 

NI-094302

 

FREESCALE SEMICONDUCTOR, INC.

 

DYNAMIC MEMORY DEVICE WITH REF RESH METHOD

TW

 

NI-094771

 

FREESCALE SEMICONDUCTOR, INC.

 

LED DISPLAY PACKAGING WITH SUB STRATE REMOVAL AND METHOD OF F ABRICATION

TW

 

NI-094822

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TESTI NG A SEMICONDUCTOR WAFER

TW

 

NI-094969

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW VOLTAGE REFERENCE CIRCUIT AND METHOD OF OPERATION

TW

 

NI-095409

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HAVING A DU MMY STRUCTURE AND METHOD OF MA KING THE SAME

TW

 

NI-095799

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY SUITABLE FOR OPERATION AT LOW POWER

 

Schedule IB - 373

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SUPPLY VOLTAGES A ND SENSE AMPLIFIER

TW

 

NI-097741

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUC TOR METALLIZATION SYSTEM AND S TRUCTURE THEREFOR

TW

 

NI-097886

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING SEMICONDUCTO R DEVICES HAVING ELECTROPLATED LEADS

TW

 

NI-098348

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD OF COMPENSA TING FOR MEMBRANE STRESS IN A SENSOR

TW

 

NI-098625

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING A MULTI-FUNCTION SCALABLE PARA LLEL INPUT/OUTPUT
PORT

TW

 

NI-099008

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-BREAKDOWN TRIGGERED ELECTR OSTATIC DISCHARGE PROTECTION C IRCUIT FOR AN
INTEGRATED CIRCU IT AND METHOD THEREFOR

TW

 

NI-099089

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A TRENCH IS OLATION STRUCTURE IN AN INTEGR ATED CIRCUIT

TW

 

NI-099377

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING A SELF-ALIGNING STACK POINTER AND METHOD THEREFOR

TW

 

NI-099406

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TRANS PORTING AND USING A SEMICONDUC TOR SUBSTRATE
CARRIER

TW

 

NI-100294

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATAUS FOR SEMI CONDUCTOR DEVICE OPTIMIZATION USING ON-CHIP
VERIFICATION

TW

 

NI-100481

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE WITH AN ANTIREFLE CTIVE LAYER

TW

 

NI-100646

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR GENERATING A MAPPIN G FOR AN ELECTRONIC DEVICE

TW

 

NI-100956

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE AND METHOD THEREFOR

TW

 

NI-102320

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING AN ELECTRONI C COMPONENT HAVING AN ORGANIC SUBSTRATE

TW

 

NI-103193

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR DESIGNING AN ARCHIT ECTURAL SYSTEM

TW

 

NI-103219

 

FREESCALE SEMICONDUCTOR, INC.

 

SELECTIVELY FILLED ADHESIVE FILM CONTAINING A FLUXING AGENT

TW

 

NI-103221

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR DEPOSITING A DIFFUSION BARRIER

TW

 

NI-103349

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PERFO RMING OPERATIVE TESTING ON AN INTEGRATED CIRCUIT

 

Schedule IB - 374

--------------------------------------------------------------------------------


 

TW

 

NI-103633

 

FREESCALE SEMICONDUCTOR, INC.

 

NEW GEOMETRY FOR ALOW RESISTAN T HEATER

TW

 

NI-105293

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR ACCESSING MEMORY BY SPECULATIVELY ACTIVATING A CH IP SELECT SIGNAL

TW

 

NI-105796

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

TW

 

NI-105834

 

FREESCALE SEMICONDUCTOR, INC.

 

OPTIMIZING COMBINATIONAL CIRCU IT LAYOUT THROUGH ITERATIVE RE STRUCTURING

TW

 

NI-105992

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE HAVING A FERROELE CTRIC CAPACITOR

TW

 

NI-106386

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR SCAN TESTING WITH EXTENDED TEST VEC TOR STORAGE

TW

 

NI-106626

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH ESD PROTECTION AND A PROCESS FOR F ORMING THE DEVICE

TW

 

NI-106893

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD FOR MANUFACTURING A L OW DIELECTRIC CONSTANT INTERLE VEL INTEGRATED
CIRCUIT STRUCTU RE

TW

 

NI-106921

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD FOR MAKING THE SAME

TW

 

NI-108371

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR DEPOSITING A LAYER OF MATERIAL ON A SUBSTRATE AN D A PLATING SYSTEM

TW

 

NI-108623

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR CHEMICAL SENSOR DEVICE AND ETHOD OF FORMING A THERMOCOUPLE FOR A
SEMICONDUCT OR CHEMICAL SENSOR DEVICE

TW

 

NI-108663

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD OF LIMITING LEAKAGE CURRENT IN A MEMORY C IRCUIT

TW

 

NI-108675

 

FREESCALE SEMICONDUCTOR, INC.

 

GRADED-CHANEL SEMICONDUCTOR DE VICE AND METHOD OF MANUFACTURI NG THE SAME

TW

 

NI-109432

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REDUCING PARTICLES DEPOSITED ONTO A SEMICONDUCTOR WAFER DURING PLASMA
PROCESSIN G

TW

 

NI-109597

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR POLISHING A SEMICO NDUCTOR DEVICE SUBSTRATE

TW

 

NI-109981

 

FREESCALE SEMICONDUCTOR, INC.

 

PROTECTION CIRCUIT AND A CIRCUIT FOR A SEMICONDUCTOR-ON-INSULATOR DEVICE

TW

 

NI-110013

 

FREESCALE SEMICONDUCTOR, INC.

 

CONTROL GATE DRIVER CIRCUIT FO R A NON-VOLATILE MEMORY AND ME MORY USING SAME

 

Schedule IB - 375

--------------------------------------------------------------------------------


 

TW

 

NI-110580

 

FREESCALE SEMICONDUCTOR, INC.

 

UNIVERSAL TRANSPORT APPARATUS AND METHOD

TW

 

NI-110708

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR POLISHING DISSIMILAR CONDUCTIVE LAYERS IN A SEMI CONDUCTOR DEVICE

TW

 

NI-110733

 

FREESCALE SEMICONDUCTOR, INC.

 

A CHEMICAL MECHANICAL POLISHING SYSTEM AND METHOD THEREFOR

TW

 

NI-110815

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A PRO CESS FOR FORMING THE DEVICE

TW

 

NI-112287

 

FREESCALE SEMICONDUCTOR, INC.

 

CHEMICAL MECHANICAL PLANARIZATION SYSTEM AND METHOD THEREFOR

TW

 

NI-112418

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR VISUALLY INSPECTING AN OBJECT

TW

 

NI-112457

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MEMORY WITH MULTIPLEXED REDUNDANT COLUMN DATA PATH

TW

 

NI-112483

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ELECT RONICALLY COMMUTING AN ELECTRI C MOTOR

TW

 

NI-112719

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR INTER FACING A PROCESSOR TO A COPROC ESSOR

TW

 

NI-112867

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE CAPACITOR AND METHOD FOR FABRICATING THE SAME

TW

 

NI-113329

 

FREESCALE SEMICONDUCTOR, INC.

 

NEURAL NETWORK UTILIZING LOGAR ITHMIC FUNCTION AND METHOD OF USING SAME

TW

 

NI-113676

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT FOR ELECTROSTATIC DISC HARGE (ESD) PROTECTION

TW

 

NI-113818

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF CHEMICAL MECHANICAL PLANARIZATION USING A WATER RI NSE TO PREVENT
PARTICLE CONTAM INATION

TW

 

NI-114688

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGING APPARATUS AND METHOD

TW

 

NI-115008

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUC TOR DEVICE HAVING DUAL INLAID STRUCTURE

TW

 

NI-115595

 

FREESCALE SEMICONDUCTOR, INC.

 

POINT OF USE DILUTION TOOL AND METHOD

TW

 

NI-116158

 

FREESCALE SEMICONDUCTOR, INC.

 

LNS-BASED COMPUTER PROCESSOR A ND METHOD OF USE THEREOF

TW

 

NI-116289

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSE AMPLIFIER CIRCUIT

TW

 

NI-116916

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE BOND POST CONFIGURATION AND METHOD OF MANUFACTURING
THEREOF

TW

 

NI-117457

 

FREESCALE SEMICONDUCTOR, INC.

 

REFERENCE CIRCUIT AND METHOD

TW

 

NI-118218

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE MEMORY CELL, AND PROCESSES

 

Schedule IB - 376

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

FOR FORMING THEM

TW

 

NI-119203

 

FREESCALE SEMICONDUCTOR, INC.

 

INTERCONNECT STRUCTURE IN A SEMICONDUCTOR DEVICE AND METHOD OF FORMATION

TW

 

NI-119819

 

FREESCALE SEMICONDUCTOR, INC.

 

CHEMICAL - MECHANICAL POLISHER AND A PROCESS FOR POLISHING

TW

 

NI-120195

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUC TOR DEVICE

TW

 

NI-120830

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRE BONDING SUPPORT STRUCTURE AND METHOD FOR COUPLING A SEM ICONDUCTOR CHIP TO
A LEADFRAME

TW

 

NI-121412

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT INTERCONNEC T METHOD AND APPARATUS

TW

 

NI-121466

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY DEVICE WITH FAST WRITE RECOVERY AND RELATED WRITE REC OVERY METHOD

TW

 

NI-121488

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

TW

 

NI-121732

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PROBING A SUBSTRATE

TW

 

NI-122548

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY CONTROLLER WITH CONTINUOUS PAGE MODE AND METHOD THEREFOR

TW

 

NI-122644

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING MULTIPLE OVERLAPPING ROWS OF BOND PADS WITH
CONDUCTIVE INTERCONNECTS AND METHOD OF PAD PLACE

TW

 

NI-123415

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REDUCING PARTICLES ON A SUBSTRATE USING CHUCK CLE ANING

TW

 

NI-123878

 

FREESCALE SEMICONDUCTOR, INC.

 

ETCHING APPARATUS AND METHOD OF ETCHING A SUBSTRATE

TW

 

NI-124296

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL BAND MOBILE PHONE HANDSET

TW

 

NI-125600

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MULTIPLEXED JOINING OF SOLDER BUMPS TO VARIOUS SUBSTRATES DURING
ASSEMBLY OF AN INTEGRATED CIRCUIT PACKAGE

TW

 

NI-125837

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING INTERCONNEC T BUMPS ON A SEMICONDUCTOR DIE

TW

 

NI-126120

 

FREESCALE SEMICONDUCTOR, INC.

 

RADIO WITH HALTING APPARATUS AND METHOD

TW

 

NI-126424

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE FOR SUBST RATE TRIGGERED ELECTROSTATIC D ISCHARGE
PROTECTION AND METHOD OF FORMING SAME

TW

 

NI-126721

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND ALIGNMENT METHOD

 

Schedule IB - 377

--------------------------------------------------------------------------------


 

TW

 

NI-127236

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROCE SSING A SEMICONDUCTOR WAFER ON A ROBOTIC TRACK
HAVING ACCESS TO IN SITU WAFER BACKSIDE PAR TICLE DETECTION

TW

 

NI-127542

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A SUB-CHIP-SCALE PACKAGE STRUCTU RE AND METHOD FOR
FORMING SAME

TW

 

NI-128118

 

FREESCALE SEMICONDUCTOR, INC.

 

SYNCHRONOUS PIPELINED BURST ME MORY AND METHOD FOR OPERATING SAME

TW

 

NI-129129

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING AN INTEGRATED CIRCUIT

TW

 

NI-130162

 

FREESCALE SEMICONDUCTOR, INC.

 

A CIRCUIT AND METHOD FOR RETAINING DATA IN DRAM IN A PORTABLE ELECTRONIC DEVICE

TW

 

NI-130800

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD OF FREQUENC Y SYNTHESIZER CONTROL WITH A S ERIAL PERIPHERAL
INTERFACE

TW

 

NI-131425

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR CARRYING OUT A DIGITAL SIGNAL PROCESSING OPERATION AND DIGITAL SIGNAL
PROCESSOR

TW

 

NI-132089

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

TW

 

NI-132575

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A CONDUCTI VE STRUCTURE AND A SEMICONDUCT OR DEVICE

TW

 

NI-133678

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-WAY CACHE APPARATUS AND METHOD

TW

 

NI-133740

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE DELAY CONTROL IN A MEMORY

TW

 

NI-135073

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING BRANCH CONTROL AND METHOD THER EOF

TW

 

NI-135166

 

FREESCALE SEMICONDUCTOR, INC.

 

CLOCK RECOVERY CIRCUIT

TW

 

NI-136364

 

FREESCALE SEMICONDUCTOR, INC.

 

FAST START-UP PROCESSOR CLOCK GENERATION METHOD AND SYSTEM

TW

 

NI-137073

 

FREESCALE SEMICONDUCTOR, INC.

 

COMPUTER INSTRUCTION WHICH GENERATES MULTIPLE RESULTS OF DIFFERENT DATA TYPES TO
IMPROVE S OFTWARE EMULATION

TW

 

NI-137854

 

FREESCALE SEMICONDUCTOR, INC.

 

ARRANGEMENT FOR ENCRYPTION DEC RYPTION OF DATA AND DATA CARRI ER INCORPORATING
SAME

TW

 

NI-138834

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONTR OLLING A MEMORY DEVICE IN A PA GE MODE

TW

 

NI-138887

 

FREESCALE SEMICONDUCTOR, INC.

 

PIPELINED DUAL PORT INTEGRATED CIRCUIT MEMORY

TW

 

NI-138939

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSING CIRCUIT AND METHOD

TW

 

NI-139705

 

FREESCALE SEMICONDUCTOR, INC.

 

A MEMORY DEVICE AND METHOD

 

Schedule IB - 378

--------------------------------------------------------------------------------


 

TW

 

NI-139943

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICOND UCTOR DEVICE

TW

 

NI-140216

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR REDUCIN G PARASITIC BIPOLAR EFFECTS DU RING ELECTROSTATIC
DISCHARGES

TW

 

NI-141126

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMIC ONDUCTOR STRUCTURE HAVING A CR YSTALLINE ALKALINE
EARTH METAL OXIDE INTERFACE WITH SILICON

TW

 

NI-141399

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND PROCESS FOR MANUFACTURING AND PACAKAGING A
SEMICONDUCTOR DEVICE

TW

 

NI-142099

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MEMORY HAVI NG A FUSE DETECT CIRCUIT AND M ETHOD THEREFOR

TW

 

NI-142131

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HAVING STAN DBY CONTROL FOR MEMORY AND MET HOD THEREOF

TW

 

NI-142884

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDU CTOR DEVICE

TW

 

NI-142888

 

FREESCALE SEMICONDUCTOR, INC.

 

CMOS SEMICONDUCTOR DEVICES AND METHOD OF FORMATION

TW

 

NI-144648

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A BARRIER L AYER FOR USE IN A COPPER INTER CONNECT

TW

 

NI-145289

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE HAVING A STABLE CRYSTALLINE
INTERFACE WITH SILICON

TW

 

NI-145744

 

FREESCALE SEMICONDUCTOR, INC.

 

DIGITAL COMMUNICATONS PROCESSOR

TW

 

NI-146448

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FABRICATING A SEMICONDUCTOR STRUCTURE INCLUDING A METAL OXIDE
INTERFACE

TW

 

NI-146581

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PROCESSING A SEMICO NDUCTOR SUBSTRATE HAVING A COP PER SURFACE
DISPOSED THEREON A ND STRUCTURE FORMED

TW

 

NI-147768

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STRUCTURE HAVING A CRYSTALLINE ALKALINE EARTH METAL SILICON
NITRIDE/OXIDE INTERFACE WITH SILICON

TW

 

NI-147847

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE MEMORY CELL AND METHOD FOR SELECTIVELY ERASING THE SAME

TW

 

NI-148695

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TRANS FERRING DATA OVER A PROCESSOR INTERFACE BUS

TW

 

NI-148866

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY UTILIZING A PROGRAMMABLE DELAY TO

 

Schedule IB - 379

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

CONTROL ADDRESS BUFFERS

TW

 

NI-148882

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING THE SEMICONDUCTOR DEVICE

TW

 

NI-148958

 

FREESCALE SEMICONDUCTOR, INC.

 

A SIGNAL PROCESSING CIRCUI

TW

 

NI-151023

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR A CALIBRATED FREQUENCY MODULATION PHASE LOCKED LOOP

TW

 

NI-151070

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH PERFORMANCE COMMUNICATION CONTROLLER

TW

 

NI-151294

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HVING A BALANCED TWIST FOR DIFFERENTIAL SIGNAL LINES

TW

 

NI-152854

 

FREESCALE SEMICONDUCTOR, INC.

 

MECHANICALLY ROBUST PAD INTERFACE AND METHOD THEREFOR

TW

 

NI-152869

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR FORMING A SEMICONDUCTOR DEVICE AND A CONDUCTIVE STRUCTURE

TW

 

NI-152908

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A COPPER LAY ER OVER A SEMICONDUCTOR LAYER

TW

 

NI-152921

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE, A PROCESS FOR A SEMICONDUCTOR DEVICE, AND A PROCESS FOR
MAKING A MASKING DATABASE

TW

 

NI-153338

 

FREESCALE SEMICONDUCTOR, INC.

 

LINEAR CAPACITOR STRUCTURE IN A CMOS PROCESS

TW

 

NI-153383

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STURCTURE

TW

 

NI-153858

 

FREESCALE SEMICONDUCTOR, INC.

 

REAL-TIME PROCESSOR DEBUG SYSTEM

TW

 

NI-155663

 

FREESCALE SEMICONDUCTOR, INC.

 

MICRO ELECTRO-MECHANICAL SYSTEM SENSOR WITH SELECTIVE ENCAPSULATION AND METHOD
THEREFOR

TW

 

NI-156107

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF OPERATING A SEMICONDUCTOR DEVICE

TW

 

NI-156701

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHO D OF FORMATION

TW

 

NI-157025

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MANUFACTURING AN INTERCONNECT STRUCTURE

TW

 

NI-158223

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY CELL, METHOD OF FORMATION, AND OPERATION

TW

 

NI-158549

 

FREESCALE SEMICONDUCTOR, INC.

 

BUS ARBITRATION ON LOW POWER SYSTEM

TW

 

NI-158596

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATING DEVICE

TW

 

NI-158692

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR AFFEC TING SUBSEQUENT INSTRUCTION PR OCESSING IN A DATA
PROCESSOR

TW

 

NI-158792

 

FREESCALE SEMICONDUCTOR, INC.

 

HYBRID SEMICONDUCTOR STRUCTURE AND DEVICE

TW

 

NI-159344

 

FREESCALE SEMICONDUCTOR, INC.

 

SELF CALIBRATING VCO CORRECTION CIRCUIT AND

 

Schedule IB - 380

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

METHOD OF OPERATION

TW

 

NI-159393

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STURCTURE, SEMICONDUCTOR DEVICE, COMMUNICATING DEVICE, INTEGRATED
CIRCUIT, AND PROCESS FOR FABRICATING THE SAME

TW

 

NI-159780

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR SYSTEM AND INST RUCTION SYSTEM USING GROUPING

TW

 

NI-160662

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT FOR RF BUFFER AND METH OD OF OPERATION

TW

 

NI-161852

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR CONFIGURING A DATA PROCESSING SYSTEM AFTER RESET

TW

 

NI-161906

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR OVERLAYING MEMORY IN A DATA PROCESSING SYSTEM

TW

 

NI-163252

 

FREESCALE SEMICONDUCTOR, INC.

 

SINGLE SUPPLY HFET WITH TEMPERATURE COMPENSATION

TW

 

NI-163317

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING PASSIVE ELEMENTSS AND METHOD OF MAKING SAME

TW

 

NI-163677

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING ELECTRONIC COMPONENTS

TW

 

NI-164050

 

FREESCALE SEMICONDUCTOR, INC.

 

PEAK PROGRAM CURRENT REDUCTION APPARATUS AND METHOD

TW

 

NI-164263

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND CHEMICAL-MECHANICAL
POLISHING SYSTEM THEREFOR

TW

 

NI-164375

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF FABRICATION

TW

 

NI-164833

 

FREESCALE SEMICONDUCTOR, INC.

 

PRECURSORS FOR INCORPORATING NITROGEN INTO A DIELECTRIC LAYER

TW

 

NI-165130

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR UNIFORM POLISH IN MICROELECTRONIC DEVICE

TW

 

NI-165135

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING AN ELECTRICALLY CONDUCTIVE INTERCONNECTION BETWEEN TWO
SEMICONDUCTOR LAYERS, AND MULTILAYER SEMICONDUCTOR DEVICE

TW

 

NI-165165

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STRUCTURE HAVING HIGH DIELECTRIC CONSTANT MATERIAL

TW

 

NI-165380

 

FREESCALE SEMICONDUCTOR, INC.

 

ULTRA-LATE PROGRAMMING ROM AND METHOD OF MANUFACTURE

TW

 

NI-165498

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC PIEZOELECTRIC STRUCTURE AND METHOD OF FORMING THE SAME

TW

 

NI-165842

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDU CTOR DEVICE

 

Schedule IB - 381

--------------------------------------------------------------------------------


 

TW

 

NI-166226

 

FREESCALE SEMICONDUCTOR, INC.

 

MOCVD-GROWN EMODE HIGFET BUFFER

TW

 

NI-166609

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF REDUCING PARTICLE SIZE AND INCREASING UNIFORMITY OF PARTICLES IN A
COLLOIDAL SUSPENSION, METHOD OF MANUFACTURING CIRCUITS, AND FILTER HAVING AN
INPUT AND AN OUTPUT

TW

 

NI-167706

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW NOISE AMPLIFIER HAVING BYPASS CIRCUITRY

TW

 

NI-168629

 

FREESCALE SEMICONDUCTOR, INC.

 

UV CURE PROCESS AND TOOL FOR LOW K FILM FORMATION

TW

 

NI-168795

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE ADHESIVE LAYER STRUCTURE AND PROCESS FOR FORMING STRUCTURE

TW

 

NI-169132

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR REDUCING DC OFFSET IN A RECEIVER

TW

 

NI-169205

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF FORMATION

TW

 

NI-170221

 

FREESCALE SEMICONDUCTOR, INC.

 

WAFER PROCESSING EQUIPMENT AND METHOD FOR PROCESSING WAFERS

TW

 

NI-170815

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR TRANS FERRING DATA ON A SPLIT BUS IN A DATA PROCESSING
SYSTEM

TW

 

NI-171846

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL METAL GATE TRANSISTORS FOR CMOS PROCESS

TW

 

NI-172262

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR ALIGNING A WAVEGUIDE TO A DEVICE

TW

 

NI-172312

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF

TW

 

NI-172595

 

FREESCALE SEMICONDUCTOR, INC.

 

RADIO RECEIVER HAVING A DYNAMIC BANDWIDTH FILTER AND METHOD THEREFOR

TW

 

NI-172642

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MANUFACTURING A SEMICONDUCTOR COMPONENT AND SEMICONDUCTOR COMPONENT
THEREOF

TW

 

NI-172666

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND PROCESS FOR FORMING THE SAME

TW

 

NI-172915

 

FREESCALE SEMICONDUCTOR, INC.

 

ACOUSTIC WAVE FILTER AND METHOD OF FORMING THE SAME

TW

 

NI-172944

 

FREESCALE SEMICONDUCTOR, INC.

 

WAFER CARRIER AND METHOD OF MATERIAL REMOVAL FROM A SEMICONDUCTOR WAFER

TW

 

NI-172989

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A PROCESS FOR DESIGNING A MASK

TW

 

NI-173117

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR REMOVING ETCH RESIDUE RESULTING FROM A PROCESS FOR FORMING A VIA

 

Schedule IB - 382

--------------------------------------------------------------------------------


 

TW

 

NI-173381

 

FREESCALE SEMICONDUCTOR, INC.

 

LOAD CAPACITANCE COMPENSATED BUFFER AND METHOD THEREOF

TW

 

NI-173716

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE USING A BARRIER LAYER BETWEEN THE GATE ELECTRODE AND
SUBSTRATE AND METHOD THEREFOR

TW

 

NI-174287

 

FREESCALE SEMICONDUCTOR, INC.

 

PULSE WIDTH MODULATOR (PWM) SY STEM WITH LOW COST DEAD TIME D ISTORTION
CORRECTION

TW

 

NI-174598

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A PROCESS FOR FORMING

TW

 

NI-175171

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

TW

 

NI-176549

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-LAYER REGISTRATION CONTROL FOR PHOTOLITHOGRAPHY PROCESSES

TW

 

NI-177137

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MAKING AN INTEGRATED CIRCUIT USING POLARIZATION
PROPERTIES OF LIGHT

TW

 

NI-177785

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING AN ON-CHIP BACKGROUND DEBUG SYSTEM AND METHOD
THEREFOR

TW

 

NI-178565

 

FREESCALE SEMICONDUCTOR, INC.

 

A DEVICE AND METHOD FOR PERFORMING STACK POP AND PUSH OPERATIONS IN A PROCESSING
SYSTEM

TW

 

NI-178579

 

FREESCALE SEMICONDUCTOR, INC.

 

FILTERING DEVICE AND METHOD

TW

 

NI-178696

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MEASURING A POLISHING CONDITION

TW

 

NI-178698

 

FREESCALE SEMICONDUCTOR, INC.

 

SWITCHABLE AND TUNABLE COPANAR WAVEGUIDE FILTERS

TW

 

NI-179975

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTILAYERED TAPERED TRANSMISSION LINE, DEVICE AND METHOD FOR MAKING THE SAME

TW

 

NI-179980

 

FREESCALE SEMICONDUCTOR, INC.

 

LITHOGRAPHIC TEMPLATE

TW

 

NI-180559

 

FREESCALE SEMICONDUCTOR, INC.

 

OPTICAL DEVICE AND METHOD THEREFOR

TW

 

NI-181000

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATION OF TWO MEMORY TYPES ON THE SAME INTEGRATED CIRCUIT

TW

 

NI-181004

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR COMPONENT AND METHOD OF MANUFACTURING

TW

 

NI-181759

 

FREESCALE SEMICONDUCTOR, INC.

 

BONDING PAD

TW

 

NI-183667

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR CHEMICAL MECHANICAL POLISHING (CMP) WITH ALTERING THE CONCENTRATION
OF OXIDIZING AGENT IN SLURRY

TW

 

NI-184223

 

FREESCALE SEMICONDUCTOR, INC.

 

SELECTIVE METAL OXIDE REMOVAL

 

Schedule IB - 383

--------------------------------------------------------------------------------


 

TW

 

NI-185009

 

FREESCALE SEMICONDUCTOR, INC.

 

LITHOGRAPHY METHOD FOR FORMING SEMICONDUCTOR DEVICES ON A WAFER AND APPARATUS

TW

 

NI-185878

 

FREESCALE SEMICONDUCTOR, INC.

 

EEPROM CIRCUIT, VOLTAGE REFERENCE CIRCUIT AND METHOD FOR PROVIDING A LOW
TEMPERATURE-COEFFICIENT VOLTAGE REFERENCE

TW

 

NI-186525

 

FREESCALE SEMICONDUCTOR, INC.

 

AN OPTO-COUPLING DEVICE STRUCTURE AND METHOD THEREFOR

TW

 

NI-186739

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PREPARING CRYSTALLIN E ALKALINE EARTH METAL OXIDES ON A SI SUBSTRATE

TW

 

NI-187103

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGE FOR ELECTRONIC COMPONENTS AND METHOD FOR FORMING A PACKAGE FOR
ELECTRONIC COMPONENTS.

TW

 

NI-187839

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRO-OPTIC STRUCTURE AND PROCESS FOR FABRICATING SAME

TW

 

NI-187927

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND A METHOD THEREFOR

TW

 

NI-188177

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PREPARING COPPER METALLIZATION DIE FOR WIRE BONDING

TW

 

NI-188199

 

FREESCALE SEMICONDUCTOR, INC.

 

MANIPULATING DATA STREAMS IN DATA STREAM PROCESSORS

TW

 

NI-188784

 

FREESCALE SEMICONDUCTOR, INC.

 

ENHANCED CERAMIC LAYERS FOR LAMINATED CERAMIC DEVICES AND METHOD

TW

 

NI-188790

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESS FOR MAKING A MIM CAPACITOR

TW

 

NI-189402

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A PATTERN ON A SEMICONDUCTOR WAFER USING AN ATTENUATED PHASE
SHIFTING REFLECTIVE MASK

TW

 

NI-189406

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A BOND PAD AND STRUCTURE THEREOF

TW

 

NI-190060

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH FREQUENCY SIGNAL ISOLATION IN A SEMICONDUCTOR DEVICE

TW

 

NI-190158

 

FREESCALE SEMICONDUCTOR, INC.

 

STRUCTURE AND METHOD FOR FABRICATING EPITAXIAL SEMICONDUCTOR ON INSULATOR (SOI)
STRUCTURES AND DEVICES UTILIZING THE FORMATION OF A COMPLIANT SUBSTRATE FOR
MATERIALS USED TO FORM SAME

TW

 

NI-190461

 

FREESCALE SEMICONDUCTOR, INC.

 

FLEXIBLE INTERRUPT CONTROLLER THAT INCLUDES AN INTERRUPT FORCE REGISTER

TW

 

NI-190529

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE HAVING A BALL GRID ARRAY AND METHOD THEREFOR

 

Schedule IB - 384

--------------------------------------------------------------------------------


 

TW

 

NI-191013

 

FREESCALE SEMICONDUCTOR, INC.

 

UPLINK PROTOCOL AND LOW IDD IMPLEMENTATION FOR PASSIVE ENTRY SYSTEMS.

TW

 

NI-191727

 

FREESCALE SEMICONDUCTOR, INC.

 

A CHEMICAL MECHANICAL POLISHING (CMP) SLURRY FOR COPPER AND METHOD OF USE IN
INTEGRATED CIRCUIT MANUFACTURE

TW

 

NI-191819

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING AN ADAPTIVE PRIORITY CONTROLLER

TW

 

NI-191828

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-RATE ANALOG-TO-DIGITAL CONVERTER

TW

 

NI-192420

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR A CLOCK CIRCUIT

TW

 

NI-192594

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE

TW

 

NI-193059

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESSOR HAVING SELECTIVE BRANCH PREDICTION

TW

 

NI-193106

 

FREESCALE SEMICONDUCTOR, INC.

 

RECORDING OF RESULT INFORMATION IN A BUILT-IN SELF-TEST CIRCUIT AND METHOD
THEREFOR

TW

 

NI-193220

 

FREESCALE SEMICONDUCTOR, INC.

 

LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE

TW

 

NI-193323

 

FREESCALE SEMICONDUCTOR, INC.

 

INCREMENTAL-DELTA ANALOGUE-TO-DIGITAL CONVERSION

TW

 

NI-193848

 

FREESCALE SEMICONDUCTOR, INC.

 

LOW-PRESSURE LAMINATED CERAMIC DEVICES AND METHOD

TW

 

NI-194783

 

FREESCALE SEMICONDUCTOR, INC.

 

CPU POWERDOWN METHOD AND APPARATUS THEREFOR

TW

 

NI-195937

 

FREESCALE SEMICONDUCTOR, INC.

 

COMMUNICATION CONTROLLER AND METHOD OF TRANSFORMING

TW

 

NI-197324

 

FREESCALE SEMICONDUCTOR, INC.

 

DISTRIBUTED AMPLIFIER HAVING SEPARATELY BIASED SECTIONS

TW

 

NI-197367

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGED SEMICONDUCTOR WITH MULTIPLE ROWS OF BOND PADS AND METHOD THEREFOR

TW

 

NI-198820

 

FREESCALE SEMICONDUCTOR, INC.

 

VARIABLE GAIN AMPLIFIER WITH AUTOBIASING SUPPLY REGULATION

TW

 

NI-199509

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR COMBINING A WIRELESS RECEIVER AND A NON-WIRELESS
RECEIVER

TW

 

NI-199535

 

FREESCALE SEMICONDUCTOR, INC.

 

AN INTEGRATED CIRCUIT USING A REFLECTIVE MASK

TW

 

NI-200639

 

FREESCALE SEMICONDUCTOR, INC.

 

SWITCH ASSEMBLY AND METHOD OF FORMING THE SAME

TW

 

NI-202306

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE AND METHOD FOR PERFORMING HIGH-SPEED LOW OVERHEAD CONTEXT SWITCH

TW

 

NI-204479

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DISTR IBUTING BUS LOADING IN A DATA PROCESSING SYSTEM

TW

 

NI-204569

 

FREESCALE SEMICONDUCTOR, INC.

 

ARRANGEMENT AND METHOD FOR

 

Schedule IB - 385

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

IMPEDANCE MATCHING

TW

 

NI-204631

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MODIFYING THE TEMPERATURE STABILITY OF A LOW TEMPERATURE COFIRED
CERAMICS (LTCC)

TW

 

NI-204666

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPHASE VOLTAGE CONTROLLED OSCILLATOR

TW

 

NI-222193

 

FREESCALE SEMICONDUCTOR, INC.

 

STACKED DIE SEMICONDUCTOR DEVICE

TW

 

NI-67000

 

FREESCALE SEMICONDUCTOR, INC.

 

A CHARGE PUMP WITH A PROGRAMMA BLE PUMP CURRENT AND SYSTEM

TW

 

NI-67924

 

FREESCALE SEMICONDUCTOR, INC.

 

SELF-OPENING VENT HOLE IN AN O VERMOLDED SEMICONDUCTOR DEVICE AND METHOD FOR
MAKING THE SAM E

TW

 

NI-71387

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR WITH TRANSPAREN T OPERATION DURING A BACKGROUN D MODE AND METHOD
THEREFOR

TW

 

NI-74861

 

FREESCALE SEMICONDUCTOR, INC.

 

A SEMICONDUCTOR DEVICE HAVING NO DIE SUPPORTING SURFACE AND METHOD FOR MAKING
THE SAME

TW

 

NI087346

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT INPUT-OUTPU T PROCESSOR HAVING IMPROVED TI MER CAPABILITY

CN

 

200480017389.5

 

FREESCALE/AMD

 

SEMICONDUCTOR DEVICE HAVING AN ORGANIC ANTI-REFLECTIVE COATING (ARC) AND METHOD
THEREFOR

JP

 

4677407

 

FREESCALE/AMD

 

SEMICONDUCTOR DEVICE HAVING AN ORGANIC ANTI-REFLECTIVE COATING (ARC) AND METHOD
THEREFOR

KR

 

10-1164690

 

FREESCALE/AMD

 

SEMICONDUCTOR DEVICE HAVING AN ORGANIC ANTI-REFLECTIVE COATING (ARC) AND METHOD
THEREFOR

TW

 

I348777

 

FREESCALE/AMD

 

SEMICONDUCTOR DEVICE HAVING AN ORGANIC ANTI-REFLECTIVE COATING (ARC) AND METHOD
THEREFOR

EP

 

1158792

 

FREESCALE/AMTRAN

 

MOTION ADAPTIVE MEDIAN FILTER FOR INTERFACE TO PROGRESSIVE SCAN CONVERSION

JP

 

4603659

 

FREESCALE/AMTRAN

 

PACKING VARIABLE-LENGTH CODE BITS AT FIXED POSITIONS

KR

 

594032

 

FREESCALE/AMTRAN

 

PASSBAND EQUALIZER FOR A VESTIGIAL SIDEBAND SIGNAL RECEIVER

KR

 

609941

 

FREESCALE/AMTRAN

 

DECISION DIRECTED PHASE DETECTOR

KR

 

612594

 

FREESCALE/AMTRAN

 

METHOD AND APPARATUS FOR PERFORMING PHASE DETECTION AND TIMING RECOVERY FOR A

 

Schedule IB - 386

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

VESTIGIAL SIDEBAND RECEIVER

KR

 

651316

 

FREESCALE/AMTRAN

 

METHOD AND APPARATUS FOR INCREASING MEMORY RESOURCE UTILIZATION IN AN
INFORMATION STREAM DECODER

TW

 

I224430

 

FREESCALE/AMTRAN

 

PACKING VARIABLE-LENGTH CODE BITS AT FIXED POSITIONS

TW

 

NI-124690

 

FREESCALE/AMTRAN

 

METHOD AND APPARATUS FOR PERFORMING PHASE DETECTION AND TIMING RECOVERY FOR A
VESTIGIAL SIDEBAND RECEIVER

TW

 

NI-126217

 

FREESCALE/AMTRAN

 

METHOD AND APPARATUS FOR INCREASING MEMORY RESOURCE UTILIZATION IN AN
INFORMATION STREAM DECODER

TW

 

NI-127130

 

FREESCALE/AMTRAN

 

SYMBOL SIGN DIRECTED PHASE DETECTOR

TW

 

NI-128121

 

FREESCALE/AMTRAN

 

PASSBAND EQUALIZER FOR A VESTIGIAL SIDEBAND SIGNAL RECEIVER

TW

 

NI-139664

 

FREESCALE/AMTRAN

 

DECISION DIRECTED PHASE DETECTOR

JP

 

3653293

 

FREESCALE/ARIZONA STATE UNIVERSITY

 

GAS VAPOR SENSOR ELEMENT AND METHOD OF FORMING

DE

 

60138182.3

 

FREESCALE/BOSCH

 

CLOCK SYNCHRONIZATION IN A DISTRIBUTED SYSTEM

FR

 

EP1280024

 

FREESCALE/BOSCH

 

CLOCK SYNCHRONIZATION IN A DISTRIBUTED SYSTEM

GB

 

EP1280024

 

FREESCALE/BOSCH

 

CLOCK SYNCHRONIZATION IN A DISTRIBUTED SYSTEM

JP

 

3902592

 

FREESCALE/BOSCH/BMW/DAIMLER CHRYSLER

 

CLOCK SYNCHRONIZATION IN A DISTRIBUTED SYSTEM

DE

 

EP1741131

 

FREESCALE/CEA-LETI

 

METHOD OF FORMING A POST EPI ALIGNMENT KEY IN SOI

FR

 

FR2869459

 

FREESCALE/CEA-LETI

 

METHOD OF FORMING A POST EPI ALIGNMENT KEY IN SOI

GB

 

EP1741131

 

FREESCALE/CEA-LETI

 

METHOD OF FORMING A POST EPI ALIGNMENT KEY IN SOI

CN

 

03804589.3

 

FREESCALE/CNRS

 

MAGNETIC NANOMATERIALS AND SYNTHESIS METHOD

CN

 

200480036870.9

 

FREESCALE/CNRS

 

METHOD OF PRODUCING AN ELEMENT COMPRISING AN ELECTRICAL CONDUCTOR ENCIRCLED BY
MAGNETIC MATERIAL

DE

 

60312872.6

 

FREESCALE/CNRS

 

METHOD OF PRODUCING AN ELEMENT COMPRISING AN ELECTRICAL CONDUCTOR ENCIRCLED BY
MAGNETIC MATERIAL

FR

 

EP1542261

 

FREESCALE/CNRS

 

METHOD OF PRODUCING AN ELEMENT COMPRISING AN ELECTRICAL CONDUCTOR ENCIRCLED BY
MAGNETIC MATERIAL

GB

 

EP1542261

 

FREESCALE/CNRS

 

METHOD OF PRODUCING AN

 

Schedule IB - 387

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

ELEMENT COMPRISING AN ELECTRICAL CONDUCTOR ENCIRCLED BY MAGNETIC MATERIAL

IT

 

EP1542261

 

FREESCALE/CNRS

 

METHOD OF PRODUCING AN ELEMENT COMPRISING AN ELECTRICAL CONDUCTOR ENCIRCLED BY
MAGNETIC MATERIAL

JP

 

4990140

 

FREESCALE/CNRS

 

POWER SEMICONDUCTOR DEVICE

TW

 

I284330

 

FREESCALE/CNRS

 

MAGNETIC NANOMATERIALS AND SYNTHESIS METHOD

DE

 

602004022725.0

 

FREESCALE/CONTI-TEMIC

 

POWER SWITCHING APPARATUS WITH OPEN-LOAD DETECTION

DE

 

602004027672.3

 

FREESCALE/CONTI-TEMIC

 

POWER SUPPLY APPARATUS WITH OVERLOAD PROTECTION

FR

 

EP1797625

 

FREESCALE/CONTI-TEMIC

 

POWER SUPPLY APPARATUS WITH OVERLOAD PROTECTION

FR

 

EP1829216

 

FREESCALE/CONTI-TEMIC

 

POWER SWITCHING APPARATUS WITH OPEN-LOAD DETECTION

FR

 

EP2014139

 

FREESCALE/CONTI-TEMIC

 

METHOD FOR DRIVING A PTC ELECTRICAL LOAD ELEMENT

GB

 

EP1797625

 

FREESCALE/CONTI-TEMIC

 

POWER SUPPLY APPARATUS WITH OVERLOAD PROTECTION

GB

 

EP1829216

 

FREESCALE/CONTI-TEMIC

 

POWER SWITCHING APPARATUS WITH OPEN-LOAD DETECTION

GB

 

EP2014139

 

FREESCALE/CONTI-TEMIC

 

METHOD FOR DRIVING A PTC ELECTRICAL LOAD ELEMENT

JP

 

4814250

 

FREESCALE/CONTI-TEMIC

 

POWER SWITCHING APPARATUS WITH OPEN-LOAD DETECTION

CN

 

200580018090.6

 

FREESCALE/DIBCOM

 

WIRELESS MOBILE DEVICE

CN

 

200580018157.6

 

FREESCALE/DIBCOM

 

WIRELESS MOBILE DEVICE

DE

 

602004009768.3

 

FREESCALE/DIBCOM

 

WIRELESS MOBILE DEVICE

DE

 

602004014346.4

 

FREESCALE/DIBCOM

 

WIRELESS MOBILE DEVICE

FR

 

EP1603263

 

FREESCALE/DIBCOM

 

WIRELESS MOBILE DEVICE

FR

 

EP1603325

 

FREESCALE/DIBCOM

 

WIRELESS MOBILE DEVICE

GB

 

EP1603263

 

FREESCALE/DIBCOM

 

WIRELESS MOBILE DEVICE

GB

 

EP1603325

 

FREESCALE/DIBCOM

 

WIRELESS MOBILE DEVICE

IT

 

EP1603263

 

FREESCALE/DIBCOM

 

WIRELESS MOBILE DEVICE

IT

 

EP1603325

 

FREESCALE/DIBCOM

 

WIRELESS MOBILE DEVICE

DE

 

60213818.3-08

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

DEVICE FOR PERFORMING SURFACE TREATMENT ON SEMICONDUCTOR WAFERS

DE

 

EP1251553

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD OF HANDLING A SILICON WAFER

DE

 

EP1253497

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL

FR

 

EP1251553

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD OF HANDLING A SILICON WAFER

FR

 

EP1253497

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL

FR

 

EP1407478

 

FREESCALE/INFINEON/SEMI300JOINT

 

DEVICE FOR PERFORMING

 

Schedule IB - 388

--------------------------------------------------------------------------------


 

 

 

 

 

VENTURE

 

SURFACE TREATMENT ON SEMICONDUCTOR WAFERS

GB

 

EP1253497

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL

GB

 

EP1407478

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

DEVICE FOR PERFORMING SURFACE TREATMENT ON SEMICONDUCTOR WAFERS

IT

 

EP1251553

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD OF HANDLING A SILICON WAFER

IT

 

EP1253497

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL

IT

 

EP1407478

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

DEVICE FOR PERFORMING SURFACE TREATMENT ON SEMICONDUCTOR WAFERS

JP

 

3959028

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

ARRANGEMENT AND METHOD FOR REDUCING CONTAMINATION WITH PARTICLES ON A SUBSTRATE
IN A PROCESS TOOL

JP

 

4238130

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

APPARATUS AND METHOD FOR MEASURING TOOL DEGRADATION

JP

 

4829458

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

POLISHING HEAD FOR WAFER, AND METHOD FOR POLISHING

JP

 

5025878

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR HEATING A SEMICONDUCTOR WAFER IN A PROCESS CHAMBER, AND PROCESS
CHAMBER

KR

 

474174

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR DETERMINING THE ENDPOINT OF ETCH PROCESS STEPS

KR

 

565364

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

ARRANGEMENT AND METHOD FOR REDUCING CONTAMINATION WITH PARTICLES ON A SUBSTRATE
IN A PROCESS TOOL

KR

 

571370

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL

KR

 

714667

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

POLISHING HEAD FOR WAFER, AND METHOD FOR POLISHING

KR

 

790765 790765

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR HEATING A SEMICONDUCTOR WAFER IN A PROCESS CHAMBER, AND PROCESS
CHAMBER

SG

 

100330

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL

SG

 

102722

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

ASSEMBLY COMPRISING A PLURALITY OF MASK CONTAINERS, MANUFACTURING SYSTEM FOR
MANUFACTURING SEMICONDUCTOR DEVICES, AND

 

Schedule IB - 389

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

METHOD

SG

 

94120

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR HEATING A SEMICONDUCTOR WAFER IN A PROCESS CHAMBER, AND PROCESS
CHAMBER

TW

 

528866

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD AND APPARATUS FOR MEASURING AND CONTROLLING THE WATER CONTENT OF A WATER
CONTAINING LIQUID MIXTURE

TW

 

I231958

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR DETERMINING AN ENDPOINT AND SEMICONDUCTOR WAFER

TW

 

I291395

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

APPARATUS AND METHOD FOR MEASURING THE DEGRADATION OF A TOOL

TW

 

I292357

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

APPARATUS FOR AND METHOD OF WAFER GRINDING

TW

 

I296261

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD AND SYSTEM FOR OPERATING A SEMICONDUCTOR FACTORY

TW

 

NI-163315

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR HEATING A SEMICONDUCTOR WAFER IN A PROCESS CHAMBER BY A SHOWER HEAD,
AND PROCESS CHAMBER

TW

 

NI-176525

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

POLISHING HEAD FOR WAFER, AND METHOD FOR POLISHING

TW

 

NI-177949

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

ASSEMBLY COMPRISING A PLURALITY OF MASK CONTAINERS, MANUFACTURING SYSTEM FOR
MANUFACTURING SEMICONDUCTOR DEVICES, AND METHOD

TW

 

NI-187531

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR ADJUSTING PROCESSING PARAMETERS OF AT LEAST ONE PLATE-LIKE OBJECT INA
PROCESSING TOOL

TW

 

NI-193124

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

DEVICE FOR PERFORMING SURFACE TREATMENT ON SEMICONDUCTOR WAFERS

TW

 

NI-202208

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

WAFER SCRIBING METHOD AND WAFER SCRIBING DEVICE

TW

 

NI194995

 

FREESCALE/INFINEON/SEMI300JOINT VENTURE

 

METHOD FOR DETERMINING THE ENDPOINT OF ETCH PROCESS STEPS

DE

 

69938098.7

 

FREESCALE/MENTOR GRAPHICS MENTOR GRAPHICS CORP.

 

METHOD FOR COMMUNICATING DATA ON A SERIAL BUS

DE

 

69941547.0

 

FREESCALE/MENTOR GRAPHICS MENTOR GRAPHICS CORP.

 

METHOD FOR COMMUNICATING DATA ON A SERIAL BUS

FR

 

EP1050998

 

FREESCALE/MENTOR GRAPHICS MENTOR GRAPHICS CORP.

 

METHOD FOR COMMUNICATING DATA ON A SERIAL BUS

FR

 

EP1746782

 

FREESCALE/MENTOR GRAPHICS MENTOR GRAPHICS CORP.

 

METHOD FOR COMMUNICATING DATA ON A SERIAL BUS

GB

 

EP1050998

 

FREESCALE/MENTOR GRAPHICS MENTOR GRAPHICS CORP.

 

METHOD FOR COMMUNICATING DATA ON A SERIAL BUS

GB

 

EP1746782

 

FREESCALE/MENTOR GRAPHICS

 

METHOD FOR COMMUNICATING

 

Schedule IB - 390

--------------------------------------------------------------------------------


 

 

 

 

 

MENTOR GRAPHICS CORP.

 

DATA ON A SERIAL BUS

JP

 

1278307

 

FREESCALE/MITSUI HIGH TECH

 

CLEAR MOLD SDIP PACKAGE DESIGN

DE

 

EP1875490

 

FREESCALE/NXP SEMICONDUCTORS

 

IMPROVED CLEANING OF CIRCUIT SUBSTRATES

FR

 

EP1875490

 

FREESCALE/NXP SEMICONDUCTORS

 

IMPROVED CLEANING OF CIRCUIT SUBSTRATES

GB

 

EP1875490

 

FREESCALE/NXP SEMICONDUCTORS

 

IMPROVED CLEANING OF CIRCUIT SUBSTRATES

JP

 

3039424

 

FREESCALE/SHIN-ETSU POLIMER CO

 

EMBOSSED CARRIER TAPE

KR

 

512084

 

FREESCALE/SHIN-ETSU POLIMER CO

 

EMBOSSED CARRIER TAPE

MY

 

MY-118817-A

 

FREESCALE/SHIN-ETSU POLIMER CO

 

EMBOSSED CARRIER TAPE

PH

 

1-1998-00343

 

FREESCALE/SHIN-ETSU POLIMER CO

 

EMBOSSED CARRIER TAPE

SG

 

65051

 

FREESCALE/SHIN-ETSU POLIMER CO

 

EMBOSSED CARRIER TAPE

TW

 

NI-111209

 

FREESCALE/SHIN-ETSU POLIMER CO

 

EMBOSSED CARRIER TAPE

DE

 

EP2195811

 

FREESCALE/STM (CROLLES)

 

ANTI-FUSE ELEMENT

FR

 

EP2195811

 

FREESCALE/STM (CROLLES)

 

ANTI-FUSE ELEMENT

GB

 

EP2195811

 

FREESCALE/STM (CROLLES)

 

ANTI-FUSE ELEMENT

CN

 

94101385.5

 

FREESCALE/TECHNIC, INC.

 

METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY

DE

 

69420761.6

 

FREESCALE/TECHNIC, INC.

 

METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY

FR

 

EP0613965

 

FREESCALE/TECHNIC, INC.

 

METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY

GB

 

EP0613965

 

FREESCALE/TECHNIC, INC.

 

METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY

IT

 

EP0613965

 

FREESCALE/TECHNIC, INC.

 

METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY

JP

 

3223691

 

FREESCALE/TECHNIC, INC.

 

METHOD AND SOLUTION FOR ELECTRODEPOSITION OF A DENSE, REFLECTIVE TIN OR TIN-LEAD
ALLOY

KR

 

310666

 

FREESCALE/TECHNIC, INC.

 

METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY

MX

 

185883

 

FREESCALE/TECHNIC, INC.

 

METHOD AND SOLUTION FOR ELECTR ODEPOSITION OF A DENSE, REFLEC TIVE TIN OR
TIN-LEAD ALLOY

TW

 

I285396

 

FREESCALE/UNIVERISTY OF TEXAS

 

LITHOGRAPHIC TEMPLATE AND METHOD OF FORMATION AND USE

DE

 

60301752.5

 

FLEXRAY-FREESCALE/NXP/BOSCH/VW

 

METHOD FOR MONITORING A COMMUNICATION MEDIA ACCESS SCHEDULE OF A COMMUNICATION
CONTROLLER OF A

 

Schedule IB - 391

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

COMMUNICATION SYSTEM

AT

 

EP1495590

 

FLEXRAY-FREESCALE/BOSCH/CHRYSLER/BMW/GM/PHILIPS

 

FLEXRAY COMMUNICATION PROTOCOL

DE

 

50301433.8

 

FLEXRAY-FREESCALE/BOSCH/CHRYSLER/BMW/GM/PHILIPS

 

FLEXRAY COMMUNICATION PROTOCOL

DE

 

60301637.5

 

FLEXRAY-FREESCALE/BOSCH/CHRYSLER/BMW/GM/PHILIPS

 

METHOD FOR TRANSMITTING DATA WITHIN A COMMUNICATION SYSTEM

DE

 

60302697.4

 

FLEXRAY-FREESCALE/BOSCH/CHRYSLER/BMW/GM/PHILIPS

 

METHOD FOR SYNCHRONIZING CLOCKS IN A DISTRIBUTED COMMUNICATION SYSTEM

DE

 

60314935.9

 

FLEXRAY-FREESCALE/BOSCH/CHRYSLER/BMW/GM/PHILIPS

 

METHOD AND UNIT FOR BIT STREAM DECODING

GB

 

EP1355459

 

FLEXRAY-FREESCALE/BOSCH/CHRYSLER/BMW/GM/PHILIPS

 

METHOD FOR SYNCHRONIZING CLOCKS IN A DISTRIBUTED COMMUNICATION SYSTEM

GB

 

EP1355461

 

FLEXRAY-FREESCALE/BOSCH/CHRYSLER/BMW/GM/PHILIPS

 

METHOD AND UNIT FOR BIT STREAM DECODING

GB

 

EP1495590

 

FLEXRAY-FREESCALE/BOSCH/CHRYSLER/BMW/GM/PHILIPS

 

FLEXRAY COMMUNICATION PROTOCOL

JP

 

4299149

 

FLEXRAY-FREESCALE/BOSCH/CHRYSLER/BMW/GM/PHILIPS

 

FLEXRAY COMMUNICATION PROTOCOL

 

Freescale Semiconductor, Inc. — Patent Applications; Foreign

 

Country

 

Patent Number

 

Owner

 

Title

 

 

 

 

 

 

 

BR

 

0917905-4

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY DEVICE AND METHOD THEREOF

BR

 

0918467-8

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HAVING BOOSTED ARRAY VOLTAGE AND METHOD THEREFOR

BR

 

1020120122332

 

FREESCALE SEMICONDUCTOR, INC.

 

CHARGE PUMP CIRCUIT WITH FAST START-UP

BR

 

1020120320304

 

FREESCALE SEMICONDUCTOR, INC.

 

TOUCH SENSE INTERFACE CIRCUIT

BR

 

1020130023531

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMS DEVICE ASSEMBLY AND METHOD OF PACKAGING SAME

BR

 

1120120005952

 

FREESCALE SEMICONDUCTOR, INC.

 

RECEIVER WITH AUTOMATIC GAIN CONTROL

BR

 

1120120120921

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEMS AND METHODS FOR DELIVERING POWER IN RESPONSE TO A CONNECTION EVENT

BR

 

PCT/US2009/038853

 

FREESCALE SEMICONDUCTOR, INC.

 

TOUCH SCREEN DETECTION AND DIAGNOSTICS

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

MICRO

 

Schedule IB - 392

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

ELECTROMECHANICAL SYSTEMS (MEMS) HAVING A GAP STOP AND METHOD THEREFOR

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

ISOLATED CAPACITORS WITHIN SHALLOW TRENCH ISOLATION

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY DEVICE AND METHOD

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

RERAM DEVICE STRUCTURE

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

STACKED SEMICONDUCTOR DEVICES

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

STACKED SEMICONDUCTOR DEVICES

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

FLIP-FLOP CIRCUIT WITH RESISTIVE POLY ROUTING

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD FRAME AND SUBSTRATE SEMICONDUCTOR PACKAGE

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

VOLTAGE LEVEL SHIFTER

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH PRECISION SINGLE EDGE CAPTURE AND DELAY MEASUREMENT CIRCUIT

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

LOGIC TRANSISTOR AND NON-VOLATILE MEMORY CELL INTEGRATION

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSOR DEVICE WITH SEALING STRUCTURE

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

BASK DEMODULATOR AND METHOD FOR DEMODULATING BASK MODULATED SIGNAL

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR CONTROLLING CHARGE PUMP

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS FOR CONTROLLING COMPARATOR INPUT OFFSET VOLTAGE

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

SPLIT PAD FOR CIRCUIT BOARD

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE HELIX SUBSTRATE AND THREE-DIMENSIONAL PACKAGE WITH SAME

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE DIE ATTACHMENT

CN

 

 

 

FREESCALE SEMICONDUCTOR, INC.

 

COMPARATOR AND CLOCK SIGNAL GENERATION CIRCUIT

CN

 

200580025802.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR THE MITIGATION OF SPECTRAL LINES IN AN ULTRAWIDE BANDWIDTH

 

Schedule IB - 393

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

TRANSCEIVER

CN

 

200580034723.2

 

FREESCALE SEMICONDUCTOR, INC.

 

WORD LINE DRIVER CIRCUIT FOR A STATIC RANDOM ACCESS MEMORY AND METHOD THEREFOR

CN

 

200680016232.X

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSLATION INFORMATION RETRIEVAL

CN

 

200710105012.0

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD FRAME FOR SEMICONDUCTOR PACKAGE

CN

 

200780006671.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR INDICATING DIRECTIONALITY IN INTEGRATED CIRCUIT
MANUFACTURING

CN

 

200780007004.0

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY HAVING A MULTIPLE BLOCK ERASE MODE AND METHOD THEREFOR

CN

 

200780020318.4

 

FREESCALE SEMICONDUCTOR, INC.

 

SCALABLE RATE CONTROL SYSTEM FOR A VIDEO ENCODER

CN

 

200780026669.6

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR WITH ASYMMETRY FOR DATA STORAGE CIRCUITRY

CN

 

200780038922.X

 

FREESCALE SEMICONDUCTOR, INC.

 

CONTROLLING THE BANDWIDTH OF AN ANALOG FILTER

CN

 

200780045980.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SELECTIVE GUARDED MEMORY ACCESS ON A PER-INSTRUCTION BASIS

CN

 

200780049096.9

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRELESS COMMUNICATION DEVICE, INTEGRATED CIRCUIT AND METHOD OF TIMING
SYNCHRONISATION

CN

 

200780049637.8

 

FREESCALE SEMICONDUCTOR, INC.

 

CALIBRATING A DIGITAL-TO-ANALOG CONVERTER

CN

 

200780052369.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR VARYING A DYNAMIC RANGE

CN

 

200780052492.7

 

FREESCALE SEMICONDUCTOR, INC.

 

IMPROVEMENTS IN OR RELATING TO DIAGNOSTICS OF A CAPACITIVE SENSOR

CN

 

200780052697.5

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT, INTEGRATED CIRCUIT AND METHOD FOR DISSIPATING HEAT FROM AN INDUCTIVE
LOAD

CN

 

200780052758.8

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND ESD PROTECTION THEREFOR

CN

 

200780052930.X

 

FREESCALE SEMICONDUCTOR, INC.

 

DIGITAL SQUIB DRIVER

CN

 

200780100966.0

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROPROCESSOR, SYSTEM FOR CONTROLLING A DEVICE AND APPARATUS

CN

 

200780101229.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD, INTEGRATED

 

Schedule IB - 394

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

CIRCUIT, AND COMMUNICATION UNIT FOR SCHEDULING A PROCESSING OF PACKET STREAM
CHANNELS

CN

 

200780101320.4

 

FREESCALE SEMICONDUCTOR, INC.

 

MRAM TESTING

CN

 

200810144567.0

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM IMPLEMENTING SIMD OPERATIONS AND METHOD THEREOF

CN

 

200810168145.7

 

FREESCALE SEMICONDUCTOR, INC.

 

NEW GATE DRIVE METHOD FOR H BRIDGE CIRCUIT

CN

 

200810173862.6

 

FREESCALE SEMICONDUCTOR, INC.

 

A PASSIVE CANCELLATION METHOD OF SUBSTRATE NOISE FOR BUCK CONVERTER

CN

 

200810179793.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FAST TRACKING AND JITTER IMPROVEMENT IN ASYNCHRONOUR SAMPLE RATE
CONVERSION

CN

 

200880004638.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SUCCESSIVE INTERFERENCE CANCELLATION BASED ON THE NUMBER OF RETRANSMISSIONS

CN

 

200880006470.1

 

FREESCALE SEMICONDUCTOR, INC.

 

SOURCE/DRAIN STRESSOR AND METHOD THEREFOR

CN

 

200880006522.5

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTRONIC ASSEMBLY WITH IMPROVED ISOLATION VOLTAGE PERFORMANCE AND A
METHOD FOR FORMING THE SAME

CN

 

200880015444.5

 

FREESCALE SEMICONDUCTOR, INC.

 

THREAD DE-EMPHASIS INSTRUCTION FOR MULTITHREADED PROCESSOR

CN

 

200880024536.X

 

FREESCALE SEMICONDUCTOR, INC.

 

DYNAMIC VOLTAGE ADJUSTMENT FOR MEMORY

CN

 

200880106121.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE TEST SYSTEM HAVING REDUCED CURRENT LEAKAGE

CN

 

200880108954.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR MONITORING DEBUG EVENTS

CN

 

200880109055.9

 

FREESCALE SEMICONDUCTOR, INC.

 

PHASE CHANGE MEMORY STRUCTURES

CN

 

200880110598.2

 

FREESCALE SEMICONDUCTOR, INC.

 

CLOCK CIRCUIT WITH CLOCK TRANSFER CAPABILITY AND METHOD

CN

 

200880112652.7

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT MEMORY HAVING DYNAMICALLY

 

Schedule IB - 395

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

ADJUSTABLE READ MARGIN AND METHOD THEREFOR

CN

 

200880115226.9

 

FREESCALE SEMICONDUCTOR, INC.

 

KNOCK SIGNAL DETECTION IN AUTOMOTIVE SYSTEMS

CN

 

200880118876.9

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND APPARATUS SEMICONDUCTOR DEVICE

CN

 

200880130594

 

FREESCALE SEMICONDUCTOR, INC.

 

DIE TEMPERATURE ESTIMATOR

CN

 

200880131910.6

 

FREESCALE SEMICONDUCTOR, INC.

 

CHARGE AMPLIFIERS WITH DC STABILIZATION

CN

 

200880132060.1

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR POWER SWITCH DEVICE RESISTANT AGAINST REPETITIVE AVALANCHE BREAKDOWN

CN

 

200910007747.9

 

FREESCALE SEMICONDUCTOR, INC.

 

HIGH FREQUENCY POWER SWITCHING CIRCUIT WITH ADJUSTABLE DRIVE CURRENT

CN

 

200910140565.9

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD FRAME FOR SEMICONDUCTOR PACKAGE

CN

 

200910142600

 

FREESCALE SEMICONDUCTOR, INC.

 

SUB-THRESHOLD CMOS TEMPERATURE DETECTOR

CN

 

200910149320.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR ASSEMBLING STACKABLE SEMICONDUCTOR PACKAGES

CN

 

200910159553.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING WIRE BONDS IN SEMICONDUCTOR DEVICES

CN

 

200980101789.7

 

FREESCALE SEMICONDUCTOR, INC.

 

NON-VOLATILE MEMORY WITH REDUCED CHARGE FLUENCE

CN

 

200980103655.9

 

FREESCALE SEMICONDUCTOR, INC.

 

PERIPHERAL MODULE REGISTER ACCESS METHODS AND APPARATUS

CN

 

200980104243

 

FREESCALE SEMICONDUCTOR, INC.

 

ANALOG-TO-DIGITAL CONVERTER WITH VARIABLE GAIN AND METHOD THEREOF

CN

 

200980106158.4

 

FREESCALE SEMICONDUCTOR, INC.

 

QUALIFICATION OF CONDITIONAL DEBUG INSTRUCTIONS BASED ON ADDRESS

CN

 

200980112853.1

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-CORE PROCESSING SYSTEM

CN

 

200980115765.7

 

FREESCALE SEMICONDUCTOR, INC.

 

CACHE COHERENCY PROTOCOL IN A DATA PROCESSING SYSTEM

CN

 

200980118853.2

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT FOR AND AN ELECTRONIC DEVICE INCLUDING A NONVOLATILE MEMORY CELL AND A
PROCESS OF FORMING THE

 

Schedule IB - 396

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

ELECTRONIC DEVICE

CN

 

200980120007.4

 

FREESCALE SEMICONDUCTOR, INC.

 

UTILIZATION OF A STORE BUFFER FOR ERROR RECOVERY ON A STORE ALLOCATION CACHE
MISS

CN

 

200980120339.2

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH REDUCED SENSITIVITY TO PACKAGE STRESS

CN

 

200980128467.1

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM AND METHOD FOR POWER MANAGEMENT

CN

 

200980129054.5

 

FREESCALE SEMICONDUCTOR, INC.

 

BURIED ASSYMETRIC JUNCTION ESD PROTECTION DEVICE

CN

 

200980129456.5

 

FREESCALE SEMICONDUCTOR, INC.

 

BRANCH TARGET BUFFER ALLOCATION

CN

 

200980129750.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICES WITH EXTENDED ACTIVE REGIONS

CN

 

200980130621.9

 

FREESCALE SEMICONDUCTOR, INC.

 

BALUN SIGNAL TRANSFORMER AND METHOD OF FORMING

CN

 

200980131904.5

 

FREESCALE SEMICONDUCTOR, INC.

 

PROVISION OF EXTENDED ADDRESSING MODES IN A SINGLE INSTRUCTION MULTIPLE DATA
(SIMD) DATA PROCESSOR

CN

 

200980132363.8

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR WITH GAIN VARIATION COMPENSATION

CN

 

200980132364.2

 

FREESCALE SEMICONDUCTOR, INC.

 

DEBUG INSTRUCTION FOR USE IN A MULTI-THREADED DATA PROCESSING SYSTEM

CN

 

200980132486.1

 

FREESCALE SEMICONDUCTOR, INC.

 

DEBUG MESSAGE GENERATION USING A SELECTED ADDRESS TYPE

CN

 

200980133071.6

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY DEVICE AND METHOD THEREOF

CN

 

200980133735.9

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER MOSFET WITH A GATE STRUCTURE OF DIFFERENT MATERIAL

CN

 

200980133741.4

 

FREESCALE SEMICONDUCTOR, INC.

 

ERROR DETECTION SCHEMES FOR A UNIFIED CACHE IN A DATA PROCESSING SYSTEM

CN

 

200980134809.0

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR OPTIMIZING MEMORY SENSE AMPLIFIER TIMING

CN

 

200980134821.1

 

FREESCALE SEMICONDUCTOR, INC.

 

ADAPTIVE FEEDBACK AND POWER CONTROL FOR USB DEVICES

CN

 

200980136772.5

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HAVING BOOSTED ARRAY VOLTAGE AND METHOD THEREFOR

CN

 

200980138708.0

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA CONVERSION

 

Schedule IB - 397

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

CIRCUITRY AND METHOD THEREFOR

CN

 

200980141501.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING A SPLIT GATE MEMORY CELL

CN

 

200980143207.1

 

FREESCALE SEMICONDUCTOR, INC.

 

PERMISSIONS CHECKING FOR DATA PROCESSING INSTRUCTIONS

CN

 

200980143516

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSDUCER WITH DECOUPLED SENSING IN MUTUALLY ORTHOGONAL DIRECTIONS

CN

 

200980144408.3

 

FREESCALE SEMICONDUCTOR, INC.

 

TECHNIQUE FOR INTERCONNECTING INTEGRATED CIRCUITS

CN

 

200980144991.8

 

FREESCALE SEMICONDUCTOR, INC.

 

ADAPTIVE IIP2 CALIBRATION

CN

 

200980146148.3

 

FREESCALE SEMICONDUCTOR, INC.

 

PROGRAMMABLE ERROR ACTIONS FOR A CACHE IN A DATA PROCESSING SYSTEM

CN

 

200980148071.3

 

FREESCALE SEMICONDUCTOR, INC.

 

TOUCH SENSOR PANEL USING REGIONAL AND LOCAL ELECTRODES TO INCREASE NUMBER OF
SENSE LOCATIONS

CN

 

200980148878

 

FREESCALE SEMICONDUCTOR, INC.

 

RF DEVICE AND METHOD WITH TRENCH UNDER BOND PAD FEATURE

CN

 

200980149473.5

 

FREESCALE SEMICONDUCTOR, INC.

 

ERROR DETECTION IN A MULTI-PROCESSOR DATA PROCESSING SYSTEM

CN

 

200980150738.3

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROELECTROMECHANICAL DEVICE WITH ISOLATED MICROSTRUCTURES AND METHOD OF
PRODUCING SAME

CN

 

200980151877.8

 

FREESCALE SEMICONDUCTOR, INC.

 

LED DRIVER WITH FEEDBACK CALIBRATION

CN

 

200980153609.X

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT AND METHOD FOR SPEED MONITORING OF AN ELECTRIC MOTOR

CN

 

200980153654.5

 

FREESCALE SEMICONDUCTOR, INC.

 

DETERMINING INITIAL ROTOR POSITION OF AN ALTERNATING CURRENT MOTOR

CN

 

200980153662.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD, SYSTEM AND INTEGRATED CIRCUIT FOR ACCESS TO A MEMORY ELEMENT

CN

 

200980154030.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF FORMING A SEMICONDUCTOR LAYER

CN

 

200980154760.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR STRUCTURE, AN INTEGRATED CIRCUIT INCLUDING A SEMICONDUCTOR

 

Schedule IB - 398

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

STRUCTURE AND A METHOD FOR MANUFACTURING A SEMICONDUCTOR STRUCTURE

CN

 

200980154951.1

 

FREESCALE SEMICONDUCTOR, INC.

 

PACKAGE ASSEMBLY AND METHOD OF TUNING A NATURAL RESONANT FREQUENCY OF A PACKAGE

CN

 

200980154952.6

 

FREESCALE SEMICONDUCTOR, INC.

 

RADIO FREQUENCY REMOTE CONTROLLER DEVICE, INTEGRATED CIRCUIT AND METHOD FOR
SELECTING AT LEAST ONE DEVICE TO BE CONTROLLED

CN

 

200980155477.4

 

FREESCALE SEMICONDUCTOR, INC.

 

RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM AND METHOD FOR MANAGING A
BUFFER IN A RECEIVING NODE IN A PACKET COMMUNICATIONS SYSTEM

CN

 

200980155611.0

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESSING DATA FLOWS

CN

 

200980158627

 

FREESCALE SEMICONDUCTOR, INC.

 

A METHOD AND SYSTEM ARRANGED FOR FILTERING AN IMAGE

CN

 

200980158910.X

 

FREESCALE SEMICONDUCTOR, INC.

 

WIRELESS COMMUNICATION DEVICE AND SEMICONDUCTOR PACKAGE DEVICE HAVING A POWER
AMPLIFIER THEREFOR

CN

 

200980159203.2

 

FREESCALE SEMICONDUCTOR, INC.

 

TONE RELAY SYSTEM AND METHOD

CN

 

200980159464.4

 

FREESCALE SEMICONDUCTOR, INC.

 

TOUCH-SCREEN INTERFACE CIRCUIT

CN

 

200980159468.2

 

FREESCALE SEMICONDUCTOR, INC.

 

BATTERY CHARGING CIRCUIT AND ELECTRONIC DEVICE

CN

 

200980159640.4

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTICHANNEL RECEIVER SYSTEM AND METHOD FOR MULTICHANNEL RECEIVER MONITORING

CN

 

200980159641.9

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT WITH CHANNEL ESTIMATION MODULE AND METHOD THEREFOR

CN

 

200980160430.7

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSISTOR POWER SWITCH DEVICE AND METHOD OF MEASURING ITS CHARACTERISTICS

CN

 

200980160433.0

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA ADMINISTRATION UNIT, DATA ACCESS UNIT, NETWORK ELEMENT, NETWORK, AND METHOD
FOR UPDATING A DATA STRUCTURE

 

Schedule IB - 399

--------------------------------------------------------------------------------


 

CN

 

200980160434.5

 

FREESCALE SEMICONDUCTOR, INC.

 

CONTROLLER SYSTEM, INTEGRATED CIRCUIT AND METHOD THEREFOR

CN

 

200980160481.X

 

FREESCALE SEMICONDUCTOR, INC.

 

DIVERSITY RECEIVER AND TRANSCEIVER

CN

 

200980160482.4

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT COMPRISING VOLTAGE MODULATION CIRCUITRY AND METHOD THEREFOR

CN

 

200980160483.9

 

FREESCALE SEMICONDUCTOR, INC.

 

DIVERSITY ANTENNA SYSTEM AND TRANSMISSION METHOD

CN

 

200980160519.3

 

FREESCALE SEMICONDUCTOR, INC.

 

DUTY CYCLE CORRECTOR AND DUTY CYCLE CORRECTION METHOD

CN

 

200980160573.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SIGNAL PROCESSING SYSTEM, INTEGRATED CIRCUIT COMPRISING BUFFER CONTROL LOGIC AND
METHOD THEREFOR

CN

 

200980162321.9

 

FREESCALE SEMICONDUCTOR, INC.

 

CONFERENCE CALL SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT

CN

 

200980162323.8

 

FREESCALE SEMICONDUCTOR, INC.

 

RESPONSE TO WEAROUT IN AN ELECTRONIC DEVICE

CN

 

200980162392.9

 

FREESCALE SEMICONDUCTOR, INC.

 

ADVANCED COMMUNICATION CONTROLLER UNIT AND METHOD FOR RECORDING PROTOCOL EVENTS

CN

 

200980162501.7

 

FREESCALE SEMICONDUCTOR, INC.

 

PUMP SYSTEM AND MOTORIZED VEHICLE

CN

 

200980162502.1

 

FREESCALE SEMICONDUCTOR, INC.

 

VERTICAL POWER TRANSISTOR DEVICE, SEMICONDUCTOR DIE AND METHOD OF MANUFACTURING
A VERTICAL POWER TRANSISTOR DEVICE

CN

 

200980162601.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR ENABLING ACCESS TO FUNCTIONALITY PROVIDED BY RESOURCES
OUTSIDE OF AN OPERATING SYSTEM ENVIRONMENT

CN

 

200980162615.1

 

FREESCALE SEMICONDUCTOR, INC.

 

RECEIVER AND METHOD FOR EQUALIZING SIGNALS

CN

 

200980162659.4

 

FREESCALE SEMICONDUCTOR, INC.

 

BYPASS CAPACITOR CIRCUIT AND METHOD OF PROVIDING A BYPASS CAPACITANCE FOR AN
INTEGRATED CIRCUIT DIE

CN

 

201010004666.6

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL DIE SEMICONDUCTOR PACKAGE

 

Schedule IB - 400

--------------------------------------------------------------------------------


 

CN

 

201010113690.3

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR MAKING SEMICONDUCTOR PACKAGE

CN

 

201010116814.3

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD FRAME SHEET

CN

 

201010139991.3

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR DETECTING AUDIO SIGNAL TRANSIENT AND TIME-SCALE MODIFICATION BASED ON
SAME

CN

 

201010141754.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING SEMICONDUCTOR PACKAGE WITH IMPROVED STANDOFF

CN

 

201010147513.7

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD FRAME FOR SEMICONDUCTOR DEVICE

CN

 

201010192111.9

 

FREESCALE SEMICONDUCTOR, INC.

 

STEPPER MOTOR CONTROLLER AND METHOD FOR CONTROLLING THE SAME

CN

 

201010213286.3

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR DC-TO-DC CONVERSION

CN

 

201010213923.7

 

FREESCALE SEMICONDUCTOR, INC.

 

THIN SEMICONDUCTOR PACKAGE AND METHOD FOR MAKING SAME

CN

 

201010222612.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR TOUCH SENSOR INTERACE FAULT DETECTION

CN

 

201010236800.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF ASSEMBLING INTEGRATED CIRCUIT DEVICE

CN

 

201010255738.4

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH NESTED ROWS OF CONTACTS

CN

 

201010276483.X

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD FRAME FOR SEMICONDUCTOR DEVICE

CN

 

201010292924.5

 

FREESCALE SEMICONDUCTOR, INC.

 

BRACE FOR WIRE BOND

CN

 

201010297545.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF TESTING D/A AND A/D CONVERTERS

CN

 

201010539566.3

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH NESTED ROWS OF CONTACTS

CN

 

201010590311.X

 

FREESCALE SEMICONDUCTOR, INC.

 

BRACE FOR LONG BOND WIRE

CN

 

201010601547.9

 

FREESCALE SEMICONDUCTOR, INC.

 

PRESSURE SENSOR AND METHOD OF PACKAGING SAME

CN

 

201080004924.9

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT COMPRISING FREQUENCY GENERATION CIRCUITRY FOR CONTROLLING A
FREQUENCY SOURCE

CN

 

201080005033.5

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL HIGH-K OXIDES WITH SiGe CHANNEL

CN

 

201080005182.1

 

FREESCALE SEMICONDUCTOR, INC.

 

SUBSTRATE BONDING WITH METAL GERMANIUM SILICON MATERIAL

 

Schedule IB - 401

--------------------------------------------------------------------------------


 

CN

 

201080005845.X

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY HAVING NEGATIVE VOLTAGE WRITE ASSIST CIRCUIT AND METHOD THEREFOR

CN

 

201080005920.2

 

FREESCALE SEMICONDUCTOR, INC.

 

CAPACITANCE-TO-VOLTAGE INTERFACE CIRCUIT, AND RELATED OPERATING METHODS

CN

 

201080006319.5

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTHENTICATED DEBUG ACCESS FOR FIELD RETURNS

CN

 

201080008701.X

 

FREESCALE SEMICONDUCTOR, INC.

 

DYNAMIC RANDOM ACCESS MEMORY (DRAM) REFRESH

CN

 

201080009241.2

 

FREESCALE SEMICONDUCTOR, INC.

 

CONTINUOUS-TIME SIGMA-DELTA MODULATOR WITH MULTIPLE FEEDBACK PATHS HAVING
INDEPENDENT DELAYS

CN

 

201080009454.5

 

FREESCALE SEMICONDUCTOR, INC.

 

ANTIFUSE

CN

 

201080012403.8

 

FREESCALE SEMICONDUCTOR, INC.

 

VERTICALLY INTEGRATED MEMS ACCELERATION TRANSDUCER

CN

 

201080013875.5

 

FREESCALE SEMICONDUCTOR, INC.

 

EXPOSED PAD BACKSIDE PRESSURE SENSOR PACKAGE

CN

 

201080014168.8

 

FREESCALE SEMICONDUCTOR, INC.

 

PEAK DETECTION WITH DIGITAL CONVERSION

CN

 

201080014331.0

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY TESTING WITH SNOOP CAPABILITIES IN A DATA PROCESSING SYSTEM

CN

 

201080014872.3

 

FREESCALE SEMICONDUCTOR, INC.

 

NEGATIVE VOLTAGE GENERATION

CN

 

201080015418.X

 

FREESCALE SEMICONDUCTOR, INC.

 

SENSOR DEVICE WITH REDUCED PARASITIC-INDUCED ERROR

CN

 

201080015511.0

 

FREESCALE SEMICONDUCTOR, INC.

 

DEBUG SIGNALING IN A MULTIPLE PROCESSOR DATA PROCESSING SYSTEM

CN

 

201080016069.3

 

FREESCALE SEMICONDUCTOR, INC.

 

THROUGH SUBSTRATE VIAS

CN

 

201080016420.9

 

FREESCALE SEMICONDUCTOR, INC.

 

ADDRESS TRANSLATION TRACE MESSAGE GENERATION FOR DEBUG

CN

 

201080020480.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD TO CALIBRATE START VALUES FOR WRITE LEVELING IN A MEMORY SYSTEM

CN

 

201080022230.8

 

FREESCALE SEMICONDUCTOR, INC.

 

DEVICE WITH PROXIMITY DETECTION CAPABILITY

CN

 

201080025282.0

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND CIRCUIT FOR CHARGING AND DISCHARGING A CIRCUIT NODE

CN

 

201080025392.7

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESSOR AND METHOD FOR DYNAMIC AND SELECTIVE ALTERATION OF ADDRESS TRANSLATION

 

Schedule IB - 402

--------------------------------------------------------------------------------


 

CN

 

201080031009.9

 

FREESCALE SEMICONDUCTOR, INC.

 

RECEIVER WITH AUTOMATIC GAIN CONTROL

CN

 

201080034626.4

 

FREESCALE SEMICONDUCTOR, INC.

 

PULSE WIDTH MODULATION FREQUENCY CONVERSION

CN

 

201080038090.3

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMS DEVICE WITH STRESS ISOLATION AND METHOD OF FABRICATION

CN

 

201080038435.5

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER TRANSISTOR WITH TURN OFF CONTROL AND METHOD FOR OPERATING

CN

 

201080043105.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH OXYGEN-DIFFUSION BARRIER LAYER AND METHOD FOR
FABRICATING SAME

CN

 

201080043119.7

 

FREESCALE SEMICONDUCTOR, INC.

 

CAPACITIVE TOUCH SENSOR DEVICE CONFIGURATION SYSTEMS AND METHODS

CN

 

201080043387.9

 

FREESCALE SEMICONDUCTOR, INC.

 

OPERATING AN EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY

CN

 

201080047064.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR WAFER HAVING SCRIBE LANE ALIGNMENT MARKS FOR REDUCING CRACK
PROPAGATION

CN

 

201080048571.2

 

FREESCALE SEMICONDUCTOR, INC.

 

ONE-TIME PROGRAMMABLE MEMORY DEVICE AND METHODS THEREOF

CN

 

201080051994.X

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY DEVICE AND METHOD THEREOF

CN

 

201080052492.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHODS AND APPARATUS FOR PERFORMING CAPACITIVE TOUCH SENSING AND PROXIMITY
DETECTION

CN

 

201080052594.0

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEMS AND METHODS FOR DELIVERING POWER IN RESPONSE TO A CONNECTION EVENT

CN

 

201080056932.8

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRICAL COUPLING OF WAFER STRUCTURES

CN

 

201080062117.2

 

FREESCALE SEMICONDUCTOR, INC.

 

CHIP DAMAGE DETECTION DEVICES FOR A SEMICONDUCTOR INTEGRATED CIRCUIT

CN

 

201080062157.7

 

FREESCALE SEMICONDUCTOR, INC.

 

A NETWORK ELEMENT, TELECOMMUNICATION SYSTEM, INTEGRATED CIRCUIT AND A METHOD FOR
PROVIDING A TELEPHONY CONNECTION

CN

 

201080063511.8

 

FREESCALE SEMICONDUCTOR, INC.

 

BOND PAD WITH MULTIPLE LAYER OVER PAD

 

Schedule IB - 403

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

METALLIZATION AND METHOD OF FORMATION

CN

 

201080064048.9

 

FREESCALE SEMICONDUCTOR, INC.

 

DETECTOR AND METHOD FOR DETECTING AN OSCILLATORY SIGNAL AMONG NOISE

CN

 

201080065699.X

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER GATING CONTROL MODULE, INTEGRATED CIRCUIT DEVICE, SIGNAL PROCESSING
SYSTEM, ELECTRONIC DEVICE AND METHOD THEREFOR

CN

 

201080065710.2

 

FREESCALE SEMICONDUCTOR, INC.

 

TOKEN BUCKET MANAGEMENT APPARATUS AND METHOD OF MANAGING A TOKEN BUCKET

CN

 

201080065994.5

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-CHANNEL SNIFFER SYSTEM AND METHOD FOR MULTI-CHANNEL SNIFFER
SYNCHRONIZATION

CN

 

201080066558.X

 

FREESCALE SEMICONDUCTOR, INC.

 

AUDIO COMMUNICATION DEVICE, METHOD FOR OUTPUTTING AN AUDIO SIGNAL, AND
COMMUNICATION SYSTEM

CN

 

201080066832.3

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT, ELECTRONIC DEVICE AND ESD PROTECTION THEREFOR

CN

 

201080066942.X

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER SWITCHING APPARATUS AND METHOD FOR IMPROVING CURRENT SENSE ACCURACY

CN

 

201080067339.3

 

FREESCALE SEMICONDUCTOR, INC.

 

INFORMATION PROCESSING DEVICE AND METHOD

CN

 

201080067368.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR PROVIDING DATA PROTECTION FOR DATA STORED WITHIN A MEMORY ELEMENT AND
INTEGRATED CIRCUIT DEVICE THEREFOR

CN

 

201080067372.6

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT DEVICE AND METHOD FOR GENERATING A TUNING SIGNAL FOR
CALIBRATING A VOLTAGE CONTROLLED OSCILLATOR

CN

 

201080068132.8

 

FREESCALE SEMICONDUCTOR, INC.

 

DISPLAY CONTROLLING UNIT, IMAGE DISPLAYING SYSTEM AND METHOD FOR OUTPUTTING
IMAGE DATA

CN

 

201080068158.2

 

FREESCALE SEMICONDUCTOR, INC.

 

CLOCK CIRCUIT FOR PROVIDING AN ELECTRONIC DEVICE WITH A CLOCK SIGNAL, ELECTRONIC

 

Schedule IB - 404

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

DEVICE WITH A CLOCK CIRCUIT AND METHOD FOR PROVIDING AN ELECTRONIC DEVICE WITH A
CLOCK SIGNAL

CN

 

201080068162.9

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRONIC CIRCUIT, SAFETY CRITICAL SYSTEM, AND METHOD FOR PROVIDING A RESET
SIGNAL

CN

 

201080068259.X

 

FREESCALE SEMICONDUCTOR, INC.

 

LATCH CIRCUIT, FLIP-FLOP CIRCUIT AND FREQUENCY DIVIDER

CN

 

201080068267.4

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD FOR REDUCING PROCESSOR LATENCY

CN

 

201080068785.6

 

FREESCALE SEMICONDUCTOR, INC.

 

VIDEO PROCESSING SYSTEM AND METHOD FOR PARALLEL PROCESSING OF VIDEO DATA

CN

 

201080068792.6

 

FREESCALE SEMICONDUCTOR, INC.

 

PUSH-PUSH OSCILLATOR CIRCUIT

CN

 

201080068795.X

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY MANAGEMENT UNIT FOR A MICROPROCESSOR SYSTEM, MICROPROCESSOR SYSTEM AND
METHOD FOR MANAGING MEMORY

CN

 

201080069170.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHODS FOR PROCESSING A SEMICONDUCTOR WAFER, A SEMICONDUCTOR WAFER AND A
SEMICONDUCTOR DEVICE

CN

 

201110000656.X

 

FREESCALE SEMICONDUCTOR, INC.

 

PRESSURE SENSOR AND METHOD OF PACKAGING SAME

CN

 

201110044560.3

 

FREESCALE SEMICONDUCTOR, INC.

 

MRAM DEVICE AND METHOD OF ASSEMBLING SAME

CN

 

201110062115.X

 

FREESCALE SEMICONDUCTOR, INC.

 

MRAM DEVICE AND METHOD OF ASSEMBLING SAME

CN

 

201110063844.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICES AND METHODS OF ASSEMBLING SAME

CN

 

201110065715.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF PACKAGING SEMICONDUCTOR DIE WITH CAP ELEMENT

CN

 

201110082117.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR PACKAGE AND LEAD FRAME THEREFOR

CN

 

201110094128.5

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE WITH INSULATING SUBSTRATE AND HEAT
SINK

 

Schedule IB - 405

--------------------------------------------------------------------------------


 

CN

 

201110097375.0

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD FRAME WITH COINED INNER LEADS

CN

 

201110123304.3

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH STAGGERED LEADS

CN

 

201110127297.4

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE WITH HEAT SPREADER

CN

 

201110131708.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND SYSTEM FOR TESING OSCILLATING CIRCUIT

CN

 

201110147062.1

 

FREESCALE SEMICONDUCTOR, INC.

 

VIDEO PROCESSING SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR DECODING AN
ENCODED VIDEO STREAM

CN

 

201110147477.9

 

FREESCALE SEMICONDUCTOR, INC.

 

VIDEO PROCESSING SYSTEM, COMPUTER PROGRAM PRODUCT AND METHOD FOR MANAGING A
TRANSFER OF INFORMATION BETWEEN A MEMORY UNIT AND A DECODER

CN

 

201110154414.6

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE WITH HEAT SPREADER

CN

 

201110162405.1

 

FREESCALE SEMICONDUCTOR, INC.

 

FLANK WETTABLE SEMICONDUCTOR DEVICE

CN

 

201110169920.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF ASSEMBLING SEMICONDUCTOR DEVICE

CN

 

201110180310.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF APPARATUS FOR MOLDING SEMICONDUCTOR DEVICE

CN

 

201110189595.6

 

FREESCALE SEMICONDUCTOR, INC.

 

BACKLIT VIDEO DISPLAY WITH DYNAMIC LUMINANCE SCALING

CN

 

201110190190.4

 

FREESCALE SEMICONDUCTOR, INC.

 

BATTERY CELL EQUALIZER SYSTEM

CN

 

201110190207.6

 

FREESCALE SEMICONDUCTOR, INC.

 

CURRENT REDUCTION IN A SINGLE STAGE CYCLIC ANALOG TO DIGITAL CONVERTER WITH
VARIABLE RESOLUTION

CN

 

201110195445.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SOFT PROGRAM OF A NON-VOLATILE MEMORY BLOCK

CN

 

201110205715.7

 

FREESCALE SEMICONDUCTOR, INC.

 

STACKED DIE SEMICONDUCTOR PACKAGE

CN

 

201110221731.5

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY WITH LOW VOLTAGE MODE OPERATION

CN

 

201110227755.1

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE DIE BONDING

CN

 

201110228725

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM WITH PERIPHAL CONFIGURATION INFORMATION ERROR DETECTION

 

Schedule IB - 406

--------------------------------------------------------------------------------


 

CN

 

201110228863.0

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF PACKAGING SAME

CN

 

201110230237.5

 

FREESCALE SEMICONDUCTOR, INC.

 

DIGITAL GLITCH FILTER

CN

 

201110236686.0

 

FREESCALE SEMICONDUCTOR, INC.

 

MONOLITHIC MICROWAVE INTEGRATED CIRCUIT

CN

 

201110240721.6

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMS PRESSURE SENSOR DEVICE AND METHOD OF FABRICATING SAME

CN

 

201110243371.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A CAPPED MICRO-ELECTRO-MECHANICAL SYSTEM (MEMS) DEVICE

CN

 

201110246814.X

 

FREESCALE SEMICONDUCTOR, INC.

 

TOUCH SENSOR CONTROLLER FOR DRIVING A TOUCH SENSOR SHIELD

CN

 

201110248478.2

 

FREESCALE SEMICONDUCTOR, INC.

 

CHARGE PUMP HAVING RAMP RATE CONTROL

CN

 

201110251644.4

 

FREESCALE SEMICONDUCTOR, INC.

 

PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH SIMULTANEOUS ETCH IN
NON-NVM AREA

CN

 

201110253157.1

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER DEVICE AND METHOD OF PACKAGING SAME

CN

 

201110262810.0

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMS DEVICE ASSEMBLY AND METHOD OF PACKAGING SAME

CN

 

201110267911.7

 

FREESCALE SEMICONDUCTOR, INC.

 

POLYMER CORE WIRE

CN

 

201110293438

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR FOR PROCESSING DECORATED INSTRUCTIONS WITH CACHE BYPASS

CN

 

201110307017.8

 

FREESCALE SEMICONDUCTOR, INC.

 

PROXIMITY OR TOUCH SENSOR

CN

 

201110308443.3

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING SELECTIVE INVALIDATION OF SNOOP REQUESTS AND
METHOD THEREFOR

CN

 

201110326978.3

 

FREESCALE SEMICONDUCTOR, INC.

 

QFN DEVICE AND LEAD FRAME THEREFOR

CN

 

201110328909.6

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED CIRCUIT HAVING A MEMORY WITH LOW VOLTAGE READ/WRITE OPERATION

CN

 

201110334782.9

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING A MICRO-ELECTRO-MECHANICAL-SYSTEMS (MEMS) DEVICE

CN

 

201110335789.2

 

FREESCALE SEMICONDUCTOR, INC.

 

DEBUGGER RECOVERY ON EXIT FROM LOW POWER MODE

 

Schedule IB - 407

--------------------------------------------------------------------------------


 

CN

 

201110349969.6

 

FREESCALE SEMICONDUCTOR, INC.

 

AREA-EFFICIENT HIGH VOLTAGE BIPOLAR-BASED ESD PROTECTION TARGETING NARROW DESIGN
WINDOWS

CN

 

201110356332.X

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR MONITORING FREE AIR BALL (FAB) FORMATION IN WIRE
BONDING

CN

 

201110356537.8

 

FREESCALE SEMICONDUCTOR, INC.

 

INTEGRATED ANTENNA PACKAGE

CN

 

201110361920.2

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF TESTING PARALLEL POWER CONNECTIONS OF SEMICONDUCTOR DEVICE

CN

 

201110362781.5

 

FREESCALE SEMICONDUCTOR, INC.

 

DIFFERENTIAL EQUALIZERS WITH SOURCE DEGENERATION AND FEEDBACK CIRCUITS

CN

 

201110375044.9

 

FREESCALE SEMICONDUCTOR, INC.

 

PRESSURE SENSOR AND METHOD OF ASSEMBLING SAME

CN

 

201110384933.1

 

FREESCALE SEMICONDUCTOR, INC.

 

AUTOMOTIVE RADAR SYSTEM AND METHOD FOR USING SAME

CN

 

201110400936.X

 

FREESCALE SEMICONDUCTOR, INC.

 

PROCESSOR WITH PROGRAMMABLE VIRTUAL PORTS

CN

 

201110410571.9

 

FREESCALE SEMICONDUCTOR, INC.

 

OSCILLATOR SYSTEMS HAVING ANNULAR RESONANT CIRCUITRY

CN

 

201110461367.X

 

FREESCALE SEMICONDUCTOR, INC.

 

TOUCH PAD CAPACITIVE SENSOR CIRCUIT

CN

 

201110462926.9

 

FREESCALE SEMICONDUCTOR, INC.

 

VOLTAGE LEVEL SHIFTER

CN

 

201110463126.9

 

FREESCALE SEMICONDUCTOR, INC.

 

MASTER SLAVE FLIP-FLOP WITH LOW POWER CONSUMPTION

CN

 

201180005566.8

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF MAKING A SEMICONDUCTOR STRUCTURE USEFUL IN MAKING A SPLIT GATE
NON-VOLATILE MEMORY CELL

CN

 

201180006596.0

 

FREESCALE SEMICONDUCTOR, INC.

 

ESD PROTECTION DEVICE AND METHOD

CN

 

201180007153.3

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSING SYSTEM HAVING BROWN-OUT DETECTION CIRCUIT

CN

 

201180007327.6

 

FREESCALE SEMICONDUCTOR, INC.

 

QUIESCENT CURRENT (IDDQ) INDICATION AND TESTING APPARATUS AND METHODS

CN

 

201180013415.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF FABRICATING SAME

CN

 

201180013625.6

 

FREESCALE SEMICONDUCTOR, INC.

 

DC to DC CONVERTER

 

Schedule IB - 408

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

HAVING SWITCH CONTROL AND METHOD OF OPERATION

CN

 

201180015877.2

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD

CN

 

201180015959.7

 

FREESCALE SEMICONDUCTOR, INC.

 

APPARATUS AND METHOD TO COMPENSATE FOR INJECTION LOCKING

CN

 

201180018612.8

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTI-PORT MEMORY HAVING A VARIABLE NUMBER OF USED WRITE PORTS

CN

 

201180021441.4

 

FREESCALE SEMICONDUCTOR, INC.

 

EMULATED ELECTRICALLY ERASABLE (EEE) MEMORY AND METHOD OF OPERATION

CN

 

201180021771.3

 

FREESCALE SEMICONDUCTOR, INC.

 

CIRCUIT FOR VERIFYING THE WRITE ENABLE OF A ONE TIME PROGRAMMABLE MEMORY

CN

 

201180022504.8

 

FREESCALE SEMICONDUCTOR, INC.

 

OVERVOLTAGE PROTECTION CIRCUIT FOR AN INTEGRATED CIRCUIT

CN

 

201180025514.7

 

FREESCALE SEMICONDUCTOR, INC.

 

DATA PROCESSOR HAVING MULTIPLE LOW POWER MODES

CN

 

201180029997.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SWITCHING REGULATOR WITH INPUT CURRENT LIMITING CAPABILITIES

CN

 

201180032138.4

 

FREESCALE SEMICONDUCTOR, INC.

 

TRANSMISSION GATE CIRCUITRY FOR HIGH VOLTAGE TERMINAL

CN

 

201210017188.1

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMS SENSOR WITH FOLDED TORSION SPRINGS

CN

 

201210017263.4

 

FREESCALE SEMICONDUCTOR, INC.

 

IN-LINE REGISTER FILE BITCELL

CN

 

201210017521.9

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMS SENSOR WITH DUAL PROOF MASSES

CN

 

201210019722.2

 

FREESCALE SEMICONDUCTOR, INC.

 

MULTIPLE FUNCTION POWER DOMAIN LEVEL SHIFTER

CN

 

201210019970.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD AND APPARATUS FOR PROCESSING TEMPORAL AND SPATIAL OVERLAPPING UPDATES FOR
AN ELECTRONIC DISPLAY

CN

 

201210020014.0

 

FREESCALE SEMICONDUCTOR, INC.

 

VOLTAGE REGULATION CIRCUITRY AND RELATED OPERATING METHODS

CN

 

201210028857.5

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND RELATED FABRICATION METHODS

CN

 

201210029471.6

 

FREESCALE SEMICONDUCTOR, INC.

 

DIGITAL METHOD TO OBTAIN THE I-V CURVES OF NVM BITCELLS

 

Schedule IB - 409

--------------------------------------------------------------------------------


 

CN

 

201210035054.2

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMS DEVICE HAVING VARIABLE GAP WIDTH AND METHOD OF MANUFACTURE

CN

 

201210037938.1

 

FREESCALE SEMICONDUCTOR, INC.

 

ANCHORED CONDUCTIVE VIA AND METHOD FOR FORMING

CN

 

201210040831.2

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMORY CONTROLLER ADDRESS AND DATA PIN MULTIPLEXING

CN

 

201210042210.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SYNCHRONOUS DATA PROCESSING SYSTEM AND METHOD

CN

 

201210047612.7

 

FREESCALE SEMICONDUCTOR, INC.

 

VOLTAGE LEVEL SHIFTER

CN

 

201210048097.4

 

FREESCALE SEMICONDUCTOR, INC.

 

VIAS BETWEEN CONDUCTIVE LAYERS TO IMPROVE RELIABILITY

CN

 

201210057325.4

 

FREESCALE SEMICONDUCTOR, INC.

 

LEAD FRAME FOR ASSEMBLING SEMICONDUCTOR DEVICE

CN

 

201210057627.1

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD OF DESIGNING INTEGRATED CIRCUIT THAT ACCOUNTS FOR DEVICE AGING

CN

 

201210074875.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SPLIT-GATE NON-VOLATILE MEMORY CELL HAVING IMPROVED OVERLAP TOLERANCE AND METHOD
THEREFOR

CN

 

201210079180.8

 

FREESCALE SEMICONDUCTOR, INC.

 

SELECTABLE THRESHOLD RESET CIRCUIT

CN

 

201210093356.5

 

FREESCALE SEMICONDUCTOR, INC.

 

PATTERNING A GATE STACK OF A NON-VOLATILE MEMORY (NVM) WITH FORMATION OF A
CAPACITOR

CN

 

201210096699.7

 

FREESCALE SEMICONDUCTOR, INC.

 

OSCILLATOR CIRCUIT

CN

 

201210100138.X

 

FREESCALE SEMICONDUCTOR, INC.

 

OSCILLATOR CIRCUIT FOR GENERATING CLOCK SIGNAL

CN

 

201210106456.7

 

FREESCALE SEMICONDUCTOR, INC.

 

METHOD FOR FORMING A SEMICONDUCTOR DEVICE HAVING NANOCRYSTALS

CN

 

201210114188.3

 

FREESCALE SEMICONDUCTOR, INC.

 

MEMS DEVICE WITH CENTRAL ANCHOR FOR STRESS ISOLATION

CN

 

201210116609.6

 

FREESCALE SEMICONDUCTOR, INC.

 

CACHE MEMORY WITH DYNAMIC LOCKSTEP SUPPORT

CN

 

201210131114.0

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR DEVICE AND METHOD OF ASSEMBLING SAME

CN

 

201210137486.4

 

FREESCALE SEMICONDUCTOR, INC.

 

ELECTRICALLY PROGRAMMABLE FUSE MODULE IN SEMICONDUCTOR DEVICE

 

Schedule IB - 410

--------------------------------------------------------------------------------


 

CN

 

201210141356.8

 

FREESCALE SEMICONDUCTOR, INC.

 

RECONFIGURABLE INTEGRATED CIRCUIT

CN

 

201210142693.9

 

FREESCALE SEMICONDUCTOR, INC.

 

TIMING CONTROL IN SYNCHRONOUS MEMORY DATA TRANSFER

CN

 

201210161809.3

 

FREESCALE SEMICONDUCTOR, INC.

 

CHARGE PUMP CIRCUIT WITH FAST START-UP

CN

 

201210173980.6

 

FREESCALE SEMICONDUCTOR, INC.

 

SEMICONDUCTOR SENSOR DEVICE AND METHOD OF PACKAGING SAME

CN

 

201210176628.8

 

FREESCALE SEMICONDUCTOR, INC.

 

DUAL PORT PRESSURE SENSOR

CN

 

201210178054.8

 

FREESCALE SEMICONDUCTOR, INC.

 

ACTIVE TILING PLACEMENT FOR IMPROVED LATCH-UP IMMUNITY

CN

 

201210182560.4

 

FREESCALE SEMICONDUCTOR, INC.

 

TRIMMING CIRCUIT FOR CLOCK SOURCE

CN

 

201210188567.7

 

FREESCALE SEMICONDUCTOR, INC.

 

WRITING DATA TO SYSTEM MEMORY IN A DATA PROCESSING SYSTEM

CN

 

201210194848.3

 

FREESCALE SEMICONDUCTOR, INC.

 

RELAXATION OSCILLATOR WITH LOW POWER CONSUMPTION

CN

 

201210195682.7

 

FREESCALE SEMICONDUCTOR, INC.

 

SYSTEM ON CHIP AND CONTROL MODULE THEREFOR

CN

 

201210201083.1

 

FREESCALE SEMICONDUCTOR, INC.

 

BRANCH TARGET BUFFER ADDRESSING IN A DATA PROCESSOR

CN

 

201210236232.8

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER MOSFET STRUCTURE AND METHOD

CN

 

201210244251.5

 

FREESCALE SEMICONDUCTOR, INC.

 

POWER ADAPTER AND ELECTRICAL CONNECTOR THEREFOR

CN

 

201210251178.4

 

FREESCALE SEMICONDUCTOR, INC.

 

MICROWAVE ADAPTORS AND RELATED OSCILLATOR SYSTEMS

CN

 

201210257566.3

 

FREESCALE SEMICONDUCTOR, INC.

 

COMPARATOR AND RELAXATION OSCILLATOR EMPLOYING SAME

CN

 

201210263013.9

 

FREESCALE SEMICONDUCTOR, INC.

 

COMBINED OUTPUT BUFFER AND ESD DIODE DEVICE

CN

 

201210289779.4

 

FREESCALE SEMICONDUCTOR, INC.

 

CONFIGURABLE CONTINUOUS TIME SIGMA DELTA ANALOG-TO-DIGITAL CONVERTER

CN

 

201210291502.5

 

FREESCALE SEMICONDUCTOR, INC.

 

TRENCH SEMICONDUCTOR DEVICES WITH EDGE TERMINATION STRUCTURES, AND METHODS OF
MANUFACTURE THEREOF

CN

 

201210295652.3

 

FREESCALE SEMICONDUCTOR, INC.

 

IMPLANT FOR PERFORMANCE ENHANCEMENT OF

 

Schedule IB - 411

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

SELECTED TRANSISTORS IN AN INTEGRATED CIRCUIT

CN

 

